Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 1 of 341




              Exhibit A
    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 2 of 341


Wood Construction Connectors
                                              2019–2020
                  C- C-2019 | (800) 999 -5099 | strongtie.com
Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 3 of 341
          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 4 of 341




Strength Beyond Steel
Our products are engineered to stand the test of time.
So are our relationships.
For over 60 years, we’ve been focused on one thing — our customers. Whether you’re a contractor, architect,
engineer or builder, you’ve relied on us to make your structures safer and stronger. On the phone, online, at your
office or on the jobsite, our people are always there to help your projects run smoother, faster and smarter.

With facilities from coast to coast and a distribution network that’s second to none, we can supply the products
you need, exactly when you need them. To find your local sales representative, give us a call at (800) 999-5099.
                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 5 of 341
    Simpson Strong-Tie® Wood Construction Connectors

    Alphabetical Product Index
    A Angle.................................................. 285   DSC Drag Strut Connector..................... 217                HGT Girder Tiedown.............. 254, 278–279
    A34/A35 Anchor............................ 280–281              DSP Double Stud Plate.................. 274–276                  HGU Girder Hanger........................ 142–143
    ABA/ABU/ABW Post Base................ 68–69                     DTC Roof Truss Clip............................... 226           HGUM Girder Hanger..................... 240–242
    ABL Anchor Bolt Locator......................... 40             DTT Deck Tension Tie................ 52–53, 289                  HGUS Hanger.........102–103, 139, 193–195
    ABS Anchor Bolt Stabilizer....................... 35            DU/DHU/DHUTF Drywall Hangers...232–233                           HH Hanger............................................. 135
    AC Post Cap...................................... 84–85                                                                          HHDQ Holdown....................................... 51
    AHEP Adjustable Hip-End Purlin............ 218                  ECC/ECCU Column Cap................... 90–91                     HHETA Truss Anchor...................... 248–249
    AM AnchorMate® Bolt Holder................... 35                ECCL Column Cap.................................. 93             HHGU Girder Hanger..................... 142–143
    APA/APB/APBDSP/APDJT/APGP/                                      ECCLQ Column Cap................................ 92              HHRC Hip-Ridge Connector.......... 119, 156
    APHH/APLH/APL/APT/APST                                          ECCLQM Column Cap................... 255–256                     HHSUQ Severe Skew Truss Hanger....... 200
    Outdoor Accents®.......................... 314–317              ECCLQMD Column Cap................ 255–256                       HHUS Hanger.........102–103, 139, 193–195
    APDMW Decorative Washer.................. 319                   ECCO Column Cap............................ 90–91                HIT Hanger.................................... 159–161
    APDTS Decorative Star.......................... 319             ECCQ/ECCOQ Column Cap.............. 88–89                        HL Heavy Angle...................................... 287
                                                                    EG Hanger............................................. 171       HM Hurricane Tie........................... 246–247
    BA Hanger......................122–124, 162–164                 EGQ Hanger.......................................... 170         HPA Purlin Anchor.............................. 62–63
    BC Cap/Base........................................... 83       EPB Post Base........................................ 72         HRC Hip-Ridge Connector............. 119, 156
    BCS Cap/Base......................................... 83        EPB44PHDG Post Base.......................... 73                 HRS Strap Tie................................ 262–263
    BP Bearing Plate................................ 46–47          EPB44T Post Base..................Website Only                   HS Hurricane Tie.................................... 273
    BPS Bearing Plate.............................. 46–47           EPCZ Post Cap....................................... 87          HSCNW Coupler Nut............................... 48
    BT/BTH Brick Tie................................... 257                                                                          HSLQ Angle........................................... 283
    Bulk Strong-Drive® Connector Nails.... 332                      F Hanger........................................ 136–137         HSS Stud Shoe...................................... 304
    BVLZ Brick Veneer Ledger                                        Fastener Application Guide......... 327–331                      HST Strap Tie........................................ 265
    Connector...................................... 290–291         FB/FBFZ/FBR Fence Bracket................ 297                    HSUL/R Hanger......118, 152–153, 237–239
                                                                    FGTR Girder Tiedown.................... 252–253                  HSULC/HSURC Hanger................ 118, 152
    CB Column Base............................... 78–79             FJA Anchor.............................................. 25      HTC Heavy Truss Clip............................ 225
    CBS Column Base................................... 76           FPBB (E-Z Base™).................................. 300           HTHGQ Truss Girder Hanger.......... 209–211
    CBSQ Column Base.......................... 76–77                FPBM (E-Z Mender™)............................. 300              HTHMQ Heavy Truss Hanger......... 215–216
    CBTZ Concealed Beam Tie...................... 86                FPBS (E-Z Spike™)................................. 300           HTPZ Strap Tie.............................. 262–263
    CC Column Cap................................. 90–91            FRFP Foundation Plate............................ 24             HTS Twist Strap..................................... 277
    CCC Column Cap.................................... 93           FSA Anchor.............................................. 25      HTSM Twist Strap.................................. 251
    CCCQ Column Cap................................. 92             FSS Furring Stabilizer Strap.................... 313             HTSQ Twist Strap.....................Website Only
    CCCQM Column Cap.................... 255–256                    FWANZ Foundation Wall Angle................ 26                   HTT Tension Tie................................. 54–55
    CCO Column Cap.............................. 90–91              FWH Rigid Tie®...................................... 307         HTU Hanger................................... 196–198
    CCOB Column Cap............................ 90–91                                                                                HU Hanger......100–101, 140–141, 237–239
    CCOS Column Cap..................Website Only                   GA Angle................................................ 284     HUA Ornamental Hanger........................ 320
    CCQ/CCOQ Column Cap.................. 88–89                     GBC Gable Brace Connector................. 227                   HUC Hanger....100–101, 140–141, 237–239




                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
    CCQM Column Cap....................... 255–256                  GH Girder Hanger.................................. 236           HUCQ Concealed Hanger...... 103, 140–141
    CCT Column Cap..................................... 93          GLB Beam Seat..................................... 185           HUCTF Concealed Hanger.................... 128
    CCTQ Column Cap.................................. 92            GT Gazebo Tie....................................... 310         HUS Hanger............102–103, 139, 193–195
    CCTQM Column Cap..................... 255–256                                                                                    HUSTF Hanger...................................... 128
    CF-R Form Angle / Shelf Bracket........... 308                  H Hurricane Ties..............246–247, 270–273                   HUTF Hanger......................................... 128
    CHC Component Hoist Clip................... 228                 HB Hanger......................122–124, 162–164                  HWP/HWPH Hanger....................................
    CJTZ/HCJTZ Concealed Tie.................. 121                  HCA Hinge Connector............................ 184              ...............................125–127, 165–167, 199
    CMST Coiled Strap........................ 267–268               HCP Hip Corner Plate.................... 120, 158
    CMSTC Coiled Strap..................... 267–268                 HCSTR Strap...........................Website Only               ICFVL Ledger System.................... 258–259
    CNW Coupler Nut.................................... 48          HD Holdown...................................... 56–57           IS Insulation Supports............................ 313
    CPS Composite Standoff....................... 321               HDB Holdown.................................... 56–57            ITS Hanger..................................... 159–161
    CPTZ Concealed Post Tie.................. 70–71                 HDQ Holdown.......................................... 51         IUS Hanger............................................ 138
    CS Coiled Strap..............267–268, 274–276                   HDU Holdown.................................... 52–53
    CSC Ceiling Support Clip....................... 313             HETA Truss Anchor........................ 248–249                J/JP Jack Pier........................................ 312
    CSHP High-Performance Coiled Strap.... 266                      HETAL Truss Anchor...................... 248–249                 JB Hanger...................................... 122–124
    CTS Compression Tension Strap............ 301                   HFN Hanger................................... 136–137            JBA Hanger................................... 122–124
                                                                    HGA Gusset Angle................................. 273
    DETAL Truss Anchor...................... 248–249                HGAM Gusset Angle...................... 246–247                  KBSZ Knee-Brace Stabilizer................... 296
    DGF/DGBF/DGHF Fire Wall Hangers .. 229–231                      HGLB Beam Seat.................................. 185
    DJTZ Deck Tie....................................... 294        HGLS Hanger................................ 168–169              L Angle................................................... 284
    DPTZ Deck Tie...................................... 293         HGLT Hanger................................. 168–169             L Strap Tie..................................... 288, 324
    DS Drywall Stop..................................... 308        HGLTV Hanger............................... 168–169              LB Hanger...................................... 122–124


                    Value Engineered
                    This icon indicates a product that is preferable to similar                          In addition to the products listed in this catalog, we have additional products
4                   connectors because of (a) easier installation, (b) higher loads,                     on our website, strongtie.com. They are listed as “web only” in this index.
                    (c) lower installed cost, or a combination of these features.
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 6 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Alphabetical Product Index
                                                  LBAZ Hanger................................. 122–124           MTS Twist Strap..................................... 277      SSP Single Stud Plate.................... 274–276
                                                  LBP Bearing Plate.............................. 46–47          MTSM Twist Strap.................................. 251        SSTB Anchor Bolt.............................. 36–39
                                                  LCC Lally Column Cap ............Website Only                  MUS Hanger.................................. 193–195          ST Strap Tie................................... 262–263
                                                  LCE Post Cap.................................... 84–85                                                                       STC Roof Truss Clip............................... 226
                                                  LEG Hanger........................................... 171      NCA Nailless Bridging............................ 306         STCT Roof Truss Clip............................. 226
                                                  LFTA Floor Tie Anchor .............Website Only                NS Nail Stopper..................................... 302      STHD Holdown.................................. 58–60
                                                  LGT Girder Tiedown........252–253, 278–279                                                                                   STN22 Washer............................... 318–319
                                                  LGU Girder Hanger........................ 142–143              OCB/OCC Ornamental Cap/Base.......... 323                     SUR/SUL Hanger.................. 118, 152–153
                                                  LGUM Girder Hanger..................... 240–242                OHA Ornamental Hanger....................... 324              SURC/SULC Hanger..................... 118, 152
                                                  LMAZ Mudsill Anchor......................... 30–31             OHU Ornamental Hanger....................... 326
                                                  LPCZ Post Cap.................................. 84–85          OL/OT/OHL/OHT Ornamental Strap Tie..324                       T Strap Tie..................................... 288, 324
                                                  LRUZ Rafter Hanger...................... 114–115               OS/OHS Ornamental Strap Tie.............. 325                 TA Staircase Angle................................. 294
                                                  LS Angle................................................ 284   OU Ornamental Hanger.......................... 325            TB Tension Bridging............................... 306
                                                  LSC Light Stair Stringer Connector...292–293                                                                                 TBD Truss Brace.................................... 221
                                                  LSSJ Hanger.......................................... 116      PA Holdown/Purlin Anchor................. 61–63               TBE Truss Bearing Enhancer.......... 222–223
                                                  LSSR Rafter Hanger............... 117, 154–155                 PAB Anchor Bolt................................ 42–43         TBP Seat Plate....................................... 248
                                                  LSTA Strap Tie............................... 262–263          PAI Purlin Anchor............................... 62–63        TC Truss Connector............................... 224
                                                  LSTHD Holdown................................ 58–60            PB/PBS Post Base............................ 74–75            THA Hanger................................... 186–188
                                                  LSTI Strap Tie................................ 262–263         PBV Post Base...................................... 321       THAC Hanger................................ 186–188
                                                  LSU Hanger........................................... 155      PCZ Post Cap.......................................... 87     THAI Hanger.......................................... 151
                                                  LTA 2 Truss Anchor......................... 246–247            PF Hanger.............................................. 134   THAR/L Truss Hanger............................ 189
                                                  LTB Bridging.......................................... 306     PFB/PFDB Hanger................................ 134           THASR/L Truss Hanger.................. 190–191
                                                  LTHJA Truss Hanger.............................. 205           PGT Pipe Grip Tie®......................... 298–299           THGB/THGBH Hanger.................. 212–214
                                                  LTHMA Truss Hanger............................. 201            PGT2A Pipe Grip Tie...................... 298–299             THGBV/THGBHV Hanger.............. 212–214
                                                  LTP Framing Angle......................... 280–281             PGT2E Pipe Grip Tie...................... 298–299             THGQ/THGQH Hanger.................. 209–211
                                                  LTS Twist Strap...................................... 277      PGTIC Pipe Grip Tie....................... 298–299            THGW Hanger............................... 212–214
                                                  LTT/LTTI Tension Tie.......................... 54–55           PPBZ Post Base...................................... 82       THGWV Hanger............................. 212–214
                                                  LU Hanger...................................... 100–101        PS/PSQ Pile Strap................................. 265        THJA Truss Hanger................................ 205
                                                  LUC Hanger................................... 100–101          PSCL/PSCA Sheathing Clip................... 311               THJM Truss Hanger............................... 208
                                                  LUS Hanger ...................102–112, 193–195                 PSPNZ Protective Plate......................... 302           THJU Truss Hanger................................ 204
                                                                                                                                                                               TJC Truss Connector..................... 202–203
                                                  MAB Mudsill Anchor........................... 30–31            RBC Roof Boundary Clip........................ 282            TP/TPA Tie Plate.................................... 312
                                                  MASA Mudsill Anchor........................ 28–29              RC Ripper Clip....................................... 309     TSBR Truss Spacer................................ 220
                                                  MASAP Mudsill Anchor...................... 28–29               RCKW Kneewall Connector................... 286                TSF Truss Spacer................................... 219
                                                  MASB Mudsill Anchor........................ 30–31              RCWB Wall Bracing............................... 305          TSP Stud Plate Tie..........270–272, 274–276
                                                  MBHA Masonry Hanger......................... 243               RFB Retrofit Bolt...................................... 48    TSS Truss Seat.............................. 248–249
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  MBHU Masonry Beam Hanger....... 244–245                        RP6 Retrofit Plate............................... 46–47       TTN Titen® 2 Screw................................ 338
                                                  MEG Hanger.......................................... 171       RPBZ Retrofit Post Base.................... 66–67             TWB Wall Bracing.................................. 305
                                                  META Truss Anchor........................ 248–249              RPS Strap Tie........................................ 303
                                                  MGT Girder Tiedown.............. 254, 278–279                  RR Ridge Rafter Connector.................... 135             U Hanger.........................100–101, 140–141
                                                  MGU Girder Hanger....................... 142–143               RSP Stud Plate Tie......................... 274–276           UA Ornamental Hanger.......................... 320
                                                  MIT Hanger.................................... 159–161         RTA/RTB/RTC/RTC2Z/RTF/RTR/                                    URFP Foundation Plate............................ 24
                                                  MIU Hanger........................................... 138      RTT/RTU Rigid Tie®............................... 307
                                                  ML Angle................................................ 295   RTC Post Cap.................................... 84–85        VB Knee Brace....................................... 183
                                                  MP Mending Plate.................................. 311                                                                       VGT Variable Girder Tiedown........................
                                                  MPAI Purlin Anchor............................ 62–63           SA36 Strap Connector.............Website Only                 .......................................252–253, 278–279
                                                  MPBZ Moment Post Base................. 80–81                   SAKT Shallow Podium Slab Anchor Kit.... 41                    VPA Connector.............................. 120, 157
                                                  MSC Hanger.......................................... 172       SAR Shallow Anchor Rod......................... 41            VTCR Valley Truss Clip........................... 192
                                                  MST Strap Tie................................ 262–264          SB Anchor Bolt.................................. 32–34
                                                  MSTA Strap Tie.............................. 262–264           SBV Shelf Bracket.................................. 308       WB/WBC Wall Bracing........................... 305
                                                  MSTAM Strap Tie................................... 250         SCN/SCNR Connector Nails.................. 333                WMU Hanger...............................................
                                                  MSTC Strap Tie............................. 262–264            SD Connector Screw.......318–319, 335–337                     ...............125–127, 165–167, 199, 234–235
                                                  MSTCBZ Strap Tie ................................ 269          SD Wafer-Head Screw........................... 309            WP Hanger.............125–127, 165–167, 199
                                                  MSTCM Strap Tie.................................. 250          SDS Heavy-Duty Connector Screw........ 334                    WT Wedge Form Tie................................ 27
                                                  MSTD Marriage Strap..............Website Only                  SDWS Structural Wood Screw....... 318–319
                                                  MSTI Strap Tie............................... 262–263          SM1 StrapMate® Strap Holder................. 47               Z Clip..................................................... 287
                                                  MSTQM Strap........................................ 255        SP/SPH Stud Plate Tie................... 274–276
                                                  MTHMQ/MTHMQ-2 Hanger.......... 206–207                         SS Stud Shoe........................................ 304




                                                                      See the Product Nomenclature Guide (F-NOMENCLATR) at strongtie.com for a description of product acronyms.
                                                                                                                                                                                                                                                 5
                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 7 of 341
    Simpson Strong-Tie® Wood Construction Connectors

    Subject Index
    General Information                                                                                   Girder Hangers.................................................................... 209–214
    Code Reports................................................................................12        Girder Tiedowns.................................................................. 252–254
    Corrosion Information.............................................................. 13–15             Hoist Clip for Lifting Panels..........................................................228
    Discontinued Products..................................................................10             Multi-Member Hangers........................................................ 215–216
    Important Information and General Notes................................ 16–19                         SDW Multi-Ply Fastener...............................................................328
    New Products............................................................................. 8–9         Special Order Plates....................................................................326
                                                                                                          Top-Flange Hangers....................................................................199
    Fasteners                                                                                             Truss-to-Wall Connectors............................................ 222–224, 226
    Concrete/CMU............................................................................338           Valley Truss Clips.........................................................................192
    Fastener Application Guide.................................................. 327–331
    Screw Type and Information.................................... 21–22, 327–337                         Masonry and Concrete Connectors
                                                                                                          Anchor Solutions...........................................................................23
    Concrete Connectors and Anchors                                                                       Anchor Bolts.................................................... 32–34, 37–39, 42–43
    Anchor Solutions...........................................................................23         Beam Seats.................................................................................185
    Anchor Bolts.................................................... 32–34, 37–39, 42–43                  Brick Ties....................................................................................257
    Anchor Bolt Holders......................................................................35           Column Caps...................................................................... 255–256
    Angles...........................................................................................26   Girder Tiedowns.................................................................. 252–254
    Beam Seats.................................................................................185        Hangers.............................................................................. 234–245
    Bearing Plates......................................................................... 46–47         Hurricane Ties..................................................................... 246–247
    Column Caps...................................................................... 255–256             Mudsill Anchors....................................................................... 28–31
    Coupler Nuts.................................................................................48       Purlin Anchors......................................................................... 62–63
    Foundation Anchors................................................................ 24–25              Strap Ties.................................................................... 250–251, 303
    Girder Tiedowns.................................................................. 252–254             Truss Anchors..................................................................... 248–249
    Hangers.............................................................................. 234–245
    Holdown Anchorage Solutions................................................. 44–45                    Straps and Ties
    Hurricane Ties..................................................................... 246–247           Angles and Clips.......................................... 280–285, 287, 294–295
    ICF Ledger Connectors....................................................... 258–259                  Adjustable Stringer Connector............................................. 292–293
    Mudsill Anchors....................................................................... 28–31          Hurricane Ties..................................................... 246–247, 270–273
    Purlin Anchors......................................................................... 62–63         Straps......................................................... 262–269, 277, 301, 303
    Strap Ties............................................................................ 250–251
    Strap-Tie Holdowns................................................................. 58–61             Decks and Fences
    Truss Anchors..................................................................... 248–249            Angles................................................................................. 294–295
    Wedge Form Ties..........................................................................27           Deck Post Connectors........................................ 289, 293–294, 296
                                                                                                          Fence Products................................................................... 297–300
    Fire Wall Hangers.......................................................... 229–233                   Joist Tie...............................................................................294, 315
                                                                                                          Staircase Angle.................................................................... 292–294
    Holdowns and Tension Ties
    General Information and Notes................................................ 49–50                   Miscellaneous
    Holdowns.................................................................... 51–53, 56–57             Bridging.......................................................................................306
    Purlin Anchors......................................................................... 62–63         Compression/Tension Straps.......................................................301
    Tension Ties............................................................................ 54–55        Custom Steel Plates....................................................................326
                                                                                                          Drywall Stops..............................................................................308
    Bases and Caps                                                                                        Framing Clips...................................................... 280–282, 284, 287
    Post/Column Bases and Caps................................................. 65–93                     Floor Beam Leveler......................................................................312




                                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                          Gazebo Tie..................................................................................310
    Hanger Options................................................................. 98–99                 Insulation Supports......................................................................313
                                                                                                          Knee Brace.........................................................................183, 296
    Solid Sawn Joist Hangers                                                                              Mending Plates............................................................................311
    Adjustable Rafter Connectors.............................................. 114–117                    Metric Conversion.........................................................................20
    Concealed Joist Tie.....................................................................121           Nail Stoppers...............................................................................302
    Face-Mount Hangers........................................................... 100–119                 Panel Sheathing Clips..................................................................311
    Hip-Ridge and Corner Connectors...................................... 119–120                         Ridge Rafter Connector...............................................................135
    Rough Lumber Hangers..............................................................113                 Rigid Ties....................................................................................307
    Skewed 45° Hangers..................................................................118               Shelf Brackets.............................................................................308
    Top-Flange Hangers............................................................ 122–134                Special Order Plates....................................................................326
                                                                                                          Stud Shoes.................................................................................304
    I-Joist, Glulam and Structural Composite                                                              Stair Connectors.........................................................................294
    Lumber Connectors                                                                                     T and L Strap Ties.......................................................288, 317, 324
    Adjustable Hangers............................................................. 151–155               Tie Plates....................................................................................312
    Beam Seats.................................................................................185        Variable Pitch Connectors....................................................120, 157
    Face-Mount Hangers........................................................... 139–150                 Wall Bracing................................................................................305
    General Installation Information................................................ 95–96
    Hinge Connectors.......................................................................184            Decorative Hardware
    Hip-Ridge and Corner Connectors...................................... 157–158                         Concealed Joist Ties...................................................................121
    Purlin Anchors......................................................................... 62–63         Indoor Architectural Products.............................................. 322–326
    SDW Multi-Ply LVL Fastener........................................................328                 Outdoor Accents®............................................................... 314–319
    Sloped/Skewed Connectors................................................ 152–155                      Standoff Bases............................................................................321
    Top-Flange Hangers............................................................ 159–182
    VB Knee Brace............................................................................183          Website Only
                                                                                                          Floor Tie Anchors......................................................... Website Only
    Plated Truss Connectors                                                                               Hinge Connector Straps............................................... Website Only
    Adjustable Hangers............................................................. 186–191               Lally Column Caps....................................................... Website Only
    Bridging/Spacers/Braces..................................................... 219–223                  Marriage Strap.............................................................. Website Only
    Face-Mount Hangers........................................................... 193–198                 Post Capacities............................................................ Website Only
    Gable End...................................................................................227       Strap Connector........................................................... Website Only
6
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 8 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Introduction
                                                  For more than 60 years, Simpson Strong-Tie has focused on creating structural products that
                                                  help people build safer and stronger homes and buildings. A leader in structural systems research                                                                       General
                                                  and technology, Simpson Strong Tie is one of the largest suppliers of structural building products                                                                      Information              11–22
                                                  in the world. The Simpson Strong-Tie commitment to product development, engineering, testing
                                                  and training is evident in the consistent quality and delivery of its products and services.
                                                  For more information, visit the company’s website at strongtie.com.
                                                                                                                                                                                                                          Concrete Connectors
                                                  The Simpson Strong-Tie Company Inc. “No Equal” pledge includes:
                                                                                                                                                                                                                          and Anchors              23–48
                                                  •• Quality products value-engineered for the lowest
                                                     installed cost at the highest-rated performance levels
                                                  •• The most thoroughly tested and evaluated
                                                     products in the industry                                                                                                                                             Holdowns and
                                                  •• Strategically located manufacturing and                                                                                                                              Tension Ties             49–63
                                                     warehouse facilities
                                                  •• National code agency listings
                                                  •• The largest number of patented
                                                     connectors in the industry                                                                                                                                           Bases and Caps           65–93
                                                  •• Global locations with an
                                                     international sales team                                         Maple Ridge, BC


                                                  •• In-house R&D and tool                                          Kent, WA


                                                     and die professionals                                                                                               Brampton, ON                                     Solid Sawn
                                                                                                                                                Eagan, MN
                                                                                                                                                                                                                                                 100–137
                                                  •• In-house product testing                                 Stockton, CA
                                                                                                                                                   West Chicago, IL
                                                                                                                                                                                                Enfield, CT
                                                                                                                                                                                                                          Joist Hangers
                                                     and quality control engineers
                                                                                                                                                               Columbus, OH                  Jessup, MD
                                                                                                              Pleasanton, CA
                                                                                                                                         Kansas City, KS

                                                  •• Support of industry groups                                      Riverside, CA
                                                                                                                                                                        Gallatin, TN         High Point, NC


                                                     including AISI, AITC, ASTM,   Honolulu, HI
                                                                                                                               Chandler, AZ
                                                                                                                                       McKinney, TX                                                                       I-Joist, Glulam and
                                                     ASCE, AWC, AWPA, ACI,
                                                     AISC, CSI, CFSEI, ICFA,
                                                                                                                                              Houston, TX
                                                                                                                                                                                       Jacksonville, FL
                                                                                                                                                                                                                          Structural Composite   138–185
                                                     NBMDA, NLBMDA, SBCA,                                                                                                                                                 Lumber Connectors
                                                     SDI, SETMA, SFA, SFIA, STAFDA,
                                                     SREA, NFBA, TPI, WDSC, WIJMA,
                                                                                                           Canada                Northwest                  Northeast            Southwest
                                                     WTCA and local engineering groups
                                                                                                                                                                                                              Southeast
                                                                                                                                                                                                                          Plated Truss
                                                                                                                                                                                                                          Connectors             186–228


                                                  The Simpson                                                   Getting Fast
                                                  Strong-Tie                                                    Technical Support                                                                                         Fire Wall Hangers      229–233

                                                  Quality Policy                                                When you call for engineering technical
                                                                                                                support, having the following information
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                on hand will help us to serve you promptly                                                                Masonry and
                                                  We help people build safer structures                         and efficiently:                                                                                                                 234–259
                                                  economically. We do this by designing,                                                                                                                                  Concrete Connectors
                                                  engineering and manufacturing “No Equal”                      •• Which Simpson Strong-Tie®
                                                  structural connectors and other related                          catalog are you using? (See the
                                                  products that meet or exceed our customers’                      front cover for the catalog number.)
                                                  needs and expectations. Everyone is                           •• Which Simpson Strong-Tie product
                                                  responsible for product quality and is                           are you using?                                                                                         Straps and Ties        260–288
                                                  committed to ensuring the effectiveness                       •• What is your load requirement?
                                                  of the Quality Management System.
                                                                                                                •• What is the carried member’s width
                                                                                                                   and height?
                                                                                                                •• What is the supporting member’s                                                                        Decks and Fences       289–300
                                                                                                                   width and height?
                                                  Karen Colonias                                                •• What is the carried and supporting
                                                  Chief Executive Officer                                          members’ material and application?

                                                                                                                                                                                                                          Miscellaneous          301–313
                                                                        We Are ISO 9001-2008 Registered
                                                                        Simpson Strong-Tie is an ISO 9001-2008 registered company.
                                                                        ISO 9001-2008 is an internationally-recognized quality assurance system
                                                                                                                                                                                                                          Decorative Hardware    314–326
                                                                        which lets our domestic and international customers know that they can
                                                                        count on the consistent quality of Simpson Strong-Tie® products and services.


                                                                       (800) 999-5099 | strongtie.com                                                                                                                     Fasteners              327–338
                                                             All rights reserved. This catalog may not be reproduced in whole or in part without
                                                                         the prior written approval of Simpson Strong-Tie Company Inc.

                                                                                                                                                                                                                                                       7
                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 9 of 341
    Simpson Strong-Tie® Wood Construction Connectors

    New Products for 2019

                                                                 APB/APDJT/APGP/APDMW56/
                                                                 APDSP/APDTS Outdoor Accents®
                                                                 New products and new sizes have been added to the
                                                                 patent-pending Outdoor Accents decorative hardware product
                                                                 line, our collection of connectors and fasteners that bring beauty
                                                                 and strength to custom outdoor living structures.

                                                                 See pp. 314–319 for more information.




                                                                 BTH Brick Tie
                                                                 The new, patent-pending high-performance BTH brick tie provides
                                                                 a versatile solution for connecting brick or stone veneer to structural
                                                                 framing. It is designed and tested to bridge an airspace from 2" to
                                                                 3" and meets code.

                                                                 See p. 257 for more information.




                                                                 BVLZ Brick Veneer Ledger Connector
                                                                 The innovative, patent-pending BVLZ brick veneer ledger connector
                                                                 is a new code-compliant, tested solution for safely attaching a deck
                                                                 ledger onto an existing wood-framed house with brick veneer. The
                                                                 BVLZ kit includes a steel ledger plate, compression strut, two tension
                                                                 screws and six shear screws. It is designed so that the two 14"
                                                                 tension screws are installed through mortar into structural framing.

                                                                 See pp. 290–291 for more information.




                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                 CPS Composite Standoff
                                                                 The line of CPS composite polymer standoff bases has been
                                                                 expanded to include 10x10 and 12x12 sizes for use with hollow
                                                                 or solid wood columns, both indoors and out. All sizes of the
                                                                 bases are tested and load rated.

                                                                 See p. 321 for more information.




                                                                 DGF/DGBF/DGHF Fire Wall Hangers
                                                                 The new DGF series of fire wall hangers easily install on a two-hour
                                                                 wood stud fire wall (e.g., Type III construction) during framing. All
                                                                 three models of the top-flange joist hangers feature enough space
                                                                 for two layers of 5/8" gypsum board (drywall) to be slipped into place
                                                                 after the framing is complete.
                                       DGF
                                                                 See pp. 229–231 for more information.

                                             DGHF      DGBF



8
                                                         UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 10 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  New Products for 2019

                                                                                                                 H 1.81 Hurricane Tie
                                                                                                                 The H 1.81 hurricane tie is a new size designed specifically for
                                                                                                                 use with 1 3/4" LVL roof rafters to provide a stronger connection
                                                                                                                 to the top plate of the wall. This tie is ideal for connections when
                                                                                                                 there are higher load demands on the structure, like heavy snow
                                                                                                                 loads. It also provides lateral resistance in a seismic or wind event.

                                                                                                                 See p. 270 for more information.




                                                                                                                 LSSR Slopeable/Skewable Rafter Hanger
                                                                                                                 The patent-pending LSSR light slopeable/skewable rafter hanger
                                                                                                                 is the next-generation field-adjustable rafter hanger. One of its
                                                                                                                 key features is that it can be installed after all of the rafters have
                                                                                                                 been tacked into place. A versatile hanger, it is field adjustable for
                                                                                                                 skew up to 45° and features an innovative hinged swivel seat to
                                                                                                                 adjust for up to a 45° slope.

                                                                                                                 See pp. 117, 154–155 for more information.




                                                                                                                 MPB88Z Moment Post Base
                                                                                                                 The patent-pending MPBZ moment post base line now includes
                                                                                                                 an 8x8 size. MPBZ is the first post base specifically designed to
                                                                                                                 provide moment resistance for columns or posts. An innovative
                                                                                                                 overlapping sleeve design encapsulates the post, helping to resist
                                                                                                                 rotation around its base. It is also available for 4x4 and 6x6 posts.

                                                                                                                 See pp. 80–81 for more information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                 MLZ Angle
                                                                                                                 ML23Z, ML28Z and ML210Z are new additions to the versatile
                                                                                                                 ML angle series. These angles, like the rest of the ML angles,
                                                                                                                 feature staggered fastener holes to minimize wood splitting and
                                                                                                                 opposing hole patterns that allow for back-to-back installation
                                                                                                                 without fastener interference.

                                                                                                                 See p. 295 for more information.




                                                                                                                 CSHP High-Performance Coiled Strap
                                                                                                                 The new, patent-pending CSHP high-performance coiled strap
                                                                                                                 features a raised embossment that gives this strap higher load
                                                                                                                 values than flat straps, allows it to be installed with a standard
                                                                                                                 pneumatic framing nailer and installs with fewer nails.

                                                                                                                 See p. 266 for more information.




                                                                                                                                                                                          9
                                                                                                     UPDATED 06/01/19
                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 11 of 341
     Simpson Strong-Tie® Wood Construction Connectors

     Discontinued Products

     Products to Be                                        Discontinued
                                                           Product
                                                                                                Replacement Product
                                                                                                (C-C-2019 Page #)

     Discontinued in 2019                                  FWAZ
                                                                                         Anchor
                                                                                               FWANZ
                                                           (Limited availability)               (p. 26)
     Simpson Strong-Tie is dedicated to continuously
     expanding our line of structural connectors           MAB23                                MAB15
                                                           (Limited availability)               (p. 30)
     with innovative new products that address
                                                                                       Beam Seat
     the changing needs of our customers. As
     new connectors are introduced that improve            GLBT                               HGLB
                                                           (Limited availability)               (p. 185)
     upon older designs, it becomes necessary to
                                                                                    Column Base / Cap
     discontinue the old versions in the name of
     efficiency and product-line simplicity.               ACE                                 LCE
                                                           (Limited availability)               (p. 84–85)
     The table on the right lists products that are        EPB44T                               EPB44PHDG
                                                           (Limited availability)               (p. 73)
     no longer included in the Wood Construction
     Connectors catalog as well as the products            EPS4Z                                PB44
                                                           (Limited availability)               (p. 74)
     recommended to replace them. While technical
                                                           LCB                                  CB
     information for discontinued products will be         (Limited availability)               (p. 78)
     maintained on our website for a number of                                       Floor Tie Anchor
     months, Simpson Strong-Tie asks that our
     customers begin to substitute the replacement                                              SDWF-TUW and SDS
                                                                                                (See Fastening Systems
     products shown below in their designs and             LFTA                                 catalog at strongtie.com)
     inventories. While it is hard to say when they        (Limited availability)
                                                                                                or
     will no longer be available from our distribution
     partners, production of some of these connectors
                                                                                                DTT2Z (p. 52)
     ended in 2018 and others will be phased out                                        Hangers
     of production in 2019. Verify with Designer           B                                  BA
     prior to substituting replacement product for         (Limited availability)               (p. 162)

     specified product.                                    GB                                   HGUS / LGU
                                                           (Limited availability)               (p. 102, 139, 142)
     For the most current information on discontinued      GLT / GLTV / HGB                     HGLT / HGUS / MGU / HGLTV
     products, visit strongtie.com/discontinued. If        (Limited availability)               (p. 139, 142, 168)
     you have questions about any of the products          HGUQ                                 HGUS
                                                           (Limited availability)               (p. 102, 139)
     shown below, please call (800) 999-5099 for
     assistance.                                           HHB                                  HGUS / LGU




                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                           (Limited availability)               (p. 102, 139, 142)
                                                           HW / HWI / HWU                       HWPH
                                                           (Limited availability)               (p. 125, 166)
                                                           LBV                                  BA
                                                           (Limited availability)               (p. 162)
                                                           LSSU / LSSUI / LSSUH                 LSSR / LSSJ
                                                           (Limited availability)               (p. 116–117, 154–155)
                                                           W / WI / WNP / WPI                   WP
                                                           (Limited availability)               (p. 125, 165)
                                                           WNPU / WPU                           HWP
                                                           (Limited availability)               (p. 125, 165)
                                                                                     Straps and Ties
                                                           FC                                   HH 4 / HH6
                                                           (Limited availability)               (p. 135)
                                                           LGT3N-SDS2.5                         LGT3-SDS2.5
                                                           (Limited availability)               (p. 278)
                                                           LGT4N-SDS3                           LGT4-SDS3
                                                           (Limited availability)               (p. 278)
                                                           CS18 / CS22                          CSHP
                                                           (Limited availability)               (p. 266)
                                                           TS12                                 LTS12
                                                           (Limited availability)               (p. 277)
                                                           TS18                                 MTS20
                                                           (Limited availability)               (p. 277)
                                                           TS22                                 HTS24
                                                           (Limited availability)               (p. 277)
                                                           TS9                                  LTS12
                                                           (Limited availability)               (p. 277)

10
                                                         UPDATED 06/01/19
                                                                                                                                                                                                                                    Information
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 12 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                                                                                    General
                                                  How We Determine Allowable Loads
                                                  Allowable loads in this catalog are determined by calculations and test                        Cast-in-place concrete products are tested in accordance with ICC-ES
                                                  criteria established by industry, such as ICC-ES Acceptance Criteria,                          AC398 – Cast-in-Place, Cold-Formed Steel Connectors in Concrete
                                                  IAPMO UES Evaluation Criteria and ASTM test standards.                                         for Light-frame Construction or AC399 – Cast-in-Place Proprietary
                                                                                                                                                 Bolts in Concrete for Light-Frame Construction. Threaded fasteners
                                                  Connectors are typically evaluated in accordance with ICC-ES AC13 –
                                                                                                                                                 are evaluated per AC233 – Alternate Dowel-Type Threaded Fasteners.
                                                  Acceptance Criteria for Joist Hangers and Similar Devices. Evaluation is
                                                  based on a minimum of three static load tests in wood assemblies. The                          Where a test standard is unavailable, testing is conducted per sound
                                                  published allowable load is the lower of the tested ultimate with a safety                     engineering principles. Some tests include only portions of a product,
                                                  factor of 3, load at 1⁄8" deflection or the NDS fastener calculation limits.                   such as purlin anchor tests, wherein only the embedded hook is tested,
                                                                                                                                                 not the nailed or bolted section of the strap, which is calculated. Testing
                                                  Holdowns and tension ties are tested in accordance with ICC-ES
                                                                                                                                                 to determine allowable loads in this catalog is not done on connection
                                                  AC155 – Acceptance Criteria for Hold-Downs (Tie-Downs) Attached
                                                                                                                                                 systems in buildings. Testing is conducted under the supervision of
                                                  to Wood Members. Allowable loads are based on the lower of three
                                                                                                                                                 an independent laboratory.
                                                  static load tests with a safety factor, deflection limits or NDS fastener
                                                  calculation limits. Static load tests include holdown testing on steel jigs                    For detailed information regarding how Simpson Strong-Tie tests
                                                  and wood assembly tests.                                                                       specific products, contact Simpson Strong-Tie.




                                                  Changes in Allowable Loads
                                                  Due to changes in the 2015 International Building Code, this catalog                          The primary changes in ASTM D7147 are requirements to measure
                                                  has more changes in allowable loads than usual. The 2015 IBC Section                          properties of the tested materials, such as steel strength, fastener
                                                  2303.5 specifies that joist hangers shall be tested per ASTM D7147                            strength and wood specific gravity. When tested material properties
                                                  Testing and Establishing Loads of Joist Hangers. Previous versions                            exceed the specified properties, report holders are required to adjust
                                                  of the IBC required testing to comply with ASTM D1761 Test Method                             the tested ultimate loads to account for the material over-strength.
                                                  for Mechanical Fasteners in Wood. Both standards determine a
                                                  connector’s allowable load as the lowest of the following:                                    These requirements have also been added to ICC-ES AC13
                                                     1. Lowest ultimate load of three tests (or average of 6)                                   Acceptance Criteria for Joist Hangers and Similar Devices. We have
                                                        with a safety factor of 3                                                               indicated allowable load changes greater than 5% in RED in the
                                                                                                                                                product load tables.
                                                     2. Average load at 1/8-inch deflection
                                                     3. Calculations per American Wood Council National Design
                                                        Specification for Wood Construction (NDS)




                                                  Load Table Explanation
                                                                                                                   Allowable Design Loads: The maximum                            Hanger Load Table
                                                      Model No.:                            Nails:
                                                                                                                   load that a connection is designed to provide.                Explanation, see p. 94.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                   There may be multiple design loads acting
                                                      This is the                        This shows
                                                                                                                   in different directions (up, down, lateral,
                                                      Simpson                            the fastener
                                                                                                                   perpendicular, etc.) imposed on a connection.
                                                      Strong-Tie                       quantity and type
                                                      product name.                       required to              Uplift            Down          Lateral                       Code Ref.: See p. 12 for the Code
                                                                                         achieve the                                                                             Reference Key Chart, to determine which
                                                                                         table loads.                                                                            code reports include this product.


                                                                                                                 Allowable Loads (160)                                           Wind or Seismic:
                                                                    Dimensions                                                                                                   Some cast-in-place
                                                        Model          (in.)                                                                                     Code
                                                                                            Nails          Non-Cracked Cracked                    F1      F2                     concrete products
                                                         No.                                                                       Download                      Ref.
                                                                  W      L      H                             Uplift      Uplift                                                 have different load
                                                                                             Wind and Seismic Design Category A & B                                              ratings based on
                                                                                                                                                                                 wind or seismic
                                                       EPB44A    3 9⁄16 3     2 3⁄8      (8) 0.162 x 3 1/2    1,120        785       2,670       815     935                     design category.
                                                       EPB44     3 9⁄16 3 1⁄4 2 5⁄16     (8) 0.162 x 3 1/2    1,035        725       3,465       985    1,135    IBC,
                                                                                                                                                                  FL,
                                                       EPB46     5 1⁄2 3 5⁄16 3         (12) 0.162 x 3 1/2    1,035        725       3,465       985    1,135     LA
                                                       EPB66     5 1⁄2 5 1⁄2    3       (12) 0.162 x 3 1/2    1,035        725       3,465       985    1,135
                                                                                                  Seismic Design Category C–F
                                                       EPB44A    3 9⁄16 3     2 3⁄8      (8) 0.162 x 3 1/2     940         660       2,670       815     935
                                                       EPB44     3 9⁄16 3 1⁄4 2 5⁄16     (8) 0.162 x 3 1/2     870         605       3,465       985    1,135    IBC,                                      "
                                                                                                                                                                                                          6 nt
                                                                                                                                                                  FL,                                      dme
                                                       EPB46     5 1⁄2 3 5⁄16 3         (12) 0.162 x 3 1/2     870         605       3,465       985    1,135                                          embe
                                                                                                                                                                  LA
                                                       EPB66     5 1⁄2 5 1⁄2    3       (12) 0.162 x 3 1/2     870         605       3,465       985    1,135
                                                                                                                                                                            All EPBs
                                                                                                    Nails are common nails.                                                 4" min.
                                                                                                    See pp. 21–22 for other nail sizes and information.
                                                                                                                                                                                                           Product Drawing:
                                                  Dimensions W, L, H:                                                                                                                                      Provides a graphic
                                                  This shows the product                            Throughout this catalog a footnote will typically be                                                   presentation of the
                                                  dimensions (width, length and                     provided indicating the required nail diameter and length.                                         product with dimensional
                                                  height in this case) referenced                                                                                                                      information (often cross-
                                                                                                    All installations should be designed only in accordance
                                                  in the product drawing.                                                                                                                               referenced to the table).
                                                                                                    with the allowable load values set forth in this catalog.
                                                                                                                                                                                                                                     11
Information                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 13 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Code Reports

              Code Reference Column in Load Tables
              Product evaluation agencies play an important role in the building                      2015 and 2018 International Building Code® (IBC) and International
              industry providing an independent third-party review of architectural                   Residential Code® (IRC). We continue to submit product information
              and structural products. Evaluations use publicly developed criteria                    to evaluation agencies in order to update reports or receive additional
              to determine if the product meets the intent of the building code.                      reports for products in compliance with the latest codes. Simpson
              Building officials can use product evaluation reports, often referred                   Strong-Tie also has reports for the City of Los Angeles, California
              to as “code reports,” to review and approve product use on a project.                   and the State of Florida.
              The most prominent architectural and structural building product                        We have simplified our code references to make this catalog easier to
              certification companies are ICC Evaluation Service (ICC-ES) and                         use. You can quickly determine whether a product has a code report
              IAPMO Uniform Evaluation Service (IAPMO UES), which are both                            by looking in the Code Reference column of the product load tables.
              ANSI-accredited to ISO Guide 65 “General Requirements for Bodies                        A summary of the code references used is in the table below.
              Operating Product Certification Systems” as product certification                       To determine which specific code report applies to a product and
              entities. Simpson Strong-Tie currently maintains more than 60 ICC-ES                    download a copy of the code report, you can use our Code Report
              ESR and IAPMO UES ER reports evaluated to the 2006, 2009, 2012,                         Finder at strongtie.com/codes.



                Code Reference               Evaluation Agency                                                              Building Code Coverage


                                                   ICC-ES                            International Building Code (IBC)
                      IBC
                                                 IAPMO UES                           International Residential Code (IRC)


                                                                                     Florida Building Code
                      FL              Florida Statewide Product Approval             Visit strongtie.com/codes or floridabuilding.org for accurate and up-to-date product
                                                                                     approval and evaluation reports.

                                                                                     Los Angeles Building Code and Los Angeles Residential Code
                                            City of Los Angeles
                      LA                                                             These products may have either a City of LA Research Report or a City of LA supplement to their
                                        Department of Building Safety
                                                                                     ICC-ES or IAPMO UES evaluation reports.


                      PR                         Prescriptive                        Products that meet prescriptive or conventional construction requirements.




                      —                             None                             No evaluation report listing.




                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
              How To Use This Catalog
              • New Products                                            Value Engineered
                New products are shown                                  This icon indicates a product that is preferable to similar connectors because of
                with the     symbol.                                    a) easier installation, b) higher loads, c) lower installed cost, or a combination of these features.
                There are also many
                new sizes within existing
                                                                        Extra Corrosion Protection
                model series.
                                                                        The teal arrow icon identifies products that are available with additional corrosion protection
                                                                        (ZMAX®, hot-dip galvanized or double-barrier coating). The SS teal arrow icon identifies products
              • Changes In Red                                          also available in stainless steel. Other products may also be available with additional protection;
                Significant changes from                                contact Simpson Strong-Tie for options. The end of the product name will indicate what type of
                the previous catalog are                                extra corrosion protection is provided (Z = ZMAX, HDG = hot-dip galvanized or SS = stainless
                indicated in red.                                       steel). Stainless products may need to be manufactured upon ordering. See p. 15 for information
                                                                        on corrosion, and visit our website strongtie.com/info for more technical information on this topic.

                                                                        Strong-Drive® SD Connector Screw Compatible
                                                                        This icon identifies products approved for installation with Simpson Strong-Tie® Strong-Drive®
                                                                        SD Connector screw. See pp. 335-337 for more information.



     12
                                                                                                                                                                                                                                   Information
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 14 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                                                                                   General
                                                  Corrosion Information

                                                  Understanding the Corrosion Issue
                                                  Metal connectors, fasteners and anchors can corrode and lose carrying             corrosion is apparent or suspected, then the wood, fasteners,
                                                  capacity when installed in corrosive environments or when installed in            anchors, and connectors should be inspected by a qualified engineer
                                                  contact with corrosive materials. The many variables present in a building        or qualified inspector. Replacement of affected components may
                                                  environment make it impossible to predict accurately whether, or when,            be appropriate.
                                                  corrosion will begin to reach a critical level. This relative uncertainty makes
                                                  it crucial that specifiers and users be knowledgeable about the potential         Because of the many variables involved, Simpson Strong-Tie
                                                  risks and select a product suitable for the intended use. When there is           cannot provide estimates of the service life of connectors, anchors,
                                                  any uncertainty about the possible corrosion risks of any installation, a         and fasteners. We suggest that all users and specifiers obtain
                                                  qualified professional should be consulted. Because of the risks posed            recommendations on corrosion from the suppliers of the materials that
                                                  by corrosion, periodic inspections should be performed by a qualified             will be used with Simpson Strong-Tie products, in particular, treated
                                                  engineer or qualified inspector and maintenance performed accordingly.            wood or concrete. We have attempted to provide basic knowledge
                                                                                                                                    on the subject here, and have additional information in our technical
                                                  It’s common to see some corrosion in outdoor applications. Even stainless
                                                  steel can corrode. The presence of some corrosion does not mean that              bulletins on the topic (strongtie.com/info). The Simpson Strong-Tie
                                                  load capacity has been affected or that failure is imminent. If significant       website should always be consulted for the latest information.



                                                  Corrosion Conditions
                                                  Corrosion can result from many combinations of environmental                         requirements. In the absence of recommendations from the FRT
                                                  conditions, materials, construction design, and other factors, and no                manufacturer, the building codes require fasteners to be hot-dip
                                                  single guideline addresses all corrosion possibilities. Nevertheless,                galvanized, stainless steel, silicon bronze or copper. Simpson
                                                  important corrosion information can be obtained from the American                    Strong-Tie further requires that the fastener is compatible with
                                                  Wood Protection Association (AWPA), the International Building Code                  the metal connector hardware. Fastener shear and withdrawal
                                                  (IBC), International Residential Code (IRC), and local building codes.               allowable loads may be reduced in FRT lumber. Refer to the FRT
                                                  The following discussion provides general guidelines and approaches for              manufacturer’s evaluation report for potential reduction factors.
                                                  the selection of Simpson Strong-Tie products for various construction
                                                                                                                                    3. Dissimilar Metals and Galvanic Corrosion
                                                  conditions, but is not intended to supersede the guidelines of the
                                                  AWPA, IBC, IRC, or local building codes.                                             Galvanic corrosion occurs when two electrochemically dissimilar
                                                                                                                                       metals contact each other in the presence of an electrolyte (such
                                                  Corrosion issues for Simpson Strong-Tie products generally fall into
                                                                                                                                       as water) that acts as a conductive path for metal ions to move
                                                  four categories:
                                                                                                                                       from the more anodic to the more cathodic metal. Good detailing
                                                  1. Environmental and Construction Factors                                            practice, including the following, can help reduce the possibility
                                                     Many environments and materials can cause corrosion, including                    of galvanic corrosion of fasteners and connectors:
                                                     ocean salt air, condensation, duration of wetness, fire retardants,               • Use
                                                                                                                                         	   fasteners or anchors and connectors with similar
                                                     fumes, fertilizers, chlorides, sulfates, preservative-treated wood,                 electrochemical properties
                                                     de-icing salts, dissimilar metals, soils, and more. Designers must                • Use insulating materials to separate dissimilar metals
                                                     take all of these factors into account when deciding which
                                                     Simpson Strong-Tie products to use with which corrosion-resistant                 • Ensure
                                                                                                                                         	      that the fastener or anchor is the cathode when
                                                     coatings or materials.                                                              dissimilar connector metals are present
                                                                                                                                       • Prevent exposure to and pooling of electrolytes
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     The design, quality of construction, and misinstallation can directly
                                                     affect the corrosion resistance of products. A product intended
                                                     and installed for use in dry-service environment may corrode if                   Galvanic Series of Metals
                                                     the structure design or building materials allow moisture intrusion,                                              Corroded End (Anode)
                                                     or expose the product to corrosive conditions, such as moisture
                                                                                                                                        Magnesium, Magnesium alloys, Zinc
                                                     or chemicals contained in the construction materials, soils, or
                                                     atmospheres.                                                                       Aluminum 1100, Cadmium, Aluminum 2024-T4, Iron and Steel
                                                  2. Chemically Treated Lumber
                                                                                                                                        Lead, Tin, Nickel (active), Inconel Ni-Cr alloy (active), Hastelloy alloy C (active)
                                                     Some wood-preservative or fire-retardant chemicals or chemical
                                                     retention levels create increased risk of corrosion and are corrosive              Brasses, Copper, Cu-Ni alloys, Monel
                                                     to steel connectors and fasteners. For example, testing by Simpson
                                                                                                                                        Nickel (passive)
                                                     Strong-Tie has shown that ACQ-Type D is more corrosive than Copper
                                                     Azole, Micronized Copper Azole, or CCA-C. At the same time, other                  304 stainless steel (passive), 316 stainless steel (passive), Hasteloy alloy C (passive)
                                                     tests have shown that inorganic boron treatment chemicals, specifically
                                                     SBX-DOT, are less corrosive than CCA-C.                                            Silver, Titanium, Graphite, Gold, Platinum
                                                     Because different chemical treatments of wood have different corrosion                                          Protected End (Cathode)
                                                     effects, it’s important to understand the relationship between the wood
                                                     treatment chemicals and the coatings and base metals of Simpson
                                                     Strong-Tie products.                                                              If you are uncertain about the galvanic corrosion potential of
                                                                                                                                       any installation, always consult with a corrosion expert. See the
                                                     The preservative-treated wood supplier should provide all of the
                                                                                                                                       product pages for particular parts for more information regarding
                                                     pertinent information about the treated wood product. The information
                                                                                                                                       what coating systems are recommended or required for use with
                                                     should include the AWPA Use Category Designation, wood species
                                                                                                                                       the parts in question.
                                                     group, wood treatment chemical, and chemical retention. See building
                                                     code requirements and appropriate evaluation reports for corrosion             4. Hydrogen-Assisted Stress Corrosion Cracking
                                                     effects of wood treatment chemicals and for fastener corrosion                    Some hardened fasteners may experience premature failure
                                                     resistance recommendations.                                                       from hydrogen-assisted stress-corrosion cracking if exposed to
                                                     With Fire-Retardant-Treated (FRT) Wood, the 2015 and 2018 IBC                     moisture. These fasteners are recommended for use only in
                                                     Section 2304.10.5.4 and 2015 and 2018 IRC Section R317.3.4                        dry-service conditions.
                                                     refer to the manufacturers’ recommendations for fastener corrosion
                                                                                                                                                                                                                                    13
Information                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 15 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Corrosion Information

              Guidelines for Selecting Materials and Coatings
              In the discussion and charts of this section, Simpson Strong-Tie                 address the coating systems and materials used by Simpson Strong-Tie
              presents a system to determine which product coatings and base                   for fastener, connector, and anchor products. Although the AWPA
              metals to use in a range of corrosion conditions. These are general              Use Categories and ICC-ES AC257 Exposure Conditions specifically
              guidelines that may not consider all relevant application criteria. Refer        address treated-wood applications and some common corrosion
              to product-specific information for additional guidance.                         agents, Simpson Strong-Tie believes that its recommendations may be
              Simpson Strong-Tie evaluated the AWPA Use Categories (See AWPA                   applied more generally to other application conditions, insofar as the
              U1-16) and ICC-ES AC257 Exposure Conditions and developed a set                  service environments discussed are similar. You should consult with a
              of corrosion resistance recommendations. These recommendations                   corrosion engineer concerning the application where advisable.


              Step 1 — Evaluate The Corrosion Conditions
                                                                                                    treatments as Use Categories UC 3 (A and B) depending on moisture
              •• Dry Service: Generally INTERIOR applications including wall and
                                                                                                    run-off; and for exterior ground-contact levels of protection, it has
                 ceiling cavities, raised floor applications in enclosed buildings that
                                                                                                    Use Categories UC 4 (A-C). ICC-ES AC257 considers the exterior
                 have been designed to prevent condensation and exposure to
                                                                                                    exposure to be limited by the presence of treatment chemicals, and
                 other sources of moisture. Prolonged periods of wetness during
                                                                                                    corrosion accelerators. In general, the AC257 Exposure Condition 1
                 construction should also be considered, as this may constitute a
                                                                                                    includes AWPA Use Categories UC 1 (interior/dry) and UC 2 (interior/
                 Wet Service or Elevated Service condition. Dry Service is typical
                                                                                                    damp), while Exposure Condition 3 is a surrogate to UC3A, 3B, and
                 of AWPA UC 1 and UC 2 for wood treatment and AC257 Exposure
                                                                                                    4A (exterior, above-ground and ground-contact, general use). The
                 Condition 1. Keep in mind that dry-service environment may contain
                                                                                                    ICC-ES AC257 Exposure Conditions 2 and 4 are exposures that are
                 airborne salts. AC257 Exposure Condition 2 reflects the presence
                                                                                                    salt environments.
                 of airborne salt in a dry-service environment and corrosion hazard
                 to exposed metal surfaces. It does not include effects of treatment           •• Elevated Service: Includes fumes, fertilizers, soil, some
                 chemicals. This condition is generally considered in Elevated and                preservative-treated wood (AWPA UC4B and UC4C), industrial-zone
                 Uncertain assessments.                                                           atmospheres, acid rain, salt air, and other corrosive elements.
              •• Wet Service: Generally EXTERIOR construction in conditions                    •• Uncertain: Unknown exposure, materials, or treatment chemicals.
                 other than elevated service. These include Exterior Protected and             •• Ocean/Water Front Service: Marine environments that include
                 Exposed and General Use Ground Contact as described by AWPA                      airborne chlorides, salt air, and some salt splash. Environments with
                 UC4A. The AWPA U1 standard classifies exterior above-ground                      d e-icing salts are included.

              Step 2 — Determine Your Corrosion Resistance Classification
                                                                                                                    4. Mechanical galvanizations C 3 and N2000 should
              Corrosion Resistance Classifications                                                                     not be used in conditions that would be more
                                                              Material to Be Fastened                                  corrosive than AWPA UC3A (exterior, above
                                                                                                                       ground, rapid water run off).
                                                             Preservative-Treated Wood
                                    Untreated                                                                       5. Some chemically treated wood may have
                  Environment        Wood or              Chemical    Chemical                           FRT
                                                SBX-DOT                                      Other                     chemical retentions greater than specification,




                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                      Other               Retention   Retention                          Wood          particularly near the surface, making it potentially
                                                  Zinc                            ACZA        or
                                     Material             ≤ AWPA,     > AWPA,
                                                 Borate                                    Uncertain                   more corrosive than chemically treated wood with
                                                            UC4A        UC4A
                                                                                                                       lower retentions. If this condition is suspected,
                Dry Service           Low         Low       Low         High      Medium     High       Medium         use Type 316/305/304 stainless-steel, silicon
                Wet Service          Medium       N/A      Medium       High       High      High         High
                                                                                                                       bronze, or copper fasteners.
                                                                                                                    6. Some woods, such as cedars, redwood, and oak,
                Elevated Service      High        N/A      Severe      Severe      High     Severe        N/A
                                                                                                                       contain water-soluble tannins and are susceptible
                Uncertain             High       High       High       Severe      High     Severe       Severe        to staining when in contact with metal connectors
                                                                                                                       and fasteners. According to the California
                Ocean/Water Front    Severe       N/A      Severe      Severe     Severe    Severe        N/A
                                                                                                                       Redwood Association (calredwood.org), applying
                                                                                                                       a quality finish to all surfaces of the wood prior
              Additional Considerations                                                                                to installation can help reduce staining.
              1. Always consider the importance of the connection as well as the cost of maintenance
                                                                                                                    7. Anchors, fasteners and connectors in contact
                 and replacement.
                                                                                                                       with FRT lumber shall be hot-dip galvanized
              2. If the information about treatment chemicals in an application is incomplete, or if there             or stainless steel, unless recommended
                 is any uncertainty as to the service environment of any application, Simpson Strong-Tie               otherwise by the FRT manufacturer. Many FRT
                 recommends the use of a Type 300 Series stainless steel. Simpson Strong-Tie has                       manufacturers permit low-corrosion-resistant
                 evaluated the corrosion effects of various formulations of wood treatment chemicals                   connector and fastener coatings for dry-service
                 ACZA, ACQ, CCA, MCA, CA, and salt as corrosion accelerators. Simpson Strong-Tie has                   conditions.
                 not evaluated all formulations and retentions of the named wood treatment chemicals
                                                                                                                    8. Simpson Strong-Tie does not recommend
                 other than to use coatings and materials in the severe category. Manufacturers may
                                                                                                                       painting stainless-steel anchors, fasteners or
                 independently provide test results or other product information. Simpson Strong-Tie
                                                                                                                       connectors. Imperfections or damage to the
                 expresses no opinion regarding such information.
                                                                                                                       paint can facilitate collection of dirt and water
              3. Type 316/305/304 stainless-steel products are recommended where preservative-treated                  that can degrade or block the passive formation
                 wood used in ground contact has a chemical retention level greater than those for AWPA                of the protective chromium oxide film. When
                 UC4A; CA-C, 0.15 pcf; CA-B, 0.21 pcf; micronized CA-C, 0.14 pcf; micronized CA-B,                     this happens, crevice corrosion can initiate and
                 0.15 pcf; ACQ-Type D (or C), 0.40 pcf. When wood treated with micronized CA-C                         eventually become visible as a brown stain or
                 and micronized CA-B with treatment retentions up to UC4B is in dry service, hot-dip                   red rust. Painting usually does not improve the
                 galvanized fasteners and connectors may be suitable.                                                  corrosion resistance of stainless steel.
     14
                                                                                                                                                                                                                                             Information
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 16 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                                                                                             General
                                                  Corrosion Information
                                                  Step 3 — Match Your Corrosion Resistance Classification to the Coatings and Materials Available
                                                  Not all products are available in all finishes. Contact Simpson Strong-Tie for product availability, ordering information and lead times.

                                                  Coatings and Materials Available
                                                   Level of          Coating or
                                                  Corrosion                                                                                                Description
                                                  Resistance          Material

                                                                                                                   Connectors                                                                              Fastener Material or Finish
                                                                     Gray Paint           Organic paint intended to protect the product while it is warehoused and in transit to the jobsite.
                                                                                                                                                                                                                     Bright,
                                                                   Powder Coating         Baked-on paint finish that is more durable than standard paint.                                                      Hot-Dip Galvanized,
                                                     Low                                                                                                                                                    Mechanically Galvanized,
                                                                                          Standard (G90) zinc-galvanized coating containing 0.90 oz. of zinc per square foot of surface area                or Double-Barrier Coating
                                                                     Galvanized
                                                                                          (total both sides).
                                                                                          Galvanized (G185) 1.85 oz. of zinc per square foot of surface area (hot-dip galvanized per ASTM A653)                Hot-Dip Galvanized,
                                                                                          total for both sides. Products with a powder-coat finish over a ZMAX® base have the same level of                 Mechanically Galvanized,
                                                                                          corrosion resistance.                                                                                             or Double-Barrier Coating
                                                    Medium                                                                                                                                                  * Bright fasteners may be used
                                                                                          Products are hot-dip galvanized after fabrication (14 ga. and thicker). The coating weight increases with         with ZMAX or HDG connectors
                                                                                          material thickness. The minimum average coating weight is 2.0 oz./ft.2 (per ASTM A123) total for both             where low corrosion resistance
                                                                                          sides. Anchor bolts are hot-dip galvanized per ASTM F2329.                                                                   is allowed.


                                                                           Type 316       Type 316 stainless steel is a nickel-chromium austenitic grade of stainless steel with 2-3% molybdenum.
                                                     High/                                                                                                                                                   Type 316 Stainless Steel
                                                                           Stainless      Type 316 stainless steel is not hardened by heat treatment and is inherently nonmagnetic. It provides
                                                    Severe
                                                                           Steel          a level of corrosion protection suitable for severe environments, especially environments with chlorides.

                                                                                                                   Fasteners                                                                                  Applicable Products
                                                                        Bright            No surface coating.                                                                                                           Nails
                                                                                          Electrocoating utilizes electrical current to deposit the coating material on the fastener. After application,      Strong-Drive® SDWF,
                                                                   Electrocoating
                                                     Low                                  the coating is cured in an oven. Electrocoating provides a minimum amount of corrosion protection and is           SDW and SDWV screws
                                                                     (E-Coat™)
                                                                                          recommended for dry, low-corrosive applications.
                                                                Clear and Bright Zinc,    Zinc coatings applied by electrogalvanizing processes to fasteners that are used in dry service and with                    SD8
                                                                    ASTM F1941            no environmental or material corrosion hazard.                                                                        Wafer Head Screw

                                                                                          Hot-dip galvanized fasteners 3/8" and smaller in diameter in accordance with ASTM A153, Class D.                    Strong-Drive SCN Nail
                                                                                          Hot-dip galvanized fasteners are compliant with the 2015 and 2018 IRC and IBC.
                                                                 ASTM A153, Class D

                                                               Type 410 Stainless Steel   Carbon martensitic grade of stainless steel that is inherently magnetic, with an added protective top coat.         Titen® Stainless-Steel
                                                               with Protective Top Coat   This material can be used in mild atmospheres and many mild chemical environments.                               Concrete and Masonry Screw

                                                                                          Simpson Strong-Tie® Strong-Drive SD Connector screws are manufactured with a mechanically applied
                                                    Medium          Mechanically                                                                                                                                 Strong-Drive
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                          zinc coating in accordance with ASTM B695, Class 55, with a supplemental overcoat. These fasteners
                                                                 Galvanized Coating,                                                                                                                         SD CONNECTOR Screw
                                                                                          are compatible with painted and zinc-coated (G90 and ZMAX) connectors and are recognized in
                                                                ASTM B695, Class 55
                                                                                          evaluation reports that can be found on strongtie.com.
                                                                                                                                                                                                                  Strong-Drive
                                                                                          Simpson Strong-Tie Strong-Drive SDS Heavy-Duty Connector screws and Outdoor Accents® structural                   SDS CONNECTOR Screw
                                                                   Double-Barrier         wood screws are manufactured with double-barrier coating that provides a level of corrosion protection
                                                                                                                                                                                                                Outdoor Accents
                                                                      Coating             equaling that provided by HDG coating and are recognized in evaluation reports that can be found
                                                                                                                                                                                                              Connector Screw and
                                                                                          on strongtie.com.
                                                                                                                                                                                                             Structural Wood Screw

                                                                                          Simpson Strong-Tie Strong-Drive Timber-Hex screws are hot-dip galvanized in accordance with ASTM                       Strong-Drive
                                                                                          A153, Class C. These hot-dip galvanized fasteners have a minimum average of 1.25 oz./ft.2 of zinc                 TIMBER-HEX HDG Screw
                                                                 ASTM A153, Class C       coating and are compliant with the 2015 and 2018 IRC (R317.3) and IBC.
                                                     High/
                                                    Severe
                                                                           Type 316       Type 316 stainless steel is a nickel-chromium austenitic grade of stainless steel with 2-3% molybdenum.            Strong-Drive SCNR Nail
                                                                           Stainless      It provides a level of corrosion protection suitable for severe environments, especially environments with              Strong-Drive
                                                                           Steel          chlorides. Type 316 stainless-steel fasteners are compliant with the 2015 and 2018 IBC and IRC.                   SDS CONNECTOR Screw


                                                  Dry Service                                              Wet Service                                                        Elevated Service / Severe




                                                                                                                                                                                                                                              15
Information                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 17 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Important Information and General Notes

              Warning
              Simpson Strong-Tie Company Inc. structural connectors, anchors,           4. Only bend products that are specifically designed to be bent.
              and other products are designed and tested to provide specified              For those products that require bending (such as strap-type
              design loads. To obtain optimal performance from Simpson Strong-Tie          holdowns, straight-end twist straps, etc.), do not bend more
              Company Inc. products and achieve maximal allowable design load,             than one full cycle.
              the products must be properly installed and used in accordance            5. Cut joists to the correct length, do not “short-cut.” The gap
              with the installation instructions and design limits provided by             between the end of the joist and the header material should
              Simpson Strong-Tie Company Inc. To ensure proper installation                be no greater than 1⁄8" unless otherwise noted.
              and use, Designers and installers must carefully read the following
              General Notes, General Instructions for the Installer and General         Failure to follow all of the notes and instructions provided by Simpson
              Instructions for the Designer, as well as consult the applicable          Strong-Tie Company Inc. may result in improper installation of products.
              catalog pages for specific product installation instructions              Improperly installed products may not perform to the specifications set
              and notes.                                                                forth in this catalog and may reduce a structure’s
                                                                                        ability to resist the movement, stress and loading that occurs from
              Proper product installation requires careful attention to all notes       gravity loads as well as impact events such as earthquakes and
              and instructions, including these basic rules:                            high-velocity winds.
              1. Be familiar with the application and correct use of                    Simpson Strong-Tie Company Inc. does not guarantee the
                 the connector.                                                         performance or safety of products that are modified, improperly
              2. Follow all installation instructions provided in the applicable        installed or not used in accordance with the design and load limits
                 catalog, website, Installer’s Pocket Guide or any other                set forth in this catalog.
                 Simpson Strong-Tie publications.
                                                                                        Important Information
              3. Install all required fasteners per installation instructions
                 provided by Simpson Strong-Tie Company Inc.: (a) use                   In addition to following the basic rules provided above as well as all
                 proper fastener type; (b) use proper fastener quantity;                notes, warnings and instructions provided in the catalog, installers,
                 (c) fill all fastener holes; (d) do not overdrive or underdrive        Designers, engineers and consumers should consult the Simpson
                 nails, including when using powder nailers; and (e) ensure             Strong-Tie Company Inc. website at strongtie.com to obtain
                 screws are completely driven.                                          additional design and installation information.




              Limited Warranty
              Simpson Strong-Tie Company Inc. warrants catalog products to be           materials used, the quality of construction, and the condition of the
              free from defects in material or manufacturing. Simpson Strong-Tie        soils involved, damage may nonetheless result to a structure and its
              Company Inc. products are further warranted for adequacy of design        contents even if the loads resulting from the impact event do not exceed
              when used in accordance with design limits in this catalog and when       Simpson Strong-Tie catalog specifications and Simpson Strong-Tie
              properly specified, installed and maintained. This warranty does          connectors are properly installed in accordance with applicable
              not apply to uses not in compliance with specific applications and        building codes.
              installations set forth in this catalog, or to non-catalog or modified
              products, or to deterioration due to environmental conditions.            All warranty obligations of Simpson Strong-Tie Company Inc. shall be
                                                                                        limited, at the discretion of Simpson Strong-Tie Company Inc., to repair




                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
              Simpson Strong-Tie connectors are designed to enable structures
                                   ®
                                                                                        or replacement of the defective part. These remedies shall constitute
              to resist the movement, stress and loading that results from impact       Simpson Strong-Tie Company Inc.’s sole obligation and sole remedy
              events such as earthquakes and high-velocity winds. Other Simpson         of purchaser under this warranty. In no event will Simpson Strong-Tie
              Strong-Tie products are designed to the load capacities and uses
                                                                                        Company Inc. be responsible for incidental, consequential, or special
              listed in this catalog. Properly-installed Simpson Strong-Tie products
                                                                                        loss or damage, however caused.
              will perform in accordance with the specifications set forth in the
              applicable Simpson Strong-Tie catalog. Additional performance             This warranty is expressly in lieu of all other warranties, expressed
              limitations for specific products may be listed on the applicable         or implied, including warranties of merchantability or fitness
              catalog pages.                                                            for a particular purpose, all such other warranties being hereby
              Due to the particular characteristics of potential impact events,         expressly excluded. This warranty may change periodically —
              the specific design and location of the structure, the building           consult our website strongtie.com for current information.




              Terms and Conditions of Sale
              Product Use                                                                 Non-Catalog and Modified Products
              Products in this catalog are designed and manufactured for the specific     Consult Simpson Strong-Tie Company Inc. for applications for
              purposes shown, and should not be used with other connectors not            which there is no catalog product, or for connectors for use in
              approved by a qualified Designer. Modifications to products or changes      hostile environments, with excessive wood shrinkage, or with
              in installations should only be made by a qualified Designer. The           abnormal loading or erection requirements.
              performance of such modified products or altered installations is the
              sole responsibility of the Designer.                                        Non-catalog products must be designed by the customer and will
                                                                                          be fabricated by Simpson Strong-Tie in accordance with customer
              Indemnity                                                                   specifications.
              Customers or Designers modifying products or installations, or
              designing non-catalog products for fabrication by Simpson Strong-Tie        Simpson Strong-Tie cannot and does not make any representations
              Company Inc. shall, regardless of specific instructions to the user,        regarding the suitability of use or load-carrying capacities of
              indemnify, defend and hold harmless Simpson Strong-Tie Company              non-catalog products. Simpson Strong-Tie provides no warranty,
              Inc. for any and all claimed loss or damage occasioned in whole or          express or implied, on non-catalog products. F.O.B. Shipping Point
              in part by non-catalog or modified products.                                unless otherwise specified.
     16
                                                                                                                                                                                                            Information
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 18 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                                                            General
                                                  Important Information and General Notes

                                                  General Notes
                                                  These general notes are provided to ensure proper installation of Simpson Strong-Tie Company Inc. products and must be followed fully.

                                                  a. Simpson Strong-Tie Company Inc. reserves the right to change                k. Wood shrinks and expands as it loses and gains moisture,
                                                     specifications, designs and models without notice or liability for             particularly perpendicular to its grain. Take wood shrinkage into
                                                     such changes.                                                                  account when designing and installing connections. Simpson
                                                                                                                                    Strong-Tie manufactures products to fit common dry lumber
                                                  b. Steel used for each Simpson Strong-Tie® product is individually
                                                                                                                                    dimensions. If you need a connector with dimensions other than
                                                     selected based on the product’s steel specifications, including
                                                                                                                                    those listed in this catalog, Simpson Strong-Tie may be able to vary
                                                     strength, thickness, formability, finish and weldability. Contact
                                                                                                                                    connector dimensions; contact Simpson Strong-Tie. The effects
                                                     Simpson Strong-Tie for steel information on specific products.
                                                                                                                                    of wood shrinkage are increased in multiple lumber connections,
                                                  c. Unless otherwise noted, dimensions are in inches, loads are                    such as floor-to-floor installations. This may result in the vertical
                                                     in pounds.                                                                     rod nuts becoming loose, requiring post-installation tightening.
                                                  d. Unless otherwise noted, welds, screws, bolts and nails may not                 (Reference ICC-ES ESR-2320 for information on Take-up Devices.)
                                                     be combined to achieve highest load value. 0.131" x 2 1⁄2",                 l. Top flange hangers may cause unevenness. Possible remedies
                                                     0.148" x 3" and 0.162" x 3 1⁄2" specify common nails that meet                 should be evaluated by a professional and include using a
                                                     the requirements of ASTM F1667. When a shorter nail is                         face-mount hanger, and routering the beam or cutting the
                                                     specified, it will be noted (for example 0.131" x 11⁄2"). Refer to             subfloor to accommodate the top flange thickness.
                                                     Simpson Strong-Tie Nailing Guide, NDS (National Design
                                                                                                                                 m. Built-up lumber (multiple members) must be fastened together
                                                     Specification) and ASTM F1667 (American Society of Testing
                                                                                                                                    to act as one unit to resist the applied load (excluding the
                                                     and Materials) for more nail info.
                                                                                                                                    connector fasteners). This must be determined by the Designer.
                                                  e. Do not overload. Do not exceed catalog allowable loads, which
                                                                                                                                 n. Some model configurations may differ from those shown in this
                                                     would jeopardize the connection.
                                                                                                                                    catalog. Contact Simpson Strong-Tie for details.
                                                  f. Unless otherwise noted, allowable loads are for Douglas Fir-Larch
                                                                                                                                 o. Hanger Options (Simpson Strong-Tie Hanger Options Matrix and
                                                     under continuously dry conditions. Allowable loads for other
                                                                                                                                    Hanger Option General Notes pp. 97–99) — some combinations
                                                     species or conditions must be adjusted according to the code.
                                                                                                                                    of hanger options are not available. In some cases, combinations
                                                     This chart shows specific gravity and perpendicular-to-grain
                                                                                                                                    of these options may not be installable. Horizontal loads induced
                                                     compression capacities for the different wood species:
                                                                                                                                    by sloped joists must be resisted by other members in the
                                                       Species                                 Fc⊥       Specific Gravity           structural system. A qualified Designer must always evaluate each
                                                       Douglas Fir-Larch (DF)                625 psi           0.50                 connection, including carried and carrying member limitations,
                                                       Southern Pine (SP)                    565 psi           0.55                 before specifying the product. Fill all fastener holes with fastener
                                                       Spruce-Pine-Fir (SPF)                 425 psi           0.42                 types specified in the tables, unless otherwise noted. Hanger
                                                                                                                                    configurations, height and fastener schedules may vary from
                                                       Spruce-Pine-Fir South (SPF-S)         335 psi           0.36
                                                                                                                                    the tables depending on joist size, skew and slope. See the
                                                       Hem Fir (HF)                          405 psi           0.43                 allowable table load for the non-modified hanger, and adjust as
                                                       Glulam                                650 psi           0.50                 indicated. Gauge may vary from that specified depending on the
                                                                                                                                    manufacturing process used.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       LVL (DF/SP)                           750 psi           0.50
                                                       LSL (E = 1.3 x 10 6)                  680 psi           0.50              p. Simpson Strong-Tie will calculate the net height for a sloped seat.
                                                       LSL (E ≥ 1.5 x 10 6)                  880 psi           0.50                 The customer must provide the H 1 joist height before slope.
                                                       Parallam® PSL                         750 psi           0.50              q. Truss plates shown are the responsibility of the Truss Designer.
                                                  g. Simpson Strong-Tie Company Inc. will manufacture non-catalog                r. Do not weld products listed in this catalog unless this publication
                                                     products provided prior approval is obtained and an engineering                specifically identifies a product as acceptable for welding, or
                                                     drawing is included with the order. Steel specified on the drawings            unless specific approval for welding is provided in writing by
                                                     as 1⁄8", 3⁄16" and 1⁄4" will be 11 ga. (0.120"), 7 ga. (0.179") and 3 ga.      Simpson Strong-Tie. Some steels have poor weldability and a
                                                     (0.239"), respectively. The minimum yield and tensile strengths are            tendency to crack when welded. Cracked steel will not carry load
                                                     33 ksi and 52 ksi, respectively.                                               and must be replaced. See Simpson Strong-Tie Hanger Options
                                                  h. All references to bolts are for structural quality through bolts               Matrix and Hanger Option General Notes on pp. 97–99 for hangers
                                                     (not lag screws or carriage bolts) equal to or better than ASTM                that may be welded.
                                                     Standard A307, Grade A.                                                     s. Unless noted otherwise, all references to standard-cut washers
                                                  i. Unless otherwise noted, bending steel in the field may cause                   refer to Type A plain washers (W) conforming to the dimensions
                                                     fractures at the bend line. Fractured steel will not carry load and            shown in ASME B18.22.1 for the appropriate rod size in
                                                     must be replaced.                                                              accordance with 2015/ 2018 NDS Appendix L. Some products
                                                                                                                                    require SAE narrow washers (N) to fit in a tight space and are
                                                  j. A fastener that splits the wood will not take the design load.                 noted accordingly.
                                                     Evaluate splits to determine if the connection will perform as
                                                     required. Dry wood may split more easily and should be evaluated            t. To achieve tabulated values for embedded concrete/masonry
                                                     as required. If wood tends to split, consider pre-boring holes with            products, full consolidation of concrete or grout is required
                                                     diameters not exceeding 0.75 of the nail diameter (2015/ 2018                  whether mounted to the form prior to the pour or wet set.
                                                     NDS 12.1.5.3). Use a 5⁄32" bit for Strong-Drive® SDS Heavy-Duty
                                                     Connector screws and a 3/32" bit for Strong-Drive SD9/SD10
                                                     Connector screws.



                                                                                                                                                                                                             17
Information                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 19 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Important Information and General Notes

              General Instructions for the Installer
              These general instructions for the installer are provided to ensure proper selection and installation of Simpson Strong-Tie Company Inc.
              products and must be followed carefully. These general instructions are in addition to the specific installation instructions and notes provided
              for each particular product, all of which should be consulted prior to and during installation of Simpson Strong-Tie Company Inc. products.

              a. All specified fasteners must be installed according to the                k. Welding galvanized steel may produce harmful fumes; follow
                 instructions in this catalog. Incorrect fastener quantity, size,             proper welding procedures and safety precautions. Welding
                 placement, type, material, or finish may cause the connection                should be in accordance with A.W.S. (American Welding
                 to fail. Prior to using a particular fastener, please consult                Society) standards. Unless otherwise noted Simpson Strong-Tie®
                 Connector Fastener types on pp. 21–22.                                       connectors cannot be welded.
                 •• Larger-diameter fasteners may be substituted for smaller-              l. Pneumatic or powder-actuated fasteners may deflect and
                    diameter fasteners in connectors provided the larger fastener             injure the operator or others. Pneumatic nail tools may be used
                    does not cause splitting in the wood member and the                       to install connectors, provided the correct quantity and type
                    connector holes are not enlarged.                                         of nails (length and diameter) are properly installed in the nail
                                                                                              holes. Connectors with tool embossments or tools with nail
                 •• Simpson Strong-Tie Strong Drive® SD Connector screws are
                                                                                              hole-locating mechanisms should be used. CSHP coiled strap
                    available for use with our connectors. These are designed to
                                                                                              works with several manufacturers’ pneumatic framing tools.
                    replace nails in certain products. See pp. 335–337 for information.
                                                                                              Visit strongtie.com/cshp for additional information. Follow
                    Screws not manufactured by Simpson Strong-Tie are not
                                                                                              the manufacturer’s instructions and use the appropriate safety
                    supported in our products.
                                                                                              equipment. Contact Simpson Strong-Tie. Powder-actuated
              b. Fill all fastener holes as specified in the installation instructions        fasteners should not be used to install connectors, unless noted
                 for that product. Refer to p. 20 for the requirements of the                 otherwise. Reference pp. 161 and 163 for top-flange hanger
                 various shapes of fastener hole.                                             installation with powder-actuated fasteners.
              c. Do not overdrive nails. Overdriven nails reduce shear capacity.           m. Joist shall bear completely on the connector seat, and the gap
              d. Products shall be installed for the use specified. Use the materials         between the joist end and the header shall not exceed 1⁄8" per
                 specified in the installation instructions. Substitution of or failure       ICC-ES AC13, ASTM D1761 and ASTM D7147 test standards
                 to use specified materials may cause the connection to fail.                 (unless specifically noted otherwise).
                 Do not alter installation procedures from those set forth in this         n. Fasteners are permitted to be installed through metal truss
                 catalog. See Terms and Conditions of Sale.                                   plates when approved by the Truss Designer in accordance
              e. Do not add fastener holes or otherwise modify Simpson Strong-Tie             with ANSI/TPI 1-2014, Section 7.5.3.4 and 8.9.2. Installation of
                 Company Inc. products. The performance of modified products                  Simpson Strong-Tie® Strong-Drive® SDS Heavy-Duty Connector
                 may be substantially weakened. Simpson Strong-Tie will not                   screws through metal connector plates requires the plates to be
                 warrant or guarantee the performance of such modified products.              pre-drilled using a maximum of a 5⁄32" bit. Do not drive nails through
                                                                                              the truss plate on the opposite side of single-ply trusses which
              f. The proper use of certain products requires that the product be              could force the plate off the truss.
                 bent. For those products, installers must not bend the product
                 more than one time (one full cycle).                                      o. Nuts shall be installed such that the end of the threaded rod or




                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                              bolt is at least flush with the top of the nut.
              g. Bolt holes shall be at least a minimum of 1⁄32" and no more than a
                 maximum of 1⁄16" larger than the bolt diameter (per the 2015/ 2018        p. When installing hurricane ties on the inside of the wall special
                 NDS, Section 12.1.3.2 and AISI S100, Table E3a if applicable).               considerations must be taken to prevent condensation on the
                                                                                              inside of the completed structure in cold climates.
              h. Install all specified fasteners before loading the connection.
                                                                                           q. Unless otherwise noted, connectors shown in this catalog have
              i. Some hardened fasteners may have premature failure if exposed                been designed to be installed at the time the framing members
                 to moisture. These fasteners are recommended to be used in                   are installed. Contact Simpson Strong-Tie for retrofit suitability of
                 dry interior applications.                                                   specific connectors including those manufactured in accordance
              j. Use proper safety equipment.                                                 with the hanger options section of this catalog.




     18
                                                                                                                                                                                                        Information
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 20 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                                                        General
                                                  Important Information and General Notes

                                                  General Instructions for the Designer
                                                  These general instructions for the Designer are provided to ensure proper selection and installation of Simpson Strong-Tie Company Inc.
                                                  products and must be followed carefully. These general instructions are in addition to the specific design and installation instructions
                                                  and notes provided for each particular product, all of which should be consulted prior to and during the design process.

                                                  a. The term “Designer” used throughout this catalog is intended to         l. The allowable loads published in this catalog are for use when
                                                     mean a licensed/certified building design professional, a licensed         utilizing the traditional Allowable Stress Design methodology. A
                                                     professional engineer, or a licensed architect.                            method for using Load and Resistance Factor Design (LRF D) for
                                                                                                                                wood has been published in ASTM D5457. A method for using
                                                  b. All connected members and related elements shall be designed
                                                                                                                                LRF D for cold-formed steel has also been published in the AISI
                                                     by the Designer.
                                                                                                                                S100-07. When designing with LRF D, reference lateral resistances
                                                  c. All installations should be designed only in accordance with the           must be used. Contact Simpson Strong-Tie for reference lateral
                                                     allowable load values set forth in this catalog.                           resistances of products listed in this catalog. For more information,
                                                  d. See p. 11 for allowable load information.                                  refer to the 2015 NDS Appendix N, which contains a conversion
                                                                                                                                procedure that can be used to derive LRF D capacities.
                                                  e. See p. 261 for connections with simultaneous loads.
                                                                                                                             m. For joist hangers, Simpson Strong-Tie recommends the hanger
                                                  f. Loads are based on the 2015/ 2018 NDS and AISI S100 if                     height shall be at least 60% of joist height for stability against
                                                     applicable, unless otherwise specified. Other code agencies                rotation while under construction prior to sheathing install.
                                                     may use different allowable loads.
                                                                                                                             n. For cold-formed steel applications, as a minimum all screws must
                                                  g. Unless otherwise noted, loads include Load Duration, Group                 comply with Society of Automotive Engineers (SAE) Standard J78,
                                                     Action and Toe-Nail factors from the NDS as applicable. The                Steel Self-Drilling/Tapping Screws, and must have a Type II coating
                                                     application of additional adjustment factors shall be by the               in accordance with ASTM B 633, Electrodeposited Coatings of Zinc
                                                     Designer. Duration of load adjustments as specified by the code            on Iron and Steel. Screw strength shall be calculated in accordance
                                                     are as follows:                                                            with AISI S100 Section E4, if applicable, or shall be based on the
                                                     “PERMANENT” — 90% of the design load.                                      manufacturer’s design capacity determined from testing.
                                                     “FLOOR” and “DOWN” (100) — no increase for duration of load.
                                                     “SNOW” (115) — 115% of design load for two month duration               o. Local and/or regional building codes may require meeting special
                                                     of load.                                                                   conditions. Building codes often require special inspection of
                                                     “ROOF LOAD” (125) — 125% of design load for seven day                      anchors installed in concrete and masonry. For compliance with
                                                     duration of load.                                                          these requirements, it is necessary to contact the local and/
                                                     “EARTHQUAKE / WIND” (160) — 160% of design load for                        or regional building authority. Except where mandated by code,
                                                     earthquake/wind loading.                                                   Simpson Strong-Tie products do not require special inspection.

                                                  h. Unless otherwise noted, wood shear is not considered in the             p. Throughout the catalog there are installation drawings showing
                                                     loads given; reduce allowable loads when wood shear is limiting.           the load transfer from one element in the structure to another.
                                                                                                                                Additional connections may be required to safely transfer the loads
                                                  i. Simpson Strong-Tie strongly recommends the following addition              through the structure. It is the Designer’s responsibility to specify
                                                     to construction drawings and specifications: “Simpson Strong-Tie®          and detail all necessary connections to ensure that a continuous
                                                     connectors are specifically required to meet the structural
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                load path is provided as required by the building code.
                                                     calculations of plan. Before substituting another brand, confirm
                                                     load capacity based on reliable published testing data or               q. Top flange hanger allowable loads are typically based on testing
                                                     calculations. The Engineer/Designer of Record should evaluate              with solid headers. Load reductions may apply when using headers
                                                     and give written approval for substitution prior to installation.”         comprised of multiple plies of dimensioned lumber or SCL. See
                                                                                                                                technical bulletin T-C-MPLYHEADR at strongtie.com for more
                                                  j. Verify that the dimensions of the supporting member are sufficient         information.
                                                     to receive the specified fasteners, and develop the top flange
                                                     bearing length.                                                         r. For connections involving members with different specific gravities,
                                                                                                                                use the allowable load corresponding to the lowest specific gravity
                                                  k. Some catalog illustrations show connections that could cause               in the connection, unless noted otherwise.
                                                     cross-grain tension or bending of the wood during loading if not
                                                     sufficiently reinforced. In this case, mechanical reinforcement
                                                     should be considered.




                                                                                                                                                                                                         19
Information                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 21 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Conversion Charts
                                                                                             Then Hip/Valley
                                                                  If Common Rafter           Rafter Roof Pitch             US Standard Steel Gauge Equivalents
              Metric Conversion             Bolt Diameter         Roof Pitch is ...          becomes ...                   in Nominal Dimensions
               Imperial      Metric            in.    mm           Rise/Run      Slope        Rise/Run         Slope                            Approximate
                                                                                                                                    Min.                             Thickness of Steel Sheets (in.)
                                                                                                                                                Dimensions
                 1 in.     25.40 mm            3⁄8     9.5           1/12          5°              1/17          3°         Ga.    Thick.
                                                                                                                                    (mil)                           Uncoated Galvanized        ZMAX®
                 1 ft.     0.3048 m            1⁄2    12.7           2/12         10°              2/17          7°                              in.     mm
                                                                                                                                                                      Steel  Steel (G90)       (G185)
                                               5⁄8    15.9           3/12         14°              3/17         10°          3        229        1/4       6         0.239          —               —
                 1 lb.     4.448 N
                                               3⁄4    19.1           4/12         18°              4/17         13°          7        171        3/16     4.5        0.179        0.186             —
                 1 kip     4.448 kN
                                               7⁄8    22.2           5/12         23°              5/17         16°          10       118        9/64     3.5        0.134        0.138            0.14
                 1 psi     6,895 Pa            1      25.4           6/12         27°              6/17         19°          11       111        1/8      3.1         0.12        0.123            0.125
                                                                     7/12         30°              7/17         22°          12       97         7/64     2.7        0.105        0.108            0.11
                                                                     8/12         34°              8/17         25°          14       68         5/64      2         0.075        0.078            0.08
                                                                     9/12         37°              9/17         28°          16       54         1/16     1.6         0.06        0.063            0.065
                                                                     10/12        40°              10/17        30°          18       43         3/64     1.3        0.048        0.052            0.054
                                                                     11/12        42°              11/17        33°          20       33         1/32      1         0.036         0.04            0.042
                                                                     12/12        45°              12/17        35°          22       27         1/32      1          0.03        0.033            0.035
                                                                  1. Use these Roof Pitch to Hip/Valley Rafter             1. Steel thickness may vary according to industry mill standards.
                                                                     Roof Pitch conversion tables only for hip/
                                                                     valley rafters that are skewed 45° right or
                                                                     left. All other skews will cause the slope
                                                                     to change from that listed.




              Fastening Identification




                                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                                           Pilot
              Round Holes                 Obround Holes                  Hexagonal Holes                  Triangular Holes                  Diamond Holes                                  hole
              Purpose: To fasten          Purpose: To make               Purpose: To fasten a             Purpose: To increase a            Purpose: To
              a connector.                fastening a connector          connector to concrete            connector’s strength or           temporarily fasten a
              Fill Requirements:          in a tight location            or masonry.                      to achieve max. strength.         connector to make                Pilot Holes
              Always fill, unless         easier.                        Fill Requirements:               Fill Requirements:                installing it easier.            Tooling holes for
              noted otherwise.            Fill Requirements:             Always fill when                 When the Designer                 Fill Requirements:               manufacturing purposes.
                                          Always fill.                   fastening a connector            specifies max. nailing.           None.                            No fasteners required.
                                                                         to concrete or masonry.




              Speed Prongs                    Positive Angle                   Dome Nailing                       Double-Shear Nailing                                ITS/IUS Strong-Grip™
              Used to temporarily             Nailing (PAN)                    This feature guides the            The nail is installed into the joist and            The Strong-Grip™ seat allows
              position and secure             Provided when wood               nail into the joist and            header, distributing the load through               the I-joist to “snap” in securely
              the connector for easier        splitting may occur, and         header at a 45° angle.             two points on each joist nail for greater           without the need for joist nails.
              and faster installation.        to speed installation.                                              strength. Double-shear nailing must be
                                                                                                                  full-length catalog nail.




     20
                                                                                                                                                                               Information
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 22 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors




                                                                                                                                                                               General
                                                  Connector Fastener Types
                                                  Many Simpson Strong-Tie                                       0   1½            2½            3    31/4 3½
                                                  connectors have been
                                                  designed and tested for use                   0.162" x 3½"
                                                                                              (16d Common)                                                   0.162"
                                                  with specific types and sizes
                                                  of fasteners. The specified
                                                  quantity, type and size of                   0.162" x 3½"
                                                                                                                                                             0.162"
                                                  fastener must be installed             (SCNR Ring Shank)
                                                  in the correct holes on the
                                                  connector to achieve published                0.148" x 3¼"                                            0.148"
                                                  loads. Other factors such as                  (16d Sinker)
                                                  fastener material and finish
                                                  are also important. Incorrect                  0.148" x 3"                                        0.148"
                                                  fastener selection or installation         (10d Common)
                                                  can compromise connector
                                                  performance and could lead                    SD Screw
                                                                                                                                       0.161"
                                                  to failure. For more information              #10 x 2½"
                                                  about fasteners, see our
                                                  Fastening Systems catalog
                                                                                                0.162" x 2½"                           0.162"
                                                  at strongtie.com or access                          (N16)
                                                  our Fastener Finder software
                                                  at strongtie.com/software.
                                                                                                0.148" x 2½"                           0.148"


                                                                                           0.148" x 2½" to 3"                          0.148"
                                                                                         (SCNR Ring Shank)

                                                                                               0.131" x 2½"
                                                                                                                                       0.131"
                                                                                         (SCNR Ring Shank)

                                                                                                SD Screw
                                                                                                 #9 x 2½"                              0.131"



                                                  The Simpson Strong-Tie®                       0.131" x 2½"                           0.131"
                                                  Strong-Drive® SD Connector                   (8d Common)
                                                  screw is the only screw
                                                  approved for use with our
                                                  connectors. See pp. 335-337                         N54A                             0.25"
                                                  for more information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                SD Screw
                                                                                                                         0.161"
                                                                                                #10 x 1½"


                                                                                                0.148" x 1½"             0.148"
                                                                                                       (N10)

                                                  The allowable loads                  0.148" x 1½" (SSNA10)
                                                  of stainless-steel                                                     0.148"   Fasteners are drawn
                                                                                          (SCNR Ring Shank)
                                                  connectors match                                                                to scale. Nail diameter
                                                  those of carbon-steel                                                           assumes no coating.
                                                                                        0.131" x 1½" (SSNA8)
                                                  connectors when                                                        0.131"   Screw diameter refers
                                                                                          (SCNR Ring Shank)
                                                  installed with Simpson                                                          to shank diameter.
                                                  Strong-Tie® stainless-
                                                  steel, SCNR ring-                             SD Screw
                                                                                                 #9 x 1½"                0.131"
                                                  shank nails. For more
                                                  information, refer
                                                  to engineering letter                         0.131" x 1½"
                                                                                                                         0.131"
                                                  L-F-SSNAILS at                                        (N8)
                                                  strongtie.com.
                                                                                               SDS Screw
                                                                                   0.25" x various lengths                                           0.24"



                                                                                                  SDWH
                                                                               TIMBER-HEX HDG Screw                                                                   0.276"
                                                                                0.276" x various lengths


                                                                                                                                                                                21
Information                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 23 of 341
              Simpson Strong-Tie® Wood Construction Connectors
General


              Fastener Design Information
              In some cases, it is desirable to install Simpson Strong-Tie face-mount joist hangers, post basses and caps, and
              straight straps and with nails that are a different type or size than what is called out in the load table. In these cases,
              these reduction factors must be applied to the allowable loads listed for the connector.

              Load Adjustment Factors for Optional Fasteners Used with
              Face-Mount Hangers, Post Bases and Caps, and Straight Straps
                                                                                                                                        For LUS, MUS, HUS, LRU,
                                                                                   Allowable Load Adjustment Factor
                                                                                                                                        HHUS and HGUS Hangers
                 Connector                 Replacement                       Face-Mount Hangers
                 Table Nail                  Fastener                Straight                                Post Bases    Straight                             ®
                                                                                      Double Shear
                                                                    Download/                                 and Caps      Straps
                                                                      Uplift       Uplift      Download

                0.131" x 1 1/2"   #9 x 1 1/2" SD Connector screw      1.00          N/A           N/A           N/A          1.00

                                  0.131" x 1 1/2"                     0.85          N/A           N/A           N/A          1.00
                0.131" x 2 1/2"
                                  #9 x 1 1/2" SD Connector screw      1.00          N/A           N/A           N/A          1.00
                                  #9 x 1 1/2" SD Connector screw      1.00          N/A           N/A           N/A          1.00
                0.148" x 1 1/2"                                                                                                         Double-shear nailing shall
                                  0.131" x 1 1/2"                     0.83          N/A           N/A           N/A          0.83      use minimum 2 1/2"-long nails
                                                                                                                                         or 2 1/2"-long SD screws
                                  0.131" x 1 1/2"                     0.71       Not allowed   Not allowed      N/A          0.83
                                  0.131" x 2 1/2"                     0.83          0.65          0.83          0.83         0.83
                                  0.148" x 1 1/4"                     0.64       Not allowed   Not allowed      N/A         1.009
                                  0.148" x 1 1/2"                     0.77       Not allowed   Not allowed      N/A         1.009
                0.148" x 3"
                                  0.148" x 2 1/2"                     1.00          0.80          1.00          1.00         1.00
                                  0.148" x 3 1/4"                     1.00          1.00          1.00          1.00         1.00
                                  #9 x 1 1/2" SD Connector screw      1.00       Not allowed   Not allowed      N/A          1.00
                                  #9 x 2 1/2" SD Connector screw      1.00          See strongtie.com4          1.00         1.00
                                  0.148" x 1 1/2"                     0.77          N/A           N/A           N/A          1.00           Shorter fasteners may
                                  0.148" x 1 1/4"                     0.64          N/A           N/A           N/A          1.00              not be used as
                                                                                                                                             double-shear nails
                0.148" x 3 1/4"   0.148" x 3"                         1.00          1.00          1.00          1.00         1.00
                                  #9 x 1 1/2" SD Connector screw      1.00          N/A           N/A           N/A          1.00
                                  #9 x 2 1/2" SD Connector screw      1.00          N/A           N/A           N/A          1.00     Over-Driven Nails
                                  #10 x 1 1/2" SD Connector screw     1.00       Not allowed   Not allowed      N/A          1.00     in Connectors




                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                0.162" x 2 1/2"
                                  #10 x 2 1/2" SD Connector screw     1.00          See strongtie.com4          1.00         1.00     and Straps
                                  0.162" x 2 1/2"                     1.00          0.67          1.00          1.00         1.00
                                                                                                                                      A nail that is installed such that
                                  0.148" x 2 1/2"                     0.84          0.67          0.84          1.00         1.00     the head deforms the steel of the
                                  0.148" x 3"                         0.84          0.84          0.84          0.84         0.84     connector or strap is considered
                                                                                                                                      over-driven. Extra care to prevent
                0.162" x 3 1/2"   0.148" x 3 1/4"                     0.84          0.84          0.84          0.84         0.84     over-driven nails should be taken
                                  0.148" x 1 1/2"                     0.64       Not allowed   Not allowed   Not allowed     0.84     when installing power-driven nails.
                                                                                                                                      Simpson Strong‑Tie has evaluated
                                  #10 x 1 1/2" SD Connector screw     1.00       Not allowed   Not allowed      N/A          1.00
                                                                                                                                      the effect of over-driven nails in
                                  #10 x 2 1/2" SD Connector screw     1.00          See strongtie.com4          1.00         1.00     connectors and straps. No load
              1. Allowable load adjustment factors shown in the table are applicable to all face-mount hangers, post bases and        reductions for connectors or straps
                 caps, and straight straps throughout this catalog, except as noted in the footnotes below.                           apply as a result of over-driven nails
              2. Some products have been tested specifically with alternative fasteners and have allowable load adjustment            if all of the following conditions
                 factors or reduced capacities published on the specific product page. Values published on the product page
                                                                                                                                      are met:
                 may be used in lieu of using this table.
              3. This table does not apply to SUR/SUL/HSUR/HSUL hangers or to hangers modified per allowed options,                   •• Connectors and straps are
                 or to connectors made from steel thicker than 10 ga.                                                                    14-, 16-, or 18-gauge steel.
              4. Strong-Drive® SD Connector screw substitutions in this table do not apply to sloped, skewed, or double-shear
                 hangers. Strong-Drive SD Connector screws may be used in these connectors. For additional information and            •• The top of the nail head is not
                 specific allowable loads, refer to strongtie.com/sd.                                                                    driven past flush with the face of
              5. Nails and Strong-Drive® SD Connector screws may not be combined in a connection.
                                                                                                                                         the metal hardware.
              6. Do not substitute 0.148" x 1 1/2" nails for face nails in slope and skew combinations or in skewed-only LSU.
              7. For straps installed over wood structural panel sheathing, use a 2 1/2"-long fastener minimum.                       •• The nail goes through an existing
              8. Where noted, use 0.80 for 10 ga., 11 ga., and 12 ga. products when using SPF lumber.                                    fastener hole without enlarging it.
              9. Where noted, use 0.92 for 10 ga., 11 ga., and 12 ga. products when using SPF lumber.
                                                                                                                                      •• The steel around the hole is not
                                                                                                                                         torn or damaged other than
                                                                                                                                         denting caused by the nail head.


     22
                                                                                        UPDATED 06/01/19
                                                                                                                                                                                      Concrete Connectors
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 24 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Sill Plate Anchoring Solutions




                                                                                                                                                                                      and Anchors
                                                  Simpson Strong-Tie offers many anchorage solutions for sill plate applications in concrete or concrete block foundations.
                                                  Cast-in-place structural connectors offer a time-saving alternative to anchor bolts, and provide installers with more flexibility
                                                  on the jobsite. Our post-installed connectors are often used in retrofit/expansion applications or when cast-in place anchors are
                                                  omitted or mis-located. All of these connectors have been evaluated and are acceptable alternates to the code-specified anchor
                                                  bolts. Powder-actuated pins are acceptable alternates to code-specified anchor bolts for temporary placement of exterior sill
                                                  plates and for permanent attachment of interior sill plates.
                                                  Various product finishes are available to address most environmental or preservative-treated wood conditions. For more
                                                  information on product performance, installation requirements, corrosion and appropriate code listings for Simpson Strong-Tie
                                                  products, please visit strongtie.com. For a complete listing of code-compliant sill plate anchorage solutions, see technical
                                                  bulletin T-A-SILPLANCH on our website.

                                                  Concrete Products                                                     Structural Connectors


                                                      Adhesive                                                              Cast-in-Place
                                                      •• SET-3G™                                                            •• MASA
                                                      •• AT-XP®                                                             •• LMA
                                                      • SET-XP    ®
                                                                                                                            •• MAB
                                                      • ET-HP®                                                              •• MASB




                                                      Mechanical                                                            Post-Installed Connectors
                                                      •• Titen HD     ®
                                                                                                                            •• URFP
                                                      • Strong-Bolt 2     ®
                                                                                                                            •• FRFP
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      •• Wedge-All®




                                                      Powder-Actuated Pins                                                  Bearing Plates
                                                                                                                            •• BP
                                                                                                                            •• BPS
                                                                                                                            •• LBPS




                                                                                                                                                                                        23
Concrete Connectors
                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 25 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      URFP/FRFP
and Anchors




                      Retrofit Foundation Plates
                      Ideal where there is minimum vertical clearance, the                                                                                                                                    2½" max.
                      URFP universal retrofit foundation plate provides a                                                                       10⅝"
                      retrofit method to secure the mudsill to the foundation.
                      This design allows installation flexibility when the mudsill
                      is offset or inset from the foundation edge. With its
                      combination of longitudinal embossments, stiffening                                                                                                                                                    ½" max.
                      darts and scalloped slotted holes, the URFP allows for
                      a one-for-one replacement of 1/2" or 5/8" mudsill anchors                   URFP                                                                           6¼"
                      as well as fixity to both the SDS screws and required
                      concrete anchorage.
                      The FRFP flat retrofit foundation plate connects the                               U.S. Patent Pending                                                                       20° max.
                      mudsill to the foundation and provides lateral load
                      resistance. This design allows the Designer to maintain
                      prescriptive requirements when filling three holes, or                                                          F1                (Installation                         Typical URFP Installation for
                      as an alternate, fill the two optional triangle holes and                                                                           of FRFP                               Three Foundation Types
                      Designers can utilize increased loads and greater                                                                                    similar)
                                                                                                                                                                                                       (End View)
                      allowable spacing.
                                                                                                              S3

                                                                                                                    S3


                                                                                                                          S3




                                                                                                                                                                               URFP Installed
                                                                                                                                 S3


                                                                                                                                       S3




                      Material: URFP — 14 gauge; FRFP — 7 gauge                                                                                                                on a Straight
                                                                                                                                                                        ax.    Foundation with
                      Finish: Galvanized. May be ordered HDG; contact                                                                                      2½" m               1⁄2" Offset Mudsill
                      Simpson Strong-Tie. See Corrosion Information,
                      pp. 13–15.                                                                                                                                                                              Add a 12"-long shim
                                                                                                                                                                                                              between plate and
                      Installation:                                                                                                                                                                           sill when space is
                                                                                                                                                                                                              between 3⁄16" and 1 1⁄2".
                      •• Use all specified fasteners; see General Notes.                                                                                                                                      When space exceeds
                                                                                                                                                                                                              1 1⁄2" use the URFP.
                      •• Loads are based on test results using 1⁄4" x 3"
                         Strong-Drive® SDS Heavy-Duty Connector screws,
                                                                                                                                      9"
                                                                                                                                                                                                                F2
                         which are supplied with the URFP.
                                                                                                                                                                                                                            SDS
                      •• For URFP, alternate lag screws will not achieve                                                                                                                                                    screw with
                         published loads.                                                                                                                                                                                   a length
                                                                                                          FOR ½
                                                                                                                " SI
                                                                                                           FOR ⅝ LL BOLT RE
                                                                                                                   " SILL       PLACEM
                                                                                                                                                                                                                            of 2½"
                      •• FRFP shall use a minimum Strong-Drive SDS Heavy-
                                                                                                                          BOLT
                                                                                                                               REPLAC ENT, FILL
                                                                                                                                        EMEN       RO
                                                                                                                                             T, FILL UND HOLE
                                                                                                                                                                                                                            plus shim
                                                                                                                              SIMPS
                                                                                                                                                    ALL HO
                                                                                                                                                           LES
                                                                                                                                                               S
                                                                                                                                                                                                                            thickness
                         Duty Connector screw length of 2 1/2" plus the shim                                                 Strong
                                                                                                                                     ON
                                                                                                                                    -Tie®
                                                                                                                                                                          7"
                         thickness. FRFP may be installed with ¼" HDG lag
                         screws. Follow code requirements for predrilling.
                      •• For additional retrofit information, see strongtie.com.




                                                                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      Codes: See p. 12 for Code Reference Key Chart                                                FRFP                                                                   Typical FRFP Installation
                                                                                                     (screws not included)                                                                 Foundation to Mudsill



                          These products are available with additional corrosion protection. For more information, see p. 15.


                                                    Fasteners                   Allowable Loads
                                                                                                                          Prescriptive Spacing for URFP and FRFP
                           Model
                            No.
                                      Anchor Bolt                                  DF/SP (160)     Code
                                                                                                   Ref.
                                                                                                                          to Replace Sill Anchor Bolts
                                                             Sill Plate
                                      Qty.   Dia.                                F1         F2                                                                                               Retrofit Foundation Anchor Model
                                                                                                                                Number of                                      Anchor
                                                                                                                                                               Anchor                                     FRFP with           FRFP
                           URFP        2      1/2        (5) 1/4" x 3" SDS      1,530      —                                     Building                                        Bolt
                                                                                                                                                              Bolt Size                      URFP           Three           with Five
                                                                                                                                 Stories                                       Spacing
                                                        (3) 1/4" x 2 1/2" SDS                                                                                                                             Fasteners         Fasteners
                                       2      1/2                               1,065      365     IBC,
                                                         + shim thickness
                           FRFP                                                                     FL                                                             1/2" dia.    6' o.c.       6'                 6'              6'
                                                        (5) 1/4" x 2 1/2" SDS                                                  One story
                                       2      1/2                               1,810      365                                                                     5/8" dia.    6' o.c.       6'               4'–3"             6'
                                                         + shim thickness
                         1. Allowable loads have been increased for wind or earthquake loading with
                                                                                                                                                                   1/2" dia.    4' o.c.       4'                 4'              4'
                                                                                                                               Two stories
                            no further increase allowed. Reduce where other loads govern.                                                                          5/8" dia.    6' o.c.       6'               4'–3"             6'
                         2. Each anchor bolt requires a standard-cut washer. The Simpson Strong-Tie®
                            Titen HD® heavy-duty screw anchor does not require a washer.                                       Three stories                       5/8" dia.    4' o.c.       4'               2'–10"            4'
                         3. Nominal embedment depth for post-installed anchors must be 4" for
                            SET-3G or AT-XP, or use THD50400H Titen HD® screw anchors.                                    1. "Prescriptive" denotes spacing requirements per the IEBC and designs
                                                                                                                             per the IRC and conventional provisions of the IBC.
                         4. For redwood mudsills, reduce F1 on FRFP to 820 lb. (1,395 lb. for
                            five screws) and on URFP to 1,180 lb.                                                         2. For design in accordance with the IEBC Chapter A 3, the URFP may be
                                                                                                                             used as a one-for-one replacement for the alternative connections shown
                         5. For installation on SPF/HF sill plates, use 0.86 x DF/SF allowable load.
                                                                                                                             in Figures A 3-4A, A 3-4B, and A 3-4C.
                                                                                                                          3. Spacing is based on the parallel-to-plate load direction.
                                                                                                                          4. 5/8" anchor bolt required for Seismic Design Category E.

         24
                                                                                                                                                                                           Concrete Connectors
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 26 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  FJA/FSA




                                                                                                                                                                                           and Anchors
                                                  Foundation Anchors
                                                  The FJA foundation joist anchor nails or bolts directly into floor joists, providing a direct
                                                  connection between the foundation and joist to resist uplift and lateral forces.
                                                  The FSA foundation stud anchor nails or bolts to floor joists, or nails to the stud.
                                                  Plywood sheathing may require notching with stud-to-foundation installation.
                                                  Material: 12 gauge
                                                  Finish: Galvanized. May be ordered HDG; contact Simpson Strong-Tie.
                                                                                                                                                                         typ.
                                                  See Corrosion Information, pp. 13–15.
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.                                                                                typ.
                                                  •• FJA and FSA may be bent along bend line up to 20° to accommodate
                                                     installation. Bend one time only.
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                 Bend
                                                                                                                                                                                 line


                                                      These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                    Fasteners                      Allowable Loads DF/SP
                                                        Model                                                                                     Code
                                                                     Anchor Bolt                                           (160)
                                                         No.                            Stud / Joist / Plate                                      Ref.
                                                                  Qty.       Dia.                               Uplift      F1          F2
                                                                                            (8) 0.148 x 1 1/2   1,250      205          55
                                                         FJA         2       1/2"
                                                                                                (2) 1/2" MB     710        205          55        IBC,
                                                                                            (8) 0.148 x 1 1/2   1,250       —           —        FL, LA
                                                         FSA         2       1/2"
                                                                                                (2) 1/2" MB     710         —           —
                                                      1. Allowable loads have been increased for wind or earthquake loading with no further
                                                         increase allowed. Reduce where other loads govern.                                                          FJA/FSA
                                                      2. Spacing to be specified by the Designer.
                                                      3. For additional retrofit information, see flier F-SEISRETRGD at strongtie.com.
                                                      4. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                         See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                            A23                                                                                  2" min
                                                                                                                                                        im
                                                          optional                                                                                   to boum
                                                                                                                                                     centelt
                                                                                                                                                           r



                                                                                       F2


                                                                              F1




                                                                Typical FJA Installation                                 Typical FSA Installation              Typical FSA Installation
                                                                  Foundation to Joist                                      Foundation to Joist                   Foundation to Stud




                                                                                                                                                                                             25
Concrete Connectors
                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 27 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      FWANZ
and Anchors




                      Foundation Wall Angles
                      The FWANZ foundation anchor connects the foundation or basement
                                                                                                                                                                 3"
                      wall to the floor system to resist out-of-plane forces imposed by soil
                      pressure. The foundation wall angle fastens to the mudsill with nails,
                      relying on other anchorage (by Designer) to anchor the sill plate to
                      the foundation.
                                                                                                                                                     4"                          FWANZ
                      Special Features:
                      •• Compatible with solid sawn joists, I-joists and floor trusses
                      •• Testing performed on most common rim materials and types
                      •• Addresses design needs set forth in Section 1610.1 in the




                                                                                                                                                               4
                                                                                                                                                                  5 ⁄8




                                                                                                                                                                                      ⁄4"
                         2015 / 2018 IBC and Section R404.1 in the 2015 / 2018 IRC




                                                                                                                                                                                     21
                                                                                                                                                                      "
                      •• Eliminates the need of costly cantilevered foundation designs
                      Material: 14 gauge
                      Finish: ZMAX® coating; see Corrosion Information, pp. 13–15                                                                Rimboard

                      Installation:
                      •• Use all specified fasteners; see General Notes.                                                            Sill anchorage
                      •• Connector must be fastened directly to the outside face of the
                                                                                                                                       by others
                                                                                                                                                          F2
                         rim board with (5) 0.148" x 1 1⁄2" long nails.
                      •• Connector must be located within 4" of adjacent joist/blocking
                         for floor joist spacing up to 48" o.c. and may be centered between
                                                                                                                                  F1
                         joists/blocking for 16" o.c. floor joist spacing.
                                                                                                                                                                                                Typical
                      •• When floor joists are parallel to the rim board, full depth blocking
                                                                                                                                                                                                FWANZ
                         shall be used in the first two bays of the floor per 2012/ 2015 / 2018                                                                                                 Installation
                         IRC Section R404.1.
                      •• Splice joint not permitted on rim board in same bay unless blocking
                         is placed on both sides of the splice.
                      •• When I-joist rim material is used, backer blocks must be used.
                         Installed per manufacturer’s recommendations.
                      Codes: See p. 12 for Code Reference Key Chart; refer to IBC 1610.1



                          These products are available with additional corrosion protection. For more information, see p. 15.




                                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                            Fastener (in.)                                            Allowable F2 Load                         Allowable F2 Load
                            Model       Sill               (Quantity) Type                  Rim Board                 (DF/SP Sill Plate)                           (HF Sill Plate)          Code
                             No.       Plate                                                 Material                                                                                       Ref.
                                                    Sill Plate          Rim Board                              (90)         (100)       (160)             (90)           (100)    (160)
                                                                                            1" OSB rim         750          750          750              750             750      750
                                                                                          1 1/8" OSB rim       815          815            815            815             815      815
                                        2x4,
                                      (2) 2x4,                                            1 3/4" I-joist rim   940         1,045        1,070             815             905     1,070
                                                 (8) 0.148 x 1 1/2    (5) 0.148 x 1 1/2
                                        3x4,                                               1 1/4" LSL rim      940         1,045        1,105             815             905     1,105
                                        4x4
                                                                                               2x rim          940         1,045        1,390             815             905     1,345
                                                                                           1 3/4" LVL rim      940         1,045        1,245             815             905     1,245
                            FWANZ                                                                                                                                                           IBC, FL
                                                                                            1" OSB rim         750          750          750              750             750      750
                                                                                          1 1/8" OSB rim       935          935          935              935             935      935
                                        2x6,
                                      (2) 2x6,                                            1 3/4" I-joist rim   955          955          955              955             955      955
                                                 (11) 0.148 x 1 1/2   (5) 0.148 x 1 1/2
                                        3x6,                                               1 1/4" LSL rim      1,025        1,025       1,025             1,025          1,025    1,025
                                        4x6
                                                                                               2x rim          1,295       1,440        1,445             1,120          1,245    1,445
                                                                                           1 3/4" LVL rim      1,295       1,385        1,385             1,120          1,245    1,385
                          1. FWANZ may be used to transfer F1 loads up to 260 lb. No further increase in load permitted.
                          2. For simultaneous loads in more than one direction, the connector must be evaluated using the Unity Equation, as
                             described in General Instructions for the Designer.
                          3. Designer shall evaluate rim board and sill plate design based on demand load.
                          4. FWANZ spacing and sill plate anchorage are to be specified by the Designer.
                          5. FWANZ must be located within 4" of adjacent joist/blocking for floor joist spacing up to 48" o.c. and may be centered
                             between joists/blocking for 16" o.c. floor joist spacing.
                          6. When floor joists are parallel to the rim board, Designer must ensure proper load transfer from the rim board into the diaphragm.
                          7. Values are based on a load duration factor of CD = 0.90.
                          8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
         26
                                                                                                                                                                                                                                        Concrete Connectors
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 28 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WT




                                                                                                                                                                                                                                        and Anchors
                                                  Wedge Form Tie
                                                  The wedge tie (WT) is a form tie that secures concrete
                                                  forms in place while the concrete is poured. It easily installs
                                                  between form boards and accurately spaces the forms.
                                                  Several models are available for varying wall thickness and
                                                  types of form boards.
                                                                                                                                                                                        WT6
                                                  Designed for low foundation wall applications. 5⁄8"-wide
                                                  formed “V” design for rigidity allows accurate form spacing
                                                  and support. Sizes now available for composite form board.
                                                  Material: W 1 — 14 gauge; WT — 18 gauge                                                                                              WT6 /125
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Two W 1 wedges required                     Order wedges
                                                     for each tie                                separately.                                                                                       Wedge Tie
                                                  •• Not recommended for wall                    Specify W 1.                                                                                      Installed
                                                     pours greater than 4' high                                                                                                                    on SCL
                                                  •• Wall thickness from 6" to 12"
                                                  The spacing of the WTs along the length of the form
                                                  depends on the depth of the WT in the form. The spacing
                                                  does not depend on the thickness of the wall. The maximum
                                                  recommended spacing for WTs used with 1x, 2x and 1 1⁄4"
                                                  thick forms is outlined in the tables below. The tables give                                                                                                           Wedge Tie
                                                  spacing guidelines for various form heights and types of                                                                                                               Installed on
                                                  form boards. In general, the higher the form is, the closer                                                                                                            Solid Sawn
                                                  the spacing of the WTs should be.
                                                                                                                                                                                                              1x


                                                  For Solid Sawn                                                                                                                         2x

                                                                    Depth         1x6              2x6           Depth           1x8              2x8
                                                    Location
                                                                   of Form                                      of Form
                                                   (see Fig. 1)              Spacing (in.)     Spacing (in.)                 Spacing (in.)   Spacing (in.)
                                                                     (in.)                                        (in.)
                                                   Top of Form         0          27                46              0             25               43
                                                        1             5.5         27                46            7.25            25               43
                                                        2             11          23                38            14.5            21               36
                                                        3            16.5         22                35           21.75            19               32
                                                        4             22          19                32             29             18               30
                                                        5            27.5         18                31           36.25            17               29
                                                        6             33          17                29            43.5            15               26
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        7            38.5         16                28             —              —                —                    Wedge Tie
                                                        8             44          15                27             —              —                —                   Installed on
                                                                                                                                                                       Form Board
                                                  1. Note: Form board design by others.


                                                  For Solid Sawn
                                                                    Depth        1x10             2x10           Depth           1x12             2x12
                                                     Location
                                                                   of Form                                      of Form
                                                    (see Fig. 1)             Spacing (in.)     Spacing (in.)                 Spacing (in.)   Spacing (in.)
                                                                     (in.)                                        (in.)
                                                   Top of Form         0          24                40              0             23               38
                                                        1            9.25         24                40           11.25            23               38
                                                        2            18.5         20                34            22.5            19               32
                                                        3           27.75         18                31           33.75            17               22
                                                        4             37          17                24             45             15               16
                                                        5           46.25         15                19             —              —                —
                                                  1. Note: Form board design by others.
                                                                                                                                                                                   Figure 1 — Spacing Locations
                                                                                                                                                                                             (side view)

                                                  For SCL
                                                                    Depth    1 1/4" x 9 1/2"    Depth     1 1/4" x 11 7/8"    Depth      1 1/4" x 14"     Depth     1 1/4" x 16"                      Model No.             Wall
                                                    Location
                                                                   of Form                     of Form                       of Form                     of Form                                                         Thickness
                                                   (see Fig. 1)              Spacing (in.)                Spacing (in.)                 Spacing (in.)              Spacing (in.)               Solid Sawn      SCL
                                                                     (in.)                       (in.)                         (in.)                       (in.)                                                            (in.)
                                                   Top of Form         0          34               0            32               0           30              0          29                       WT6         WT6/125          6
                                                        1            9.25         34            11.875          32              14           30             16          29                       WT8         WT8/125          8
                                                        2             19          28            23.75           27              28           21             32          16                       WT10          —             10
                                                        3            28.5         26           35.625           20              42           14             48          11                       WT12          —             12
                                                        4             38          23             47.5           15              —            —              —           —
                                                                                                                                                                                              1. Note: Form board design by others.
                                                        5            47.5         18              —             —               —            —              —           —
                                                  1. Note: Form board design by others.
                                                                                                                                                                                                                                          27
Concrete Connectors
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 29 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      MASA/MASAP
and Anchors




                      Mudsill Anchors
                                      This product is preferable to similar connectors because                                    Emb
                                      of (a) easier installation, (b) higher loads, (c) lower                                     (top oedment lin
                                                                                                                                         f con e
                                      installed cost, or a combination of these features.                                                     crete
                                                                                                                                                   )


                      Mudsill anchors have always been a time-saving alternative to
                      anchor bolts, and the MASA anchors provide a great alternative for                                                                                                  Embedment line
                      5⁄8" and 1⁄2" mudsill anchor bolts on 2x, double-2x and 3x mudsills.                                                                                                (top of concrete)
                      It also eliminates the need for 3" square plate washers for seismic                                                                    3 3⁄ 8"
                                                                                                                    41⁄4"
                      design and, in some cases, has allowable loads that meet or exceed
                      the parallel- and perpendicular-to-plate shear loads of other cast-
                      in-place anchors. Two versions of the MASA are available — the                                                     4"
                                                                                                                    MASA
                      standard MASA for installation on standard forms and the MASAP                                U.S. Patent
                      for panelized forms.                                                                          8,484,917

                      The MASA and MASAP are code listed by ICC-ES under the                                                                                                      MASAP
                      2012, 2015 and 2018 IBC® and IRC®.                                                                                                                         U.S. Patent
                                                                                                                                                                                 D656,391S
                      Material: 16 gauge
                      Finish: Galvanized. All available in ZMAX® coating.
                      See Corrosion Information, pp. 13–15.
                      Installation:
                      •• Use all specified fasteners; see General Notes.
                      •• MASA/MASAP
                         – Concrete shall have a minimum f'c = 2,500 psi.
                         – Spalling — Full loads apply for spalls up to a maximum height
                      		 of 11⁄4" and a maximum depth of 7⁄8". Any exposed portion of the                                                                                                   6" min
                                                                                                                   Typical MASA                                                                   .
                      		 mudsill anchor must be protected against possible corrosion.
                                                                                                                   Installation in
                         – For prescriptive anchor spacing refer to table below.                                     Concrete
                         – Testing shows that these mudsill anchors can be used in
                      		 lieu of code-required anchor bolts and square washer in high
                      		 seismic zones.
                         – Minimum MASA end distance is 4" and minimum
                      		 center-to-center spacing is 8" for full load.
                         – For continuous load path, MASA should be installed on
                      		 the same side of wall as uplift connectors.




                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                       – For installation in severe corrosion environments, refer to
                      		strongtie.com/cipcorrosion for additional considerations.
                      Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                           Typical MASAP
                                                                                                                                                       Installation in Concrete


                      Prescriptive Spacing for MASA/MASAP                                                                                     Allowable loads reduced
                      to Replace Sill Anchor Bolts                                                                                               for one leg installed
                                                                                                                                                  vertical (see table)
                                   Anchor         Anchor Bolt                      MASA/MASAP Spacing
                        Model
                         No.
                                 Bolt Size to
                                  Replace
                                                  Spacing to
                                                   Replace
                                                                     DF/SP 2x Sill Plate               HF 2x Sill Plate                        2x4, 2x6,
                                                                                                                                              3x4 or 3x6
                                                                                                                                                                       F1
                                                                Wind and SDC A&B    SDC C–E    Wind and SDC A&B SDC C–E                         mudsill

                       MASA
                       MASAP
                                 1/2" diameter
                                                    6' o.c.          6'–0"            6'–0"          6'–0"                6'–0"
                                                                                                                                          F2
                                                    4' o.c.          4'–0"            4'–0"          4'–0"                4'–0"

                       MASA                         6' o.c.          5'–4"            4'–6"           5'–1"               4'–4"
                                 5/8" diameter
                       MASAP                        4' o.c.          3'–6"            3'–1"          3'–5"            2'–11"
                      1. Detached one- and two-family dwellings in SDC C may use the “Wind and SDC A&B” spacing.                                                                           r-
                                                                                                                                                                                      ente
                      2. Spacing is based on the parallel-to-plate load direction for MASA standard installation only.
                                                                                                                                                                             " m in. cspacing
                      3. 5/8" anchor bolt required for Seismic Design Category E.                                                                                          8 ter
                                                                                                                                                                        d   -cen
                      4. When replacing 1/2"-diameter sill bolts, use (7) 0.148" x 1 1/2" nails for standard installation.                                    m i n. ene to
                         One out of three MASA anchors (33%) may be installed in one-leg-up installation along a wall line.                                4" tanc
                                                                                                                                                             dis
                      5. When replacing 5/8"-diameter sill bolts, use (9) 0.148" x 1 1/2" nails for standard installation.
                         One out of five MASA anchors (20%) may be installed in one-leg-up installation along a wall line.                                  Typical MASA/MASAP
                      6. Per Section 1613 of the 2012/2015/2018 IBC, detached one- and two-family dwellings in                                             Installation on Sill Plate
                         SDC C may use the “Wind and SDC A&B” spacing.


         28
                                                                                                                                                                                                                                                 Concrete Connectors
                                                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 30 of 341
                                                   Simpson Strong-Tie® Wood Construction Connectors

                                                   MASA/MASAP




                                                                                                                                                                                                                                                 and Anchors
                                                   Mudsill Anchors (cont.)
                                                          These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                                           Fasteners (in.)                                            Allowable Loads
                                                                  Model                                                                               Uncracked                              Cracked                                    Code
                                                                                Sill Size
                                                                   No.                                 Sides              Top           Wind and SDC A&B5,6     SDC C–F6      Wind and SDC A&B5,6    SDC C–F6                           Ref.
                                                                                                                                        Uplift F1     F2 Uplift F1        F2   Uplift F1    F2 Uplift F1      F2
                                                                                                                           Standard Installation – Attached to DF/SP Sill Plate
                                                                             2x4, x6, x8, x10 (3) 0.148 x 1 1/2 (6) 0.148 x 1 1/2       920   1,475 1,095    745    1,235 1,045       750     1,475    875       660      1,235   765    IBC,
                                                           MASA or MASAP
                                                                                3x4, 3x6          (5) 0.148 x 1 1/2 (4) 0.148 x 1 1/2   630   1,165   725    550    1,020    725      475     1,165    725       415      1,020   640   FL, LA
                                                                                                                         One-Leg-Up Installation – Attached to DF/SP Sill Plate
                                                                             2x4, x6, x8, x10 (6) 0.148 x 1 1/2 (3) 0.148 x 1 1/2       755    965    995    660     845     995      570     965      930       500      845     810    IBC,
                                                           MASA or MASAP
                                                                                3x4, 3x6          (7) 0.148 x 1 1/2 (2) 0.148 x 1 1/2    —     760    —       —      685     —            —   760       —         —       685     —     FL, LA
                                                                                                                Two-Legs-Up Installation – Attached to DF/SP Sill Plate and Rimboard
                                                                                                                                                                                                                                         IBC,
                                                           MASA or MASAP 2x4, x6, x8, x10 (9) 0.148 x 1 1/2                —            810   1,105   865    740     965     755      620     1,105    630       560      965     550
                                                                                                                                                                                                                                        FL, LA
                                                                                                                          Double 2x Installation – Attached to DF/SP Sill Plate
                                                                               Double 2x4,                                                                                                                                               IBC,
                                                           MASA or MASAP                          (5) 0.148 x 1 1/2 (2) 0.148 x 1 1/2   840   1,030   785    735     900     785      635     1,030    785       555      900     785
                                                                               Double 2x6                                                                                                                                               FL, LA
                                                                                                                          Standard Installation – Attached to Hem Fir Sill Plate
                                                                             2x4, x6, x8, x10 (3) 0.148 x 1 1/2 (6) 0.148 x 1 1/2       790   1,250   940    640    1,060   900       650     1,250    755       570      1,060   660
                                                           MASA or MASAP                                                                                                                                                                 —
                                                                                3x4, 3x6          (5) 0.148 x 1 1/2 (4) 0.148 x 1 1/2   535   1,005   625    475     875     625      410     1,005    625       355      875     550
                                                                                                               One-Leg-Up Installation – Attached to Hem Fir Sill Plate and HF/SPF Stud
                                                                             2x4, x6, x8, x10 (6) 0.148 x 1 1/2 (3) 0.148 x 1 1/2       650    830    855    565     725     855      490     830      795       430      725     695
                                                           MASA or MASAP                                                                                                                                                                 —
                                                                                3x4, 3x6          (7) 0.148 x 1 1/2 (2) 0.148 x 1 1/2    —     670    —       —      590     —            —   670       —         —       590     —
                                                                                                                 Two-Legs-Up Installation – Hem Fir Sill Plate and HF/SPF Rimboard
                                                           MASA or MASAP 2x4, x6, x8, x10 (9) 0.148 x 1 1/2                —            700    950    745    635     830     650      545     950      540       480      830     475    —
                                                                                                                         Double 2x Installation – Attached to Hem Fir Sill Plate
                                                                               Double 2x4,
                                                           MASA or MASAP                          (5) 0.148 x 1 1/2 (2) 0.148 x 1 1/2   720    890    675    630     775     675      545     890      675       555      775     675    —
                                                                               Double 2x6
                                                         1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                                                         2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                         3. Allowable loads are based on a minimum stem wall width of 6".
                                                         4. For simultaneous loads in more than one direction, the connector must be evaluated using the Unity Equation, as described in General Instructions
                                                            for the Designer.
                                                         5. Per Section 1613 of the 2012/2015/2018 IBC, detached one- and two-family dwellings in SDC C may use the “Wind and SDC A&B” allowable loads.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                         6. For designs under the 2012/2015/2018 IBC, sill plate size shall comply with the shearwall requirements of the 2015 Special Design Provisions
                                                            for Wind and Seismic.
                                                         7. MASA/MASAP may be installed using 7-nails when being used to replace a 1/2"-diameter sill bolt for use on a 2x mudsill. Install minimum three-side fasteners.
                                                         8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                   Alternative Mudsill Anchor Installations
                                                   Alternate Installation for Inside of Wall Continuity                                                 Alternate Installation                    Alternate Installation
                                                   Full catalog loads apply.                                                                            for Brick Ledges                          for Rim Board or Blocking
                                                                                                                                                        Full catalog loads apply.
                                                     Nail duplex nails
                                                  into top of form board
                                                                                                                                                                              2x4 plate            Blocking required
                                                                                                                                                                                                  attached to sill with
                                                                                                                                                                                                  A35Z (not shown)
                                                                                                                                                                                                    or per Designer

                                                                                    Alignment
                                                                                  mark assures
                                                                                  proper anchor
                                                                                     locating




                                                           Step 1:                                                      Step 2:
                                                     1                                                            2                                          Alternate MASA
                                                           Attach MASA 31⁄2" from inside of form.                       Place mudsill on
                                                                                                                                                                Installation                                 Maximum 1⁄2" Sheathing
                                                           After concrete cures, remove nails                           concrete and nail
                                                                                                                                                             for Brick Ledges
                                                           and bend straps up 90°.                                      MASA over mudsill.
                                                                                                                        Not applicable to
                                                                                                                        2x6 and wider sill
                                                                                                                        plates in SDC D-F.
                                                                                                                                                                                                                                                   29
Concrete Connectors
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 31 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      LMAZ/MAB/MASB
and Anchors




                      Mudsill Anchors
                      Mudsill anchors provide an alternative to anchor bolts. They
                      easily mount on forms and make finishing easier. The unique
                      design provides installation flexibility, eliminating problems with                                          35⁄8" 5⁄8")
                                                                                                                                 MA6Z - 5
                      misplaced anchor bolts. Suitable for stemwall or slab foundations,                                       (L
                                                                                                                                                         41
                      mudsill anchors are one piece so there are no more nuts and                                                                      (LM ⁄2"
                                                                                                                                                           A6
                      washers to lose.                                                                                                                   43⁄8")Z -
                      LMAZ — an economical replacement for 1⁄2" sill plate anchor bolts
                      MAB/MASB — anchors mudsill to concrete block, poured walls
                      or slab foundations
                                                                                                                                                         45⁄8"
                      Material: LMAZ, MAB — 18 gauge; MASB — 16 gauge
                      Finish: MAB, MASB — galvanized (also available in
                      ZMAX® coating); LMAZ — ZMAX only. See Corrosion Information,
                      pp. 13–15.
                      Installation:                                                                                            LMA4Z
                                                                                                                        (LMA6Z similar)
                      • Use all specified fasteners; see General Notes.
                      •• LMAZ/MAB:
                        – CMU shall have a minimum f'm = 1,500 psi and concrete
                      		 shall have a minimum f'c = 2,000 psi.
                        – Not for use where a horizontal cold joint exists between
                      		 the slab and foundation wall or footing beneath, unless
                      		 provisions are made to transfer the load.
                        – Not for use in slabs poured over foundation walls formed of
                      		 concrete block or with brick and 4" masonry block stemwalls.
                      •• MASB
                                                                                                                                                                                  MAB
                        – Fill CMU cell with concrete grout first, then place MASB
                      		 into the grouted cell and adjust into position. Attach mudsill
                      		 to anchor only after the concrete grout cures.
                        – CMU shall have a minimum f'm = 1,500 psi.
                        – The MASB mudsill anchors were tested in standard 8" CMU.
                                                                                                                               MASB
                      Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                      Fasteners (in.)                            Allowable Loads DF/SP (160)
                                  Model                                                                                                                                                 Code
                                                        Sill Size                                                                         Parallel to Plate          Perp. to Plate
                                   No.                                          Sides                   Top           Uplift                                                            Ref.
                                                                                                                                                (F1)                     (F2)
                           MASB (Standard)               2x4, x6           (2) 0.148 x 1 1/2    (6) 0.148 x 1 1/2      160                       860                     550
                                                                                                                                                                                        IBC
                           MASB (One Leg Up)             2x4, x6           (5) 0.148 x 1 1/2    (3) 0.148 x 1 1/2       —                        860                     360
                                                          2x4              (2) 0.148 x 1 1/2    (4) 0.148 x 1 1/2      905                       675                     555
                           LMA4Z
                                                          3x4              (4) 0.148 x 1 1/2    (2) 0.148 x 1 1/2      905                       675                     555
                                                                                                                                                                                         —
                                                          2x6              (2) 0.148 x 1 1/2    (4) 0.148 x 1 1/2      905                       825                     675
                           LMA6Z
                                                          3x6              (4) 0.148 x 1 1/2    (4) 0.148 x 1 1/2     1,110                      825                     675
                           MAB15                  2x4, x6, x8, x10, x12    (2) 0.148 x 1 1/2    (4) 0.148 x 1 1/2      565                       670                     500            IBC
                          1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                          2. For uplift loads, provide attachment from mudsill to building’s structural components to prevent cross-grain bending.
                          3. LMAZ installed attached to the stud has no load reduction for parallel and perpendicular loads and an uplift of 600 lb. for LMA 4 and 835 lb. for LMA6.
                          4. For concrete stem wall applications, allowable loads are based on a minimum concrete stem wall width of 6".
                          5. Uplift loads do not apply to MAB installed on 2x8, 2x10, or 2x12 sill plates.
                          6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




         30
                                                                                                                                                                                                    Concrete Connectors
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 32 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LMAZ/MAB/MASB




                                                                                                                                                                                                    and Anchors
                                                  Mudsill Anchors (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                     Prescriptive Anchor Spacing
                                                                         O.C. Spacing               O.C. Spacing
                                                                                                                         Minimum
                                                         Model            to Replace                 to Replace                               Minimum
                                                                                                                       Concrete End
                                                          No.          1/2" Anchor Bolt           5/8" Anchor Bolt                           C–C Spacing
                                                                                                                         Distance
                                                                         6' O.C. (160)              6' O.C. (160)

                                                        MASB                5'–0"                      3'–5"               3 3/4"                7 1/2"
                                                        LMA4Z               3'–8"                      2'–7"
                                                                                                                           4 5/8"                9 1/4"
                                                        LMA6Z               4'–6"                      3'–2"
                                                        MAB15               3'–10"                     2'–8"               6 1/2"                13"
                                                     1. “Prescriptive” denotes designs per the IRC or conventional provisions of the IBC for wind speeds
                                                        100 mph or less, or for Seismic Design Category D and less (SDC E and less in IBC).
                                                     2. Spacing is based on parallel-to-plate load direction only.
                                                     3. Place anchors not more than 12" from the end of sill and splices per code.                                          MAB Misinstallation
                                                     4. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.                                               (MAB straps must be
                                                     5. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.                               separated before the
                                                     6. Spacings apply to DF, SP, and HF sill plates.                                                                         concrete is poured)




                                                                                                                                             Typical LMA
                                                                                                                                              Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                     Typical MASB Installation                                         (in concrete with framing)

                                                                                                                                                                               6" .
                                                                                                                                                                                  n
                                                                                                                                                                               mi

                                                                                                                                             Drill a ¾"    hole




                                                                                      m 7"
                                                                                     eminimu
                                                                                       bed m
                                                                                           me
                                                                                             nt



                                                               Typical MAB15 Installation                                                  Typical MAB15 Installation
                                                                       in Concrete                                                             in Concrete Block
                                                                    Not applicable for                                                     Concrete installation similar.
                                                                concrete-block installation.




                                                                                                                                                                                                      31
Concrete Connectors
                                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 33 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      SB
and Anchors




                      Anchor Bolt
                                                    This product is preferable to similar connectors because of (a) easier installation,
                                                                                                                                                                                                                                                     6"
                                                    (b) higher loads, (c) lower installed cost, or a combination of these features.
                                                                                                                                                                                                                                               (standard on
                                                                                                                                                                                                                                                all models)

                      			             The SB anchor bolt offers an anchorage solution for our holdowns that call for a
                      5⁄8"-diameter, a 7/8"-diameter and a 1"-diameter anchor.
                      SB anchor bolts are code listed by ICC-ES under the 2012/ 2015/ 2018 IBC and IRC.
                                                                                                                                                                                                                                                                                  30
                      Features:
                      •• Identification on the bolt head showing embedment angle and model
                                                                                                                                                                                                                                                                         Embedment
                      •• Sweep geometry to optimize position in form                                                                                                                                                                                                     line (top of
                      •• Rolled thread for higher tensile capacity                                                                                                                                                                                                       concrete)




                                                                                                                                                                                                                                               Length
                      •• Hex nuts and plate washer fixed in position
                      •• Available in HDG for additional corrosion resistance
                                                                                                                                                                                                                                                           le
                      Material: ASTM F1554, Grade 36
                      Finish: None. May be ordered HDG; contact Simpson Strong-Tie.                                                                                                                                                                                            SB1x30
                      Installation:                                                                                                                                                                                                                                          (other models
                                                                                                                                                                                                                                                                                 similar)
                      •• SB is only for concrete applications poured monolithically except where noted.
                      •• Top nuts and washers for holdown attachment are not supplied with the SB;
                          install standard nuts, couplers and/or washers as required.
                      •• On HDG SB anchors, chase the threads to use standard nuts or couplers
                          or use overtapped products in accordance with ASTM A563, for example
                          Simpson Strong-Tie NUT5/8-OST, NUT7/8-OST and NUT1-OST, CNW5⁄8-OST,                          Corner                                                                                                           Non-Corner                             Corner
                          CNW7⁄8-OST and CNW 1-OST.                                                                 Installation                                                                                                        Installation                         Installation
                      •• Install SB before the concrete pour using AnchorMate® anchor bolt holders.               (install with arrow                                                                                                    (bolt may be                    (install with arrow
                                                                                                                   on top of the bolt                                                                                                 installed @ 45° to                  on top of the bolt
                          Install the SB per the plan view detail.                                                oriented as shown)                                                                                                   135° as shown)                    oriented as shown)
                      •• Minimum concrete compressive strength is 2,500 psi.
                      •• When rebar is required it does not need to be tied to the SB.
                      Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                                                                                                                    24
                                                                                                                                                                                                                Anchor bolt




                                                                                                                                                                                                                                                   24
                                                                                                                                                                                                          24      (typ.)


                                     These products are available with additional corrosion protection.
                                                                                                                                                                                                               Outer edge of concrete (typ.)
                                     For more information, see p. 15.
                                                                                                                                                                                                           Plan View of SB Placement in Concrete
                                     SB Bolts at Stemwall
                                                                      Dimensions (in.)                                                                 Allowable Tension Loads




                                                                                                                                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                         Model                                                                                                                                                                             Code                  13⁄4" min.
                                                                     Min.                                                           Wind and SDC A&B                                      SDC C–F                                              edge distance                    Embedment line
                                          No.  Stemwall                                                                                                                                                                    Ref.
                                                        Dia. Length Embed.                                                                                                                                                                                                      (top of concrete)
                                                 Width                                                                         Midwall        Corner       End Wall   Midwall                Corner      End Wall
                                                                      (le)
                                      SB5/8X24     6     5/8   24     18                                                        6,675         6,550         6,550      6,675                   5,730       5,730
                                                                                                                                                                                                                           IBC,                                                  3" to 5"
                                      SB7/8X24     8     7/8   24     18                                                       10,055         8,980         6,550      8,795                   7,855       5,730
                                                                                                                                                                                                                          FL, LA
                                      SB1X30       8      1    30     24                                                       13,110         9,505         6,930      11,470                  8,315       6,065
                                     1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and                                                                                                                                      #4 rebar
                                        garage curb, or stem wall garage front installations.                                                                                                                                                                                      (may be
                                     2. Minimum end distances for SB bolts are as shown in graphics.                                                                                                                                                                               foundation
                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).                                                                                                                           rebar)
                                     4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B”
                                                                                                                                                                                                                                                         Footing       W
                                        allowable loads.
                                     5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously,
                                        the minimum bolt center-to-center spacing is 3 le.
                                     6. Full catalog loads apply for two-pour installation for slab-on-grade: edge.
                                                                                                                                                                                                                                                        Typical SB Installation
                                                             min. rebar length




                                                                                                                                          Place SB arrow
                                                                                                     2x le min. rebar length




                                                                                                                                          diagonal in corner
                                       #4 rebar
                                                                                                                                                                                min. rebar length
                                                                  2 x le




                                                                                                                                          application
                                                                                                                                                                                      2 x le




                                      13⁄4" min.                                                                                                                                                                          Corner                                   Midwall     Endwall
                                                             or to end of wall




                                        Locate                                                                                           16" min. return
                                     approx. 45°
                       1.5 le min.




                                                                   2 x le




                                        to 90°
                                      from wall                                                                                                                 41⁄4" min. (SB5⁄8 and 7⁄8)
                                                                                 41⁄4" min. (SB5⁄8 and 7⁄8)                                                                                                                                                                                 #4 rebar
                                                                                            5" min. (SB1)                                                                  5" min. (SB1)
                                                                                                                                                                                                                                                                                            3"- 5"
                                                                                                                                                                                                                                                                                            from top
                                                                                                                                 13⁄4" min.                                                             13⁄4" min.

                                                   Midwall                                                                     Corner                                                               End Wall
                                                                                              Stemwall Plan Views                                                                                                                              Perspective View
         32
                                                                                                                                                                                                                                                                   Concrete Connectors
                                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 34 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  SB




                                                                                                                                                                                                                                                                   and Anchors
                                                  Anchor Bolt (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                     SB Bolts at Stemwall: Garage Front
                                                                                                       Dimensions (in.)                                                          Allowable Tension Loads
                                                              Model                                                                Min.                                                                                                              Code
                                                                                       Stemwall                                                              Wind and SDC A&B                                        SDC C–F
                                                               No.                                   Diameter            Length   Embed.                                                                                                             Ref.
                                                                                         Width                                                   Step-Down End                 Corner             Step-Down End                  Corner
                                                                                                                                    (le)
                                                        SB7/8X24                             8          7/8                24       18                    6,935                 7,355                    6,070                    6,435               IBC,
                                                        SB1X30                               8          1                  30       24                    10,850                9,400                    9,495                    8,030              FL, LA

                                                     1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb, or
                                                        stem wall garage front installations.
                                                     2. Minimum end distances for SB bolts are as shown in graphics.
                                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.
                                                     5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously, the minimum
                                                        bolt center-to-center spacing is 3 le.




                                                                      13⁄4"

                                                                                                                  Corner              Step-down end


                                                                                      8"
                                                        Length




                                                                                                                                                                                                                            4" min. (SB7⁄8)
                                                                 le                                                                         111⁄4" max.
                                                                                                                                                                                                                            3" min. (SB1)


                                                                                                                                                                                                                                    8"
                                                                                                                                                                                        4" min.
                                                                                                                                                                                        (SB7⁄8)
                                                                                      Stemwall                                                            Perspective                   3" min.       16" min. (SB7⁄8)
                                                                                      Garage Front                                                        View                          (SB1)         12" min. (SB1)          Plan View




                                                     SB Bolts at Slab on Grade: Edge
                                                                                                         Dimensions (in.)                                                          Allowable Tension Loads
                                                              Model                                                                 Min.                                                                                                              Code
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                           Footing                                                            Wind and SDC A&B                                        SDC C–F
                                                               No.                                   Diameter            Length    Embed.                                                                                                             Ref.
                                                                                            Width                                                          Midwall                Corner                  Midwall                  Corner
                                                                                                                                     (le)
                                                         SB5/8X24                            12         5/8                24        18                     6,675                 6,550                    6,675                    5,730
                                                                                                                                                                                                                                                      IBC,
                                                         SB7/8X24                            12         7/8                24        18                    13,080                 11,650                   12,320                  10,190
                                                                                                                                                                                                                                                     FL, LA
                                                         SB1X30                              12          1                 30        24                    17,080                14,960                    16,300                  13,090
                                                     1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb,
                                                        or stem wall garage front installations.
                                                     2. Minimum end distances for SB bolts are as shown in graphics.
                                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.
                                                     5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously, the minimum
                                                        bolt center-to-center spacing is 3 le.
                                                     6. Full catalog loads apply for two-pour installation for slab-on-grade: edge.




                                                                              13⁄4"                                                       Midwall
                                                                                                                                                                                                                                     13⁄4"
                                                                                                                Corner                                                                                 Slab not
                                                                                                                                                                                                       shown                                  Slab
                                                                                                                                                                                                       for clarity
                                                                      111⁄4"                                                                                                                                                                                  4"
                                                     Length




                                                                      max.
                                                              le
                                                                                                                                                                                        Corner          Midwall       12"                            Cold
                                                                                                                                                                                                                                                     joint
                                                                                                                                                                        4" min.
                                                                                                                                                                     (SB5⁄8 and 7⁄8)
                                                                                       12"
                                                                         1⁄ "
                                                                          12                                                                                         3" min. (SB1)           1.5 le
                                                                       Slab Edge                                         Perspective View                                                Plan View                                Two-Pour Installation


                                                                                                                                                                                                                                                                     33
Concrete Connectors
                                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 35 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      SB
and Anchors




                      Anchor Bolt (cont.)
                         These products are available with additional corrosion protection. For more information, see p. 15.


                         SB Bolts at Slab on Grade: Garage Curb
                                                                        Dimensions (in.)                                        Allowable Tension Loads
                                  Model                                                          Min.                                                                                            Code
                                                            Curb                                                 Wind and SDC A&B                          SDC C–F
                                   No.                               Diameter     Length        Embed.                                                                                           Ref.
                                                            Width                                        Step-Down End          Corner       Step-Down End               Corner
                                                                                                  (le)
                             SB7/8X24                        6          7/8         24            18         8,805              10,635             7,705                 9,305                    IBC,
                             SB1X30                          6          1           30           24          14,960             14,960            13,090                 13,090                  FL, LA

                         1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb,
                            or stem wall garage front installations.
                         2. Minimum end distances for SB bolts are as shown in graphics.
                         3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                         4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.




                                                                                                          Step-down end
                                                1¾"
                                                                                       Corner
                                                                                                                                                                        Slab not
                                                                                                                                                                        shown
                                                                                                                                                                        for clarity
                                                        6"
                                       111⁄4"
                         Length




                                       max.
                                  le                                                                                                                                                        Plan View

                                                                                                                                             4" min.
                                                                                                                                              (SB7⁄8)                                 4" min. (SB7⁄8)
                                                                 Slab                                                     Perspective                                                 3" min. (SB1)
                                                      12"                                                                                    3" min.       16" min. (SB7⁄8)
                                          11⁄2"
                                                                 Garage Curb                                              View                 (SB1)       12" min. (SB1)




                                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




         34
                                                                                                                                                                                                 Concrete Connectors
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 36 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  AnchorMate                      ®




                                                                                                                                                                                                 and Anchors
                                                  Anchor Bolt Holder
                                                  The reusable AnchorMate anchor bolt holder is designed to
                                                  hold the anchor in place before the concrete pour, as required in
                                                  some jurisdictions. The gripping section secures the bolt in place
                                                  without a nut for quicker setup and teardown. It also protects
                                                  the threads from wet concrete and simplifies trowel finishing.
                                                  Features:                                                                                                  AnchorMate
                                                                                                                                                             Anchor Bolt Holder
                                                  •• Built-in 2x4 and 2x6 stops eliminate measuring.
                                                  •• Color coded for easy size identification.
                                                  •• Use the AnchorMate to secure the SSTB/SB anchors
                                                     to the formboard before the concrete pour. Alignment
                                                     arrows (left or right) match the SSTB/SB bolt head arrow.
                                                  Material: Nylon




                                                       Model            Diameter
                                                                                            Color
                                                        No.                (in.)

                                                       AM1/2               1/2              Yellow

                                                       AM5/8               5/8               Blue

                                                       AM3/4               3/4               Red

                                                       AM7/8               7/8              Green                          Typical AnchorMate                   Typical AnchorMate
                                                                                                                       Installation for a 2x6 Mudsill       Installation for a 2x4 Mudsill
                                                       AM1                  1               Black




                                                  ABS
                                                  Anchor Bolt Stabilizer
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  The ABS stabilizes the anchor bolt to prevent it from being
                                                  pushed against the form during the concrete pour.
                                                  Features:
                                                  •• Supports the bolt approximately 8" below the top
                                                     of the concrete
                                                  •• Model ABS5⁄ 8 is for the 5⁄8" SSTB and ABS7⁄ 8 is for
                                                                                                                         AnchorMate
                                                                                                                          AnchorMate
                                                                                                                                   ®

                                                     the 7⁄8" SSTB
                                                                                                                                                                           Cut for       2x6
                                                  •• Thin section limits the effect of a cold joint                                                                      2x4 framing   framing

                                                  •• Sized for 2x4 and 2x6 mudsills                                                                                 ABS
                                                  Material: Engineered composite plastic                                                                    Anchor Bolt Stabilizer




                                                        Model            Diameter
                                                                                              Color
                                                         No.                (in.)
                                                                                                                                             Typical ABS
                                                       ABS5/8               5/8               Blue                                           Installation
                                                       ABS7/8               7/8              Green




                                                                                                                                                                                                   35
Concrete Connectors
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 37 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      SSTB              ®
and Anchors




                      Anchor Bolt
                                            This product is preferable to similar connectors because of (a) easier installation,
                                            (b) higher loads, (c) lower installed cost, or a combination of these features.

                                                                                                                                                                                             Embedment line
                                  The SSTB anchor bolt is designed for maximum performance as an anchor bolt for                                                                             (top of concrete)
                      holdowns and Simpson Strong-Tie Strong-Wall® shearwalls. Extensive testing has been done to                                                                            when not using
                      determine the design load capacity of the SSTB when installed in many common applications.                                                                             2x wood sill plate

                      The Simpson Strong-Tie SSTB anchor bolts are code listed by ICC-ES under the 2012, 2015 and
                                                                                                                                                                                             Embedment line
                      2018 IBC® and IRC®.                                                                                                                                                    (top of concrete)




                                                                                                                                                                                 Length
                      Features:                                                                                                                                                              when using 2x
                                                                                                                                                                                             wood sill plate
                      •• Identification on the bolt head showing embedment angle and model
                      •• Offset angle reduces side bursting, and provides more concrete cover
                      •• Rolled thread for higher tensile capacity
                      •• Stamped embedment line aids installation
                      •• Available in HDG for additional corrosion resistance                                                                                                                         SSTB16L
                      Material: ASTM F-1554, Grade 36                                                                                                                                               (other models
                                                                                                                                                                                                        similar)
                      Finish: None. May be ordered HDG; contact Simpson Strong-Tie.
                      Installation:
                      •• SSTB is suitable for monolithic and two-pour concrete applications.
                      •• Nuts and washers for holdown attachment are not supplied with the SSTB; install standard nuts,                                                                               Identification on the
                                                                                                                                                                                                      bolt head showing
                         couplers and/or washers as required.                                                                                                                                         embedment angle
                      •• On HDG SSTB anchors, chase the threads to use standard nuts or couplers or use overtapped                                                                                    and model.

                         products in accordance with ASTM A563, for example Simpson Strong-Tie® NUT5⁄8-OST,                                                                               Embedment line
                         NUT7⁄8-OST, CNW5⁄8-OST, CNW7⁄8-OST.                                                                                                                              (top of concrete)
                                                                                                                                                                                          when not using
                      •• Install SSTB before the concrete pour using AnchorMate® anchor bolt holders.                                                                                     2x wood sill plate
                         Install the SSTB per the plan view detail.
                      •• Minimum concrete compressive strength is 2,500 psi.                                                                                                              Embedment line
                      •• When rebar is required it does not need to be tied to the SSTB.                                                                                                  (top of concrete)




                                                                                                                                                                            Length
                                                                                                                                                                                          when using 2x
                      •• Order SSTBL models (example: SSTB16L) for longer thread length (16L = 5 1⁄2", 20L = 6 1⁄2",                                                                      wood sill plate
                         24L = 6", 28L = 6 1⁄2"). SSTB and SSTBL load values are the same. SSTB34 and SSTB36
                         feature 4 1⁄2" and 6 1⁄2" of thread respectively and are not available in “L” versions.
                      CMU
                      •• One horizontal #4 rebar in the second course.
                      •• One vertical #4 rebar in adjacent cell for 5⁄8"-diameter SSTB.                                                                                                            SSTB16
                      •• One vertical #4 rebar in an adjacent cell and additional vertical #4 rebar(s) at 24" o.c. max. for                                                                     (other models
                         7⁄8"-diameter SSTBs (2 total vertical rebars for end wall corner, 3 total vertical rebars for midwall).                                                                    similar)




                                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      Codes: See p. 12 for Code Reference Key Chart



                             13⁄4"                      Horizontal
                           min. edge                    projection
                           distance                     of SSTB bolt                                                                 Corner                          Non-Corner                        Corner
                                                                                                                                   Installation                      Installation                    Installation
                                                                                                                                (install with arrow                   (bolt may be                  (install with arrow
                               3" to                                                                                             on top of the bolt                installed @ 45° to                on top of the bolt
                                     5"                                                                                         oriented as shown)                  135° as shown)                  oriented as shown)


                         #4 rebar                                                                     Embedment line
                                                                6" min.                               (top of concrete)
                                                                8" for                                                                        Anchor bolt
                                                                7⁄ 8" dia.                                                                      (typ.)
                                                                SSTB              4"                       Slab
                                                                                                                                            Outer edge of concrete (typ.)

                         Foo
                             t                                                                            #4 rebar
                          d ing                                                                                                        Plan View of SSTB Placement in Concrete
                       by oesign                                                Effective
                           the                                                                             Cold joint
                               rs                                              embedment


                                                                                                                        For two-pour (4" slab) installation loads:
                                                                                                         Footing
                                                                                                                        •• When using the SSTB20, use the equivalent
                                                                                                                           loads of the SSTB16.
                                                                                                                        •• When using the SSTB24, use the equivalent
                                     Typical SSTB Installation                                                             loads of the SSTB20.
                                      in Concrete Foundation                         Two-Pour Installation              •• When using the SSTB34 or 36, use the
                                       Maintain minimum rebar                       (SSTB20, 24, 34 and 36)                equivalent loads of the SSTB28.
                                    cover, per ACI-318 concrete
                                         code requirements
         36
                                                                                                                                                                                                                                                                                                                                            Concrete Connectors
                                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 38 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  SSTB                             ®




                                                                                                                                                                                                                                                                                                                                            and Anchors
                                                  Anchor Bolt (cont.)
                                                      These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                                                                    Dimensions (in.)                                                                                                      Allowable Tension Loads
                                                                   Model                                                                                                                         Min.                                                                                                                              Code
                                                                                        Stemwall                                                                                                                                       Wind and SDC A&B                                    SDC C–F
                                                                    No.                                        Diameter                                             Length                      Embed.                                                                                                                             Ref.
                                                                                          Width                                                                                                                               Midwall          Corner      End Wall6        Midwall            Corner           End Wall6
                                                                                                                                                                                                  (le)
                                                                   SSTB16                     6                         5/8                                   17 5/8 (16L = 19 5/8)              12 5/8                       3,465            3,465         3,465           2,550             2,550              2,550
                                                               SSTB20                         6                         5/8                                   21 5/8 (20L = 24 5/8)              16 5/8                        4,145           3,880         3,880           3,145             2,960              2,960
                                                                   SSTB24                     6                         5/8                                   25 5/8 (24L = 28 1/8)              20 5/8                        4,825           4,295         4,295           3,740             3,325              3,325             IBC,
                                                               SSTB28                         8                         7/8                                   29 7/8 (28L = 32 7/8)              24 7/8                       9,505            8,360         7,310           8,315             7,315              6,395            FL, LA

                                                               SSTB34                         8                         7/8                                           34 7/8                     28 7/8                       9,505            8,360         7,310           8,315             7,315              6,395
                                                               SSTB36                         8                         7/8                                           36 7/8                     28 7/8                       9,505            8,360         7,310           8,315             7,315              6,395
                                                     1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb, or
                                                        stem wall garage front installations.
                                                     2. Minimum end distances for SSTB bolts are as shown in graphics.
                                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.
                                                     5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously, the minimum bolt
                                                        center-to-center spacing is 3 le.
                                                     6. SSTB28, SSTB34 and SSTB36 with 3 7/8" end distance allowable loads are 6,330 lb. (Wind and SDC A&B) and 5,550 lb. (SDC C–F).
                                                                                                   min. rebar length




                                                                                                                                                                            Place
                                                                                                                                                                            SSTB arrow
                                                                                                                                    2x le min. rebar length




                                                                      #4 rebar                                                                                                                                                                          Corner
                                                                                                        2 x le




                                                                                                                                                                            diagonal                                                                                                 Midwall     Endwall
                                                                                                                                                                                                          min. rebar length




                                                                                                                                                                            in corner
                                                                                                                                                                            application
                                                                                                                                                                                                                2 x le




                                                                    13⁄4" min.
                                                                                                   or to end of wall




                                                                       Locate
                                                                    approx. 45°                                                                                             16" min. return
                                                                                                                                                                                                                                                                                                                 #4 rebar
                                                     1.5 le min.




                                                                                                         2 x le




                                                                       to 90°                                                                                                                                                                                                                                    3"- 5" from top
                                                                     from wall
                                                                                                                                         5"
                                                                                                                                                                                                                 5"


                                                                                                                                                                    13⁄4" min.                                                    13⁄4" min.

                                                                                       Midwall                                                                        Corner                                              End Wall                                   Perspective View
                                                                                                                                    Stemwall Plan Views
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     SSTB Bolts at Stemwall: Garage Front
                                                                                                                              Dimensions (in.)                                                                                                     Allowable Tension Loads
                                                                   Model                                                                                                                                                                                                                                                      Code
                                                                                                                                                                                      Min.                                     Wind and SDC A&B                                      SDC C–F
                                                                    No.                     Stemwall                                                                                                                                                                                                                          Ref.
                                                                                                                       Diameter                                  Length              Embed.
                                                                                              Width
                                                                                                                                                                                      (le)                Step-Down End                           Corner             Step-Down End                 Corner

                                                                   SSTB28                      8                              7/8                                  29 7/8              24 7/8                            6,735                    6,765                    5,895                   5,920                  IBC, FL, LA
                                                     1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb, or
                                                        stem wall garage front installations.
                                                     2. Minimum end distances for SSTB bolts are as shown in graphics.
                                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.
                                                     5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously, the minimum bolt
                                                        center-to-center spacing is 3 le.


                                                                           13⁄4"
                                                                                                                                                                 Corner                       Step-down end


                                                                                       8"
                                                             Length




                                                                                                                                                                                                  111⁄4" max.
                                                                      le
                                                                                                                                                                                                                                                                                                           8"

                                                                                                                                                                                                                                                                 4" min.                         4" min.
                                                                                        Stemwall                                                                                                                     Perspective                                              16" min.
                                                                                        Garage Front                                                                                                                 View                                                      Plan View


                                                                                                                                                                                                                                                                                                                                              37
Concrete Connectors
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 39 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      SSTB                    ®
and Anchors




                      Anchor Bolt (cont.)
                         These products are available with additional corrosion protection. For more information, see p. 15.


                         SSTB Bolts at Slab on Grade: Edge
                                                                              Dimensions (in.)                                                       Allowable Tension Loads
                              Model                                                                         Min.                   Wind and SDC A&B                                     SDC C–F                                  Code
                               No.                         Footing                                                                                                                                                               Ref.
                                                                             Dia.        Length            Embed.
                                                            Width                                                          Midwall                   Corner                 Midwall                   Corner
                                                                                                            (le)
                            SSTB16                             12             5/8         17 5/8               12 5/8       5,140                    5,140                   3,780                        3,780
                            SSTB20                             12             5/8         21 5/8               16 5/8       6,285                    6,285                   4,785                        4,785
                            SSTB24                             12             5/8         25 5/8               20 5/8       6,675                    6,675                   5,790                     5,790
                                                                                                                                                                                                                               IBC, FL, LA
                            SSTB28                             12             7/8         29 7/8               24 7/8       12,640                   13,080                 11,060                    11,645
                            SSTB34                             12             7/8         34 7/8               28 7/8       12,640                   13,080                 11,060                    11,645
                            SSTB36                             12             7/8         36 7/8               28 7/8       12,640                   13,080                 11,060                    11,645
                         1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb, or
                            stem wall garage front installations.
                         2. Minimum end distances for SSTB bolts are as shown in graphics.
                         3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                         4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.
                         5. Midwall loads apply when anchor is 1.5 le or greater from the end. For bolts acting in tension simultaneously, the minimum bolt
                            center-to-center spacing is 3 le.

                                               13⁄4"
                                                                                                                         Midwall
                                                                                                  Corner                                                                              Slab not
                                                                                                                                                                                      shown
                                                                                                                                                                                      for clarity
                                        111⁄4"
                          Length




                                        max.
                                   le
                                                                                                                                                                                                    12"


                                                                                                                                       Perspective
                                                        12"
                                             11⁄2"                       Slab Edge                                                     View                       4" min.         Plan View




                         SSTB Bolts at Slab on Grade: Garage Curb
                                                                              Dimensions (in.)                                                       Allowable Tension Loads




                                                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                              Model                                                                         Min.                                                                                                                 Code
                                                           Curb                                                                    Wind and SDC A&B                                     SDC C–F
                               No.                                           Dia.       Length             Embed.                                                                                                                Ref.
                                                           Width                                                        Step-Down End               Corner         Step-Down End                      Corner
                                                                                                            (le)
                            SSTB28                             6              7/8        29 7/8                24 7/8       9,685                   11,880                  8,475                     10,395                   IBC, FL, LA
                         1. Rebar is required at the top of stem wall foundations, but is not required for slab-on-grade edge and garage curb, or
                            stem wall garage front installations.
                         2. Minimum end distances for SSTB bolts are as shown in graphics.
                         3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                         4. Per Section 1613 of the IBC, detached one- and two-story dwellings in SDC C may use “Wind and SDC A&B” allowable loads.




                                                                                                                                    Step-down end
                                                       13⁄4"
                                                                                                      Corner                                                                                               Slab not
                                                                                                                                                                                                           shown
                                                                                                                                                                                                           for clarity
                                                                    6"
                                             111⁄4"
                               Length




                                             max.
                                        le


                                                                                                                                                                            4" min.                                  4" min.
                                                               12"        Slab                                                                      Perspective                                 16" min.
                                                     1⁄"
                                                     12
                                                                          Garage Curb                                                               View                                                                 Plan View




         38
                                                                                                                                                                       Concrete Connectors
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 40 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  SSTB        ®




                                                                                                                                                                       and Anchors
                                                  Anchor Bolt (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                     SSTB Bolts in 8" GFCMU
                                                                                          Dimensions (in.)                        Allowable Tension Load
                                                          Model                                                 Min.                                            Code
                                                           No.                                                                                     Corner/      Ref.
                                                                         Dia.                 Length           Embed.            Midwall
                                                                                                                                                   End Wall
                                                                                                                 (le)
                                                         SSTB16           5/8        17 5/8 (16L = 19 5/8)      12 5/8            2,865                 1,220
                                                         SSTB20           5/8        21 5/8 (20L = 24 5/8)      16 5/8            2,865                 1,220
                                                         SSTB24           5/8        25 5/8 (24L = 28 1/8)      20 5/8            2,865                 1,220
                                                                                                                                                                 —
                                                         SSTB28           7/8        29 7/8 (28L = 32 7/8)      24 7/8             4,185                3,000
                                                         SSTB34           7/8                  34 7/8           28 7/8             4,185                3,000
                                                         SSTB36           7/8                  36 7/8           28 7/8             4,185                3,000
                                                     1. Loads are based on a minimum CMU compressive strength, f'm, of 1,500 psi.
                                                     2. Minimum end distance required to achieve midwall table loads is 1.5 le.
                                                     3. Minimum end distance for corner/end wall loads is 4 1/4".
                                                     4. Loads may not be increased for duration of load.
                                                     5. Allowable loads are based on the average ultimate load with a safety factor of 5.0 per ACI 530.




                                                                                         le   min.
                                                                                   1.5 x
                                                                                                                                              Minimum
                                                                                                                                              one #4 rebar
                                                                                                                                              in second
                                                                                                                                              course of
                                                                                                                                              block.
                                                                                                                                              Extend
                                                                                                                                              minimum
                                                                                                                                              2 x le beyond
                                                                                                                                              SSTB.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                   Typical SSTB
                                                                    Installation                               One vertical #4 rebar in adjacent cell
                                                                    in Grouted                                 for 5/8" diameter SSTB. One vertical
                                                                  Concrete Block                               #4 rebar and additional #4 rebar at
                                                                                                               24" o.c. max. for 7/8" diameter SSTB.
                                                                                                               (2 total vertical rebars for endwall,
                                                                                                               3 total vertical rebars for midwall.)




                                                                                                                                                                         39
Concrete Connectors
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 41 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      ABL
and Anchors




                      Anchor Bolt Locator
                      The ABL enables the accurate and secure placement of anchor bolts
                      on concrete-deck forms prior to concrete placement. The structural
                      heavy-hex nut is attached to a pre-formed steel “chair,” which
                      eliminates the need for an additional nut on the bottom of the anchor
                      bolt. Electro-galvanized versions available for HDG anchor bolts.
                      Order ABL-OST when using HDG anchor bolts.
                      Features:
                      •• Designed for optimum concrete flow.
                      •• Installed with (2) nails or (2) screws.
                                                                                                             ABL
                      •• Meets code requirement for 1" stand off.                                    U.S. Patents 8,621,816
                                                                                                         and 8,381,482
                      •• PAB anchors are not designed for use with the ABL.
                         Contact Simpson Strong-Tie for pre-assembled anchor
                         solutions to be used with ABL.
                      Material: Nut — heavy hex; chair — steel
                      Finish: Nut — none or electro-galvanized; chair — G90; ABL-OST — HDG




                                            Anchor Bolt Diameter
                           Model No.
                                                    (in.)

                             ABL4-1                   1/2
                                                                         See p. 41 for
                             ABL5-1                   5/8              Shallow Anchorage
                             ABL6-1                   3/4                information in
                                                                         podium slabs.
                             ABL7-1                   7/8
                             ABL8-1                   1
                                                                                              Typical ABL Installation
                             ABL9-1                  1 1/8
                             ABL10-1                 1 1/4




                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




         40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Concrete Connectors
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 42 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Shallow Podium Slab




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and Anchors
                                                  Anchor Kit
                                                  The Shallow Podium Slab anchor kit includes the patented Anchor Bolt
                                                  Locator (ABL) and patent-pending Shallow Anchor Rod (SAR). Uniquely
                                                  suited for installation to concrete-deck forms, the ABL enables accurate and
                                                  secure placement of anchor bolts. The structural heavy hex nut is attached
                                                  to a pre-formed steel “chair” and becomes the bottom nut of the anchor
                                                  assembly. The shallow anchor is provided with a plate washer fixed in place
                                                  that attaches on the ABL nut when assembled and increases the anchor
                                                  breakout and pullout capacity. The shallow anchor is easily installed before or
                                                  after placement of the slab reinforcing steel or tendons. Where higher anchor
                                                  capacities are needed such as at edge conditions or to meet seismic ductility
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Shallow Podium Slab
                                                  requirements, the anchor kit is combined with anchor reinforcement.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Anchor Kit
                                                                                  Naming Legend
                                                                         SA1OST- 8H-18KT
                                                      Shallow Anchor                                            Kit (includes ABL and SAR)
                                                                   Standoff                                Length (18", 24", 30", 36")
                                                            (1 for 1" cover)
                                                                                                       High Strength
                                                          Oversize Threads
                                                   (When hot-dip galvanized                       Rod Diameter in 1⁄8"
                                                      anchors are specified)                      Increments                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ABL
                                                                                                  (Ex: 8 = 8⁄8" or 1")                                                                                                                                                                                                                                                                                                                                                                                                                                                                             See p. 40 for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  more information
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    on the ABL.

                                                  SAR
                                                  Shallow Anchor Rod
                                                  SAR anchor rods are for use with the ABL anchor
                                                  bolt locator. They combine to make an economical
                                                  podium-deck anchorage solution. Anchorage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            11/2/15 UPDATED REINF.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2 12" CLEAR,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                                                                   #5 BAR ANCHOR
                                                                                                                                                                   A                                                                                         A                                     REINFORCEMENT,                      A                                                                                          A                                                                                                                             w/ +/- 21" TOLERANCE, TYP.
                                                                                                                                   SHALLOW                                                                                                                                                         PIECES 'A'                                                                                                                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SA1-4H-24KT PER
                                                                                                                                   ANCHOR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                SA1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EDGE OF CONCETE
                                                                                                                                                                                                                                                                                                   SEE DETAIL 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SEE DETAIL

                                                                                                                                              B
                                                                                                                                                                                                                                                                                                                                   TOLERANCE,




                                                                                                                                                                                                                                                                                                                    B                                                                                      #5 BAR ANCHOR




                                                  specification is per Designer.
                                                                                                                                                                                                                                                                                                                          2 12", TYP. w/ +/- 21"




                                                                                                                                                                                                                                                                                                                                                                                                           REINFORCEMENT,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SEE DETAIL
                                                                                                                                                                                                                                                                                                                                       TYP.




                                                                                                                                                                                                                                                                                                                                                                                                           PIECES 'B' & 'C',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2 12" CLEAR, TYP.




                                                                                                                                                                                                                                                                                                                                                                                                           SEE DETAIL 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LOCATE SHALLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ANCHOR AS SHOWN

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SHALLOW ANCHOR                                                                                                                       EDGE OF CONCETE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TYPICAL MID SLAB PARTIAL PLAN DETAIL
                                                                                                                                                                                                                          BOLT EDGE
                                                                                                                                                                                                                           DISTANCE
                                                                                                                                                                                                                            ANCHOR




                                                                                                                                                                                                                                                                                                                                                                                                                   CONCRETE
                                                                                                                                                                                                                              13"




                                                                                                                                                                                                                                                                                                                                                                                                                                                      BOLT EDGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                         DISTANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                     23 4" ANCHOR




                                                                                                                                                                                                                                                                                                                                                                                     #4 BAR HAIRPIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                                                                                    B                                                                                              SLAB EDGE
                                                                                                                                                                                                                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                                                                                                                                               SHALLOW               REINFORCEMENT
                                                                                                                                                                                                                                                                                                           CENTER ANCHOR BOLT WITH                                                   BELOW
                                                                                                                                                                                                                                                                                                           ANCHOR REINF. PIECE 'A'                             ANCHOR




                                                  Features:
                                                                                                                                                                              #4 BAR HAIRPIN                                                         CONCRETE                                              SEE DETAIL 8                                                                                      10" WIDE BAND,
                                                                                                                                                                              REINFORCEMENT                                                          SLAB EDGE                                                                                         NEAR EDGE 1- LAYER PLAN                               SEE SEC A-A
                                                                                                                                              B                                                                                                                                                                                                                                                                                                                                                                                  #5 BAR ANCHOR
                                                                                                                                                                              SEE DETAIL 7                                                                                                                                                                                                                   SIMILAR
                                                                                                                                                                                                                                                                                                                                                                         #4 HAIRPIN BOT                                                                                                                                          REINFORCEMENT,
                                                                                                                                                  SHALLOW ANCHOR FOR PERPENDICULAR TO EDGE                                                                                                                      SLAB FLEXURAL REINFORCEMENT                                                                    23 4"      ALL FLEXURAL                                                                                           SEE DETAIL 8




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EDGE OF CONCETE
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                                                                                                                                         SEE DETAIL 7                                     REINF. TO                                                                                                                                                                                                                SEE DETAIL
                                                                                                                                                                                                                                             13"                                                                BY REGISTERED DESIGN
                                                                                                                                                                   SLAB FLEXURAL EINFORCEMENT                         #4 HAIRPIN                                                                                                                                                                                          TERMINATE AT
                                                                                                                                                                                                                                                                                                                                                                                                                          EDGE WITH A                                                                                                                                                                                                                                                                                                     6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2.75" MIN.
                                                                                                                                                                   BY REGISTERED DESIGN                               BOT                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              SA1-4H-24KT PER
                                                                                                                                                                                                                                                                                                                                                                                                                          STANDARD HOOK.                                                                                                                                                                                                                                                                                                 SA1
                                                                                                                                                                                                                                                                                                                                                                                                                          114" SIDE COVER MIN
                                                                                                                                                                                                                                                                                                                                                                                                                          TO ANCHOR REINF.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                  •• Proprietary, pre-attached plate washer
                                                                                                                                                                                                                                                                                                  SLAB FLEXURAL                                                                                                                                                                                                                                                                 FLEXURAL REINFORCEMENT
                                                                                                                                                                                                                                                                                                  REINFORCEMENT BY                                                                                                                                                                                                                                                              NOT SHOWN IN PLAN FOR CLARITY
                                                                                                                                                                                                                                                                                                                                                        #5 BAR ANCHOR REINFORCEMENT,                               #5 BAR ANCHOR REINF. PIECE                                                                                                                                                                                                                                                              EDGE OF CONCETE
                                                                                                                                                                                                                                                                                                  REGISTERED DESIGN
                                                                                                                                                                                                                                                                                                                                                        SEE DETAIL 4                                               'A', SEE DETAIL 8                                                                                                 AWAY FROM EDGE 6-BAR PLAN
                                                                                                                                                                                                                                                                                                  PROFESSIONAL.                                                                                                                                                                                                                                                                                                                                                         TYPICAL EDGE OF SLAB PARTIAL PLAN DETAIL
                                                                                                                                     SHALLOW ANCHOR FOR PERPENDICULAR TO EDGE, SECTION B-B                                                                                                        AT MINIMUM, 4-#5 TO BE
                                                                                                                                                                                                                                                                                                                                                       NEAR EDGE 1- LAYER, SECTION B-B
                                                                                                                                                                                                                                                                                                  PLACED AT TOP EACH                                                                                                                                                    SLAB FLEXURAL
                                                                                                                                                                                                                                   MINIMUM EDGE                                                                                                      4-#5 MINIMUM @ TOP TO                                                                                                                                                                                                                                                              13"
                                                                                                                                                                                                        #4 HAIRPIN                                                                                WAY, CENTERED ON                                                                                                                                                      REINFORCEMENT BY
                                                                                                                                                                                                                                   DISTANCE = 1.5t                                                                                                    BE PLACED EACH WAY                                                                                                                                                        *8-#5 MINIMUM @ TOP TO
                                                                                                                                                                                                        BOT                                                                                       THE ANCHOR, L = (3 X t)                                                             MINIMUM EDGE DISTANCE = 4t                                                        REGISTERED DESIGN
                                                                                                                                       SLAB FLEXURAL REINFORCEMENT BY                                                                                                                                                                                   IN 10" WIDE BANDS                                                                                                                                                        BE PLACED EACH WAY             MINIMUM EDGE DISTANCE = 3.5t
                                                                                                                                                                                                        SEE DETAIL 7                  SHALLOW                                                     + (2.25 X t) + (2 X ld) FOR                                                                                                                                           PROFESSIONAL.
                                                                                                                                       REGISTERED DESIGN PROFESSIONAL                                                                                                                                                                                                                                                                                                                                                              IN 20" WIDE BANDS
                                                                                                                                                                                                                                      ANCHOR                                                      PARALLEL TO EDGE & L                                                                               SHALLOW ANCHOR                                                     AT MINIMUM, 8-#5 TO BE
                                                                                                                                                                                                                                                                                                  = (3 X t) + (2.25 X t) + ld                                                                                                                                           PLACED @ TOP




                                                  •• Available in standard or high strength
                                                                                                                                                                                                                                                                                                                                                                                                         #5 BAR ANCHOR
                                                                                                                                                                                                                                                                                                  PERP. TO EDGE.                                                                                                                                                        EACH WAY, CENTERED
                                                                                                                                                                                                                                                                                                                                                                                                         REINF. PIECES 'B'                                                                                                                                                     SHALLOW ANCHOR
                                                                                                                                                                                                                                                                                                                                                                                                         & 'C', SEE DETAIL 4                                            ON THE ANCHOR,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L = (3 X t) + (2.25 X t) + (2 X ld).                                                                   #5 BAR ANCHOR
                                                                                                                                              t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               REINFORCEMENT,                                                                                                                     10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SEE DETAIL 8                                                                                               SA1-4H-24KT PER
                                                                                                                                                                                                                                                                                                    t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 SA1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EDGE OF CONCETE




                                                                                                                                SHALLOW ANCHOR FOR PERPENDICULAR TO EDGE, SECTION A-A                                                                                                      10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t




                                                                                                                                                                                                                                                                                                                    #5 BAR ANCHOR
                                                                                                                                                                                                                                                                                                                                                                                                                               CLR BOT.




                                                                                                                                                                                                                                                                                                                                                                                       #4 HAIRPIN
                                                                                                                                                                                                                                                                                                                                                                                                                                COVER  .




                                                                                                                                                                                                                                                                                                                    REINFORCEMENT                                                      BOT
                                                                                                                                                                                                                                                                                                                    PARALLEL TO EDGE,




                                                  •• Anchor rod diameters from ½" to 1¼"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CLR BOT.




                                                                                                                                                                                                                                                                                                                    SEE DETAIL 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                COVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SEE DETAIL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   #5 BAR ANCHOR
                                                                                                                                                                                                                                                                                                                                                        NEAR EDGE 1- LAYER, SECTION A-A                                                                             6                                                                              REINFORCEMENT,
                                                                                                                                                                              A                                                                                           A                                                                                                                                                                                             *NOTE:FOR WIND & SDC A&B




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SEE DETAIL 8
                                                                                                                             #5 BAR ANCHOR                                                                                                                                                                                                                                                                                                                              DESIGNS, MIN TOP BARS TO BE
                                                                                                                             REINFORCEMENT,                                                                                                                                                                                                                                                                                                                             MINIMUM 4-#5 SPACED IN A                                    AWAY FROM EDGE 6-BAR SECTION
                                                                                                                             PIECES 'A,' SEE                                                                                                 #5 BAR ANCHOR                                                                                                                                                                                                              10" WIDE BAND.                                                                                                                     3
                                                                                                                             DETAIL 8                                                                                                        REINFORCEMENT,
                                                                                                                                                      B                                                                                      PIECES 'B' & 'C',
                                                                                                                                                                                                                                             SEE DETAIL 4                                                                              A                                                                                          A                                                                                                                                                                                                                                                                        EDGE OF CONCETE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ®
                                                                                                                                                              TOLERANCE,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                2 12" CLEAR,




                                                  •• Standard lengths available 18", 24", 30" or 36"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                                                                                              B                                                                                                                                                                                                                                                                                                                                         TYPICAL WALL PERPENDICULAR TO SLAB EDGE
                                                                                                                                                    2 12" , TYP. w/ +/- 21"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                w/ +/- 21" TOLERANCE, TYP.
                                                                                                                                                                  TYP.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TYPICAL PLAN LAYOUTS OF SHALLOW ANCHOR SOLUTIONS
                                                                                                                                                                                                                                                               13" ANCHOR BOLT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                                                EDGE DISTANCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  NAMING LEGEND
                                                                                                                                                                                                                                                                                                                                                   #4 BAR HAIRPIN                                                                                                                                                                                                                                                                                                                                                  SA1 - 4H - 24KT
                                                                                                                                                                                                                                                                                                                                                   REINFORCEMENT,                               SHALLOW ANCHOR                                                                                                                                                                                                                        SHALLOW ANCHOR WITH                                                                                      KIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2 12" CLEAR, TYP.




                                                                                                                                                                                                                                                                                                                                                   SEE DETAIL 7                                                                                                                                                                                                                                                                       1 INCH CLEAR FROM BOT. OF                                                                                LENGTH OF ANCHOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CENTER SHALLOW ANCHOR                                                                                     NUT TO FACE OF CONCRETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               HIGH STRENGTH IF REQ.




                                                  •• Specify “HDG” for hot-dip galvanized
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            WITH ANCHOR REINF.
                                                                                                                                                                                                   SHALLOW ANCHOR                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ROD DIA. IN 18 " INCREMENTS
                                                                                                                                                                                                                                      #4 BAR HAIRPIN
                                                                                                                                                                                  CENTER ANCHOR BOLT WITH                                                                         CONCRETE                                                                                                                                                                                                                                                                                                                                                                          DIAMETER                                                                   (EXAMPLE 4 = 4 8" OR 12" DIA. ROD)
                                                                                                                                                     B                                                                                REINFORCEMENT                                                                                                                                                                                                                                                                                                                  SHALLOW ANCHOR
                                                                                                                                                                                  ANCHOR REINF. PIECE 'A'                                                                         SLAB EDGE
                                                                                                                                                                                                                                      BELOW                                                                                                                                 CONCRETE
                                                                                                                                                                                                                                                                                                                                                                                                                                            BOLT EDGE
                                                                                                                                                                                                                                                                                                                                                                                                                                               DISTANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                           23 4" ANCHOR




                                                                                                                                                                                                                                                                                                                           B
                                                                                                                                                                                                                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                                                                                                                                                            SLAB EDGE                                                                                                                                                                                                                                                                                                                  LENGTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .




                                                                                                                                     SHALLOW ANCHOR FOR PERPENDICULAR TO EDGE, 1- LAYER PLAN                                                                                                      FLEXURAL REINFORCEMENT
                                                                                                                                                                                                                                                                                 ALL FLEXURAL     NOT SHOWN IN PLAN FOR CLARITY
                                                                                                                                                                                                                                                                                 REINF. TO                                                                                                                                                                                                                                                                                                                                                         8                    18
                                                                                                                                                                                                                                             13"
                                                                                                                                              SLAB FLEXURAL REINFORCEMENT                                        #4 HAIRPIN BOT                                                  TERMINATE AT                                                          NEAR EDGE ANCHOR BOLT PLAN                                                                                                                                                                                                                                                                      HS
                                                                                                                                              BY REGISTERED DESIGN                                                                                                               EDGE WITH A                                                                                          #4 HAIRPIN
                                                                                                                                                                                                                                                                                                                              SLAB FLEXURAL REINFORCEMENT BY                                                           23 4"                                                                                                #5 BAR ANCHOR
                                                                                                                                                                                                                                                                                 STANDARD HOOK                                                                                        TOP & BOT
                                                                                                                                                                                                                                                                                                                              REGISTERED DESIGN PROFESSIONAL                                                                                                                                                                REINFORCEMENT,
                                                                                                                                                                                                                                                                    #5 BAR ANCHOR                                                                                                     SEE DETAIL 7                                                                                                                          SEE DETAIL 8                                                                                                                                                  HS ON HIGH
                                                                                                                                                                                                                                                                    REINF. PIECE 'A',                                                                                                                                                                                                                                                                                                                                                                                                     STRENGTH MODELS
                                                                                                                                                                                                                                                                    SEE DETAIL 8
                                                                                                                                                                                                                                                                    #5 BAR ANCHOR                                                                                                                                                                                                                                                                                                                                               TYPICAL SAR HEAD STAMP                                                                       TYPICAL SHALLOW ANCHOR KIT
                                                                                                                                                                                                                                                                    REINF. PIECES 'B'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B
                                                                                                                                                                                                                                                                    & 'C', SEE DETAIL 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NOTES FOR CONSTRUCTION:

                                                                                                                                       SHALLOW ANCHOR FOR PERP TO EDGE, 1- LAYER, SECTION B-B                                                                                                                                                                                                                                                                                                                                                                                   FLEXURAL REINFORCEMENT           1. SIMPSON STRONG-TIE® SHALLOW ANCHOR ROD (SAR): ANCHOR ROD AND PLATE WASHER ASSEMBLY ARE
                                                                                                                             AT MINIMUM, 4-#5 TO BE                                 4-#5 MINIMUM @ TOP TO                                                                                                                            NEAR EDGE ANCHOR BOLT ONLY SECTION B-B                                                                                                                                                                                                     NOT SHOWN IN PLAN FOR CLARITY       MANUFACTURED BY SIMPSON STRONG-TIE AND IS TO BE USED WITH THE SIMPSON STRONG-TIE ANCHOR BOLT
                                                                                                                             PLACED AT TOP EACH                                      BE PLACED EACH WAY                  MINIMUM EDGE DISTANCE = 4t                                                                                                                                                                                                                                                                                                                                                                 LOCATOR (ABL).
                                                                                                                             WAY, CENTERED ON                                                                                                                                                                                                                                                        MINIMUM EDGE
                                                                                                                             THE ANCHOR, L = (3 x t) +
                                                                                                                                                                                       IN 10" WIDE BANDS
                                                                                                                                                                                                                                                                                                                                                                                                     DISTANCE = 1.5t                                                    SLAB FLEXURAL                                              AWAY FROM EDGE 4-BAR PLAN                                                                         a. STANDARD STRENGTH ANCHOR ROD STEEL:
                                                                                                                                                                                                                                   SHALLOW ANCHOR                                                                                                                        #4 HAIRPIN                                                                                     REINFORCEMENT BY                                        *8-#5 MINIMUM @ TOP TO
                                                                                                                             (2 x ld) FOR PARALLEL TO                                                                                                                                                          SLAB FLEXURAL REINFORCEMENT BY
                                                                                                                                                                                                                                                                                                                                                                         TOP & BOT                     SHALLOW                                                          REGISTERED DESIGN                                        BE PLACED EACH WAY                                                                                      ASTM F1554 GR 36 OR ASTM A307 GRADE A, FY MIN = 36 KSI, FU MIN = 58 KSI.
                                                                                                                             EDGE & L = (3 x t) + ld                                                                                     #5 BAR ANCHOR                                                         REGISTERED DESIGN PROFESSIONAL
                                                                                                                                                                                                                                                                                                                                                                         SEE DETAIL 7                  ANCHOR                                                           PROFESSIONAL.AT MINIMUM,                                   IN 20" WIDE BANDS            MINIMUM EDGE DISTANCE = 3.5t                                         b. HIGH STRENGTH ANCHOR ROD STEEL:
                                                                                                                             PERP. TO EDGE.                                                                                              REINF. PIECES 'B'
                                                                                                                                                                                                                                                                                   #5 BAR                                                                                                                                                                               8-#5 TO BE PLACED @ TOP
                                                                                                                                                                                                                                         & 'C', SEE DETAIL 4                                                                                                                                                                                                                                                                                                                                                                             Ø ≤ 1”:                        ASTM A449, FY MIN = 92 KSI, FU MIN = 120 KSI.
                                                                                                                                                                                                                                                                                   ANCHOR                                                                                                                                                                               EACH WAY, CENTERED ON
                                                                                                                                                                                                                                                                                   REINF. PIECE                                                                                                                                                                         THE ANCHOR,                                                                                       SHALLOW ANCHOR                                                 Ø > 1”:                        ASTM A193 GRADE B7 OR ASTM F1554 GRADE 105, FY MIN = 105 KSI, FU MIN = 125 KSI.
                                                                                                                                                                                                                                                                                   'A' PARALLEL                                                                                                                                                                         L = (3 X t) + (2.25 X t) + (2 X ld).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           #5 BAR ANCHOR                         2. ANCHOR REINFORCEMENT:
                                                                                                                                 t




                                                                                                                                                                                                                                                                                                                  t




                                                                                                                                                                                                                                                                                   TO EDGE, SEE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REINFORCEMENT,
                                                                                                                                                                                                                                                                                   DETAIL 8                                                                                                                                                                                                                                                                                                                                          a. ANCHOR REINFORCEMENT SHALL BE PROVIDED BY THE CONTRACTOR. ALL ANCHOR REINFORCEMENT AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SEE DETAIL 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        REINFORCEMENT SPECIFIED IN THESE DETAILS SHALL BE ASTM A615 GRADE 60 MINIMUM. THIS
                                                                                                                                                                                                                                                              #4 HAIRPIN BOT                                                                                                                                                                                                                                                                                                                                                            REINFORCEMENT SHALL BE SECURED PRIOR TO PLACEMENT OF CONCRETE TO PREVENT MOVEMENT DURING
                                                                                                                                                                                   NEAR EDGE 1- LAYER, SECTION A-A                                                                            9                                                    NEAR EDGE ANCHOR BOLT ONLY SECTION A-A                                                                           5                                                                                                                                                                   CONSTRUCTION. WHERE EPOXY COATING APPLIES PER PROJECT SPECIFICATIONS, DEVELOPMENT LENGTH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (ld) DIMENSIONS SHOWN IN DETAILS 7 AND 8 SHALL BE MODIFIED BY THE PROJECT REGISTERED DESIGN
                                                                                                                                                  6db BEND DIAMETER                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PROFESSIONAL.
                                                                                                                                                                                                    4 5 8"                                                                                                                                                                      11"
                                                                                                                                                  TYPICAL
                                                                                                                                                                                                                                              CONCRETE                             ld
                                                                                                                                                                                                                                                                                                               BOT. COVER)




                                                                                                                                                                                                                                                                                                                                                                                            1                                                                                                                                                                                                                                        b. TOLERANCES OF ANCHOR REINFORCEMENT PLACEMENT: SEE DETAILS FOR SPECIFIC PLACEMENT
                                                                                                                                                                                                                                                                                                               h = OVERALL




                                                                                                                                                                                                                                                                                                                                                                                                              ld
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CLR BOT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                COVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                             1                                STRENGTH                           (in.)
                                                                                                                             *h = OVERALL




                                                                                                                                                                                                                                                                                                                 HEIGHT =
                                                                                                                             BOT. COVER)




                                                                                                                                                                                                                            ld                                                                                                                                                                  1                                                                                                                                                        #5 BAR ANCHOR                                                                  TOLERANCES. GENERAL INTENT IS TO MAINTAIN THE ANCHOR REINFORCEMENT ASSEMBLY IN A UNIFORM
                                                                                                                                                                                                                                                                                                                   t - (3"+




                                                                                                                                                                                                                 1
                                                                                                                               HEIGHT =
                                                                                                                                t - (2.25"+




                                                                                                                                                                                                                                                 (psi)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        *NOTE:FOR WIND & SDC A&B                                                         REINFORCEMENT,                                                                 PATTERN SURROUNDING THE SHALLOW ANCHOR ROD AS IS GRAPHICALLY SHOWN IN THE DETAILS.
                                                                                                                                                                                                                                                    2,500                         27                                                                                                                                                                                    DESIGNS, MIN TOP BARS TO BE                                                      SEE DETAIL 8                                                                c. CONCRETE COVER: ANCHORAGE DESIGNS ARE BASED ON A BOTTOM COVER OF ¾” TO THE ANCHOR
                                                                                                                                                                                                                                                                                                                                                                     h                                                                                                  MINIMUM 4-#5 SPACED IN A
                                                                                                                                                                                         h + 114"                                                   3,000                         25
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        10" WIDE BAND.                                                 AWAY FROM EDGE 4-BAR SECTION                                        2                            REINFORCEMENT (FOR SLABS NOT EXPOSED TO WEATHER OR IN CONTACT WITH GROUND). VERIFY WITH
                                                                                                                                                                                                                                                    4,000                         21                                                                                             L                                                                                                                                                                                                                                                      PROJECT SPECIFIED COVER REQUIREMENTS AND COORDINATE WITH THE PROJECT REGISTERED DESIGN
                                                                                                                                                                                                 L                                                                                                                                                                                                                                                                                                                                                                   MINIMUM EDGE                                                       PROFESSIONAL.
                                                                                                                         *NOTE:                                                                                                                     5,000                         19
                                                                                                                                                                                                                                                                                                                                                                    L= 2(h+114") + 2(ld) + 11"
                                                                                                                                                                                     L= 2(h+114") + 2(ld) + 45 8"                                                                                                                                                                                                                                                                                                                                                    DISTANCE = 1.5t
                                                                                                                         WHEN LABELED AS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             d. OVERLAPPING ANCHOR REINFORCEMENT ASSEMBLIES: WHERE ANCHOR REINFORCEMENT ASSEMBLIES ARE
                                                                                                                                                                                                                                             L = 2(h + 1 14") + 2(ld ) + 4 5 8"                                                              ELEVATION VIEW, OF PIECES 'B' & 'C' PRIOR TO HORIZONTAL BENDS
                                                                                                                         PIECE 'A' AT EDGE,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OVERLAPPING, SEE PROJECT REGISTERED DESIGN PROFESSIONAL.




                                                                        Etching provides
                                                                                                                         h = t - (1.5" + BOT.
                                                                                                                         COVER)                    FULL LENGTH ANCHOR REINFORCEMENT                                                                                                           8                                                                                                                                                                                                                            SLAB FLEXURAL                                                                                             e. FOR MISINSTALLATIONS AND INSTALLATIONS NOT REPRESENTED IN THESE DETAILS, SEE PROJECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REINFORCEMENT BY                               SHALLOW                                                       REGISTERED DESIGN PROFESSIONAL.
                                                                                                                                                                                                                                                                                                                                                                                                                    112                                                                                                    REGISTERED DESIGN                              ANCHOR
                                                                                                                                                                                                                                              CONCRETE                                                                                                                                                                                                                                                                                                                                                                               f. DIMENSIONS AND DISCREPANCIES: THE CONTRACTOR SHALL VERIFY ALL DIMENSIONS, CONDITIONS,
                                                                                                                                                                                                                                                                                   ld                6db BEND                                                                                                                                                                                                              PROFESSIONAL
                                                                                                                                                                                                                                              STRENGTH                                                                                                                                                         1                                                                                                                                                                                                                        ELEVATIONS, ETC. PRIOR TO INSTALLATION OF ANY ANCHOR REINFORCEMENT ASSEMBLIES. IF ANY
                                                                                                                                                                                                                     BEND DIAMETER,                                               (in)               DIAMETER                                      VERTICAL


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SA1
                                                                                                                                                                                                                     D = 3"                      (psi)                                               TYPICAL                                                                                                  VERTICAL                                                                                                                                                                                                                  DISCREPANCIES ARE FOUND THEY SHOULD BE BROUGHT TO THE ATTENTION OF THE PROJECT REGISTERED
                                                                                                                                                                                                                                                                                                                                                   BEND                                                       BEND                                                                                                                                                                                                                      DESIGN PROFESSIONAL FOR CLARIFICATION PRIOR TO CONSTRUCTION.




                                                                        for easy identification
                                                                                                                                                                                                                                                    2,500                         27                                                               LOCATIONS                           ~ 70 deg. .            LOCATIONS
                                                                                                                                                                                                                                                   3,000                          25                                                                                                                                                                                                                                                                                                                                                 g. SLAB PENETRATIONS: UNLESS AUTHORIZED BY PROJECT REGISTERED DESIGN PROFESSIONAL, NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           t




                                                                                                                                                                                    ld                                                                                                                                                                                                                                                                                                                                                                                                                                                  VERTICAL SLAB PENETRATIONS TO BE WITHIN A DIMENSION EQUAL TO 4 X SLAB THICKNESS FROM THE
                                                                                                                                                                                                                                                    4,000                         21

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ANCHOR BOLT.
                                                                                                                                                                              #4 BAR HAIRPIN                                                       5,000                          19                                                                                         PLAN VIEW, PIECE 'C'
                                                                                                                                                                                                                                                                                                              PLAN VIEW, PIECE 'B'                                                                                                                                                                                                                                                                               3. SLAB FLEXURAL REINFORCEMENT: SHALL BE SPECIFIED BY THE PROJECT REGISTERED DESIGN PROFESSIONAL.
                                                                                                                                                                              REINFORCEMENT                                                        L = (h + 114") + (ld) + h/2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 4. CONCRETE: STRENGTH AND QUALITY PER PROJECT SPECIFICATIONS AND STRUCTURAL GENERAL NOTES.
                                                                                                                                       HAIRPIN REINFORCEMENT AT EDGES                                                                                                                         7                     ANCHOR REINFORCEMENT AT EDGES, PIECES B & C                                                                                                     4                                                      AWAY FROM EDGE ANCHOR BOLT ONLY                                                 1                                                                                                                                                                        A




                                                                                                                       Reference the Shallow Anchor Solutions details for
                                                                                                                       more information.
                                                                                                                       Visit strongtie.com/sardetails.

                                                                               SAR
                                                                      U.S. Patent Pending



                                                                               Proprietary,
                                                                               preattached
                                                                               plate washer

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   41
Concrete Connectors
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 43 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      PAB
and Anchors




                      Pre-Assembled Anchor Bolt
                      The PAB anchor bolt is a versatile cast-in-place anchor bolt ideal for high-tension-load
                      applications, such as rod systems and shearwalls. It features a plate washer at the
                      embedded end sandwiched between two fixed hex nuts and a head stamp for easy                                                      5 L
                      identification after the pour.                                                                                                       H

                      •• Available in diameters from 1⁄2" to 1 1⁄4" in lengths from 12" to 36" (in 6" increments)                        The diameter            Length
                                                                                                                                         code on the
                      •• Available in standard and high-strength steel                                                                   head is the            “High Strength”
                                                                                                                                         same as that            designation
                      •• Head stamp contains the No Equal sign, diameter designation and                                                 used for rebar:         (blank on
                         an “H” on high-strength rods                                                                                    4 = 1⁄2", 5 = 5⁄8",     standard-steel
                                                                                                                                         6 = 3⁄4", etc.          models)
                      Material:
                      Standard Steel — ASTM F1554 Grade 36, A36 or A307; Fu = 58 ksi
                      High-Strength Steel (up to 1" dia.) — ASTM A449; Fu = 120 ksi
                      High-Strength Steel (1 1⁄8" and 1 1⁄4" dia.) — ASTM A193 B7 or F1554                                                      5⁄8" diameter
                      Grade 105; Fu = 125 ksi                                                                         L                         anchor rod
                      Finish: None. May be ordered in HDG; contact Simpson Strong-Tie.
                      Installation:
                      •• On HDG PABs, chase the threads to use standard nuts or couplers or
                         use overtapped products in accordance with ASTM A563; for example,
                         Simpson Strong-Tie® NUT5/8-OST, NUT7/8-OST, CNW5/8-OST, CNW7/8-OST.
                         Some OST couplers are typically oversized on one end of the coupler nut
                         only and will be marked with an “O” on oversized side. Couplers may be
                         oversized on both ends. Contact Simpson Strong-Tie.
                      Related Software                                                                                                         Plate washer
                                                                                                                          l1
                      The Simpson Strong-Tie Anchor Designer Software analyzes and suggests anchor
                                                                     ™                                                                         Heavy hex nut
                      solutions using the ACI 318 strength-design methodology (or CAN/CSA A23.3 Annex
                      D Limit States Design methodology). It provides cracked and uncracked-concrete                              PAB
                      anchorage solutions for numerous Simpson Strong-Tie mechanical and adhesive
                      anchors as well as the PAB anchor bolt. With its easy-to-use graphical user interface,
                      the software makes it easy for the Designer to identify anchorage solutions without
                      having to perform time-consuming calculations by hand. See strongtie.com/software.                       Naming Legend

                                                                                                                                PAB5H-12
                                                                                                                      PAB                                       Length




                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      How to Specify and Order:                                                                     Anchor                                      (12", 18", 24",
                                                                                                                      Bolt           Diameter*                  30" or 36")
                      •• When calling out PAB anchor bolts, substitute the desired length for the “XX”                               and Grade
                         in the Root Model Number
                      •• For a 5⁄8" x 18" anchor bolt, the model number would be PAB5-18                                       * Units in 1/8" Increments
                         (or PAB5H-18 for high strength)                                                                          (Ex: 9 = 9/8" or 11/8")

                      PAB Anchor Bolt
                                                                           Root Model No.
                                        Plate
                        Diameter                              l1                                    Lengths
                                      Washer Size
                           (in.)                            (in.)    Standard            High         (in.)
                                         (in.)
                                                                     Strength          Strength

                           1/2        3/8 x 1 1/2 x 1 1/2   1 1/8   PAB4—XX          PAB4H—XX

                           5/8        1/2 x 1 3/4 x 1 3/4   1 3/8   PAB5—XX          PAB5H—XX

                           3/4        1/2 x 2 1/4 x 2 1/4   1 1/2   PAB6—XX          PAB6H—XX                          de           F
                                                                                                    12" to 36"
                           7/8        1/2 x 2 1/2 x 2 1/2   1 5/8   PAB7—XX          PAB7H—XX         (in 6"
                                                                                                   increments)
                           1           5/8 x 3 x 2 3/4      1 7/8   PAB8—XX          PAB8H—XX

                          1 1/8       5/8 x 3 1/2 x 3 1/4    2      PAB9—XX          PAB9H—XX

                          1 1/4       3/4 x 3 1/2 x 3 1/2   2 1/4   PAB10—XX         PAB10H—XX                                             2F min.
                      1. Lengths greater than 36" are available as a special order.                                       Design loads are calculated using a
                      2. Plate washers are designed to develop the capacity of the bolt.                                  full shear cone. Coverage on each
                                                                                                                          side of the bolt shall be a minimum
                                                                                                                           of F or reductions must be taken.

         42
                                                                                                                                                                                                 Concrete Connectors
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 44 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PAB




                                                                                                                                                                                                 and Anchors
                                                  Pre-Assembled Anchor Bolt (cont.)

                                                  PAB Anchor Bolt – Anchorage Solutions
                                                                                                            2,500 psi Concrete                                  3,000 psi Concrete
                                                    Design      Diameter       Anchor               Dimensions                                          Dimensions
                                                                                                                           Tension Load                                        Tension Load
                                                    Criteria       (in.)        Bolt                   (in.)                                               (in.)
                                                                                                de               F       ASD         LRF D          de               F       ASD         LRF D
                                                                    1/2        PAB4            4 1/2             7      4,270        6,405          4                6      4,270        6,405
                                                                                                4                6      4,030        6,720          4                6      4,415        7,360
                                                                    5/8        PAB5
                                                                                                6                9      6,675       10,010         5 1/2         8 1/2      6,675       10,010
                                                                                               5 1/2         8 1/2      6,500       10,835          5            7 1/2      6,175       10,290
                                                                    3/4        PAB6
                                                                                               7 1/2        11 1/2      9,610       14,415          7           10 1/2      9,610       14,415
                                                                                                6                9      7,405       12,345         5 1/2         8 1/2       7,120      11,870
                                                                               PAB7
                                                                                                9           13 1/2      13,080      19,620         8 1/2         13         13,080      19,620
                                                                    7/8
                                                                                                9           13 1/2      13,610      22,680         8 1/2         13         13,680      22,805
                                                     Wind                      PAB7H
                                                                                               14            21         27,060      40,590        13 1/2        20 1/2      27,060      40,590
                                                                                                8            12         11,405      19,005         7 1/2        11 1/2      11,340      18,900
                                                                               PAB8
                                                                                              10 1/2         16         17,080      25,565         10            15         17,080      25,560
                                                                    1
                                                                                              10 1/2         16         17,150      28,580         10            15         17,460      29,100
                                                                               PAB8H
                                                                                              16 1/2         25         35,345      53,015        15 1/2        23 1/2      35,345      53,015
                                                                                                9           13 1/2      13,610      22,680          8            12         12,495      20,820
                                                                   1 1/8       PAB9
                                                                                              12 1/2         19         21,620      32,430         12            18         21,620      32,430
                                                                   1 1/4       PAB10           14            21         26,690      40,035        13 1/2        20 1/2      26,690      40,035
                                                                    1/2        PAB4             5            7 1/2      4,270        6,405         4 1/2             7      4,270        6,405
                                                                    5/8        PAB5            6 1/2         10         6,675       10,010          6                9      6,675       10,010
                                                                                               7 1/2        11 1/2      9,060       12,940          7           10 1/2      8,945       12,780
                                                                    3/4        PAB6
                                                                                                8            12         9,610       14,415         7 1/2        11 1/2      9,610       14,415
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                9           13 1/2      11,905      17,010         8 1/2         13         11,970      17,100
                                                                               PAB7
                                                                                               10            15         13,080      19,620         9 1/2        14 1/2      13,080      19,620
                                                                    7/8
                                                                                              14 1/2         22         25,350      36,215        13 1/2        20 1/2      24,650      35,215
                                                                               PAB7H
                                                                                              15 1/2        23 1/2      27,060      40,590        14 1/2         22         27,060      40,590
                                                    Seismic
                                                                                               11           16 1/2      15,996      22,850        10 1/2         16         16,435      23,480
                                                                               PAB8
                                                                                              11 1/2        17 1/2      17,080      25,625         11           16 1/2      17,080      25,625
                                                                    1
                                                                                               17           25 1/2      33,045      47,205         16            24         32,720      46,740
                                                                               PAB8H
                                                                                               18            27         35,345      53,015         17           25 1/2      35,345      53,015
                                                                                              12 1/2         19         19,795      28,275         12            18         20,255      28,940
                                                                   1 1/8       PAB9
                                                                                              13 1/2        20 1/2      21,620      32,430        12 1/2         19         21,620      32,430
                                                                                              14 1/2         22         25,350      36,215         14            21         26,190      37,415
                                                                   1 1/4       PAB10
                                                                                               15           22 1/2      26,690      40,035        14 1/2         22         26,690      40,035
                                                  1. Anchorage designs conform to ACI 318-14 and assume cracked concrete with no supplementary reinforcement.
                                                  2. Seismic indicates Seismic Design Category C-F and designs comply with ACI 318-14, Section 17.2.3.4. Per Section 1613 of the IBC,
                                                     detached one- and two-family dwellings in SDC C may use wind values.
                                                  3. Wind includes Seismic Design Category A and B.
                                                  4. Foundation dimensions are for anchorage only. Foundation design (size and reinforcement) by Designer. The registered design professional
                                                     may specify alternative embedment, footing size, and anchor bolt.
                                                  5. Where tension loads are governed by anchor steel, the design provisions from AISC 360 are used to determine the tensile steel limit.
                                                     LRF D values are calculated by multiplying the nominal AISC steel capacity by a 0.75 phi factor, and allowable values are calculated by
                                                     dividing the AISC nominal capacity by a 2.0 omega factor.
                                                  6. Where tension loads are governed by ACI 318 concrete limit, the Allowable Stress Design (ASD) values are obtained by multiplying
                                                     Load Resistance Factor Design (LRF D) capacities by 0.7 for Seismic and by 0.6 for Wind.



                                                                                                                                                                                                   43
Concrete Connectors
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 45 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Holdown Anchorage Solutions
and Anchors



                      The anchor bolt solutions in Table 1 (DF/SP Lumber) and Table 2 (SPF/HF Lumber) provide anchorage solutions for the holdown
                      sizes listed. Unless noted otherwise, the solutions meet the maximum published allowable load of the holdown. Refer to pp. 32–34
                      for SB anchor bolt installation details, pp. 36–39 for SSTB anchor bolts installation details, and p. 42 for PAB anchor bolt details.


                      Table 1 — Anchorage Selection Guide for Holdowns Attached to DF/SP Lumber
                        Holdown                                       Stemwall                                                                Slab on Grade
                           on       Stemwall       Wind and Seismic Design               Seismic Design                Wind and Seismic Design                Seismic Design
                         DF/SP        Width             Category A&B                      Category C–F                       Category A&B                      Category C–F
                        Lumber         (in.)  Midwall/Corner       End Wall     Midwall/Corner        End Wall      Midwall/Corner    Garage Curb     Midwall/Corner    Garage Curb
                        HDU2             6                 SSTB16                             SSTB24                            SSTB16                    SSTB16      SSTB20* (2,960)
                        HDU4             6                SB5/ 8X24                          SB5/ 8X24                 SSTB16          SB5/ 8X24          SSTB20         SB5/ 8X24
                        HDU5             6                SB5/8X24                           SB5/8X24                  SSTB20          SB5/8X24           SSTB24         SB5/8X24
                        HDU8             8        SSTB28             PAB7      SB7/ 8X24* (7,855)      PAB7                     SSTB28                            SSTB28
                        HDQ8             8   SB7/ 8X24* (8,980)      PAB7            PAB7              PAB7                     SSTB28                    SSTB28           PAB7
                        HDU11           —
                                                            PAB8                               PAB8                              SB1x30                              SB1X30
                        HHDQ11          —
                        HDU14           —
                                                            PAB8                               PAB8                              SB1x30                         SB1X30 (See Note 4)
                        HHDQ14          —
                        LTT19           6
                        LTT20B          6                  SSTB16                             SSTB16                             SSTB16                              SSTB16
                        LTTI31          6
                        HTT4            6              SSTB24* (4,295)                       SB5/ 8X24                  SSTB16      SSTB24* (4,295)        SSTB20             SB5/ 8X24
                        HTT5            6                SB5/8X24                            SB5/8X24                   SSTB16        SB5/8X24             SSTB24             SB5/8X24
                        HD3B           6                   SSTB16                            SSTB24                              SSTB16                    SSTB16              SSTB24
                        HD5B           6                  SB5/ 8X24                SB5/ 8X24        SB5/ 8X24           SSTB16            SB5/ 8X24        SSTB24             SB5/ 8X24
                        HD7B           8                SSTB28* (7,310)          SSTB28* (7,315)      PAB7                       SSTB28                           SSTB28
                        HD9B           —                    PAB7                              PAB7                               SSTB28                    SSTB28           PAB7
                        HD12           —                    PAB8                              PAB8                               SB1X30                      SB1X30 (See Note 4)
                      See foonotes below.


                      Table 2 — Anchorage Selection Guide for Holdowns Attached to SPF/HF Lumber
                                                                      Stemwall                                                                  Slab on Grade
                        Holdown
                           on       Stemwall       Wind and Seismic Design                Seismic Design                Wind and Seismic Design                   Seismic Design
                        SPF/HF        Width             Category A&B                       Category C–F                      Category A&B                          Category C–F
                        Lumber         (in.) Midwall/Corner      End Wall         Midwall/Corner     End Wall     Midwall/Corner   Garage Curb    Midwall/Corner   Garage Curb
                        HDU2             6               SSTB16                               SSTB16                          SSTB16                          SSTB16




                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                        HDU4             6               SSTB16                               SSTB24                          SSTB16                 SSTB16           SSTB24
                        HDU5             6           SSTB24* (4,295)                         SB5/8X24                SSTB16       SSTB24* (4,295)    SSTB20          SB5/8X24
                        HDU8             8               SSTB28                      SSTB28       SSTB28* (6,395)             SSTB28                 SSTB28           SSTB28
                        HDQ8             8               SSTB28                      SSTB28       SSTB28* (6,395)             SSTB28                 SSTB28           SSTB28
                        HDU11            8   SB1X30* (9,505)      PAB8                PAB8            PAB8
                                                                                                                              SB1x30                          SB1x30
                        HHDQ11           8      SB1X30            PAB8                         PAB8
                        HDU14           —
                                                          PAB8                                 PAB8                              SB1x30                              SB1x30
                        HHDQ14          —
                        LTT19           6
                        LTT20B          6                   SSTB16                            SSTB16                             SSTB16                              SSTB16
                        LTTI31          6
                        HTT4            6                   SSTB20                           SB5/8X24                   SSTB16             SSTB20      SSTB16* (3,780)        SB5/8X24
                        HTT5            6                  SB5/8X24                          SB5/8X24                   SSTB20            SB5/8X24        SSTB24              SB5/8X24
                        HD3B           6                   SSTB16                             SSTB24                             SSTB16                    SSTB16      SSTB20* (2,960)
                        HD5B           6                   SSTB24                            SB5/8X24                   SSTB16             SSTB24                 SB5/8X24
                        HD7B           8                   SSTB28                             SSTB28                            SSTB28                             SSTB28
                        HD9B           8       SSTB28* (8,360)    PAB7                         PAB7                 SSTB28* (8,360)         PAB7           SSTB28          PAB7
                        HD12           —                    PAB8                               PAB8                             SB1x30                             SB1x30
                      *Anchorage solutions marked with an asterisk (*) are within 5% of the holdown’s maximum allowable load.
                       The load in parenthesis is the allowable load of the anchor bolt.
                      1. Foundation dimensions are for anchorage only. Foundation design (size and reinforcement) by Designer. The registered design professional may specify
                         alternative embedment, footing size, and anchor bolt.
                      2. Minimum edge distance is 1 3/4". Minimum end distance is 5" for SSTBs and the SB1x30; 4 1/4" for SB5/8x24 and SB7/8x24.
                      3. PAB7 anchor bolts require de = 10" with F = 15". PAB8 anchor bolts require de = 12" with F = 18". Anchorage design conforms to ACI 318 and assumes
                         f'c = 2,500 psi cracked concrete with no supplementary reinforcement, with seismic design conforming to ACI 318-14, Section 17.2.3.4. CNW7/ 8 and CNW 1
                         available for cases where a longer anchor bolt is required. Select bolt length based on foundation configuration to meet the required footing embedment.
                      4. Where noted, SB1x30 requires footing width to be 18" wide. PAB8 solution may also be used.
                      5. Per Section 1613 of the IBC, detached one- and two-family dwellings in SDC C may use Wind and Seismic Design Category A&B values.
         44
                                                                                                                                                                                                                                                                                                                  Concrete Connectors
                                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 46 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Holdown Anchorage Solutions (cont.)




                                                                                                                                                                                                                                                                                                                  and Anchors
                                                  Stemwall Installation




                                                                                        min. rebar length
                                                                                                                                                Place
                                                                                                                                                SSTB arrow




                                                                                                               2x le min. rebar length
                                                                 #4 rebar


                                                                                             2 x le
                                                                                                                                                diagonal                                                                      Corner                            Midwall             Endwall




                                                                                                                                                                                        min. rebar length
                                                                                                                                                in corner
                                                                                                                                                application
                                                                                                                                                                                                                                                                                               SSTB shown




                                                                                                                                                                                              2 x le
                                                                13⁄4" min.
                                                                                                                                                                                                                                                                                               (SB similar)
                                                                   Locate               or to end of wall
                                                                approx. 45°                                                                      16" min. return
                                                                                                                                                                                                                                                                                                #4 rebar
                                                  1.5 le min.




                                                                                              2 x le


                                                                   to 90°
                                                                 from wall                                                                                                                                                                                                                      3"- 5" from top
                                                                                                                    5"                                                                         5"


                                                                                                                                         13⁄4" min.                                                              13⁄4" min.
                                                                              Midwall                                                      Corner                                                           End Wall                         Perspective View




                                                  Slab on Grade Installation
                                                                                                     Midwall                                                              13⁄4"
                                                                                                                                                                                        SSTB shown
                                                         Corner                                                                                                                         (SB similar)                                                 Slab not
                                                                                                                                                                                                                                                     shown
                                                                                                                                                                    111⁄4"                                                                           for clarity
                                                                                                                                                      Length




                                                                                                                                                                    max.
                                                                                                                                                               le
                                                                                                                                                                                                                                                                          12"



                                                                                                                                                                                   12"
                                                                                                                                                                       11⁄2"                                                      4" min.
                                                                    Perspective View                                                                                      Slab Edge                                                          Plan View




                                                  Garage Curb Installation (HDU14, HHDQ14 and HD12)
                                                                                                   Step-down end                                                    1¾"
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                 Corner                                                                                                                                                                                     Slab not
                                                                                                                                                                                                                                                            shown
                                                                                                                                                                                                                                                            for clarity
                                                                                                                                                                                   6"
                                                                                                                                                      111/4"
                                                                                                                                                      max.
                                                                                                                                                                                                                                                                                    12"


                                                                                                                                                                                                                                                                                          6"

                                                                                                                                                                                                                                              3" min. (SB1)

                                                                                                                                                               6"            12"                                                       6"    12" min. (SB1)          6"

                                                                   Perspective View                                                                            Slab Edge                                                                      Plan View




                                                  Slab on Grade Installation (HDU14, HHDQ14 and HD12)
                                                                                                   Step-down end                                                    1¾"                                                                 6"
                                                                 Corner
                                                                                                                                                                                                                                                            Slab not
                                                                                                                                                                                                                                                            shown
                                                                                                                                                                                                                                                            for clarity
                                                                                                                                                       111/4"
                                                                                                                                                       max.
                                                                                                                                                                                                                                                                                    12"


                                                                                                                                                                                                                                                                                          6"

                                                                                                                                                                                                                                              3" min.                     9" min.
                                                                                                                                                               6"            12"                                                                 24" min.

                                                                   Perspective View                                                                            Slab Edge                                                                    Plan View
                                                                                                                                                                                                                                                                                                                    45
Concrete Connectors
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 47 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      BP/LBP/RP6
and Anchors




                      Bearing Plates
                      Bearing plates give greater bearing surface than standard cut
                      washers, and help distribute the load at these critical connections.
                      The BP1 ⁄ 2-3 and BP5 ⁄ 8-3 are 3" x 3" bearing plates that meet
                      the latest requirements of the IRC and IBC. These plate washers are
                      available uncoated or with a hot-dip galvanized (HDG) coating.
                      The BPS and LBPS are bearing plates that offer increased flexibility                                                             W
                      while meeting the latest requirements of the code for 2x4 and 2x6
                      walls. The slotted hole allows for adjustability to account for bolts
                      that are not in the middle of the sill plate.
                      The BP5 ⁄ 8SKT uses 1⁄4" x 1 1⁄2" Strong-Drive® SDS Heavy-Duty                                    BPS
                      Connector screws to provide lateral resistance when 5⁄8" diameter                             (LBPS similar)                                 L
                      sill holes are overdrilled (screws are provided). The shear capacity
                      of the connection and the sill/anchor bolt shall be determined by
                      the Designer for each installation.
                      The RP6 retrofit plate is installed on the outside of masonry
                      buildings and helps tie the walls to the roof or floor structure with
                      a 3/4"-diameter rod.                                                                                                        BPS1 ⁄ 2-6
                                                                                                                                              (other models similar)
                      Material: See table
                                                                                                                   Bolt diameter
                      Finish: LBP, LBPS — galvanized; BP7 ⁄8-2, BP5 ⁄8S — zinc plated;                                 + 1⁄16"
                      BPS, BP — none; RP6 — Simpson Strong-Tie gray paint.
                      BPs, BPSs and RP6 may be ordered HDG; LBP and LBPS
                      products may be ordered ZMAX®; contact Simpson Strong-Tie.
                      See Corrosion Information, pp. 13–15. BPs available in black
                      powder coat; add PC to model number.
                      Installation:
                      •• See General Notes.                                                                              BP
                                                                                                                    (LBP similar)
                      •• BP/BPS — For shearwall applications, position edge of
                                                                                                                                                                   dia.
                         plate washer within 1⁄2" of sheathed edge of sill plate.
                      •• BPS-6 plate washers are sized to accommodate the 1/2"
                         from the sheathed edge in single- and double-sheathed
                         2x6 walls.
                      •• Standard-cut washer required with BPS slotted bearing plates.




                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                         Washer not required when used with Titen HD® heavy-duty
                         screw anchors.
                                                                                                                                                     RP6
                      Codes: See p. 12 for Code Reference Key Chart; 2012/ 2015/ 2018
                      IRC R602.11.1, 2015 SDPWS 4.3.6.4.3




                                                          Standard-cut
                                      1 ⁄ 2"              washer
                                               max.
                                                          BPS




                                                                                     The BP5 ⁄ 8SKT is used                          Typical BPS Installation
                                                                                    when 5⁄8" diameter sill bolt
                               Typical BPS Installed                                  holes are overdrilled
                                as a Shear Anchor


         46
                                                                                                                                                                                                             Concrete Connectors
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 48 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  BP/LBP/RP6




                                                                                                                                                                                                             and Anchors
                                                  Bearing Plates (cont.)
                                                      These products are available with additional corrosion protection. For more information, see p. 15.


                                                       Bolt Diameter      Model                           Dimensions (in.)          Code                                               BP
                                                                                            Thickness
                                                            (in.)          No.                            W             L           Ref.
                                                              3/8        BP 3/8-2             3/16"       2             2          IBC, FL
                                                                         LBP 1/2              9/64"       2             2                                           7"
                                                                                                                                                                 minimum
                                                                         LBPS 1/2             9/64"       3             3                                       embedment
                                                                                                                                     PR
                                                                         BPS 1/2-3            3 ga.       3             3
                                                              1/2
                                                                         BPS 1/2-6            3 ga.       3            4 1/2
                                                                         BP 1/2               3/16"       2             2
                                                                                                                                   IBC, FL
                                                                         BP 1/2-3             3 ga.       3             3
                                                                         LBP 5/8              9/64"       2             2
                                                                         LBPS 5/8             9/64"       3             3
                                                                                                                                     PR
                                                                         BPS 5/8-3            3 ga.       3             3                                          Typical BP Installed with
                                                                         BPS 5/8-6            3 ga.       3            4 1/2                                        a Mudsill Anchor Bolt
                                                              5/8
                                                                         BP 5/8-2             3/16"       2             2          IBC, FL
                                                                         BP5/8SKT             3 ga.       4             2
                                                                                                                                     PR                                          HTT4 with CNW 3/4" - 5/8"
                                                                         BP 5/8                1/4"     2 1/2          2 1/2                                                       transition coupler
                                                                         BP 5/8-3             3 ga.       3             3
                                                                                                                                   IBC, FL
                                                                         BP 3/4-3             3 ga.       3             3
                                                                         BPS 3/4-3            3 ga.       3             3
                                                              3/4
                                                                         BPS 3/4-6            3 ga.       3            4 1/2
                                                                         RP6                   3/8"       6            5 3/4
                                                                                                                                     PR
                                                                         BP 7/8-2              3/8"     1 15/16        2 1/4
                                                              7/8
                                                                         BP 7/8               5/16"       3             3
                                                              1          BP1                   3/8"     3 1/2          3 1/2
                                                      1. BP5/ 8SKT sold as a kit.
                                                      2. Standard-cut washer required with BPS 1/ 2-3, BPS 5/ 8-3, BPS 3/ 4-3,
                                                                                                                                                                       Typical RP6 Installation
                                                         BPS 1/ 2-6, BPS 5/ 8-6, and BPS 3/ 4-6 (not provided) per the
                                                         2012/2015/2018 IRC and 2015 SDPWS.
                                                      3. 3 gauge is 0.229".
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  StrapMate                 ®




                                                  Strap Holder
                                                  The StrapMate is designed to keep the STHD and LSTHD
                                                  straps vertically aligned during the concrete pour to minimize
                                                  possibility of spalling. The friction fit allows for quick and
                                                  easy installation.
                                                  Features:                                                                                                            StrapMate
                                                  •• The StrapMate is reusable                                                                                         Strap Holder
                                                                                                                                                                       U.S. Patent 6,796,099
                                                  •• Works with STHD, LSTHD
                                                  •• Designed to fit 3⁄4" plywood forms up to 1 3⁄4" LVL forms
                                                     and larger
                                                  •• The strap is positioned off the front edge of the form board
                                                  Material: Engineered composite plastic




                                                      Model No.                     Nails                                                                 Alternate
                                                                                                                                                        StrapMate
                                                                                                                                                    Installation for
                                                         SM1              (2) 0.131 x 2 1/2 Duplex
                                                                                                                                                     Brick Ledges
                                                                                                                                                                                                               47
Concrete Connectors
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 49 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      RFB
and Anchors




                      Retrofit Bolt
                      The RFB retrofit bolt is a clean, oil-free, pre-cut threaded rod,           These products are available with
                                                                                                                                                    For stainless-steel
                                                                                                  additional corrosion protection.
                      supplied with nut and washer. It offers a complete engineered               For more information, see p. 15.
                                                                                                                                                    fasteners, see p. 21.
                      anchoring system when used with Simpson Strong-Tie® adhesive.
                      Inspection is easy; the head is stamped with rod length and                        Model No.                Length, L (in.)            Bolt Diameter (in.)
                      “No Equal” symbol for identification after installation.                        RFB#4X4                            4                           1/2
                      Material: ASTM F1554 Grade 36                                                   RFB#4X5                             5                          1/2
                      Finish: Zinc plated (unless otherwise noted), available in HDG                  RFB#4X6                             6                          1/2
                      (per ASTM A153); stainless steel (RFB#5X8SS only)                               RFB#4X7                             7                          1/2
                                                                                                      RFB#4X8HDG-R                        8                          1/2
                                                                                                      RFB#4X10                           10                          1/2
                                                                                                      RFB#5X5                             5                          5/8
                                                                                                      RFB#5X8                             8                          5/8
                                                                                                      RFB#5X10                           10                          5/8
                                                                                                      RFB#5X12HDG-R                      12                          5/8
                                                                                                      RFB#5X16                           16                          5/8
                                                                   RFB                                RFB#6X10.5                        10 1/2                       3/4
                                                                                                  1. RFB#4X8HDG-R and RFB#5X12HDG-R are available only with a hot-dip
                                                                                                     galvanized coating. They are retail packaged and are sold 10 per carton.
                                                                                                  2. Washer provided on all RFB (except RFB#5X8SS).

                      CNW/HSCNW
                      Coupler Nuts
                      Simpson Strong-Tie coupler nuts are a tested and load-rated method
                      to join threaded rod and anchor bolts. The Witness Hole™ in each nut
                      provides a means to verify when rods are properly installed. The positive
                      stop feature helps ensure even threading into each end of the nut. The                                                                                Identification
                      CNW exceeds the specified minimum tensile capacity of corresponding                                                                                   notches on
                      ASTM A36 bolts and threaded rod. The HSCNW exceeds the specified                                                                                      high-strength
                                                                                                                                                                            couplers
                      minimum tensile capacity of corresponding ASTM A449 bolts and                                            H min.
                                                                                                     Witness
                      threaded rod. Contact Simpson Strong-Tie for other coupler nut sizes.          Holes™                                                                 Witness
                                                                                                                                                                            holes
                      Finish: Zinc plated
                      Installation:                                                                                      R




                      •• Tighten the two rods until each all-thread rod is visible in the
                         Witness Hole. Any portion of thread visible in the Witness Hole is
                                                                                                                   CNW                                HSCNW




                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                         a correct installation.
                                                                                                       Allows Fast Visual Check                     High-Strength
                      •• Standard CNW for use with non-hot-dip galvanized all-thread rod only.           for Correct All Thread                      Coupler Nut
                      •• 5⁄8"- and 7⁄8"-diameter couplers available with oversized threads                  Rod Installation
                         for installation to hot-dip galvanized bolts (order CNW5⁄ 8-5⁄ 8-OST
                         and CNW7⁄ 8-7⁄ 8-OST).
                      •• Some OST couplers are typically oversized on one end of the coupler
                         nut only and will be marked with an “O” on oversized side. Couplers
                         may be oversized on both ends. Contact Simpson Strong-Tie to order.
                      Codes: See p. 12 for Code Reference Key Chart
                                                                                                                              Blocking
                                                                          Allowable                                           not shown
                          Model       Rod Diameter        H Min.         Tension Load    Code                                 for clarity
                           No.            (in.)            (in.)                         Ref.
                                                                             (100)                                                                                             Witness
                       CNW1/2               0.5            1 1/2             4,265                                                                                              Holes
                       CNW5/8             0.625            1 7/8             6,675      IBC, FL
                       CNW3/4              0.75            2 1/4             9,610
                       CNW7/8             0.875            2 1/2            13,080
                       CNW1                  1             2 3/4            17,080
                       CNW1 1/4            1.25             3               26,690           —
                       HSCNW3/4            0.75            2 1/4            19,880
                       HSCNW1                1             2 3/4            35,345
                                                   Transition Couplers
                       CNW5/8-1/2     0.625 to 0.500       1 1/2           4,265                                                                             CNW
                                                                                        IBC, FL
                       CNW3/4-5/8     0.750 to 0.625       1 3/4            6,675                                                                         Transition
                       CNW7/8-5/8     0.875 to 0.625        2               6,675                                                                        Coupler Nut
                                                                                             —
                       CNW1-7/8       1.000 to 0.875       2 1/4           13,080                            Typical CNW
                      1. Allowable loads shown are based on AISC 360 for A36 and A449 (HS)               Rim Board Installation
                         threaded rods.
         48
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 50 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  General Information and Notes
                                                  Holdowns and tension ties represent key components                       Shear from diaphragm
                                                  that comprise a continuous load path. In light-frame




                                                                                                                                                                                             Holdowns and
                                                  construction, holdowns are typically used to resist uplift




                                                                                                                                                                                             Tension Ties
                                                  due to shearwall overturning or wind uplift forces. In            Compression                                         Tension
                                                                                                                     in collector                                     in collector
                                                  panelized roof construction, holdowns are used to anchor
                                                  the concrete or masonry walls to the roof framing.

                                                  Holdowns can be separated into two categories —
                                                  post-installed or cast-in-place. Cast-in-place holdowns,              Force
                                                  such as the STHD holdowns or the PA purlin anchors are           applied by
                                                                                                                   sheathing
                                                  installed at the time of concrete placement and attached               nails
                                                  to wood framing with nails. Cast-in-place holdowns are
                                                  an economical anchorage solution with allowable loads
                                                                                                                                                      Height
                                                  up to 5,300 lb.                                                                                      (h)
                                                  After the concrete has been placed, post-installed
                                                  holdowns are attached to anchor bolts during wall                                     Length
                                                  framing. They are attached to the wood framing with                                     (b)
                                                  nails, Strong-Drive® SD Connector screws and
                                                  Strong-Drive SDS Heavy-Duty Connector screws
                                                  or bolts. Holdowns have allowable loads ranging
                                                  from about 850 lb. up to nearly 20,000 lb.

                                                  The Holdown Selector is a simple web application that                                                                   Shear
                                                                                                                                                                          restraint
                                                  selects holdown solutions based on design loads. See                                                                    from anchor
                                                  strongtie.com/holdownselector for more information.                                                                     rods


                                                                                                                 Overturning uplift                                   Compression
                                                                                                                   restraint (T)                                      post restraint (C)

                                                                                                                                       Idealized Force Diagram on
                                                                                                                                      Full-Height Shearwall Segment
                                                                                                                                           (sheathing not shown)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                       Embedded                     Holdown with            Threaded rod
                                                                                                                        holdown                  threaded anchor        with bearing plate


                                                                                                                                 Methods of Providing Overturning Restraint




                                                  Holdown Selector
                                                  strongtie.com/holdownselector




                                                                                                               Site-Built Shearwall Designer
                                                                                                               strongtie.com/webapps/sitebuiltshearwalldesigner
                                                                                                                                                                                              49
                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 51 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               General Information and Notes (cont.)
               Holdown and Tension Tie General Notes:
               •• Allowable loads have been increased for earthquake or wind load                                                 Studs
Holdowns and




                  durations with no further increase allowed. Reduce where other                                             CL
Tension Ties




                  loads govern.
                                                                                                                                    Holdown
                                                                                                          Holdown
               •• To obtain LRF D values for cast-in-place holdowns (STHD and                             bearing
                  PA), multiply ASD seismic load values by 1.4 and wind load                               plate
                  values by 1.6 (1.67 for 2015 and 2018 IBC). For post-installed
                  holdowns, multiply allowable loads by 1.4. See evaluation reports
                  for LRF D deflections.                                                                                            Rod
               •• Use all specified fasteners.                                                            18" max.
               •• The Designer must specify anchor bolt type, length and                                                          5° slope max.     ( )
                                                                                                                                                     12
                                                                                                                                                          1
                  embedment. See pp. 32–34 and 36–39 for SB and SSTB                                                                 Coupler
                  anchor bolts and pp. 42–43 for PAB anchor bolts. See pp. 44–45
                  for anchor recommendations for each holdown.                                         Top of                                        Sill
                                                                                                       concrete                    1.5" max.         plate
               •• Simpson Strong-Tie® Anchor Designer is available for quick and easy
                  design of anchors for wind and seismic conditions as well as cracked
                  and uncracked concrete. See strongtie.com/anchordesigner.
               •• Anchor bolt nut should be finger tight plus 1⁄3 to 1⁄2 turn with a hand
                  wrench, with consideration given to possible future wood shrinkage.                             Holdown Raised Off Sill Plate
                  Care should be taken not to over-tighten the nut. Impact wrenches
                  should not be used.
               •• Post or beam by Designer. Minimum no. 2 or better unless noted
                  otherwise. Tabulated loads are based on installation into the wide                                                        Hangers not
                  face of a minimum 3 1/2" wide solid or built-up post or beam (in a 3 1/2"                                                 shown for clarity
                  wall), unless noted otherwise. Posts may consist of multiple members
                  provided they are connected independently of the holdown fasteners.
                  See strongtie.com/posts for common post allowable loads.
               •• Holdowns are for use in vertical or horizontal applications.
               •• Tension values are valid for holdowns installed flush or raised                                          Plan
                                                                                                                           Plan View
                                                                                                                                View
                  off the sill plate.
                                                                                                                                            Hold back as
               •• Deflection at Allowable Tension Load is determined by testing                                                             required to avoid
                                                                                                                                            purlin hangers
                  on wood posts and includes fastener slip, holdown deformation
                  and anchor rod elongation for holdowns installed 6" above top                           Roof                                                Bolted
                                                                                                      sheathing                                               holdown
                  of concrete (4 1⁄2" for HTT). Holdown deflections may be linearly
                  reduced for design loads less than the allowable load.




                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
               •• At 1 1⁄2" max. offset anchor bolt, holdowns may be installed                   CL
                  raised up to 18" above the top of concrete with no load
                  reduction provided that additional elongation of the anchor rod
                  is accounted for.
               •• Tabulated loads for bolted holdowns may be doubled when                                                              Hanger             Purlin
                  holdowns are installed on opposite sides of the wood member.
                  Designer must evaluate the allowable load of the wood member
                                                                                                                                   Girder
                  and the anchorage.
                                                                                                                         Elevation View
                                                                                                                         Elevation View
               •• Tabulated loads for nailed or screwed holdowns may be doubled
                  when holdowns are installed on opposite sides of the wood                                   Purlin-to-Purlin Cross-Tie Detail
                  member. Member must be thick enough to prevent opposing
                  holdown fastener interference or the holdowns are offset to
                  eliminate fastener interference. Designer must evaluate the
                  allowable load of the wood member and the anchorage. See                                                            Hanger not shown
                  strongtie.com/posts for common post allowable loads.                                                                for clarity
               •• Structural composite lumber columns have sides that show
                  either the wide face or the edges of the lumber strands/veneers
                  known as the narrow face. Values in the tables reflect installation
                  into the wide face. See technical bulletin T-C-SCLCLM at
                  strongtie.com for load reductions due to narrow face installations.
               •• Some holdown models are available in stainless steel. Refer
                  to engineering letter, L-C-SSHD for stainless-steel holdown
                  allowable loads.

                                                                                                                     Horizontal HTT Installation


      50
                                                                                    UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 52 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HDQ8/HHDQ
                                                  Holdowns




                                                                                                                                                                                                                                           Holdowns and
                                                  The HHDQ series of holdowns combines low deflection and high loads




                                                                                                                                                                                                                                           Tension Ties
                                                  with ease of installation. The unique seat design of the HDQ8 greatly                                                                            Minimum
                                                  minimizes deflection under load. Both styles of holdown employ the                                                                                  wood
                                                                                                                                                                                                     member
                                                  Strong-Drive® SDS Heavy-Duty Connector screws which install easily,                                                                               thickness
                                                  reduce fastener slip and provide a greater net section when compared                                                                            (see General
                                                                                                                                                                                                      Notes)
                                                  to bolts. They may be installed either flush or raised off the mudsill
                                                  without a reduction in load value.                                                                                                              Preservative
                                                                                                                                                                                                    treated
                                                  Special Features:                                                                                                                               barrier may
                                                                                                                                                                                                  be required.
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws are supplied
                                                     with the holdowns to ensure proper fasteners are used
                                                  •• No stud bolts to countersink at openings
                                                  Material: HDQ8 — 7 gauge; HHDQ — body: 7 gauge, washer: 1⁄2" plate
                                                  Finish: HDQ8 — galvanized; HHDQ — Simpson Strong-Tie gray paint;
                                                                                                                                                                   SO
                                                  HHDQ11 — available in stainless steel
                                                  Installation:
                                                                                                                                                                                                                 HDQ8 Vertical
                                                  •• See Holdown and Tension Tie General Notes on pp. 49–50
                                                                                                                                                                              HDQ8                                Installation
                                                  •• No additional washer is required
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws install best
                                                     with a low-speed high-torque drill with a 3⁄8" hex-head driver
                                                                                                                                                                                                  Minimum
                                                                                                                                                                                                     wood
                                                  HDQ8:                                                                                                                                             member
                                                                                                                                                                                                   thickness
                                                  •• 5⁄8" of adjustability perpendicular to the wall                                                                                             (see General
                                                                                                                                                                                                     Notes)
                                                  HHDQ11 / HHDQ14:
                                                  •• No additional washer is required
                                                  •• HHDQ14 requires a heavy-hex anchor nut (supplied with holdown)
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                                                Hanger not shown for clarity


                                                                                                                                                                                     SO

                                                                                                                                                                           HHDQ11                   Vertical HHDQ11 Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                    (HHDQ14 similar)                      (HHDQ14 similar)

                                                                                                                                                                     Not sure you have the right holdown?
                                                                                                                                                             Our Holdown Selector software is a great tool to help you select
                                                                     Horizontal HDQ8 Installation                                                          the best product for the job. Visit strongtie.com/holdownselector.



                                                      These products are available with additional corrosion                   For stainless-steel
                                                      protection. For more information, see p. 15.                             fasteners, see p. 21.

                                                                                               Dimensions                                                     Minimum                     Allowable Tension Loads
                                                                                                                                   Fasteners
                                                                                                  (in.)                                                        Wood                                (160)
                                                             Model                                                                                                                                                                Code
                                                                          Ga.                                             Anchor                              Member                                              Deflection at
                                                              No.                                                                          SDS                                                                                    Ref.
                                                                                  W        H       B       CL     SO      Bolt Dia.                             Size            DF/SP           SPF/HF           Allowable Load
                                                                                                                                          Screws                (in.)
                                                                                                                            (in.)                                                                                     (in.)
                                                                                                                                       (20) 1/4" x 3"          3 x 3 1/2         5,715           4,915               0.073
                                                        HDQ8-SDS3          7     2 7/8    14      2 1/2   1 1/4   2 3/8      7/8       (20) 1/4" x 3"         3 1/2 x 3 1/2      7,630           6,560               0.091
                                                                                                                                       (20) 1/4" x 3"         3 1/2 x 4 1/2      9,230           7,020               0.095         IBC,
                                                        HHDQ11-SDS2.5      7       3     15 1/8   3 1/2   1 1/2    7/8       1        (24) 1/4" x 2 1/2"      3 1/2 x 5 1/2     11,810           8,425               0.131        FL, LA
                                                                                                                                                              3 1/2 x 7 1/4     13,015          10,530               0.107
                                                        HHDQ14-SDS2.5      7       3     18 3/4   3 1/2   1 1/2    7/8       1        (30) 1/4" x 2 1/2"
                                                                                                                                                              5 1/2 x 5 1/2     13,710          10,530               0.107
                                                      1. HHDQ14 requires a heavy-hex anchor nut (supplied with holdown).
                                                      2. HDQ and HHDQ installed horizontally achieve compression loads with the addition of a standard nut on the underside of the load transfer plate.
                                                         Refer to ICC-ES ESR-2330 for design values. HDQ8 requires a standard nut and BP 7/ 8-2 load washer (sold separately) on the underside of the
                                                         holdown for compression load. Design of anchorage rods for compression force shall be per the Designer.




                                                                                                                                                                                                                                            51
                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 53 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               HDU/DTT
               Holdowns
Holdowns and




                               This product is preferable to similar connectors because
Tension Ties




                               of (a) easier installation, (b) higher loads, (c) lower                                                                       31⁄4"
                               installed cost, or a combination of these features.



               HDU holdowns are pre-deflected during the manufacturing
               process, virtually eliminating deflection under load due to                            for
                                                                                          Pilot holes g
                                                                                                     rin
               material stretch. They use Strong-Drive® SDS Heavy-Duty                    manufactu
                                                                                             purposes
               Connector screws which install easily, reduce fastener slip and               (fastener
                                                                                                      d)
               provide a greater net section when compared to bolts.                      not require
               The DTT tension ties are designed for lighter-duty holdown
               applications on single 2x posts. The DTT1Z is installed with                                                                                                          615⁄1
                                                                                                                                                                                         6   "
               nails or Strong-Drive SD Connector screws and the DTT2Z
               installs easily with the Strong-Drive SDS Heavy-Duty Connector
               screws (included). The DTT1Z holdowns have been tested for
               use in designed shearwalls and prescriptive braced wall panels
               as well as prescriptive wood-deck applications (see p. 289 for
                                                                                                                                              1 5⁄8                      1 5⁄8
               deck applications).                                                                                        SO                          "                              "
               For more information on holdown options, contact
                                                                                                               HDU                                        DTT2Z
               Simpson Strong-Tie.
                                                                                                                                                     U.S. Patent
               HDU Features:                                                                                                                         8,555,580

               •• Uses Strong-Drive SDS Heavy-Duty Connector screws
                  which install easily, reduce fastener slip and provide a                                                                                 11⁄2"
                  greater net section area of the post compared to bolts
               •• Strong-Drive SDS Heavy-Duty Connector screws are                                                      Minimum
                                                                                                                        wood
                  supplied with the holdowns to ensure proper fasteners                                                 member
                                                                                                                        thickness
                  are used                                                                                              (see General
                                                                                                                        Notes)
               •• No stud bolts to countersink at openings
               Material: See table                                                                                                                                               71⁄8"
                                                                                                                        Preservative-
               Finish: HDU — galvanized; DTT1Z and DTT2Z — ZMAX®                                                       treated barrier
                                                                                                                           may be
               coating; DTT2SS — stainless steel                                                                          required
               Installation:




                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
               •• See Holdown and Tension Tie General Notes on pp. 49–50.                                                                                            415⁄1
                                                                                                                                                                         6   "
               •• The HDU requires no additional washer; the DTT requires
                  a standard-cut washer (included with DTT2Z) be installed
                  between the nut and the seat.
               •• Strong-Drive SDS Heavy-Duty Connector screws install best                                                                                           1 7⁄1
                  with a low-speed high-torque drill with a 3⁄8" hex-head driver.                                                                                            6   "

               •• Fasteners and crescent washer are included with the                                       Vertical HDU                              DTT1Z
                                                                                                             Installation                         U.S. Patent
                  holdowns. For replacements, order part no. SDS25212-HDU_.                                                                        Pending
                  (Fill in the size needed, e.g. HDU2.)
               Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                         Hanger
                                                                                                                                         not shown

                                                                                                              Horizontal HDU Offset Installation
                                                                                                                          (plan view)
                                                                                                            See Holdown and Tension Tie General Notes.




      52
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 54 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HDU/DTT
                                                  Holdowns (cont.)




                                                                                                                                                                                                                                        Holdowns and
                                                     These products are available with                      For stainless-                            Many of these products are approved for installation
                                                                                                                                                      with Strong-Drive® SD Connector screws.




                                                                                                                                                                                                                                        Tension Ties
                                                     additional corrosion protection.                       steel fasteners,
                                                     For more information, see p. 15.                       see p. 21.                                See pp. 335-337 for more information.

                                                                                               Dimensions                                   Fasteners               Minimum                  Allowable Tension Loads
                                                                                                  (in.)                                        (in.)                 Wood                             (160)
                                                          Model                                                                                                                                                                Code
                                                                         Ga.                                                    Anchor                              Member                                     Deflection at
                                                           No.                                                                                     Wood                                                                        Ref.
                                                                                 W         H        B        CL         SO      Bolt Dia.                             Size          DF/SP          SPF/HF     Allowable Load
                                                                                                                                                 Fasteners            (in.)
                                                                                                                                  (in.)                                                                            (in.)
                                                                                                                                              (6) SD #9 x 1 1/2                      840            840                0.17
                                                      DTT1Z              14     1 1/2    7 1/8     1 7/16     3/4       3/16       3/8        (6) 0.148 x 1 1/2     1 1/2 x 5 1/2    910            640            0.167
                                                                                                                                              (8) 0.148 x 1 1/2                      910            850            0.167
                                                                                                                                              (8) 1/4 x 1 1/2 SDS   1 1/2 x 3 1/2   1,825          1,800           0.105
                                                      DTT2Z
                                                                         14     3 1/4   6 15/16    1 5/8     13/16      3/16       1/2        (8) 1/4 x 1 1/2 SDS      3 x 3 1/2    2,145          1,835           0.128
                                                      DTT2Z-SDS2.5                                                                            (8) 1/4 x 2 1/2 SDS      3 x 3 1/2    2,145          2,105           0.128
                                                      HDU2-SDS2.5        14      3      8 11/16    3 1/4    1 5/16     1 3/8       5/8        (6) 1/4 x 2 1/2 SDS      3 x 3 1/2    3,075          2,215           0.088        IBC,
                                                      HDU4-SDS2.5        14      3      10 15/16   3 1/4    1 5/16     1 3/8       5/8       (10) 1/4 x 2 1/2 SDS      3 x 3 1/2    4,565          3,285           0.114       FL, LA

                                                      HDU5-SDS2.5        14      3      13 3/16    3 1/4    1 5/16     1 3/8       5/8       (14) 1/4 x 2 1/2 SDS      3 x 3 1/2    5,645          4,340           0.115
                                                                                                                                                                       3 x 3 1/2    6,765          5,820               0.11
                                                      HDU8-SDS2.5        10      3      16 5/8     3 1/2    1 3/8      1 1/2       7/8       (20) 1/4 x 2 1/2 SDS   3 1/2 x 3 1/2   6,970          5,995           0.116
                                                                                                                                                                    3 1/2 x 4 1/2   7,870          6,580           0.113
                                                                                                                                                                    3 1/2 x 5 1/2   9,335          8,030           0.137
                                                      HDU11-SDS2.5       10      3      22 1/4     3 1/2    1 3/8      1 1/2       1         (30) 1/4 x 2 1/2 SDS
                                                                                                                                                                    3 1/2 x 7 1/4   11,175         9,610           0.137
                                                                                                                                                                    3 1/2 x 5 1/2   10,770         9,260           0.122        —
                                                      HDU14-SDS2.5        7      3      25 11/16   3 1/2    1 9/16     1 9/16      1         (36) 1/4 x 2 1/2 SDS   3 1/2 x 7 1/4   14,390         12,375          0.177        IBC,
                                                                                                                                                                    5 1/2 x 5 1/2   14,445         12,425          0.172       FL, LA

                                                     1. HDU14 requires heavy-hex anchor nut to achieve tabulated loads (supplied with holdown).
                                                     2. HDU14 loads on 4x6 post are applicable to installation on either the narrow or the wide face of the post.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                         Studs/post


                                                                                                                     Threaded
                                                                                                                       rod




                                                                                                                                                         Floor
                                                                                                                                                         joist




                                                                                                                                                             (2) 2x
                                                                                                                                                            blocking




                                                                                                                       Typical HDU Tie Between Floors


                                                                                                                                                                                                                                         53
                                                                                                                                UPDATED 06/01/19
                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 55 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               LTT/HTT
               Tension Ties
Holdowns and




               Tension ties offer a solution for resisting tension loads that are
Tension Ties




               fastened with nails. The HTT4 and HTT5 tension ties feature an
               optimized nailing pattern which results in better performance with
               less deflection.
               HTT5KT is sold as a kit with the holdown, bearing plate washer
               and Strong-Drive® SD Connector screws.
               The HTT5-3⁄4 is designed to use a ¾"-diameter anchor bolt. 3⁄4" post-
               installed anchor bolts are commonly used when retrofitting tension
               ties to horizontal wood members.
               The LTT19 light tension tie is designed for 2x joists or purlins and
               the LTT20B is for nail- or bolt-on applications. The 3" nail spacing
               makes the LTT20B suitable for wood I-joists with 0.148" x 1 1⁄2". The
               LTTI31 is designed for wood chord open-web truss attachments to
               concrete or masonry walls and may also be installed vertically on a
               minimum 2x6 stud.
               Material: See table                                                                          Load
                                                                                                            transfer
               Finish: Galvanized. May be ordered HDG; contact                                              plate
               Simpson Strong-Tie.                                                                          washer
                                                                                                            not
               Installation:                                                                                required
               •• See Holdown and Tension Tie General Notes on pp. 49–50.
               •• A standard-cut washer is required for LTT19 and LTT20B
                  when using 1⁄2" or 5⁄8" anchor bolts. No additional washer is
                  required when using ¾" anchor bolt.                                                                        LTT20B              HTT5
                                                                                                        LTTI31           (LTT19 similar)      (HTT4 similar)
               •• For information about marriage strap at panelized roof
                  applications, see strongtie.com.
               •• HTT5-KT requires BP 5/ 8-2 bearing plate and SD10212
                  Strong-Drive screws (included in kit).
               Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                    Minimum
                       wood                                                                                                    2"
                      member
                     thickness
                   (see General               Preservative-
                       Notes)                    treated
                                               barrier may
                                               be required


                                                                       Horizontal LTTI31 Installation                    Horizontal LTT19 Installation
                                                                                                                               (LTT20B similar)
                                                                                                          Hanger not shown
                                                                                                          for clarity




                        Vertical HTT5 Installation
                              (HTT4 similar)




                                                                                           Horizontal HTT Installation
      54
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 56 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LTT/HTT
                                                  Tension Ties (cont.)




                                                                                                                                                                                                                                Holdowns and
                                                     These products are available with additional corrosion protection.                       Many of these products are approved for installation with Strong-Drive®




                                                                                                                                                                                                                                Tension Ties
                                                     For more information, see p. 15.                                                         SD Connector screws. See pp. 335-337 for more information.


                                                                                    Dimensions                                    Fasteners              Minimum          Allowable Tension Loads
                                                                                       (in.)                                         (in.)                                         (160)             Deflection
                                                                                                             Seat                                         Wood
                                                       Model                                                                                                                                         at Highest     Code
                                                                   Ga.                                    Thickness    Anchor                            Member
                                                        No.                                                                              Wood                                                        Allowable      Ref.
                                                                             W           L        CL         (in.)      Bolts                              Size             DF/SP       SPF/HF
                                                                                                                                       Fasteners                                                        Load
                                                                                                                      Diameter                             (in.)

                                                                                                                                     (8) 0.148 x 1 1/2    1 1/2 x 3 1/2     1,310        1,125          0.18
                                                                                                                       1/2, 5/8
                                                      LTT19        16       1 3/4     19 1/8     1 3/8       5/16                    (8) 0.148 x 1 1/2     3 x 3 1/2        1,310        1,125          0.18
                                                                                                                        or 3/4
                                                                                                                                      (8) 0.148 x 3        3 x 3 1/2        1,340        1,150         0.157

                                                                                                                                    (10) 0.148 x 1 1/2     3 x 3 1/2        1,355        1,165         0.195      IBC, FL, LA
                                                                                                                       1/2, 5/8
                                                      LTT20B       12        2        19 3/4     1 1/2       5/16                    (10) 0.148 x 3        3 x 3 1/2        1,500        1,290         0.185
                                                                                                                        or 3/4
                                                                                                                                       (2) 1/2 Bolt        3 x 3 1/2        1,625        1,400         0.183

                                                      LTTI31       18       3 3/4       31       1 3/8       1/4         5/8        (18) 0.148 x 1 1/2     3 x 3 1/2        1,350        1,160         0.193

                                                                                                                                    (18) 0.148 x 1 1/2    1 1/2 x 3 1/2     3,000       2,580          0.09           —

                                                                                                                                    (18) 0.148 x 1 1/2     3 x 3 1/2        3,610        3,105         0.086
                                                                                                                                                                                                                  IBC, FL, LA
                                                      HTT4         11       2 1/2      12 3/8    1 5/16      7/16        5/8        (18) 0.162 x 2 1/2     3 x 3 1/2        4,235       3,640          0.123

                                                                                                                                   (18) SD #10 x 1 1/2    1 1/2 x 5 1/2     4,455       3,830          0.112
                                                                                                                                                                                                                      —
                                                                                                                                   (18) SD #10 x 1 1/2     3 x 3 1/2        4,455       3,830          0.112

                                                                                                                                    (26) 0.148 x 1 1/2     3 x 3 1/2        4,350        3,740          0.12

                                                                                                                                     (26) 0.148 x 3        3 x 3 1/2        4,670        4,015         0.116      IBC, FL, LA
                                                      HTT5         11       2 1/2       16       1 5/16      7/16        5/8
                                                                                                                                    (26) 0.162 x 2 1/2     3 x 3 1/2        5,090   2
                                                                                                                                                                                        4,375    2
                                                                                                                                                                                                       0.135

                                                                                                                                   (26) SD #10 x 1 1/2    1 1/2 x 5 1/2     4,555        3,915         0.114          —

                                                      HTT5KT       11       2 1/2       16       1 5/16      7/16        5/8       (26) SD #10 x 2 1/2     3 x 3 1/2        5,445       5,360          0.103          —

                                                                                                                                    (26) 0.148 x 1 1/2    1 1/2 x 5 1/2     4,065        3,495         0.103
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      HTT5-3/4     11       2 1/2       16       1 5/16      7/16        3/4        (26) 0.162 x 2 1/2     3 x 3 1/2        5,090        4,375         0.121       IBC, FL

                                                                                                                                   (26) SD #10 x 1 1/2    1 1/2 x 7 1/4     4,830        4,155          0.1
                                                     1. LTTI31 installed flush with concrete or masonry has an allowable load of 2,285 lb.
                                                     2. Allowable load for HTT5 with a BP 5/ 8-2 bearing-plate washer installed in the seat of the holdown is 5,295 lb. for DF/SP and 4,555 lb. for SPF/HF.
                                                     3. Fasteners: Nail dimensions in the table are listed diameter by length. SD and SDS screws are Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                           We’ve made selecting
                                                                                                                                                                                           the right anchor bolt
                                                                                                                                                                                           for the holdown
                                                                                                                                                                                           easier. Check out our
                                                                                                                                                                                           Holdown Anchorage
                                                                                                                                                                                           Solutions table on
                                                                                                                                                                                           p. 44 or the Connector
                                                                                                                                                                                           Anchor Selector
                                                                                                                                                                                           online.


                                                                                                                                                                                                                                 55
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 57 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               HDB/HD
               Holdowns
Holdowns and




               Simpson Strong-Tie offers a wide variety of bolted holdowns offering
Tension Ties




               low-deflection performance for a range of load requirements.
               The HD3B is a light-duty holdown designed for use in shearwalls and
               braced-wall panels, as well as other lateral applications.
               The HD5B, HD7B and HD9B bolted holdowns incorporate the proven                                SB
               design of our HDQ8 SDS-style holdown and feature a unique seat                                                                               SB
                                                                                                                                               H
               design which greatly minimizes deflection under load. HDB holdowns                                                                                               H
               are self-jigging, ensuring that the code-required minimum of seven bolt                 Washer
               diameters from the end of the post is met. They can be installed directly               provided
                                                                                                         with                             HB
               on the sill plate or raised above it and are suitable for back-to-back                  holdown
               applications where eccentricity is a concern. HDBs are designed to
               provide loads for intermediate-load-range shearwalls, braced-wall
                                                                                                                                                                           HB




                                                                                                            CL
               panels and lateral applications.                                                                                      SO




                                                                                                                                                             CL
               HD holdowns offer high allowable loads for both vertical and horizontal




                                                                                                                                                         B
               applications. The HD12 and HD19 are self-jigging, ensuring that the




                                                                                                                  B
                                                                                                                               W                                  SO
               code-required minimum of seven bolt diameters from the end of the post
                                                                                                                                                                       W
               is met. They can be installed back-to-back when eccentricity is an issue.
                                                                                                                         HD5B
               Material: See table                                                                                     (HD7B and                                  HD19
                                                                                                                      HD9B similar)                          (HD12 similar)
               Finish: HD3B/HD5B/HD7B/HD9B — Galvanized;
               HD — Simpson Strong-Tie gray paint; HDG available.
               For stainless steel options, see L-C-SSHD at strongtie.com.
               Installation:
               •• See Holdown and Tension Tie General Notes on pp. 49–50
               •• Bolt holes shall be a minimum of 1⁄32" to a maximum of 1⁄16" larger                                           SB
                  than the bolt diameter (per 2015/ 2018 NDS, section 12.1.3.2)
                                                                                                                                                            H
               •• Stud bolts should be snugly tightened with standard cut washers
                  between the wood and nut (BPs are required in the City and
                                                                                                                                                       HB
                  County of Los Angeles)
               •• HD and HDB holdowns are self-jigging and will ensure minimum
                  bolt end distance when installed flush with the sill plate
                                                                                                                                   CL
                                                                                                                               B




               •• Standard cut washer is required under the anchor nut for HD12                                                                    W
                  with 1" anchor and HD19 with 11/8" anchors




                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                           HD3B
               Codes: See p. 12 for Code Reference Key Chart




                      Minimum
                   wood member
                   thickness (see
                   General Notes)
                                                                           Minimum
                     Washers must                                            wood
                                                                            member
                       be installed                                        thickness
                      between bolt
                     nuts and wood
                                                                         Washers must
                                                                           be installed
                                                                          between bolt
                                                                         nuts and wood




                                                                                                                                                       Hanger
                                                                                                                                                       not shown
                   Stand off provides
                     minimum end
                   distance to end of                                                                                        Horizontal HDB Installation
                   post from post bolt
                                                                                                                                     (plan view)


                            Vertical HD19 Installation                         Vertical HD3B Installation

      56
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 58 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HDB/HD
                                                  Holdowns (cont.)




                                                                                                                                                                                                                        Holdowns and
                                                     These products are available with additional corrosion protection. For more information, see p. 15.




                                                                                                                                                                                                                        Tension Ties
                                                                                                       Dimensions                               Fasteners                           Allowable
                                                                  Material                                                                                      Minimum
                                                                                                          (in.)                                    (in.)                          Tension Loads     Deflection
                                                                                                                                                                 Wood                  (160)
                                                      Model                                                                                                                                         at Highest   Code
                                                                                                                                             Anchor             Member
                                                       No.     Base    Body                                                                           Stud                                          Allowable    Ref.
                                                                                HB     SB       W           H        B       CL      SO       Dia.                Size
                                                               (in.)   (ga.)                                                                          Bolts                     DF/SP      SPF/HF      Load
                                                                                                                                              Bolt                (in.)

                                                                                                                                                                1 1/2 x 3 1/2   1,895       1,610     0.156
                                                                                                                                                                2 1/2 x 3 1/2   2,525       2,145     0.169
                                                      HD3B      —       12     4 3/4   2 1/2   2 1/2      8 5/8     2 1/4   1 5/16    3/8      5/8    (2) 5/8
                                                                                                                                                                 3 x 3 1/2      3,130       3,050      0.12
                                                                                                                                                                3 1/2 x 3 1/2   3,130       3,050      0.12
                                                                                                                                                                1 1/2 x 3 1/2   2,405       2,070     0.153
                                                                                                                                                                2 1/2 x 3 1/2   3,750       3,190     0.129
                                                      HD5B      3/16    10     5 1/4    3      2 1/2      9 3/8     2 1/2   1 1/4     2        5/8    (2) 3/4
                                                                                                                                                                 3 x 3 1/2      4,505       3,785     0.156
                                                                                                                                                                3 1/2 x 3 1/2   4,935       4,195      0.15
                                                                                                                                                                 3 x 3 1/2      6,645       5,650     0.142
                                                      HD7B      3/16    10     5 1/4    3      2 1/2      12 3/8    2 1/2   1 1/4     2        7/8    (3) 3/4   3 1/2 x 3 1/2   7,310       6,215     0.154
                                                                                                                                                                3 1/2 x 4 1/2   7,345       6,245     0.155
                                                                                                                                                                3 1/2 x 3 1/2   7,740       6,580     0.159
                                                                                                                                                                3 1/2 x 4 1/2   9,920       8,430     0.178      IBC,
                                                      HD9B       3/8     7     6 1/8   3 1/2   2 7/8       14       2 1/2   1 1/4    2 3/8     7/8    (3) 7/8                                                     FL,
                                                                                                                                                                3 1/2 x 5 1/2   9,920       8,430     0.178       LA
                                                                                                                                                                3 1/2 x 7 1/4   10,035      8,530     0.179
                                                                                                                                                                3 1/2 x 3 1/2   11,350      9,215     0.171
                                                                                                                                               1      (4) 1     3 1/2 x 4 1/2   12,665     10,765     0.171
                                                                                                                                                                5 1/2 x 5 1/2   14,220     12,085     0.162
                                                      HD12       3/8     3       7      4      3 1/2     20 5/16    4 1/4   2 1/8    3 5/8                      3 1/2 x 3 1/2   11,775      9,215     0.171
                                                                                                                                                                3 1/2 x 4 1/2   13,335     11,055     0.177
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                              1 1/8   (4) 1
                                                                                                                                                                3 1/2 x 7 1/4   15,435     13,120     0.194
                                                                                                                                                                5 1/2 x 5 1/2   15,510     12,690     0.162
                                                                                                                                                                3 1/2 x 7 1/4   16,735     14,225     0.191
                                                                                                                                              1 1/8   (5) 1
                                                                                                                                                                5 1/2 x 5 1/2   16,775     12,690      0.2
                                                      HD19       3/8     3       7      4      3 1/2      24 1/2    4 1/4   2 1/8    3 5/8
                                                                                                                                                                3 1/2 x 7 1/4   19,360     15,270      0.18
                                                                                                                                              1 1/4   (5) 1
                                                                                                                                                                5 1/2 x 5 1/2   19,070     16,210     0.137
                                                     1. To achieve published loads, machine bolts shall be installed with the nut on the opposite side of the holdown.
                                                        If this orientation is reversed, the Designer shall reduce the allowable loads shown per NDS requirements when
                                                        bolt threads are in the shear plane.
                                                     2. Lag or carriage bolts are not permitted.
                                                     3. HD19 with 1 1/4" anchor rod requires No.1 post (or better) to achieve published loads.




                                                                                                                                                                                                                         57
                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 59 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               LSTHD/STHD
               Strap-Tie Holdowns
Holdowns and
Tension Ties




                               This product is preferable to similar connectors because of (a) easier installation,
                               (b) higher loads, (c) lower installed cost, or a combination of these features.


                             The STHD is an embedded strap-tie holdown offering high load and
               a staggered nail pattern to help minimize splitting. The STHD incorporates many
               features that aid correct installation and improve performance. When installed on
               the forms with the StrapMate® strap holder the unique design of the STHD delivers
               enhanced stability before and during the pour to help prevent both parallel and                                          STHD
               perpendicular movement (relative to the form). This results in accurate positioning
               of the strap and reduced possibility of spalling.
               Features
               •• The pattern allows for nailing to the edges of double 2x’s
               •• Strap nail slots are countersunk to provide a lower nail head profile
               •• The slots below the embedment line enable increased front-to-back
                  concrete bond and help to reduce spalling
               •• Rim joist models accommodate up to a 17" clear span without any loss
                  of strap nailing
               Material: LSTHD8, LSTHD8RJ — 14 gauge; all others — 12 gauge
               Finish: Galvanized
               Installation:
               •• See Holdown and Tension Tie General Notes on pp. 49–50.
               •• Use all specified fasteners; see General Notes on pp. 49–50.
                                                                                                                                       Nails are
               •• Use tables for both standard concrete and post-tension slab installations.
                                                                                                                                       countersunk for
               •• Install before concrete pour with a StrapMate, or other holding device.                                              a low-profile
                                                                                                                                       strap surface.
               •• Nail strap from the bottom up. Install strap plumb.
               •• Strap may be bent one full cycle (bent horizontal 90° then bent vertical) to aid
                  wall placement, but may cause spalling behind the strap. If the spall is 1" or less,
                  measured from the embedment line to the bottom of the spall, full loads apply.
                  1" to 4" spalls for LSTHD8 achieve 0.9 times table loads. STHD10 and STHD14
                  achieve full load for spalls less than 4". Any portion of the strap left exposed




                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                  should be protected against corrosion.
               •• Other than where noted in the two-pour detail, do not install where:
                  (a) A horizontal cold joint exists within the embedment depth between the slab
                  and foundation wall or footing beneath, unless provisions are made to transfer                                      Nailed
                  the load, or the slab is designed to resist the load imposed by the anchor; or                                      portion
                  (b) Slabs are poured over concrete block foundation walls.
               •• Additional studs attached to the shearwall studs or post may be required by
                  the Designer for wall sheathing nailing.
               •• Wood shrinkage after strap installation across horizontal members may cause
                  strap to buckle outward.
                                                                                                                                              an   #4 rebar
               •• For installations in severe corrosion environments, refer to                                                        Clear spx.   required
                                                                                                                                       17" ma
                  strongtie.com/cipcorrosion for additional considerations.
               •• See installation illustrations on p. 60 for rebar information.
               For Two-Pour Installation for Downturn Footings
               •• For STHD10 installed through a 4"-thick slab, use the equivalent 8"-stemwall
                  loads of the LSTHD8                                                                                                 1⁄ 2" min.
                                                                                                                                    from corner
               •• For STHD14 installed through a 4"-thick slab, use the equivalent 8"-stemwall
                  loads of the STHD10
               •• For STHD14 installed through a 6"-thick slab, use the equivalent 8"-stemwall                         Typical STHD14RJ
                                                                                                                      Rim Joist Application
                  loads of the LSTHD8
               Codes: See p. 12 for Code Reference Key Chart



      58
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 60 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LSTHD/STHD
                                                  Strap-Tie Holdowns (cont.)




                                                                                                                                                                                                                           Holdowns and
                                                  Tension Loads for STHD Installations




                                                                                                                                                                                                                           Tension Ties
                                                                                                  Wind and SDC A&B – Allowable Tension Loads for DF/SP/SPF/HF (160)
                                                                       Model No.               Strap Length (L)                                             Uncracked                       Cracked
                                                     Min.
                                                                                                                       le    Required Nails                                                                      Code
                                                   Stemwall                                 Standard     Rim Joist
                                                                Standard      Rim Joist                              (in.)       (in.)                                                                           Ref.
                                                      (in.)                                   (in.)        (in.)                                  Midwall    Corner     Endwall   Midwall   Corner    Endwall

                                                                 LSTHD8       LSTHD8RJ         18 5/8       32 1/8    8      (20) 0.148 x 3 1/4   2,985       2,590      1,620    2,565      2,225     1,395
                                                       6         STHD10       STHD10RJ         24 5/8       38 1/8    10     (24) 0.148 x 3 1/4   3,535       3,535      1,960     2,910     2,910     1,635
                                                                 STHD14       STHD14RJ         26 1/8       39 5/8    14     (30) 0.148 x 3 1/4   4,935       4,935     3,065     4,935      4,935    3,065
                                                                                                                                                                                                                 IBC, FL
                                                                 LSTHD8       LSTHD8RJ         18 5/8       32 1/8    8      (20) 0.148 x 3 1/4   2,985       2,590      2,135    2,565      2,225     1,835
                                                       8         STHD10       STHD10RJ         24 5/8       38 1/8    10     (28) 0.148 x 3 1/4    4,755      4,075      3,015    4,020      3,350    2,480
                                                                 STHD14       STHD14RJ         26 1/8       39 5/8    14     (30) 0.148 x 3 1/4   5,285       5,285      4,410    5,285      5,285     4,410

                                                                                                        SDC C–F – Allowable Tension Loads for DF/SP/SPF/HF (160)

                                                                       Model No.               Strap Length (L)                                             Uncracked                       Cracked
                                                     Min.
                                                                                                                       le    Required Nails                                                                      Code
                                                   Stemwall                                 Standard     Rim Joist
                                                                Standard      Rim Joist                              (in.)       (in.)                                                                           Ref.
                                                      (in.)                                   (in.)        (in.)                                  Midwall    Corner     Endwall   Midwall   Corner    Endwall

                                                                 LSTHD8       LSTHD8RJ         18 5/8       32 1/8    8      (16) 0.148 x 3 1/4    2,270      2,090      1,220    2,250      1,950     1,220
                                                       6         STHD10       STHD10RJ         24 5/8       38 1/8    10     (18) 0.148 x 3 1/4    2,750      2,750      1,615    2,640      2,640     1,435
                                                                 STHD14       STHD14RJ         26 1/8       39 5/8    14     (22) 0.148 x 3 1/4   3,695       3,695     2,685     3,695      3,695    2,685
                                                                                                                                                                                                                 IBC, FL
                                                                 LSTHD8       LSTHD8RJ         18 5/8       32 1/8    8      (16) 0.148 x 3 1/4    2,615      2,125      1,635    2,250      1,950     1,610
                                                       8         STHD10       STHD10RJ         24 5/8       38 1/8    10     (20) 0.148 x 3 1/4   3,400       2,940     2,295     3,400      2,940     2,175
                                                                 STHD14       STHD14RJ         26 1/8       39 5/8    14     (24) 0.148 x 3 1/4    3,815      3,815     3,500      3,815     3,815    3,500
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                  3. 0.148" x 3" or 0.148" x 2 1/2" nails may be used as a direct replacement for the required nails shown in the table with no load reduction when
                                                     they are installed directly over framing or over 1/2" maximum structural sheathing.
                                                  4. Use the number of nails listed in the table or as otherwise specified. In many cases, not all nail holes will be filled. Nail strap from the bottom up.
                                                  5. Deflection at the highest allowable loads for installations over wood double studs is as follows: Installed on framing: LSTHD8 = 0.089", STHD10 = 0.117",
                                                     and STHD14 = 0.118". Installed over 1/2" maximum structural sheathing: LSTHD8 = 0.114", STHD10 = 0.146", and STHD14 = 0.164".
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  6. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                  7. Per 2012, 2015 and 2018 IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may
                                                     use “Wind and SDC A&B” allowable loads.
                                                  8. Minimum center-to-center spacing is three times the required embedment, 3 x le, for STHD strap-tie holdowns acting in tension simultaneously.
                                                     Midwall installation is based on 1.5 x le end distance.
                                                  9. See technical bulletin T-C-SCLCLM at strongtie.com for installation on structural composite lumber posts or columns.
                                                  10. For brick ledge applications, use full loads shown for STHD14 installed in 8" stem wall.
                                                  11. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                            59
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 61 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               LSTHD/STHD
               Strap-Tie Holdowns (cont.)
Holdowns and
Tension Ties




                   Min. rebar                                                                                                                                                         Min. rebar
                   length is                                                                                                                                                          length is 2 x le
                     2 x le
                                                                                                                 2 x le
                                                              4"                       2 x le
                                1⁄ 2" min.
                                                      in. or 2                                               ngth                                             1⁄2"   min. end distance
                              end distance    2 x le m                                                ebar le
                                                                                                Min. r
                                 Typical STHD10                                         Typical STHD10                                           Typical STHD10
                                Corner Installation                                   Mid-Wall Installation                                    End-Wall Installation


                                                                                                                                                Strap may be bent
                                                                                                                                                one full cycle which
                                                                                                                                                includes bending
                                                                      Strap style                                                               the strap straight
                Strap style                                                                                                                     and aiding for wall
                  holdown                                               holdown                                                                 placement. For brick
                                                                                                                                                ledge, bend straight
                                                                         Slab                     Cold joint                                    to be vertical to
                                                                      thickness                                                                 inside face of wall.

                                                                                                                                 Brick                                        Brick
                                                                                                                                ledge                                        ledge
                                               3" to 5"
                                                                                                                                                3" to 5"                                         3" to 5"
                     le                                              le                                         3" to 5"
                                                                          Effective
                                                      One #4 rebar        Embed.                                                                #4 rebar                                         #4 rebar
                                                      required.                                             One #4 rebar                        required                                         required
                                                      May be                                                required.




                                                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                      foundation                                            May be                              STHD14-RJ                                        STHD14
                                                      rebar or                                                                                                                                   bend straight
               Concrete                                              Concrete                               foundation                                                                           install 4" from
               foundation                             post-tension   foundation                             rebar or                                                                             inside face of
               by others                              tendon.        by others                              post-tension                                                                         concrete wall,
                                                                                                            tendon.                 8" min.                                      8" min.         typ.
                 Single-Pour Rebar Installation                                Two-Pour Installation                       Brick-Ledge Installation              Brick-Ledge Installation
                *Maintain minimum rebar cover, per                            for Downturn Footings                               with Step                           without Step
               ACI-318 concrete code requirements.

                                                                                                                                                                                  1⁄2"max.
                  Spall Reduction System for STHD Holdown                                                                                                                         structural
                                                                                                                                                                                  sheathing
                  Features
                  •• Built-in tab
                  •• StrapMate® locator line                                                                                                    Shearwall
                                                                                                                                               diaphragm                          STHD
                  •• Additional diamond hole in RJ versions
                  Benefits                                                                                        SM1
                  Built-in Tab:                                                                                   U.S. Patent
                                                                                                                  6,796,099                        Framing                        Install strap
                  •• Reduces spalling and costly retrofits                                                                                        nails and                       nails starting
                                                                                                                  (see p. 47)                 anchor bolts
                  •• No additional labor to install                                                                                                                               from the bottom
                                                                                                                                               as per code
                  •• Holds STHD away from form board
                  StrapMate Locator Line:                                                                                                                                         Sill plate bolt
                  •• Easy inspection to ensure proper location                                                                                                                    Required rebar and
                                                                                                                                                                                  sill plate anchorage
                  •• Allows adjustment without removing STHD                                                                                                                      not shown for
                                                                                                                                                                                  clarity (typ.)
                  Additional Diamond Hole:
                  •• One more fastener to help prevent the STHD RJ
                     models from bowing out at the rim joist section                                                                                                         STHD Over
                                                                                                                                                                             Shearwall Diaphragm
      60
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 62 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PA
                                                  Strap-Tie Holdown




                                                                                                                                                                                                                   Holdowns and
                                                  The PA strap-tie holdown is a wood-to-concrete connector that connects studs to                                            21⁄16"




                                                                                                                                                                                                                   Tension Ties
                                                  the foundation to satisfy engineering and code requirements.
                                                  Material: 12 gauge
                                                                                                                                                                               Pilot holes for manufacturing
                                                  Finish: Galvanized or ZMAX® coating                                                                                          purposes and should not be
                                                  Installation:                                                                                                                used to attach to framing
                                                                                                                                                                               members unless approved
                                                  •• Use all specified fasteners; see General Notes
                                                                                                                                                                               by the Engineer of Record
                                                  •• For additional length, an MST strap can be attached using 1⁄2" bolts through                                              or specified in Simpson
                                                     existing holes                                                                                                            Strong-Tie® literature
                                                  •• Refer to technical bulletin T-PAUPLIFT at strongtie.com for additional information
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                             Length
                                                      These products are available with additional corrosion protection.
                                                      For more information, see p. 15.                                                                                           13⁄4" typ.
                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335-337 for more information.

                                                                             Wind and SDC A&B – Allowable Tension Loads

                                                               Strap                    Uncracked Concrete           Cracked Concrete
                                                       Model             le                                                                   Code
                                                             Length, L                Required Nails              Required Nails
                                                        No.            (in.)                            Tension                     Tension   Ref.
                                                                (in.)                       (in.)                       (in.)
                                                       PA51          51      4         (10) 0.148 x 3     2,025    (10) 0.148 x 3   2,025     IBC,
                                                       PA68          70      4         (10) 0.148 x 3     2,025    (10) 0.148 x 3   2,025      FL
                                                                                      SDC C–F – Allowable Tension Loads

                                                               Strap                    Uncracked Concrete           Cracked Concrete
                                                       Model             le                                                                   Code
                                                             Length, L                Required Nails              Required Nails
                                                        No.            (in.)                            Tension                     Tension   Ref.
                                                                (in.)                       (in.)                       (in.)
                                                       PA51          51      4         (10) 0.148 x 3     2,025    (10) 0.148 x 3   1,840     IBC,
                                                       PA68          70      4         (10) 0.148 x 3     2,025    (10) 0.148 x 3   1,840      FL
                                                                                                                                                                      PA51
                                                      1. Allowable loads have been increased for wind or earthquake loading with no further                  (PA68 similar)
                                                         increase allowed. Reduce where other loads govern.
                                                      2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                      3. Masonry applications require grout-filled CMU with minimum compressive strength
                                                         of f'm = 1,500 psi.                                                                               Two PA51
                                                      4. Deflection at highest allowable load is as follows: PA51 and PA68 = 0.10".
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      5. PA allowable lateral loads are F1 = 795 lb. and F2 = 280 lb.
                                                      6. Strong-Drive® SD9 x 1 1/2" Connector screws may be substituted for table
                                                         fasteners with no load reduction.
                                                      7. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                         See pp. 21–22 for fastener information.


                                                                                 F1
                                                      Bend additional                               Double
                                                      strap over top                                2x10
                                                      or cut off                                    rim joist

                                                              F2




                                                                                                                                                     le




                                                                                                                           5"
                                                                                                                    Minimum side cover
                                                                                                                          Typical PA Connecting
                                                                                                                                                                  Minimum Two   Straps per Pier
                                                       le                                                                  Stud To Foundation                    Minimum     Two   Straps   per Pier
                                                                                                                                                              Minimum 4" Embedment into Footing
                                                                                                                                                             Minimum    4"  Embedment       into
                                                                                                                                                              Per ICC 600-2014, Section 505.2.2.2.,
                                                                                                                                                                                                   Footing
                                                                                                                                                                  Per ICC
                                                                                                                                                          the assembly     600-2014,
                                                                                                                                                                        shown  above isSection
                                                                                                                                                                                       limited to505.2.2.2.,
                                                                                                                                                                                                  140 mph,
                                                                   Typical PA51 Installation                                                                the assembly
                                                                                                                                                           SDC             shown
                                                                                                                                                                 A and B, and one- above  is limited
                                                                                                                                                                                   and two-story     to 140 mph,
                                                                                                                                                                                                  buildings.
                                                                         (PA68 similar)                                                                     SDC A and B, and one- and two-story buildings.
                                                                                                                                                                                                                    61
                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 63 of 341
               Simpson Strong-Tie® Wood Construction Connectors

               PA/HPA/PAI/MPAI
               Purlin Anchors
Holdowns and




               Purlin anchors offer solutions for wood-to-concrete and concrete-block                  ASCE7 12.11.2.2.5 States:
Tension Ties




               connections which satisfy code requirements. The HPA offers the highest
                                                                                                       ... Diaphragm to structural wall anchorage using embedded
               capacity in concrete. The PA’s dual-embedment line allows installation
                                                                                                       straps shall have the straps attached to or hooked around
               in concrete or concrete block.                                                          the reinforcing steel, or otherwise terminated to effectively
               Material: PA/PAI — 12 gauge; HPA — 10 gauge; MPAI — 14 gauge                            transfer forces to the reinforcing steel.
               Finish: Galvanized; PAs available HDG or ZMAX® coating
               Installation:
                                                                                                         2"
               •• Use all specified fasteners; some models have extra
                                                                                                                                         Len
                  fastener holes. See General Notes.                                                                                        gth

               •• Purlin anchor must hook around rebar.                                                              6" H 8 1⁄4"
                                                                                                                         PA2 HPA                           13⁄4
                                                                                                                            8e      3                             "
               •• Allowable loads are for a horizontal installation into the                                                     mb 5 emb
                                                                                                                                   edm     e
                  side of a concrete or masonry wall.                                                                                  ent dmen
                                                                                                                                                  t
               •• Strap may be bent one full cycle.
                                                                                                                                                         HPA35
                  (Bent vertical 90° then bent horizontal.)                                                                                                                                   2 1⁄1
                                                                                                                                                                                                    6"
               Edge Distance — Minimum concrete edge distance is 5".                                     2"
               Minimum concrete block left-to-right edge distance is 20".
               Concrete Block Wall — The minimum wall specifications are:                                          4" C 6" Ma
                                                                                                                       onc son
                A One #4 vertical rebar, 32" long, 16” each side of anchor                                                rete ry e
                                                                                                                              em mbe
                                                                                                                                bed    d
                                                                                                                                   me ment
                B Two courses of grout-filled block above and below the anchor                                                       nt
               		 (no cold joints allowed)                                                                                                                            1 3⁄4
                                                                                                                                              PA                              "           2 1⁄1
                C A horizontal bond beam with two #4 rebars, 40" long,                                                                                                                         6"
               		 a maximum of two courses above or below the anchor
                D Minimum masonry compressive strength, f'm = 1,500 psi
               Options: See LTT and HTT tension ties for alternate retrofit solutions                         4" C 6" CM
                                                                                                                  onc U w
               Codes: See p. 12 for Code Reference Key Chart                                                          rete all
                                                                                                                          em emb
                                                                                                                            bed ed
                                                                                                                               me men
                                                                                                                                 nt  t

                                                                                                                                                  PAI




                                                                                                                                                                                                         C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                  CM
                                                                                                                con U wa
                                                                                                                   cre ll an
                                                                                                                      te e d
                                                                                                                          mb
                                                                                                                            edm
                                                                                                              MPAI             ent
                                                                           #4 rebar
                                                                              min.




                                                                                                                           Pressure-treated
                                                                                                                           barrier may be                  #4 rebar min.
                                                                                            Preservative-treated
                                                                                                barrier may                required
                                                                                                be required
                                                                                                                                                                                  4" for PA
                                                                                                                                                                                  6" for HPA28
                                                                                                          #4                                                                      81⁄4" for HPA35
                                                                                                         rebar
                                                                                                                                                                                     Min. solid 3x
                                                              2 5⁄16"                                                                                                                (nominal) or
                                                              min.                                                                                                                   double 2x

                                                                                                          Hanger
                     PA/PAI/MPAI Purlin to                                                                not shown
                      Concrete-Block Wall                                                                 for clarity
                       (refer to installation
                           notes above)                                                                                                                 Hanger not
                                                                                                                                                      shown for clarity
                                                                         PAI Purlin to Concrete Wall                              PA/HPA Purlin to Concrete Wall
                                                                                (MPAI similar)                                     PAI/MPAI for I-joist applications
      62
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 64 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PA/HPA/PAI/MPAI
                                                  Purlin Anchors (cont.)




                                                                                                                                                                                                                                Holdowns and
                                                     These products are available with additional corrosion protection. For more information, see p. 15.




                                                                                                                                                                                                                                Tension Ties
                                                                                                                      Wind and SDC A&B – Allowable Tension Loads (160)
                                                                                         Embed Length,
                                                                              Strap                                 Uncracked Concrete             Cracked Concrete                       Max.
                                                                                                                                                                                   GFCMU Wall    Deflection
                                                       Max                                  le (in.)
                                                                  Model      Length,                                                                                                   Allowable     at                  Code
                                                      Ledger
                                                                   No.           L                                Required Nails         Required Nails         Required Nails           Strap   Allowable               Ref.
                                                       Size
                                                                               (in.) Concrete GFCMU                   (in.)
                                                                                                                                 Tension
                                                                                                                                             (in.)
                                                                                                                                                        Tension
                                                                                                                                                                    (in.)
                                                                                                                                                                               Tension Tension Load (in.)

                                                                 PA18          18 1/2      4               6       (12) 0.148 x 3      2,430    (12) 0.148 x 3      2,260    (12) 0.148 x 3      1,890    NA     0.087
                                                                 PAI18         18 1/2      4               6      (9) 0.148 x 1 1/2    1,820   (9) 0.148 x 1 1/2    1,820   (9) 0.148 x 1 1/2    1,055    NA      0.1
                                                                 PA23         23 3/4       4               6       (16) 0.148 x 3      3,220    (12) 0.148 x 3      2,260    (16) 0.148 x 3      2,815    NA     0.118
                                                                 PAI23        23 3/4       4               6      (14) 0.148 x 1 1/2   2,835   (14) 0.148 x 1 1/2   2,260   (14) 0.148 x 1 1/2   1,805    NA     0.158   IBC,
                                                                 PA28           29         4               6       (16) 0.148 x 3      3,230    (12) 0.148 x 3      2,260    (16) 0.148 x 3      2,815    NA     0.085    FL

                                                        4x       PAI28          29         4               6      (16) 0.148 x 1 1/2   3,330   (16) 0.148 x 1 1/2   2,260   (16) 0.148 x 1 1/2   2,705    NA     0.167
                                                      Ledger     PA35           35         4               6       (16) 0.148 x 3      3,230    (12) 0.148 x 3      2,260    (16) 0.148 x 3      2,815    NA     0.085
                                                                 PAI35          35         4               6      (18) 0.148 x 1 1/2   3,330   (18) 0.148 x 1 1/2   2,260   (18) 0.148 x 1 1/2   2,815    NA     0.13
                                                                 MPAI32         32                5 1/2           (16) 0.148 x 1 1/2   2,355          —              —      (16) 0.148 x 1 1/2   2,355    NA     0.167
                                                                                                                                                                                                                         —
                                                                 MPAI44         44                5 1/2           (24) 0.148 x 1 1/2   2,865          —              —      (24) 0.148 x 1 1/2   2,865    NA     0.167
                                                                 HPA28        32 1/2       6               6       (22) 0.148 x 3      5,145    (20) 0.148 x 3      4,675          —              —       NA     0.133   IBC,
                                                                 HPA35        38 1/2      8 1/4           8 1/4    (22) 0.148 x 3      5,145    (22) 0.148 x 3      5,145          —              —       NA     0.132    FL

                                                                                                                            SDC C–F – Allowable Tension Loads (160)

                                                                                      Embed Length,
                                                                              Strap                                 Uncracked Concrete             Cracked Concrete                       Max.
                                                                                                                                                                                   GFCMU Wall    Deflection
                                                       Max                                le (in.)
                                                                  Model      Length,                                                                                                   Allowable     at                  Code
                                                      Ledger
                                                                   No.           L                                Required Nails         Required Nails         Required Nails           Strap   Allowable               Ref.
                                                       Size
                                                                               (in.) Concrete GFCMU                   (in.)
                                                                                                                                 Tension
                                                                                                                                             (in.)
                                                                                                                                                        Tension
                                                                                                                                                                    (in.)
                                                                                                                                                                               Tension Tension Load (in.)

                                                                 PA18          18 1/2      4               6       (12) 0.148 x 3      2,430    (12) 0.148 x 3      1,980    (12) 0.148 x 3      1,890   3,220   0.087
                                                                 PAI18         18 1/2      4               6      (9) 0.148 x 1 1/2    1,820   (9) 0.148 x 1 1/2    1,820   (9) 0.148 x 1 1/2    1,055   4,180    0.1
                                                                 PA23         23 3/4       4               6       (14) 0.148 x 3      2,830    (12) 0.148 x 3      1,980    (16) 0.148 x 3      2,815   3,220   0.118
                                                                 PAI23        23 3/4       4               6      (14) 0.148 x 1 1/2   2,830   (14) 0.148 x 1 1/2   1,980   (14) 0.148 x 1 1/2   1,805   4,180   0.158   IBC,
                                                                 PA28           29         4               6       (14) 0.148 x 3      2,830    (12) 0.148 x 3      1,980    (16) 0.148 x 3      2,815   3,935   0.085    FL
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        4x       PAI28          29         4               6      (20) 0.148 x 1 1/2   2,830   (16) 0.148 x 1 1/2   1,980   (16) 0.148 x 1 1/2   2,705   5,070   0.167
                                                      Ledger     PA35           35         4               6       (14) 0.148 x 3      2,830    (12) 0.148 x 3      1,980    (16) 0.148 x 3      2,815   3,935   0.085
                                                                 PAI35          35         4               6      (20) 0.148 x 1 1/2   2,830   (18) 0.148 x 1 1/2   1,980   (18) 0.148 x 1 1/2   2,815   5,070   0.13
                                                                 MPAI32         32                5 1/2                  —              —             —              —      (16) 0.148 x 1 1/2   2,355   3,205   0.167
                                                                                                                                                                                                                         —
                                                                 MPAI44         44                5 1/2                  —              —             —              —      (24) 0.148 x 1 1/2   2,865   3,205   0.167
                                                                 HPA28        32 1/2       6               6       (22) 0.148 x 3      5,145    (20) 0.148 x 3      4,090          —              —      5,145   0.133   IBC,
                                                                 HPA35        38 1/2      8 1/4           8 1/4    (22) 0.148 x 3      5,145    (22) 0.148 x 3      5,145          —              —      5,145   0.132    FL

                                                     1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Deflection listed is at the highest allowable load.
                                                     3. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. Nail quantities are based on Douglas fir (DF) or equivalent specific gravity of 0.50 or better. For use in spruce-pine-fir (SPF) or hem fir (HF),
                                                        nails quantities shall be increased by 1.15 to achieve loads listed.
                                                     5. For wall anchorage systems in SDC C-F, the maximum strap allowable load shall not be less than 1.4 times the ASD anchor design load.
                                                     6. Minimum center-to-center spacing is 3x the required embedment — i.e., standard installation is based on a minimum 5" end distance.
                                                     7. Structural composite lumber beams have sides that show either the wide face or the lumber strands/veneers. Values in the tables reflect
                                                        installation into the wide face.
                                                     8. Concrete shall have a minimum compressive strength of f'c = 3,000 psi.
                                                     9. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                     10. PA models installed vertically in the top of a grouted masonry wall with 6" embedment and (12) 0.148" x 3" nails achieve an
                                                        allowable uplift load of 1,890 lb.
                                                     11. For PA models, 0.148" x 1 1/2" nails may be substituted for 0.148" x 3" nails at 100% of listed load and with a 15% increase in
                                                        deflection. For installation over sheathing, use 3"-long nails minimum.
                                                     12. For PAI/MPAI models, 0.148" x 1 1/2" nails shall be used directly onto framing member. For installation over sheathing, use 2 1/8"-long
                                                        nails minimum.
                                                     13. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                 63
                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 65 of 341


Simpson Strong-Tie® Technology




Specification Tools
to help you work faster
and more efficiently.
      Joist          Find the most cost-effective           Coil Strap       Determine the best coil
JHS




                                                       CSC
      Hanger         joist hanger based on                  Calculator       strap for your load demands,
      Selector       installation type, hanger                               the cut length of each strap
                     options and demand load.                                and the total amount you’ll
                                                                             need for the job.




      Strong-Wall
                 ®   Identify pre-engineered,               Site-Built       Quickly design shearwalls
SWBS




                                                       SBSD


      Bracing        space-efficient Strong-Wall            Shearwall        based on demand load,
      Selector       alternatives to code-prescribed        Designer         wall geometry and design
                     braced wall panels.                                     parameters for meeting
                                                                             increased lateral
                                                                             resistance requirements.




      Fastener       Explore our extensive array            Strong-Wall
                                                                         ®
                                                                             Design the optimal
                                                       SWSS
FF




      Finder         of screws and nails to find the        Shearwall        shearwall solution for your
                     exact product you need in              Selector         application in accordance
                     seconds. Search by multiple                             with the latest code
                     criteria, such as application,                          requirements.
                     type and model number.




For more information about our specification tools, please visit the Simpson Strong-Tie website
at strongtie.com/software.
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 66 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Bases and Caps General Notes
                                                  •• Uplift and lateral loads have been increased for earthquake or wind
                                                     loading with no further increase allowed. Reduce where other
                                                     loads govern.
                                                  •• Downloads may not be increased for short-term loading, and
                                                     shall be reduced where limited by the post allowable load. See
                                                     strongtie.com/posts for common post allowable loads.




                                                                                                                                                                                                     Bases and Caps
                                                  •• For post bases with 1" standoffs, full bearing on concrete is required.
                                                     A higher download may be achieved by solidly packing grout in the
                                                     1" standoff area before installation of the post. Allowable download
                                                     shall be based on the capacity of the post, grout or concrete
                                                     according to the code. (Figure 1)
                                                  •• The Designer is responsible for concrete design.
                                                  •• For post-installed bases, the Designer must specify anchor bolt type,
                                                     length and embedment. See our Anchoring and Fastening Systems
                                                     for Concrete and Masonry catalog at strongtie.com for retrofit
                                                     anchor options.
                                                  •• Except for the MPBZ moment post base, post bases do not provide
                                                     adequate resistance to prevent members from rotating about the                       Figure 1 — Post Base
                                                     base and are therefore not recommended for non-top-supported                            with 1" Standoff
                                                     installations (such as fences or unbraced carports). The top of the
                                                     post must be restrained from moving horizontally by some other
                                                     means, e.g., by tying the roof into a supporting structure or by adding                     Lateral
                                                     knee bracing between the posts and beams. (Figure 2) Alternatively,
                                                     see the MPBZ on pp. 80–81 for a post base that provides moment
                                                     resistance for columns or posts. (Figure 3)
                                                  •• For post bases that do not attach to all four sides of the post, the        Uplift
                                                     post may be wider than the base and overhang the base in one
                                                     direction (e.g., a 6x8 post on an ABU66Z) as long as the bearing area
                                                     provided by the base is sufficient for the post.
                                                  •• For applications involving the use of a post base to support a wood
                                                     beam, refer to engineering letter L-C-ABUBEAM at strongtie.com.
                                                     (Figure 4)                                                                                            F1

                                                  •• Structural composite lumber columns have sides that show either
                                                     the wide face or the edges of the lumber strands/veneers. Allowable
                                                     loads for caps and bases reflect installation into the wide face. See
                                                     technical bulletin T-C-SCLCLM at strongtie.com for load reductions
                                                     due to narrow face installations. Some products require installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     of fasteners into the wide face only.
                                                                                                                                                                          Figure 3 — Non-Top-
                                                  •• Unless otherwise noted, allowable downloads for post caps are                                                      Supported Post with MPBZ
                                                     based on the assumption that the wood post is at least as wide as                                                     Moment Post Base
                                                     the supported beam. For applications where this condition is not          Figure 2 — Typical LCE
                                                     met (e.g., a 6x10 beam supported by 4x4 post), the Designer must           Post Cap Installation
                                                     evaluate the download capacity.                                              with Knee Bracing

                                                  •• Allowable lateral loads for post caps can only be achieved if one
                                                     of the members, the post or beam, is supported laterally by other
                                                     means. (Figure 2) For applications involving lateral load transfer from
                                                     the beam to the column, the column must be designed to receive
                                                     the load without rotating about its base (e.g., cantilevered out of the
                                                     ground, diagonally braced, or connected at the base with a moment-
                                                     resisting connector like the MPBZ post base).
                                                  •• Post cap allowable loads are for a continuous beam. Unless                                                                       Anchorage
                                                     otherwise noted, the beam may be spliced at the centerline of the                                                                per Designer
                                                     post, and the maximum allowable download for each spliced beam
                                                                                                                                                                Figure 4 — ABU with
                                                     is one half of the cap’s tabulated allowable download. For CC, CCQ                                           Beam Installation
                                                     and CCOS caps, the download for each spliced beam shall also
                                                     not exceed 2x the download of the other spliced beam. Eccentricity
                                                     induced in the post by spliced beams must be evaluated by the
                                                     Designer. Tabulated uplift and lateral loads do not apply to spliced
                                                                                                                                                                 Figure 5 —
                                                     beam conditions. When spliced beams must be connected together                                              Typical (Inverted)
                                                     to transfer design tension loads (lateral loads parallel to the beams),                                     CCQ44SDS2.5
                                                     the connection must be by means other than the post cap.                                                    Post-to-Beam
                                                  •• Post caps may be installed inverted for post-to-beam applications.                                          Installation
                                                     The Designer is responsible for evaluating the beam to ensure it is
                                                     capable of receiving all loads applied by the post. (Figure 5)

                                                                                                                                                                                                        65
                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 67 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 RPBZ
                 Retrofit Post Base
                 The RPBZ retrofit post base is designed to reinforce
                                                                                                                                       1 2"
                                                                                                                                   2⁄
                 existing posts and columns. The single, versatile
                 model will fit on any size post consisting of a double
                 2x4 or larger. RPBZ can also be used to reinforce new                                                                      N
                                                                                                                                         SO ®
Bases and Caps




                                                                                                                                      MP ie
                 post-base connections, such as braced carports, patio                                                             SI ng-T
                                                                                                                                  St
                                                                                                                                     ro
                                                                                                                                         BZ
                 covers, decks and other structures. The RPBZ can be                                                                  RP

                                                                                                                                                        5"
                                                                                                                                                                     SIM


                                                                                                                                                                                                          CPS
                                                                                                                                                                   Stro PSON


                 installed with the CPS composite plastic standoff to                                                                           23 s:
                                                                                                                                                                       ng-T
                                                                                                                                                                            ie®
                                                                                                                                            25 g
                                                                                                                                         R- rnin fo
                                                                                                                                                                       RPBZ

                                                                                                                                       ES Wa m/in
                                                                                                                                      e & ie.c
                                                                                                                                               o                      ESR
                                                                                                                                                                            -2523

                                                                                                                                                                                                          provides
                 meet a 1" post standoff code requirement. (For more
                                                                                                                                                                    Use
                                                                                                                                                                        & Wa

                                                                                                                                  Us ngt
                                                                                                                                                                   stro       rnin
                                                                                                                                                                       ngtie.c gs:




                                                                                                                                                                                                          1" standoff
                                                                                                                                                                              om/inf

                                                                                                                                    ro
                                                                                                                                                                                     o

                                                                                                                                 st


                 information about the CPS, see p. 321.) A single RPBZ
                 can be installed on a post that is flush to a corner,
                 and two RPBZs can be installed at away-from-edge
                                                                                               2"
                                                                                         11⁄
                 conditions to fortify the post-base connection
                 to resist both wind and seismic forces.
                 Strong-Drive® SDS Heavy-Duty Connector screws
                 install easily and provide excellent holding strength
                 for post-to-flange connections. Additionally, the RPBZ
                 can be purposed as a temporary base fixture for                                                              RPBZ
                 posts when shoring beams. RPBZ comes standard                                                                                               RPBZ Installation with
                                                                                                                                                             CPS Away from Edge
                 in ZMAX® finish to meet exposure conditions in many
                                                                                                                                                                on Concrete
                 environments. See additional corrosion information at
                 strongtie.com/corrosion.
                 Material: 12 gauge
                 Finish: ZMAX coating
                                                                                                         SIM
                                                                                                       Stro PSON
                                                                                                           ng-T
                                                                                                                ie®


                 Installation:                                                                          Use
                                                                                                       stro
                                                                                                           RPBZ

                                                                                                          ESR
                                                                                                                -2523
                                                                                                            & War
                                                                                                                    ning
                                                                                                           ngtie.c       s:
                                                                                                                   om/inf
                                                                                                                          o




                 •• Use all specified fasteners; see General Notes.
                                                                                                                                                                               SIM
                                                                                                                                                                             Stro PSON
                                                                                                                                                                                 ng-T


                 •• 1⁄4" x 1 1⁄2" Strong-Drive SDS Heavy-Duty Connector
                                                                                                                                                                                      ie®
                                                                                                                                                                                 RPBZ

                                                                                                                                                                                 ESR
                                                                                                                                                                                         -2523
                                                                                                                                                                              Use
                                                                                                                                                                                  & War




                    and base connection fasteners are not provided
                                                                                                                                                                             stro         ning
                                                                                                                                                                                 ngtie.c       s:
                                                                                                                                                                                         om/inf
                                                                                                                                                                                                o




                    with RPBZ. Simpson Strong-Tie CPS series
                    composite post standoff sold separately.
                 •• Post bases do not provide adequate resistance
                    to prevent members from rotating about the
                    base and therefore are not recommended for
                    non-top-supported installations, such as fences                                 RPBZ Installation
                    or unbraced car ports.                                                             in Exterior




                                                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                 Codes: See p. 12 for Code Reference Key Chart                                        Environment                                                 RPBZ Installation
                                                                                                                                                                     on Wood




                                                                                                                                                             F2
                                                                                                                                      RPBZ
                                                          2½" min.
                                                          edge distance


                                                                                                                                                                                                    4x4
                                                                          4x or double
                                                                          2x min. post


                                                                                                                                                             F3
                                                                                                                               Concrete

                                          RPBZ Installation Away                                                                      RPBZ Corner Installation
                                          from Edge on Concrete                                                                         Post Flush to Edge




66
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 68 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  RPBZ
                                                  Retrofit Post Base (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                     RPBZ Connector-Only Values




                                                                                                                                                                                                                              Bases and Caps
                                                                                                                                                                                    Allowable Connector Loads
                                                                                                                              Fasteners
                                                                                                                                                                                             (DF/SP)
                                                        Model        Part       Post                                                                                                                                   Code
                                                         No.         Qty.       Size                   Base Connection4,5                                  Post                   Uplift        F2         F3          Ref.
                                                                                                Type                          Qty.                 Type            Qty.           (160)       (160)      (160)

                                                                                                                              Connection To Concrete
                                                                      1                   3/8" Anchor bolt or     2 anchors or 4 screws                              4            1,500      1,005       485
                                                                               4x, 6x                                                         1/4" x 1 1/2" SDS
                                                                      2                  1/4" Titen® 2 screw      4 anchors or 8 screws                              8            2,235       1,115      1,115
                                                                                                                            Connection To Wood Framing
                                                        RPBZ                                                                                                                                                        IBC, FL
                                                                      1                                                        4                                     4            1,335      1,005       485
                                                                                            1/4" x 3" SDS
                                                                      2                                                        8                                     8            2,235       1,115      1,115
                                                                               4x, 6x                                                         1/4" x 1 1/2" SDS
                                                                      1                                                        4                                     4            845        1,005       485
                                                                                           1/4" x 1 1/2" SDS
                                                                      2                                                        8                                     8            1,825       1,115      1,115
                                                     See footnotes below.




                                                     RPBZ Anchorage-to-Concrete Values
                                                                                                                Fasteners                                                  Allowable Anchorage Loads
                                                        Model        Part        Post
                                                                                                            Base Connection                                       Uplift
                                                         No.         Qty.        Size                                                                                                           F2                F3
                                                                                                         Type                          Qty.          Uncracked             Cracked
                                                                                                                                   Corner – Post Flush to Edge
                                                                                              1/4" x 1 3/4" Titen 2 screw               4                750                  —                820               820
                                                                      1         4x, 6x
                                                                                                3/8"-diameter anchor                    2               1,520               1,085               510              510
                                                                                                                                        Away From Edge
                                                        RPBZ
                                                                                              1/4" x 1 3/4" Titen 2 screw               4                850                  —                935               935
                                                                      1
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                3/8"-diameter anchor                    2               2,190               1,565              1,265             1,265
                                                                                4x, 6x
                                                                                              1/4" x 1 3/4" Titen 2 screw               8               1,500                 —                1,645             1,645
                                                                      2
                                                                                                3/8"-diameter anchor                    4               3,635               2,595              1,730             1,730
                                                     1. Allowable load for design shall not exceed minimum of Connector Only Value and Anchorage to Concrete Value.
                                                     2. Allowable connector loads are based on DF/SP lumber. For SPF/HF, multiply table loads by 0.86.
                                                     3. Double 2x4s may be used in lieu of 4x4 post.
                                                     4. For installation on 6x or larger members, if four RPBZ post bases are used, allowable loads may be taken to be 1.5 x the tabulated two-part value.
                                                     5. For installations into concrete, the minimum compressive strength is f'c = 2,500 psi. Designer is responsible for concrete member uplift design.
                                                     6. Away-From-Edge loads require face of wood post to be a minimum of 2 1/2" away from near edge of concrete on all four sides of the post.
                                                     7. Allowable anchorage to concrete uplift and shear loads for the 3/8" diameter anchors are calculated per ACI 318-14. Shear loads assume cracked
                                                        concrete while uplift loads consider both cracked and uncracked concrete values, and all are qualified for Wind and Seismic Design Categories A&B.
                                                     8. Embedment depth for these post-install anchors must be a minimum of 2 3/4" and are for use with SET-3G® or AT-XP® structural anchoring
                                                        adhesives or Titen HD® screw anchors.
                                                     9. Allowable uplift and shear loads for the Titen® 2 masonry screws do not carry a particular “cracked” or “uncracked” designation.
                                                     10. Titen® 2 masonry screws and non-stainless-steel Titen HD® screw anchors should be used only in interior-dry and non-corrosive environments.
                                                     11. Threads on Strong-Drive® SDS Heavy-Duty Connector screws installed into wood framing must be fully engaged into a structural wood member.




                                                                                                                                                                                                                                 67
                                                                                                                        UPDATED 06/01/19
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 69 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 ABA/ABU/ABW
                 Adjustable and Standoff Post Bases                                                                                             W

                   Additional standoff bases are on p. 321.
                                                                                                                                                                  H
                                                                                                                                                                                      Washer
                 The AB series of retrofit adjustable post bases provide a 1" standoff for                                                                                            supplied
                 the post, are slotted for adjustability and can be installed with nails,
Bases and Caps




                 Strong-Drive® SD Connector screws or bolts (ABU). Depending on the                                                                           L
                 application needs, these adjustable standoff post bases are designed for
                 versatility, cost-effectiveness and maximum uplift performance.
                 Features:
                 •• The slot in the base enables flexible positioning around the anchor bolt,
                    making precise post placement easier                                                                                 ABWZ
                 •• The 1" standoff helps prevent rot at the end of the post and meets
                    code requirements for structural posts installed in basements or                                                                                                                            L




                                                                                                                                                                               W
                    exposed to weather or water splash                                                                      Optional SDS
                                                                                                                           screw hole (8x)
                 Material: Varies (see table)                                                                                                               W
                                                                                                                                                                                                 ABU44Z
                 Finish: ZMAX and some in stainless steel; see Corrosion Information,
                                 ®                                                                                                                                                         (other sizes similar)
                 pp. 13–15                                                                                            2 load                                                  H
                 Installation:                                                                                        transfer
                                                                                                                      plates
                 •• Use all specified fasteners; see General Notes.                                                   supplied
                 •• See our Anchoring and Fastening Systems for Concrete and Masonry
                    catalog, or visit strongtie.com for retrofit anchor options.




                                                                                                                                                                  L
                 •• Post bases do not provide adequate resistance to prevent members                                      (31 31⁄2"                                                                 Washer
                                                                                                                        (51⁄ ⁄2" ABU                                                                required –
                    from rotating about the base and therefore are not recommended for                                  (71⁄ " ABU1 88Z)
                                                                                                                            2
                                                                                                                            2" A                                                                    not supplied
                    non-top-supported installations (such as fences or unbraced carports).                                       BU1010Z)
                                                                                                                                    212
                 •• Place the base, cut washer(s) or load transfer plate(s) and nut(s) on                                               Z)
                    the anchor bolt(s). Make any necessary adjustments to post placement
                                                                                                                                             ABU88Z                                                                      H
                    and tighten the nut securely on the anchor bolt.
                                                                                                                                      (other sizes similar)
                 •• See strongtie.com for information on hollow column installation.
                 ABW




                                                                                                                                                                               W
                 Place the standoff base and then the post in the ABW and fasten on three                                                                                                                   L
                 vertical sides, using nails or Strong-Drive SD Connector screws
                   –	Bend up the fourth side of the ABW and fasten using the correct fasteners
                                                                                                                                                                  Anchor                   ABA44Z
                 ABU                                                                                                                                              bolt per
                                                                                                                                                                                  (other sizes similar)
                                                                                                                         2" min.                                  Designer
                 Place the standoff base and then the post in the ABU                                                  side cover




                                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                          (typ.)
                   –	Fasten using nails or Strong-Drive SD Connector screws or bolts
                      (ABU88Z, ABU1010Z, ABU1212Z – SDS optional)
                 ABA
                                                                                                                                                                                                                  2" min.
                 Place the post in the ABA                                                                                                                                                                      side cover
                                                                                                                                                                                                                   (typ.)
                   – Fasten using nails or Strong-Drive SD Connector screws
                 Codes: See p. 12 for Code Reference Key Chart
                                                                                                                               Typical ABWZ Installation

                 Allowable Loads — Beam Installation
                                       Material          Dimensions                   Fasteners                   DF/SP                 SPF/HF
                              Nominal    (ga.)              (in.)                        (in.)               Allowable Loads        Allowable Loads
                   Model
                               Beam
                    No.                                                      Anchor                          Uplift   Down          Uplift    Down
                                Size  Base Strap        W      L     H                        Nails
                                                                              Dia.                           (160)    (100)         (160)     (100)                                   Typical ABA44Z
                  ABU46Z     Double 2x    12     12   3 9/16   5     7         5/8      (12) 0.162 x 3 1/2   2,030    8,475         1,820     6,075                                     Installation
                  ABU46Z         4x       12     12   3 9/16   5     7         5/8      (12) 0.162 x 3 1/2   2,155    9,890         1,850     7,090                   Beam must extend              ½" x 7" x 10" wood
                                                                                                                                                                       past base center              structural panel
                  ABU46RZ     Rough 4x    12     12     4      6   6 3/4       5/8      (12) 0.162 x 3 1/2   2,155    9,890         1,850     7,090                      by 6" min.                 shim each side of
                                                                                                                                                                                                           beam
                  ABU66Z      Triple 2x   12     10    5 1/2   5   6 1/16      5/8      (12) 0.162 x 3 1/2   1,405    12,715        1,165     9,115                                                    (footnote 5)
                  ABU66Z     6x           12     10    5 1/2   5   6 1/16      5/8      (12) 0.162 x 3 1/2   1,905    12,920        1,640     11,110
                  ABU66RZ Rough 6x        12     10     6      6   5 13/16     5/8      (12) 0.162 x 3 1/2   1,905    12,920        1,640     11,110
                 1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                    Reduce where other loads govern.
                 2. Downloads may not be increased for short-term loading.
                 3. Specifier is to design concrete and anchorage for uplift capacity.
                 4. Beam depth must be a minimum of 7 1/4".                                                                                                                                                 Triple 2x8
                                                                                                                                                       Anchorage by                                         beam (min.)
                 5. Shims are required for double 2x (1 shim) and triple 2x (2 shims) installations as shown in the                                    Designer                                             (footnote 4)
                    illustration. Additional fastening of shim to beam is not required.
                 6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.                                             ABU66Z Beam
68                                                                                                                                                                              Installation
                                                                                                  UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 70 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ABA/ABU/ABW
                                                  Adjustable and Standoff Post Bases (cont.)
                                                     These products are available with                   For stainless-                         Many of these products are approved for installation
                                                     additional corrosion protection.                    steel fasteners,                       with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                    see p. 21.                             See pp. 335–337 for more information.


                                                     Allowable Loads – Post Installation




                                                                                                                                                                                                                                         Bases and Caps
                                                                                       Material              Dimensions                                                                             Allowable Loads
                                                                                                                                                           Fasteners
                                                                                        (ga.)                   (in.)                                                                                   (DF/SP)
                                                         Model        Nominal                                                                                                                                                  Code
                                                                                                                                        Anchor                                Bolts                 Uplift
                                                          No.         Post Size                                                                           Nails                                                       Down     Ref.
                                                                                      Base Strap    W          L        H       HB       Dia.                                     Dia.
                                                                                                                                                          (in.)          Qty.               Nails            Bolts    (100)
                                                                                                                                         (in.)                                    (in.)
                                                      ABA44Z              4x4          16    16    3 9/16    3 3/8    3 1/16    —         1/2        (6) 0.148 x 3       —            —     690               —       5,925
                                                      ABW44Z              4x4          16    16    3 9/16    3 9/16   2 1/4     —         1/2         (8) 0.148 x 3      —            —     1,005             —       7,180
                                                      ABU44Z              4x4          16    12    3 9/16      3      5 1/2     1 3/4     5/8       (12) 0.162 x 3 1/2    2           1/2   1,900            2,300    7,570
                                                      ABU44RZ        Rough 4x4         16    12    4 1/16      3      5 1/4     1 1/2     5/8       (12) 0.162 x 3 1/2    2           1/2   1,900            2,300    7,570
                                                      ABA44RZ        Rough 4x4         16    16    4 1/16    3 1/8    2 13/16   —         1/2        (6) 0.148 x 3       —            —     655               —       7,215
                                                      ABW44RZ        Rough 4x4         16    16      4       4 1/16   1 15/16   —         1/2         (8) 0.148 x 3      —            —     835               —       7,180
                                                      ABW46Z             4x6           12    16    3 9/16    5 9/16     3       —         1/2        (10) 0.148 x 3      —            —     845               —       4,590
                                                      ABA46Z             4x6           14    14    3 9/16    5 3/16   3 1/8     —         5/8       (8) 0.162 x 3 1/2    —            —     870               —       10,500
                                                      ABU46Z             4x6           12    12    3 9/16      5        7       2 5/8     5/8       (12) 0.162 x 3 1/2    2           1/2   2,405            2,265    12,520
                                                      ABU46RZ        Rough 4x6         12    12    4 1/16      5      6 3/4     2 3/8     5/8       (12) 0.162 x 3 1/2    2           1/2   2,405            2,265    12,520
                                                                                                                                                                                                                                IBC,
                                                      ABW46RZ        Rough 4x6         12    16      4         6      2 13/16   —         1/2        (10) 0.148 x 3      —            —     780               —       4,590
                                                                                                                                                                                                                               FL, LA
                                                      ABA46RZ        Rough 4x6         14    14    4 1/16    5 3/16   2 7/8     —         5/8       (8) 0.162 x 3 1/2    —            —     870               —       10,695
                                                      ABU5-5Z         5 1/8 x 5 1/8    12    10    5 1/4       5      6 1/16    1 3/4     5/8       (12) 0.162 x 3 1/2    2           1/2   2,235            2,235    10,570
                                                      ABU5-6Z          5 1/8 x 6       12    10    6 1/8       5      6 1/16    1 3/4     5/8       (12) 0.162 x 3 1/2    2           1/2   2,235            2,235    10,570
                                                      ABA66Z             6x6           14    14    5 1/2     5 3/8    3 1/8     —         5/8       (8) 0.162 x 3 1/2    —            —     850               —       10,245
                                                      ABW66Z             6x6           12    14    5 1/2     5 9/16     3       —         1/2        (12) 0.148 x 3      —            —     1,190             —       12,935
                                                      ABU66Z             6x6           12    10    5 1/2       5      6 1/16    1 3/4     5/8       (12) 0.162 x 3 1/2    2           1/2   2,475            2,190    18,205
                                                      ABU66RZ        Rough 6x6         12    10    6 1/16      5      5 13/16   1 1/2     5/8       (12) 0.162 x 3 1/2    2           1/2   2,475            2,190    18,205
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      ABA66RZ        Rough 6x6         14    14      6       5 3/16   2 7/8     —         5/8       (8) 0.162 x 3 1/2    —            —     850               —       11,500
                                                      ABW66RZ        Rough 6x6         12    14      6         6      2 13/16   —         1/2        (12) 0.148 x 3      —            —     1,190             —       12,935
                                                      ABW7-7Z         7 1/8 x 7 1/8    12    14    7 5/16    7 5/16     3       —         1/2        (12) 0.148 x 3      —            —     840               —       14,530
                                                      ABU88Z             8x8           14    12    7 1/2       7        7       —       (2) 5/8     (18) 0.162 x 3 1/2   —            —     2,570             —       22,405   IBC, FL
                                                      ABU88RZ        Rough 8x8         14    12      8         7        7       —       (2) 5/8     (18) 0.162 x 3 1/2   —            —     2,450             —       19,870
                                                      ABU1010Z          10x10          14    14    9 1/2       9      7 1/4     —       (2) 5/8     (22) 0.162 x 3 1/2   —            —     2,270             —       32,020
                                                                                                                                                                                                                                IBC,
                                                      ABU1010RZ     Rough 10x10        14    14     10         9        7       —       (2) 5/8     (22) 0.162 x 3 1/2   —            —     1,830             —       31,650
                                                                                                                                                                                                                               FL, LA
                                                      ABU1212Z          12x12          12    12    11 1/2     11      7 1/4     —       (2) 5/8     (22) 0.162 x 3 1/2   —            —     3,000             —       34,745
                                                      ABU1212RZ     Rough 12x12        12    12     12        11        7       —       (2) 5/8     (22) 0.162 x 3 1/2   —            —     3,000             —       34,745
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Downloads may not be increased for short-term loading.
                                                     3. Specifier is to design concrete and anchorage for uplift loads.
                                                     4. ABU products may be installed with either bolts or nails (not both) to achieve table loads. ABU88Z, ABU88RZ, ABU1010Z, ABU1010RZ, and
                                                        ABU1212Z/RZ may be installed with (8) 1/4" x 3" Strong-Drive® SDS Heavy-Duty Connector screws (sold separately) for the same table load.
                                                     5. For higher downloads, pack grout solid under 1" standoff plate before installation. Base download on column or concrete, according to the code.
                                                     6. HB dimension is the distance from the bottom of the post up to the first bolt hole.
                                                     7. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers.
                                                        For SCL columns, the fasteners for these products should always be installed in the wide face.
                                                     8. Downloads shall be reduced where limited by allowable loads of the post.
                                                     9. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                            69
                                                                                                                              UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 71 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CPTZ
                 Concealed Post Tie
                 The CPTZ concealed post base provides a clean, concealed look while
                 providing a 1" standoff height above concrete. The 1" standoff reduces
                 the potential for decay at the post end and satisfies code requirements
                 for posts that are exposed to weather, water splash or in basements.                                                                             CPT44Z
Bases and Caps




                 It is part of a system of concealed connectors that includes the CBTZ                                                                          (others similar)
                 and CJTZ.
                                                                                                                                   53⁄4"
                 •• The CPTZ is tested and load-rated for uplift, download and lateral load.                                                                      F1
                 •• Simpson Strong-Tie saves installers time by providing all the
                    necessary components to make the post connection in one box                                                                                    1"
                    (anchors not included).
                 •• There are two anchorage solutions available. See tables for information.                                                               L




                                                                                                                                W
                 •• Solutions have been calculated per ACI 318 to determine their                                                                                F2
                    allowable load in different concrete configurations.
                 Material: See table below
                 Finish: Knife plate, washers and standoff base are ZMAX®-galvanized
                 steel. The standoff base has an additional textured, flat black powder-
                                                                                                                                                                4x4 post
                 coat finish for aesthetic purposes. The 1⁄2"-diameter drift dowels are
                 mechanically galvanized in accordance with ASTM B695, Class 55.                                                                                Dowels (CJTPS)
                 If substituting 1⁄2"-diameter bolts, a hot-dip galvanized finish is
                 recommended. Some available in stainless steel (see table).
                 Installation:
                 •• Use all specified fasteners; see General Notes                                                                                                             in.
                                                                                                                                                                           4" m
                 •• More extensive installation instructions are available through our
                    Literature Library app or by visiting strongtie.com
                 •• Post bases do not provide adequate resistance to prevent members
                    from rotating about the base and therefore are not recommended for
                    non-braced, or non-top-supported installations
                                                                                                                                           Typical CPT44Z Installation
                 Codes: See p. 12 for Code Reference Key Chart



                     These products are available with additional corrosion               For stainless-steel




                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                     protection. For more information, see p. 15.                         fasteners, see p. 21.

                                                                  Dimensions                                                                  Allowable Loads
                                                                                                 Fasteners
                                    Nominal/              Knife      (in.)                                                                        (DF/SP)
                        Model                     Base                                                                                                                            Code
                                     Rough                Plate                      Anchor                  Post
                         No.                      (ga.)                                                                         Uplift        Down        F1         F2           Ref.
                                    Post Size             (ga.)     W         L
                                                                                   Qty.   Dia.   Qty.             Type3         (160)         (100)     (160)      (160)

                                                                                                          1/2" x 2 3/4" dowel   3,035
                       CPT44Z          4x4          12     10      3 1/2   3 1/2    2      1/2     3                                          9,805      600        605
                                                                                                                  1/2" MB       3,200
                                                                                                          1/2" x 4 3/4" dowel   3,580
                       CPT66Z          6x6          12     10      5 3/8   5 3/8    2      1/2     3                                         19,840      655       1,025     IBC, FL, LA
                                                                                                                  1/2" MB       3,565
                                                                                                          1/2" x 4 3/4" dowel   3,625
                       CPT88Z          8x8          12     10      7 1/4   7 1/4    2      1/2     3                                         22,805      740       1,080
                                                                                                                  1/2" MB       3,850
                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                     2. Downloads shall be reduced where limited by capacity of the post.
                     3. CPTZ concealed post ties are supplied with (3) 1/2"-diameter dowel pins. Alternative 1/2"-diameter hex- or square-head machine bolts
                        may be used for loads listed.
                     4. Lag or carriage bolts are not permitted.
                     5. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers.
                        Values in the tables reflect dowel or bolt installation into the wide face.




70
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 72 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CPTZ
                                                  Concealed Post Tie (cont.)
                                                  Anchor Option 1 —                                                                               Anchor Option 2 —
                                                  CPTZ Anchorage Using                                                                            CPTZ Cast-in-Place Anchorage
                                                  SET-3G® Anchoring Adhesive                                                                                                                              Allowable Uplift
                                                                                                                                                                            Edge




                                                                                                                                                                                                                                     Bases and Caps
                                                                                                                  Allowable Uplift                  Model       Embedment
                                                                                                                                                                          Distance                   Anchorage
                                                                                      Edge                                                           No.           (in.)                                                     CPTZ
                                                       Model            Embed.                               Anchorage                                                      (in.)
                                                                                    Distance                                                                                                   Uncracked     Cracked
                                                        No.              (in.)                                                        CPTZ
                                                                                      (in.)
                                                                                                    Uncracked        Cracked                                                        Corner – Flush Edge
                                                                                      Corner – Flush Edge                                           CPT44Z             2 3/4           —          870            695         3,035
                                                      CPT44Z             2 3/4         —               505              405           3,035         CPT66Z             2 3/4           —         1,590          1,270        3,580
                                                      CPT66Z             2 3/4         —               580             465            3,580         CPT88Z             2 3/4           —         2,435          1,950        3,625
                                                      CPT88Z             2 3/4         —               625             500            3,625                                      Corner – Away from Edge
                                                                                      Corner – Near Edge                                            CPT44Z              5               4        3,760          3,010        3,035
                                                      CPT44Z              5             4              1,480           1,185          3,035         CPT66Z              6               5        5,390          4,310        3,580
                                                      CPT66Z              5             5              2,025           1,620          3,580         CPT88Z              6               5        5,390          4,310        3,625
                                                      CPT88Z              5             6              2,430           1,945          3,625                                    10"-Diameter Circular Pedestal
                                                                                   Corner – Away from Edge                                          CPT44Z              5               4        3,945          3,155        3,035
                                                                                                                                                    CPT66Z              5              3 3/4     3,860          3,090        3,580
                                                      CPT44Z              6             9              4,005           3,205          3,035
                                                                                                                                                                               12"-Diameter Circular Pedestal
                                                      CPT66Z             7 1/2        11 1/4           5,440           4,350          3,580
                                                      CPT88Z             7 1/2        11 1/4           5,440           4,350          3,625         CPT44Z              5               5        5,170          4,135        3,035
                                                                                                                                                    CPT66Z              5              4 3/4     5,140          4,110        3,580
                                                                                 10"-Diameter Circular Pedestal
                                                                                                                                                    CPT88Z              5              4 3/4     5,140          4,110        3,625
                                                      CPT44Z              5             4              1,560           1,245          3,035
                                                                                                                                                  1. Allowable uplift loads are calculated per ACI 318-14 with reference
                                                      CPT66Z              5            3 3/4           1,460           1,165          3,580          to cracked and uncracked concrete and are qualified for Wind and
                                                                                 12"-Diameter Circular Pedestal                                      Seismic Design Categories A&B. Allowable loads are also applicable
                                                                                                                                                     to detached one- and two-family dwellings in SDC C per IBC,
                                                      CPT44Z              5             5              2,025           1,620          3,035          Section 1613. No further increases allowed.
                                                      CPT66Z              5            4 3/4           1,935           1,550          3,580       2. Edge distance is considered to be measured from the center line of
                                                                                                                                                     the nearest anchor bolt to the edge of concrete.
                                                      CPT88Z              5            4 3/4           1,935           1,550          3,625
                                                                                                                                                  3. Tabulated anchor embedments will also achieve the maximum lateral
                                                  1. Allowable uplift loads are calculated per ACI 318-14 with reference to                          loads from the CPTZ table on p. 70.
                                                     cracked and uncracked concrete and are qualified for Wind and Seismic                        4. Foundation dimensions are for anchorage only. Foundation design
                                                     Design Categories A&B. Allowable loads are also applicable to detached                          (size and reinforcement) by Designer. The registered design
                                                     one- and two-family dwellings in SDC C per IBC, Section 1613. No further                        professional may specify alternative embedment, footing size, and
                                                     increases allowed.                                                                              anchor bolt.
                                                  2. Edge distance is considered to be measured from the center line of the
                                                     nearest anchor bolt to the edge of concrete.
                                                                                                                                                                              CPT44Z = 19⁄16"
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  3. Foundation dimensions are for anchorage only. Foundation design (size and
                                                     reinforcement) by Designer. The registered design professional may specify                                          CPT66Z and CPT88Z = 21⁄4"
                                                     alternative embedment, footing size, and anchor bolt.
                                                  4. Lateral loads (F1 = F2) for Corner – Flush Edge conditions
                                                     are CPT44Z = 395 lb., CPT66Z = 570 lb.,
                                                     and CPT88Z = 740 lb. For all other
                                                     installations using CPTZ with SET-3G®             CPT44Z = 19⁄16"
                                                     or SET-XP anchoring adhesive,
                                                                 ®                                CPT66Z and CPT88Z = 21⁄4"
                                                     use the allowable loads from the                                                                                                                         Circular Pedestal
                                                     CPTZ table above.                                                                                       111⁄16"
                                                                                                                                                                                                               Edge Distance
                                                  5. Concrete shall have a
                                                     minimum compressive strength
                                                     of f'c = 2,500 psi.                                                                                     Edge
                                                                                               Post



                                                      CPT44Z = 19⁄16"                                  111⁄16"
                                                                                     CPT44Z = 1"
                                                      CPT66Z and                     CPT66Z = 2"
                                                      CPT88Z = 21⁄4"                 CPT88Z = 2 7⁄8"

                                                                                                          CPT44Z = 1"          CPTZ knife plate
                                                                                                          CPT66Z = 15⁄8"
                                                                                                          CPT88Z = 21⁄2"
                                                  Post                                                           Corner Flush Edge


                                                   111⁄16"


                                                   Edge                                                    Corner Near Edge                                        Corner
                                                                                                           (away from edge similar)                              Installation                              Circular Pedestal
                                                                                 CPTZ knife plate                                                                                                             Installation
                                                             Edge
                                                                                                                                                                                                                                        71
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 73 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 EPB
                 Elevated Post Base
                 Material: EPB44A — 14 gauge; others — 12 gauge
                 base plate, 1 1⁄16" OD x 8" pipe
                 Finish: EPB44A — Galvanized;
                 all others — Simpson Strong-Tie gray paint
Bases and Caps




                                                                                                          Pilot
                 (may be ordered HDG); see Corrosion Information,                                         hole
                 pp. 13–15                                                                               (typ.)

                 Installation:
                 •• Use all specified fasteners; see General Notes                                                                                                All EPBs
                                                                                                                                                                  4" min.
                 •• Allows 1" to 2 1⁄2" clearance above concrete,
                    2" for EPB44A
                                                                                                                                          "
                                                                                                                                         6 nt
                 •• Post bases do not provide adequate resistance                                                                         dme
                                                                                                                                      embe
                    to prevent members from rotating about the
                    base and therefore are not recommended for
                    non-top-supported installations (such as fences
                    or unbraced carports)
                 Options:                                                                                EPB66                                                       Typical EPB44A
                                                                                               (EPB44 and EPB46                               EPB44A                   Installation
                 •• 12" pipe available for EPB44, 46, 66;
                                                                                                    similar)
                    specify “-12” after model number
                 Codes: See p. 12 for Code Reference Key Chart




                     These products are available with additional corrosion                       Many of these products are approved for installation with Strong-Drive®
                     protection. For more information, see p. 15.                                 SD Connector screws. See pp. 335–337 for more information.


                                              Dimensions                                                     Allowable Loads (160)
                       Model                     (in.)                                                                                                                      Code
                                                                          Nails              Uncracked             Cracked                         F1       F2
                        No.                                                                                                          Download                               Ref.
                                     W             L        H                                   Uplift              Uplift
                                                                                  Wind and Seismic Design Category A&B
                       EPB44A       3 9/16         3       2 3/8    (8) 0.162 x 3 1/2           1,075                755              2,670       695      795




                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                       EPB44        3 9/16       3 1/4     2 5/16   (8) 0.162 x 3 1/2            995                 695              3,465       850      965
                                                                                                                                                                     IBC, FL, LA
                       EPB46        5 1/2        3 5/16      3      (12) 0.162 x 3 1/2           995                 695              3,465       850      965
                       EPB66        5 1/2        5 1/2       3      (12) 0.162 x 3 1/2           995                 695              3,465       850      965
                                                                                         Seismic Design Category C–F
                       EPB44A       3 9/16         3       2 3/8    (8) 0.162 x 3 1/2           940                  660              2,670       695      795
                       EPB44        3 9/16       3 1/4     2 5/16   (8) 0.162 x 3 1/2            870                 605              3,465       850      965
                                                                                                                                                                     IBC, FL, LA
                       EPB46        5 1/2        3 5/16      3      (12) 0.162 x 3 1/2           870                 605              3,465       850      965
                       EPB66        5 1/2        5 1/2       3      (12) 0.162 x 3 1/2           870                 605              3,465       850      965
                     1. Loads may not be increased for duration of load.
                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                     3. Multiply Seismic and Wind ASD load values by 1.4 or 1.67 respectively to obtain LRF D capacities.
                     4. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use
                        “Wind and SDC A&B” allowable loads.
                     5. Downloads shall be reduced where limited by capacity of the post.
                     6. Designer is responsible for concrete design.
                     7. For full loads, the distance to the nearest concrete edge is 4" minimum from the EPB center line.
                     8. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known
                        as the narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com
                        for load reductions resulting from narrow-face installations.
                     9. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




72
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 74 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  EPB44PHDG
                                                  Elevated Post Base
                                                  EPB44PHDG can be used both for pier block and cast-in-place installation for 4x4 posts.
                                                  Material: 12-gauge base; threaded rod support 3⁄4" x 6", nut and washer are
                                                  shipped assembled




                                                                                                                                                                                                                          Bases and Caps
                                                  Finish: HDG; see Corrosion Information, pp. 13–15
                                                  Installation:
                                                  •• Secured with Anchoring Adhesive:
                                                     Drill a 7⁄8"-diameter hole 4" deep minimum and fill the hole halfway with anchoring
                                                     adhesive (per installation instructions). Insert the EPB44PHDG and adjust to the desired
                                                     height. The threaded rod shall be embedded a minimum of 3 1⁄2". Minimum sidecover is
                                                     3" from the center of the threaded rod.
                                                  •• Go to strongtie.com for additional information on hole cleaning procedures and
                                                     cure time for SET-3G® and AT-XP® anchoring adhesives.
                                                  •• Supported by a Nut:
                                                     Drill a 1"-diameter hole 3 1⁄2" deep minimum. Insert the EPB44PHDG and adjust to the                                   EPB44PHDG
                                                     desired height.
                                                  •• Cast-in-Place:
                                                     Embedded end to have a nut and bearing plate with a minimum embedment
                                                     of 4" from top of concrete to the top of plate.
                                                                                                                                                                                              Pilot
                                                  •• Minimum sidecover is 3" from the center of the threaded rod.                                                                             hole
                                                                                                                                                                                             (typ.)
                                                                                                                                                             Washer
                                                  •• Fully engage at least three threads in the base.                                                          shall
                                                                                                                                                              directly                             "
                                                                                                                                                                                             2 ⁄4
                                                                                                                                                                                               1
                                                  •• Post bases do not provide adequate resistance to prevent members from rotating                          bear on
                                                                                                                                                             concrete
                                                     about the base and therefore are not recommended for non-top-supported
                                                     installations (such as fences or unbraced carports).                                                                                21⁄2" max.
                                                                                                                                                           3" min.
                                                  Codes: See p. 12 for Code Reference Key Chart                                                             (typ.)
                                                                                                                                                                                                          For uplift
                                                                                                                                                                                                          loads,
                                                                                                                                                                                                          anchoring
                                                                                                                                                                                                          adhesive or
                                                                                                                                                             31⁄2" min.                                   cast-in-place
                                                      These products are available with additional corrosion protection.                                      embed.                                      is required
                                                      For more information, see p. 15.
                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335–337 for more information.                                            33⁄4" min.
                                                                                                                                                           below embed.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                           Allowable Loads (DF/SP)
                                                          Model           Nails      Anchor          Download (100)              Uplift (160)       Code                Typical EPB44PHDG
                                                           No.            (in.)       Bolt                                                          Ref.              Installed with SET-3G or
                                                                                               Adhesive or      Support
                                                                                                                            SET-3G®     AT-XP ®                      AT-XP Anchoring Adhesive
                                                                                              Cast-in-Place     by a Nut
                                                       EPB44PHDG (8) 0.162 x 3 1/2      3/4       3,625           760         1,265       985       —
                                                      1. Loads may not be increased for duration of load.
                                                      2. Uplift loads require the threaded rod to be attached to cured concrete with SET-3G® or
                                                         AT-XP® anchoring adhesive. Cast-in-place installations must have a nut and bearing plate
                                                         embedded in concrete. Uplift loads do not apply when installed to a pier block.                                                               Pilot
                                                                                                                                                                     Washer
                                                      3. Designer is responsible for concrete design.                                                                  shall                           hole
                                                                                                                                                                      directly                         (typ.)
                                                      4. Downloads shall be reduced where limited by capacity of the post.
                                                                                                                                                                     bear on
                                                      5. Structural composite lumber columns have sides that show either the wide face or the                        concrete
                                                         edges of the lumber strands/veneers. For SCL columns, the fasteners for these products
                                                         should always be installed in the wide face. See technical bulletin T-C-SCLCLM at
                                                         strongtie.com for load reductions resulting from narrow-face installations.                                                     21⁄2" max.
                                                      6. Adhesive anchor design assumptions:
                                                         (a) Uncracked dry concrete                                                                           Center
                                                         (b) Anchors not for use in SDC C–F where load combinations include earthquake load
                                                         (c) Temperature range: Maximum short term temperature = 176°F,
                                                             Maximum long term temperature = 110°F
                                                         (d) Periodic special inspection assumed per code report
                                                         (e) Minimum concrete strength of 2,500 psi
                                                      7. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                         See pp. 21–22 for fastener information.                                                                          Typical EPB44PHDG
                                                                                                                                                                          Pier Block Installation
                                                                                                                                                                           (supported by a nut)




                                                                                                                                                                                                                             73
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 75 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 PB/PBS
                 Regular and Standoff Post Bases
                 The PBS features a 1" standoff height. It reduces the potential
                 for decay at post and column ends.
                 Material: PB — 12 gauge; PBS — see table
Bases and Caps




                 Finish: Galvanized. Some products available in ZMAX® or
                 HDG coating; see Corrosion Information, pp. 13–15.
                 Installation:
                 •• Use all specified fasteners; see General Notes.
                 •• Install either nails or bolts.
                 •• Post bases do not provide adequate resistance to prevent                                                        Stress
                    members from rotating about the base and therefore are                                                          relief
                                                                                                                                    holes
                    not recommended for non-top-supported installations                                                             resist
                    (such as fences or unbraced carports).                                                                          tearing
                 •• PB — Holes are provided for installation with either                                          Embossed for
                    0.162" x 3 1/2" nails or 1⁄2" bolts for PB66 and PB66R; all                                  greater strength
                    other models use 0.162" x 3 1/2" nails only. A 2" minimum
                                                                                                                          PB
                    sidecover is required to obtain the full load.
                 •• PBS — Embed into wet concrete up to the bottom of the
                    1" standoff base plate. A 2" minimum side cover is
                    required to obtain the full load. Holes in the bottom of                                                           2" min.                                 2" min.
                                                                                                                                     side cover                              side cover
                    the straps allow for free concrete flow.
                 Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                     Typical PB Installation

                      These products are available with additional corrosion protection. For more information, see p. 15.

                                 Dimensions                                               Allowable Loads
                                                            Fasteners
                                    (in.)                                                      (160)
                       Model                                                                                   Download   Code
                        No.                                            Machine         Uncracked    Cracked      (100)    Ref.
                                  W        L         Nails (in.)
                                                                        Bolts            Uplift       Uplift
                                                          Wind and Seismic Design Category A&B                                                                              1" sta
                                                                                                                                                                            satisfindoff




                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                       PB44      3 9/16   3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       12,685                                                      requires code
                                                                                                                                                                                   emen
                       PB44R       4      3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       12,685                                                                   ts
                                                                                                                           IBC,
                       PB46      5 1/2    3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       22,445
                                                                                                                          FL, LA           in.
                       PB66      5 1/2    5 1/4   (12) 0.162 x 3 1/2   (2) 1/2" dia.     850          850       25,270                2" mover
                                                                                                                                     ide c
                                                                                                                                    s
                       PB66R       6      5 1/4   (12) 0.162 x 3 1/2   (2) 1/2" dia.     850          850       25,270
                                                                Seismic Design Category C–F                                                    ed.
                                                                                                                                           mb 46)
                                                                                                                                       1⁄ 2" e
                                                                                                                                      3 44  A,
                       PB44      3 9/16   3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       12,685                  S       d.
                                                                                                                                     (PB embe )
                       PB44R       4      3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       12,685                 5" BS66
                                                                                                                                        (P                   er
                                                                                                                           IBC,                           cov
                       PB46      5 1/2    3 1/4   (12) 0.162 x 3 1/2       N/A           850          850       22,445                                in.
                                                                                                                          FL, LA                     m
                                                                                                                                                  3"
                       PB66      5 1/2    5 1/4   (12) 0.162 x 3 1/2   (2) 1/2" dia.     850          850       25,270
                                                                                                                                                           Typical PBS44A
                       PB66R     5 1/2    5 1/4   (12) 0.162 x 3 1/2   (2) 1/2" dia.     850          850       25,270
                                                                                                                                                             Installation
                     1. Loads may not be increased for duration of load.
                     2. Concrete shall have a minimum compressive strength of f’c = 2,500 psi.
                     3. Multiply Seismic and Wind ASD load values by 1.4 or 1.67 respectively to obtain LRFD capacities.
                     4. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic
                        Design Category (SDC) C may use “Wind and SDC A&B” allowable loads.
                     5. Downloads shall be reduced where limited by capacity of the post.
                     6. For lateral loads for all PB models: F1 allowable = 765 lb. F2 allowable = 1,325 lb.
                     7. Designer is responsible for concrete design.
                     8. Structural composite lumber columns have sides that show either the wide face or the
                        edges of the lumber strands/veneers known as the narrow face. Values in the tables reflect
                        installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load
                        reductions resulting from narrow-face installations.
                     9. Fasteners: Nail dimensions in the table are listed diameter by length.
                        See pp. 21–22 for fastener information.

74
                                                                                                   UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 76 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PB/PBS
                                                  Regular and Standoff Post Bases (cont.)
                                                     These products are available with additional corrosion                          Many of these products are approved for installation with Strong-Drive®
                                                     protection. For more information, see p. 15.                                    SD Connector screws. See pp. 335–337 for more information.

                                                                                Material                Dimensions                                Fasteners
                                                                                                                                                                                         Allowable Loads
                                                                                 (ga.)                     (in.)                                     (in.)




                                                                                                                                                                                                                               Bases and Caps
                                                       Model      Nominal                                                                                                                                             Code
                                                        No.       Post Size                                                                                   Machine        Uncracked      Cracked                   Ref.
                                                                              Base    Strap     W         L       H         HB              Nails                                                          Download
                                                                                                                                                               Bolts           Uplift         Uplift
                                                                                                                   Wind and Seismic Design Category A&B
                                                       PBS44A       4x4        12      14      3 9/16   3 1/2    6 1/4     3 7/16      (14) 0.162 x 3 1/2     (2) 1/2 dia.     1,235          865           10,975
                                                                                                                                                                                                                       IBC,
                                                       PBS46        4x6        12      14      3 9/16   5 7/16   6 9/16    3 3/8       (14) 0.162 x 3 1/2     (2) 1/2 dia.     1,235          865           14,420
                                                                                                                                                                                                                      FL, LA
                                                       PBS66        6x6        12      12      5 1/2    5 3/8    6 1/2     3 11/16     (14) 0.162 x 3 1/2     (2) 1/2 dia.     2,165          2,165         14,420
                                                                                                                          Seismic Design Category C–F
                                                       PBS44A       4x4        12      14      3 9/16   3 1/2    6 1/4     3 7/16      (14) 0.162 x 3 1/2     (2) 1/2 dia.     1,080          755           10,975
                                                                                                                                                                                                                       IBC,
                                                       PBS46        4x6        12      14      3 9/16   5 7/16   6 9/16    3 3/8       (14) 0.162 x 3 1/2     (2) 1/2 dia.     1,080          755           14,420
                                                                                                                                                                                                                      FL, LA
                                                       PBS66        6x6        12      12      5 1/2    5 3/8    6 1/2     3 11/16     (14) 0.162 x 3 1/2     (2) 1/2 dia.     2,165          2,165         14,420
                                                     1. For higher downloads, pack grout solid under 1" standoff plate before installation. Base download on column or concrete, according to the code.
                                                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                     3. Multiply Seismic and Wind ASD load values by 1.4 or 1.67 respectively to obtain LRF D capacities.
                                                     4. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use
                                                        “Wind and SDC A&B” allowable loads.
                                                     5. Post bases do not provide adequate resistance to prevent members from rotating about the base and therefore are not recommended
                                                        for installations that lack top support (such as fences or unbraced carports).
                                                     6. Downloads shall be reduced where limited by capacity of the post.
                                                     7. Designer is responsible for concrete design.
                                                     8. For lateral loads for all PBS models: F1 allowable = 1,165 lb. when using nails and 230 lb. when using bolts. F2 allowable = 835 lb. when
                                                        using either nails or bolts.
                                                     9. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as the
                                                        narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load reductions
                                                        resulting from narrow-face installations.
                                                     10. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                  75
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 77 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CBS/CBSQ
                 Column Bases
                                 This product is preferable to similar connectors because of
                                 (a) easier installation, (b) higher loads, (c) lower installed cost,
                                 or a combination of these features.
                                                                                                                                                         H
Bases and Caps




                                                                                                                                                    W1
                 The CBS column base installs with bolts and provides tested capacity. The
                 1" standoff (included) meets code requirements for structural posts installed                                                      W2
                 in basements or exposed to weather or water splash. The CBSQ uses
                 Strong-Drive® SDS Heavy-Duty Connector screws, which allow for fast                                                                     1"
                 installation, reduced reveal and high capacity, and provides a greater net
                 section area of the column compared to bolts.
                 Material: See table                                                                                                                     D
                 Finish: Galvanized; available in HDG
                 Installation:
                 •• Use all specified fasteners; see General Notes.
                 •• For CBS, install with two bolts.                                                                                 CBS
                 •• For CBSQ, install 1⁄4" x 2" Strong-Drive SDS Heavy-Duty
                    Connector screws, which are provided with the column base.
                    (Lag screws will not achieve the same load.)
                 •• For full loads, a minimum of 3" side cover shall be provided.
                                                                                                                                                  3" min.                       3" min.
                 •• Post bases do not provide adequate resistance to prevent members                                                            side cover                    side cover
                    from rotating about the base and therefore are not recommended for
                    non-top-supported installations (such as fences or unbraced carports).
                 Ordering:
                 •• To order the CBSQ with screws, specify CBSQ-SDS2                                                                                                               3" min.
                                                                                                                                                                                 cover (typ.)
                 •• To order without screws, specify CBSQ
                 Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                              Typical CBS
                                                                                                                                                               Installation
                     These products are available with additional corrosion protection.




                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                     For more information, see p. 15.

                                                                                    Dimensions                       Machine
                                                       Material                                                                              Allowable Loads (DF/SP)
                                   Nominal                                             (in.)                          Bolts
                        Model                                                                                                                                                        Code
                                   Column                                                                                         Uncracked         Cracked
                         No.                   Base          Strap                                                        Dia.                                                       Ref.
                                    Size                                  W1       W2            D         H       Qty.                                             Download
                                               (ga.)     (ga. x Width)                                                    (in.)     Uplift           Uplift
                                                                                   Wind and Seismic Design Category A&B
                        CBS44        4x4        12       10 ga. x 2 1/4   3 9/16   3 1/2        7 1/8    8 3/8      2      5/8      5,390            4,650           10,975
                        CBS46        4x6        12        10 ga. x 3      3 9/16   5 5/16      7 13/16   8 11/16    2      5/8      5,390            4,650           14,420            —
                        CBS66        6x6        12        10 ga. x 3      5 1/2    5 1/2        6 7/8    8 3/4      2      5/8      4,375            3,060           14,420
                                                                                            Seismic Design Category C–F
                        CBS44        4x4        12       10 ga. x 2 1/4   3 9/16   3 1/2        7 1/8    8 3/8      2      5/8      5,390            4,070           10,975
                        CBS46        4x6        12        10 ga. x 3      3 9/16   5 5/16      7 13/16   8 11/16    2      5/8      5,390            4,070           14,420            —
                        CBS66        6x6        12        10 ga. x 3      5 1/2    5 1/2        6 7/8    8 3/4      2      5/8      3,830            2,680           14,420
                     1. Loads may not be increased for duration of load.
                     2. For higher downloads, pack grout solid under 1" standoff plate before installation. Base download on column or concrete, according to the code.
                     3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                     4. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                     5. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use
                        “Wind and SDC A&B” allowable loads.
                     6. Downloads shall be reduced where limited by capacity of the post.
                     7. Designer is responsible for concrete design.
                     8. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as
                        the narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load
                        reductions resulting from narrow-face installations.

76
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 78 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CBSQ
                                                  Column Bases (cont.)

                                                                                                                              2" min.                             2" min.
                                                                                                                           side cover –                        side cover –




                                                                                                                                                                                                                                 Bases and Caps
                                                                      W1                                                   CBSQ86, 88                          CBSQ86, 88
                                                                                                                              3" min.                             3" min.
                                                                                                                           side cover –                        side cover –
                                                                      W2                                                     all others                          all others




                                                                                                                                      Typical CBSQ-SDS2
                                                                              CBSQ-SDS2                                                   Installation



                                                     These products are available with additional corrosion                         For stainless-steel
                                                     protection. For more information, see p. 15.                                   fasteners, see p. 21.


                                                                                                                           Dimensions                                                      Allowable Loads
                                                                                             Material
                                                                                                                              (in.)                                                             DF/SP
                                                                         Nominal
                                                           Model                                                                                                                                                        Code
                                                                         Column                                                                              Fasteners         Uncracked      Cracked
                                                            No.                      Base          Strap                                                                                                                Ref.
                                                                          Size                                  W1          W2          D         H                                                          Download
                                                                                     (ga.)     (ga. x Width)
                                                                                                                                                                                 Uplift         Uplift

                                                                                                                         Wind and Seismic Design Category A&B

                                                       CBSQ44-SDS2         4x4        12       10 ga. x 2 1/4   3 9/16      3 1/2      7 1/8    8 3/8     (14) 1/4” x 2” SDS     5,390         4,650          10,975
                                                       CBSQ46-SDS2         4x6        12        10 ga. x 3      3 9/16     5 5/16     7 13/16   8 11/16   (14) 1/4” x 2” SDS     5,390         4,650          14,420
                                                                                                                                                                                                                         IBC,
                                                       CBSQ66-SDS2         6x6        12        10 ga. x 3      5 1/2       5 1/2      6 7/8    8 3/4     (14) 1/4” x 2” SDS     4,375         3,060          14,420
                                                                                                                                                                                                                        FL, LA
                                                       CBSQ86-SDS2         6x8        12         7 ga. x 3      7 1/2       5 3/8      6 1/8    8 11/16   (12) 1/4” x 2” SDS     3,815         2,670          20,915
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       CBSQ88-SDS2         8x8        12         7 ga. x 3      7 1/2       7 3/8      6 1/8    8 11/16   (12) 1/4” x 2” SDS     3,815         2,670          22,225

                                                                                                                              Seismic Design Category C–F

                                                       CBSQ44-SDS2         4x4        12       10 ga. x 2 1/4   3 9/16      3 1/2      7 1/8    8 3/8     (14) 1/4” x 2” SDS     5,390         4,070          10,975
                                                       CBSQ46-SDS2         4x6        12        10 ga. x 3      3 9/16     5 5/16     7 13/16   8 11/16   (14) 1/4” x 2” SDS     5,390         4,070          14,420
                                                                                                                                                                                                                         IBC,
                                                       CBSQ66-SDS2         6x6        12        10 ga. x 3      5 1/2       5 1/2      6 7/8    8 3/4     (14) 1/4” x 2” SDS     3,830         2,680          14,420
                                                                                                                                                                                                                        FL, LA
                                                       CBSQ86-SDS2         6x8        12         7 ga. x 3      7 1/2       5 3/8      6 1/8    8 11/16   (12) 1/4” x 2” SDS     3,340         2,335          20,915
                                                       CBSQ88-SDS2         8x8        12         7 ga. x 3      7 1/2       7 3/8      6 1/8    8 11/16   (12) 1/4” x 2” SDS     3,340         2,335          22,225
                                                     1. Loads may not be increased for duration of load.
                                                     2. For higher downloads, pack grout solid under 1” standoff plate before installation. Base download on column or concrete, according to the code.
                                                     3. Concrete shall have a minimum compressive strength of f’c = 2,500 psi.
                                                     4. To obtain LRF D values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     5. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use
                                                        “Wind and SDC A&B” allowable loads.
                                                     6. Downloads shall be reduced where limited by capacity of the post.
                                                     7. Designer is responsible for concrete design.
                                                     8. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known
                                                        as the narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for
                                                        load reductions resulting from narrow-face installations.
                                                     9. Fasteners: SD and SDS screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                    77
                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 79 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CB
                 Column Base
                 Material: Strap: CB4x, CB5x, CB6x — 7 gauge;
                 CB7x and larger — 3 gauge. Base: CB4x through CB9x — 7 gauge;                                                                           15⁄16" for 5⁄8" bolts
                 CB10x — 3 gauge                                                                                                                         11⁄2" for 3⁄4" bolts

                 Finish: CB44, CB46, CB48, CB66, CB68, CB610 — galvanized;
Bases and Caps




                                                                                                                                                                                s
                 all other CB — Simpson Strong-Tie gray paint or HDG. Some




                                                                                                                                                                 For 3 " bolt
                                                                                                                                                                           olts
                 products available in HDG, stainless steel or black powder coat.                                                                           3"




                                                                                                                                                                          ⁄8
                                                                                                                                                                      ⁄4" b
                                                                                                                                                                    For 5
                 (Note: When ordering powder coat, model number is CBxxPC)
                 Installation:
                                                                                                                                                                 43⁄8
                 •• Use all specified fasteners; see General Notes                                                                                                   " 51
                                                                                                                                                                         ⁄4"
                 •• For full loads, minimum side cover required is 3" for CB
                 •• Install all models with bottom of base plate flush with concrete
                 •• Post bases do not provide adequate resistance to prevent
                    members from rotating about the base and therefore are not
                    recommended for non-top-supported installations (such as
                    fences or unbraced carports)
                 Options:
                                                                                                                  CB44                   Configuration of all
                 •• CB is available in rough sizes. Other sizes available for CB;                       (CB46, CB48, CB64,                 other CB sizes
                    specify W1 and W2 dimensions. Consult Simpson Strong-Tie                            CB66, CB68, CB86,            (Standard finish – gray paint)
                    for bolt sizes and allowable loads.                                                 CB88, CB610 similar)
                                                                                                       (Standard finish – G90)
                 Codes: See p. 12 for Code Reference Key Chart




                                                                                                                        olts
                                                                                                            For 3 lts
                                                                                                                   ⁄4" b
                                                                                                                     o
                                                                                                               ⁄8" b
                                                                                                          For 5




                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                               3" min.
                                                                 side                                                      3" min.
                                                                cover                                                        side
                                                                                                                            cover




                                                                                               3" min. cover (typ.)
                                                                                           CB9
                                                                                     (CB5, CB7 similar)
                                                                                    for Glulam Column




78
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 80 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CB
                                                  Column Base (cont.)
                                                     These products are available with additional corrosion                  For stainless-steel
                                                     protection. For more information, see p. 15.                            fasteners, see p. 21.

                                                                                  Dimensions                Column                             Allowable Uplift Loads




                                                                                                                                                                                                      Bases and Caps
                                                                                     (in.)                 Fasteners                            DF/SP/SPF/HF (160)
                                                                    Nominal
                                                        Model                                                                                                                             Code
                                                                    Column                            Machine Bolts               Wind and SDC A&B                    SDC C–F
                                                         No.                                                                                                                              Ref.
                                                                     Size         W1       W2                      Dia.
                                                                                                     Qty.                      Uncracked       Cracked     Uncracked        Cracked
                                                                                                                   (in.)
                                                      CB44            4x4        3 9/16    3 9/16      2               5/8       6,445          4,510         5,640             3,945
                                                      CB46            4x6        3 9/16    5 1/2       2               5/8       6,445          4,510         5,640             3,945   IBC, FL, LA
                                                      CB48            4x8        3 9/16    7 1/2       2               5/8       6,445          4,510         5,640             3,945
                                                      CB5-4.5        Glulam      4 1/2     5 1/8       2               5/8       6445           4,510         5640              3945
                                                      CB5-6          Glulam        6       5 1/8       2               5/8       6445           4,510         5640              3945        —
                                                      CB64            6x4        5 1/2     3 9/16      2               5/8       6,445          4,510         5,640             3,945
                                                      CB66            6x6        5 1/2     5 1/2       2               5/8       6,445          4,510         5,640             3,945   IBC, FL, LA
                                                      CB6-7            6x        5 1/2       7         2               5/8       6,445          4,510         5,640             3,945       —
                                                      CB68            6x8        5 1/2     7 1/2       2               5/8       6,445          4,510         5,640             3,945   IBC, FL, LA
                                                      CB610           6x10       5 1/2     9 1/2       2               5/8       6,445          4,510         5,640             3,945
                                                      CB612           6x12       5 1/2    11 1/2       2               5/8       6,445          4,510         5,640             3,945
                                                      CB7 1/8-4       PSL        7 1/8     3 1/2       2               3/4       6445           4,510         5640              3945
                                                      CB7 1/8-6       PSL        7 1/8     5 1/2       2               3/4       6445           4,510         5640              3945
                                                      CB7 1/8-7       PSL        7 1/8       7         2               3/4       6445           4,510         5640              3945
                                                      CB7-6          Glulam        6       6 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB7-7.5        Glulam      7 1/2     6 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB7-9          Glulam        9       6 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB7-10.5       Glulam      10 1/2    6 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB86            8x6        7 1/2     5 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                                                                                                                                                            —
                                                      CB88            8x8        7 1/2     7 1/2       2               3/4       6,445          4,510         5,640             3,945
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      CB810           8x10       7 1/2     9 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                      CB812           8x12       7 1/2    11 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                      CB9-6          Glulam        6       8 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB9-7.5        Glulam      7 1/2     8 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB9-9          Glulam        9       8 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB9-10.5       Glulam      10 1/2    8 3/4       2               3/4       6445           4,510         5640              3945
                                                      CB1010         10x10       9 1/2     9 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                      CB1012         10x12       9 1/2    11 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                      CB1212         12x12       11 1/2   11 1/2       2               3/4       6,445          4,510         5,640             3,945
                                                     1. Loads may not be increased for duration of load.
                                                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                     3. To obtain LRFD values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     4. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C
                                                        may use “Wind and SDC A&B” allowable loads.
                                                     5. Downloads shall be reduced where limited by capacity of the post.
                                                     6. Designer is responsible for concrete design.




                                                                                                                                                                                                         79
                                                                                                                        UPDATED 06/01/19
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 81 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 MPBZ
                 Moment Post Base
                 The patent-pending MPBZ is                                                                                                                                                                                                           M
                 specifically designed to provide
                 moment resistance for columns or                                     W1                                   W2                                                                                    M                                         F1
                 posts. An innovative overlapping
                                                                                                                                                                                                               F1
Bases and Caps




                 sleeve design encapsulates the post,
                 helping to resist rotation around
                                                                                         MPB88Z



                                                                                                                                                                                          H
                                                                                                                                                    Trim nt
                                                                                                                                                       me
                                                                                                                                                attach ces




                 its base. It is available for 4x4,
                                                                                                                                                 4 pla


                                                                                                                                                                                                4" min. sidecover                                                                4" min. sidecover




                                                                                                                                                                 strongtie.com/info
                                                                                                                                                                 Use & Warnings:
                                                                                                                           36 - SDS1/4x3.0"
                 6x6 and 8x8 posts. The MPBZ is                                                                                                                                                    for MPB44Z                                                                       for MPB44Z
                                                                                                                                                                                                5" min. sidecover                                                                5" min. sidecover
                 ideal for outdoor structures, such
                                                                                                                                                                                                                                                                          S#.#
                                                                                                                                                                                                                                      S#.#




                                                                                                         Form attachment
                                                                                                                                                                                                   for MPB66Z                                                                       for MPB66Z
                                                                                                                                                                                                                                                                   S#.#




                                                                                         SIMPSON



                                                                                                                                                                                          1"
                                                                                                                                                                                                                                                            S#.#




                 as carports, fences and decks.
                                                                                                                                                                                                                                      S#.#


                                                                                        Strong-Tie®

                                                                                                                                                                                                6" min. sidecover                                                                6" min. sidecover
                                                                                                                                                                                                                             S#.#




                 Built-in stand-off tabs provide the                                                                                                                                               for MPB88Z                                                                       for MPB88Z
                                                                                                                                                                                                                             S#.#




                                                                                                                                                    Trim ent
                                                                                                                                                       m                                                                     SIMP
                                                                                                                                                    ch
                                                                                                                                                attaplaces                                                                  Stro SON                                      S#.#
                                                                                                                                                 4                                                                              ng-T
                                                                                                                                                                                                                                    ie®
                                                                                                                                                                                                                                      S#.#




                 required 1" stand-off to resist decay
                                                                                                                                                                                                                                                                   S#.#




                                                                                                                                                                                                                                                            S#.#
                                                                                                                                                                                                                                      S#.#




                 of the post while eliminating multiple
                                                                                                                                                                                                                                     Em
                                                                                                                                                                                                                                          bed
                                                                                                                                                                                                                                             ment




                                                                                                                                                                                          D
                                                                                                                                                                                                                                                    Line




                 parts and assembly. Additionally, the
                 MPBZ is available in ZMAX® as the
                 standard finish to meet exposure
                 conditions in many environments.
                 Features:                                                                                                                                                                            5" min.
                                                                                                                                                                                                       cover
                 •• Internal top-of-concrete tabs
                 •• 1" standoff tabs                                                           MPB88Z                                                                                                             Typical MPB66Z
                                                                              (MPB44Z, MPB66Z similar)                                                                                                        Non-Reinforced Installation
                 •• Additional holes provided to                                      U.S Patent Pending
                                                                                                                                                                                                                   (others similar)
                    attach trim material
                 •• Weep hole provided for
                    water drainage
                                                                 CL post, MPB44Z                                                                                                                     CL post, MPB66Z
                 Material: 12 gauge                            and concrete block                                                                                                                  and concrete block
                                                                                                                                                                                      A                                                                                                               B
                 Finish: ZMAX coating                                           4x4                                                                                                                                    6x6
                                                                               post                                                                                                                                   post
                 Installation:                                                                          4" min.                                                                                                                                                                  5" min.
                                                                                                        sidecover (typ.)                                                                                                                                                         sidecover (typ.)
                                                             1" stand off                                                                                                                         1" stand off
                 •• Use all specified fasteners;                                                                                              2" typ.                                                                                                                                    2" typ.
                    see General Notes.
                                                                      71/4"                                                3"                                                                                71/4" 1½"                                                              3"
                 •• Install MPBZ before concrete                              1½"                                                                                11½"                                                                                                                               11½"
                                                                              typ.                                                                              (min.)                                             typ.
                    is placed using embedment                                                                                                                                                                                                                                                      (min.)
                    level indicators and form board




                                                                                                                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                    attachment holes.                      Concrete                                                                                                                             Concrete
                                                          cover per                                                                                            Footing                         cover per                                                                                      Footing
                 •• Place post on tabs 1" above            ACI-318                                                                                                by                            ACI-318                                                                                         by
                                                             unless                                                                                            Designer                           unless                                                                                      Designer
                    top of concrete.                          noted                                                                                                                                noted
                                                          otherwise                                                                                                                            otherwise
                 •• Install Strong-Drive SDS
                                                                                Concrete cover per ACI-318                                                                                                                Concrete cover per ACI-318
                    Heavy-Duty Connector screws,                                    unless noted otherwise                                                                                                                    unless noted otherwise
                    which are supplied with the
                    MPBZ. (Lag screws will not                                        SECTION A                                                                                                                                     SECTION B
                    achieve the same load.)                                                    1½" extension at tie hook                                                                                                                                    3" extension at tie hook
                                                                                               (½" clear from MPBZ)                                                                                                                                         (½" clear from MPBZ)
                 •• Concrete level inside the part                                                                    #4 horizontal                                                                                                                                                 #4 horizontal
                    must not exceed 1/4" above                  2½"                                                   ties @ 3"                                                                      2½"                                                                            ties @ 3"
                                                          extension                                                   spacing                                                                  extension                                                                            spacing
                    embedment line to allow for                at tie                                                 (square and                                                                   at tie                                                                          (square and
                                                               hook                                                   diamond                                                                       hook                                                                            diamond
                    water drainage.                        (½" clear                                                  shaped ties)                                                              (½" clear                                                                           shaped ties)
                                                               from                                                                                                                                 from
                 •• Annual inspection of connectors          MPBZ)                                                                                                                                MPBZ)
                    used in outdoor application is                                                                                                             (8) #4 vertical                                                                                                                (8) #4 vertical
                                                                                                                                                               rebar at 4"                                                                                                                    rebar at 6"
                    advised. If significant corrosion      Standard                                                                                            on center                        Standard                                                                                      on center
                    is apparent or suspected,             hooks per                                                                                                                            hooks per
                                                            ACI 318                                                                                            Concrete                          ACI 318                                                                                      Concrete
                    then the wood, fasteners and              (typ.)                   12" square                                                              cover per                           (typ.)                                    16" square                                       cover per
                                                             unless                      (min.)                                                                ACI-318 (typ.)                     unless                                                                                      ACI-318 (typ.)
                    connectors should be evaluated            noted                                                                                            unless noted                        noted
                                                                                                                                                                                                                                               (min.)
                                                                                                                                                                                                                                                                                              unless noted
                    by a qualified engineer or            otherwise              Footing by Designer                                                           otherwise                       otherwise                   Footing by Designer                                                otherwise
                    inspector.
                                                                             MPB44Z                                                                                                                               MPB66Z
                 Codes: See p. 12 for Code
                                                                  Reinforced Concrete Footing                                                                                                          Reinforced Concrete Footing
                 Reference Key Chart
                                                           Footing (size and reinforcement) by Designer.                                                                                        Footing (size and reinforcement) by Designer.
                                                             Standard hook geometry in accordance                                                                                                 Standard hook geometry in accordance
                                                              with ACI 318 unless noted otherwise.                                                                                                 with ACI 318 unless noted otherwise.
                                                                              These reinforced MPBZ details are available on strongtie.com/mpbz.

80
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 82 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MPBZ
                                                  Moment Post Base (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                                                                                                                                     Wood Assembly Allowable
                                                                                                                                               Concrete Allowable Loads
                                                                      Dimensions                                                                                                                          Loads (DF/SP)
                                                                                                                                                                                                        Rotational




                                                                                                                                                                                                                                                              Bases and Caps
                                                             Nominal      (in.)                                                                                                  Moment M
                                                       Model                                      Strong-Drive®                   Uplift                  Lateral F1                          Moment Stiffness Code
                                                             Column                                                                                                               (ft.-lb.)
                                                        No.                                        SDS Screws                                                               Download Download    M       (in.-lb./ Ref.
                                                              Size
                                                                                                                                                                              (100)    (160)  (ft.-lb.)    rad.)
                                                                     W1 /
                                                                            D   H                                     Uncracked Cracked Uncracked Cracked Uncracked Cracked                    (160)
                                                                     W2
                                                                                                                                                   Non-Reinforced Concrete
                                                                                                                                        Wind and Seismic Design Category A&B
                                                      MPB44Z        4x4      3 9/16 7 1/4 7 1/4 (16) 1/4" x 2 1/2"        4,900            3,820       1,750       1,225       1,350     945         6,240       6,410         1,540       1,245,000 IBC,
                                                      MPB66Z        6x6      5 9/16 7 1/4 7 1/4 (24) 1/4" x 2 1/2"        5,815            5,815       3,435       2,405       2,680    1,875        9,360       10,855        3,730       2,405,000 FL, LA
                                                      MPB88Z        8x8      7 9/16 7 1/4 7 1/4    (36) 1/4" x 3"         9,945            6,960       7,200       5,560       4,160    2,910        15,120      17,585        4,525      5,500,000    —
                                                                                                                                              Seismic Design Category C–F
                                                      MPB44Z        4x4      3 9/16 7 1/4 7 1/4 (16) 1/4" x 2 1/2"        4,785            3,350       1,535       1,075       1,180     830         6,240       6,410         1,540       1,245,000 IBC,
                                                      MPB66Z        6x6      5 9/16 7 1/4 7 1/4 (24) 1/4" x 2 1/2"        5,815            5,815       3,015        2,110      2,055    1,645        9,360       10,855        3,730       2,405,000 FL, LA
                                                      MPB88Z        8x8      7 9/16 7 1/4 7 1/4    (36) 1/4" x 3"         7,420            6,100       6,965       4,875       3,470    2,550        15,120      17,585        4,525      5,500,000    —
                                                                                                                                                     Reinforced Concrete
                                                                                                                                        Wind and Seismic Design Category A&B
                                                      MPB44Z        4x4      3 9/16 7 1/4 7 1/4 (16) 1/4" x 2 1/2"        4,900            3,820       1,750       1,225       1,540    1,540        6,240       6,410         1,540       1,245,000
                                                      MPB66Z        6x6      5 9/16 7 1/4 7 1/4 (24) 1/4" x 2 1/2"        5,815            5,815       3,435       2,405       3,730    3,190        9,360       10,855        3,730       2,405,000   —
                                                      MPB88Z        8x8      7 9/16 7 1/4 7 1/4    (36) 1/4" x 3"         9,945            6,960       7,200       5,560       4,525    4,525        15,120      17,585        4,525      5,500,000
                                                                                                                                              Seismic Design Category C–F
                                                      MPB44Z        4x4      3 9/16 7 1/4 7 1/4 (16) 1/4" x 2 1/2"        4,785            3,350       1,535       1,075       1,540    1,540        6,240       6,410         1,540       1,245,000
                                                      MPB66Z        6x6      5 9/16 7 1/4 7 1/4 (24) 1/4" x 2 1/2"        5,815            5,815       3,015        2,110      3,350    2,795        9,360       10,855        3,730       2,405,000   —
                                                      MPB88Z        8x8      7 9/16 7 1/4 7 1/4    (36) 1/4" x 3"         7,420            6,100       6,965       4,875       4,525    4,525        15,120      17,585        4,525      5,500,000
                                                     1. Loads may not be increased for duration of load.
                                                     2. Higher download can be achieved by solidly packing grout in the 1" standoff area before installation of the post. Allowable download shall be based
                                                         on either the wood post design or the concrete design calculated per code.
                                                     3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                     4. Tabulated rotational stiffness accounts for the rotation of the base assembly attributable to deflection of the connector, fastener slip, and post deformation.
                                                         Designer must account for additional deflection attributable to bending of the post.
                                                     5. To obtain LRFD values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                                                     6. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use “Wind and SDC A&B”
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                         allowable loads.
                                                     7. Foundation dimensions are for anchorage only. Foundation design (size and reinforcement) by Designer.
                                                     8. Allowable load shall be the lesser of the wood assembly or concrete allowable load. To achieve full wood assembly allowable moment loads, additional
                                                         concrete design and reinforcement by Designer is required.
                                                     9. For loading simultaneously in more than one direction, the allowable load must be evaluated using the following equation: (Design Uplift / Allowable Uplift,
                                                         or Design Download / Allowable Download) + (Design Moment / Allowable Moment) + (Design Lateral / Allowable Lateral) ≤ 1.0.
                                                     10. To account for shrinkage up to 3%, multiply rotational stiffness by 0.75. Reduction may be linearly interpolated for shrinkage less than 3%.
                                                     11. Tabulated load values may be used for rough sawn lumber or larger size posts without reduction factors. Rough-size and larger-size posts shall be planed
                                                         uniformly on all four sides such that center line of post is concentric with the center line of MPBZ.


                                                                                                                                                                                              SECTION C
                                                                 CL post, MPB88Z
                                                               and concrete block
                                                                                                                                 C                                                               3" extension at tie hook
                                                                                  8x8                                                                                                            (½" min. clear from MPBZ)
                                                                                 post
                                                                                                           6" min.
                                                                                                           sidecover (typ.)
                                                           1" stand off
                                                                                                                     2" typ.
                                                                                                                                                                                                                             #4 horizontal
                                                                                                                                                               3" extension                                                  ties @ 3" spacing
                                                                                                                                                                 at tie hook                                                 (square and
                                                                    7¼"   1½"                                   3"                                                                                                           diamond
                                                                          typ.                                                  11½"                               (½" clear
                                                                                                                               (min.)                          from MPBZ)                                                    shaped ties)



                                                         Concrete                                                                                                                                                            (8) #5 vertical rebar
                                                        cover per                                                          Footing                         Standard hooks
                                                                                                                                                         per ACI 318 (typ.)                                                  at 8" on center
                                                         ACI-318                                                              by
                                                           unless                                                          Designer                           unless noted
                                                            noted                                                                                                otherwise
                                                        otherwise                                                                                                                             20" square                     Concrete cover
                                                                                                                                                                                                (min.)                       per ACI-318 (typ.)
                                                                                        Concrete cover per ACI-318                                                                                                           unless noted
                                                                                            unless noted otherwise                                                                      Footing by Designer                  otherwise
                                                                                                                               MPB88Z
                                                                                                                    Reinforced Concrete Footing
                                                                                                     Footing (size and reinforcement) by Designer. Standard hook
                                                                                                    geometry in accordance with ACI 318 unless noted otherwise.
                                                                                                                                                                                                                                                                 81
                                                                                                                                        UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 83 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 PPBZ
                 Porch Post Base
                 The PPBZ porch base offers a simplified, one-time installation designed to                                 1½"
                 support permanent porch framing throughout all stages of construction.
                 This design eliminates the need for temporary vertical support and
                 streamlines the subcontractor scheduling process while still providing
                 adequate safety to enable full access for installers/inspectors.
Bases and Caps




                                                                                                                                       W1
                 The porch post base is fastened to the footing with two Titen® 2 masonry
                                                                                                                                                     H
                 screws when framing the porch roof. Then, when the time is right, the                                               W2
                 concrete contractor is able to complete the last phase of the porch slab
                 without the interference of temporary vertical support and without the
                 framer having to return to the jobsite after the slab has hardened. Designed
                 to withstand vertical construction loads prior to embedment in concrete,
                 the PPBZ will support the weight of most framed porches and overhangs.                                                                  1"    6" stemwall
                                                                                                                                                                2,500 psi.
                 Features:
                 •• Stiffened embedded side stirrups provide temporary vertical                                    Pilot
                    download support without being embedded into concrete                                          hole                              D
                                                                                                                                                                                               1½" min.
                 •• 1" standoff reduces the potential for decay at post or column ends
                 •• Two available sizes provide both 4"- and 6"-slab thicknesses
                 •• Pre-pour installation eliminates temporary support
                 •• No disruption in scheduling                                                                               PPB44-4Z                        Typical PPB44-4Z Installation
                                                                                                                           (other sizes similar)                  (before slab is poured)
                 •• Eliminates additional move-ins by trades and certain
                    inspection call backs
                 Material: 12 gauge
                 Finish: ZMAX® coating                                                                                               1" min.
                                                                                                                                    side cover                   4" or 6" slab
                 Installation:
                 •• Use all specified fasteners; see General Notes.
                                                                                                                                                                         1⁄ 4 x 11⁄ 4"
                 •• Locate and place PPBZ on footing according to framing plans.                                                                                         Titen 2 screw
                 •• Secure PPBZ to footing with (2) (1⁄4" dia. x 1 1⁄4" long hex-head) Titen
                    concrete screws located a minimum of 1 1⁄2" from the edge of concrete.                                                                                   6" min. for 4x4 post
                                                                                                                                                                             8" min. for 6x6 post
                 •• Attach 4x4 post to PPBZ using (12) 0.148" x 3" nails. After bracing
                    the top and bottom of the post from lateral movement, the post may
                    then be loaded in download or uplift.                                                                                                                              Typical
                                                                                                                                                                                       PPB44-4Z
                 •• When ready, pour concrete porch slab (4" or 6") up to the bottom of the                                                                                            Installation
                    standoff base while maintaining minimum 1" concrete side coverage.




                                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                 Codes: See p. 12 for Code Reference Key Chart


                     These products are available with additional corrosion protection. For more information, see p. 15.

                                                        Dimensions                       Fasteners                                Allowable Loads (DF/SP/SPF/HF)
                                     Nominal               (in.)                            (in.)                       Prior to Pour            Embedded into Concrete
                         Model                                                                                                                                                               Code
                                     Column
                          No.                                                                                         Uplift      Down           Uplift (160)        Down                    Ref.
                                      Size      W1       W2      D    H         Foundation             Post
                                                                                                                      (160)       (100)    Uncracked Cracked         (100)
                                                                                             Wind and Seismic Design Category A&B
                       PPB44-4Z        4x4      3 5/8   3 3/8    4   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       4,720        1,420          995           7,830
                                                                                                                                                                                           IBC, FL, LA
                       PPB44-6Z        4x4      3 5/8   3 3/8    6   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       4,295        2,105         2,105         10,505
                       PPB66-4Z        6x6      5 5/8   5 3/16   4   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       6,545        1,420          995           7,830
                                                                                                                                                                                               —
                       PPB66-6Z        6x6      5 5/8   5 3/16   6   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       6,110        2,105         2,105         10,505
                                                                                                   Seismic Design Category C–F
                       PPB44-4Z        4x4      3 5/8   3 3/8    4   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       4,720        1,245          870           7,830
                                                                                                                                                                                           IBC, FL, LA
                       PPB44-6Z        4x4      3 5/8   3 3/8    6   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       4,295        2,105         1,895         10,505
                       PPB66-4Z        6x6      5 5/8   5 3/16   4   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       6,545        1,245          870           7,830
                                                                                                                                                                                               —
                       PPB66-6Z        6x6      5 5/8   5 3/16   6   5 3/4   (2) 1/4 x 1 1/4 Titen 2    (12) 0.148 x 3    220       6,110        2,105         1,895         10,505
                     1. Loads may not be increased for duration of load.
                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                     3. To obtain LRFD values, multiply ASD seismic load values by 1.4 and wind load values by 1.67 (1.6 for 2012 IBC).
                     4. In accordance with IBC, Section 1613.1, detached one- and two-family dwellings in Seismic Design Category (SDC) C may use
                        “Wind and SDC A&B” allowable loads.
                     5. Downloads shall be reduced where limited by capacity of the post.
                     6. Designer is responsible for concrete design.
                     7. For full loads, 1" concrete side cover is required on all sides.
                     8. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as
                        the narrow face. Values in the tables reflect straps nailed to the wide face. Do not nail PPBZ straps to the narrow face of SCL columns.
82                   9. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 84 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  BC/BCS
                                                  Post Caps
                                                  The BCS allows for the connection of (2) 2x’s to a
                                                  4x post or (3) 2x’s to a 6x post. Double-shear nailing                                                                                                        Pilot holes for manufacturing purposes
                                                                                                                                                                                                                (Do not install bolts) (typ.)
                                                  between beam and post gives added strength. The BC                                                                    Pilot holes for
                                                                                                                                                                        manufacturing
                                                  series offers dual purpose post cap/base for light cap                                                                purposes




                                                                                                                                                                                                                                                         Bases and Caps
                                                  or base connections.                                                                                                  (Do not install
                                                                                                                                                                        bolts) (typ.)
                                                  Material: 18 gauge                                                                                                    Beam
                                                                                                                                                                        flanges
                                                  Finish: Galvanized. Some products available in
                                                  ZMAX® coating. See Corrosion Information, pp. 13–15.
                                                  Installation:
                                                                                                                                       Post
                                                  •• Use all specified fasteners; see General Notes                                    flanges
                                                                                                                                                                                                                   BC8 Cap/Base
                                                  •• Do not install bolts into pilot holes
                                                                                                                                            BC 4 Cap/Base
                                                  •• BCS — Install dome nails on beam; drive nails at an                                         (BC6 similar)
                                                     angle through the beam into the post below to
                                                     achieve the table loads
                                                                                                                                                                                          BCS2-2/ 4                            Lateral
                                                  •• BC — Install with 0.162" x 3 1⁄2" nails or 0.162" x 2 1⁄2"
                                                                                                                                                               Pilot holes for
                                                     joist hanger nails                                                                                    manufacturing purposes
                                                                                                                                                            (Do not install bolts)
                                                  •• Post bases do not provide adequate resistance to                                         Base                  (typ.)
                                                     prevent members from rotating about the base and                                        bottom
                                                     therefore are not recommended for non-top-supported
                                                     installations (such as fences or unbraced carports)
                                                  •• To tie multiple 2x members together, the Designer
                                                     must determine the fasteners required to join members                                                     Post flanges
                                                     to act as one unit without splitting the wood
                                                                                                                                            BC60 Half Base
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                                                            Typical BCS Installation
                                                                                                                                                 (other similar)



                                                      These products are available with                For stainless-                      Many of these products are approved for installation
                                                      additional corrosion protection.                 steel fasteners,                    with Strong-Drive® SD Connector screws.
                                                      For more information, see p. 15.                 see p. 21.                          See pp. 335–337 for more information.

                                                                                       Dimensions                                                     Fasteners                                 Allowable Loads (DF/SP)
                                                         Model                            (in.)                                                          (in.)                                           (160)                      Code
                                                          No.                                                                                                                                                                       Ref.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                Beam                     Post                      Base
                                                                     W1       W2       L1      L2         H1       H2                                                                             Uplift       Lateral
                                                                                                                                Flange                  Flange                    Bottom
                                                                                                                                            Caps
                                                        BC4          3 9/16   3 9/16   2 7/8   2 7/8       3        3       (6) 0.162 x 3 1/2      (6) 0.162 x 3 1/2                —              605         1,000
                                                        BC46         3 9/16   5 1/2    4 7/8   2 7/8     3 1/2    2 1/2     (12) 0.162 x 3 1/2     (6) 0.162 x 3 1/2                —              945         1,000
                                                        BC4R           4        4       4       4          3        3       (12) 0.162 x 3 1/2     (12) 0.162 x 3 1/2               —              605         1,000
                                                        BC6          5 1/2    5 1/2    4 3/8   4 3/8     3 3/8    3 3/8     (12) 0.162 x 3 1/2     (12) 0.162 x 3 1/2               —             1,185        1,825                IBC,
                                                        BC6R           6        6       6       6          3        3       (12) 0.162 x 3 1/2     (12) 0.162 x 3 1/2               —             1,185        1,825               FL, LA
                                                        BC8          7 1/2    7 1/2    7 1/2   7 1/2       4        4       (12) 0.162 x 3 1/2     (12) 0.162 x 3 1/2               —             1,660        1,825
                                                        BCS2-2/4     3 1/8    3 9/16   2 7/8   2 7/8    2 15/16   2 15/16    (8) 0.148 x 3            (6) 0.148 x 3                 —              895          890
                                                        BCS2-3/6     4 5/8    5 9/16   4 3/8   2 7/8     3 5/16   2 15/16   (12) 0.162 x 3 1/2     (6) 0.162 x 3 1/2                —              895         1,330
                                                                                                                                           Bases
                                                        BC40         3 9/16    —       3 1/4   —         2 1/4     —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      510          735                IBC, LA
                                                        BC40R          4       —        4      —           3       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      510          735
                                                                                                                                                                                                                                      —
                                                        BC460        5 1/2     —       3 3/8   —           3       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      450          735
                                                        BC60         5 1/2     —       5 1/2   —           3       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      450          735                IBC, LA
                                                        BC60R          6       —        6      —           3       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      450          735
                                                        BC80         7 1/2     —       7 1/2   —           4       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      450          735                   —
                                                        BC80R          8       —        8      —           4       —               —               (6) 0.162 x 3 1/2        (4) 0.162 x 3 1/2      450          735
                                                      1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                                                      2. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as the
                                                         narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load reductions
                                                         resulting from narrow-face installations.
                                                      3. Base allowable loads assume that nails have full penetration into the supporting member. Loads do not apply to end-grain post installations.
                                                      4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.

                                                                                                                                                                                                                                                            83
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 85 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 AC/LPCZ/LCE/RTC
                 Post Caps
                 The universal design of the LCE4 post cap
                 provides high capacity while eliminating the
                 need for rights and lefts. For use with 4x or
                 6x lumber. LPCZ — Adjustable design
                                                                 21/2"
Bases and Caps




                 allows greater connection versatility.
                 Material: LCE4 — 20 gauge;
                 AC, LPC4Z — 18 gauge;
                 LPC6Z — 16 gauge;
                                                                 21/4"
                 RTC — 14 gauge
                 Finish: Galvanized.
                 Some products available in
                                                                                             "
                 ZMAX® coating and stainless steel.
                                                                           LPCZ          11/4
                 See Corrosion Information, pp. 13–15.
                                                                                                                           LCE4
                 Installation:
                 •• Use all specified fasteners;
                    see General Notes
                 •• Install all models in pairs.
                    LPCZ — 2 1⁄2" beams may be
                    used if 0.148" x 1 1⁄2" nails are
                                                                                                               AC
                    substituted for 0.148" x 3" nails
                 Codes: See p. 12 for Code Reference
                 Key Chart




                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 Typical LCE4 Installation                 Typical LCE4                    Typical LCE4Z Installation
                                    (for 4x or 6x lumber)                Corner Installation                    (mitered corner)
                                                                          (mitered corner)




                                                                                                      3"

                                                                                                 9"

                                                                                                                                        47⁄8"




                                 Typical AC 4 Installation               RTC44 Installation                     RTC44 Installation
                                                                            (square cut)                         (mitered corner)

84
                                                                         UPDATED 06/01/19
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 86 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  AC/LPCZ/LCE/RTC
                                                  Post Caps (cont.)
                                                     These products are available with                          For stainless-                  Many of these products are approved for installation
                                                     additional corrosion protection.                           steel fasteners,                with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                           see p. 21.                      See pp. 335–337 for more information.

                                                                             Dimensions                                            Total No. Fasteners                    Allowable Loads (DF/SP)




                                                                                                                                                                                                                                  Bases and Caps
                                                         Model                  (in.)                   Min. /                             (in.)                                   (160)                Code
                                                          No.                                           Max.                                                                                            Ref.
                                                                           W                 L                               Beam                     Post                  Uplift        Lateral

                                                                          3 9/16          6 1/2          Min.           (8) 0.162 x 3 1/2       (8) 0.162 x 3 1/2           1,745          1,610
                                                        AC4
                                                                          3 9/16          6 1/2          Max.          (14) 0.162 x 3 1/2      (14) 0.162 x 3 1/2           2,490          1,475

                                                                            4                7           Min.           (8) 0.162 x 3 1/2       (8) 0.162 x 3 1/2           1,745          1,610
                                                        AC4RZ
                                                                            4                7           Max.          (14) 0.162 x 3 1/2      (14) 0.162 x 3 1/2           2,490          2,075

                                                        LCE4               —              5 3/8           —            (14) 0.162 x 3 1/2      (10) 0.162 x 3 1/2           1,950          1,350
                                                                                                                                                                                                         IBC,
                                                                          5 1/2           8 1/2          Min.           (8) 0.162 x 3 1/2       (8) 0.162 x 3 1/2           1,665          1,565
                                                                                                                                                                                                        FL, LA
                                                        AC6
                                                                          5 1/2           8 1/2          Max.          (14) 0.162 x 3 1/2      (14) 0.162 x 3 1/2           2,815          2,075

                                                                            6                9           Min.           (8) 0.162 x 3 1/2       (8) 0.162 x 3 1/2           1,665          1,565
                                                        AC6RZ
                                                                            6                9           Max.          (14) 0.162 x 3 1/2      (14) 0.162 x 3 1/2           3,055          2,450

                                                        LPC4Z             3 9/16          3 1/2           —              (8) 0.148 x 3           (8) 0.148 x 3               755            760

                                                        LPC6Z             5 9/16          5 1/2           —              (8) 0.148 x 3           (8) 0.148 x 3               920            885
                                                     1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                                        Reduce where other loads govern.
                                                     2. Loads apply only when used in pairs.
                                                     3. LPCZ lateral load is in the direction parallel to the beam.
                                                     4. For minimum nailing quantity and load values, fill all round holes; for maximum nailing quantity and load values,
                                                        fill all round and triangular holes.
                                                     5. Uplift loads do not apply to spliced conditions. Spliced conditions must be detailed by the Designer to transfer
                                                        tension loads between spliced members by means other than the post cap.
                                                     6. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber
                                                        strands/veneers known as the narrow face. Values in the tables reflect installation into the wide face. See technical
                                                        bulletin T-C-SCLCLM at strongtie.com for load reductions resulting from narrow-face installations.
                                                     7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                             Dimensions                 Total No. of Fasteners
                                                                                                                                                         DF/SP Uplift Loads                            SPF Uplift Loads
                                                         Model No.              (in.)                            (in.)
                                                                                 W       L             Beam                   Post           Side Beam       Main Beam          Post       Side Beam     Main Beam        Post
                                                       RTC441
                                                                             3 9/16     4 3/4     (16) 0.162 x 3 1/2    (10) 0.162 x 3 1/2      900                 900         1,800         775            775          1,550
                                                       (Mitered corner)
                                                       RTC442
                                                                             3 9/16     4 3/4     (16) 0.162 x 3 1/2    (10) 0.162 x 3 1/2      925              1,230          1,760         795           1,060         1,515
                                                       (Square cut)
                                                       LCE4Z1
                                                                                5 3/8   5 3/8     (14) 0.162 x 3 1/2    (10) 0.162 x 3 1/2       —                  —              885        —                —          760
                                                       (Mitered corner)
                                                     1. The allowable download for the mitered RTC44 and LCE4Z connection is limited to the bearing of the mitered beams on the post
                                                        and shall be determined by the Designer.
                                                     2. The allowable download for the main beam in the square-cut RTC44 connection is limited to the bearing of the beam on the post
                                                        and shall be determined by the Designer. The side beam allowable download is 1,170 lb.
                                                     3. The combined uplift loads applied to all the beams must not exceed the post allowable uplift load listed in the table.
                                                     4. Connectors must be installed in pairs to achieve listed loads.




                                                                                                                                                                                                                                     85
                                                                                                                                   UPDATED 06/01/19
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 87 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CBTZ
                 Concealed Beam Tie
                 CBTZ, is part of the concealed structural                                    1¼"
                                                                                                                                                                                                                                                                        Latera
                 connector line that combines structural strength                                                                                                                                                                                                             l
                 with invisibility. Designed to connect horizontal




                                                                                                 U.S. PATENT PENDING
                 beams atop a vertical post, the CBTZ continues                                                                                       CBT4Z
Bases and Caps




                 the structural load path into the foundation                                                                                    (CBT2Z similar)
                 through the CPTZ. The simplistic cylindrical                                                                                   U.S. Patent Pending
                 design allows installations with a common drill
                 bit, eliminating challenging kerf cuts. The CBTZ
                 is available in two models designed to connect
                 beams and posts of a variety of sizes. It is part
                 of a concealed connector system that includes




                                                                                                                                                                      POST BEAM
                                                                                                                                                                                                                                                         1⁄2"
                 the CPTZ and CJT.




                                                                                                 POST BEAM
                                                                                     H                                                                                                                                                                   dia.
                 Features:                                                                                                                                                                                                                                                                        Typical
                                                                                                                                                                                                                      31⁄4"
                                                                                                                                                                                                                   short dowel                                                                    CBT4Z
                 •• Flattened sides assist installer while using                                                                                                                                                                                                                                  Installation
                                                                                                                                                                                                                      43⁄4"
                    the CBTZ as a template                                                                                                                                                                         long dowel
                 •• Locator tabs provide proper dimensional                                                                                  7" CBT4Z

                                                                                                 CPT4Z
                    layout                                                                                                                   51/4" CBT2Z
                                                                                                                                                                                                                                                                      Multi-Ply
                 •• Required dowel pins included
                                                                                                                                                                                                                                                                     Beam Detail
                                                                                                 Strong-Tie®
                                                                                                 SIMPSON




                 •• Orientation markings distinguish which
                    end installs into the post and which end                                                                                                                                                             Chamfered
                    goes into the beam                                                                                                                                                                                   Steel Dowel
                                                                                     CBTZ Spliced Beam Details                                                                                                               (galvanized)
                 Material: 12 gauge




                                                                                                                                                                                                                                                                                  U.S. PATENT PENDING
                                                                                                                                                                                                                                                                                         ER-280
                 Finish: CBT — ZMAX® coating; the 1/2"-diameter                                                                                                1/2" Typ. 30° Typ.
                                                                                                                                                                ½" TYP.                                 30° TYP.


                 drift dowels are mechanically galvanized in                                            ral
                                                                                              Late
                 accordance with ASTM B695, Class 55




                                                                                                                                                                                                                                                                                      POST BEAM
                 Installation:
                                                                                                                       U.S. PATENT PENDING
                                                                                                                               ER-280




                                                                                                                                                                                  U.S. PATENT PENDING




                                                                                                                                                                                                                                                                                        CBT2Z
                 •• Use all specified fasteners; see General Notes
                                                                                                                                                                                         ER-280




                                                                                                                                                                                                                     11/4"
                                                                                                                                                                                                                     11/4"
                                                                                                                          BEAM




                                                                                                                                                                                                                                                                                  Strong-Tie ®
                 •• 1/2" dowels included

                                                                                                                                                                                                                             S4.5




                                                                                                                                                                                                                                                                                   SIMPSON
                                                                                                                         POST




                                                                                                                                                                                     POST BEAM




                 •• CBT2Z requires a minimum 6"-deep
                                                                                                                           CBT4Z




                                                                                                                                                                                                                   6"
                                                                                                                                                                                                                    6"

                    nominal beam
                                                                                                                       Strong-Tie ®
                                                                                                                         SIMPSON




                                                                                                                                                                                      CBT2Z
                                                                                                                                                                                  Strong-Tie ®




                 •• For step-by-step installation instructions,
                                                                                                                                                                                   SIMPSON




                                                                                                                                                                                                                                          S4.5




                                                                                                                                                                                                                                                 11/4"
                                                                                                                                                                                                                                                 11/4"
                    see technical bulletin T-C-CBTZINS or view
                    our video on strongtie.com
                                                                                                                                                                                                                                                                Multi-Ply Beam CBT2Z
                 Codes: See p. 12 for Code Reference Key                                   CBT4Z Shown                                                                                                                                                                 End View




                                                                                                                                                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                 Chart                                                                     (CBT2Z similar)                                                     End View                                                      Top View                               (CBT4Z similar)


                     These products are available with additional corrosion protection. For more information, see p. 15.

                                                      Dimensions
                                        Beam                             CBTZ Fasteners          Splice Fasteners                                                                                                  Allowable Loads (DF/SP)
                                                         (in.)
                      Model Post                                                                                                                                                                                                                                                                            Code
                                                                      Qty.                                               Continuous Beam                                                                                 End of Beam                                Spliced Beam
                       No. (Min.)             Size                                                                                                                                                                                                                                                          Ref.
                                       Ply             D      H                     Type           Quantity – Type Uplift Lateral                                                                                   Uplift Lateral                              Uplift Lateral
                                             (Min.)                Post Beam                                                         Down                                                                                          Down                                        Down
                                                                                                                       (160) (160)                                                                                  (160) (160)                                 (160) (160)
                                                                                                    Standard Installation
                                                                             1/2” x 3 1/4” dowel           —
                      CBT2Z      4x4   —      4x6     1 1/4   10    2     2                                            2,020 750 6,890                                                                              1,585           550          6,890           —      —                               —
                                                                                   1/2” MB                 —                                                                                                                                                                                                IBC,
                                                                             1/2” x 4 3/4” dowel           —                                                                                                                                                                                                 FL
                      CBT4Z      6x6   —      6x8     1 1/4   14    3     3                                            4,215 1,655 18,140                                                                           3,695 1,055 18,140                           —      —                               —
                                                                                   1/2” MB                 —
                                                                                           Alternate Installation – Multi-ply Beam
                      CBT2Z      4x4   2      2x6     1 1/4   10    2     2  1/2” x 2 3/4” dowel           —           1,515 550 5,795                                                                              1,515 550 5,795                              —      —                               —
                                                                                                                                                                                                                                                                                                            —
                      CBT4Z      6x6   3      2x8     1 1/4   14    3     3  1/2” x 3 1/4” dowel           —           2,240 1,055 14,700                                                                           2,240 1,055 14,700                           —      —                               —
                                                                                            Alternate Installation – Spliced Beam
                      CBT2Z      4x4   —      4x6     1 1/4   10    2     2  1/2” x 3 1/4” dowel (4) 1/4” x 4 1/2” SDS —        —      —                                                                                 —          —               —           1,880 750 6,890
                                                                                                                                                                                                                                                                                                            —
                      CBT4Z      6x6   —      6x8     1 1/4   14    3     3  1/2” x 4 3/4” dowel (4) 1/4” x 6” SDS       —      —      —                                                                                 —          —               —           4,215 1,655 18,140
                     1. Uplift and lateral loads have been increased for wind or earthquake loading, with no further increase allowed; reduce where other loads govern.
                     2. Lateral load is in the direction parallel to the beam.
                     3. Alternative 1/2”-diameter hex- or square-head machine bolts may be used for loads listed.
                     4. Lag or carriage bolts are not permitted.
                     5. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers.
                        Values in the tables reflect dowel or bolt installation into the wide face.
                     6. See figure for placement of the additional SDS fasteners required for the splice connection.
                     7. Dowels included in CBTZ kits do not match required lengths for the multi-ply application. The sizes shown in the table above need to be
                        ordered separately or trimmed in the field.
                     8. Built-up lumber (multiple members) must be fastened together to act as one to resist the applied load (excluding the connector fasteners).
                        This must be determined by the Designer.
86                   9. Center CBTZ on built-up beam. Loads are applicable to beam installation flush to one side of post or beam centered on post.
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 88 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PCZ/EPCZ
                                                  Post Caps
                                                  PCZ/EPCZ post caps are designed with their post                                                                                                                        5¼"
                                                  and beam flanges in-line so that one PCZ/EPCZ                                                                                                                                              W
                                                                                                                                                 7"
                                                  model can accommodate several post sizes. The
                                                  PCZ/EPCZ uses 0.148" x 3" nails. An alternate                                                                                  W




                                                                                                                                                                                                                                                                   Bases and Caps
                                                  choice of fastener is the #9 x 1 1⁄2" Strong-Drive®                                           SON
                                                                                                                                          SIMP -Tie®
                                                                                                                                                                                                               SIM
                                                                                                                                                                                                                   P
                                                                                                                                                                                                               Stro SON

                                                  SD Connector screw. ZMAX® finish is standard to                                         Stron
                                                                                                                                                g                                             3"                   ng-T
                                                                                                                                                                                                                       ie®
                                                                                                                                                                                                                                                          3"
                                                  meet exposure conditions in many environments.
                                                  See additional corrosion information at                                                                                                               1⅝




                                                                                                                                                      OF POST
                                                                                                                                             CENTER
                                                  strongtie.com/info.                                                                                                                                     "




                                                                                                                                                                                                                CENTER
                                                                                                                                                                                                               OF POST
                                                  Material: 16 gauge                                                     1⅝ "                                         W               Pilot holes for                                            Pilot holes for
                                                                                                                                                                                      manufacturing                                              manufacturing
                                                                                                                                             2⅝"                                      purposes                 2⅝              Post flange       purposes
                                                  Finish: ZMAX coating                                                                                                                (Do not install                "                           (Do not install
                                                                                                                                                                 Post flange          bolts) (typ.)                                              bolts) (typ.)
                                                  Installation:
                                                                                                                                                                PCZ                                                            EPCZ
                                                  •• Use all specified fasteners; see General Notes
                                                  •• Do not install bolts into pilot holes                                                                                       al
                                                                                                                                                                           Later
                                                  Options:
                                                  •• For end conditions, specify EPCZ post caps
                                                  •• For heavy-duty applications, see CCQ and
                                                     CC Series
                                                  •• For retrofit applications, see AC and LCE Series
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                      These products are available with additional corrosion protection.
                                                      For more information, see p. 15.                                                                               Typical PCZ
                                                                                                                                                                 Post Cap Installation                         Typical EPCZ End Post
                                                        Many of these products are approved for installation with Strong-Drive®                                                                                   Cap Installation
                                                        SD Connector screws. See pp. 335–337 for more information.


                                                                                                                                Allowable Loads (DF/SP)                                                       Shim by
                                                                                     Fasteners                                                                                                                Designer
                                                        Model      W                    (in.)                Post              PCZ                                       EPCZ                Code
                                                         No.      (in.)                                      Size                                                                            Ref.
                                                                                                                      Uplift         Lateral                    Uplift      Lateral
                                                                              Beam               Post
                                                                                                                      (160)           (160)                     (160)        (160)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                            (2) 2x4   1,480          1,120                      1,130           895
                                                                                                             4x4      1,480          1,260                      1,130           1,075
                                                        PC4Z      3 9/16   (10) 0.148 x 3   (8) 0.148 x 3
                                                                                                             4x6      1,480          1,260                      1,130           1,230
                                                                                                             4x8      1,480          1,380                      1,130           1,230
                                                                                                             4x6      1,480          1,260                      1,435           1,075        IBC,
                                                        PC6Z      5 1/2    (10) 0.148 x 3   (8) 0.148 x 3    6x6      1,480          1,295                      1,435           1,230       FL, LA

                                                                                                             6x8      1,480          1,380                      1,435           1,230
                                                                                                                                                                                                              EPCZ Post Cap Installed
                                                                                                             4x8      1,480          1,260                      1,435           1,075                          on Double 2x Members
                                                        PC8Z      7 1/2    (10) 0.148 x 3   (8) 0.148 x 3    6x8      1,480          1,295                      1,435           1,230
                                                                                                                                                                                                              Shim by
                                                                                                             8x8      1,480          1,380                      1,435           1,230                         Designer
                                                      1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                                         Reduce where other loads govern.
                                                      2. Uplift loads do not apply to spliced conditions. Spliced conditions must be detailed by the Designer to
                                                         transfer tension loads between spliced members by means other than the post cap.
                                                      3. Structural composite lumber columns have sides that show either the wide face or the edges of the
                                                         lumber strands/veneers known as the narrow face. Values in the tables reflect installation into the
                                                         wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load reductions resulting from
                                                         narrow-face installations.
                                                      4. Post and beam may consist of multiple members provided they are connected independently of the
                                                         post cap fasteners.
                                                      5. 0.148" x 2 1/2" nails may be used with no load reduction for uplift and 0.85 of the table loads for lateral.
                                                      6. #9 x 1 1/2" Strong-Drive® SD Connector screws may be substituted for table fasteners with no
                                                         load reduction.
                                                      7. To order models available for rough size lumber, specify RZ suffix — e.g., PC4RZ.
                                                      8. Fasteners: Nail dimensions in the table are diameter by length. See pp. 21–22 for fastener information.                                                   PCZ Post Cap Installed
                                                                                                                                                                                                                   on Double 2x Members

                                                                                                                                                                                                                                                                      87
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 89 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CCQ/ECCQ
                 Column Caps
                                 This product is preferable to similar connectors because
                                 of (a) easier installation, (b) higher loads, (c) lower installed
                                 cost, or a combination of these features.
Bases and Caps




                 Column caps provide a strong connection for column-beam                                                                                        H
                 combinations. This design uses Strong-Drive® SDS Heavy-Duty
                 Connector screws to provide faster installation and provides a
                 greater net section area of the column compared to bolts. The SDS
                 screws provide for a lower profile compared to standard through
                 bolts.
                 Material: CCQ3, ECCQ3, CCQ4, CCQ4.62, ECCQ4, ECCQ4.62,
                 CCQ6, ECCQ6 — 7 gauge; all others — 3 gauge
                 Finish: Simpson Strong-Tie gray paint; available in HDG and
                 stainless steel; CCOQ and ECCOQ — no coating
                 Installation:
                 •• Install 1⁄4" x 2 1⁄2" Strong-Drive SDS Heavy-Duty Connector                             ECCQ46SDS2.5                     CCQ46SDS2.5
                    screws, which are provided with the column cap. (Lag screws
                    will not achieve the same load.) Install stainless-steel Strong-Drive
                    screws with stainless-steel connectors.
                 •• CCOQ and ECCOQ column caps only (no straps) may be
                    ordered for field-welding to pipe or other columns. Dimensions
                    are same as CCQ and ECCQ. Weld by Designer.
                 •• For rough-cut lumber sizes, provide dimensions. An
                    optional W2 dimension may be specified with any column
                    size given. (Note that the W2 dimension on straps rotated
                    90° is limited by the W1 dimension.)
                 Options:
                 •• For end conditions, specify ECCQ.
                 •• Straps may be rotated 90° where W1 ≥ W2 and for CCQ5-6.
                 •• Other custom column caps are available. Contact                                            CCOQ4-SDS2.5
                    Simpson Strong-Tie.                                                                             (no coating)
                                                                                                                                           Optional CCQ with
                 Codes: See p. 12 for Code Reference Key Chart                                                                             Straps Rotated 90°




                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                             7"
                                                                                                            min
                                                                                                                .
                                                                                                                                                         7"
                                                                                                                                                        min
                                                                                                                                                            .



                                                                                                                                                   Weld by
                                                                                                                                                   Designer

                             Inverted CCQ44SDS2.5                                     Typical CCQ46SDS2.5                          CCOQ Installation
                            Post-to-Beam Installation                                      Installation                            on Steel Column




88
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 90 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CCQ/ECCQ
                                                  Column Caps (cont.)
                                                     These products are available with additional corrosion                     For stainless-steel
                                                     protection. For more information, see p. 15.                               fasteners, see p. 21.

                                                                                                  Dimensions (in.)             No. of 1/4" x 2 1/2"             Allowable Loads (DF/SP)




                                                                                                                                                                                                                                  Bases and Caps
                                                                            Beam                                                SDS Screws                     CCQ                     ECCQ                      CCOQ/ECCOQ
                                                            Model                                                                                                                                     Code
                                                                            Width                              L                                                                                                  Model No.
                                                             No.                          W1      W2                       H     Beam                 Uplift         Down     Uplift          Down    Ref.
                                                                             (in.)                                                                                                                                (No Legs)
                                                                                                                                              Post
                                                                                                          CCQ ECCQ             CCQ ECCQ               (160)          (100)    (160)           (100)
                                                      CCQ3-4SDS2.5            3 1/8       3 1/4   3 5/8   11       8 1/2   7   16      14      14     5,370      16,980       3,465           6,125              CCOQ3-SDS2.5
                                                      CCQ3-6SDS2.5            3 1/8       3 1/4   5 1/2   11       8 1/2   7   16      14      14     5,370      21,485       3,465       10,740                ECCOQ3-SDS2.5

                                                      CCQ44SDS2.5             3 1/2       3 5/8   3 5/8   11       8 1/2   7   16      14      14     5,370      19,020       3,785           7,655
                                                                                                                                                                                                                 CCOQ4-SDS2.5
                                                      CCQ46SDS2.5             3 1/2       3 5/8   5 1/2   11       8 1/2   7   16      14      14     6,785      24,065       3,785       12,030
                                                                                                                                                                                                                ECCOQ4-SDS2.5
                                                      CCQ48SDS2.5             3 1/2       3 5/8   7 1/2   11       8 1/2   7   16      14      14     6,785      24,065       3,785       16,405
                                                      CCQ4.62-3.62SDS         4 1/2       4 5/8   3 5/8   11       8 1/2   7   16      14      14     5,370      23,390       3,785           9,845
                                                                                                                                                                                                                CCOQ4.62-SDS2.5
                                                      CCQ4.62-4.62SDS         4 1/2       4 5/8   4 5/8   11       8 1/2   7   16      14      14     5,370      30,070       3,785       12,655
                                                                                                                                                                                                               ECCOQ4.62-SDS2.5
                                                      CCQ4.62-5.50SDS         4 1/2       4 5/8   5 1/2   11       8 1/2   7   16      14      14     6,785      30,940       3,785       15,470
                                                      CCQ5-4SDS2.5            5 1/8       5 1/4   3 5/8   11       8 1/2   7   16      14      14     5,370      26,635       4,040       11,210
                                                                                                                                                                                                                 CCOQ5-SDS2.5
                                                      CCQ5-6SDS2.5            5 1/8       5 1/4   5 1/2   11       8 1/2   7   16      14      14     6,785          28,190   5,355       17,615
                                                                                                                                                                                                                ECCOQ5-SDS2.5
                                                      CCQ5-8SDS2.5            5 1/8       5 1/4   7 1/2   11       8 1/2   7   16      14      14     6,785      35,235       5,355       24,025
                                                      CCQ64SDS2.5          5 1/4, 5 1/2   5 1/2   3 5/8   11       8 1/2   7   16      14      14     5,370      28,585       3,785       12,030
                                                      CCQ66SDS2.5          5 1/4, 5 1/2   5 1/2   5 1/2   11       8 1/2   7   16      14      14     6,785      33,275       3,785       18,905                 CCOQ6-SDS2.5
                                                      CCQ68SDS2.5          5 1/4, 5 1/2   5 1/2   7 1/2   11       8 1/2   7   16      14      14     6,785          37,815   3,785       25,780                ECCOQ6-SDS2.5

                                                      CCQ6-7.13SDS2.5      5 1/4, 5 1/2   5 1/2   7 1/8   11       8 1/2   7   16      14      14     6,785          37,815   3,785       24,490
                                                                                                                                                                                                       IBC,
                                                      CCQ74SDS2.5             6 3/4       6 7/8   3 5/8   11       8 1/2   7   16      14      14     5,370      33,490       4,040       15,355      FL, LA
                                                      CCQ76SDS2.5             6 3/4       6 7/8   5 1/2   11       8 1/2   7   16      14      14     6,785          37,125   5,355       24,130                 CCOQ7-SDS2.5
                                                      CCQ77SDS2.5             6 3/4       6 7/8   6 7/8   11       8 1/2   7   16      14      14     6,785      48,265       5,355       29,615                ECCOQ7-SDS2.5

                                                      CCQ78SDS2.5             6 3/4       6 7/8   7 1/2   11       8 1/2   7   16      14      14     6,785      48,265       5,355       32,905
                                                      CCQ7.1-4SDS2.5            7         7 1/8   3 5/8   11       8 1/2   7   16      14      14     5,370      34,730       4,040       18,375
                                                      CCQ7.1-6SDS2.5            7         7 1/8   5 1/2   11       8 1/2   7   16      14      14     6,785      38,500       5,355       28,875                CCOQ7.12-SDS2.5
                                                      CCQ7.1-7.1SDS2.5          7         7 1/8   7 1/8   11       8 1/2   7   16      14      14     6,785          57,750   5,355       36,750               ECCOQ7.12-SDS2.5
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      CCQ7.1-8SDS2.5            7         7 1/8   7 1/2   11       8 1/2   7   16      14      14     6,785      52,500       5,355       39,375
                                                      CCQ84SDS2.5             7 1/2       7 1/2   3 5/8   11       8 1/2   7   16      14      14     6,785          37,210   5,355       16,405
                                                                                                                                                                                                                 CCOQ8-SDS2.5
                                                      CCQ86SDS2.5             7 1/2       7 1/2   5 1/2   11       8 1/2   7   16      14      14     6,785      41,250       5,355       25,780
                                                                                                                                                                                                                ECCOQ8-SDS2.5
                                                      CCQ88SDS2.5             7 1/2       7 1/2   7 1/2   11       8 1/2   7   16      14      14     6,785      51,565       5,355       35,155
                                                      CCQ94SDS2.5             8 3/4       8 7/8   3 5/8   11       8 1/2   7   16      14      14     6,785      47,545       5,355       19,905
                                                                                                                                                                                                                 CCOQ9-SDS2.5
                                                      CCQ96SDS2.5             8 3/4       8 7/8   5 1/2   11       8 1/2   7   16      14      14     6,785          48,125   5,355       31,280
                                                                                                                                                                                                                ECCOQ9-SDS2.5
                                                      CCQ98SDS2.5             8 3/4       8 7/8   7 1/2   11       8 1/2   7   16      14      14     6,785      62,565       5,355       42,655

                                                                                                                                                                                                                CCOQ10-SDS2.5
                                                      CCQ106SDS2.5            9 1/4       9 1/2   5 1/2   11       8 1/2   7   16      14      14     6,785      52,250       5,355       32,655
                                                                                                                                                                                                               ECCOQ10-SDS2.5

                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Downloads shall be reduced where limited by capacity of the post.
                                                     3. Uplift loads do not apply to spliced conditions. Spliced conditions must be detailed by the Designer to transfer tension loads between spliced
                                                        members by means other than the post cap.
                                                     4. Spliced conditions must be detailed by the Designer to transfer tension loads between spliced members by means other than the column cap.
                                                     5. Column sides are assumed to be aligned in the same vertical plane as the beam sides. CCQ4.62 models assume a minimum 3 1/2"-wide post.
                                                     6. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as the
                                                        narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load reductions
                                                        resulting from narrow-face installations.
                                                     7. Beam depth must be a minimum of 7".
                                                     8. For 5 1/4" engineered lumber, use 5 1/2" models.
                                                     9. CCOQ and ECCOQ welded to a steel column will achieve maximum load listed as CCQ and ECCQ. The steel column width shall match
                                                        the beam width. Weld by Designer.




                                                                                                                                                                                                                                     89
                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 91 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 CC/ECC/ECCU
                 Column Caps
                 Column caps provide a strong connection for
                 column-beam combinations.
                 Material: CC 3 1⁄4, CC44, CC46, CC48, CC 4.62, CC64,
                 CC66, CC68, CC6-7 1⁄8, ECC 3 1⁄4, ECC44, ECC46, ECC48,
Bases and Caps




                 ECC 4.62, ECC64, ECC66, ECC68, ECC6-7 1⁄8 — 7 gauge;
                                                                                        23⁄4"
                 all others — 3 gauge                                                (5⁄8" bolts)
                 Finish: Simpson Strong-Tie gray paint. Some products                     3"
                 available in HDG, stainless steel or black powder coat;             (3⁄4" bolts)
                 CCO, ECCO — no coating.
                 Installation:                                                                                                      Hole
                                                                                                                                    cen s
                 •• Use all specified fasteners; see General Notes                                                                  betwtered
                                                                                                                                    stra een
                                                                                                                                        ps
                 •• Bolt holes shall be a minimum of 1⁄32" to a maximum of 1⁄16"
                    larger than the bolt diameter (per 2015 NDS, section 12.1.3.2)
                 •• Contact engineered wood manufacturers for connections
                                                                                                       CC
                    that are not through the wide face
                 Options:                                                                              L
                 •• Straps may be rotated 90° where W1 ≥ W2 (see illustration)                                         11⁄4"
                    and for CC5 1⁄4-6.
                 •• For special, custom or rough-cut lumber sizes, provide                                                     H1
                    dimensions. An optional W2 dimension may be specified.
                    (The W2 dimension on straps rotated 90° is limited by
                    the W1 dimension.)
                                                                                                                                                       ECCU
                 •• CCO/ECCO — Column cap only (no straps) may be ordered                                                                         (ECCU44 has only
                    for field-welding to pipe or other columns. CCO/ECCO
                                                                                                                         ECC44
                                                                                                                                                   2 bolts to beam)
                    dimensions are the same as CC/ECC. Weld by Designer.
                 •• CCOB — Any two CCOs may be specified for back-to-back
                    welding to create a cross beam connector. Use the table loads;
                    the load is no greater than the lesser element employed.
                                                                                              21 ⁄2"




                                                                                                             W2
                 Codes: See p. 12 for Code Reference Key Chart




                                 CCO                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                     ECCO
                                                                                                           E = 13⁄4"
                                                                                                           unless
                                                                                                           otherwise
                                                                                                           specified



                                                                                                                                                 Optional CC with
                                                                                                                                                Straps Rotated 90°
                                                                                         Optional ECC with
                                                                                         Straps Rotated 90°




                                              CCOB

90
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 92 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CC/ECC/ECCU
                                                  Column Caps (cont.)
                                                     These products are available with additional corrosion                             For stainless-steel
                                                     protection. For more information, see p. 15.                                       fasteners, see p. 21.

                                                                                               Dimensions (in.)                          Machine Bolts                         Allowable Loads (DF/SP)




                                                                                                                                                                                                                                         Bases and Caps
                                                                       Beam                               L                                  Beam                         CC             ECC          ECCU                  CCO/ECCO
                                                                                                                                                                                                                   Code
                                                        Model No.      Width                                                                                                                                                Model No.
                                                                                   W1      W2                            H1      Size                     Post   Uplift        Down     Down     Uplift   Down     Ref.
                                                                        (in.)                                                                                                                                               (No Legs)
                                                                                                   CC   ECC ECCU                        CC    ECC ECCU
                                                                                                                                                                 (160)         (100)    (100)    (160)    (100)
                                                      CC3 1/4-4          3 1/8     3 1/4   3 5/8   11   7 1/2   9 1/2    6 1/2    5/8    4     2      4     2    3,150     16,980       6,835    3,150    6,835              CCO3 1/4
                                                      CC3 1/4-6          3 1/8     3 1/4   5 1/2   11   7 1/2   9 1/2    6 1/2    5/8    4     2      4     2    3,150         21,485   10,740   3,150    10,740            ECCO3 1/4

                                                      CC44               3 1/2     3 5/8   3 5/8   7    5 1/2   6 1/2     4       5/8    2     1      2     2    1,850         19,020   7,655    1,850    7,655             CCO4 ECCO4
                                                      CC46               3 1/2     3 5/8   5 1/2   11   8 1/2   9 1/2    6 1/2    5/8    4     2      4     2    3,530     24,065       12,030   3,530    12,030              CCO4/6
                                                      CC48               3 1/2     3 5/8   7 1/2   11   8 1/2   9 1/2    6 1/2    5/8    4     2      4     2    3,530     24,065       16,405   3,530    16,405             ECCO4/6

                                                      CC4.62-3.62        4 1/2     4 5/8   3 5/8   11   8 1/2   9 1/2    6 1/2    5/8    4     2      4     2    4,535     23,390       9,845    4,535    9,845
                                                                                                                                                                                                                              CCO4.62
                                                      CC4.62-4.62        4 1/2     4 5/8   4 5/8   11   8 1/2   9 1/2    6 1/2    5/8    4     2      4     2    4,535     30,070       12,655   4,535    12,655
                                                                                                                                                                                                                             ECCO4.62
                                                      CC4.62-5.50        4 1/2     4 5/8   5 1/2   11   8 1/2   9 1/2    6 1/2    5/8    4     2      4     2    4,535     30,940       15,470   4,535    15,470
                                                      CC5 1/4-4          5 1/8     5 1/4   3 5/8   13   9 1/2   10 1/2    8       3/4    4     2      4     2    6,300     26,635       11,210   6,300    11,210
                                                                                                                                                                                                                             CCO5 1/4
                                                      CC5 1/4-6          5 1/8     5 1/4   5 1/2   13   9 1/2   10 1/2    8       3/4    4     2      4     2    6,500         28,190   17,615   6,500    17,615
                                                                                                                                                                                                                            ECCO5 1/4
                                                      CC5 1/4-8          5 1/8     5 1/4   7 1/2   13   9 1/2   10 1/2    8       3/4    4     2      4     2    6,645     35,235       24,025   6,645    24,025
                                                      CC64            5 1/4, 5 1/2 5 1/2   3 5/8   11   7 1/2   9 1/2    6 1/2    5/8    4     2      4     2    5,545     28,585       12,030   5,545    12,030               CCO6
                                                      CC66            5 1/4, 5 1/2 5 1/2   5 1/2   11   7 1/2   9 1/2    6 1/2    5/8    4     2      4     2    5,545     33,275       18,905   5,545    18,905              ECCO6

                                                      CC68            5 1/4, 5 1/2 5 1/2   7 1/2   11   9 1/2   9 1/2    6 1/2    5/8    4     2      4     2    5,545         37,815   25,780   5,545    25,780
                                                                                                                                                                                                                             ECCO68
                                                      CC6-7 1/8       5 1/4, 5 1/2 5 1/2   7 1/8   11   9 1/2   9 1/2    6 1/2    5/8    4     2      4     2    5,545         37,815   24,490   5,545    24,490
                                                                                                                                                                                                                    IBC,
                                                      CC74               6 3/4     6 7/8   3 5/8   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,330     33,490       15,355   6,330    15,355   FL, LA
                                                      CC76               6 3/4     6 7/8   5 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,790         37,125   24,130   6,790    24,130               CCO7
                                                      CC77               6 3/4     6 7/8   6 7/8   13   10 1/2 10 1/2     8       3/4    4     2      4     2    7,020     48,265       29,615   7,020    29,615              ECCO7

                                                      CC78               6 3/4     6 7/8   7 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    7,145     48,265       32,090   7,145    32,905
                                                      CC7 1/8-4           7        7 1/8   3 5/8   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,360     34,730       18,375   6,360    18,375
                                                      CC7 1/8-6           7        7 1/8   5 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,825     38,500       28,875   6,825    28,875             CCO7 1/8
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      CC7 1/8-7 1/8       7        7 1/8   7 1/8   13   10 1/2 10 1/2     8       3/4    4     2      4     2    7,105         57,750   36,750   7,105    36,750            ECCO7 1/8

                                                      CC7 1/8-8           7        7 1/8   7 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    7,190     52,500       39,375   7,190    39,375
                                                      CC84               7 1/2     7 1/2   3 5/8   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,410         37,210   16,405   6,410    16,405
                                                                                                                                                                                                                               CCO8
                                                      CC86               7 1/2     7 1/2   5 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    6,885         41,250   25,780   6,885    25,780
                                                                                                                                                                                                                              ECCO8
                                                      CC88               7 1/2     7 1/2   7 1/2   13   10 1/2 10 1/2     8       3/4    4     2      4     2    7,250         51,565   35,155   7,250    35,155
                                                      CC94               8 3/4     8 7/8   3 5/8   13   10 1/2 10 1/2     8       3/4    4     4      4     2    6,580         47,545   19,905   6,580    19,905
                                                                                                                                                                                                                               CCO9
                                                      CC96               8 3/4     8 7/8   5 1/2   13   10 1/2 10 1/2     8       3/4    4     4      4     2    7,080         48,125   31,280   7,080    31,280
                                                                                                                                                                                                                              ECCO9
                                                      CC98               8 3/4     8 7/8   7 1/2   13   10 1/2 10 1/2     8       3/4    4     4      4     2    7,455     62,565       42,655   7,455    42,655

                                                                                                                                                                                                                              CCO10
                                                      CC106              9 1/4     9 1/2   5 1/2   13   10 1/2 10 1/2     8       3/4    4     4      4     2    7,160     52,250       32,655   7,160    32,655
                                                                                                                                                                                                                             ECCO10

                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Downloads shall be reduced where limited by allowable loads of the post.
                                                     3. CC uplift loads do not apply to splice conditions.
                                                     4. Splice conditions with CCs must be detailed by the Designer to transfer tension loads between spliced members by means other
                                                        than the column cap.
                                                     5. Column sides are assumed to be aligned in the same vertical plane as the beam sides. CC 4.62 models assume a minimum 3 1/2"-wide post.
                                                     6. Structural composite lumber columns have sides that show either the wide face or the edges of the lumber strands/veneers known as
                                                        the narrow face. Values in the tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at strongtie.com for load
                                                        reductions resulting from narrow-face installations.
                                                     7. Beam depth must be at least as tall as H1.
                                                     8. CCO and ECCO welded to a steel column will achieve maximum load listed as CC and ECC. The steel column width shall match the beam
                                                        width. Weld by Designer.




                                                                                                                                                                                                                                            91
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 93 of 341
                 Simpson Strong-Tie® Wood Construction Connectors

                 ECCLQ/CCCQ/CCTQ
                 Column Caps
                 The ECCLQ, CCCQ and CCTQ column caps provide strong, multiple
                 beam-to-column connector options. The design uses Strong-Drive® SDS
                 Heavy-Duty Connector screws to provide faster installation and a lower profile
                 compared to standard through bolts. Screws are configured to provide high                       4"
Bases and Caps




                 uplift design values.
                                                                                                                                            H1 =
                 Material: CCCQ3, ECCLQ3, CCTQ3, CCCQ4, ECCLQ4,                                                                             7"
                 CCTQ4, CCCQ4.62, ECCLQ4.62, CCTQ4.62, CCCQ6, ECCLQ6,
                 CCCTQ6 — 7 gauge; all others — 3 gauge
                 Finish: Simpson Strong-Tie gray paint; also available in HDG
                 Installation:                                                                                                  ECCLLQ-SDS2.5
                 •• Install 1⁄4" x 2 1⁄2" Strong-Drive SDS Heavy-Duty Connector screws,                                         (left direction shown)
                    which are provided, in all round holes. (Lag screws will not achieve
                    the same load.)
                 •• No additional welding is allowed.
                                                                                                                                W3
                 Options:
                 •• Many combinations of beam and post sizes can be manufactured
                    (refer to worksheet T-C-CCQLTC-WS at strongtie.com).
                 •• Available in widths up to 8" wide.
                 •• ECCLQ is available in left or right side beam orientations.
                    Specify ECCLLQ or ECCLRQ.
                 •• Straps may be rotated where W1 ≥ W2.
                 •• Column caps may be ordered without the column straps for field welding
                    to a steel column, full loads apply. Specify CCCOQ/CCTOQ/ECCLOQ.                                            ECCLRQ-SDS2.5
                    Weld by Designer.                                                                                           (right direction shown)
                 Ordering:
                 •• The L dimension varies depending on the width of the side stirrup
                    (W3 or W4). Contact Simpson Strong-Tie for exact dimensions.
                 •• Main beam stirrup height (H1) is 7". Side beam stirrups (H2 or H3)
                    can vary in height with the minimum height of 7". Specify the side                                 W1
                    stirrup height from the top of the cap.
                                                                                                                      4"




                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                 •• Example Order: 4x main beam, 6x post, 4x side beam (oriented to the left)
                    with both beams flush on bottom is ordered as an ECCLLQ464SDS.
                 Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                     H1 =
                                                                                                                                                     7"




                                                         Allowable Loads (DF/SP)
                                                                                                          Code                       CCCQ-SDS2.5
                       Series                      Uplift (160)                    Download (100)
                                                                                                          Ref.
                                     Main Beam     Side Beam       Total       Side Beam       Total
                   ECCLQ-SDS           2,835         1,840         3,795           6,780
                                                                                              Refer to
                   CCCQ-SDS            4,780         2,390         4,780           7,000                   FL
                                                                                              note #5
                   CCTQ-SDS            4,910         2,350         5,315           7,000
                                                                                                                           4"
                 1. Uplift loads have been increased for earthquake or wind loading with no further
                    increase allowed. Reduce where other loads govern.
                 2. Allowable load is per seat. Side beams must be loaded symmetrically for the CCCQ.
                 3. The combined uplift loads applied to all beams in the connector must not exceed the                                            H1 =
                    total allowable uplift load listed in the table.                                                                               7"
                 4. The ECCLQ side beam may use a side beam uplift load up to 2,350 lb. The deflection
                    of this load may exceed the standard 1/8" deflection by an additional 1/8".
                 5. The combined download for all the carried beams shall not exceed the allowable
                    download for the unmodified product on p. 89 (CCQ load for CCCQ and CCTQ,
                    or ECCQ load for ECCLQ). The download for each side beam shall not exceed the
                    allowable load shown.
                                                                                                                                      CCTQ-SDS2.5
                 6. Column width in the direction of the beam width must be the same as the main beam
                    width (W1).



92
                                                                                           UPDATED 06/01/19
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 94 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ECCL/CCC/CCT
                                                  Column Caps
                                                  Column-to-beam connections often have multiple beams framing
                                                  on top of a column. L, T, and cross-column caps provide design
                                                  solutions for this application.
                                                  Material: 7 gauge




                                                                                                                                                                                                              Bases and Caps
                                                  Finish: Simpson Strong-Tie gray paint, also available in HDG
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• Bolt holes shall be a minimum of 1/32" to a maximum of 1/16"                                           61⁄2" min. H2
                                                     larger than bolt diameter (per 2015 and 2018 NDS 12.1.3.2)                 7 gauge                  (31⁄2" for ECCL44)
                                                                                                                                 stirrup
                                                  Options:
                                                  •• Many combinations of beam and post sizes can be
                                                                                                                                 ECCLL                               W1
                                                     manufactured. Refer to worksheet T-C-CCLTC-WS
                                                     at strongtie.com.                                                    (left direction shown)
                                                                                                                             Order ECCLR for
                                                  •• The download shall be determined from the allowable loads                 right direction
                                                     for the unmodified product (see p. 91). The side beam can
                                                     take a maximum of 40% of the download and shall not
                                                     exceed 10,665 lb. The sum of the loads for the side beam(s)
                                                     and main beam can not exceed the table load.
                                                                                                                                                                                                   7 gauge
                                                  •• Uplift loads do not apply for ECCL caps. For CCC and CCT,                                                                                      stirrup
                                                     uplift loads from table apply for main beam only.
                                                  •• The column width in the direction of the main beam width                                                                          61⁄2" min. H2 and H3
                                                                                                                                                         7 gauge stirrup                 (31⁄2" for CCC44)
                                                     must be the same as the main beam width (W1).
                                                  •• Specify the stirrup height from the top of the cap. The
                                                     minimum side stirrup heights (H2 or H3) is 61⁄2" (31⁄2" for 44s).
                                                  •• The L dimension may vary depending on the width of the                                                                      CCC
                                                     side stirrup (W3 or W4).
                                                  •• Column caps may be ordered without the column straps
                                                     for field welding to a steel column. Specify CCOC/CCOT/
                                                     ECCOL. Weld by Designer. Full loads apply.
                                                  Ordering Examples:
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  •• A CCC66 with W3 = 5 1⁄2", H2 and H3 = 6 1⁄2" is a CC66 column                                             61⁄2" min. H2
                                                     cap with 5 1⁄2" beams on each side with all beam seats flush.                                           (31⁄2" for CCT44)
                                                                                                                                      7 gauge
                                                  •• An ECCLR66 with W3 = 3 5⁄8", H2 = 7 1⁄2" is an ECC66 end                          stirrup
                                                     column cap with a 4x beam on the right side (specify direction
                                                     left or right for stirrup) and stirrup seat 1" below the cap seat.

                                                                                                                                                 CCT




                                                       There are cost-effective alternatives
                                                       for replacing column caps by using a
                                                       combination of connectors. Designer
                                                       must specify the options required.
                                                       For column cap clearance, allow 3"                                    ECC and HWP                                                  CC and
                                                       for the hanger flange depth.                                          (top flange offset right)                                    HWP




                                                  Ordering Multiple-Beam Column Caps
                                                  Ordering column caps incorporates several key steps that are important to ensure the highest allowable-load solution for your project.
                                                  For more information, refer to worksheet T-C-CCLTC-WS for bolted connections and worksheet T-C-CCQLTC-WS for Quick Install connections.
                                                  See p. 2 of these worksheets for model numbers for common post and beam width combinations. These worksheets are available
                                                  at strongtie.com.
                                                                                                                                                                                                                 93
                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 95 of 341
     Simpson Strong-Tie® Wood Construction Connectors

     Hanger Index

         Hanger Options Matrix ........................................ 98–99                             I-Joist, Glulam and Structural Composite
                                                                                                          Lumber Connectors
         Solid Sawn Joist Hangers
                                                                                                            • Face Mount ............................................. 139–150
            • Face Mount .............................................. 100–119
                                                                                                            • Adjustable ........................................................ 151
            • Sloped and Skewed ................................. 114–119
                                                                                                             • Sloped and Skewed ................................ 152–155
            • Top Flange ............................................... 122–134
                                                                                                             • Top Flange ............................................... 159–183
            • Specialty ........................................... 120, 136–137
                                                                                                          Plated Truss Connectors .............................. 186–228
         Fire Wall Hangers ......................................... 229–233                              Masonry and Concrete Connectors ............. 234–259



     Hanger Load Table Explanation
          This icon identifies products                Min./Max.: Refers to min.
          approved for installation                    or max. nailing for products
          with Simpson Strong-Tie                      with round and triangle holes.
          Strong-Drive® SD Connector                   Min. nailing uses round holes,
                                                                                                                        Load Duration:                               Installed Cost Index:
          screw. See pp. 335–337 for                   and max. nailing uses round
                                                                                                                        Assumed duration factor used                 This indicates the
          more information.                            and triangle holes to achieve
                                                                                                                        to determine the allowable load.             products relative
                                                       maximum load.
                                                                                                                                                                     installed cost
                                           Gauge:                                                                                                                    (combined cost and
                                                                                                                        Allowable Design Loads: The                  installation cost).
       Joist Size:     Model No.:          Product                            Nails: This shows
                                                                                                                        maximum load that a connection
       This shows       This is the        material                             the fastener
                                                                                                                        is designed to provide.
       the size of       Simpson          thickness.                          quantity and type
     joist member.      Strong-Tie                                               required to                             Uplift       Floor, Snow, Roof,
                      product name.                                             achieve the                                               Download
                                                                                table loads.


                                              Dimensions (in.)                            Fasteners (in.)                         DF/SP Allowable Loads            Installed
          Joist           Model                                        Min./                                                                                                      Code
                                        Ga.                                                                              Uplift      Floor    Snow        Roof    Cost Index
          Size             No.                 W       H        B      Max.         Header               Joist                                                                    Ref.
                                                                                                                         (160)       (100)    (115)       (125)      (ICI)

                                                                                                    Sawn Lumber Sizes




                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                  LUS26-2                18   3 1⁄8   4 7⁄8     2       —       (4) 0.162 x 3 1/2   (4) 0.162 x 3 1/2    1,060       1,030    1,170       1,265    Lowest
                  U26-2                  16   3 1⁄8     5       2       —       (8) 0.162 x 3 1/2   (4) 0.148 x 1 1/2     535        1,150    1,305       1,410     +65%
          DBL
                  HUS26-2                14   3 1⁄8   5 3⁄16    2       —       (4) 0.162 x 3 1/2   (4) 0.162 x 3 1/2    1,165       1,055    1,195       1,290    +172%        IBC, FL, LA
          2X6
                                         14   3 1⁄8   5 3⁄8    2 1⁄2   Min.     (8) 0.162 x 3 1/2   (4) 0.148 x 1 1/2     755        1,190    1,345       1,440    +233%
                  HU26-2/HUC26-2
                                         14   3 1⁄8   5 3⁄8    2 1⁄2   Max. (12) 0.162 x 3 1/2      (6) 0.148 x 1 1/2    1,135       1,785    2,015       2,165    +254%



     This icon identifies               Dimensions W, H, B:                                   Nails: 0.162" x 3 1⁄2", 0.148" x 1 1⁄2".                                      Code Ref.:
     products that are                  This shows the product                                See pp. 21–22 for other nail sizes and information.                           See p. 12 for the
     available with additional          dimensions (width, height and                                                                                                       Code Reference
     corrosion protection.              bearing length in this case.)                                       Throughout this catalog, the table                              Key Chart, to
     See p. 12 for additional           referenced in the product drawing.                                  fastener size indicates the required nail                       determine which
     information.                                                                                           diameter and length. See pp. 21–22 for                          code reports
                                                                                                            load adjustment factors for alternative                         include this
                                                                                                            fasteners used with some connectors.                            product.
                                                                                                            All installations should be designed
                                                                                                            only in accordance with the allowable
                                                                                                            load values set forth in this catalog.
                                                               H
                                                                       Product Drawing:
                                                                       Provides a graphic presentation of the
                                                                       product with dimensional information
                                                                       (often cross referenced to the table).
                                    W
                                                       B




94
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 96 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Hanger Installation Notes

                                                    Illustrations shown on pp. 95–96 apply to solid sawn lumber as well as I-joist and structural composite lumber.


                                                  Top-Flange Hangers




                                                      Flush Framing                                  Hanger Over-Spread                                            Hanger Not Plumb
                                                      Top flange configuration and                   If the hanger is over-spread, it can raise the                A hanger “kicked-out” from
                                                      thickness of top flange need                   I-joist above the header and may cause                        the header can cause uneven
                                                      to be considered for flush                     uneven surfaces and squeaky floors. The                       surfaces and squeaky floors.
                                                      frame conditions.                              ITS and IUS with up to ¼" overspread (both
                                                                                                     sides combined) will not result in reduced
                                                                                                     download. It will reduce allowable uplift load.




                                                  Prevent Rotation
                                                  Hangers provide some joist rotation resistance; however, additional lateral restraint may be required for deep joists.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       No Rotation Resistance               Rotation Prevented by                Rotation Prevented by                  Rotation Prevented by
                                                       Lack of web stiffeners               Web Stiffeners or Solid              Web Stiffeners or Solid                Lateral Flange Support
                                                       combined with short hanger           Joist and Hanger Height              Joist and Clips or Blocking            Sides of hanger laterally support
                                                       allows unwanted rotation.            Hanger height should be at           If hanger height is less than          the top flange of the I-joist.
                                                                                            least 60% of the joist height.       60% of the joist height, add           No web stiffeners required.
                                                                                                                                 clips or blocking near the top.




                                                  Wood Nailers




                                                            Correct Attachment           Nailer Too Wide                           Nailer Too Narrow                            Nailer Too Thin
                                                                                         The loading may cause cross-grain         Nailer should be full width.                 Or the wrong hanger
                                                                                         bending. As a general rule, the                                                        for the application.
                                                                                         maximum allowable overhang is
                                                                                         1/4", depending on nailer thickness.
                                                                                                                                                                                                            95
                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 97 of 341
     Simpson Strong-Tie® Wood Construction Connectors

     Hanger Installation Notes

     Toe-Nailing                                              Positive Angle Nailing
                                    Toe nailing causes
                                    squeaks and
                                    improper hanger
                                    installations. Do
                                    not toe nail I-joists
                                    before installing
                                    top-flange or face-
                                    mount hangers.

                                                                   Correct Nailing                    Nail Too Long         Nail at Wrong Angle
                                                                  Approx. 45o Angle




     Other Applications
     Sloped Joists                                          I-Joist as a Header Installation
     For sloped joists up to 1⁄4:12 there is no             When face-mount hangers are attached
     reduction. For slopes greater than 1⁄4:12              to I-joist headers, backer blocks must be
     see individual product pages or refer                  installed to provide a nailing surface for the
     to technical bulletin T-C-SLOPEJST at                  hanger nails. The backer blocks should                               Backer
     strongtie.com.                                         be installed on both sides of the web and                            block
                                                            attached together with a minimum of                                  each side
     Multiple Joists
                                                            (10) 0.148" x 3" nails. The hanger nails
     Multiple joists should be adequately
                                                            should extend through the web. Contact
     connected together to act as one unit.
                                                            the I-Joist manufacturer for additional
     Fasteners                                              design considerations.
     Use the correct nails. Wood may split if                                                                Face-Mount Hanger
     the nails are too large. Hanger nails into
     flanges should not exceed 0.148" x 1 1⁄2".
     Nails into web stiffeners should not
     exceed 0.162" diameter.
                                                            When top-flange hangers are attached
     Eccentrically Loaded I-Joists
                                                            to I-joist headers, a backer block must




                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
     Supporting a top flange hanger may
                                                            be installed to prevent the top flange
     require bottom flange restraining straps,
                                                            from rotating under load. The backer
     blocking or directly-applied ceiling                                                                                        Backer
                                                            blocks should be installed with a minimum                            block
     systems to prevent rotation at the
                                                            of (10) 0.148" x 3" nails clinched. Check
     hanger location.
                                                            with the joist manufacturer for additional
     Skewed Joists                                          design considerations.
     Joists may be skewed up to 2 1⁄2 º in a
     non-skewed hanger without any load
     reduction. Refer to individual hanger
     descriptions for information allowing                                                                   Top-Flange Hanger
     any further skew applications.
     Notching Joists
     Notching of joists/rafters to accommodate
     sloped conditions in standard (non-
     sloped) hangers is not recommended
     and can lead to premature splitting.




            Do Not Notch Joist
96
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 98 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Hanger Options General Notes

                                                  Hanger Options
                                                  The Hanger Options Matrix for Face Mount and Top Flange                 modification, associated load reductions, and installation
                                                  Hangers in each of the respective hanger sections shows                 requirements. For joists sloped up to 1/4:12, there is no load
                                                  hanger modifications and special applications (uplift, nailers          reduction. For slopes greater than 1/4:12, see individual
                                                  and weldability) that are available for each model series.              product pages or refer to technical bulletin T-C-SLOPEJST
                                                  Modifications may not be available for all models in the series,        at strongtie.com. For more information regarding the
                                                  and some combinations of hanger options are not available.              applications, refer to the individual product pages throughout
                                                  Many hanger modifications result in load reductions. For                the catalog.
                                                  all modifications, refer to the listed hanger option pages              For attaching to headers made up of multiple plies, refer to
                                                  for additional information regarding the availability of each           T-C-MPLYHEADR at strongtie.com.




                                                  Hanger Option General Notes
                                                  This information applies only to the hangers manufactured               Finish: See specific hanger tables. Welded specials:
                                                  by Simpson Strong-Tie and installed per our instructions.               Simpson Strong-Tie gray paint. Specials that are not
                                                  Some combinations of these options on a single hanger have              galvanized before fabrication can be hot-dip galvanized
                                                  not been evaluated. In some cases, combinations of these                after fabrication; specify HDG.
                                                  options cannot be manufactured. A qualified Designer must
                                                                                                                          Codes: Modified hangers, due to their numerous variations,
                                                  always evaluate each connection, including header and joist
                                                                                                                          are not on code reports.
                                                  limitations, before specifying the product.
                                                                                                                          Loads: For multiple modifications on the same connector,
                                                  Testing is performed using a standardized hanger test method.
                                                                                                                          use the single multiplier factor that yields the lowest
                                                  The joist in the test setup may include the minimum amount of
                                                                                                                          design loads.
                                                  structural stability where appropriate. For example, the sloped
                                                  down hanger tests are assembled with a joist cut on the lower           To Order: Use the abbreviations below to order specials.
                                                  end to lie flush with a wood member attached with three                 The example shows a HWP3.56X hanger and illustrates most
                                                  8d common toenails. Header and other attached structural                available options; most special hangers have only a few of
                                                  members are assumed fixed in actual installations. Horizontal           these features. For assistance, contact Simpson Strong-Tie.
                                                  loads induced by sloped joists must be resisted by other                Installation:
                                                  members in the structural system.
                                                                                                                          •• Fastener quantities may be increased beyond the
                                                  Material: Gauge may vary from that specified depending on                  amount specified in the standard hanger table.
                                                  the manufacturing process used. U, HU, HUTF, WP and BA                  •• Fill all holes with the table-specified fastener types.
                                                  hangers normally have single-piece stirrups; occasionally,
                                                                                                                          •• Some skewed hangers require bevel cut joists; refer to
                                                  the seat may be welded. Hanger configurations, height and
                                                                                                                             the specific notes provided for each product.
                                                  fastener schedules may vary from the tables depending on
                                                  the joist size, skew and slope.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  HWP3.56 X H1 = Specify SLD30 SKL20                                      TFDL20 TFO20                   OSR
                                                                                                                                                                              The Joist Hanger Selector
                                                                                                                                                                              software enables you to
                                                     Base                    Height              Seat        Skewed       Top Flange     Top       Offset                     select the optimal product
                                                     Model                                      Sloped      Left (20°)    Down Left    Flange Top Flange                      for your project. The
                                                                                                 Down        (SKR =          (20°)      Open       Right                      software takes into
                                                                                                 (30°)       Skewed        (TFDR =      (20°)     (OSL =                      consideration all the
                                                                                                (SLU =        Right)      Top Flange   (TFC =      Offset                     characteristics seen
                                                                                               Seat Up)                     Down     Top Flange Top Flange                    in this catalog.
                                                                                                                            Right)     Closed)     Left)                      Visit strongtie.com/jhs.
                                                          X = Modification




                                                  Height for Sloped Hangers                                                                                               Specify angle
                                                  Height 1 (H1) is the joist height before the slope cut has been made.
                                                  Net Height (Net H) is the joist height after the slope cut has been made.
                                                  Provide H1 when ordering a connector. Connectors are made
                                                  assuming dry lumber is being used in continuously dry conditions.
                                                  Simpson Strong-Tie will calculate the Net H dimension based on the
                                                  mathematical formula of H1/cos angle.



                                                                                                                                                                                                           97
                                                                                                               UPDATED 06/01/19
                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 99 of 341
     Simpson Strong-Tie® Wood Construction Connectors

     Face-Mount Hanger Option Matrix

                                                                      Hanger Modification Options                                                    Applications
                                            Skewed Seat




                                                      Joist Allowed




                                                                                             Skewed and
                                                                                                                                                        Uplift




                                                                            Sloped Seat




                                                                                             Sloped Seat
                                                      Square Cut




                                                                                                                                                                                     Hanger Option Page(s)
                                                                                                                 Concealed
                                  Allowable




                                                                                                                 Flange(s)
        Base                                                                                                                                          Weldability


                                  Skew




                                                                                                                                 Alternate Widths
        Model
        Series



                                                                                          Slopeable and
                                 Skewable             Butt Cut          Slopeable           Skewable            Concealed                           Uplift          Weldable




        DHU                       ≤ 45°                   •                                                                                                  U                      232
        HGU                       ≤ 45°             See Note 4                                                                    •                          U                      142
        HGUM                      ≤ 45°             See Note 4                                                      •              •                          U                    240–242
        HGUS                      ≤ 45°                                                                                                                      U                    103, 139
        HHGU                                                                                                        •              •                          U                      142
        HHUS                      ≤ 45°                                   ≤ 45°                  •                                                            U                    103, 139
        HSUL / HSUR              45° Std.                 •                                                                                                  U                    118, 152
        HSULC / HSURC            45° Std.                 •                                                        Std.                                       U                       —
        HTU                      ≤ 67 1⁄2°                •                                                                                                   U                       —
        HU                      ≤ 67 1⁄2°                •               ≤ 45°                  •                                                         U, W              100–101, 140–141
        HUC                     See Note 3                •               ≤ 45°                                    Std.                                      U, W              100–101, 140–141
        HUCQ                                                                                                       Std.                                      U, W                     —
        HUS                                                                                                                                                   U                       —
        IUS                                                                                                                                                   U                       —
        LGU                       ≤ 45°                   •                                                                       •                          U                      142
        LGUM                      ≤ 45°             See Note 4                                                                                                U                    240–242
        LSSJ / LSSR                              Field skewable and slopeable to 45°                                                                          U                       —
        LTHJA                                                                                                                                                 U                       —
        LTHMA                                                                                                                                                 U                       —
        LU                                                                                                                                                    U                       —




                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
        LUC                                                                                                        Std.                                       U                       —
        LUS                                                                                                                                                   U                       —
        MGU                       ≤ 45°             See Note 4                                                                    •                          U                      142
        MIU                                                                                                                                                   U                       —
        MUS                                                                                                                                                   U                       —
        SUL / SUR                45° Std.                 •                                                                                                   U                    118, 152
        SULC / SURC              45° Std.                 •                                                        Std.                                       U                       —
        THGB / THGBH /
                                  ≤ 45°             See Note 4                                                                                                U                      212
        THGBV / THGBHV
        THGQH                       45°                   •                                                                                                   U                      209
        THJA                                                                                                                                                  U                       —
        THJU                                                                                                                       •                          U                      204
        U                        ≤ 67 1⁄2°                •               ≤ 45°                  •                                                            U                100–101, 140–141

     1. Refer to the specific product pages for uplift, nailer, and weld information.
     2. Refer to the listed pages for each model series for restrictions, required load reductions, and
        additional information regarding the hanger modifications.
     3. HUC less than 3 1⁄4" wide cannot be skewed 45°. See pp. 101 and 141 for allowable skews for narrower widths.
     4. Square cut allowed for beams up to 5 1⁄2" and four-ply trusses.
     5. For sloped and skewed combinations on top-flange hangers, specify whether the beam will be high side, low side,
        or center flush with carrying member.




98
              • = Available for all models             = Available for some models                        Std. = Available with standard model (no modification required)
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 100 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hanger Option Matrix

                                                                                                                                    Hanger Modification Options                                                                                                                                       Applications
                                                                     Skewed Seat                                                                                                                                                                                                                        Uplift




                                                                                                                                                                  Sloped Top Flange




                                                                                                                                                                                                                     Closed Top Flange


                                                                                                                                                                                                                                             Offset Top Flange
                                                                                                                                                                                                                                                                                                       Nailers




                                                                                                                                                                                          Open Top Flange




                                                                                                                                                                                                                                                                    Saddle Hanger
                                                                                                                                                                                                                                                                                                      Weldability




                                                                                                                                                                                                                                                                                       Ridge Hanger
                                                                               Joist Allowed




                                                                                                               Skewed and
                                                                                                 Sloped Seat



                                                                                                               Sloped Seat
                                                                               Square Cut




                                                                                                                                                                                                                                                                                                                                         Hanger Option Page(s)
                                                                                                                               Concealed
                                                                   Allowable




                                                                                                                               Flange(s)
                                                     Base          Skew




                                                                                                                                           Alternate Widths
                                                     Model
                                                     Series                                                                                                                                                                                                                                                    Uplift




                                                                                                               Slopeable and
                                                                    Skewable     Butt Cut       Slopeable        Skewable      Concealed                      Sloped Top Flange       Open Top Flange           Closed Top Flange        Offset Top Flange       Saddle Hanger      Ridge Hanger      Nailer            Weldable




                                                   BA                 •                           •                •                         •                      •                       •                                                                                                             U, N, W                    124, 162–164
                                                   DG / DGB                                                                                                                                                                                                                                               U, N, W                         —
                                                   DGH             ≤ 45°                                                                                                                                                                       •                                                          U, N, W                        230
                                                   DHUTF           ≤ 45°           •                                                                                                                                                                                                                           U                        232
                                                   EG              ≤ 45°                        ≤ 45°                                                                                                                                                                                                          —                         171
                                                   EGQ             ≤ 45°                        ≤ 45°                                                                                                                                                                                                           U                        170
                                                   GH              ≤ 45°                                                                                                                                                                                              •                                        —                         236
                                                   HB              ≤ 45°                        ≤ 45°              •                         •                      •                       •                          •                                              •                                   U, N, W                    124, 162–164
                                                   HGLS            ≤ 50°                        ≤ 45°                                                               •                                                                          •                      •                                        U, W                    168–169
                                                   HGLT            ≤ 50°                        ≤ 45°                                                               •                                                                          •                                                               U, W                    168–169
                                                   HGLTV           ≤ 50°                        ≤ 45°                                                               •                                                                          •                                                               U, W                    168–169
                                                   HIT                                                                                                                                                                                                                                                         U, N                       —
                                                   HUCTF /
                                                                                                ≤ 45°                           Std.                                                                                                                                                                            U                        128
                                                   HUCITF
                                                   HUSTF                                                                                                                                                                                                                                                        U                         —
                                                   HUTF / HUITF ≤ 45°             •           ≤ 45°                                                                                                                                                                                                         U                        128
                                                   HWP / HWPH      ≤ 45°                        ≤ 45°                                                              •                       •                                                  •                                                          U, N, W                      125–127
                                                   ITS                                                                                                                                                                                                                                                         U, N                    165–167
                                                   JB / JBA /
                                                                                                                                                                                                                                                                                                          U, N, W                         —
                                                   LBAZ
                                                   LB                                                                                                                                                                                                                                                     U, N, W                         —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   LEG             ≤ 45°           •            ≤ 45°                                                                                                                                          •                                                               —                         171
                                                   MBHA             45°            •                                                                                                                                                                                                                           —                         243
                                                   MEG             ≤ 45°           •            ≤ 45°                                                                                                                                                                                                         —                         171
                                                   MIT                                                                                                                                                                                                                                                         U, N                       —
                                                                 20°–45°
                                                   MSC
                                                                                  •            ≤ 45°              •                                                                                                                                                                                          —                         172

                                                   PF                                                                                                                                                                                                                                                           U                         —
                                                   THA                                                                                                                                                                                                                                                        U, N                       —
                                                   THAC                                                                         Std.                                                                                                                                                                           U, N                       —
                                                   THAI                                                                                                                                                                                                                                                         N                         —
                                                   THAR/L         45° Std.         •                                                                                                                                                                                                                           U, N                       —

                                                                 22°–75°
                                                   THASR/L         Field           •                                                                                                                                                                                                                            U                         —
                                                                 Skewable

                                                   WMU             ≤ 45°                        ≤ 45°                                                                                                                                          •                                                               —                         234
                                                   WP              ≤ 84°                       ≤ 45°              •                                                •                       •                          •                       •                      •                                       N, W                125–127, 165–167

                                                  See footnotes on p. 98.




                                                          • = Available for all models                          = Available for some models                                                                Std. = Available with standard model (no modification required)
                                                                                                                                                                                                                                                                                                                                                                 99
                                                                                                                                            UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 101 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           LUC/LU/U/HU/HUC
                           Standard Face-Mount Joist Hangers
                           LUCZ — Concealed-flange hanger available for 2x6,
                           2x8, 2x10 and 2x12 lumber. Ideal for end of ledger/                                                                                               max
                                                                                                                                                                                .
                           header or post conditions, the LUCZ also provides
                           cleaner lines for exposed conditions such as overhead
                           decks.
Solid Sawn Joist Hangers




                           LU — Value engineered for strength and economy.
                           Precision-formed — engineered for installation ease                                 H
                           and design value.
                           U — The standard U hanger provides flexibility of
                           joist to header installation. Versatile fastener selection
                           with tested allowable loads.
                                                                                        W
                           HU/HUC — Most models have triangle and round




                                                                                                        B
                           holes. To achieve maximum loads, fill both round                                                          (7⁄8"
                                                                                                                                             for U
                                                                                                                                                  24)
                           and triangle holes with common nails. These                         LU28
                           heavy-duty connectors are designed for additional                                                                                        HU214
                                                                                        (except LU roughs)                    U210                          Projection seat on most
                           strength, longevity and safety factors.
                                                                                                                                                          models for maximum bearing
                           Material: See tables on pp. 104–113                                                                                               and section economy.
                           Finish: Galvanized. Some products available
                           in ZMAX® coating.
                           Installation:
                           •• Use all specified fasteners; see General Notes.
                                                                                                                                                                Model configurations
                           •• HU/HUC — Can be installed filling round holes                                                                                     may differ from those
                              only, or filling round and triangle holes for                                                                                      shown. Some HU
                              maximum values.                                                                                                                   models do not have
                           •• Joists sloped up to 1⁄4:12 achieve table loads.                                                                                      triangle holes.
                                                                                                                                                                 Contact Simpson
                           •• For installations to masonry or concrete                                                                                               Strong-Tie.
                              see pp. 237–239.
                           •• HU/HUC hangers can be welded to a steel
                              member. Allowable loads are the lesser of the
                              values in the hanger tables on pp. 104–113 or                                                HUC412
                                                                                              LUC210Z
                              the weld capacity — refer to technical bulletin               (LUC26Z similar)            Concealed flanges
                              T-C-HUHUC-W at strongtie.com.




                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           •• When nailing into carrying member’s end grain,
                              the allowable load is adjusted by a factor of 0.67.
                           Allowable Loads:                                                         HU min. nailing —
                                                                                                    fill round holes
                           •• See table on pp. 104–113 for loads.
                                                                                                    HU max. nailing —
                           Options:                                                                 fill round and
                                                                                                    triangle holes
                           •• For both flanges concealed, order HUC.
                           •• When the HUC is skewed, the header flange
                              opposite the skew direction is not concealed.
                              See p. 101.
                           •• The HU is available with the A flanges straight                  HU68
                              at table loads listed.                                                                                              Typical LUCZ Installation

                           •• For low-cost, code approved 45° skewed
                              hangers, see SUR/SUL.
                           •• For field-adjustable hangers, see LSSJ, LRUZ
                              and LSSR on pp. 114–117.
                           •• See modifications table for available options
                              and associated load capacities for U and
                              HU hangers.
                           •• For ease of ordering, refer to technical bulletin
                              T-U-HU-WS at strongtie.com.
                           •• LU/LUC cannot be modified.

                                                                                              Typical HU Installation                                   Typical LU28 Installation
100
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 102 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LUC/LU/U/HU/HUC
                                                  Standard Face-Mount Joist Hangers (cont.)
                                                  U/HU/HUC Series Modifications and Associated Load Reduction Factors
                                                                                    Seat                                     Flange                                   Fastener Substitutions

                                                                                 Seat Skewed
                                                    Seat Sloped Up or                                    Seat Sloped     One or Both HU               0.162" x 3 1/2"




                                                                                                                                                                                                                               Solid Sawn Joist Hangers
                                                                            67 1/2° Max.3 for W ≤ 6                                                                                     Other Fastener Substitutions
                                                     Down 45° Max.                                       and Skewed    Flanges Concealed2         Stainless-Steel Nails
                                                                             45° Max. for W > 6

                                                                                                                          1.00 (normal)     Ring shank (all conditions)   1.00      0.162" x 3 1/2"  0.162" x 2 1/2"   1.00
                                                                                W ≤ 3 9/16 use 1.00
                                                               1.00                                         0.80        0.80 (when sloped   Smooth shank (normal seat)    1.00      0.162" x 3 1/2"  0.148" x 3"       0.84
                                                                                W > 3 9/16 use 0.80
                                                                                                                           and skewed)      Smooth shank (modified seat)1 0.50      0.162" x 3 1/2"  0.148 x 1 1/2"    0.64

                                                  1. Modified seat is sloped, skewed, or both. If sloped only or skewed only, use a smooth-shank stainless-steel reduction of 0.65.
                                                  2. For hanger applications with both flanges concealed, W must be at least 2 5/16". To order, ask for HUCXXX.
                                                     For skewed HUC, only flange on acute side is concealed.
                                                  3. Skews over 50° require a square-cut joist.


                                                  Reduction Factor Instructions
                                                  Allowable Download = Seat x Flange x Stainless Steel Nails x Other Fastener Substitutions x (Table Load)
                                                  Allowable Uplift = 0.75 x Face Fastener Type x (Table Load) for skewed or sloped
                                                                     1.00 x Face Fastener Type x (Table Load) for non-skewed or non-sloped




                                                  Maximum Skew
                                                  Degree for
                                                  Skewed HUC
                                                                                                          Skew
                                                  Hangers                                                 angle
                                                                                                                                 Slope
                                                                                                                                 angle
                                                  Hanger Width Maximum Skew
                                                      (in.)       (degree)
                                                                                               “A” flange
                                                       2 5/16              31
                                                       2 3/8               31
                                                       2 9/16              34
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       2 3/4               37
                                                       3 1/8               41                             Typical HU Sloped Down,                   Typical HU Installation                     Typical HUC
                                                                                                          Skewed Right Installation                   Manufactured with                     Installed on a Beam
                                                       3 1/4               42                                                                          Flanges Straight
                                                      > 3 1/4              45




                                                                                                                                                                               “A” flange on
                                                                                   “A” flange                                                                               acute side concealed



                                                                   “A”                           Acute
                                                                 flange                           side

                                                                                                                          Specify angle
                                                                      Specify angle                                       51° to 671⁄2°                                          Specify angle

                                                                      Top View U Hanger                                 Top View U Hanger                                   Top View HUC Concealed
                                                                      Skewed Right < 51°                                Skewed Right ≥ 51°                                    Hanger Skewed Right
                                                                          (square cut)                                      (square cut)                                           (square cut)




                                                                                                                                                                                                                                     101
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 103 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           LUS/HUS/HHUS/HGUS
                           Double-Shear Face-Mount Joist Hangers
                                           This product is preferable to similar
                                           connectors because of (a) easier installation,                    1" for 2x’s
                                                                                                     11⁄16" for 3x’s and 4x
                                           (b) higher loads, (c) lower installed cost, or                                  ’s
                                           a combination of these features.
Solid Sawn Joist Hangers




                           All hangers in this series have double-shear nailing.
                           This innovation distributes the load through two
                           points on each joist nail for greater strength. It also
                           allows the use of fewer nails, faster installation                                        H
                           and the use of standard nails for all connections.
                           (Do not bend or remove tabs.)
                           Material: See tables, pp. 104–113
                           Finish: Galvanized. Some products available in
                           stainless steel or ZMAX® coating; see Corrosion
                           Information, pp. 13–15.                                               W                   B

                           Installation:
                                                                                                       LUS28                           HUS210                   HUS412
                           •• Use all specified fasteners; see General Notes.                                                         (HUS26 and
                                                                                                                                     HUS28 similar)
                           •• Nails must be driven at an angle through the joist
                              or truss into the header to achieve the table loads.
                           •• Not designed for welded or nailer applications.                                                                                          25⁄8"
                                                                                                                                2"
                           •• 0.148" x 3 1⁄4" nails may be used where 0.148" x 3"
                              nails are specified with no reduction in load. Where
                              0.162" x 3 1⁄2" nails are specified, 0.148" x 3" or
                              0.148" x 3 1⁄4" nails may be used at 0.85 of the
                              table load.
                           •• With 3x carrying members, use 0.162" x 2 1⁄2" nails
                              into the header and 0.162" x 3 1⁄2" nails into the joist
                              with no load reduction.
                           •• With 2x carrying members, use 0.148" x 1 1⁄2" nails
                              into the header and 0.148" x 3" nails into the joist,
                              reduce the load to 0.64 of the table value.
                           Allowable Loads:
                                                                                                                                                      HGUS3.25 /12




                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           •• See table on pp. 104–113 for loads.                                           HHUS410

                           Options:
                           •• LUS/HUS hangers cannot be modified.
                           •• See next page for HHUS/HGUS modifications.




                           Double-Shear Nailing
                                                                     Double-Shear
                                            Double-                                         Dome Double-Shear
                                                                     Nailing
                                            Shear                                           Nailing Side View
                                                                     Side View —
                                            Nailing                                         (Available on
                                                                     Do not
                                            Top View                                        some models)
                                                                     bend tab
                                                                                                                                          Typical LUS28 Installation
                                                                                                                                            use 0.148" x 3" nail or
                                                                                                                                               0.148" x 3 1/4" nail




102
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 104 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LUS/HUS/HHUS/HGUS
                                                  Double-Shear Face-Mount Joist Hangers (cont.)
                                                  HHUS/HGUS
                                                  HHUS — Sloped and/or Skewed Seat
                                                  •• HHUS hangers can be skewed to a maximum of 45° and/or sloped to




                                                                                                                                                                                          Solid Sawn Joist Hangers
                                                     a maximum of 45°
                                                  •• For skew only, maximum allowable download is 0.85 of the table load
                                                  •• For sloped only or sloped and skewed hangers, the maximum allowable download
                                                     is 0.65 of the table load
                                                  •• Uplift loads for sloped/skewed conditions are 0.72 of the table load, not                                                    Acute
                                                     to exceed 2,475 lb.                                                                                                           side
                                                  •• The joist must be bevel-cut to allow for double-shear nailing
                                                  HGUS — Skewed Seat
                                                  •• HGUS hangers can be skewed only to a maximum of 45°. Allowable loads are:                  Specify angle
                                                    HGUS Seat Width          Joist           Download             Uplift
                                                                                                                                                Top View HHUS Hanger
                                                    W < 2"                   Square cut      0.62 of table load   0.46 of table load
                                                                                                                                                       Skewed Right
                                                    W < 2"                   Bevel cut       0.72 of table load   0.46 of table load             (joist must be bevel cut)
                                                    2" < W < 6"              Bevel cut       0.85 of table load   0.41 of table load           All joist nails installed on the
                                                    2" < W < 6"              Square cut      0.46 of table load   0.41 of table load          outside angle (non-acute side).
                                                    W > 6"                   Bevel cut       0.85 of table load   0.41 of table load




                                                  HUCQ
                                                  Heavy-Duty Face-Mount Joist Hanger
                                                  The HUCQ series are heavy-duty joist hangers
                                                  that incorporate Strong-Drive® SDS Heavy-Duty
                                                  Connector screws. Designed and tested for
                                                  installation at the end of a beam or on a post, they
                                                  provide a strong connection with fewer fasteners
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  than nailed hangers. See pp. 144–150 for structural
                                                  composite lumber hangers.
                                                  Material: 14 gauge
                                                  Finish: Galvanized. Most models available in
                                                  stainless steel or ZMAX® coating.
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• Install 1⁄4" x 2 1⁄2" Strong-Drive SDS Heavy-Duty
                                                     Connector screws, which are provided, in all                                                           Typical HUCQ
                                                     round holes. (Lag screws will not achieve the                        HUCQ410                       Installation on a Post
                                                     same load.)
                                                  •• HUCQ hangers can be welded to a steel
                                                     member. Allowable loads are the lesser of the
                                                     values in the hanger tables on pp. 104–113 or
                                                     the weld capacity — refer to technical bulletin
                                                     T-C-HUHUC-W at strongtie.com.
                                                  Allowable Loads:
                                                  •• See table on pp. 104–113 for loads.                                    Typical HUCQ
                                                                                                                            Installation on
                                                  Options:                                                                         a Beam
                                                  •• These hangers cannot be modified.
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                                                                                                                                                                103
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 105 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Face-Mount Hangers – Solid Sawn Lumber (DF/SP)
                           The Joist Hanger Selector software enables you the most optimum product for your project.
                           The software takes into consideration all the characteristics seen in this catalog. Visit strongtie.com/jhs.

                              These products are available with              For stainless-                   Many of these products are approved for installation
                              additional corrosion protection.               steel fasteners,                 with Strong-Drive® SD Connector screws.
                              For more information, see p. 15.               see p. 21.                       See pp. 335–337 for more information.
Solid Sawn Joist Hangers




                                                                    Dimensions (in.)                                Fasteners (in.)                        DF/SP Allowable Loads            Installed
                               Joist           Model                                            Min./                                                                                                     Code
                                                              Ga.                                                                                 Uplift      Floor    Snow        Roof    Cost Index
                               Size             No.                  W          H        B      Max.        Header                    Joist                                                               Ref.
                                                                                                                                                  (160)       (100)    (115)       (125)      (ICI)

                                                                                                                  Sawn Lumber Sizes
                                       LU24                   20 1 9/16        3 1/8    1 1/2    —      (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2   240          555      630        655      Lowest
                                       LUS24                  18    1 9/16     3 1/8    1 3/4    —        (4) 0.148 x 3        (2) 0.148 x 3      435          670      765        820        3%
                               2X4
                                       U24                    16    1 9/16     3 1/8    1 1/2    —      (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2   240          575      650        705       67%
                                       HU26                   14    1 9/16     3 1/16   2 1/4    —      (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2   305          595      670        720       295%
                                       LUS24-2                18    3 1/8      3 1/8     2       —      (4) 0.162 x 3 1/2     (2) 0.162 x 3 1/2    410         800      905        980      Lowest
                               DBL
                                       U24-2                  16    3 1/8        3       2       —      (4) 0.162 x 3 1/2      (2) 0.148 x 3      240          575      650        705       33%
                               2X4
                                       HU24-2 / HUC24-2       14    3 1/8      3 1/16   2 1/2    —      (4) 0.162 x 3 1/2      (2) 0.148 x 3      380          595      670        720       240%
                                       LUS26                  18    1 9/16     4 3/4    1 3/4    —        (4) 0.148 x 3        (4) 0.148 x 3      1,165        865      990        1,060    Lowest
                                       LU26                   20 1 9/16        4 3/4    1 1/2    —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   540          835      950        1,030      6%
                                                                                                                                                                                                        IBC, FL, LA
                                       U26                    16    1 9/16     4 3/4     2       —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   535          865      980        1,055     43%
                               2x6
                                       LUC26Z                 18    1 9/16     4 3/4    1 3/4    —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   730          845      965        1,040     160%
                                       HU26                   14    1 9/16     3 1/16   2 1/4    —      (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2   305          595      670        720       179%
                                       HUS26                  16    1 5/8      5 3/8     3       —      (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,320       2,735    3,095       3,235     276%
                                       LUS26-2                18    3 1/8      4 7/8     2       —      (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,060       1,030    1,170       1,265    Lowest
                                       U26-2                  16    3 1/8        5       2       —      (8) 0.162 x 3 1/2      (4) 0.148 x 3      535         1,150    1,305       1,410     65%
                               DBL
                                       HUS26-2                14    3 1/8      5 3/16    2       —      (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,165       1,055    1,195       1,290     172%
                               2X6
                                                              14    3 1/8     4 15/16   2 1/2 Min.      (8) 0.162 x 3 1/2      (4) 0.148 x 3      755         1,190    1,345       1,440     233%
                                       HU26-2 / HUC26-2
                                                              14    3 1/8     4 15/16   2 1/2 Max.      (12) 0.162 x 3 1/2     (6) 0.148 x 3      1,135       1,785    2,015       2,165     254%
                                       LUS26-3                18    4 5/8      4 1/8     2              (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,060       1,030    1,170       1,265       *
                               TPL     U26-3                  16    4 5/8      4 1/4     2              (8) 0.162 x 3 1/2      (4) 0.148 x 3      535         1,150    1,305       1,410       *
                                                                                                                                                                                                         IBC, FL
                               2x6                            14 4 11/16 4 19/32        2 1/2 Min.      (8) 0.162 x 3 1/2      (4) 0.148 x 3      755         1,190    1,345       1,440       *
                                       HU26-3 / HUC26-3
                                                              14 4 11/16 4 19/32        2 1/2 Max.      (12) 0.162 x 3 1/2     (6) 0.148 x 3      1,135       1,785    2,015       2,165      *
                                       LUS26                  18    1 9/16     4 3/4    1 3/4    —        (4) 0.148 x 3        (4) 0.148 x 3      1,165        865      990        1,060    Lowest




                                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                       LU26                   20 1 9/16        4 3/4    1 1/2    —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   540          835      950        1,030      6%
                                       LUS28                  18    1 9/16     6 5/8    1 3/4    —       (6) 0.148 x 3         (4) 0.148 x 3      1,165       1,100    1,260       1,350     23%
                                       LU28                   20 1 9/16        6 5/8    1 1/2    —      (8) 0.162 x 3 1/2     (6) 0.148 x 1 1/2   850         1,110    1,180       1,180     39%
                               2x8     U26                    16    1 9/16     4 3/4     2       —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   535          865      980        1,055     43%
                                       LUC26Z                 18    1 9/16     4 3/4    1 3/4    —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   730          845      965        1,040     160%
                                       HU28                   14    1 9/16     5 1/4    2 1/4    —      (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2   605          895     1,010       1,080     251%
                                       HUS26                  16    1 5/8      5 3/8     3       —      (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,320       2,735    2,845       2,845     276%       IBC, FL, LA
                                       HUS28                  16    1 5/8        7       3       —      (22) 0.162 x 3 1/2    (8) 0.162 x 3 1/2   1,760       4,095    4,095       4,095     409%
                                       LUS26-2                18    3 1/8      4 7/8     2       —      (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,060       1,030    1,170       1,265    Lowest
                                       LUS28-2                18    3 1/8        7       2       —      (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,060       1,315    1,490       1,610      8%
                               DBL     U26-2                  16    3 1/8        5       2       —      (8) 0.162 x 3 1/2      (4) 0.148 x 3      535         1,150    1,305       1,410     65%
                               2x8     HUS28-2                14    3 1/8      7 3/16    2       —      (6) 0.162 x 3 1/2     (6) 0.162 x 3 1/2   1,320       1,580    1,790       1,930     188%
                                                              14    3 1/8      6 5/16   2 1/2 Min.      (10) 0.162 x 3 1/2     (4) 0.148 x 3      755         1,490    1,680       1,800     397%
                                       HU28-2 / HUC28-2
                                                              14    3 1/8      6 5/16   2 1/2 Max.      (14) 0.162 x 3 1/2     (6) 0.148 x 3      1,135       2,085    2,350       2,530     418%
                                       LUS28-3                18    4 5/8      6 1/4     2       —      (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2   1,060       1,315    1,490       1,610       *
                               TPL     U26-3                  16    4 5/8      4 1/4     2       —      (8) 0.162 x 3 1/2      (4) 0.148 x 3      535         1,150    1,305       1,410       *
                                                                                                                                                                                                         IBC, FL
                               2X8                            14 4 11/16       4 5/8    2 1/2 Min.      (8) 0.162 x 3 1/2      (4) 0.148 x 3      755         1,190    1,345       1,440       *
                                       HU26-3 / HUC26-3
                                                              14 4 11/16       4 5/8    2 1/2 Max.      (12) 0.162 x 3 1/2     (6) 0.148 x 3      1,135       1,785    2,015       2,165       *
                              QUAD                            14    6 1/8        7      2 1/2 Min.      (10) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   755         1,490    1,680       1,800       *            —
                                       HU28-4 / HUC28-4
                               2X8                            14    6 1/8        7      2 1/2 Max.      (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,135       2,085    2,350       2,530                    —
                                                                                                                                                                                               *
                              See footnotes on p. 108.                                                                                                     Codes: See p. 12 for Code Reference Key Chart



104
                                                                                                             UPDATED 06/01/19
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 106 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers – Solid Sawn Lumber (DF/SP)
                                                     These products are available with              For stainless-                    Many of these products are approved for installation
                                                     additional corrosion protection.               steel fasteners,                  with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.               see p. 21.                        See pp. 335–337 for more information.

                                                                                           Dimensions (in.)                                 Fasteners (in.)                          DF/SP Allowable Loads            Installed
                                                      Joist            Model                                           Min./                                                                                                        Code
                                                                                     Ga.                                                                                    Uplift      Floor    Snow        Roof    Cost Index
                                                      Size              No.                 W           H       B      Max.         Header                    Joist                                                                 Ref.
                                                                                                                                                                            (160)       (100)    (115)       (125)      (ICI)




                                                                                                                                                                                                                                                Solid Sawn Joist Hangers
                                                                                                                                          Sawn Lumber Sizes
                                                              LUS28                  18    1 9/16     6 5/8    1 3/4    —        (6) 0.148 x 3          (4) 0.148 x 3       1,165       1,100    1,260       1,350    Lowest
                                                              LU28                   20 1 9/16        6 3/8    1 1/2    —       (8) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850         1,110    1,180       1,180     13%
                                                              LUS210                 18    1 9/16 7 13/16      1 3/4    —        (8) 0.148 x 3          (4) 0.148 x 3       1,165       1,335    1,530       1,640     15%
                                                              LU210                  20 1 9/16 7 13/16         1 1/2    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     850         1,390    1,580       1,615     28%
                                                      2x10    U210                   16    1 9/16 7 13/16       2       —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     990         1,440    1,565       1,565     76%
                                                              LUC210Z                18    1 9/16     7 3/4    1 3/4    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     985         1,410    1,605       1,735     180%
                                                              HU210                  14    1 9/16     7 1/8    2 1/4    —       (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     605         1,190    1,345       1,440     225%
                                                              HUS210                 16    1 5/8        9       3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    2,635       5,450    5,795       5,830     450%       IBC, FL, LA
                                                              HGUS210                12    1 5/8      9 1/8     5       —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    2,090       9,100    9,100       9,100      *
                                                              LUS28-2                18    3 1/8        7       2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,315    1,490       1,610    Lowest
                                                              LUS210-2               18    3 1/8        9       2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245     34%
                                                              U210-2                 16    3 1/8      8 1/2     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465     88%
                                                      DBL     HUS210-2               14    3 1/8      9 3/16    2       —       (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     3,270       2,110    2,385       2,575     217%
                                                      2X10                           14    3 1/8     8 19/32   2 1/2 Min.       (14) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,085    2,350       2,520     441%
                                                              HU210-2 / HUC210-2
                                                                                     14    3 1/8     8 19/32   2 1/2 Max.       (18) 0.162 x 3 1/2     (10) 0.148 x 3       1,895       2,680    3,020       3,250     467%
                                                              HUCQ210-2-SDS          14    3 1/4        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315       *            FL
                                                              HHUS210-2              14    3 5/16     9 5/32    3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,550       5,705    6,435       6,485       *        IBC, FL, LA
                                                              LUS28-3                18    4 5/8      6 1/4     2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,315    1,490       1,610       *
                                                                                                                                                                                                                                   IBC, FL
                                                              LUS210-3               18    4 5/8      8 3/16    2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245       *
                                                              U210-3                 16    4 5/8      7 3/4     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465       *
                                                      TPL                            14 4 11/16 8 1/32         2 1/2 Min.       (14) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,085    2,350       2,520       *        IBC, FL, LA
                                                              HU210-3 / HUC210-3
                                                      2X10                           14 4 11/16 8 1/32         2 1/2 Max.       (18) 0.162 x 3 1/2     (10) 0.148 x 3       1,895       2,680    3,020       3,250       *
                                                              HHUS210-3              14 4 11/16       8 7/8     3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,405       5,630    6,375       6,485       *            FL
                                                              HGUS210-3              12 4 15/16       9 1/8     4       —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095       9,100    9,100       9,100       *         IBC, FL
                                                              HUCQ210-3-SDS          14    4 5/8        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315       *            FL
                                                                                     14    6 1/8      8 3/8    2 1/2 Min.       (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2     1,345       2,085    2,350       2,520       *         IBC, FL
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                              HU210-4 / HUC210-4
                                                     QUAD                            14    6 1/8      8 3/8    2 1/2 Max.       (18) 0.162 x 3 1/2    (8) 0.162 x 3 1/2     1,795       2,680    3,020       3,250       *         IBC, FL
                                                     2x10     HHUS210-4              14    6 1/8      8 7/8     3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,405       5,630    6,375       6,485                    FL
                                                                                                                                                                                                                         *
                                                              HGUS210-4              12    6 9/16     9 1/8     4       —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095       9,100    9,100       9,100      *          IBC, FL
                                                              LUS210                 18    1 9/16 7 13/16      1 3/4    —        (8) 0.148 x 3          (4) 0.148 x 3       1,165       1,335    1,530       1,640    Lowest
                                                              LU210                  20 1 9/16 7 13/16         1 1/2    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     850         1,390    1,580       1,615      11%
                                                              U210                   16    1 9/16 7 13/16       2       —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     990         1,440    1,565       1,565     53%
                                                      2x12
                                                              LUC210Z                18    1 9/16     7 3/4    1 3/4    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     985         1,410    1,605       1,735     180%
                                                              HU212                  14    1 9/16       9      2 1/4    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2     1,135       1,490    1,680       1,800     347%
                                                              HUS210                 16    1 5/8        9       3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    2,635       5,450    5,795       5,830     378%
                                                              LUS210-2               18    3 1/8        9       2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245    Lowest      IBC, FL, LA
                                                              U210-2                 16    3 1/8      8 1/2     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465     40%
                                                              LUS214-2               18    3 1/8 10 15/16       2       —       (10) 0.162 x 3 1/2    (6) 0.162 x 3 1/2     1,445       2,110    2,395       2,590     56%
                                                      DBL     HUS210-2               14    3 1/8      9 3/16    2       —       (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     3,270       2,110    2,385       2,575       *
                                                      2x12    HUS212-2               14    3 1/8      10 3/4    2       —       (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220       *
                                                                                     14    3 1/8 10 9/16 2 1/2 Min.             (16) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,385    2,690       2,880       *
                                                              HU212-2 / HUC212-2
                                                                                     14    3 1/8 10 9/16 2 1/2 Max.            (22) 0.162 x 3 1/2      (10) 0.148 x 3       1,895       3,275    3,695       3,970     411%
                                                              HUCQ210-2-SDS          14    3 1/4        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315       *            FL
                                                              LUS210-3               18    4 5/8      8 3/16    2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245       *         IBC, FL
                                                                                     14 4 11/16 9 25/32        2 1/2 Min.       (16) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,385    2,690       2,880       *
                                                      TPL     HU212-3 / HUC212-3
                                                                                     14 4 11/16 9 25/32        2 1/2 Max.      (22) 0.162 x 3 1/2      (10) 0.148 x 3       1,895       3,275    3,695       3,970       *        IBC, FL, LA
                                                      2x12
                                                              U210-3                 16    4 5/8      7 3/4     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465       *
                                                              HUCQ210-3-SDS          14    4 5/8        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315       *            FL

                                                     See footnotes on p. 108.                                                                                                        Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                                                                      105
                                                                                                                               UPDATED 06/01/19
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 107 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Face-Mount Hangers – Solid Sawn Lumber (DF/SP)
                              These products are available with              For stainless-                    Many of these products are approved for installation
                              additional corrosion protection.               steel fasteners,                  with Strong-Drive® SD Connector screws.
                              For more information, see p. 15.               see p. 21.                        See pp. 335–337 for more information.

                                                                    Dimensions (in.)                                 Fasteners (in.)                          DF/SP Allowable Loads            Installed
                               Joist            Model                                           Min./                                                                                                        Code
                                                              Ga.                                                                                    Uplift      Floor    Snow        Roof    Cost Index
                               Size              No.                 W           H       B      Max.         Header                    Joist                                                                 Ref.
                                                                                                                                                     (160)       (100)    (115)       (125)      (ICI)
Solid Sawn Joist Hangers




                                                                                                                   Sawn Lumber Sizes
                                       LUS210                 18    1 9/16 7 13/16      1 3/4    —        (8) 0.148 x 3          (4) 0.148 x 3       1,165       1,335    1,530       1,640    Lowest
                                       LU210                  20 1 9/16 7 13/16         1 3/4    —      (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850         1,390    1,580       1,615      11%
                               2x14    U210                   16    1 9/16 7 13/16       2       —      (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     990         1,440    1,565       1,565     53%
                                       HU214                  14    1 9/16 10 1/8       2 1/4    —      (12) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     1,135       1,790    2,015       2,160     88%
                                       U214                   16    1 9/16      10       2       —      (12) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     990         1,730    1,955       2,110     147%
                                       U210-2                 16    3 1/8      8 1/2     2       —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       990         2,015    2,280       2,465    Lowest
                                                                                                                                                                                                           IBC, FL, LA
                                       LUS214-2               18    3 1/8 10 15/16       2       —      (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       2,110    2,395       2,590     12%
                                       HUS212-2               14    3 1/8      10 3/4    2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220     83%

                               DBL                            14    3 1/8 10 9/16 2 1/2 Min.            (16) 0.162 x 3 1/2       (6) 0.148 x 3       1,135       2,385    2,690       2,880     248%
                                       HU212-2 / HUC212-2
                               2x14                           14    3 1/8 10 9/16 2 1/2 Max.            2 (2) 0.162 x 3 1/2     (10) 0.148 x 3       1,135       2,385    2,690       2,880     265%
                                                              14    3 1/8      12 1/8   2 1/2 Min.      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1,510       2,680    3,025       3,240     259%
                                       HU214-2 / HUC214-2
                                                              14    3 1/8      12 1/8   2 1/2 Max.      (24) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,570    4,030       4,335     276%
                                       HUCQ210-2-SDS          14    3 1/4        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315       *            FL
                                       U210-3                 16    4 5/8      7 3/4     2       —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       990         2,015    2,280       2,465       *
                               TPL                            14 4 11/16 12 1/16 2 1/2 Min.             (18) 0.162 x 3 1/2       (8) 0.148 x 3       1,510       2,680    3,025       3,240       *        IBC, FL, LA
                                       HU214-3 / HUC214-3
                               2x14                           14 4 11/16 12 1/16 2 1/2 Max.             (24) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,570    4,030       4,335       *
                                       HUCQ210-3-SDS          14    4 5/8        9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345       4,315    4,315       4,315      *             FL
                                       U214                   16    1 9/16      10       2       —      (12) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     990         1,730    1,955       2,110    Lowest
                                                                                                                                                                                                           IBC, FL, LA
                               2x16    HU214                  14    1 9/16 10 1/8       2 1/4    —      (12) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     1,135       1,790    2,015       2,160     130%
                                       HU216                  14    1 9/16 12 15/16 2 1/4        —      (18) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     1,510       2,680    3,025       3,240     130%        IBC, FL
                                       HUS212-2               14    3 1/8      10 3/4    2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220    Lowest
                               DBL
                                                              14    3 1/8      13 7/8   2 1/2 Min.      (20) 0.162 x 3 1/2       (8) 0.148 x 3       1,510       2,980    3,360       3,600     111%
                               2x16    HU216-2 / HUC216-2
                                                              14    3 1/8      13 7/8   2 1/2 Max.      (26) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,870    4,365       4,695     120%

                               TPL                            14 4 11/16 13 7/8         2 1/2 Min.      (20) 0.162 x 3 1/2       (8) 0.148 x 3       1,510       2,980    3,360       3,600       *
                                       HU216-3 / HUC216-3                                                                                                                                                  IBC, FL, LA
                               2x16




                                                                                                                                                                                                                         C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                              14 4 11/16 13 7/8         2 1/2 Max.      (26) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,870    4,365       4,695       *
                                       U34                    16    2 9/16     3 3/8     2       —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     240          575      650        705         *
                               3x4
                                       HU34 / HUC34           14    2 9/16     3 3/8    2 1/2    —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     380          595      670        720         *
                                       U36                    16    2 9/16     5 3/8     2       —       (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     535         1,150    1,305       1,410       *
                               3x6     LUS36                  18    2 9/16     5 1/4     2       —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,030    1,170       1,265       *         IBC, FL
                                       HU36 / HUC36           14    2 9/16     5 7/32   2 1/2    —       (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     605         1,190    1,345       1,440       *
                                                                                                                                                                                                           IBC, FL, LA
                                       U36                    16    2 9/16     5 3/8     2       —       (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     535         1,150    1,305       1,410       *
                               3x8     LUS36                  18    2 9/16     5 1/4     2       —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,030    1,170       1,265       *         IBC, FL
                                       HU38 / HUC38           14    2 9/16 6 19/32      2 1/2    —      (10) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     605         1,490    1,680       1,800       *
                                                                                                                                                                                                           IBC, FL, LA
                                       U310                   16    2 9/16     8 7/8     2       —      (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     990         2,015    2,280       2,465       *
                                       LUS310                 18    2 9/16     7 1/4     2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,045       1,315    1,500       1,625       *            FL
                               3x10
                                       HU310 / HUC310         14    2 9/16     8 7/8    2 1/2    —      (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     905         2,085    2,350       2,520       *        IBC, FL, LA
                                       HUCQ310-SDS            14    2 9/16       9       3       —      (8) 1/4 x 2 1/2 SDS    (4) 1/4 x 2 1/2 SDS   1,350       3,120    3,590       3,860       *            FL
                                       U310                   16    2 9/16     8 7/8     2       —      (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     990         2,015    2,280       2,465       *        IBC, FL, LA
                                       LUS310                 18    2 9/16     7 1/4     2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,315    1,500       1,625       *            FL
                               3x12
                                       HU312 / HUC312         14    2 9/16 10 27/32 2 1/2        —      (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     905         2,385    2,690       2,880       *        IBC, FL, LA
                                       HUCQ310-SDS            14    2 9/16       9       3       —      (8) 1/4 x 2 1/2 SDS    (4) 1/4 x 2 1/2 SDS   1,350       3,120    3,590       3,860       *            FL

                              See footnotes on p. 108.                                                                                                        Codes: See p. 12 for Code Reference Key Chart




106
                                                                                                              UPDATED 06/01/19
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 108 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers – Solid Sawn Lumber (DF/SP)
                                                     These products are available with              For stainless-                    Many of these products are approved for installation
                                                     additional corrosion protection.               steel fasteners,                  with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.               see p. 21.                        See pp. 335–337 for more information.

                                                                                           Dimensions (in.)                                 Fasteners (in.)                          DF/SP Allowable Loads            Installed
                                                      Joist           Model                                            Min./                                                                                                        Code
                                                                                     Ga.                                                                                    Uplift      Floor    Snow        Roof    Cost Index
                                                      Size             No.                  W          H        B      Max.         Header                    Joist                                                                 Ref.
                                                                                                                                                                            (160)       (100)    (115)       (125)      (ICI)




                                                                                                                                                                                                                                                Solid Sawn Joist Hangers
                                                                                                                                          Sawn Lumber Sizes
                                                              U314                   16    2 9/16 10 1/2        2       —      (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     990         2,305    2,610       2,815       *            FL
                                                      3x14    HU314 / HUC314         14    2 9/16 12 13/32 2 1/2        —       (18) 0.162 x 3 1/2    (8) 0.148 x 1 1/2     1,510       2,680    3,025       3,240       *        IBC, FL, LA
                                                              HUCQ310-SDS            14    2 9/16       9       3       —      (8) 1/4 x 2 1/2 SDS    (4) 1/4 x 2 1/2 SDS   1,350       3,120    3,590       3,860       *            FL
                                                              U314                   16    2 9/16 10 1/2        2       —      (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     990         2,305    2,610       2,815       *
                                                      3x16
                                                              HU316 / HUC316         14    2 9/16 14 5/32 2 1/2         —      (20) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     1,510       2,980    3,360       3,600       *
                                                              LUS44                  18    3 9/16       3       2       —       (4) 0.162 x 3 1/2     (2) 0.162 x 3 1/2      410         800      905        980      Lowest
                                                       4x4    U44                    16    3 9/16     2 7/8     2       —       (4) 0.162 x 3 1/2       (2) 0.148 x 3       240          575      650        705       20%
                                                              HU44 / HUC44           14    3 9/16     2 7/8    2 1/2    —       (4) 0.162 x 3 1/2       (2) 0.148 x 3       380          595      670        720       161%
                                                              LUS46                  18    3 9/16     4 3/4     2       —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,030    1,170       1,265    Lowest
                                                              U46                    16    3 9/16     4 7/8     2       —       (8) 0.162 x 3 1/2       (4) 0.148 x 3       535         1,150    1,305       1,410     37%
                                                      4x6     HUS46                  14    3 9/16       5       2       —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,165       1,055    1,195       1,290     152%
                                                                                     14    3 9/16 4 23/32      2 1/2 Min.       (8) 0.162 x 3 1/2       (4) 0.148 x 3       755         1,190    1,345       1,440     163%
                                                              HU46 / HUC46
                                                                                     14    3 9/16 4 23/32      2 1/2 Max.       (12) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       1,785    2,015       2,165     185%
                                                              LUS46                  18    3 9/16     4 3/4     2       —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,030    1,170       1,265    Lowest
                                                              U46                    16    3 9/16     4 7/8     2       —       (8) 0.162 x 3 1/2       (4) 0.148 x 3       535         1,150    1,305       1,410     37%        IBC, FL, LA
                                                              LUS48                  18    3 9/16     6 3/4     2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,315    1,490       1,610     40%
                                                      4x8
                                                              HUS48                  14    3 9/16 6 15/16       2       —       (6) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,320       1,580    1,790       1,930     203%
                                                                                     14    3 9/16     6 3/32   2 1/2 Min.      (10) 0.162 x 3 1/2       (4) 0.148 x 3       755         1,490    1,680       1,800     213%
                                                              HU48 / HUC48
                                                                                     14    3 9/16     6 3/32   2 1/2 Max.       (14) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,085    2,350       2,530     235%
                                                              LUS48                  18    3 9/16     6 3/4     2       —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     1,060       1,315    1,490       1,610    Lowest
                                                              LUS410                 18    3 9/16     8 3/4     2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245     19%
                                                              U410                   16    3 9/16     8 3/8     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465      74%
                                                      4x10    HUS410                 14    3 9/16 8 15/16       2       —       (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     3,220       2,110    2,385       2,575     154%
                                                                                     14    3 9/16     8 3/8    2 1/2 Min.       (14) 0.162 x 3 1/2      (6) 0.148 x 3       1,135       2,085    2,350       2,520     232%
                                                              HU410 / HUC410
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                     14    3 9/16     8 3/8    2 1/2 Max.       (18) 0.162 x 3 1/2     (10) 0.148 x 3       1,795       2,680    3,020       3,250     253%
                                                              HUCQ410-SDS            14    3 9/16       9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265       4,500    4,500       4,500      *
                                                              LUS410                 18    3 9/16     8 3/4     2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245    Lowest
                                                              LUS414                 18    3 9/16 10 3/4        2       —      (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       2,110    2,395       2,590     33%
                                                              U410                   16    3 9/16     8 3/8     2       —       (14) 0.162 x 3 1/2      (6) 0.148 x 3       990         2,015    2,280       2,465     46%
                                                              HUS410                 14    3 9/16     8 5/16    2       —       (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     3,220       2,110    2,385       2,575     114%
                                                                                                                                                                                                                                  IBC, FL, LA
                                                      4x12    HUS412                 14    3 9/16 10 1/2        2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220     129%
                                                                                     14    3 9/16 10 11/32 2 1/2 Min.          (16) 0.162 x 3 1/2       (6) 0.148 x 3       1,135       2,385    2,690       2,880     268%
                                                              HU412 / HUC412
                                                                                     14    3 9/16 10 11/32 2 1/2 Max.          (22) 0.162 x 3 1/2      (10) 0.148 x 3       1,895       3,275    3,695       3,970     290%
                                                              HUCQ410-SDS            14    3 9/16       9       3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265       4,500    4,500       4,500       *
                                                              HUCQ412-SDS            14    3 9/16      11       3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265       5,045    5,045       5,045      *             FL
                                                              LUS410                 18    3 9/16     8 3/4     2       —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       1,830    2,075       2,245    Lowest
                                                              LUS414                 18    3 9/16 10 3/4        2       —      (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,445       2,110    2,395       2,590     33%
                                                              U414                   16    3 9/16      10       2       —      (16) 0.162 x 3 1/2       (6) 0.148 x 3       990         2,305    2,610       2,815     93%
                                                      4x14    HUS412                 14    3 9/16 10 1/2        2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220     129%       IBC, FL, LA
                                                                                     14    3 9/16 11 29/32 2 1/2 Min.           (18) 0.162 x 3 1/2      (8) 0.148 x 3       1,510       2,680    3,025       3,240     333%
                                                              HU414 / HUC414
                                                                                     14    3 9/16 11 29/32 2 1/2 Max.          (24) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,570    4,030       4,335     355%
                                                              HUCQ412-SDS            14    3 9/16      11       3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265       5,045    5,045       5,045       *
                                                     See footnotes on p. 108.                                                                                                        Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                                                                                      107
                                                                                                                               UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 109 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Face-Mount Hangers – Solid Sawn Lumber (DF/SP)
                              These products are available with               For stainless-                 Many of these products are approved for installation
                              additional corrosion protection.                steel fasteners,               with Strong-Drive® SD Connector screws.
                              For more information, see p. 15.                see p. 21.                     See pp. 335–337 for more information.

                                                                     Dimensions (in.)                               Fasteners (in.)                          DF/SP Allowable Loads            Installed
                               Joist           Model                                           Min./                                                                                                          Code
                                                               Ga.                                                                                  Uplift      Floor    Snow        Roof    Cost Index
                               Size             No.                   W           H       B    Max.         Header                    Joist                                                                   Ref.
                                                                                                                                                    (160)       (100)    (115)       (125)      (ICI)
Solid Sawn Joist Hangers




                                                                                                                  Sawn Lumber Sizes
                                       U414                     16   3 9/16      10        2     —     (16) 0.162 x 3 1/2       (6) 0.148 x 3       990         2,305    2,610       2,815    Lowest
                                       HUS412                   14   3 9/16 10 1/2         2     —     (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435       2,635    2,985       3,220     19%
                               4x16
                                                                14   3 9/16 13 21/32 2 1/2 Min.        (20) 0.162 x 3 1/2       (8) 0.148 x 3       1,510       2,980    3,360       3,600     167%
                                       HU416 / HUC416
                                                                14   3 9/16 13 21/32 2 1/2 Max.        (26) 0.162 x 3 1/2      (12) 0.148 x 3       2,015       3,870    4,365       4,695     178%
                                       U66                      16   5 1/2        5        2     —      (8) 0.162 x 3 1/2       (4) 0.148 x 3       535         1,150    1,305       1,410       *
                               6x6                              14   5 1/2      4 3/16    2 1/2 Min.    (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     895         1,190    1,345       1,440       *
                                       HU66 / HUC66
                                                                14   5 1/2      4 3/16    2 1/2 Max.   (12) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       1,785    2,015       2,165       *
                                       U66                      16   5 1/2        5        2     —      (8) 0.162 x 3 1/2       (4) 0.148 x 3       535         1,150    1,305       1,410       *
                               6x8                              14   5 1/2      5 13/16   2 1/2 Min.   (10) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     895         1,490    1,680       1,800       *
                                       HU68 / HUC68
                                                                14   5 1/2      5 13/16   2 1/2 Max.   (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,085    2,350       2,530       *
                                       U610                     16   5 1/2       8.5       2     —     (14) 0.162 x 3 1/2       (6) 0.148 x 3       990         2,015    2,280       2,465       *
                                                                14   5 1/2      7 5/8     2 1/2 Min.   (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,085    2,350       2,520       *
                               6x10    HU610 / HUC610
                                                                14   5 1/2      7 5/8     2 1/2 Max.   (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,795       2,680    3,020       3,250       *        IBC, FL, LA
                                       HUCQ610-SDS              14   5 1/2        9        3     —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       4,680    5,185       5,185       *
                                                                14   5 1/2      9 3/8     2 1/2 Min.   (16) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,385    2,690       2,880       *
                                       HU612 / HUC612
                                                                14   5 1/2      9 3/8     2 1/2 Max.   (22) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,795       3,275    3,695       3,970       *
                               6x12
                                       HUCQ610-SDS              14   5 1/2        9        3     —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       4,680    5,185       5,185       *
                                       HUCQ612-SDS              14   5 1/2       11        3     —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       5,185    5,185       5,185       *
                                                                14   5 1/2      11 5/8    2 1/2 Min.   (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,780       2,680    3,025       3,240       *
                                       HU614 / HUC614
                                                                14   5 1/2      11 5/8    2 1/2 Max.   (24) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    2,695       3,570    4,030       4,335       *
                               6x14
                                       HUCQ610-SDS              14   5 1/2        9        3     —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       4,680    5,185       5,185       *
                                       HUCQ612-SDS              14   5 1/2       11        3     —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       5,185    5,185       5,185       *
                                                                14   5 1/2      13 3/8    2 1/2 Min.   (20) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,780       2,980    3,360       3,600       *
                                       HU616 / HUC616
                               6x16                             14   5 1/2      13 3/8    2 1/2 Max.   (26) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    2,695       3,870    4,365       4,695       *




                                                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                       HUCQ612-SDS              14   5 1/2       11        3     —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325       5,185    5,185       5,185       *
                                                                14   7 1/2      6 5/8     2 1/2 Min.   (10) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     895         1,490    1,680       1,800       *
                               8x8     HU88 / HUC88
                                                                14   7 1/2      6 5/8     2 1/2 Max.   (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,085    2,350       2,530       *
                                                                14   7 1/2      8 3/8     2 1/2 Min.   (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,085    2,350       2,520       *
                               8x10    HU810 / HUC810
                                                                14   7 1/2      8 3/8     2 1/2 Max.   (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,795       2,680    3,020       3,250       *
                                                                14   7 1/2      10 1/8    2 1/2 Min.   (16) 0.162 x 3 1/2     (6) 0.162 x 3 1/2     1,345       2,385    2,690       2,880       *
                               8x12    HU812 / HUC812                                                                                                                                                         IBC, FL
                                                                14   7 1/2      10 1/8    2 1/2 Max.   (22) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,795       3,275    3,695       3,970       *
                                                                14   7 1/2      11 7/8    2 1/2 Min.   (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,780       2,680    3,025       3,240       *
                               8x14    HU814 / HUC814
                                                                14   7 1/2      11 7/8    2 1/2 Max.   (24) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    2,695       3,570    4,030       4,335       *
                                                                14   7 1/2      13 5/8    2 1/2 Min.   (20) 0.162 x 3 1/2     (8) 0.162 x 3 1/2     1,780       2,980    3,360       3,600       *
                               8x16    HU816 / HUC816
                                                                14   7 1/2      13 5/8    2 1/2 Max.   (26) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    2,695       3,870    4,365       4,695       *
                              1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce
                                 where other loads govern.
                              2. For minimum nailing quantity and load values, fill all round holes; for maximum nailing quantity and load values,
                                 fill all round and triangular holes.
                              3. DF/SP loads can be used for SCL with an equivalent specific gravity of 0.50 or greater.
                              4. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014.
                                 Simpson Strong-Tie® Connector Selector® software includes the evaluation of cross-grain tension in its
                                 hanger allowable loads. For additional information, contact Simpson Strong-Tie.                                                                                          H
                              5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                              6. Hangers with an “*” do not have an Installed Cost Index.


                              Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                     W
                                                                                                                                                                                                     B




108
                                                                                                             UPDATED 06/01/19
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 110 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers – Solid Sawn Lumber (SPF/HF)
                                                     These products are available with         For stainless-                 Many of these products are approved for installation
                                                     additional corrosion protection.          steel fasteners,               with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.          see p. 21.                     See pp. 335–337 for more information.

                                                                                                       Dimensions (in.)                            Fasteners (in.)                         SPF/HF Allowable Loads
                                                      Joist             Model                                                 Min./
                                                                                         Ga.                                                                                      Uplift      Floor      Snow       Roof
                                                      Size               No.                     W            H           B   Max.         Header                    Joist
                                                                                                                                                                                  (160)       (100)      (115)      (125)
                                                                                                                                 Sawn Lumber Sizes




                                                                                                                                                                                                                            Solid Sawn Joist Hangers
                                                               LU24                      20    1 9/16        3 1/8    1 1/2    —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2    205         475        540        565
                                                               LUS24                     18    1 9/16        3 1/8    1 3/4    —         (4) 0.148 x 3        (2) 0.148 x 3        375        575        660        705
                                                       2x4
                                                               U24                       16    1 9/16        3 1/8    1 1/2    —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2    205         495        560        605
                                                               HU26                      14    1 9/16       3 1/16    2 1/4    —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2    260         510        575        620
                                                               LUS24-2                   18    3 1/8         3 1/8        2    —       (4) 0.162 x 3 1/2     (2) 0.162 x 3 1/2    355         690        780        845
                                                       DBL
                                                               U24-2                     16    3 1/8          3           2    —       (4) 0.162 x 3 1/2      (2) 0.148 x 3       205         495        560        605
                                                       2x4
                                                               HU24-2 / HUC24-2          14    3 1/8        3 1/16    2 1/2    —       (4) 0.162 x 3 1/2      (2) 0.148 x 3       325         510        575        620
                                                               LUS26                     18    1 9/16        4 3/4    1 3/4    —         (4) 0.148 x 3        (4) 0.148 x 3       1,000       745        850        910
                                                               LU26                      20    1 9/16        4 3/4    1 1/2    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    465         720        815        885
                                                               U26                       16    1 9/16        4 3/4        2    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    460         745        845        905
                                                       2x6
                                                               LUC26Z                    18    1 9/16        4 3/4    1 3/4    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    630         610        695        755
                                                               HU26                      14    1 9/16       3 1/16    2 1/4    —       (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2    260         510        575        620
                                                               HUS26                     16    1 5/8         5 1/8        3    —       (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2    1,135      2,350       2,660      2,780
                                                               LUS26-2                   18    3 1/8         4 7/8        2    —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                               U26-2                     16    3 1/8          5           2    —       (8) 0.162 x 3 1/2      (4) 0.148 x 3       460         990        1,120      1,215
                                                       DBL
                                                               HUS26-2                   14    3 1/8        5 3/16        2    —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2    1000        905        1,030      1,110
                                                       2x6
                                                                                         14    3 1/8         5 3/8    2 1/2    Min.    (8) 0.162 x 3 1/2      (4) 0.148 x 3       650        1,025       1,155      1,240
                                                               HU26-2 / HUC26-2
                                                                                         14    3 1/8         5 3/8    2 1/2    Max.    (12) 0.162 x 3 1/2     (6) 0.148 x 3       980        1,540       1,735      1,865
                                                               LUS26-3                   18    4 5/8         4 1/8        2    —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                       TPL     U26-3                     16    4 5/8         4 1/4        2    —       (8) 0.162 x 3 1/2      (4) 0.148 x 3       460         990        1,120      1,215
                                                       2x6                               14    4 11/16       4 5/8    2 1/2    Min.    (8) 0.162 x 3 1/2      (4) 0.148 x 3       650        1,025       1,155      1,240
                                                               HU26-3 / HUC26-3
                                                                                         14    4 11/16       4 5/8    2 1/2    Max.    (12) 0.162 x 3 1/2     (6) 0.148 x 3       980        1,540       1,735      1,865
                                                               LUS26                     18    1 9/16        4 3/4    1 3/4    —         (4) 0.148 x 3        (4) 0.148 x 3       1,000       745        850        910
                                                               LU26                      20    1 9/16        4 3/4    1 1/2    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    465         720        815        885
                                                               LUS28                     18    1 9/16        6 5/8    1 3/4    —        (6) 0.148 x 3         (4) 0.148 x 3       1,000       945        1,085      1,160
                                                               LU28                      20    1 9/16        6 3/8    1 1/2    —       (8) 0.162 x 3 1/2     (6) 0.148 x 1 1/2    730         955        1,015      1,015
                                                       2x8     U26                       16    1 9/16        4 3/4        2    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    460         745        845        905
                                                               LUC26Z                    18    1 9/16        4 3/4    1 3/4    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    630         610        695        755
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                               HU28                      14    1 9/16        5 1/4    2 1/4    —       (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    520         770        870        930
                                                               HUS26                     16    1 5/8         5 1/8        3    —       (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2    1,135      2,350       2,445      2,445
                                                               HUS28                     16    1 5/8          7           3    —       (22) 0.162 x 3 1/2    (8) 0.162 x 3 1/2    1,515      3,520       3,520      3,520
                                                               LUS26-2                   18    3 1/8         4 7/8        2    —       (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                               LUS28-2                   18    3 1/8          7           2    —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                                       DBL     U26-2                     16    3 1/8          5           2    —       (8) 0.162 x 3 1/2      (4) 0.148 x 3       460         990        1,120      1,215
                                                       2x8     HUS28-2                   14    3 1/8        7 3/16        2    —       (6) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,135      1,360       1,540      1,660
                                                                                         14    3 1/8          7       2 1/2    Min.    (10) 0.162 x 3 1/2     (4) 0.148 x 3       650        1,280       1,445      1,550
                                                               HU28-2 / HUC28-2
                                                                                         14    3 1/8          7       2 1/2    Max.    (14) 0.162 x 3 1/2     (6) 0.148 x 3       980        1,795       2,025      2,180
                                                               LUS28-3                   18    4 5/8         6 1/4        2    —       (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                                       TPL     U26-3                     16    4 5/8         4 1/4        2    —       (8) 0.162 x 3 1/2      (4) 0.148 x 3       460         990        1,120      1,215
                                                       2x8                               14    4 11/16       4 5/8    2 1/2    Min.    (8) 0.162 x 3 1/2      (4) 0.148 x 3       650        1,025       1,155      1,240
                                                               HU26-3 / HUC26-3
                                                                                         14    4 11/16       4 5/8    2 1/2    Max.    (12) 0.162 x 3 1/2     (6) 0.148 x 3       980        1,540       1,735      1,865
                                                      QUAD                               14    6 1/8          7       2 1/2    Min.    (10) 0.162 x 3 1/2    (4) 0.162 x 3 1/2    650        1,280       1,445      1,550
                                                               HU28-4 / HUC28-4
                                                       2x8                               14    6 1/8          7       2 1/2    Max.    (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2    1,160      1,795       2,025      2,180
                                                               LUS28                     18    1 9/16        6 5/8    1 3/4    —        (6) 0.148 x 3         (4) 0.148 x 3       1,000       945        1,085      1,160
                                                               LU28                      20    1 9/16        6 3/8    1 1/2    —       (8) 0.162 x 3 1/2     (6) 0.148 x 1 1/2    730         955        1,015      1,015
                                                               LUS210                    18    1 9/16       7 13/16   1 3/4    —         (8) 0.148 x 3        (4) 0.148 x 3       1,000      1,150       1,315      1,410
                                                               LU210                     20    1 9/16       7 13/16   1 1/2    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2    730        1,195       1,360      1,390
                                                      2x10     U210                      16    1 9/16       7 13/16       2    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2    850        1,240       1,345      1,345
                                                               LUC210Z                   18    1 9/16        7 3/4    1 3/4    —       (10) 0.162 x 3 1/2    (6) 0.148 x 1 1/2    845        1,020       1,155      1,250
                                                               HU210                     14    1 9/16        7 1/8    2 1/4    —       (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2    520        1,025       1,155      1,240
                                                               HUS210                    16    1 5/8          9           3    —       (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   2,265      4,685       4,985      5,015
                                                               HGUS210                   12    1 5/8         9 1/8        5    —       (46) 0.162 x 3 1/2    (16) 0.162 x 3 1/2   1,545      6,340       6,730      6,730
                                                     See footnotes on p. 112.
                                                                                                                                                                                                                                  109
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 111 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Face-Mount Hangers – Solid Sawn Lumber (SPF/HF)
                              These products are available with         For stainless-                Many of these products are approved for installation
                              additional corrosion protection.          steel fasteners,              with Strong-Drive® SD Connector screws.
                              For more information, see p. 15.          see p. 21.                    See pp. 335–337 for more information.

                                                                              Dimensions (in.)                             Fasteners (in.)                          SPF/HF Allowable Loads
                               Joist            Model                                                 Min./
                                                                  Ga.                                                                                      Uplift      Floor      Snow       Roof
                               Size              No.                      W           H          B    Max.         Header                    Joist
                                                                                                                                                           (160)       (100)      (115)      (125)
                                                                                                        Sawn Lumber Sizes
Solid Sawn Joist Hangers




                                        LUS28-2                   18    3 1/8         7        2       —        (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                        LUS210-2                  18    3 1/8         9        2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                        U210-2                    16    3 1/8        8 1/2     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                               DBL      HUS210-2                  14    3 1/8       9 3/16     2       —        (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    2,810      1,815       2,050      2,215
                               2x10                               14    3 1/8       8 13/16   2 1/2   Min.     (14) 0.162 x 3 1/2       (6) 0.148 x 3       975       1,795       2,020      2,165
                                        HU210-2 / HUC210-2
                                                                  14    3 1/8       8 13/16   2 1/2   Max.     (18) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,305       2,605      2,800
                                        HHUS210-2                 14    3 5/16       8 7/8     3       —       (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    3,055      4,905       5,535      5,575
                                        HUCQ210-2-SDS             14    3 1/4         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710
                                        LUS28-3                   18    4 5/8        6 1/4     2       —        (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                        LUS210-3                  18    4 5/8       8 3/16     2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                        U210-3                    16    4 5/8        7 3/4     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                               TPL
                                                                  14    4 11/16     8 1/16    2 1/2   Min.     (14) 0.162 x 3 1/2       (6) 0.148 x 3       975       1,795       2,020      2,165
                               2x10     HU210-3 / HUC210-3
                                                                  14    4 11/16     8 1/16    2 1/2   Max.     (18) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,305       2,605      2,800
                                        HHUS210-3                 14    4 11/16      8 7/8     3       —       (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,930      4,840       5,485      5,575
                                        HUCQ210-3-SDS             14    4 5/8         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710
                                                                  14    6 1/8        8 3/8    2 1/2   Min.     (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,155      1,795       2,020      2,165
                              QUAD      HU210-4 / HUC210-4
                                                                  14    6 1/8        8 3/8    2 1/2   Max.     (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,305       2,605      2,800
                              2x10
                                        HHUS210-4                 14    6 1/8        8 7/8     3       —       (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,930      4,840       5,485      5,575
                                        LUS210                    18    1 9/16      7 13/16   1 3/4    —         (8) 0.148 x 3          (4) 0.148 x 3      1,000      1,150       1,315      1,410
                                        LU210                     20    1 9/16      7 13/16   1 1/2    —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     730       1,195       1,360      1,390
                                        U210                      16    1 9/16      7 13/16    2       —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,240       1,345      1,345
                               2x12
                                        LUC210Z                   18    1 9/16       7 3/4    1 3/4    —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     845       1,020       1,155      1,250
                                        HU212                     14    1 9/16        9                —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     975       1,280       1,445      1,550
                                        HUS210                    16    1 5/8         9        3       —       (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,265      4,685       4,985      5,015
                                        LUS210-2                  18    3 1/8         9        2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                        U210-2                    16    3 1/8        8 1/2     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                                        LUS214-2                  18    3 1/8      10 15/16    2       —       (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,815       2,060      2,225
                               DBL      HUS210-2                  14    3 1/8       9 3/16     2       —        (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    2,810      1,815       2,050      2,215
                               2x12     HUS212-2                  14    3 1/8       10 3/4     2       —       (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265       2,565      2,770
                                                                  14    3 1/8      10 9/16    2 1/2   Min.     (16) 0.162 x 3 1/2       (6) 0.148 x 3       975       2,050       2,315      2,475




                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                        HU212-2 / HUC212-2
                                                                  14    3 1/8      10 9/16    2 1/2   Max.     (22) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,820       3,180      3,425
                                        HUCQ210-2-SDS             14    3 1/4         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710
                                        LUS210-3                  18    4 5/8       8 3/16     2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                                                  14    4 11/16    10 5/16    2 1/2   Min.     (16) 0.162 x 3 1/2       (6) 0.148 x 3       975       2,050       2,315      2,475
                               TPL      HU212-3 / HUC212-3
                                                                  14    4 11/16    10 5/16    2 1/2   Max.     (22) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,820       3,180      3,425
                               2x12
                                        U210-3                    16    4 5/8        7 3/4     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                                        HUCQ210-3-SDS             14    4 5/8         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710
                                        LUS210                    18    1 9/16      7 13/16   1 3/4    —         (8) 0.148 x 3          (4) 0.148 x 3      1,000      1,150       1,315      1,410
                                        LU210                     20    1 9/16      7 13/16   1 3/4    —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     730       1,195       1,360      1,390
                               2x14     U210                      16    1 9/16      7 13/16    2       —       (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,240       1,345      1,345
                                        HU214                     14    1 9/16      10 1/8    2 1/4    —       (12) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     975       1,540       1,735      1,860
                                        U214                      16    1 9/16       10        2       —       (12) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     850       1,490       1,680      1,815
                                        U210-2                    16    3 1/8        8 1/2     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                                        LUS214-2                  18    3 1/8      10 15/16    2       —       (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,815       2,060      2,225
                                        HUS212-2                  14    3 1/8       10 3/4     2       —       (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265       2,565      2,770
                               DBL                                14    3 1/8      10 9/16    2 1/2   Min.     (16) 0.162 x 3 1/2       (6) 0.148 x 3       975       2,050       2,315      2,475
                                        HU212-2 / HUC212-2
                               2x14                               14    3 1/8      10 9/16    2 1/2   Max.     (22) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,820       3,180      3,425
                                                                  14    3 1/8      12 13/16   2 1/2   Min.     (18) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,305       2,600      2,785
                                        HU214-2 / HUC214-2
                                                                  14    3 1/8      12 13/16   2 1/2   Max.     (24) 0.162 x 3 1/2      (12) 0.148 x 3      1,965      3,075       3,470      3,735
                                        HUCQ210-2-SDS             14    3 1/4         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710
                                        U210-3                    16    4 5/8        7 3/4     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                               TPL                                14    4 11/16    12 1/16    2 1/2   Min.     (18) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,305       2,600      2,785
                                        HU214-3 / HUC214-3
                               2x14                               14    4 11/16    12 1/16    2 1/2   Max.     (24) 0.162 x 3 1/2      (12) 0.148 x 3      1,735      3,075       3,470      3,735
                                        HUCQ210-3-SDS             14    4 5/8         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,015      3,600       3,710      3,710

                              See footnotes on p. 112.

110
                                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 112 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers – Solid Sawn Lumber (SPF/HF)
                                                     These products are available with         For stainless-                Many of these products are approved for installation
                                                     additional corrosion protection.          steel fasteners,              with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.          see p. 21.                    See pp. 335–337 for more information.

                                                                                                     Dimensions (in.)                             Fasteners (in.)                          SPF/HF Allowable Loads
                                                      Joist             Model                                                Min./
                                                                                         Ga.                                                                                      Uplift      Floor      Snow       Roof
                                                      Size               No.                     W           H          B    Max.         Header                    Joist
                                                                                                                                                                                  (160)       (100)      (115)      (125)
                                                                                                                               Sawn Lumber Sizes




                                                                                                                                                                                                                            Solid Sawn Joist Hangers
                                                               U214                      16    1 9/16       10        2       —       (12) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     850       1,490       1,680      1,815
                                                      2x16     HU214                     14    1 9/16      10 1/8    2 1/4    —       (12) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     975       1,540       1,735      1,860
                                                               HU216                     14    1 9/16     12 15/16   2 1/4    —       (18) 0.162 x 3 1/2     (8) 0.148 x 1 1/2    1,300      2,305       2,600      2,785
                                                               HUS212-2                  14    3 1/8       10 3/4     2       —       (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265       2,565      2,770
                                                      DBL
                                                                                         14    3 1/8       13 7/8    2 1/2   Min.     (20) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,565       2,890      3,095
                                                      2x16     HU216-2 / HUC216-2
                                                                                         14    3 1/8       13 7/8    2 1/2   Max.     (26) 0.162 x 3 1/2      (12) 0.148 x 3      1,735      3,330       3,760      4,045
                                                      TPL                                14    4 11/16     13 7/8    2 1/2   Min.     (20) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,565       2,890      3,095
                                                               HU216-3 / HUC216-3
                                                      2x16                               14    4 11/16     13 7/8    2 1/2   Max.     (26) 0.162 x 3 1/2      (12) 0.148 x 3      1,735      3,330       3,760      4,045
                                                               U34                       16    2 9/16       3 3/8     2       —        (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     205        495         560        605
                                                      3x4
                                                               HU34 / HUC34              14    2 9/16       3 3/8    2 1/2    —        (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     325        510         575        620
                                                               U36                       16    2 9/16       5 3/8     2       —        (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     460        990        1,120      1,215
                                                      3x6      LUS36                     18    2 9/16       5 1/4     2       —        (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                               HU36 / HUC36              14    2 9/16       5 3/8    2 1/2    —        (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     520       1,025       1,155      1,240
                                                               U36                       16    2 9/16       5 3/8     2       —        (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     460        990        1,120      1,215
                                                      3x8
                                                               HU38 / HUC38              14    2 9/16       7 1/8    2 1/2    —       (10) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     520       1,280       1,445      1,550
                                                               U310                      16    2 9/16       8 7/8     2       —       (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,735       1,960      2,120
                                                               LUS310                    18    2 9/16       7 1/4     2       —        (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     900       1,130       1,290      1,400
                                                      3x10
                                                               HU310 / HUC310            14    2 9/16       8 7/8    2 1/2    —       (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     780       1,795       2,020      2,165
                                                               HUCQ310-SDS               14    2 9/16        9        3       —       (8) 1/4 x 2 1/2 SDS   (4) 1/4 x 2 1/2 SDS   1,160      2,400       2,760      3,000
                                                               U310                      16    2 9/16       8 7/8     2       —       (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,735       1,960      2,120
                                                      3x12     HU312 / HUC312            14    2 9/16      10 5/8    2 1/2    —       (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     780       2,050       2,315      2,475
                                                               HUCQ310-SDS               14    2 9/16        9        3       —       (8) 1/4 x 2 1/2 SDS   (4) 1/4 x 2 1/2 SDS   1,160      2,685       3,085      3,320
                                                               U314                      16    2 9/16      10 1/2     2       —       (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,980       2,245      2,420
                                                      3x14     HU314 / HUC314            14    2 9/16      12 3/8    2 1/2    —       (18) 0.162 x 3 1/2     (8) 0.148 x 1 1/2    1,300      2,305       2,600      2,785
                                                               HUCQ310-SDS               14    2 9/16        9        3       —       (8) 1/4 x 2 1/2 SDS   (4) 1/4 x 2 1/2 SDS   1,160      2,400       2,760      3,000
                                                               U314                      16    2 9/16      10 1/2     2       —       (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     850       1,980       2,245      2,420
                                                      3x16
                                                               HU316 / HUC316            14    2 9/16      14 1/8    2 1/2    —       (20) 0.162 x 3 1/2     (8) 0.148 x 1 1/2    1,300      2,565       2,890      3,095
                                                               LUS44                     18    3 9/16        3        2       —        (4) 0.162 x 3 1/2     (2) 0.162 x 3 1/2     355        690         780        845
                                                      4x4      U44                       16    3 9/16       2 7/8     2       —        (4) 0.162 x 3 1/2       (2) 0.148 x 3       205        495         560        605
                                                               HU44 / HUC44              14    3 9/16       2 7/8    2 1/2    —        (4) 0.162 x 3 1/2       (2) 0.148 x 3       325        510         575        620
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                               LUS46                     18    3 9/16       4 3/4     2       —        (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                               U46                       16    3 9/16       4 7/8     2       —        (8) 0.162 x 3 1/2       (4) 0.148 x 3       460        990        1,120      1,215
                                                      4x6      HUS46                     14    3 9/16        5        2       —        (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2    1,000       905        1,030      1,110
                                                                                         14    3 9/16      5 3/16    2 1/2   Min.      (8) 0.162 x 3 1/2       (4) 0.148 x 3       650       1,025       1,155      1,240
                                                               HU46 / HUC46
                                                                                         14    3 9/16      5 3/16    2 1/2   Max.     (12) 0.162 x 3 1/2       (6) 0.148 x 3       980       1,540       1,735      1,865
                                                               LUS46                     18    3 9/16       4 3/4     2       —        (4) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910        885        1,005      1,090
                                                               U46                       16    3 9/16       4 7/8     2       —        (8) 0.162 x 3 1/2       (4) 0.148 x 3       460        990        1,120      1,215
                                                               LUS48                     18    3 9/16       6 3/4     2       —        (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                                      4x8
                                                               HUS48                     14    3 9/16      6 15/16    2       —        (6) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,135      1,360       1,540      1,660
                                                                                         14    3 9/16      6 13/16   2 1/2   Min.     (10) 0.162 x 3 1/2       (4) 0.148 x 3       650       1,280       1,445      1,550
                                                               HU48 / HUC48
                                                                                         14    3 9/16      6 15/16   2 1/2   Max.     (14) 0.162 x 3 1/2       (6) 0.148 x 3       980       1,795       2,025      2,180
                                                               LUS48                     18    3 9/16       6 3/4     2       —        (6) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     910       1,130       1,280      1,385
                                                               LUS410                    18    3 9/16       8 3/4     2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                                               U410                      16    3 9/16       8 3/8     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                                                      4x10     HUS410                    14    3 9/16      8 15/16    2       —        (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    2,770      1,815       2,050      2,215
                                                                                         14    3 9/16       8 5/8    2 1/2   Min.     (14) 0.162 x 3 1/2       (6) 0.148 x 3       975       1,795       2,020      2,165
                                                               HU410 / HUC410
                                                                                         14    3 9/16       8 5/8    2 1/2   Max.     (18) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,305       2,605      2,800
                                                               HUCQ410-SDS               14    3 9/16        9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      3,600       3,870      3,870
                                                               LUS410                    18    3 9/16       8 3/4     2       —        (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575       1,785      1,930
                                                               LUS414                    18    3 9/16      10 3/4     2       —       (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,815       2,060      2,225
                                                               U410                      16    3 9/16       8 3/8     2       —       (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735       1,960      2,120
                                                               HUS410                    14    3 9/16      8 15/16    2       —        (8) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    2,770      1,815       2,050      2,215
                                                      4x12     HUS412                    14    3 9/16      10 1/2     2       —       (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265       2,565      2,770
                                                                                         14    3 9/16     10 5/16    2 1/2   Min.     (16) 0.162 x 3 1/2       (6) 0.148 x 3       975       2,050       2,315      2,475
                                                               HU412 / HUC412
                                                                                         14    3 9/16     10 5/16    2 1/2   Max.     (22) 0.162 x 3 1/2      (10) 0.148 x 3      1,635      2,820       3,180      3,425
                                                               HUCQ410-SDS               14    3 9/16        9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      3,600       3,870      3,870
                                                               HUCQ412-SDS               14    3 9/16       11        3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      4,200       4,340      4,340
                                                                                                                                                                                                                                  111
                                                      See footnotes on p. 112.
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 113 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Face-Mount Hangers – Solid Sawn Lumber (SPF/HF)
                              These products are available with          For stainless-                Many of these products are approved for installation
                              additional corrosion protection.           steel fasteners,              with Strong-Drive® SD Connector screws.
                              For more information, see p. 15.           see p. 21.                    See pp. 335–337 for more information.

                                                                               Dimensions (in.)                             Fasteners (in.)                          SPF/HF Allowable Loads
                               Joist              Model                                                Min./
                                                                   Ga.                                                                                      Uplift      Floor       Snow      Roof
                               Size                No.                     W          H           B    Max.         Header                    Joist
                                                                                                                                                            (160)       (100)       (115)     (125)
                                                                                                          Sawn Lumber Sizes
Solid Sawn Joist Hangers




                                         LUS410                    18     3 9/16      8 3/4     2        —       (8) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,575        1,785     1,930
                                         LUS414                    18     3 9/16    10 3/4      2        —      (10) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,245      1,815        2,060     2,225
                                         U414                      16     3 9/16      10        2        —      (16) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,980        2,245     2,420
                                         HUS412                    14     3 9/16    10 1/2      2        —      (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265        2,565     2,770
                               4x14
                                                                   14     3 9/16     12 5/8    2 1/2    Min.    (18) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,305        2,600     2,785
                                         HU414 / HUC414
                                                                   14     3 9/16     12 5/8    2 1/2    Max.    (24) 0.162 x 3 1/2      (12) 0.148 x 3      1,965      3,075        3,470     3,735
                                         HUCQ410-SDS               14     3 9/16       9        3        —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      3,600        3,870     3,870
                                         HUCQ412-SDS               14     3 9/16      11        3        —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      4,200        4,340     4,340
                                         U414                      16     3 9/16      10        2        —      (16) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,980        2,245     2,420
                                         HUS412                    14     3 9/16    10 1/2      2        —      (10) 0.162 x 3 1/2    (10) 0.162 x 3 1/2    2,955      2,265        2,565     2,770
                               4x16                                14     3 9/16     13 5/8    2 1/2    Min.    (20) 0.162 x 3 1/2       (8) 0.148 x 3      1,300      2,565        2,890     3,095
                                         HU416 / HUC416
                                                                   14     3 9/16     13 5/8    2 1/2    Max.    (26) 0.162 x 3 1/2      (12) 0.148 x 3      1,965      3,330        3,760     4,045
                                         HUCQ412-SDS               14     3 9/16      11        3        —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   1,950      4,200        4,340     4,340
                                         U66                       16     5 1/2        5        2        —       (8) 0.162 x 3 1/2       (4) 0.148 x 3       460        990         1,120     1,215
                               6x6                                 14     5 1/2      4 3/16    2 1/2    Min.     (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     770       1,025        1,155     1,240
                                         HU66 / HUC66
                                                                   14     5 1/2      4 3/16    2 1/2    Max.    (12) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,160      1,540        1,735     1,865
                                         U66                       16     5 1/2        5        2        —       (8) 0.162 x 3 1/2       (4) 0.148 x 3       460        990         1,120     1,215
                               6x8                                 14     5 1/2     5 13/16    2 1/2    Min.    (10) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     770       1,280        1,445     1,550
                                         HU68 / HUC68
                                                                   14     5 1/2     5 13/16    2 1/2    Max.    (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,160      1,795        2,025     2,180
                                         U610                      16     5 1/2       8 1/2     2        —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       850       1,735        1,960     2,120
                                                                   14     5 1/2       7 5/8    2 1/2    Min.    (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,155      1,795        2,020     2,165
                               6x10      HU610 / HUC610
                                                                   14     5 1/2       7 5/8    2 1/2    Max.    (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,305        2,605     2,800
                                         HUCQ610-SDS               14     5 1/2        9        3        —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      3,600        4,140     4,460
                                                                   14     5 1/2       9 3/8    2 1/2    Min.    (16) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,155      2,050        2,315     2,475
                                         HU612 / HUC612
                                                                   14     5 1/2       9 3/8    2 1/2    Max.    (22) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,820        3,180     3,425
                               6X12
                                         HUCQ610-SDS               14     5 1/2        9        3        —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      3,600        4,140     4,460
                                         HUCQ612-SDS               14     5 1/2       11        3        —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      4,200        4,460     4,460
                                                                   14     5 1/2      11 5/8    2 1/2    Min.    (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,305        2,605     2,800
                                         HU614 / HUC614
                                                                   14     5 1/2      11 5/8    2 1/2    Max.    (24) 0.162 x 3 1/2    (12) 0.162 x 3 1/2    1,530      2,305        2,600     2,785




                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                               6x14
                                         HUCQ610-SDS               14     5 1/2        9        3        —     (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      3,600        4,140     4,460
                                         HUCQ612-SDS               14     5 1/2       11        3        —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      4,200        4,460     4,460
                                                                   14     5 1/2     12 11/16   2 1/2    Min.    (20) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,530      2,565        2,890     3095
                                         HU616 / HUC616
                               6x16                                14     5 1/2     12 11/16   2 1/2    Max.    (26) 0.162 x 3 1/2    (12) 0.162 x 3 1/2    2,325      3,330        3,760     4,045
                                         HUCQ612-SDS               14     5 1/2       11        3        —     (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,000      4,200        4,460     4,460
                                                                   14     7 1/2       6 5/8    2 1/2    Min.    (10) 0.162 x 3 1/2     (4) 0.162 x 3 1/2     770       1,280        1,445     1,550
                               8x8       HU88 / HUC88
                                                                   14     7 1/2       6 5/8    2 1/2    Max.    (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,160      1,795        2,025     2,180
                                                                   14     7 1/2       8 3/8    2 1/2    Min.    (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,155      1,795        2,020     2,165
                               8x10      HU810 / HUC810
                                                                   14     7 1/2       8 3/8    2 1/2    Max.    (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,305        2,605     2,800
                                                                   14     7 1/2     10 1/8     2 1/2    Min.    (16) 0.162 x 3 1/2     (6) 0.162 x 3 1/2    1,155      2,050        2,315     2,475
                               8x12      HU812 / HUC812
                                                                   14     7 1/2     10 1/8     2 1/2    Max.    (22) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,550      2,820        3,180     3,425
                                                                   14     7 1/2      11 7/8    2 1/2    Min.    (18) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,530      2,305        2,600     2,785
                               8x14      HU814 / HUC814
                                                                   14     7 1/2      11 7/8    2 1/2    Max.    (24) 0.162 x 3 1/2    (12) 0.162 x 3 1/2    2,325      3,075        3,470     3,735
                                                                   14     7 1/2      13 5/8    2 1/2    Min.    (20) 0.162 x 3 1/2     (8) 0.162 x 3 1/2    1,530      2,565        2,890     3095
                               8x16      HU816 / HUC816
                                                                   14     7 1/2      13 5/8    2 1/2    Max.    (26) 0.162 x 3 1/2    (12) 0.162 x 3 1/2    2,325      3,330        3,760     4,045
                              1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                 Reduce where other loads govern.
                              2. For minimum nailing quantity and load values, fill all round holes; for maximum nailing quantity and load values,
                                 fill all round and triangular holes.
                              3. DF/SP loads can be used for SCL with an equivalent specific gravity of 0.50 or greater.
                              4. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie®
                                 Connector Selector® software includes the evaluation of cross-grain tension in its hanger allowable loads. For additional                                        H
                                 information, contact Simpson Strong-Tie.
                              5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.



                                                                                                                                                                                W
                                                                                                                                                                                              B




112
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 114 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers – Rough Lumber (DF/SP)
                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335–337 for more information.                                                                      Codes: See p. 12 for Code Reference Key Chart


                                                     Joist         Model               Dimensions (in.)                          Fasteners (in.)                                      DF/SP Allowable Loads                           Code
                                                                               Ga.
                                                     Size           No.                W         H        B              Header                   Joist          Uplift (160)        Floor (100)       Snow (115)      Roof (125)     Ref.

                                                                                                                                          Sawn Lumber Sizes
                                                                LU24R-18       18      2     3 11/16     1 1/2        (4) 0.162 x 3 1/2      (2) 0.148 x 1 1/2       240                555               630             655           —




                                                                                                                                                                                                                                                  Solid Sawn Joist Hangers
                                                     2x4(R)
                                                                U24R           16      2     3 5/8        2           (4) 0.162 x 3 1/2      (2) 0.148 x 1 1/2       240                575               650             705       IBC, FL, LA
                                                                LU26R-18       18      2     4 9/16      1 1/2        (6) 0.162 x 3 1/2      (4) 0.148 x 1 1/2       540                835               950            1,030          —
                                                     2x6(R)
                                                                U26R           16      2     5 5/8        2           (8) 0.162 x 3 1/2      (4) 0.148 x 1 1/2       535               1,150             1,305           1,410      IBC, FL, LA
                                                                LU28R-18       18      2     6 5/8       1 1/2        (8) 0.162 x 3 1/2      (6) 0.148 x 1 1/2       850               1,110             1,180           1,180          —
                                                     2x8(R)
                                                                U26R           16      2     5 5/8        2           (8) 0.162 x 3 1/2      (4) 0.148 x 1 1/2       535               1,150             1,305           1,410      IBC, FL, LA
                                                                LU210R-18      18      2     7 9/16       2          (10) 0.162 x 3 1/2      (6) 0.148 x 1 1/2       850               1,390             1,580           1,615          —
                                                    2x10(R)
                                                                U210R          16      2     9 1/8        2          (14) 0.162 x 3 1/2      (6) 0.148 x 1 1/2       990               2,015             2,280           2,465
                                                    2x12(R)     U210R          16      2     9 1/8        2          (14) 0.162 x 3 1/2      (6) 0.148 x 1 1/2       990               2,015             2,280           2,465
                                                    2x14(R)     U210R          16      2     9 1/8        2          (14) 0.162 x 3 1/2      (6) 0.148 x 1 1/2       990               2,015             2,280           2,465
                                                    4x4(R)      U44R           16      4     2 5/8        2           (4) 0.162 x 3 1/2      (2) 0.162 x 3 1/2       240                575               650             705
                                                    4x6(R)      U46R           16      4     4 5/8        2           (8) 0.162 x 3 1/2      (4) 0.162 x 3 1/2       535               1,150             1,305           1,410
                                                    4x8(R)      U46R           16      4     4 5/8        2           (8) 0.162 x 3 1/2      (4) 0.162 x 3 1/2       535               1,150             1,305           1,410
                                                    4x10(R)     U410R          16      4     8 1/8        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                                                                                                                                                                                                    IBC, FL, LA
                                                    4x12(R)     U410R          16      4     8 1/8        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                    4x14(R)     U410R          16      4     8 1/8        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                    6x6(R)      U66R           16      6       5          2           (8) 0.162 x 3 1/2      (4) 0.162 x 3 1/2       535               1,150             1,305           1,410
                                                    6x8(R)      U66R           16      6       5          2           (8) 0.162 x 3 1/2      (4) 0.162 x 3 1/2       535               1,150             1,305           1,410
                                                    6x10(R)     U610R          16      6     8 1/2        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                    6x12(R)     U610R          16      6     8 1/2        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                    6x14(R)     U610R          16      6     8 1/2        2          (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2       990               2,015             2,280           2,465
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. DF/SP loads can be used for SCL with an equivalent specific gravity of 0.50 or greater.
                                                  3. HU hangers can be ordered in rough sizes at full table loads. Add “X” to the model designation (e.g., HU28X) and specify rough width or height. Maximum width 8".
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.



                                                  Face-Mount Hangers – Rough Lumber (SPF/HF)
                                                      Joist        Model                             Dimensions (in.)                                 Fasteners (in.)                                    SPF/HF Allowable Loads
                                                                                 Ga.
                                                      Size          No.                     W                 H              B                Header                    Joist           Uplift (160)     Floor (100)   Snow (115)   Roof (125)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                          Sawn Lumber Sizes
                                                                 LU24R-18        18          2             3 11/16          1 1/2          (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2          205             475            540         565
                                                     2x4(R)
                                                                 U24R            16          2             3 5/8             2             (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2          205             495            560         605
                                                                 LU26R-18        18          2             4 9/16           1 1/2          (6) 0.162 x 3 1/2     (4) 0.148 x 1 1/2          465             720            815         885
                                                     2x6(R)
                                                                 U26R            16          2             5 5/8             2             (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2          460             990           1,120       1,215
                                                                 LU28R-18        18          2             6 3/8            1 1/2          (8) 0.162 x 3 1/2     (6) 0.148 x 1 1/2          730             955           1,015       1,015
                                                     2x8(R)
                                                                 U26R            16          2             5 5/8             2             (8) 0.162 x 3 1/2     (4) 0.148 x 1 1/2          460             990           1,120       1,215
                                                                 LU210R-18       18          2             7 9/16            2            (10) 0.162 x 3 1/2     (6) 0.148 x 1 1/2          730            1,195          1,360       1,390
                                                     2x10(R)
                                                                 U210R           16          2             9 1/8             2            (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2          850            1,735          1,960       2,120
                                                     2x12(R)     U210R           16          2             9 1/8             2            (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2          850            1,735          1,960       2,120
                                                     2x14(R)     U210R           16          2             9 1/8             2            (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2          850            1,735          1,960       2,120
                                                     4x4(R)      U44R            16          4             2 5/8             2             (4) 0.162 x 3 1/2     (2) 0.162 x 3 1/2          205             495            560         605
                                                     4x6(R)      U46R            16          4             4 5/8             2             (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2          460             990           1,120       1,215
                                                     4x8(R)      U46R            16          4             4 5/8             2             (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2          460             990           1,120       1,215
                                                     4x10(R)     U410R           16          4             8 1/8             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                     4x12(R)     U410R           16          4             8 1/8             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                     4x14(R)     U410R           16          4             8 1/8             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                     6x6(R)      U66R            16          6               5               2             (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2          460             990           1,120       1,215
                                                     6x8(R)      U66R            16          6               5               2             (8) 0.162 x 3 1/2     (4) 0.162 x 3 1/2          460             990           1,120       1,215
                                                     6x10(R)     U610R           16          6             8 1/2             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                     6x12(R)     U610R           16          6             8 1/2             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                     6x14(R)     U610R           16          6             8 1/2             2            (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2          850            1,735          1,960       2,120
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. DF/SP loads can be used for SCL with an equivalent specific gravity of 0.50 or greater.
                                                  3. HU hangers can be ordered in rough sizes at full table loads. Add “X” to the model designation (e.g., HU28X) and specify rough width or height. Maximum width 8".
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                                        113
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 115 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           LRUZ
                           Face-Mount Rafter Hanger
                           The LRUZ offers an economic alternative for those applications
                           requiring a sloped hanger for rafter-to-ridge connections. Used with
                           solid sawn rafters, the LRUZ’s unique design enables the hanger
                           to be installed either before or after the rafter is in place. The
                           field-adjustable seat helps improve job efficiency by eliminating
Solid Sawn Joist Hangers




                           mismatched angles in the field and lead times associated with
                           special orders. The LRUZ offers comparable or better load capacity                                       H
                           to other rafter hangers at a reduced cost while using fewer fasteners.
                           Features:
                           •• The open design and ability to field-adjust the slope
                              make the LRUZ ideal for both retrofit or new applications.
                           •• Accommodates roof pitches from 0:12 to 14:12.
                                                                                                                                                               B
                           •• Slopes up or down to 45° (12:12). For downward slopes
                              greater than 45° up to 49° (14:12), allowable downloads
                              are 0.85 of table loads.
                                                                                                                                                         W
                           •• For added versatility, the fasteners on the face of the
                              hanger are placed high enabling the bottom of the rafter                                                          LRU28Z
                              to hang below the ridge beam (see “Max. C1” dimension).                                                         (other models
                                                                                                                                                                                        Typical
                           •• Can be installed using nails or Strong-Drive® SD Connector screws.                                                  similar)
                                                                                                                                                                                    LRUZ Installation
                           Material: 18 gauge
                           Finish: ZMAX® coating (G-185)
                           Installation:
                           •• Use all specified fasteners; see General Notes
                           •• Joist fasteners must be installed at an angle through the                                                                   Double-
                              rafter or joist into the header to achieve the table loads                                                                  Shear                          Dome Double-Shear
                                                                                                                                                          Nailing                        Nailing Side View
                           •• See alternate installation on p. 115 for retrofit applications
                                                                                                                                                          Top View
                           Codes: See p. 12 for Code Reference Key Chart




                               These products are available with additional corrosion                                         Many of these products are approved for installation with Strong-Drive®
                               protection. For more information, see p. 15.                                                   SD Connector screws. See pp. 335–337 for more information.


                               Standard Installation




                                                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                      Dimensions (in.)                          Fasteners (in.)                            DF/SP Allowable Loads                   SPF/HF Allowable Loads
                                  Model                                                                                                                                                                             Code
                                   No.                                     Max.                                                   Uplift      Floor    Snow        Roof    Uplift      Floor    Snow        Roof    Ref.
                                              W           H        B                     Face                     Joist
                                                                            C1                                                    (160)       (100)    (115)       (125)   (160)       (100)    (115)       (125)
                                                                                   (4) 0.162 x 3 1/2      (5) 0.162 x 3 1/2        810        1,030    1,175       1,275   695          885     1,010       1,095
                                                                                     (4) 0.148 x 3         (5) 0.148 x 3           600         865      990        990      515         745     850         850
                                 LRU26Z      1 9/16     5 1/4    1 15/16   1 3/4
                                                                                   (4) SD #10 x 2 1/2    (5) SD #10 x 2 1/2        770        1,215    1,395       1,425   660          935     1,075       1,170
                                                                                   (4) SD #10 x 1 1/2    (5) SD #10 x 2 1/2        770        1,045    1,200       1,305   660          830     950         1,035
                                                                                   (6) 0.162 x 3 1/2      (5) 0.162 x 3 1/2        810        1,315    1,340       1,340   695         1,130    1,150       1,150
                                                                                     (6) 0.148 x 3         (5) 0.148 x 3           805        1,050    1,050       1,050   690          905     905         905
                                 LRU28Z      1 9/16     6 15/16 1 15/16    2 5/8
                                                                                   (6) SD #10 x 2 1/2    (5) SD #10 x 2 1/2       1,025       1,480    1,480       1,480   880         1,265    1,270       1,270
                                                                                   (6) SD #10 x 1 1/2    (5) SD #10 x 2 1/2       1,025       1,390    1,480       1,480   880         1,105    1,270       1,270   IBC,
                                                                                   (6) 0.162 x 3 1/2      (7) 0.162 x 3 1/2       1,015       1,550    1,620       1,620   875         1,335    1,395       1,395    FL
                                                                                     (6) 0.148 x 3         (7) 0.148 x 3          1,015       1,295    1,480       1,495   875         1,115    1,275       1,285
                                 LRU210Z     1 9/16     8 3/16   1 15/16   1 3/4
                                                                                   (6) SD #10 x 2 1/2    (7) SD #10 x 2 1/2       1,510       1,805    1,805       1,805   1,300       1,405    1,550       1,550
                                                                                   (6) SD #10 x 1 1/2    (7) SD #10 x 2 1/2       1,510       1,570    1,805       1,805   1,300       1,240    1,430       1,550
                                                                                   (6) 0.162 x 3 1/2      (7) 0.162 x 3 1/2       1,305       1,550    1,765       1,910   1,120       1,335    1,520       1,645
                                                                                     (6) 0.148 x 3         (7) 0.148 x 3          1,305       1,295    1,430       1,430   1120        1,115    1,230       1,230
                                 LRU212Z     1 9/16 10 11/16 1 15/16       3 1/2
                                                                                   (6) SD #10 x 2 1/2    (7) SD #10 x 2 1/2       1,850       1,820    1,915       1,915   1,590       1,405    1,615       1,645
                                                                                   (6) SD #10 x 1 1/2    (7) SD #10 x 2 1/2       1,850       1,570    1,805       1,915   1,590       1,240    1,430       1,555
                               1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                               2. Allowable loads are based on a minimum 3" carrying member. For single 2x carrying members, use 0.148" x 1 1/2" nails in the face and
                                  0.148" x 3" in the joist, and reduce the allowable load to 0.81 of the tabulated value for 0.148" x 3" nails. Alternatively, use #10 x 1 1/2"
                                  Strong-Drive® SD Connector screws in the face and #10 x 2 1/2" SD Connector screws in the joist as shown in the table.
                               3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                               4. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener information.

114
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 116 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LRUZ
                                                  Face-Mount Rafter Hanger (cont.)
                                                  Alternate Installation for Retrofit Applications
                                                  When an existing roof deck prevents the horizontal installation of fasteners, #10 x 2 1⁄2" Strong-Drive®
                                                  SD Connector screws may be installed sloped upward to match the roof pitch (49° max.). Use table
                                                  values for an installation with 0.148" x 3" nails when Strong-Drive SD Connector screws are sloped.




                                                                                                                                                                                                                                                    Solid Sawn Joist Hangers
                                                  Nails may not be installed sloped upward.

                                                                                                                                                                                                          Existing
                                                  Alternate Installation for Retrofit                                                                                                                    roof deck


                                                                          Angled Fasteners                      DF/SP Allowable Loads                     SPF/HF Allowable Loads
                                                     Model                                                                                                                                   Code
                                                      No.                                                Uplift    2
                                                                                                                        Floor   Snow      Roof Uplift 2 Floor           Snow       Roof      Ref.
                                                                        Face              Joist
                                                                                                         (160)          (100)   (115)     (125) (160) (100)             (115)      (125)               Match
                                                                                                                                                                                                      roof pitch
                                                   LRU26Z      (4) SD #10 x 2 1/2" (5) SD #10 x 2 1/2"       645         855    980       990          555     730      835        850               (49° max.)

                                                   LRU28Z      (6) SD #10 x 2 1/2" (5) SD #10 x 2 1/2"       805        1,050   1,050     1,050        695     900      900        900        IBC,
                                                   LRU210Z     (6) SD #10 x 2 1/2" (7) SD #10 x 2 1/2"       1,100      1,285   1,430     1,430        945     1,095 1,230 1,230               FL

                                                   LRU212Z     (6) SD #10 x 2 1/2" (7) SD #10 x 2 1/2"   1,305 1,285            1,430     1,430        1,120   1,095 1,230 1,230
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                                     Reduce where other loads govern.
                                                  2. Allowable loads are based on a minimum 3"-thick carrying member.
                                                  3. Fasteners may be angled upward a maximum of 49°.
                                                                                                                                                                                                          Alternate Installation for
                                                  4. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener information.
                                                                                                                                                                                                            Retrofit Applications



                                                  Minimum Ridge Beam Depth (in.)
                                                                     LRU26Z                        LRU28Z                                   LRU210Z                               LRU212Z
                                                    Roof
                                                                  Rafter Size                     Rafter Size                              Rafter Size                          Rafter Size
                                                    Pitch
                                                                2x6            2x8      2x6          2x8               2x10       2x8           2x10           2x12       2x10             2x12
                                                     2:12       3 7/8          5 5/8     —           5 1/2             7 1/4      —               7 5/8        9 5/8       —               9 1/4
                                                     3:12       3 7/8          5 3/4     —           5 1/2             7 1/4      —               7 3/4        9 7/8       —               9 1/4
                                                                                                                                                                                                                                            Ridge
                                                     4:12        4             5 7/8     —           5 1/2             7 1/4      —                8           10 1/8      —               9 1/4                                            beam
                                                                                                                                                                                                                                            depth
                                                     5:12       4 1/4          6 1/8     —           5 1/2             7 3/8      —               8 1/4        10 1/2      —               9 1/4
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     6:12       4 3/8          6 3/8     —           5 1/2             7 3/4      —               8 5/8        10 7/8      —               9 1/4                                      LRU
                                                                                                                                                                                                                                       H
                                                     7:12       4 5/8          6 5/8     —           5 3/4             8 1/8      6 5/8            9           11 1/4      —               9 1/2
                                                     8:12       4 7/8           7        —           6 1/8             8 1/2       7              9 3/8        11 3/4      7 5/8            10
                                                                                                                                                                                                                                             C1
                                                     9:12       5 1/8          7 3/8     —           6 1/2               9        7 3/8           9 7/8        12 3/8      8 1/8           10 5/8
                                                    10:12       5 3/8          7 3/4     4 1/2       6 7/8             9 3/8      7 3/4         10 1/4         12 7/8      8 1/2           11 1/8
                                                    11:12       5 3/4          8 1/8     4 7/8       7 1/4             9 7/8      8 1/8         10 3/4         13 1/2         9            11 3/4                        Installation on
                                                                                                                                                                                                                     Minimum Depth Beam
                                                    12:12        6             8 1/2     5 1/8       7 5/8             10 1/2     8 1/2         11 3/8         14 1/8      9 5/8           12 3/8                     (see footnote 3 at left)
                                                    13:12       6 3/8           9        5 1/2       8 1/8             11 1/8      9              12           14 7/8     10 1/4           13 1/8
                                                    14:12       6 3/4          9 1/2     5 7/8       8 5/8             11 5/8     9 1/2         12 1/2         15 5/8     10 3/4           13 7/8
                                                  1. Minimum ridge beam depths shown assume that the rafter and the ridge beam are flush at the top.
                                                  2. Minimum ridge beam depths have been determined to ensure the maximum C1 dimension for the LRU is not
                                                     exceeded. Deeper ridge beams may be required to support the rafter loads as determined by the Designer.
                                                  3. Per the 2012/2015/2018 IRC Section R802.3 the ridge is required to be not less in depth than the cut end of
                                                     the rafter unless the ridge is designed as a beam.
                                                  4. Slopes greater than 12:12 are download only.




                                                                                                                                                                                                                                                          115
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 117 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           LSSJ
                           Face-Mount Adjustable Light Slopeable/Skewable Jack Hanger
                                            This product is preferable to similar connectors because
                                                                                                                                           1⅞"                   1"
                                            of (a) easier installation, (b) higher loads, (c) lower
                                            installed cost, or a combination of these features.
Solid Sawn Joist Hangers




                           The innovative LSSJ is ideal for connecting jack rafters to hip




                                                                                                                                                    LSSJ28LZ
                           members. Featuring a one-sided connection point for ease of
                                                                                                                                                                                                               Typical
                           installation and a versatile, hinged seat, the LSSJ is easily field
                                                                                                                                                                                                               LSSJLZ
                           adjustable to all typical rafter slopes ranging from 0:12 to 12:12.




                                                                                                                                               Strong-Tie®
                                                                                                                                               SIMPSON
                                                                                                                                                                       H                                       Installation
                           The LSSJ’s header flange allows for easy skew adjustment, from                                                                                                                      (bevel cut
                           0° to 45°. It ships pre-bent at 45° so is ready to place for most                                                                                                    0 – 45°        required)
                           typical applications. Specify left (L) or right (R) model when ordering.
                                                                                                                                1"
                           Features:
                           •• Hanger installs from one side with all fastener holes
                              easily accessible




                                                                                                                                           2½
                                                                                                                                             "
                                                                                                                       W
                           •• Can be installed as a retrofit
                           •• Seat grip makes setting the hanger quick and easy                                                       LSSJ28LZ                                    Typical
                                                                                                                                     (others similar)                           LSSJRZ
                           •• Accommodates roof pitches from 0:12 to 12:12                                                                                                   Installation
                                                                                                                                U.S. Patent Pending
                           •• Swivel seat adjusts easily and provides more support to joist,                                                                                   (bevel cut
                              allowing for a higher load than fasteners alone                                                                                                   required)           0 – 45°

                           Material: 18 gauge
                           Finish: ZMAX® coating (G-185)
                           Installation:
                           •• Use all specified fasteners; see General Notes                                                                                                                     Typical LSSJ28LZ
                                                                                                                                                                                                 Installation with
                           •• For LSSJ26 an extra nail in the seat at load durations (115) and                                                                                                   2x10 Header
                              (125) adds 75 lb. to the 0.148" x 1 1/2" nails table downloads                                                                                                     (installation with
                           •• Joist end needs to be bevel cut                                                                                                                                    4x10 header similar)

                           •• Table and illustration shows left and right skews LSSJR/L
                              (LSSJR = skewed right; LSSJL = skewed left)
                           Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                               These products are available with additional corrosion protection. For more information, see p. 15.


                                               Dimensions (in.)               Fasteners (in.)                        DF/SP Allowable Loads                                          HF/SPF Allowable Loads
                                   Model                                                                                                                                                                              Code
                                    No.                                                                     Uplift      Floor          Snow                    Roof        Uplift      Floor     Snow         Roof    Ref.
                                                 W        H            Face                     Joist
                                                                                                            (160)       (100)          (115)                   (125)       (160)       (100)     (115)        (125)
                                                                                                              0°–20° Skew
                                 LSSJ26LZ                          (4) 0.148 x 3         (4) 0.148 x 3
                                                1 9/16   4 3/8                                              295         365             365                    365         255          315       315         315
                                 LSSJ26RZ                         (4) 0.148 x 1 1/2     (4) 0.148 x 1 1/2
                                 LSSJ28LZ                          (5) 0.148 x 3         (5) 0.148 x 3
                                                1 9/16    6                                                 450         590             605                    605         385          510       520         520     IBC, FL
                                 LSSJ28RZ                         (5) 0.148 x 1 1/2     (5) 0.148 x 1 1/2
                                 LSSJ210LZ                         (6) 0.148 x 3         (6) 0.148 x 3
                                                1 9/16    8                                                 795         710             810                    815         685          610       695         700
                                 LSSJ210RZ                        (6) 0.148 x 1 1/2     (6) 0.148 x 1 1/2
                                                                                                             21°–45° Skew
                                 LSSJ26LZ                          (4) 0.148 x 3         (4) 0.148 x 3      750         750             750                    750         645          645       645         645
                                                1 9/16   4 3/8
                                 LSSJ26RZ                         (4) 0.148 x 1 1/2     (4) 0.148 x 1 1/2   295         420             420                    420         255          360       360         360
                                 LSSJ28LZ                          (5) 0.148 x 3         (5) 0.148 x 3      1,165      1,080           1,165                   1,165       1,000        925      1,000        1,000
                                                1 9/16    6                                                                                                                                                           IBC, FL
                                 LSSJ28RZ                         (5) 0.148 x 1 1/2     (5) 0.148 x 1 1/2   450         590             675                    725         385          510       580         625
                                 LSSJ210LZ                         (6) 0.148 x 3         (6) 0.148 x 3      1,420      1,295           1,445                   1,445       1,220       1,110     1,245        1,245
                                                1 9/16    8
                                 LSSJ210RZ                        (6) 0.148 x 1 1/2     (6) 0.148 x 1 1/2   795         710             810                    815         685          610       695         700
                               1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                               2. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


116
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 118 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LSSR
                                                  Slopeable/Skewable Rafter Hanger
                                                  The patent-pending LSSR light slopeable/skewable rafter
                                                  hanger is the next generation of a field-adjustable rafter hanger.                                             A
                                                  One of its key features is that it can be installed after all of the
                                                                                                                                                       1¼"
                                                  rafters have been tacked into place. A versatile hanger, it is




                                                                                                                                                                                                                                                                        Solid Sawn Joist Hangers
                                                  field adjustable for skew up to 45° and features an innovative
                                                  hinged swivel seat to adjust for up to a 45° slope.
                                                  Features:
                                                  •• Makes it possible to install after the rafters are
                                                     already in place




                                                                                                                                                                                strongtie.com/info
                                                                                                                                                                                   Use & Warning:
                                                  •• Flange design allows for easy skew adjustment,                                             H
                                                     from 0° to 45°
                                                  •• Swivel seat adjusts easily and supports joist up
                                                     to 45° up or down
                                                  Material: See table
                                                                                                                                                                                                             Slope
                                                  Finish: ZMAX® coating                                                                                                                                      to 45°

                                                  Installation:                                                                                            LSSR210-2                                            W
                                                                                                                                                           (others similar)
                                                  •• Use all specified fasteners; see General Notes.                                                 U.S. Patent Pending
                                                  •• For a common rafter:                                                                                                                                                      Hanger
                                                     – Slide hanger into position; adjust seat and install seat nails                                                                                                          installed
                                                                                                                                                                                                                               after rafter
                                                     – Make sure side stirrups are snug close to the joist,                                                                                                                    is tacked
                                                       bend lines are plumb                                                                                                                                                    in place
                                                     – Install a face nail on each side to hold in place
                                                     – Install all round and obround holes on the header and joist                                                                                                              Typical LSSR Installation
                                                                                                                                                                                                                                  (compound miter cut)
                                                  •• For jack rafters:
                                                     – Fold acute side forward
                                                     – Slide hanger into position; adjust seat and install seat nails
                                                     – Make sure hanger is snug close to the joist, bend
                                                       line is plumb
                                                     – Install obround nails on acute side, both header and joist                                                                                                              Hanger
                                                     – Make sure hanger is snug close to the joist and header;                                                                                                                 installed
                                                                                                                                                                                                                               on joist or
                                                       bend line is plumb                                                                           Typical LSSR                                                               header before
                                                     – Install joist nails only on obtuse side                                                       Installation                                                              rafter is installed
                                                     – Bend obtuse side flange back so that header flange is
                                                       flush against header                                                                                                                                                 Alternate LSSR Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     – Install header nails                                                                                                                                                         (plumb cut)
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                      These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                        Dimensions (in.)                    Fasteners (in.)                                                                  Allowable Loads
                                                       Actual                                                                                                        DF/SP Species Header                                 SPF/HF Species Header
                                                        Joist       Model                                                                                                                                                                                        Code
                                                                                Ga.                                                                                                                      Roof                                        Roof
                                                       Width         No.                W        H        A            Face                 Joist                                                                                                                Ref.
                                                        (in.)                                                                                                 Uplift    Floor                                         Uplift       Floor
                                                                                                                                                              (160)     (100)                        Snow    Const.   (160)        (100)      Snow      Const.
                                                                                                                                                                                                     (115)   (125)                            (115)     (125)
                                                                                                                                      Sloped Only Hangers
                                                         3        LSSR210-2Z    16     3 1/8   8 15/16   5 1/8   (22) 0.162 x 2 1/2   (18) 0.162 x 2 1/2       695      2,365                        2,365    2,365   600          2,035      2,035     2,035
                                                                                                                                                                                                                                                                 IBC
                                                        3 1/2     LSSR410Z      16     3 5/8   8 15/16   5 1/8   (22) 0.162 x 2 1/2   (18) 0.162 x 2 1/2       695      2,365                        2,365    2,365   600          2,035      2,035     2,035
                                                                                                                      Skewed Hangers or Sloped and Skewed Hangers
                                                         3        LSSR210-2Z    16     3 1/8   8 15/16   5 1/8   (20) 0.162 x 2 1/2   (13) 0.162 x 2 1/2       695      1,810                        1,810    1,810   600          1,555      1,555     1,555
                                                                                                                                                                                                                                                                 IBC
                                                        3 1/2     LSSR410Z      16     3 5/8   8 15/16   5 1/8   (20) 0.162 x 2 1/2   (13) 0.162 x 2 1/2       695      1,810                        1,810    1,810   600          1,555      1,555     1,555
                                                      1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                      2. For slope-only installations, the four triangle holes may be filled for an allowable roof download of 3,015 lb. for DF/SP and 2,595 lb.
                                                         for SPF/HF for LSSR 16GA.
                                                      3. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code
                                                         provided they do not exceed those in the roof column.
                                                      4. On the acute side of the skewed LSSR hangers, fill obround holes only.
                                                      5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


                                                                                                                                                                                                                                                                              117
                                                                                                                           UPDATED 06/01/19
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 119 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           SUR/SUL/HSUR/HSUL
                           Skewed 45° Face-Mount Hangers
                                           This product is preferable to similar connectors because of
                                           (a) easier installation, (b) higher loads, (c) lower installed cost,
                                                                                                                                                                                                     A2              A1
                                           or a combination of these features.


                                          The SU and HSU series of hangers are skewed 45° left
Solid Sawn Joist Hangers




                           or right. Angled nail slots direct nails for proper installation.
                           Material: SUR and SUL — 16 gauge; HSUR and HSUL — 14 gauge
                           Finish: Galvanized. Some products available in ZMAX® coating.
                           See Corrosion Information, pp. 13–15.
                           Installation:                                                                                                                SUL
                           •• Use all specified fasteners; see General Notes
                           •• These hangers will normally accommodate a 40° to 50° skew
                           •• Illustration shows left and right skews SUR/L
                              (SUR = skewed right; SUL = skewed left)                                                                                                                               HSULC
                           •• The joist end may be square cut or bevel cut                                                                                                                   Available for 2-2x




                                                                                                                                                                 B
                           Options:                                                                                                                                                         and 4x models only

                           •• Available with the A2 flange turned in on the 2-2x and 4x models
                              only (see illustration)
                           •• To order, add “C” (for concealed) to the product name
                           •• For example, specify HSURC46, HSULC46, SURC46, or SULC46
                           Codes: See p. 12 for Code Reference Key Chart




                                 Typical SUR                                                                  Typical SUL
                             Installation with                                                                Installation with
                            Square Cut Joist                                                                  Bevel Cut Joist
                                                                                                                                                                                                  Typical SUR410
                               (HSUR similar)                                                                 (HSUL similar)
                                                                                                                                                                  HSUR                              Installation


                               These products are available with                   For stainless-                      Many of these products are approved for installation
                               additional corrosion protection.                    steel fasteners,                    with Strong-Drive® SD Connector screws.




                                                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                               For more information, see p. 15.                    see p. 21.                          See pp. 336–337 for more information.

                                                                            Dimensions                                     Fasteners                        DF/SP Species Header            SPF/HF Species Header
                                  Joist           Model                        (in.)                                          (in.)                           Allowable Loads                  Allowable Loads             Code
                                  Size             No.                                                                                                  Uplift   Floor   Snow    Roof    Uplift    Floor   Snow    Roof    Ref.
                                                                W         H          B       A1       A2            Face                 Joist
                                                                                                                                                        (160)    (100)   (115)   (125)   (160)     (100)   (115)   (125)
                                    2x4        SUR/L24         1 9/16     3 1/2      2      1 1/8    1 1/4     (4) 0.162 x 3 1/2    (4) 0.148 x 1 1/2    395      575     650     705     340       495     560     605
                                   2x6, x8     SUR/L26         1 9/16      5         2      1 1/8    1 5/16    (6) 0.162 x 3 1/2    (6) 0.148 x 1 1/2    675      865     980    1,055    580       745     845     905
                                 2x10, x12     SUR/L210        1 9/16     8 1/8      2      1 1/8    1 5/16   (10) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,250    1,440   1,630   1,760   1,075     1,240   1,400   1,515
                                    2x14       SUR/L214        1 9/16     10         2      1 1/8    1 5/16   (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,890    1,730   1,955   2,110   1,625     1,490   1,680   1,815
                                 3x10, x12     SUR/L2.56 /9    2 9/16   8 13/16    3 3/16   1 1/8    2 1/8    (14) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    210     2,015   2,280   2,465    180      1,735   1,960   2,120
                                    3x14       SUR/L2.56 /11   2 9/16   11 3/16    3 3/16   1 1/8    2 1/8    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    210     2,305   2,610   2,665    180      1,980   2,245   2,290
                                (2) 2x6, x8    SUR/L26-2       3 1/8    4 15/16    2 5/8    1 7/16   2 3/8     (8) 0.162 x 3 1/2    (4) 0.162 x 2 1/2    725     1,150   1,305   1,325    625       990    1,120   1,140
                                (2) 2x6, x8    HSUR/L26-2      3 1/8    4 15/16    2 7/16   1 1/4    2 3/16   (12) 0.162 x 3 1/2    (4) 0.162 x 2 1/2    725     1,790   1,795   1,795    625      1,540   1,545   1,545   IBC,
                               (2) 2x10, x12   SUR/L210-2      3 1/8     8 11/16   2 5/8    1 7/16   2 3/8    (14) 0.162 x 3 1/2    (6) 0.162 x 2 1/2   1,150    2,015   2,280   2,345    990      1,735   1,960   2,015    FL,
                               (2) 2x10, x12   HSUR/L210-2     3 1/8     8 11/16   2 7/16   1 1/4    2 3/16   (20) 0.162 x 3 1/2    (6) 0.162 x 2 1/2   1,150    2,980   3,360   3,410    990      2,565   2,890   2,935    LA
                                  (2) 2x14     HSUR/L214-2     3 1/8    12 11/16   2 7/16   1 1/4    2 3/16   (26) 0.162 x 3 1/2    (8) 0.162 x 2 1/2   1,490    3,875   4,370   4,680   1,280     3,335   3,760   4,025
                                   4x6, x8     SUR/L46         3 9/16     4 3/4    2 5/8     1       2 3/8     (8) 0.162 x 3 1/2    (4) 0.162 x 3 1/2    730     1,150   1,265   1,265    630       990    1,090   1,090
                                   4x6, x8     HSUR/L46        3 9/16     4 3/4    2 7/16    1       2 3/16   (12) 0.162 x 3 1/2    (4) 0.162 x 3 1/2    725     1,790   1,795   1,795    625      1,540   1,545   1,545
                                 4x10, x12     SUR/L410        3 9/16     8 1/2    2 5/8     1       2 3/8    (14) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,140    2,015   2,245   2,245    980      1,735   1,930   1,930
                                 4x10, x12     HSUR/L410       3 9/16     8 1/2    2 7/16    1       2 3/16   (20) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,150    2,980   3,360   3,410    990      2,565   2,890   2,935
                                    4x14       SUR/L414        3 9/16    12 1/2    2 5/8     1       2 3/8    (18) 0.162 x 3 1/2    (8) 0.162 x 3 1/2   1,490    2,400   2,400   2,400   1,280     2,065   2,065   2,065
                                    4x14       HSUR/L414       3 9/16    12 1/2    2 7/16    1       2 3/16   (26) 0.162 x 3 1/2    (8) 0.162 x 3 1/2   1,490    3,875   4,370   4,680   1,280     3,335   3,760   4,025
                              1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                              2. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code provided
                                 they do not exceed those in the roof column.
                              3. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                                 includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                              4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
118
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 120 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HRC/HHRC
                                                  Hip-Ridge Face-Mount Connectors
                                                  HRC is a field slopeable connector that attaches hip                                                                               5"
                                                  roof beams to the end of a ridge beam. The HRC may
                                                                                                                                                                            W
                                                  be sloped downward a maximum of 45°.                                                                                      1

                                                  HHRC accommodates higher loads and uses
                                                  Strong-Drive® SD Connector screws.




                                                                                                                                                                                                                                                                            Solid Sawn Joist Hangers
                                                                                                                                                                                                                                    Slots for bend loc
                                                  Material: HRC22 — 16 gauge; HHRC — 12 gauge                                                                                                  53 ⁄8"                               when installed on ation
                                                                                                                                                                                                     615⁄16"                        end of a 2x ridge the
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners (included with HHRC);
                                                     see General Notes.
                                                  •• On end of ridge — use optional diamond holes on
                                                     HRC22 to secure the HRC. Bend face flanges on                                                                              5 3⁄4"
                                                     HRC22 back flush with ridge, and complete nailing.
                                                  •• HRC22 on face of ridge — adjust to correct height
                                                                                                                                                              W2
                                                     and install nails.
                                                  •• Double bevel-cut hip members to achieve full bearing                                                                                                                                HRC22
                                                                                                                                                              HHRC44
                                                     capacity with HRC.                                                                                     (others similar)
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                  HRC Allowable Loads
                                                                         Member Size                            Fasteners (in.)                               DF/SP Allowable Loads                                     SPF/HF Allowable Loads
                                                     Model                                                                                                                                                                                                        Code
                                                      No.        W                                                                                   Uplift         Floor          Snow      Roof              Uplift      Floor        Snow           Roof       Ref.
                                                                                 Ridge           Carrying Member                  Each Hip
                                                                (in.)                                                                                (160)          (100)          (115)     (125)             (160)       (100)        (115)          (125)
                                                                                                                                                                                                                                                                   IBC,
                                                    HRC22       1 9/16      2x or 1 3/4" wide     (16) 0.148 x 1 1/2           (2) 0.148 x 1 1/2      370           975             1,105    1,185             320          840          950           1,020
                                                                                                                                                                                                                                                                  FL, LA
                                                  1. Allowable loads shown are for each hip. Total load carried by the connector is double this number.
                                                  2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  3. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code
                                                     provided they do not exceed those in the roof column.
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


                                                  HHRC Allowable Loads
                                                                                                  Connection           Connector                                                                                  Allowable Loads Per Hip
                                                                                                                                                              Fasteners
                                                        Model                Member                Members             Width (in.)                                                                             DF/SP                    SPF                       Code
                                                         No.                  Type                                                                                                                                                                                Ref.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                     Ridge          Hip                                                         Download                 Uplift      Download            Uplift
                                                                                                Ridge     Hip                                      Ridge                    Each Hip
                                                                                                                      (W1)         (W2)                                                       (100/115/125)              (160)     (100/115/125)         (160)
                                                   HHRC2-2                 Sawn Lumber   (2) 2x         (2) 2x         3 1/8        3 1/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC42                  Sawn Lumber     4x             2x           3 5/8       1 9/16    (40) SD #10 x 2 1/2"     (22) SD #10 x 1 1/2"              2,360            1,400          2,030            1,205
                                                   HHRC42-2                Sawn Lumber     4x           (2) 2x         3 5/8        3 1/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC4/1.81            SCL/Sawn Lumber 4x              1 3/4         3 5/8       1 13/16   (40) SD #10 x 2 1/2"     (22) SD #10 x 1 1/2"              2,360            1,400          2,030            1,205
                                                                           Sawn Lumber     4x             4x           3 5/8        3 5/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC44
                                                                               SCL        3 1/2          3 1/2         3 5/8        3 5/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695    IBC, FL
                                                   HHRC5.25/3.25              Glulam      5 1/8          3 1/8         5 1/4        3 1/4    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC5.37/3.12         SCL/Sawn Lumber 5 1/4          (2) 2x         5 1/4        3 1/4    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC5.37/3.56         SCL/Sawn Lumber 5 1/4           3 1/2         5 3/8        3 5/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC64                  Sawn Lumber     6x             4x           5 5/8        3 5/8    (40) SD #10 x 2 1/2"     (22) SD #10 x 2 1/2"              2,830            1,970          2,435            1,695
                                                   HHRC66                  Sawn Lumber     6x             6x           5 5/8        5 5/8    (40) SD #10 x 2 1/2"     (27) SD #10 x 2 1/2"              2,970            1,970          2,555            1,695
                                                  1. Allowable loads shown are for each hip. Total load carried by the connector is double this number.
                                                  2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  3. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                         Typical HHRC
                                                                                         Installation on the
                                                                                         End of a Ridge

                                                                                                                                             Typical HRC22 Installation                                              Optional Installation
                                                                                                                                               on the End of a Ridge                                                  for HRC22 Only
                                                                                                                                                                                                                                                                                  119
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 121 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           VPA
                           Variable-Pitch Connector
                           The VPA may be sloped in the field, offering a versatile solution
                           for attaching rafters to the top plate. It will adjust to accommodate
                           slopes between 3:12 and 12:12, making it a complement to the
                           versatile LSSR and LSSU hangers. This connector eliminates the                                                                                                              VPA 2
                           need for notched rafters, beveled top plates and toe nailing.                                                                       “B” flange
Solid Sawn Joist Hangers




                           Material: 18 gauge
                           Finish: Galvanized
                                                                                                                                           A and B
                           Installation: • Use all specified fasteners; see General Notes                                               flanges touch        “A” flange
                                                                                                                                            at 45°
                           Codes: See p. 12 for Code Reference Key Chart

                                                                          Fasteners (in.)                          DF/SP Allowable Loads                             SPF/HF Allowable Loads
                            Joist        Model        W                                                                                 Lateral                                           Lateral             Code
                                                                   Carrying           Carried          Uplift       Download                              Uplift       Download
                            Width         No.        (in.)                                                                               (160)                                             (160)              Ref.
                                                                   Member             Member                      (100/115/125)                                      (100/115/125)
                                                                                                       (160)                         F1         F2        (160)                        F1         F2
                             1 1/2          VPA2     1 9/16       (8) 0.148 x 3    (2) 0.148 x 1 1/2    255           1,105         345        300         220            950         295        260
                                                                                                                                                                                                               IBC,
                             2 1/2          VPA3     2 9/16       (9) 0.148 x 3    (2) 0.148 x 1 1/2    255           1,245         345        300         220           1,070        295        260
                                                                                                                                                                                                              FL, LA
                             3 1/2          VPA4     3 9/16      (11) 0.148 x 3    (2) 0.148 x 1 1/2    255           1,245         345        300         220           1,070        295        260
                           1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                           2. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


                           VPA Installation
                           Sequence
                                                                                                                                                                             0.148" x 11⁄2"
                                                                                                                                                                                 nails


                                       “A”                “B”                                          Required pitch                                0.148" x 3"
                                     flange             flange                                                                                          nails

                              0.148" x 3"
                                 nails
                                Step 1                                              Step 2                                        Step 3                                    Step 4
                                Install top nails and face                          Seat rafter with a hammer,                    Install “B” flange nails                  Install 0.148" x 1 1⁄2" nail into tab
                                PAN nails in “A” flange to                          adjusting “B” flange to                       in the obround nail holes,                nail hole. Hammer nail in at a
                                outside wall top plate.                             the required pitch.                           locking the pitch.                        slight angle to prevent splitting.




                                                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           HCP
                           Hip Corner Plate
                           The HCP connects a rafter or joist to double top plates at a 45° angle.                                                          19⁄16"-HCP2,
                                                                                                                                                            39⁄16"-HCP4
                           Material: 18 gauge                                                                                           Plate line
                           Finish: HCP2 — galvanized or ZMAX® coating; HCP4Z — ZMAX coating                                              locator
                                                                                                                                       for proper                                  HCP2
                           Installation: • Use all specified fasteners; see General Notes.                                            installation                                 (HCP4Z similar)
                           •• Attach HCP to double top plates; birdsmouth not required for table                                                                                   U.S. Patent 5,380,115
                              uplift loads but may be required for download.
                           •• Install rafter and complete nailing. Rafter may be sloped to 45°.
                           Codes: See p. 12 for Code Reference Key Chart

                                These products are available with additional corrosion protection.
                                For more information, see p. 15.                                                                                                                       F1
                                                                   Fasteners                 DF/SP           SPF/HF
                                     Member Model                     (in.)             Allowable Loads Allowable Loads Code
                                      Size   No.                                              (160)           (160)      Ref.
                                                      To Rafters         To Plates
                                                                                         Uplift      F1  Uplift      F1
                                       2x      HCP2 (6) 0.148 x 1 1/2 (6) 0.148 x 1 1/2   590       255   510       220  IBC,
                                       4x      HCP4Z (8) 0.148 x 3     (8) 0.148 x 3      990       230   850       200 FL, LA
                                 1. Loads have been increased for wind or earthquake loading, with no further
                                    increase allowed. Reduce where other loads govern.
                                 2. The HCP can be installed on the inside and the outside of the wall with a flat
                                    bottom chord truss and achieve twice the allowable load.
                                 3. Fasteners: Nail dimensions in the table are listed diameter by length.                                                                   Typical HCP Installation
                                    See pp. 21–22 for fastener information.
120
                                                                                                                UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 122 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CJTZ/HCJTZ
                                                  Light and Heavy-Duty Concealed Joist Ties
                                                  The CJTZ/HCJTZ are concealed connectors. They can
                                                  be installed three ways: with no routing of header/post
                                                  or beam; a routed header/post, or a routed beam. It is
                                                  part of a concealed connector system that includes
                                                  the CPTZ and CBTZ.




                                                                                                                                                                                                                                                               Solid Sawn Joist Hangers
                                                                                                                                                                                                            CJTZ
                                                                                                                                                                                                            1⁄2"dia.
                                                  The HCJTZ is a heavy concealed beam tie to be used                                                                                 CJTZ
                                                                                                                                                                                                            HCJTZ
                                                  with large glulam beams resisting heavy loads. The                                                                                 23⁄4"                 3⁄4" dia.
                                                                                                                                                                                  short dowel
                                                  HCJTZ features a unique shape that allows installers
                                                                                                                                                                                  CJTZ/HCJTZ
                                                  to insert the connector into the end of the beam                                                                                    43⁄4"
                                                  without a visible slot cut into the bottom of the beam.                                                                          long dowel

                                                  Material: CJTZ —12 gauge; HCJTZ — 10 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                                                                                                                                                       Chamfered
                                                  •• Use all specified fasteners; see General Notes.                                                                                   Steel Dowel                         Typical CJTZ Installation
                                                                                                                                                   CJT5Z                                    (galvanized)                  (dowels should be centered
                                                  •• The CJTZ/HCJTZ is supplied with all dowels and                                           (others similar)                                                              in beam; HCJTZ similar)
                                                     screws required. Screws require a hex-head driver.
                                                  •• Router end of beam for screw heads for
                                                     flush installation.                                                                      Warning: This connector requires                                                       CJTZ
                                                                                                                                              special attention to ensure correct                                                   Sloped
                                                  •• The carried member may be sloped up or down                                              installation. The beam must be                                                         View
                                                     to 45° with full table loads.                                                            installed perpendicular to the
                                                  •• The CJTZ only is available with two dowel lengths.                                       support member. The connection’s
                                                                                                                                              components may be damaged if the
                                                     To order: specify short (e.g. CJT3ZS) or long dowels
                                                                                                                                              beam is rotated from its opposite
                                                     (e.g. CJT3ZL) (see footnote #1 below).                                                   end during or after installation.
                                                  Options:                                                                                    Damaged components may not
                                                                                                                                              be noticeable and may reduce the
                                                  •• See technical bulletin T-C-CJTZ at strongtie.com                                         connector’s load carrying capacity.
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                      These products are available with additional corrosion protection. For more information, see p. 15.
                                                                                                                                                                                                                    1½"        5½
                                                                                                                                                                                                                                 "
                                                                                                                                                                                                                                  2"
                                                                                                                                                                                                                                       1¼
                                                                                    Dimensions                    Fasteners                                                                                                              "
                                                                                                                                                        Allowable Loads
                                                                                       (in.)                   (Quantity – Type)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       Model        Min.                                                                                                            Code
                                                        No.       Joist Size                                                  Joist Pins       Uplift    Floor   Snow     Roof      Ref.
                                                                                     H1       H2           Header
                                                                                                                            (2 3/4" or 4 3/4") (160)     (100)   (115)    (125)
                                                                                                                                                                                                                                                  2½"
                                                                                                                Douglas Fir–Larch
                                                                                                                                                                                                                                             1⅓
                                                                       4x6          5 9/16   4 7/16    (6) 1/4" x 3" SDS         (3) 1/2"      985       1,050   1,050    1,050                                                              typ.2"
                                                       CJT3Z                                                                                                                                                                                          21⁄1
                                                                       4x8          5 9/16   4 7/16    (6) 1/4" x 3" SDS         (3) 1/2"     1,540      1,730   1,730    1,730                                                                       typ. "
                                                                                                                                                                                                                                                           6
                                                                                                                                                                                     IBC,
                                                       CJT4Z          4x10            7      5 15/16   (8) 1/4" x 3" SDS         (4) 1/2"     2,625      2,970   2,970    2,970       FL,              H1
                                                                                                                                                                                      LA
                                                       CJT5Z          4x12          8 9/16   7 7/16    (10) 1/4" x 3" SDS        (5) 1/2"     3,160      3,935   4,520    4,580
                                                       CJT6Z          4x12           10      8 15/16   (12) 1/4" x 3" SDS        (6) 1/2"     4,305      4,220   4,220    4,220
                                                                                                                      Glulam
                                                       CJT3Z      3 1/8" x 7 1/2"   5 9/16   4 7/16    (6) 1/4" x 3" SDS         (3) 1/2"     1,540      1,835   1,835    1,835
                                                       CJT4Z       3 1/8" x 9"        7      5 15/16   (8) 1/4" x 3" SDS         (4) 1/2"     2,625      3,180   3,180    3,180                               16"
                                                                                                                                                                                     IBC,                  25⁄
                                                       CJT5Z 3 1/8" x 10 1/2" 8 9/16         7 7/16    (10) 1/4" x 3" SDS        (5) 1/2"     3,160      3,900   4,480    4,570       FL,
                                                                                                                                                                                      LA                                    HCJTZ
                                                       CJT6Z      3 1/8" x 12"       10      8 15/16   (12) 1/4" x 3" SDS        (6) 1/2"     4,305      4,510   4,860    4,860                                      U.S. Patent Pending
                                                       HCJTZ      5 1/8" x 15"      13 1/16 13 1/16 (22) 1/4" x 3" SDS           (7) 3/4"     9,210      8,465   8,465    8,465
                                                                                                                           PSL
                                                       CJT3Z      3 1/2" x 9 1/2"   5 9/16   4 7/16    (6) 1/4" x 3" SDS         (3) 1/2"     1,540      2,220   2,220    2,220
                                                       CJT4Z      3 1/2" x 9 1/2"     7      5 15/16   (8) 1/4" x 3" SDS         (4) 1/2"     2,625      2,810   2,810    2,810
                                                                                                                                                                                     IBC,
                                                       CJT5Z      3 1/2" x 9 1/2"   8 9/16   7 7/16    (10) 1/4" x 3" SDS        (5) 1/2"     3,160      3,980   4,285    4,285       FL,
                                                                                                                                                                                      LA
                                                       CJT6Z 3 1/2" x 11 7/8"        10      8 15/16   (12) 1/4" x 3" SDS        (6) 1/2"     4,305      4,640   4,640    4,640
                                                       HCJTZ      5 1/8" x 15"      13 1/16 13 1/16 (22) 1/4" x 3" SDS           (7) 3/4"     9,210      8,465   8,465    8,465
                                                                                                                                                                                                                                                Typical
                                                      1. Center dowel in beam. Short dowel (1/2" x 2 3/4") is for use with 3 1/8" glulam beam, 4x sawn lumber, or 3 1/2"                                                                        HCJTZ
                                                         wide PSL. Long dowel (1/2" x 4 3/4") is for use with 5 1/8" glulam beam, 6x sawn lumber, or greater widths.                                                                            Installation


                                                                                                                                                                                                                                                                     121
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 123 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           JB/JBA/LB/LBAZ/BA/HB
                           Joist, Beam and Purlin Top-Flange Hangers
                                           This product is preferable to similar connectors because
                                           of (a) easier installation, (b) higher loads, (c) lower
                                           installed cost, or a combination of these features.
Solid Sawn Joist Hangers




                           The LBAZ and JBA hangers provide higher loads for 2x10,




                                                                                                                                                                                    ®
                                                                                                                                                                                 SIMPSON Strong-Tie
                           2x12 and 2x14 members in 14-gauge and 18-gauge steel,
                           respectively. The nail locations on the JBA enable effective use
                           with nailers.
                           The BA hangers are cost-effective hangers featuring min./max.
                           joist nailing option. Min. Nailing featuring Positive Angle Nailing
                           targets moderate load conditions whereas the Max. Nailing
                                                                                                                                                3"
                           generates capacities for higher loads. The unique two-level




                                                                                                                                                                          3"
                           embossment provides added stiffness to the top flange. See                        JBA                          BA                            BA
                           tables on pp. 129–133. See Hanger Options on pp. 98–99 for                    (LBAZ similar)                (standard)                  (modifiable)
                           hanger modifications, which may result in reduced loads.                                               U.S. Patent 7,334,372
                           Material: JB/JBA — 18 gauge; LB/LBAZ — 14 gauge;
                           BA — 14 gauge or 12 gauge; HB — 10 gauge
                           For modified hangers, gauge may increase from that specified                                                                   TF
                           for non-modified hangers. Hanger configurations, height and                                                                                                                    TF
                           fastener quantity may increase from the tables depending on
                           joist size, skew and slope. Embossments may be omitted.
                           Finish: BA, HB, JB, JBA, LB and LBAZ — galvanized;
                           BA, HB and LB may be ordered hot-dip galvanized;                                                                          H                                                H
                           specify HDG.
                           Installation:
                           •• Use specified fasteners; see General Notes and nailer
                              table notes.                                                                                       W                             W
                                                                                                                                                                             B


                                                                                                                                          B
                           •• LB, LBAZ and BA may also be welded to steel headers with                     HB                        LB                            JB
                              weld size to match material thickness. The minimum required
                              weld to the top flanges is 2" (1 7⁄16" for LBAZ) fillet weld to
                              each side of each top flange tab. Distribute the weld equally
                              on both top flanges. Welding cancels the top and face nailing
                              requirements. Consult the code for special considerations




                                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                              when welding galvanized steel. The area should be well-
                              ventilated (see p. 18, note k for welding information).
                              Weld on applications produce the maximum allowable
                              down load listed. For uplift loads refer to technical bulletin
                              T-C-WELDUPLFT at strongtie.com.
                           •• Ledgers must be evaluated for each application separately.
                              Check TF dimension, nail length and nail location on ledger.
                           •• For modified hangers, fastener quantity may increase from
                              the tables depending on joist size, skew and slope.                                         LBAZ and BA are acceptable
                                                                                                                          for weld-on applications. See
                           •• Bevel cut the carried member for skewed applications.                                          Installation Information.
                           Options:
                           •• See modification tables for allowed options and associated
                              load reductions on p. 124
                           Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                     Specify
                                                                                                                                      angle

                                                                                                                              Top View BA Hanger
                                                                                                                                 Skewed Right



122
                                                                                                 UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 124 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  JB/JBA/LB/LBAZ/BA/HB
                                                  Joist, Beam and Purlin Top-Flange Hangers (cont.)
                                                  Various Header Applications
                                                   Joist or                                     Dimensions (in.)                               Fasteners (in.)                      Allowable Loads by Header Type and Fastener
                                                                 Model                                                                                                                                                              Code
                                                    Purlin                   Ga.                                                                                                    Uplift
                                                                  No.                                                                                                                                                               Ref.




                                                                                                                                                                                                                                                   Solid Sawn Joist Hangers
                                                     Size                             W            H             B         TF          Header                    Joist                        LVL         PSL     DF/SP   SPF/HF
                                                                                                                                                                                    (160)
                                                               JB26                                             1 1/2     1 5/16     (4) 0.148 x 3             (2) Prong             —        —            —       995     780
                                                               JB28                              See            1 1/2     1 5/16     (4) 0.148 x 3             (2) Prong             —        —            —       995     775
                                                      2x                      18     1 9/16
                                                               JB210A                           p. 129                             (6) 0.162 x 3 1/2      (2) 0.148 x 1 1/2         260       —            —      1,685    1,190
                                                               JB212A                                            2        1 7/16
                                                               JB214A                                                               (6) 0.148 x 3         (2) 0.148 x 1 1/2         260       —            —      1,445    1,015
                                                               LB26                                             1 1/2     1 5/16   (4) 0.162 x 3 1/2      (2) 0.148 x 1 1/2         380       —            —      1,135    705
                                                               LB28                              See            1 1/2     1 5/16   (4) 0.162 x 3 1/2      (2) 0.148 x 1 1/2         380       —            —      1,135    710
                                                      2x                      14     1 9/16
                                                               LB210AZ                          p. 129                             (6) 0.162 x 3 1/2      (2) 0.148 x 1 1/2         355       —            —      1,865    1,330
                                                               LB212AZ                                           2        1 7/16                                                                                                     IBC,
                                                               LB214AZ                                                              (6) 0.148 x 3         (2) 0.148 x 1 1/2         355       —            —      1,705    1,220      FL,
                                                                                                                                                                                                                                      LA
                                                                                              7 1/4 to <11                          (16) 0.148 x 3        (2) 0.148 x 1 1/2         255      3,230       3,630    2,980   2,980
                                                                                               11 to 30                             (16) 0.148 x 3        (2) 0.148 x 1 1/2         255      3,230       3,630    3,870   2,980
                                                               BA min.
                                                                             12               7 1/4 to <11                         (16) 0.162 x 3 1/2     (2) 0.148 x 1 1/2         255      4,015       3,705    3,205   2,660
                                                                             and     3 9/16                      3        2 7/16
                                                      4x                     14                11 to 30                            (16) 0.162 x 3 1/2     (2) 0.148 x 1 1/2         255      4,015       3,705    3,780   3,095
                                                                                                                                    (16) 0.148 x 3        (8) 0.148 x 1 1/2         1,250    3,555       3,630    3,625   3,550
                                                               BA max.                        7 1/4 to 30
                                                                                                                                   (16) 0.162 x 3 1/2     (8) 0.148 x 1 1/2         1,250    4,715       4,320    4,720    3,870
                                                               HB             10     3 9/16    11 to 16         3 1/2       3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2         1,560    5,818       5,640    5,650   3,820
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                                  3. Uplift loads are based on DF/SP. For SPF/HF, use 0.86 x DF/SP Uplift Load for products requiring nails and 0.72 x DF/SP Uplift Load for
                                                     products requiring screws.
                                                  4. Where noted for single-ply joist hangers, use (6) 0.148" x 1 1/2" nails.
                                                  5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


                                                  Nailer Table
                                                                                                                                                 Allowable Loads
                                                     Model                   Top Flange Nailing              Joist Nailing
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                    Nailer
                                                      No.                           (in.)                        (in.)                Uplift
                                                                                                                                                        DF/SP              SPF/HF
                                                                                                                                      (160)
                                                    JB210A           2x        (6) 0.148 x 1 1/2             (2) 0.148 x 1 1/2         260              1,265               965                                                     Nailer
                                                    JB212A                                                                                                                                           11⁄2" min.                     attachment
                                                    JB214A           3x        (6) 0.162 x 2 1/2             (2) 0.148 x 1 1/2         260              1,290               —                                                       per Designer

                                                    LB26             2x        (4) 0.148 x 1 1/2             (2) 0.148 x 1 1/2          —               850                 —

                                                    LB28             2x        (4) 0.148 x 1 1/2             (2) 0.148 x 1 1/2          —                915                —

                                                    LB210AZ          2x        (6) 0.148 x 1 1/2             (2) 0.148 x 1 1/2         355              1,265              1,065
                                                    LB212AZ
                                                    LB214AZ          3x        (6) 0.162 x 2 1/2             (2) 0.148 x 1 1/2         355              1,290               —

                                                    LB216            2x        (4) 0.148 x 1 1/2             (2) 0.148 x 1 1/2          —               1,150               —
                                                                                                                                                                                                          Typical BA Installation
                                                                     2x       (10) 0.148 x 1 1/2             (2) 0.148 x 1 1/2         255              2,220              1,755
                                                                                                                                                                                                             on Wood Nailer
                                                                    (2) 2x     (14) 0.148 x 3                (2) 0.148 x 1 1/2         255              2,695              2,235                                (LB similar)

                                                    BA               3x       (14) 0.162 x 2 1/2             (2) 0.148 x 1 1/2         255              3,230               —

                                                                     4x       (14) 0.162 x 3 1/2             (2) 0.148 x 1 1/2         255              3,230               —

                                                                    Steel     (6) PDPAT-62KP                 (2) 0.148 x 1 1/2          —               3,695              3,695

                                                    HB               4x       (22) 0.162 x 3 1/2            (10) 0.162 x 3 1/2        1,550             5,500               —
                                                  1. Uplift values are for DF/SP nailers only. Refer to technical bulletin T-C-NAILUPLFT18 at
                                                     strongtie.com for SPF values.
                                                  2. For joist members 2 1/2" or wider, 0.162" x 2 1/2" joist nails should be installed for additional
                                                     uplift loads on the 3x and 4x nailer applications of 970 lb. and 1,010 lb. respectively.
                                                  3. See technical bulletin T-C-NAILUPLFT18 at strongtie.com for increased uplift loads
                                                     with alternative nailing.
                                                  4. Attachment of nailer to supporting member is by the Designer.
                                                                                                                                                                                                                                                         123
                                                                                                                                   UPDATED 06/01/19
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 125 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           JB/JBA/LB/LBAZ/BA/HB
                           Joist, Beam and Purlin Top-Flange Hangers (cont.)
                           Modifications and Associated Load Reductions
                                                                                                               Seat                                                                         Top Flange
                             Hanger         Condition           Sloped Down        Sloped Up          Skewed          Sloped Down         Sloped Up and               Top Flange Sloped          Top Flange Bent Open
Solid Sawn Joist Hangers




                                                                  45° Max.         45° Max.           45° Max.        and Skewed             Skewed                       35° Max.                or Closed 30° Max.
                                          Min. height               6                6                  6            9 1/4    14         9 1/4         14                       14                          9 1/4
                               BA           W < 2 1/2"              0.82             0.66               0.95          0.54     0.82       0.64        0.64                  (90 – x) / 90                (90 – x) / 90
                                             W ≥ 2 1/2"             0.8              0.95                1            0.7       1         0.8          0.8                  (90 – x) / 90                (90 – x) / 90
                                          Min. height               8                8                  8            11 1/4   14         11 1/4        14                       14                          11 1/4
                               HB           W < 2 1/2"              0.84              0.7                1            0.47     0.84       0.62        0.69                  (90 – x) / 90                (90 – x) / 90
                                             W ≥ 2 1/2"             0.87              0.7               0.96          0.59     0.87       0.7          0.7                  (90 – x) / 90                (90 – x) / 90
                           1. Reduction factors are not cumulative. Use the lowest factors that apply.



                           Reduction Factor Instructions
                           Allowable Download = Lower of (Seat or Top Flange) x (Table Load)
                           Allowable Uplift = 0.90 x (Table Load) for BA with W < 2½"
                                            = 0.71 x (Table Load) for HB with W < 2½"
                                            = 1.00 x (Table Load) for all others




                                                              Low side flush                                 Center flush                                         High side flush

                                              Specify angle                                    Specify angle                                       Specify angle




                                                                                                                                                                                                                         C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                 Sloped down and skewed left with sloped top flange installation.
                                                                When ordering, specify low side flush, center flush or high side flush.



                                                                                                                                                       Nailer anchorage
                                                                                                                                                    not shown for clarity
                                                                                            Specify
                                                                                             angle
                                                                         Specify
                                                                          angle                                                 Specify
                                                                                                                                 angle




                                            Typical Sloped Down                                        Typical Sloped Down
                                        Installation with Full Backing                                 with Top Flange Open                                      Typical Sloped
                                                                                                                                                                 Down on Nailer
                                                                                                                                                                  Non-Backed


124
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 126 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WP/HWP/HWPH/WMU
                                                  Purlin Top-Flange Hangers
                                                  The WP, HWP and HWPH series purlin hangers offer the greatest                                     7 ga.
                                                  design flexibility and versatility. WMUs are designed for use on                                   top
                                                                                                                                                   flange
                                                  standard 8"-grouted masonry block wall construction. See                                                                       Top flange
                                                  pp. 234–235 for more information.                                                                                              open 20°




                                                                                                                                                                                                          Solid Sawn Joist Hangers
                                                  The HWP and HWPH high-wind purlin hangers have enhanced
                                                  uplift. They are ideal for high-wind applications.
                                                                                                                                                                                           110°
                                                  Material: (Top flange /stirrup): WP — 7 /12 gauge;
                                                                                                                                     1⁄8"
                                                  HWP — 7 /12 gauge; HWPH — 3 / 7 gauge
                                                  Finish: Simpson Strong-Tie gray paint; hot-dip galvanized
                                                  available: specify HDG, contact Simpson Strong-Tie
                                                                                                                                                                              WP
                                                  Installation:                                                                                                               with Open
                                                  •• Use all specified fasteners.                                                                                             Top Flange
                                                  •• H dimensions are sized to account for normal joist shrinkage.
                                                     W dimensions are for dressed timber widths.                                            WP
                                                  •• WP/HWP/HWPH hangers may be welded to steel headers
                                                     with a minimum 1 1/2"-long fillet weld on each side of the top
                                                     flange to the header. Weld sizes: WP = 3/16", HWP = 3/16",
                                                     HWPH = 1/4" (see p. 18, note k for weld information). Weld-on
                                                     applications achieve maximum allowable download. Uplift                                                    Eased Edge
                                                     loads do not apply to this application. For uplift loads, refer                                            Flatten edge of
                                                     to technical bulletin T-C-WELDUPLFT at strongtie.com.                                                      header to match
                                                                                                                                                                top flange radius.
                                                  •• Hangers can support multi-ply carried members; the
                                                     individual members must be secured together to work as
                                                     a single unit before installation into the hanger.
                                                  •• If joist is shorter than hanger by more than 1/2", then use
                                                     only 50% of the table loads.                                                           12"                                      10"
                                                                                                                           2½"                                  2½"
                                                  Options:
                                                  •• See Hanger Options General Notes on p. 97.
                                                                                                                            25⁄16"                               25⁄16"
                                                  •• Refer to technical bulletin T-C-SLOPEJST at strongtie.com
                                                     for information regarding load reductions on selected hangers
                                                     which can be used without modification to support joists
                                                     which have shallow slopes (≤3⁄4:12).
                                                  •• Some model configurations may differ from those shown.                                                 H
                                                                                                                                                                                                      H
                                                     Contact Simpson Strong-Tie for details.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  •• WP models are available in Type A (bevel-cut) or Type B
                                                     (square-cut) style. Contact Simpson Strong-Tie when ordering.
                                                  •• Hangers with a skew greater than 15° may have all the joist
                                                     nails on the outside angle.
                                                  •• Specify the slope up or down in degrees from the horizontal
                                                                                                                                                                              B

                                                     plane and/or the skew right or left in degrees from the
                                                                                                                                            B




                                                                                                                                                        W                                         W
                                                     perpendicular vertical plane. Specify whether low side, high
                                                     side or center of joist will be flush with the top of the header                           HWPH                                   HWP
                                                     (see illustration).
                                                  •• Uplift loads are not available for open/closed TF, TF sloped
                                                     and offset options.
                                                  Ridge Hanger (only available for WP)
                                                  •• Top flange may be sloped to a maximum of 35° to
                                                     accommodate a ridge (see illustration). Specify angle of
                                                     the slope. Reduce allowable load using straight-line
                                                     interpolation. See Open/Closed example.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                  WMU Mid-Wall Installation
                                                                                                                                                    See pp. 234–235 for
                                                                                                                                                   models and information

                                                                                                                                                                                                                125
                                                                                                                UPDATED 06/01/19
                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 127 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           WP/HWP/HWPH/WMU
                           Purlin Top-Flange Hangers (cont.)
                           The table indicates the maximum allowable loads for WP, HWP and HWPH
                           hangers used on wood nailers. Nailers are wood members attached to the
                           top of a steel I-beam, concrete or masonry wall.
Solid Sawn Joist Hangers




                           Nailer Table
                                                             Top Flange                                   Allowable Down Loads
                                                                                     Uplift1                                                                                                                   Nailer anchorage
                             Model      Nailer                 Nailing
                                                                                     (160)          DF/SP           SPF/HF           LSL
                                                                                                                                                                                                               not shown for clarity
                                                                (in.)
                                           2x            (2) 0.148 x 1 1/2             —            2,525            2,500          3,375
                                         (2) 2x             (2) 0.148 x 3              —            3,255            3,255            —
                             WP
                                           3x            (2) 0.162 x 2 1/2             —            3,000            2,510          3,375
                                           4x               (2) 0.148 x 3              —            3,255            3,255            —
                                         (2) 2x             (3) 0.148 x 3              710          4,615              —              —
                             HWP           3x            (3) 0.162 x 2 1/2             970          4,615              —              —
                                           4x            (3) 0.162 x 2 1/2           1,535          5,145              —              —                           Installation on Wood Nailer
                                         (2) 2x          (4) 0.162 x 2 1/2             710          6,400              —              —
                             HWPH          3x            (4) 0.162 x 2 1/2             970          6,470              —              —
                                           4x            (4) 0.162 x 3 1/2           1,550          6,470              —              —
                           1. Attachment of nailer to supporting member is the responsibility of the Designer.


                           Various Header Applications
                                                Joist (in.)                                         Fasteners (in.)                                                      Allowable Loads Header Type
                                                                                                                                                                                                                               Code
                            Model                                                                                                                       Uplift
                                        Width                Height                  Top                    Face                   Joist                          LVL       PSL       LSL     DF/SP SPF/HF I-Joist             Ref.
                                                                                                                                                        (160)
                                      1 1/2 to 5 5/8        5 3/8 to 30        (2) 0.148 x 1 1/2             —               (2) 0.148 x 1 1/2           —       2,865     3,250      —       2,500    2,000       2,030         —
                            WP        2 1/2 to 5 5/8        5 3/8 to 30          (2) 0.148 x 3               —               (2) 0.148 x 1 1/2           —       2,525     3,250     3,650    3,330    2,525         —
                                      3 1/2 to 5 5/8        5 3/8 to 30        (2) 0.162 x 3 1/2             —               (2) 0.148 x 1 1/2           —       3,635     3,320     3,650    3,330    2,600         —
                                       1 1/2 to 7           6 to 15 5/8        (3) 0.162 x 3 1/2       (6) 0.162 x 3 1/2     (10) 0.148 x 1 1/2         1,535    3,995     4,500     4,350    3,955    3,955         —          IBC,
                            HWP
                                       1 1/2 to 7        15 3/4 to 28          (3) 0.162 x 3 1/2       (6) 0.162 x 3 1/2     (12) 0.148 x 1 1/2         1,570    3,995     4,500     4,350    3,955    3,955         —         FL, LA

                                       2 1/2 to 7           6 to 15 5/8        (4) 0.162 x 3 1/2       (8) 0.162 x 3 1/2     (10) 0.148 x 1 1/2         1,685    6,595     7,025     5,450    5,920    4,740         —
                            HWPH




                                                                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                       2 1/2 to 7        15 3/4 to 32          (4) 0.162 x 3 1/2       (8) 0.162 x 3 1/2     (12) 0.148 x 1 1/2         2,075    6,595     7,025     5,450    5,920    4,740         —
                           1. Code values are based on DF/SP header species.
                           2. Uplift loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                           3. For hanger heights exceeding the joist height, the allowable load is 0.50 of the table load.
                           4. HWP widths greater than 5 5/8" are not included in the code report.
                           5. Fasteners: Nail dimensions in the table are listed diameter by length. See p. 21 for fastener information.


                           Modifications and Associated Load Reductions for WP/HWP/HWPH
                                                                          Seat                                                                      Top Flange                                             Joist Height
                                                            Seat Skewed                                                                                                       Top Flange Offset
                                          Seat Sloped                                   Seat Sloped           Top Flange                            Top Flange
                                                             WP models                                                                                                        and Skewed Seat
                             Models        45° Max.                                     and Skewed Top Flange Bent Open                               Offset                                               Joist Shorter
                                                              84° Max.                               Sloped                                                                   Type A, Bevel Cut
                                                                                                               or Closed                                                                                   Than Hanger
                                                            HWP & HWPH                              35° Max.
                                           Up          Down                              Up Down               35° Max.                     Narrow               Wide        Narrow          Wide
                                                              45° Max.

                            WP                          1                                          1                                                       0.5               0.50 or 2,000 lb. max.
                                                                                                                                                                                                      By more than 1/2": 0.50
                                            1                              1               1                (90–a)/90      (90–a)/90
                            HWP,                                                                                                                                                                      By 1/2" or less:   1.00
                                                       0.8                                         0.8                                            0.5            0.6           0.5           0.6
                            HWPH
                           1. For straight-line interpolation, “a” is the specified angle.
                           2. Reduction factors are not cumulative. Use the lowest factors that apply.
                           3. Narrow ≤ 3 1/2”, Wide > 3 1/2”.
                           4. For type B hangers that are skewed in one direction with the top flange offset in the opposite direction, hangers 3 1/2” and narrower,
                              the allowable load is 25% of the table load or 1,335 lb., whichever is lower, and for hangers wider than 3 1/2”, the allowable load is
                              30% of the table load or 1,620 lb., whichever is lower.


                           Reduction Factor Instructions
                           Allowable Download = (lowest of Seat, Top Flange, or Joist Height) x (Table Load). See pp. 129–133 for table loads.
                           Allowable Uplift = as noted in table per height, see table above.
126
                                                                                                                             UPDATED 06/01/19
                                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 128 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WP/HWP/HWPH/WMU
                                                  Purlin Top-Flange Hangers (cont.)




                                                                                                                                                                                                             Solid Sawn Joist Hangers
                                                              Specify
                                                               angle

                                                     Typical HWP Top View                                                                                     Typical WP Skewed Left
                                                   Skewed Left Type A Hanger                                    Typical WP Top Flange                              Type B Hanger
                                                      (bevel-cut joist shown)                                         Offset Left                              (square-cut joist shown)




                                                                                                                                     Specify     0°
                                                                        0°                            0°
                                                                                                                                      angle



                                                                                                                                        Specify
                                                                                                                                        low side,
                                                                       Specify                 Specify                                  high side,
                                                                      flush top                 angles                                  or center
                                                                       of beam                (max. 35°)                                flush with
                                                                      at center                                                         header
                                                                     or low side                                                        (low side
                                                                                                                                        flush
                                                                                                                                        shown)




                                                                 Typical WP Ridge Installation
                                                                                                                                               Typical WP
                                                                                                                                        Top Flange Sloped Down
                                                                                                                                        Left with Low Side Flush
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                             Low side flush                                      Center flush shown                                High side flush




                                                  CL                                                       CL                                            CL
                                                             Skew                                                     Skew                                             Skew
                                                             angle                                                    angle                                            angle
                                                                                              Slope                                              Slope                                               Slope
                                                                                              angle                                              angle                                               angle




                                                                         Typical WP sloped down, skewed right with type A hanger (joist end must be bevel cut).
                                                                                  When ordering, specify low side flush, center flush or high side flush.




                                                                                                                                                                                                                   127
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 129 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           HUTF/HUSTF
                           Heavy-Duty and Double-Shear Top-Flange Joist Hangers
                           See dimensions, material, loads on table pages.
                           HUSTF has the double-shear nailing advantage —
                           distributing the joist load through two points on
                           each nail for greater strength.
Solid Sawn Joist Hangers




                           Finish: Galvanized. See Corrosion Information,
                           pp. 13–15.
                           Installation:
                           •• Use all specified fasteners; see General Notes
                           •• Not acceptable for nailer or welded applications;
                              see WP, HWP, HWPH and BA hangers
                           •• HUTF — The minimum header or ledger size
                              that can be used with this hanger is 3 1⁄2"
                           •• HUSTF — With 3x carrying members,
                              use 0.162" x 2 1⁄2" nails into the header and          HUSTF                          HU410TF                         HUCTF
                              0.162" x 3 1⁄2" nails into the joist
                           Options:
                           •• See Hanger Options General Notes on p. 97.
                           •• HUTF rough beam sizes are available by
                              special order.
                           •• HUSTF cannot be modified.
                             Sloped and/or Skewed Seat
                              •• HUTF can be skewed to a maximum of 45°
                                 or sloped to a maximum of 45°. HUTF can
                                 be skewed and sloped down only, provided
                                 W ≥ 2 3⁄8". No skew with slope up options                                                Typical HUTF
                                 available.                                          Nailer application is not             Installation
                                                                                     acceptable. Fasteners
                              •• For skews greater than 15°, uplift loads are         cannot be installed.
                                 0.75 of the table loads. Hangers with a skew
                                 greater than 15° may have all the joist nailing
                                 on the outside angle.
                                                                                                                           Double-Shear




                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                              •• For sloped and skewed combinations, the                                                   Nailing Top View
                                 allowable loads are 0.70 of the table loads.
                              •• For sloped down only hangers, allowable load
                                 is 0.78 of the table load.
                             Concealed Flange                                                                 Some model configurations may
                                                                                                    differ from those shown. Production models have
                              •• HUTF is available with one A flange concealed                     projected seats. Square-cut seats may be ordered.
                                 at 0.85 of the catalog table load.                                       Contact Simpson Strong-Tie for details.
                              •• HUTF is available with both flanges concealed
                                 provided the W dimension is 2 9⁄16" or greater,
                                 at 0.85 of the table load. Specify HUCTF for             0˚
                                 both flanges concealed. No skew options
                                 available.                                           Specify
                                                                                       angle




                                                                                                                                          Specify
                                                                                                                                           angle
                                                                                                    Typical HUTF                Top View HUTF Hanger
                                                                                                    Sloped Down                     Skewed Right
                                                                                                     Installation




128
                                                                                   UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 130 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – Solid Sawn Lumber (DF/SP)
                                                  Visit strongtie.com/software to learn more about our Joist Hanger Selector software.


                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                                Dimensions                           Fasteners (in.)                        DF/SP Allowable Loads




                                                                                                                                                                                                                                   Solid Sawn Joist Hangers
                                                       Joist or                                                                                                                                              Installed
                                                                    Model                                                                                                                                                Code
                                                        Purlin                  Ga.                                                                                Uplift      Floor    Snow        Roof    Cost Index
                                                                     No.                W         H       B       TF          Header                Joist                                                                Ref.
                                                         Size                                                                                                      (160)       (100)    (115)       (125)      (ICI)

                                                                                                                                  Sawn Lumber Sizes
                                                                  PF24          18    1 9/16    3 7/16   1 1/2   1 1/16    (2) 0.148 x 3        (2) 0.148 x 3      300         1,255    1,255       1,255    Lowest
                                                         2x4
                                                                  HU24TF        12    1 9/16    3 7/16   2 1/4   2 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    190        1,865    1,865       1,865     850%
                                                       DBL 2x4    HU24-2TF      12    3 1/8     3 7/16   2 1/2   2 1/2    (8) 0.162 x 3 1/2     (2) 0.148 x 3       370        2,050    2,050       2,050    Lowest
                                                                  JB26          18    1 9/16    5 3/8    1 1/2   1 5/16    (4) 0.148 x 3          (2) Prong         —           995      995        995      Lowest
                                                         2x6      LB26          14    1 9/16    5 3/8    1 1/2   1 1/2    (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   380         1,135    1,135       1,135     117%
                                                                  HU26TF        12    1 9/16    5 3/8    2 1/4   2 7/16   (10) 0.162 x 3 1/2   (4) 0.148 x 1 1/2   660         2,550    2,550       2,550     568%
                                                                  HUS26-2TF     14    3 1/8     5 3/8     2      1 3/4    (6) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   1,200       2,440    2,440       2,440    Lowest
                                                                                                                                                                                                                          IBC,
                                                       DBL 2x6    WP26-2        12    3 1/8     5 3/8    2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3       —          3,300    3,300       3,300     33%
                                                                                                                                                                                                                         FL, LA
                                                                  HU26-2TF      12    3 1/8     5 3/8    2 1/2   2 1/2    (10) 0.162 x 3 1/2    (4) 0.148 x 3       815        2,785    2,785       2,785     87%
                                                                  JB28          18    1 9/16    7 1/4    1 1/2   1 5/16    (4) 0.148 x 3          (2) Prong         —           955      955        955      Lowest
                                                         2x8      LB28          14    1 9/16    7 1/4    1 1/2   1 1/2    (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   380         1,135    1,135       1,135     98%
                                                                  HU28TF        12    1 9/16    7 1/8    2 1/4   2 7/16   (10) 0.162 x 3 1/2   (4) 0.148 x 1 1/2   700         2,910    2,970       3,010     563%
                                                                  HUS28-2TF     14    3 1/8     7 1/4     2      1 7/8    (8) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,765       3,400    3,400       3,400    Lowest
                                                       DBL 2x8    WP28-2        12    3 1/8     7 1/8    2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3       —          3,300    3,300       3,300     16%
                                                                  HU28-2TF      12    3 1/8     7 1/8    2 1/2   2 1/2    (12) 0.162 x 3 1/2    (4) 0.148 x 3       815        3,265    3,265       3,265     75%
                                                                  JB210A        18    1 9/16    9 3/16    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   260         1,685    1,685       1,685       *
                                                                                                                                                                                                                         IBC, FL
                                                        2x10      LB210AZ       14    1 9/16    9 3/16    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   355         1,865    1,865       1,865       *
                                                                  HU210TF       12    1 9/16    9 1/8    2 1/4   2 7/16   (12) 0.162 x 3 1/2   (4) 0.148 x 1 1/2   700         2,910    2,970       3,010     359%
                                                                  HUS210-2TF    14    3 1/8     9 1/4     2      1 1/2    (10) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,315       3,735    4,065       4,275    Lowest
                                                                                                                                                                                                                          IBC,
                                                      DBL 2x10    WP210-2       12    3 1/8     9 1/8    2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3       —          3,300    3,300       3,300      9%
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                         FL, LA
                                                                  HU210-2TF     12    3 1/8     9 1/8    2 1/2   2 1/2    (14) 0.162 x 3 1/2    (6) 0.148 x 3      1,220       3,945    3,945       3,945     67%
                                                      TPL 2x10    HU210-3TF     12    4 11/16   9 1/8    2 1/2   2 1/2    (14) 0.162 x 3 1/2   (6) 0.162 x 3 1/2   1,420       3,945    3,945       3,945    Lowest
                                                                  JB212A        18    1 9/16    11 1/8    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   260         1,685    1,685       1,685       *
                                                                                                                                                                                                                         IBC, FL
                                                        2x12      LB212AZ       14    1 9/16    11 1/8    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   355         1,865    1,865       1,865       *
                                                                  HU212TF       12    1 9/16     11      2 1/4   2 7/16   (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2   700         3,070    3,070       3,070     339%
                                                                  HUS212-2TF    14    3 1/8     11 1/8    2      2 1/4    (10) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,080       4,375    4,375       4,375    Lowest
                                                                                                                                                                                                                          IBC,
                                                      DBL 2x12    WP212-2       12    3 1/8      11      2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3       —          3,300    3,300       3,300     12%
                                                                                                                                                                                                                         FL, LA
                                                                  HU212-2TF     12    3 1/8      11      2 1/2   2 1/2    (16) 0.162 x 3 1/2    (6) 0.148 x 3      1,220       4,590    4,590       4,590     48%
                                                      TPL 2x12    HU212-3TF     12    4 11/16    11      2 1/2   2 1/2    (16) 0.162 x 3 1/2   (6) 0.162 x 3 1/2   1,420       4,590    4,590       4,590    Lowest
                                                                  JB214A        18    1 9/16    13 1/8    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   260         1,685    1,685       1,685       *
                                                                                                                                                                                                                         IBC, FL
                                                        2x14      LB214AZ       14    1 9/16    13 1/8    2      1 7/16   (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   355         1,865    1,865       1,865       *
                                                                  HU214TF       12    1 9/16     13      2 1/4   2 1/2    (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2   1,140       2,955    3,045       3,110     189%
                                                                  HUS214-2TF    14    3 1/8     13 1/8    2      2 1/4    (12) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,715       4,065    4,065       4,065    Lowest
                                                      DBL 2x14    WP214-2       12    3 1/8      13      2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3       —          3,300    3,300       3,300      2%
                                                                                                                                                                                                                          IBC,
                                                                  HU214-2TF     12    3 1/8      13      2 1/2   2 1/2    (18) 0.162 x 3 1/2    (8) 0.148 x 3      1,330       4,030    4,030       4,030     33%
                                                                                                                                                                                                                         FL, LA
                                                      TPL 2x14    HU214-3TF     12    4 11/16    13      2 1/2   2 1/2    (18) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   1,560       4,030    4,030       4,030    Lowest
                                                                  LB216         14    1 9/16    15 1/8    2      1 1/2    (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2   380         1,480    1,480       1,480    Lowest
                                                        2x16
                                                                  HU216TF       12    1 9/16     15      2 1/4   2 1/2    (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2   1,065       3,235    3,360       3,440     199%

                                                     See footnotes on p. 131.                                                                                               Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                                                                                                         129
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 131 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Top-Flange Hangers – Solid Sawn Lumber (DF/SP)
                              These products are available with additional corrosion protection. For more information, see p. 15.


                                Joist or                                   Dimensions                            Fasteners (in.)                         DF/SP Allowable Loads             Installed
                                              Model                                                                                                                                                    Code
                                 Purlin                   Ga.                                                                                   Uplift      Floor    Snow        Roof     Cost Index
                                               No.                W          H        B       TF          Header                 Joist                                                                 Ref.
                                  Size                                                                                                          (160)       (100)    (115)       (125)       (ICI)

                                                                                                              Sawn Lumber Sizes
Solid Sawn Joist Hangers




                                           WP216-2        12    3 1/8       15       2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3        —          3,300    3,300       3,300     Lowest
                               DBL 2x16
                                           HU216-2TF      12    3 1/8       15       2 1/2   2 1/2    (20) 0.162 x 3 1/2    (8) 0.148 x 3       1,400       4,050    4,050       4,050      34%
                               TPL 2x16    HU216-3TF      12    4 11/16     15       2 1/2   2 1/2    (20) 0.162 x 3 1/2   (8) 0.162 x 3 1/2    1,640       4,050    4,050       4,050     Lowest
                                  3x4      HU34TF         12    2 9/16     3 7/16    2 1/2   2 1/2    (8) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     370        2,050    2,050       2,050        *
                                  3x6      HU36TF         12    2 9/16     5 3/8     2 1/2   2 1/2    (10) 0.162 x 3 1/2   (4) 0.148 x 1 1/2    705         2,785    2,785       2,785        *
                                  3x8      HU38TF         12    2 9/16     7 1/8     2 1/2   2 1/2    (12) 0.162 x 3 1/2   (4) 0.148 x 1 1/2    640         3,265    3,265       3,265        *
                                                                                                                                                                                                        IBC,
                                 3x10      HU310TF        12    2 9/16     9 1/8     2 1/2   2 1/2    (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    1,220       3,945    3,945       3,945        *        FL, LA
                                           WP312          12    2 9/16      11       2 1/2   2 3/16    (2) 0.148 x 3       (2) 0.148 x 1 1/2     —          3,300    3,300       3,300        *
                                 3x12
                                           HU312TF        12    2 9/16      11       2 1/2   2 1/2    (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    1,140       4,590    4,590       4,590        *
                                           WP314          12    2 9/16      13       2 1/2   2 3/16    (2) 0.148 x 3       (2) 0.148 x 1 1/2     —          3,300    3,300       3,300        *
                                 3x14
                                           HU314TF        12    2 9/16      13       2 1/2   2 1/2    (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,065       4,030    4,030       4,030        *
                                           WP316          12    2 9/16      15       2 1/2   2 3/16    (2) 0.148 x 3       (2) 0.148 x 1 1/2     —          3,300    3,300       3,300        *
                                 3x16
                                           HU316TF        12    2 9/16      15       2 1/2   2 1/2    (20) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,125       4,050    4,050       4,050        *
                                  4x3      HU43TF         12    3 9/16       3       2 1/2   2 1/2    (8) 0.162 x 3 1/2     (2) 0.148 x 3       330         2,600    2,600       2,600       *          —
                                  4x4      HU44TF         12    3 9/16     3 7/16    2 1/2   2 1/2    (8) 0.162 x 3 1/2     (2) 0.148 x 3        370        2,050    2,050       2,050     Lowest
                                           HU46TF         12    3 9/16     5 3/8     2 1/2   2 1/2    (10) 0.162 x 3 1/2    (4) 0.148 x 3        815        2,785    2,785       2,785      28%
                                  4x6
                                           WP46           12    3 9/16     5 3/8     2 1/2   2 3/16    (2) 0.148 x 3       (2) 0.148 x 1 1/2     —          3,300    3,300       3,300       *
                                           BA48 (Min.)    14    3 9/16     7 1/8      3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    255         3,205    3,205       3,205     Lowest
                                           BA48 (Max.)    14    3 9/16     7 1/8      3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,225       4,720    4,720       4,720       7%
                                  4x8
                                           HU48TF         12    3 9/16     7 1/8     2 1/2   2 1/2    (12) 0.162 x 3 1/2    (4) 0.148 x 3        815        3,265    3,265       3,265      95%
                                           WP48           12    3 9/16     7 1/8     2 1/2   2 3/16    (2) 0.148 x 3       (2) 0.148 x 1 1/2     —          3,300    3,300       3,300       *
                                           BA410 (Min.)   14    3 9/16     9 1/8      3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    255         3,205    3,205       3,205     Lowest
                                           BA410 (Max.) 14      3 9/16     9 1/8      3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,225       4,720    4,720       4,720       7%
                                           HU410TF        12    3 9/16     9 1/8     2 1/2   2 1/2    (14) 0.162 x 3 1/2    (6) 0.148 x 3       1,220       3,945    3,945       3,945      86%
                                 4x10      HWP3.56
                                                          12    3 9/16    6 to 28     3      2 1/2    (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535       3,955    3,955       3,955        *
                                           H = 9 1/8
                                           HB410          7     3 9/16     9 1/8     3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395




                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                                              *
                                           HGLT4
                                                          7     3 9/16 7 1/2 to 33    6      2 1/2       (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                           H = 9 1/8
                                           BA412 (Min.)   14    3 9/16      11        3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    255         3,870    3,870       3,870     Lowest
                                           BA412 (Max.) 14      3 9/16      11        3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,225       4,720    4,720       4,720       6%
                                           WP412          12    3 9/16     11 1/8    2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3        —          3,300    3,300       3,300      32%
                                                                                                                                                                                                        IBC,
                                           HU412TF        12    3 9/16      11       2 1/2   2 1/2    (16) 0.162 x 3 1/2    (6) 0.148 x 3       1,220       4,590    4,590       4,590      84%        FL, LA
                                 4x12
                                           HWP3.56
                                                          12    3 9/16    6 to 28    3 1/4   2 1/2    (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535       3,955    3,955       3,955        *
                                           H = 11 1/8
                                           HB412          10    3 9/16     11 1/8    3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                           HGLT4
                                                          7     3 9/16 7 1/2 to 33    6      2 1/2       (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                           H = 11 1/8
                                           WP414          12    3 9/16      13       2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3        —          3,300    3,300       3,300      13%
                                           HU414TF        12    3 9/16      13       2 1/2   2 1/2    (18) 0.162 x 3 1/2    (8) 0.148 x 3       1,330       4,030    4,030       4,030      89%
                                           HB414          10    3 9/16      13       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                 4x14
                                           HWPH 3.56
                                                          7     3 9/16    6 to 32    3 1/4   2 1/2    (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                           H = 13 1/16
                                           HGLT4
                                                          7     3 9/16    7 to 33     6      2 1/2       (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                           H = 13 1/16
                                           WP416          12    3 9/16      15       2 1/2   2 3/16    (2) 0.148 x 3        (2) 0.148 x 3        —          3,300    3,300       3,300     Lowest
                                           HU416TF        12    3 9/16      15       2 1/2   2 1/2    (20) 0.162 x 3 1/2    (8) 0.148 x 3       1,400       4,050    4,050       4,050       81%
                                           HB416          10    3 9/16      15       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                 4x16
                                           HWPH3.56
                                                          7     3 9/16    6 to 32    3 1/4   2 1/2    (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                           H = 15
                                           HGLT4
                                                          7     3 9/16 7 1/2 to 33    6      2 1/2       (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                           H = 15

                              See footnotes on p. 131.                                                                                                   Codes: See p. 12 for Code Reference Key Chart
130
                                                                                                         UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 132 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – Solid Sawn Lumber (DF/SP)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                       Joist or                                    Dimensions                               Fasteners (in.)                         DF/SP Allowable Loads             Installed
                                                                     Model                                                                                                                                                        Code
                                                        Purlin                  Ga.                                                                                        Uplift      Floor    Snow        Roof     Cost Index
                                                                      No.               W           H          B       TF            Header                 Joist                                                                 Ref.
                                                         Size                                                                                                              (160)       (100)    (115)       (125)       (ICI)

                                                                                                                                         Sawn Lumber Sizes




                                                                                                                                                                                                                                           Solid Sawn Joist Hangers
                                                                  WP66           12    5 1/2       5 3/8      2 1/2   2 5/16       (3) 0.148 x 3       (2) 0.148 x 3        —          3,300    3,300       3,300        *
                                                         6x6      HU66TF         12    5 1/2       5 3/8      2 1/2   2 1/2      (10) 0.162 x 3 1/2   (4) 0.162 x 3 1/2    945         2,785    2,785       2,785        *
                                                                  HWP66          12    5 1/2       5 3/8      3 1/4   2 1/5      (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535       3,955    3,955       3,955        *
                                                                  WP68           12    5 1/2       7 1/8      2 1/2   2 5/16       (3) 0.148 x 3       (2) 0.148 x 3        —          3,300    3,300       3,300        *
                                                         6x8      HU68TF         12    5 1/2       7 1/8      2 1/2   2 1/2      (12) 0.162 x 3 1/2   (4) 0.162 x 3 1/2    945         3,265    3,265       3,265        *
                                                                  HWP5.62
                                                                                 12    5 5/8     6 to 32       3      2 1/2      (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535       3,955    3,955       3,955        *
                                                                  H = 7 1/8
                                                                  WP610          12    5 1/2       9 1/8      2 1/2   2 5/16       (3) 0.148 x 3       (2) 0.148 x 3        —          3,300    3,300       3,300        *
                                                                  HU610TF        12    5 1/2       9 1/8      2 1/2   2 1/2      (14) 0.162 x 3 1/2   (6) 0.162 x 3 1/2    1,420       3,945    3,945       3,945        *
                                                                  HWPH5.62
                                                        6x10                     7     5 1/2     6 to 32      3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  H = 9 1/8
                                                                  HB610          10    5 9/16      9 1/8      3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                                  HGLT6
                                                                                 7     5 9/16 7 1/2 to 33      6      2 1/2         (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                                                  H = 9 1/8
                                                                  HWPH5.62
                                                                                 7     5 1/2     6 to 32      3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  H = 11 1/8
                                                                  HU612TF        12    5 1/2        11        2 1/2   2 1/2      (16) 0.162 x 3 1/2   (6) 0.162 x 3 1/2    1,420       4,590    4,590       4,590        *
                                                        6x12
                                                                  HB612          10    5 9/16   7 1/2 min.    3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                                  HGLT6
                                                                                 7     5 9/16 7 1/2 to 33      6      2 1/2         (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                                                  H = 11 1/8
                                                                  HWPH5.62
                                                                                 7     5 1/2     6 to 32      3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  H = 13 1/16
                                                                                                                                                                                                                                   IBC,
                                                                  HU614TF        12    5 1/2        13        2 1/2   2 1/2      (18) 0.162 x 3 1/2   (8) 0.162 x 3 1/2    1,560       4,030    4,030       4,030        *
                                                        6x14                                                                                                                                                                      FL, LA
                                                                  HB614          10    5 9/16       13        3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                                  HGLT6
                                                                                 7     5 9/16 7 1/2 to 33      6      2 1/2         (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                                                  H = 13 1/16
                                                                  HWPH5.62
                                                                                 7     5 1/2     6 to 32      3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  H = 15
                                                                  HU616TF        12    5 1/2        15        2 1/2   2 1/2      (20) 0.162 x 3 1/2   (8) 0.162 x 3 1/2    1,640       4,050    4,050       4,050        *
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        6x16
                                                                  HB616          10    5 9/16       15        3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                                  HGLT6
                                                                                 7     5 9/16 7 1/2 to 33      6      2 1/2         (18) N54A            (6) N54A          2,450      10,720    10,720      10,720       *
                                                                  H = 15
                                                                  WP7.50
                                                         8x8                     12    7 1/2    7 1/2 to 30   2 1/2   2 3/16     (3) 0.162 x 3 1/2     (2) 0.148 x 3        —          3,330    3,330       3,330        *
                                                                  H = 7.25
                                                                  HB7.50X
                                                                                 10    7 1/2     8 to 28      3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                        8x10      H = 9 3/16
                                                                  HWPH810        7     7 1/2       9 3/16     3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  HB7.50X
                                                                                 10    7 1/2     8 to 28      3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                        8x12      H = 11 1/8
                                                                  HWPH812        7     7 1/2      11 1/8      3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  HB7.50X
                                                                                 10    7 1/2     8 to 28      3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                        8x14      H = 13 1/16
                                                                  HWPH814        7     7 1/2      13 1/16     3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                                  HB7.50X
                                                                                 10    7 1/2     8 to 28      3 1/2     3        (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075       5,395    5,395       5,395        *
                                                        8x16      H = 15
                                                                  HWPH816        7     7 1/2        15        3 1/4   2 1/2      (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,685       5,920    5,920       5,920        *
                                                     1. Uplift loads have been increased for wind or earthquake loading with no further increase allowed.
                                                        For normal loading applications such as cantilever construction, refer to Simpson Strong-Tie®
                                                        Connector Selector® software or conservatively divide the uplift load by 1.6.
                                                     2. N54A fasteners are supplied with hangers.
                                                     3. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                                     4. HGLT information can be found on pp. 168–169.
                                                     5. Hangers with an “*” do not have an Installed Cost Index.
                                                     6. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                        See pp. 21–22 for fastener information.


                                                     Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                                                                 131
                                                                                                                               UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 133 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           Top-Flange Hangers – Solid Sawn Lumber (SPF/HF)
                              These products are available with additional corrosion protection. For more information, see p. 15.



                                 Joist or                                       Dimensions (in.)                        Fasteners (in.)                         SPF/HF Allowable Loads
                                                  Model
                                  Purlin                        Ga.                                                                                    Uplift     Floor       Snow       Roof
                                                   No.                   W         H       B        TF           Header                 Joist
                                   Size                                                                                                                (160)      (100)       (115)      (125)
Solid Sawn Joist Hangers




                                                                                                         Sawn Lumber Sizes

                                               PF24             18     1 9/16    3 3/8    1 1/2    1 1/16     (2) 0.148 x 3        (2) 0.148 x 3       230         650         660       660
                                   2x4
                                               HU24TF           12     1 9/16    3 7/16   2 1/4    2 1/2     (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    350         930         930       930

                                               PF26             18     1 9/16    5 3/8    1 1/2    1 1/16     (2) 0.148 x 3        (2) 0.148 x 3       455         805         850       880

                                               JB26             18     1 9/16    5 3/8    1 1/2    1 5/16     (4) 0.148 x 3          (2) Prong          —          815         815       815
                                   2x6
                                               LB26             14     1 9/16    5 3/8    1 1/2    1 1/2     (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325         860         860       860

                                               HU26TF           12     1 9/16    5 3/8    2 1/4    2 1/2     (10) 0.162 x 3 1/2   (4) 0.148 x 1 1/2    695        1,000       1,000      1,000

                                 DBL 2x6       WP26-2           12      3 1/8    5 3/8    2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                               JB28             18     1 9/16    7 1/4    1 1/2    1 5/16     (4) 0.148 x 3          (2) Prong          —          820         820       820
                                   2x8
                                               LB28             14     1 9/16    7 1/4    1 1/2    1 1/2     (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325         790         790       790

                                 DBL 2x8       WP28-2           12      3 1/8    7 1/8    2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                               JB210A           18     1 9/16    9 3/16    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     270       1,190       1,190      1,190
                                  2x10
                                               LB210AZ          14     1 9/16    9 3/16    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325        1,330       1,330      1,330

                                DBL 2x10       WP210-2          12      3 1/8    9 1/8    2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                               JB212A           18     1 9/16    11 1/8    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     270       1,190       1,190      1,190
                                  2x12
                                               LB212AZ          14     1 9/16    11 1/8    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325        1,330       1,330      1,330

                                DBL 2x12       WP212-2          12      3 1/8     11      2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                               JB214A           18     1 9/16    13 1/8    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     270       1,190       1,190      1,190
                                  2x14
                                               LB214AZ          14     1 9/16    13 1/8    2       1 7/16    (6) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325        1,330       1,330      1,330

                                DBL 2x14       WP214-2          12      3 1/8     13      2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                  2x16         LB216            14     1 9/16    15 1/8    2       1 1/2     (4) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    325         945         945       945




                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                DBL 2x16       WP216-2          12      3 1/8     15      2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                  3x12         WP312            12     2 9/16     11      2 1/2    2 3/16     (2) 0.148 x 3       (2) 0.148 x 1 1/2     —         2,525       2,525      2,525

                                  3x14         WP314            12     2 9/16     13      2 1/2    2 3/16     (2) 0.148 x 3       (2) 0.148 x 1 1/2     —         2,525       2,525      2,525

                                  3x16         WP316            12     2 9/16     15      2 1/2    2 3/16     (2) 0.148 x 3       (2) 0.148 x 1 1/2     —         2,525       2,525      2,525

                                   4x6         WP46             12     3 9/16    5 3/8    2 1/2    2 3/16     (2) 0.148 x 3       (2) 0.148 x 1 1/2     —         2,525       2,525      2,525

                                               BA48 (Min.)      14     3 9/16    7 1/8     3       2 1/2     (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    225        2,665       2,665      2,665

                                   4x8         BA48 (Max.)      14     3 9/16    7 1/8     3       2 1/2     (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,005      2,665       2,665      2,665

                                               WP48             12     3 9/16    7 1/8    2 1/2    2 3/16     (2) 0.148 x 3       (2) 0.148 x 1 1/2     —         2,525       2,525      2,525

                                               BA410 (Min.)     14     3 9/16    9 1/8     3       2 1/2     (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    225        3,205       3,205      3,205

                                  4x10         BA410 (Max.)     14     3 9/16    9 1/8     3       2 1/2     (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,005      3,870       3,870      3,870
                                               HWP3.56
                                                                12     3 9/16   6 to 28    3       2 1/2     (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535      3,955       3,955      3,955
                                               H = 9 1/8
                                               BA412 (Min.)     14     3 9/16     11       3       2 1/2     (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    225        3,780       3,780      3,780

                                  4x12         BA412 (Max.)     14     3 9/16     11       3       2 1/2     (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,005      3,870       3,870      3,870
                                               HWP3.56
                                                                12     3 9/16   6 to 28    3       2 1/2     (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535      3,955       3,955      3,955
                                               H = 11 1/8

                              See footnotes on p. 133.




132
                                                                                                   UPDATED 06/01/19
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 134 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – Solid Sawn Lumber (SPF/HF)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.



                                                        Joist or                                         Dimensions (in.)                           Fasteners (in.)                         SPF/HF Allowable Loads
                                                                         Model
                                                         Purlin                        Ga.                                                                                         Uplift     Floor       Snow       Roof
                                                                          No.                   W           H          B        TF           Header                 Joist
                                                          Size                                                                                                                     (160)      (100)       (115)      (125)




                                                                                                                                                                                                                             Solid Sawn Joist Hangers
                                                                                                                                     Sawn Lumber Sizes
                                                                      WP414            12      3 9/16       13        2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525
                                                         4x14         HWPH3.56
                                                                                        7      3 9/16    6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 13 1/16
                                                                      WP416            12      3 9/16       15        2 1/2    2 3/16     (2) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525
                                                         4x16         HWPH3.56
                                                                                        7      3 9/16    6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 15
                                                                      WP66             12      5 1/2       5 3/8      2 1/2    2 5/16     (3) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525
                                                          6x6
                                                                      HWP66            11      5 1/2       5 3/8      2 1/2    2 1/2      (4) 0.148 x 3        (2) 0.148 x 3        —         3,235       3,235      3,235
                                                                      WP68             12      5 1/2       7 1/8      2 1/2    2 5/16     (3) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525
                                                          6x8         HWP5.62
                                                                                       12      5 1/2     6 to 32      3 1/4    2 1/2     (9) 0.162 x 3 1/2    (10) 0.148 x 1 1/2   1,535      3,955       3,955      3,955
                                                                      H = 7 1/8
                                                                      WP610            12      5 1/2       9 1/8      2 1/2    2 5/16     (3) 0.148 x 3        (2) 0.148 x 3        —         2,525       2,525      2,525

                                                         6x10         HB610            10      5 9/16      9 1/8      3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1785       3,820       3,820      3,820
                                                                      HWPH5.62
                                                                                        7      5 1/2     6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 9 1/8
                                                                      HB612            10      5 9/16   7 1/2 to 33   3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         6x12         HWPH5.62
                                                                                        7      5 1/2     6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 11 1/8
                                                                      HB614            10      5 9/16       13        3.5        3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1785       3,820       3,820      3,820
                                                         6x14         HWPH5.62
                                                                                        7      5 1/2     6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 13 1/16
                                                                      HB616            10      5 9/16       15        3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         6x16         HWPH5.62
                                                                                        7      5 1/2     6 to 32      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                      H = 15
                                                                      WP7.50                               7 1/2
                                                          8x8                          12      7 1/2                  2 1/2    2 3/16    (3) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —         2,525       2,525      2,525
                                                                      H = 7.25                            to 30
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                    HB7.50X
                                                                                       10      7 1/2     8 to 28      3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         8x10       H = 9 3/16
                                                                    HWPH810             7      7 1/2       9 3/16     3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                    HB7.50X
                                                                                       10      7 1/2     8 to 28      3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         8x12       H = 11 1/8
                                                                    HWPH812             7      7 1/2      11 1/8      3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                    HB7.50X
                                                                                       10      7 1/2     8 to 28      3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         8x14       H = 13 1/16
                                                                    HWPH814             7      7 1/2      13 1/16     3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                                    HB7.50X
                                                                                       10      7 1/2     8 to 28      3 1/2      3      (22) 0.162 x 3 1/2    (10) 0.162 x 3 1/2   1,785      3,820       3,820      3,820
                                                         8x16       H = 15
                                                                    HWPH816             7      7 1/2        15        3 1/4    2 1/2     (12) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,450      4,740       4,740      4,740
                                                     1. Uplift loads have been increased for wind or earthquake loading with no further increase allowed. For normal loading applications such as
                                                        cantilever construction, refer to Simpson Strong-Tie® Connector Selector® software or conservatively divide the uplift load by 1.6.
                                                     2. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21-22 for fastener information.




                                                                                                                                                                                                                                   133
                                                                                                                           UPDATED 06/01/19
                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 135 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           PF/PFB/PFDB
                           Post Frame Top-Flange Hangers
                           The PF series hangers have been designed to
                           accommodate collated 0.148" x 1 1/2" nails as well
                           as 0.148" x 3" nails. The PFB and PFDB have
                           dome-shaped joist nail holes that guide nails into
                           the proper installation angle. The design also features
Solid Sawn Joist Hangers




                           a folded seat that raises the 2x joist very slightly above                                    TF                                            TF
                           the seat radius to enable a tighter connection to the
                           back of the hanger. For saddle hangers, PFDB and
                           PFDSB are for solid sawn lumber carrying members,
                           and PFDL is for LVL carrying members.
                                                                                                                              H
                           Features:
                                                                                                                                                                             H
                           •• Installation prongs make setting the hanger
                              quick and easy                                                                                             B
                                                                                                                                                     W
                           •• Sizes are available for 2x8 joists
                                                                                                                                                                                                  B        W
                           Material: 20 gauge                                                                                                PF24B
                                                                                                                                       (others similar)
                           Finish: Galvanized. Some products available in
                                                                                                                                                                                         PFD26B
                           ZMAX® coating; see Corrosion Information, pp. 13–15.
                                                                                                                                                                                     (others similar)
                           Installation:
                           •• Use all specified fasteners; see General Notes.
                           •• 0.148" x 3" purlin nails must be driven at an
                              angle through the purlin into the header. Combine
                              with top nails to achieve table loads.
                                                                                                                                                                                                 Double-Shear
                           •• 0.148" x 1 1⁄2" purlin nails must be driven at an angle                                     PF24                                                                   Nailing
                              into the purlin but do not penetrate into the header.                                   (PF26 similar)
                                                                                                                                                                                                 (top view)
                              Combine with back face fasteners and top nails
                              to achieve table loads.
                           Codes: See p. 12 for Code Reference Key Chart



                               These products are available with additional corrosion                                     Many of these products are approved for installation with Strong-Drive®
                               protection. For more information, see p. 15.                                               SD Connector screws. See pp. 335–337 for more information.

                                               Dimensions (in.)                                Fasteners (in.)                          DF/SP Allowable Loads                SPF/HF Allowable Loads
                                                                                                                                                                                                                Code
                                Model No.                                                                                         Uplift Floor Snow Roof Wind Uplift Floor Snow Roof Wind
                                             W       H      B      TF            Top                Face              Joist                                                                                     Ref.
                                                                                                                                  (160) (100) (115) (125) (160) (160) (100) (115) (125) (160)




                                                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                PF24        1 9/16 3 3/8   1 1/2 1 1/16     (2) 0.148 x 3             —             (2) 0.148 x 3    300 1,255 1,255 1,255 1,255       230        650     660     660     660
                                                                           (2) 0.148 x 1 1/2   (2) 0.148 x 1 1/2   (2) 0.148 x 1 1/2 345 965    965 965 965            295        785     785     785     785
                                PF24B       1 9/16 3 3/8   1 1/4   1 1/2
                                                                            (2) 0.148 x 3             —             (2) 0.148 x 3    375 1,005 1,005 1,005 1,005       290        680     680     680     680
                                                                           (2) 0.148 x 1 1/2   (2) 0.148 x 1 1/2   (2) 0.148 x 1 1/2 290 985    985 985 985            230        830     830     830     830
                                PFD24B      1 9/16 3 3/8   1 1/4 1 9/16
                                                                            (2) 0.148 x 3             —             (2) 0.148 x 3    300 1,090 1,090 1,090 1,090       210        830     860     880     945
                                                                           (4) 0.148 x 1 1/2   (2) 0.148 x 1 1/2   (2) 0.148 x 1 1/2 290 985    985 985 985            230        830     830     830     830
                                PFDS24B 1 9/16 3 3/8       1 1/4 3 3/16
                                                                            (4) 0.148 x 3             —             (2) 0.148 x 3    300 1,090 1,090 1,090 1,090       210        830     860     880     945 IBC,
                                PF26        1 9/16 5 3/8   1 1/2 1 1/16     (2) 0.148 x 3             —             (2) 0.148 x 3    300 1,255 1,255 1,255 1,255       455        805     850     880     905 FL, LA
                                                                           (2) 0.148 x 1 1/2   (3) 0.148 x 1 1/2   (4) 0.148 x 1 1/2 545 1,235 1,235 1,235 1,235       470       1,005   1,005   1,005   1,005
                                PF26B       1 9/16 5 3/8   1 1/4   1 1/2
                                                                            (2) 0.148 x 3             —             (4) 0.148 x 3    625 1,200 1,200 1,200 1,200       480        810     810     810     810
                                                                           (2) 0.148 x 1 1/2   (3) 0.148 x 1 1/2   (4) 0.148 x 1 1/2 525 1,235 1,235 1,235 1,235       420       1,030   1,040   1,040   1,040
                                PFD26B      1 9/16 5 3/8   1 1/4 1 9/16
                                                                            (2) 0.148 x 3             —             (4) 0.148 x 3    650 1,290 1,290 1,290 1,290       465       1,030   1,090   1,125   1,255
                                                                           (4) 0.148 x 1 1/2   (3) 0.148 x 1 1/2   (4) 0.148 x 1 1/2 525 1,235 1,235 1,235 1,235       420       1,030   1,040   1,040   1,040
                                PFDS26B 1 9/16 5 3/8       1 1/4 3 3/16
                                                                            (4) 0.148 x 3             —             (4) 0.148 x 3    650 1,290 1,290 1,290 1,290       465       1,030   1,090   1,125   1,255
                                                                           (2) 0.148 x 1 1/2   (3) 0.148 x 1 1/2   (4) 0.148 x 1 1/2 525 1,235 1,235 1,235 1,235       420       1,030   1,040   1,040   1,040
                                PFDL26B 1 9/16 5 1/4       1 1/4 1 13/16                                                                                                                                         —
                                                                            (2) 0.148 x 3             —             (4) 0.148 x 3    670 1,345 1,350 1,350 1,350       465       1,030   1,090   1,125   1,255
                                                                           (2) 0.148 x 1 1/2   (4) 0.148 x 1 1/2   (6) 0.148 x 1 1/2 675 1,335 1,335 1,335 1,335       580       1,085   1,085   1,085   1,085
                                PF28B       1 9/16 7 1/8   1 1/4   1 1/2
                                                                            (2) 0.148 x 3             —             (6) 0.148 x 3    850 1,580 1,650 1,650 1,650       655       1,115   1,115   1,115   1,115
                                                                           (2) 0.148 x 1 1/2   (4) 0.148 x 1 1/2   (6) 0.148 x 1 1/2 810 1,370 1,370 1,370 1,370       680       1,160   1,160   1,160   1,160 IBC,
                                PFD28B      1 9/16 7 1/8   1 1/4 1 9/16
                                                                            (2) 0.148 x 3             —             (6) 0.148 x 3 1,050 1,580 1,680 1,745 1,975        730       1,230   1,315   1,370   1,570 FL, LA
                                                                           (4) 0.148 x 1 1/2   (4) 0.148 x 1 1/2   (6) 0.148 x 1 1/2 895 1,370 1,370 1,370 1,370       730       1,160   1,160   1,160   1,160
                                PFDS28B 1 9/16 7 1/8       1 1/4 3 3/16
                                                                            (4) 0.148 x 3             —             (6) 0.148 x 3 1,050 1,580 1,680 1,745 1,975        730       1,230   1,315   1,370   1,570
                                                                           (2) 0.148 x 1 1/2   (4) 0.148 x 1 1/2   (6) 0.148 x 1 1/2 810 1,370 1,370 1,370 1,370       680       1,160   1,160   1,160   1,160
                                PFDL28B 1 9/16       7     1 1/4 1 13/16                                                                                                                                         —
                                                                            (2) 0.148 x 3             —             (6) 0.148 x 3 1,050 1,580 1,680 1,745 1,970        730       1,230   1,315   1,370   1,570
                               1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                               2. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
134
                                                                                                                   UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 136 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HH
                                                  Header Hanger
                                                  For fast, accurate installation of door and window
                                                  headers and other cross members. HH header
                                                  hangers can speed up the job, strengthen the
                                                  frame, and eliminate the need for trimmers.




                                                                                                                                                                                                                              Solid Sawn Joist Hangers
                                                  Material: 16 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• Attachment to 2x studs will result in two round                                        HH 4
                                                     holes not being filled in the studs and load                                     (HH6 similar)
                                                     reductions as noted in table                                                                                                                  Typical HH Installation
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                            Dimensions                                  Fasteners (in.)                                DF/SP Allowable Loads
                                                   Model       (in.)               Min.                                                                                                     Code
                                                                                                                                                  F1                  F2       F3    F4
                                                    No.                          Post Size           Stud             Header                                                                Ref.
                                                              W        H                                                                (100)    (115)     (125)           (160)
                                                                                    2x        (7) 0.148 x 1 1/2   (4) 0.148 x 1 1/2      850     965      1,035       —    540      625
                                                    HH4      3 1/2   2 13/16     Double 2x    (7) 0.162 x 2 1/2   (4) 0.162 x 2 1/2   1,005      1,140    1,230       —    720      965
                                                                                    3x        (9) 0.162 x 3 1/2   (4) 0.162 x 3 1/2   1,295      1,470    1,585    675     720      965     IBC,
                                                                                                                                                                                             FL,
                                                                                    2x       (10) 0.148 x 1 1/2   (6) 0.148 x 1 1/2   1,215      1,375    1,480       —    1,085    970      LA
                                                    HH6      5 1/2   5 1/8       Double 2x (10) 0.162 x 2 1/2     (6) 0.162 x 2 1/2   1,440      1,630     1,760      —    1,045    1,605
                                                                                    3x       (12) 0.162 x 3 1/2   (6) 0.162 x 3 1/2   1,725      1,955     2,110   980     1,045    1,605
                                                  1. Loads have been increased for wind or earthquake loading, with no further increase allowed.
                                                     Reduce where other loads govern.
                                                  2. For 3x posts, 0.162" x 2 1/2" nails may be substituted with no reduction in load.
                                                  3. For SPF/HF lumber, use 0.86 x DF/SP allowable loads.                                                                                                HH Load Directions
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                  RR
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Ridge Rafter Connector
                                                  An interlock provides alignment control and correct nailing locations.
                                                  For a rafter-to-face connector, flatten the top flange into the face plane.
                                                  The RR may be used with rafters sloped up to 30°.
                                                  Material: 18 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                         Many of these products are approved for installation with Strong-Drive®                                                                             RR
                                                         SD Connector screws. See pp. 335–337 for more information.

                                                                                   Fasteners (in.)                                Allowable Loads1
                                                          Min.
                                                   Model                                                          Uplift                 DF/SP                 Code
                                                         Rafter
                                                    No.                        Header            Rafter           (160)                                        Ref.
                                                          Size                                                                   Floor           Roof
                                                                                                                                 (100)           (125)
                                                    RR       2x6       (4) 0.148 x 1 1/2     (4) 0.148 x 1 1/2     130            330            330        IBC, FL, LA
                                                  1. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted
                                                     for load durations according to the code provided they do not exceed those in the roof column.
                                                                                                                                                                                                     Typical RR
                                                  2. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                                                                                                                                                                     Installation
                                                     See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                    135
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 137 of 341
                           Simpson Strong-Tie® Wood Construction Connectors

                           HFN/F
                           Panelized Construction Hangers
                           The HF24N, HF26N, HF34N and HF36N hangers are designed for
                           panels or components using jigs or similar devices for precision
                           fabrication. Grip-groove feature provides positive lock into the 2x or
                           3x member without nailing. F series panel hangers are engineered
                           components for panelized construction only.
Solid Sawn Joist Hangers




                           Material: 18 gauge
                           Finish: Galvanized. Some products available in ZMAX® coating.
                           See Corrosion Information, pp. 13–15.
                           Standard Installation:
                           •• Use all specified fasteners in pre-manufactured holes;
                              see General Notes.
                           •• On the F-series hanger, the diamond hole nail is non-structural
                              and does not contribute to the load.
                           •• For additional information on retrofit options see flier F-C-RUZNRUZ
                              at strongtie.com.
                                                                                                                                         HF24N                      HF26N
                           Panelized Installation:                                                                               (HF34N similar)                 (HF36N similar)
                           •• Installing two nails through sheathing in middle of hanger achieves                                                               Dimples hold joist
                              full load. See illustrations for fastener location requirements. See                                                              securely in place.
                              technical bulletin T-C-HFHANGER at strongtie.com for alternate
                              nailing and allowable load adjustments.
                           Codes: See p. 12 for Code Reference Key Chart



                               These products are available with additional corrosion protection. For more information, see p. 15.


                                                               Dimensions (in.)                               Allowable
                                 Model        Joist                                          Header                            Code
                                                                                                              Roof Loads
                                  No.         Size         W          H           TF      Fasteners (in.)                      Ref.
                                                                                                               (115 /125)

                                 HF24N        2x4         1 9/16     3 3/8        1 1/4   (2) 0.148 x 2 1/8      580
                                 HF26N        2x6         1 9/16     5 3/8        1 1/4   (2) 0.148 x 2 1/8      635
                                 HF34N        3x4         2 9/16     3 3/8        1 1/4   (2) 0.148 x 2 1/8      690




                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 HF36N        3x6         2 9/16     5 3/8        1 1/4   (2) 0.148 x 2 1/8      725          IBC, LA
                                 F26-2Z      (2) 2x6      3 1/4      5 3/8    1 3/16       (2) 0.148 x 3         675
                                 F44Z         4x4         3 9/16     3 7/16       1 1/2    (2) 0.148 x 3         765
                                 F46Z         4x6         3 9/16     5 3/8    1 7/16       (2) 0.148 x 3         675
                              1. 0.148" x 3" nails can be used for specified 0.148" x 2 1/8" nails.
                              2. Fasteners: Nail dimensions in the table are listed diameter by length.
                                 See pp. 21–22 for fastener information.


                                                                                                                                                     1"
                                                                                                                                                                           1⁄4"


                                                                                                                                                                           1 ⁄ 2"




                                     Support
                                     member
                                                                                                                  Install
                                     not shown                                                                    (2) 0.148" x 21⁄8"
                                     for clarity.                                                                 nails thru this
                                                                                                                  region of hanger.
                                                                                                                  Nail should be
                                                                                                                  at least 1⁄2" apart.
                                                       Typical HF24N Installation
                                                             (HF34N similar)                                                               Panelized Installation
                                                                                                                                              Nailing Zone


136
                                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 138 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HFN/F
                                                  Panelized Construction Hangers (cont.)


                                                                                             1⁄2"   structural sheathing




                                                                                                                                                                                       Solid Sawn Joist Hangers
                                                                                                                                                         41⁄2" max.
                                                                      6"                        0.148" x    21⁄8"   nails



                                                             41⁄2" max.                      1⁄4"   min.

                                                                                             (2) 0.148" x 21⁄8" nails       Header/
                                                                  HFN hanger                 installed in the                nailer
                                                                   top flange                middle 1⁄3 of hanger
                                                                                                                                         Strong-Drive®                   Open web
                                                                                              Carried joist                              SDS screws                      steel joist

                                                                                                                                                     Double HF26N Nailer
                                                                                                                                                  Installation on Hybrid Truss
                                                                      HFN Panelized Installation
                                                                            (plan view)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                             HFN and F
                                                                              hangers
                                                                             are only for
                                                                            panelized roof
                                                                            construction.



                                                                                                           Typical Hybrid Panelized Roof System




                                                                                                                                                                                             137
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 139 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 IUS/MIU
                                 I-Joist Hangers
                                                                                                                                       Funnel            11⁄8"
                                                 This product is preferable to similar connectors because                              flange™
                                                 of (a) easier installation, (b) higher loads, (c) lower installed
                                                 cost, or a combination of these features.                                                                            Locator
                                                                                                                                                                        tab

                                 The IUS is a hybrid hanger that incorporates the advantages of
                                 the face-mount and top-mount hanger. Installation is fast with the
Composite Lumber Connectors




                                 Strong-Grip™ seat, easy-to-reach face nails and self-jigging locator tabs.
I-Joist, Glulam and Structural




                                 The MIU series hangers are designed for commercial and high-load
                                 I-joist applications without requiring web stiffeners. The MIU features
                                 Positive Angle Nailing (PAN), which minimizes splitting of the flanges                                                           H                The Strong-Grip™ seat
                                 while permitting time-saving nailing from a better angle.                                                                                       secures I-joists in position
                                 Material: IUS — 18 gauge; MIU — 16 gauge                                                                                                           without joist nails.

                                 Finish: Galvanized
                                 Uplift Loads:                                                                                                                                          Avoid a
                                 •• Models have optional triangle joist nail holes for additional uplift.
                                                                                                                                                                                     Misinstallation
                                    Properly attached web stiffeners are required.
                                 •• MIU — add four additional 0.148" x 1 1⁄2" joist nails for a total
                                    uplift load of 975 lb.                                                                                                 1⁄4"
                                 •• IUS — add web stiffeners and two 0.148" x 1 1⁄2" joist nails in the triangle                                    2"
                                    holes for a total uplift of 365 lb.                                                                           IUS
                                 Installation:                                                                                            (some IUS models
                                                                                                                                          have triangle holes
                                 •• Use all specified fasteners. Verify that the header can                                                in header flanges
                                    take the required fasteners specified in the table.                                                  for min./max. nailing)                 Do not make your own holes.
                                    See pp. 95–96 for more installation information.                                                                                            Do not nail the bottom flange.
                                 •• IUS — fasten hanger to header. Position I-joist into
                                    hanger and snap into place. No joist nailing required.
                                    Some IUS models have triangle and round header
                                    nail holes. To achieve max. download, fill both round                 IUS Installation Sequence
                                    and triangle holes.
                                 •• IUS — Locator tabs are not structural. They may
                                    be bent back to adjust for hanger placement.




                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 •• IUS — for rimboard applications see technical
                                    bulletin T-RIMBDHGR at strongtie.com.
                                 •• IUS — I-joists with web stiffeners or rectangular
                                    sections can be used with the installation of
                                    (2) 0.148" x 1 1⁄2" nails into the optional triangle
                                    joist nails.
                                                                                                             Step 1                              Step 2                                 Step 3
                                 •• IUS — web stiffeners are not required with I-joists                      Attach the IUS to                   Slide the I-joist downward             Firmly push or snap
                                    when the top flange is laterally supported by the                        the header.                         into the IUS until it rests            I-joist fully into the
                                    sides of the hanger unless required by I-joist                                                               above the large teardrop.              seat of the IUS.
                                    manufacturer.
                                 Options:
                                 •• These hangers cannot be modified. However, these                                   11⁄8"
                                    models will normally accommodate a skew of up to 5°.
                                    For sloped joists up to 1⁄4:12 there is no reduction;
                                    between 1⁄4:12 and up to 1⁄2:12, tests show a 10%
                                    reduction in ultimate hanger strength. Local crushing                                                        MIU
                                    of the bottom flange or excessive deflection may be
                                    limiting; check with joist manufacturer for specific
                                    limitations on bearing of this type.
                                                                                                                H

                                 Codes: See p. 12 for Code Reference Key Chart



                                                                                                                                                                                MIU with Correct
                                                                                                                      ⁄ "
                                                                                                                     5 16      21⁄2                                             PAN Installation
                                                                                                                                   "
        138
                                                                                                           UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 140 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HUS/HHUS/HGUS
                                                  Double-Shear Face-Mount Hangers
                                                                  This product is preferable to similar connectors because                               2"
                                                                  of (a) easier installation, (b) higher loads, (c) lower installed
                                                                  cost, or a combination of these features.


                                                  See hanger tables on pp. 144–150.
                                                  These hangers are designed for applications where higher loads are




                                                                                                                                                                                         Composite Lumber Connectors
                                                  needed (also see HUC and HUCQ).




                                                                                                                                                                                         I-Joist, Glulam and Structural
                                                  All hangers in this series have double-shear nailing. This innovation
                                                  distributes the load through two points on each joist nail for greater
                                                  strength. It also allows the use of fewer nails, faster installation and the
                                                  use of common nails for all connections. (Do not bend or remove tabs.)
                                                  Material: HHUS — 14 gauge; HGUS — 12 gauge;
                                                  HUS 2x and 1¾ sizes — 16 gauge; HUS —14 gauge
                                                  Finish: Galvanized. Some products available in stainless steel or ZMAX®.                     HHUS410
                                                  See Corrosion Information, pp. 13–15.
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• Do not use double-shear hangers with I-joists.
                                                  •• Nails must be driven at an angle through the joist or truss into the
                                                                                                                                                                      HUS410
                                                     header to achieve the table loads.
                                                  •• Not designed for welded or nailer applications.
                                                  •• 0.148" x 3 1⁄4" nails may be used where 0.148" x 3" nails are specified
                                                     with no reduction in load. Where 0.162" x 3 1⁄2" nails are specified,
                                                     0.148" x 3" or 0.148" x 3 1⁄4" nails may be used at 0.85 of the table load.
                                                  •• With 3x carrying members, use 0.162" x 2 1⁄2" (Simpson Strong-Tie®
                                                     N16) nails into the header and 0.162" x 3 1⁄2" nails into the joist with
                                                     no load reduction. With 2x carrying members, use 0.148" x 1 1⁄2" nails
                                                     into the header and 0.148" x 3" nails into the joist, and reduce the
                                                     load to 0.64 of the table value.
                                                  Options:
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  •• HUS cannot be modified
                                                  •• Other sizes available; contact Simpson Strong-Tie for details
                                                  HHUS — Sloped and/or Skewed Seat
                                                                                                                                                   HGUS46
                                                  •• HHUS hangers can be skewed to a maximum of 45° and/or
                                                     sloped to a maximum of 45°
                                                  •• For skew only, maximum allowable download is 0.85 of
                                                     the table load
                                                  •• For sloped only or sloped and skewed hangers, the maximum
                                                     allowable download is 0.65 of the table load
                                                  •• Uplift loads for sloped/skewed conditions are 0.72 of the table                                                             Acute
                                                     load, not to exceed 2,475 lb.                                                                                                side
                                                  •• The joist must be bevel-cut to allow for double shear nailing
                                                  HGUS — Skewed Seat
                                                  •• HGUS hangers can be skewed only to a maximum of 45°.                                            Specify angle
                                                     Allowable loads are:                                                                           Top View HHUS Hanger
                                                    HGUS Seat Width           Joist             Down Load                 Uplift                           Skewed Right
                                                                                                                                                     (joist must be bevel cut)
                                                    W < 2"                    square cut        0.62 of table load        0.46 of table load
                                                    W < 2"                    bevel cut         0.72 of table load        0.46 of table load
                                                    2" < W < 6"               bevel cut         0.85 of table load        0.41 of table load
                                                    W > 6"                    bevel cut         0.85 of table load        0.41 of table load
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                             139
                                                                                                                      UPDATED 06/01/19
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 141 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 U/HU/HUC/HUCQ
                                 Face-Mount Hangers
                                 See hanger tables on pp. 144–150.
                                                                                                                    11⁄4"
                                 U — The standard U hanger provides flexibility of joist to
                                 header installation. Versatile fastener selection with tested
                                 allowable loads.
                                 HU/HUC — Most models have triangle and round holes.
                                 To achieve maximum loads, fill both round and triangle holes with
Composite Lumber Connectors




                                 common nails.
I-Joist, Glulam and Structural




                                 HUCQ — Features concealed flanges so it can be installed
                                 close to the end of the supporting beam or on a post. They install
                                 with Strong-Drive® SDS Heavy-Duty Connector screws (supplied
                                 with the hanger) for high capacity and ease of installation.
                                 Material: U— 16 gauge; HU/HUC/HUCQ — 14 gauge
                                                                                                                                      Typical HU7 Installation
                                 Finish: Galvanized                                                       HU410

                                 Installation:
                                 •• Use all specified fasteners; see General Notes.
                                 •• HU/HUC — Can be installed filling round holes only,
                                    or filling round and triangle holes for maximum values.
                                 •• HUCQ — When using structural composite lumber
                                    columns, the capacities shown in the tables are for
                                    fasteners applied to the wide face of the column.
                                 •• Web stiffeners are required for all I-joists used with
                                    these hangers.
                                 •• For installation to masonry or concrete, see pp. 237–239.
                                 •• HU/HUC/HUCQ hangers can be welded to a steel member.
                                    Allowable loads are the lesser of the values in the hanger            HUC412
                                    tables on pp. 144–150 or the weld capacity — refer to             Concealed Flanges                Typical HU7 Installation
                                    technical bulletin T-HUHUC-W at strongtie.com.
                                 •• When nailing into carrying member’s end grain, the
                                    allowable load is adjusted by a factor of 0.67.
                                 Options:




                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 •• Order HUC_X hanger. For both flanges concealed,
                                    order HUC.
                                 Sloped, Skewed and Sloped/Skewed:
                                 •• For low-cost, code-approved 45° skewed hangers,
                                    see SUR/SUL on pp. 152–153.
                                 •• For field-adjustable hangers, see LSSR on pp. 154–155.
                                 •• See modification table for available options and associated
                                    load capacities for U and HU hangers.
                                                                                                                                      Typical HUCQ Installed
                                 •• HUCQ cannot be modified.                                               HUCQ                         on End of a Beam
                                 Codes: See p. 12 for Code Reference Key Chart



                                                                                                         Model configurations may differ from those shown.
                                                                                                           Some HU models do not have triangle holes.
                                                                                                             Contact Simpson Strong-Tie for details.




        140
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 142 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  U/HU/HUC/HUCQ
                                                  Face-Mount Hangers (cont.)
                                                  U/HU/HUC Series Modifications and Associated Load Reductions
                                                                                                 Seat                                                    Flange                          Fastener Substitutions

                                                                                             Seat Skewed
                                                    Seat Sloped Up or Down                                                 Seat Sloped              One or Both HU                            0.162" x 3 1/2"
                                                                                        67 1/2° Max.3 for W ≤ 6
                                                           45° Max.                                                        and Skewed             Flanges Concealed2                      Stainless-Steel Nails
                                                                                         45° Max. for W ≥ 6




                                                                                                                                                                                                                         Composite Lumber Connectors
                                                                                                                                                                                  Ring shank                      1.00




                                                                                                                                                                                                                         I-Joist, Glulam and Structural
                                                                                          W ≤ 3 9/16 use 1.00                                         1.00 (normal)
                                                                 1.00                                                         0.80                                                Smooth shank (normal seat)      1.00
                                                                                          W > 3 9/16 use 0.80                                 0.80 (when sloped and skewed)
                                                                                                                                                                                  Smooth shank (modified seat1)   0.50
                                                  1. Modified seat is sloped, skewed, or both. If sloped only or skewed only, use a smooth-shank stainless-steel reduction of 0.65.
                                                  2. For hanger applications with both flanges concealed, W must be at least 2 5/16". To order, ask for HUCXXX.
                                                       For skewed HUC, only flange on acute side is concealed.
                                                  3. Skews over 50° require a square-cut joist.


                                                  Reduction Factor Instructions
                                                  Allowable Download = Seat x Flange x Stainless Steel Nails x Other Fastener Substitutions x (Table Load)
                                                  Allowable Uplift = 0.75 x Face Fastener Type x (Table Load) for skewed or sloped
                                                                     1.00 x Face Fastener Type x (Table Load) for non-skewed or non-sloped




                                                  Maximum
                                                  Skew Degree
                                                  for Skewed
                                                  HUC Hangers                                               Skew
                                                                                                            angle
                                                                                                                                     Slope
                                                      Hanger              Maximum                                                    angle
                                                      Width                 Skew
                                                       (in.)              (degree)
                                                                                               “A” flange
                                                        2 5/16                31
                                                        2 3/8                 31
                                                        2 9/16                34
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        2 3/4                 37
                                                        3 1/8                 41                                  Typical HU Sloped Down,          Typical HU Installation                     Typical HUC
                                                        3 1/4                 42                                  Skewed Right Installation          Manufactured with                     Installed on a Beam
                                                                                                                                                      Flanges Straight
                                                       > 3 1/4                45




                                                                                                                                                                                 “A” flange on
                                                                                   “A” flange                                                                                 acute side concealed



                                                                   “A”                            Acute
                                                                 flange                            side

                                                                                                                              Specify angle
                                                                        Specify angle                                         51° to 671⁄2°                                     Specify angle

                                                                        Top View U Hanger                                    Top View U Hanger                                Top View HUC Concealed
                                                                        Skewed Right < 51°                                   Skewed Right ≥ 51°                                 Hanger Skewed Right
                                                                            (square cut)                                         (square cut)                                        (square cut)




                                                                                                                                                                                                                             141
                                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 143 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 LGU/MGU/HGU/HHGU
                                 High-Capacity Girder Hangers
                                 The GU hangers are high-capacity girder hangers designed for situations
                                 where the header and joist are flush at top. This part can be used for retrofit
                                 on the framing members after they are temporarily placed in position. It uses
                                 Strong-Drive® SDS Heavy-Duty Connector screws to make installation fast and
                                 easy, with no predrilling required.
                                 Material: See table
Composite Lumber Connectors




                                 Finish: Galvanized, HHGU — Simpson Strong-Tie gray paint
I-Joist, Glulam and Structural




                                 Installation:
                                 •• Use all specified fasteners; see General Notes.
                                 •• Install with 1⁄4" x 2 1⁄2" Strong-Drive SDS Heavy-Duty Connector
                                    screws, which are provided with the GUs. (Note: lag screws will
                                    not achieve the same loads.)
                                 •• Alternatively, the 1/4" x 2 1/2" Strong-Drive SDS face screws supplied with              HHGU
                                    these hangers may be replaced with 1/4" x 3 1/2" SDS or 1/4" x 5" SDS screws     (LGU, MGU, HGU similar)
                                    for two-ply or three-ply LVL headers to transfer the hanger load to all plies.
                                    This alternate fastener option does not eliminate the need for uniform
                                    fastener requirements along the length of the multi-ply header.                                 Minimum
                                 •• All multiple members must be fastened together to act as a single unit.                    carrying member
                                                                                                                                thickness = 21⁄2"
                                 •• Multiple-member headers may require additional fasteners at
                                    the hanger locations. The quantity and location of the additional
                                    fasteners must be determined by the Designer.
                                 Options:
                                 •• Hot-dip galvanized available. Order as “X” version; specify HDG.
                                 •• Other seat widths available. Order as “X” version; specify width.
                                   Concealed Flange
                                   •• LGU, MGU, HGU and HHGU are available with one flange
                                      concealed. Specify flange to conceal.
                                   •• Allowable loads for one flange-concealed option:
                                 		 LGU          1.00 of published load                                               Typical HHGU Installation
                                 		 MGU          0.88 of published load




                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 		 HGU          0.75 of published load
                                 		 HHGU         0.75 of published load
                                   •• On LGU with W 3 1⁄4" or less, MGU with W 4" or less and
                                      HGU with W 4 11⁄16" or less, flanges cannot be concealed.
                                   Skewed
                                   •• LGU, MGU, HGU, LGUM and HGUM hangers are
                                      available skewed up to 45°.
                                   •• Apply the following reduction factors to published loads:

                                     Reduction Factors for Skewed LGU,
                                     MGU, HGU
                                              Model            Beam Cut      Download      Uplift
                                                               Square cut      0.90        0.60
                                      LGU
                                                                Bevel cut      0.90        0.60
                                      MGU/HGU                  Square cut      0.75        0.65
                                      less than 6" wide         Bevel cut      0.80        0.65
                                                                                                                       Typical MGU Installation
                                      MGU/HGU 6" and wider      Bevel cut      0.80        0.55
                                                                                                                          with Right Flange
                                                                                                                              Concealed
                                   •• Concealed flanges are not available with skewed models.
                                 Codes: See p. 12 for Code Reference Key Chart




        142
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 144 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LGU/MGU/HGU/HHGU
                                                  High-Capacity Girder Hangers (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                                         Dimensions (in.)                              SDS Fasteners                                    Allowable Loads
                                                      Actual
                                                      Carried                                                                                                                                   DF/SP                     SPF/HF
                                                                    Model                                                                                                                                                                Code
                                                       Beam                       Ga.
                                                                     No.                         Min. Max.                                                                                                                               Ref.
                                                       Width                              W                        B         ha       a           Face                 Joist           Uplift     Download       Uplift     Download
                                                                                                  H    H




                                                                                                                                                                                                                                                Composite Lumber Connectors
                                                        (in.)
                                                                                                                                                                                        160      100/115/125      160      100/115/125




                                                                                                                                                                                                                                                I-Joist, Glulam and Structural
                                                       3 1/8    LGU3.25-SDS       10     3 1/4    8         30    4 1/2     7 3/8    3 1/4   (16) 1/4" x 2 1/2"   (12) 1/4" x 2 1/2"   5,555        6,720        4,775        4,840

                                                                LGU3.63-SDS       10     3 5/8    8         30    4 1/2     7 3/8    3 1/4   (16) 1/4" x 2 1/2"   (12) 1/4" x 2 1/2"   5,555        6,720        4,775        4,800

                                                       3 1/2    MGU3.63-SDS       10     3 5/8   9 1/4      30    4 1/2     8 5/8     4      (24) 1/4" x 2 1/2"   (16) 1/4" x 2 1/2"   7,260        9,450        6,245        7,200

                                                                HGU3.63-SDS        7     3 5/8   11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800

                                                                MGU5.25-SDS       10     5 1/4   9 1/4      30    4 1/2     8 5/8     4      (24) 1/4" x 2 1/2"   (16) 1/4" x 2 1/2"   7,260        9,450        6,245        7,200
                                                       5 1/8
                                                                HGU5.25-SDS        7     5 1/4   11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800

                                                                MGU5.50-SDS       10     5 1/2   9 1/4      30    4 1/2     8 5/8     4      (24) 1/4" x 2 1/2"   (16) 1/4" x 2 1/2"   7,260        9,450        6,245        7,200

                                                       5 1/4    HGU5.50-SDS        7     5 1/2   11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800

                                                                HHGU5.50-SDS       3     5 1/2   13         30    5 1/4     12 3/8 4 11/16   (44) 1/4" x 2 1/2"   (28) 1/4" x 2 1/2"   14,145      17,345       12,515        13,200     IBC,
                                                                                                                                                                                                                                          FL,
                                                                MGU7.00-SDS       10      7      9 1/4      30    4 1/2     8 5/8     4      (24) 1/4" x 2 1/2"   (16) 1/4" x 2 1/2"   7,260        9,450        6,245        7,200       LA

                                                       6 3/4    HGU7.00-SDS        7      7      11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800

                                                                HHGU7.00-SDS       3      7      13         30    5 1/4     12 3/8 4 11/16   (44) 1/4" x 2 1/2"   (28) 1/4" x 2 1/2"   14,145      17,345       12,165        13,200

                                                                HGU7.25-SDS        7     7 1/4   11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800
                                                         7
                                                                HHGU7.25-SDS       3     7 1/4   13         30    5 1/4     12 3/8 4 11/16   (44) 1/4" x 2 1/2"   (28) 1/4" x 2 1/2"   14,145      17,345       12,165        13,200

                                                                HGU9.00-SDS        7      9      11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800
                                                       8 3/4
                                                                HHGU9.00-SDS       3      9      13         30    5 1/4     12 3/8 4 11/16   (44) 1/4" x 2 1/2"   (28) 1/4" x 2 1/2"   14,145      17,345       12,165        13,200

                                                                HGU11.00-SDS       7     11      11         30    5 1/4     10 3/8 4 11/16   (36) 1/4" x 2 1/2"   (24) 1/4" x 2 1/2"   9,460       13,160        8,135        10,800
                                                       10 3/4
                                                                HHGU11.00-SDS      3     11      13         30    5 1/4     12 3/8   4 3/4   (44) 1/4" x 2 1/2"   (28) 1/4" x 2 1/2"   14,145      18,480       12,165        13,305
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Header height shall be greater than or equal to flange height (ha).
                                                     3. Fasteners: SD and SDS screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                                    143
                                                                                                                            UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 145 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Face-Mount Hangers — I-Joists, Glulam and SCL
                                 Codes: See p. 12 for Code Reference Key Chart.


                                                                        Carried               Dimensions                                  Fasteners
                                                                                                                                                                                      Allowable Loads
                                                                        Member                   (in.)                                       (in.)
                                   Actual
                                                                                                                   Min./                                                                           SPF/HF Species   Code
                                    Joist                 Model No.              Web                                                                                      DF/SP Species Header
                                                                                                                   Max.                                                                                Header       Ref.


                                                                      Glulam

                                                                      I-joist
                                  Size (in.)



                                                                       SCL
                                                                                 Stiff W           H        B                     Face                  Joist
                                                                                Reqd.                                                                                   Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                        (160) (100) (115) (125) (100) (115) (125)
Composite Lumber Connectors




                                                   U210                     •       1 9/16      7 13/16    2       —        (6) 0.148 x 3        (6) 0.148 x 1 1/2     990 1,220 1,380 1,480 1,050 1,185 1,275
I-Joist, Glulam and Structural




                                  1 1/2 x 9 1/2
                                                   MIU1.56/9                •   — 1 9/16         8 15/16   2 1/2 —         (16) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,305 2,615 2,820 1,980 2,245 2,425
                                                   U210                     •       1 9/16      7 13/16    2       —        (6) 0.148 x 3        (6) 0.148 x 1 1/2     990 1,220 1,380 1,480 1,050 1,185 1,275
                                  1 1/2 x 11 7/8
                                                   MIU1.56/11               •   — 1 9/16        11 1/16    2 1/2 —         (20) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695
                                                                                                                   Min.    (12) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     610   1,785 2,015 2,165 1,540 1,735 1,865
                                  1 3/4 x 5 1/2    HU1.81/5             •       — 1 13/16        5 3/8     2 1/2
                                                                                                                   Max.    (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,380 2,685 2,890 2,050 2,315 2,490
                                                                                                                   Min.    (12) 0.162 x 3 1/2     (4) 0.148 x 1 1/2     610   1,785 2,015 2,165 1,540 1,735 1,865
                                  1 3/4 x 7 1/4    HU7                  •       — 1 13/16        6 11/16   2 1/2
                                                                                                                   Max.    (16) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     1515 2,380 2,685 2,890 2,050 2,315 2,490
                                                   IUS1.81/9.5              •   —     1 7/8      9 1/2      2       —        (8) 0.148 x 3               —               70    950 1,080 1,165    815   925 1,000
                                                                                                                   Min.    (18) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,680 3,020 3,250 2,305 2,605 2,800
                                                   HU9                  • •       1 13/16       9 5/16    2 1/2
                                                                                                                   Max.    (24) 0.162 x 3 1/2     (10) 0.148 x 1 1/2    1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                  1 3/4 x 9 1/2
                                                   HUS1.81/10           •       — 1 13/16        8 7/8      3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    2,675 5,135 5,295 5,400 4,415 5,105 5,195
                                                   HUCQ1.81/9-SDS       •       — 1 13/16          9        3       —      (8) 1/4 x 1 3/4 SDS    (4) 1/4 x 1 3/4 SDS   1,310 2,000 2,300 2,500 1,440 1,655 1,800
                                                   MIU1.81/9            • •     — 1 13/16        8 13/16   2 1/2 —         (16) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,305 2,615 2,820 1,980 2,245 2,425
                                                   IUS1.81/11.88            •   —     1 7/8      11 7/8     2       —       (10) 0.148 x 3               —               70   1,185 1,345 1,455 1,020 1,160 1,250
                                                   MIU1.81/11           • •     — 1 13/16       11 1/16    2 1/2 —         (20) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695
                                                   HUS1.81/10           •       — 1 13/16        8 7/8      3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    2,675 5,135 5,295 5,400 4,705 5,105 5,195
                                  1 3/4 x 11 7/8
                                                                                                                   Min.    (22) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 3,275 3,695 3,970 2,820 3,180 3,425
                                                   HU11                 • •       1 13/16      11 1/16    2 1/2
                                                                                                                   Max. (30) 0.162 x 3 1/2        (10) 0.148 x 1 1/2    1,795 4,465 4,705 4,810 3,845 4,340 4,600
                                                   HUCQ1.81/11-SDS      •       — 1 13/16         11        3       —      (10) 1/4 x 1 3/4 SDS   (4) 1/4 x 1 3/4 SDS   1,310 2,500 2,875 3,125 1,800 2,070 2,250
                                                                                                                   Min.      (12) 0.148 x 3              —               70   1,420 1,615 1,745 1,220 1,390 1,500
                                                   IUS1.81/14           • •     —     1 7/8       14        2
                                                                                                                   Max.      (14) 0.148 x 3              —               70   1,660 1,805 1,805 1,425 1,550 1,550
                                                   MIU1.81/14           • •     — 1 13/16       13 5/16    2 1/2 —         (22) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230   3,170 3,595 3,875 2,725 3,090 3,335
                                                   HUS1.81/10           •       — 1 13/16        8 7/8      3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    2,675 5,135 5,295 5,400 4,705 5,105 5,195 IBC,
                                   1 3/4 x 14
                                                   U14                  • •       1 13/16       10 1/4     2       —      (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2      970 2,015 2,285 2,465 1,735 1,965 2,120 FL,
                                                                                                                   Min.    (28) 0.162 x 3 1/2     (8) 0.148 x 1 1/2     1,515 4,165 4,420 4,505 3,590 4,050 4,335 LA
                                                   HU14                 • •       1 13/16      13 11/16   2 1/2




                                                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                   Max. (36) 0.162 x 3 1/2        (14) 0.148 x 1 1/2    1,795 5,055 5,275 5,420 4,615 5,000 5,130
                                                   HUCQ1.81/11-SDS      •       — 1 13/16         11        3       —      (10) 1/4 x 1 3/4 SDS   (4) 1/4 x 1 3/4 SDS   1,310 2,500 2,875 3,125 1,800 2,070 2,250
                                                                                                                   Min.      (14) 0.148 x 3              —               70   1,660 1,805 1,805 1,425 1,555 1,555
                                                   IUS1.81/16               •   —     1 7/8       16        2
                                   1 3/4 x 16                                                                      Max.     (16) 0.148 x 3               —               70   1,805 1,805 1,805 1,555 1,555 1,555
                                                   MIU1.81/16               •   — 1 13/16       15 5/16    2 1/2 —         (24) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 3,455 3,920 4,045 2,970 3,370 3,480
                                   1 3/4 x 18      MIU1.81/18               •   — 1 13/16       17 5/16    2 1/2 —         (26) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 3,745 4,020 4,045 3,220 3,460 3,480
                                                   IUS2.06/9.5              •   —     2 1/8      9 1/2      2       —        (8) 0.148 x 3               —               70    950 1,080 1,165    815   925 1,000
                                    2 x 9 1/2
                                                   HU2.1/9                  •        2 1/8      9 3/16    2 1/2 —         (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,085 2,350 2,530 1,795 2,025 2,180
                                                   IUS2.06/11.88            •   —     2 1/8      11 7/8     2       —       (10) 0.148 x 3               —               70   1,185 1,345 1,455 1,020 1,160 1,250
                                   2 x 11 7/8      MIU2.1/11                •        2 1/8     11 1/16    2 1/2 —         (20) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695
                                                   HU2.1/11                 •        2 1/8       11       2 1/2 —         (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,380 2,685 2,890 2,050 2,315 2,490
                                                                                                                   Min.      (12) 0.148 x 3              —               70   1,420 1,615 1,745 1,220 1,390 1,500
                                                   IUS2.06/14               •   —     2 1/8       14        2
                                                                                                                   Max.      (14) 0.148 x 3              —               70   1,660 1,805 1,805 1,425 1,555 1,555
                                    2 x 14
                                                   MIU2.1/11                •        2 1/8     11 1/16    2 1/2 —         (20) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695
                                                   HU2.1/11                 •        2 1/8       11       2 1/2 —         (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,380 2,685 2,890 2,050 2,315 2,490
                                                                                                                   Min.      (14) 0.148 x 3              —               70   1,660 1,805 1,805 1,425 1,555 1,555
                                                   IUS2.06/16               •   —     2 1/8       16        2
                                    2 x 16                                                                         Max.     (16) 0.148 x 3               —               70   1,805 1,805 1,805 1,555 1,555 1,555
                                                   HU2.1/11                 •        2 1/8       11       2 1/2 —         (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,380 2,685 2,890 2,050 2,315 2,490
                                                   IUS2.06/9.5              •   —     2 1/8      9 1/2      2       —        (8) 0.148 x 3               —               70    950 1,080 1,165    815   925 1,000
                                  2 1/16 x 9 1/2
                                                   HU2.1/9                  •        2 1/8      9 3/16    2 1/2 —         (14) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,085 2,350 2,530 1,795 2,025 2,180
                                                   IUS2.06/11.88            •   —     2 1/8      11 7/8     2       —       (10) 0.148 x 3               —               70   1,185 1,345 1,455 1,020 1,160 1,250
                                 2 1/16 x 11 7/8 MIU2.1/11                  •        2 1/8     11 1/16    2 1/2 —         (20) 0.162 x 3 1/2     (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695
                                                   HU2.1/11                 •        2 1/8       11       2 1/2 —         (16) 0.162 x 3 1/2     (6) 0.148 x 1 1/2     915 2,380 2,685 2,890 2,050 2,315 2,490
                                 See footnotes on p. 150.

        144
                                                                                                                    UPDATED 06/01/19
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 146 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers — I-Joists, Glulam and SCL
                                                   Codes: See p. 12 for Code Reference Key Chart.


                                                                                                  Carried                Dimensions                                 Fasteners
                                                                                                                                                                                                             Allowable Loads
                                                                                                  Member                    (in.)                                      (in.)
                                                    Actual
                                                                                                                                              Min./                                                                         SPF/HF Species     Code
                                                     Joist                 Model No.                       Web                                                                                   DF/SP Species Header
                                                                                                                                              Max.                                                                              Header         Ref.




                                                                                              Glulam

                                                                                              I-joist
                                                   Size (in.)




                                                                                               SCL
                                                                                                           Stiff W            H        B                    Face                 Joist
                                                                                                          Reqd.                                                                                 Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                                                (160) (100) (115) (125) (100) (115) (125)




                                                                                                                                                                                                                                                      Composite Lumber Connectors
                                                                    IUS2.06/14                        •   —     2 1/8        14        2       —       (12) 0.148 x 3             —              70   1,420 1,615 1,745 1,220 1,390 1,500




                                                                                                                                                                                                                                                      I-Joist, Glulam and Structural
                                                    2 1/16 x 14     MIU2.1/11                         •        2 1/8      11 1/16    2 1/2 —         (20) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,880 3,135 3,135 2,475 2,695 2,695
                                                                    HU2.1/11                          •        2 1/8        11       2 1/2 —         (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,380 2,685 2,890 2,050 2,315 2,490 IBC,
                                                                                                                                                                                                                                         FL,
                                                                    IUS2.06/16                        •   —     2 1/8        16        2       —       (14) 0.148 x 3             —              70 1,660 1,805 1,805 1,425 1,555 1,555 LA
                                                    2 1/16 x 16     MIU2.1/11                         •        2 1/8      11 1/16    2 1/2 —         (20) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,880 3,135 3,135 2,475 2,695 2,695
                                                                    HU2.1/11                          •        2 1/8        11       2 1/2 —         (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,380 2,685 2,890 2,050 2,315 2,490
                                                   2 1/4 x 9 1/2                                2 1/4"-wide joists use the same hangers as 2 5/16"-wide joists with the following load adjustments to the table loads:
                                                      to 20                         IUS download is the lesser of the table load or 1,400 lb.; IUS uplift is 55 lb.; MIU and U downloads are the lesser of the table load or 2,140 lb.
                                                                    IUS2.37/9.5                       •   — 2 7/16          9 1/2      2       —        (8) 0.148 x 3             —              70   950 1,080 1,165      815     925 1,000
                                                                    MIU2.37/9                         •   —     2 3/8         9       2 1/2 —         (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,305 2,615 2,820 1,980 2,245 2,425
                                                   2 5/16 x 9 1/2 U3510/14                            •        2 5/16        9        2       —      (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 2,015 2,285 2,465 1,735 1,965 2,120
                                                                                                                                              Min.    (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,085 2,350 2,530 1,795 2,025 2,180
                                                                    HU359 / HUC359                    •        2 3/8       8 15/16   2 1/2
                                                                                                                                              Max.    (18) 0.162 x 3 1/2   (10) 0.148 x 1 1/2   1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                                    IUS2.37/11.88                     •   — 2 7/16          11 7/8     2       —       (10) 0.148 x 3             —              70   1,185 1,345 1,455 1,020 1,160 1,250
                                                                    MIU2.37/11                        •   —     2 3/8      11 1/16    2 1/2 —         (20) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,880 3,135 3,135 2,475 2,695 2,695
                                                  2 5/16 x 11 7/8 U3516/20                            •        2 5/16     10 9/16     2       —      (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 2,305 2,615 2,820 1,980 2,245 2,425
                                                                                                                                              Min.    (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,380 2,685 2,890 2,050 2,315 2,490
                                                                    HU3511 / HUC3511                  •        2 3/8      11 1/16    2 1/2
                                                                                                                                              Max. (22) 0.162 x 3 1/2      (10) 0.148 x 1 1/2   1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                                                                                              Min.     (12) 0.148 x 3             —              70   1,420 1,615 1,745 1,220 1,390 1,500
                                                                    IUS2.37/14                        •   — 2 7/16           14        2
                                                                                                                                              Max.     (14) 0.148 x 3             —              70   1,660 1,805 1,805 1,425 1,555 1,555
                                                                    MIU2.37/14                        •   —     2 3/8       13 1/2    2 1/2 —         (22) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230   3,170 3,595 3,875 2,725 3,090 3,335
                                                    2 5/16 x 14
                                                                    U3516/20                          •        2 5/16     10 9/16     2       —      (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2     970 2,305 2,615 2,820 1,980 2,245 2,425 IBC,
                                                                                                                                                                                                                                          FL,
                                                                                                                                              Min.    (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,515 2,680 3,020 3,250 2,305 2,605 2,800 LA
                                                                    HU3514 / HUC3514                  •        2 3/8       13 1/2    2 1/2
                                                                                                                                              Max.    (24) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                                                                                                                              Min.     (14) 0.148 x 3             —              70   1,660 1,805 1,805 1,425 1,555 1,555
                                                                    IUS2.37/16                        •   — 2 7/16           16        2
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                              Max.     (16) 0.148 x 3             —              70   1,805 1,805 1,805 1,555 1,555 1,555
                                                    2 5/16 x 16     MIU2.37/16                        •   —     2 3/8       15 1/2    2 1/2 —         (24) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 3,455 3,920 4,045 2,970 3,370 3,480
                                                                    U3516/20                          •        2 5/16     10 9/16     2       —      (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 2,305 2,615 2,820 1,980 2,245 2,425
                                                                    HU3516/22 / HUC3516/22            •        2 3/8       14 1/4    2 1/2 —         (20) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,515 2,975 3,360 3,610 2,565 2,895 3,110
                                                                    MIU2.37/18                        •   —     2 3/8       17 1/2    2 1/2 —         (26) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 3,745 4,045 4,045 3,220 3,480 3,480
                                                    2 5/16 x 18                                                                               Min.    (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,515 2,680 3,020 3,250 2,305 2,605 2,800
                                                                    HU3524/30                         •        2 3/8        18       2 1/2
                                                                                                                                              Max.    (24) 0.162 x 3 1/2   (14) 0.148 x 1 1/2   1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                                   2 5/16 x 20      MIU2.37/20                        •   —     2 3/8       19 1/2    2 1/2 —         (28) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 4,030 4,060 4,060 3,465 3,495 3,495
                                                                    MIU2.37/20                        •        2 3/8       19 1/2    2 1/2 —         (28) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 4,030 4,060 4,060 3,465 3,495 3,495
                                                   2 5/16 x 22
                                                                                                                                              Min.    (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,515 2,680 3,020 3,250 2,305 2,605 2,800
                                                      to 30         HU3524/30                         •        2 3/8        18       2 1/2
                                                                                                                                              Max.    (24) 0.162 x 3 1/2   (14) 0.148 x 1 1/2   1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                                                    IUS2.56/9.5                       •   —     2 5/8       9 1/2      2       —        (8) 0.148 x 3             —              70   950 1,080 1,165      815     925 1,000
                                                                    MIU2.56/9                         •   — 2 9/16          8 15/16   2 1/2 —         (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,305 2,615 2,820 1,980 2,245 2,425
                                                   2 1/2 x 9 1/2
                                                                    U310                              •        2 9/16      8 7/8      2       —      (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 1,705 1,930 2,075 1,465 1,660 1,785
                                                                    HU310 / HUC310                    •        2 9/16      8 7/8     2 1/2 —         (14) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,085 2,350 2,520 1,795 2,025 2,170
                                                                    IUS2.56/11.88                     •   —     2 5/8       11 7/8     2       —       (10) 0.148 x 3             —              70   1,185 1,345 1,455 1,020 1,160 1,250
                                                                    MIU2.56/11                        •   — 2 9/16         11 1/16    2 1/2 —         (20) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230 2,880 3,135 3,135 2,475 2,695 2,695
                                                   2 1/2 x 11 7/8                                                                                                                                                                       IBC,
                                                                    U314                              •        2 9/16      10 1/2     2       —      (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 1,945 2,205 2,375 1,675 1,895 2,045 FL,
                                                                                                                                                                                                                                         LA
                                                                    HU312 / HUC312                    •        2 9/16      10 5/8    2 1/2 —         (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    915 2,380 2,685 2,890 2,050 2,315 2,490
                                                                                                                                              Min.     (12) 0.148 x 3             —              70   1,420 1,615 1,745 1,220 1,390 1,500
                                                                    IUS2.56/14                        •   —     2 5/8        14        2
                                                                                                                                              Max.     (14) 0.148 x 3             —              70   1,660 1,805 1,805 1,425 1,555 1,555
                                                    2 1/2 x 14      MIU2.56/14                        •   — 2 9/16         13 7/16    2 1/2 —         (22) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    230   3,170 3,595 3,875 2,725 3,090 3,335
                                                                    U314                              •        2 9/16      10 1/2     2       —      (16) 0.162 x 3 1/2   (6) 0.148 x 1 1/2    970 1,945 2,205 2,375 1,675 1,895 2,045
                                                                    HU314 / HUC314                    •        2 9/16      12 3/8    2 1/2 —         (18) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,515 2,680 3,020 3,250 2,305 2,605 2,800
                                                  See footnotes on p. 150.                                                                                                                                                                                145
                                                                                                                                      UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 147 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Face-Mount Hangers — I-Joists, Glulam and SCL
                                       These products are available with additional corrosion protection. For more information, see p. 15.                              Codes: See p. 12 for Code Reference Key Chart.


                                                                              Carried             Dimensions                                  Fasteners
                                                                                                                                                                                           Allowable Loads
                                                                              Member                 (in.)                                       (in.)
                                   Actual
                                                                                                                       Min./                                                                             SPF/HF Species       Code
                                    Joist                 Model No.                  Web                                                                                      DF/SP Species Header
                                                                                                                       Max.                                                                                  Header           Ref.


                                                                         Glulam

                                                                         I-joist
                                  Size (in.)



                                                                          SCL
                                                                                     Stiff W           H        B                     Face                  Joist
                                                                                    Reqd.                                                                                   Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                            (160) (100) (115) (125) (100) (115) (125)
Composite Lumber Connectors




                                                                                                                       Min.      (14) 0.148 x 3              —               70   1,660 1,805 1,805 1,425 1,555 1,555
I-Joist, Glulam and Structural




                                                   IUS2.56/16                   •   —    2 5/8        16        2
                                                                                                                       Max.      (16) 0.148 x 3              —               70   1,805 1,805 1,805 1,555 1,555 1,555
                                   2 1/2 x 16      MIU2.56/16                   •   — 2 9/16        15 7/16    2 1/2 —         (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    230 3,455 3,920 4,045 2,970 3,370 3,480
                                                   U314                         •       2 9/16      10 1/2     2       —      (16) 0.162 x 3 1/2      (6) 0.148 x 1 1/2     970 1,945 2,205 2,375 1,675 1,895 2,045
                                                   HU316 / HUC316               •    2 9/16         14 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (8) 0.148 x 1 1/2    1,515 2,975 3,360 3,610 2,565 2,895 3,110 IBC,
                                                                                                                                                                                                                       FL,
                                                   MIU2.56/18                   •   — 2 9/16        17 7/16    2 1/2 —         (26) 0.162 x 3 1/2      (2) 0.148 x 1 1/2     230 3,745 4,045 4,045 3,220 3,480 3,480 LA
                                   2 1/2 x 18
                                                   HU316 / HUC316               •    2 9/16         14 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (8) 0.148 x 1 1/2    1515 2,975 3,360 3,610 2,565 2,895 3,110
                                   2 1/2 x 20      MIU2.56/20                   •   — 2 9/16        19 7/16    2 1/2 —         (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    230 4,030 4,060 4,060 3,465 3,495 3,495
                                   2 1/2 x 22
                                                   MIU2.56/20                   •       2 9/16     19 7/16    2 1/2 —         (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    230 4,030 4,060 4,060 3,465 3,495 3,495
                                     to 26
                                  2 9/16 x 9 1/4
                                                                                          2 9/16" wide joists use the same hangers as 2 1/2" wide joists and have the same loads.
                                      to 26
                                                   MIU3.12/9                    •   —    3 1/8       9 1/16    2 1/2 —         (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    230 2,305 2,615 2,820 1,980 2,245 2,425
                                   3 x 9 1/2
                                                   HU210-2 / HUC210-2           •       3 1/8       8 13/16   2 1/2 Max.      (18) 0.162 x 3 1/2      (10) 0.148 x 3       1,795 2,680 3,020 3,250 2,305 2,605 2,800 IBC,
                                                   MIU3.12/11                   •   —    3 1/8       11 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2     230 2,880 3,135 3,135 2,475 2,695 2,695 FL,
                                   3 x 11 7/8
                                                   HU212-2 / HUC212-2           •       3 1/8      10 9/16    2 1/2 Max. (22) 0.162 x 3 1/2           (10) 0.148 x 3       1,795 3,275 3,695 3,970 2,820 3,180 3,425 LA
                                                   HU3.25/12 / HUC3.25/12 •              3 1/4       11 3/4    2 1/2 —         (24) 0.162 x 3 1/2      (12) 0.148 x 3       1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                                   HU3.25/16 /           •                                             Min.    (20) 0.162 x 3 1/2       (8) 0.148 x 3       1,515 2,975 3,360 3,610 2,560 2,890 3,105
                                                                                         3 1/4      13 13/16   2 1/2                                                                                                          —
                                                   HUC3.25/16            •                                             Max. (26) 0.162 x 3 1/2         (12) 0.148 x 3       1,795 3,870 4,365 4,695 3,330 3,755 4,040
                                  3 1/8 glulam HUCQ210-2-SDS             •               3 1/4         9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,345 4,315 4,315 4,315 3,600 3,710 3,710 FL
                                                   HGUS3.25/10           •               3 1/4       8 5/8      4       —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095 9,100 9,100 9,100 7,825 7,825 7,825 IBC,
                                                   HGUS3.25/12           •               3 1/4       10 5/8     4       —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2    5,040 9,400 9,400 9,400 8,085 8,085 8,085 FL
                                                   LGU3.25-SDS           •          —    3 1/4      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 7,310 7,310 4,840 5,265 5,265
                                                   HHUS46                • •        —    3 5/8       5 1/8      3       —      (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2    1,320 2,785 3,155 3,405 2,395 2,715 2,930
                                  3 1/2 x 5 1/4
                                                   HGUS46                • •        —    3 5/8       4 7/16     4       —      (20) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    2,155 4,360 4,885 5,230 3,750 4,200 4,500
                                                   HUS48                 • •        — 3 9/16         6 15/16    2       —       (6) 0.162 x 3 1/2      (6) 0.162 x 3 1/2    1,320 1,595 1,815 1,960 1,365 1,555 1,680
                                  3 1/2 x 7 1/4    HHUS48                • •        —    3 5/8       7 1/8      3       —      (22) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,780 4,210 4,770 5,140 3,615 4,095 4,415




                                                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                   HGUS48                • •        —    3 5/8       7 1/16     4       —      (36) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    3,235 7,460 7,460 7,460 6,415 6,415 6,415
                                                   IUS3.56/9.5                  •   —    3 5/8       9 1/2      2       —        (10) 0.148 x 3              —               70    1,185 1,345 1,455 1,020 1,160 1,250
                                                   MIU3.56/9             • • •      — 3 9/16         8 13/16   2 1/2 —         (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 2,305 2,615 2,820 1,980 2,245 2,425
                                                   U410                  • • •       3 9/16         8 3/8      2       —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       970 2,015 2,285 2,465 1,735 1,965 2,120
                                                   HUS410                • •        — 3 9/16         8 15/16    2       —       (8) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    2,990 2,125 2,420 2,615 1,820 2,070 2,240
                                                   HHUS410               • •        —    3 5/8         9        3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,445 4,845 5,486 5,545
                                  3 1/2 x 9 1/2                                                                        Min.    (14) 0.162 x 3 1/2       (6) 0.148 x 3       1,135 2,085 2,350 2,530 1,795 2,020 2,165
                                                   HU410/HUC410          • • •          3 9/16      8 5/8     2 1/2
                                                                                                                       Max.    (18) 0.162 x 3 1/2      (10) 0.148 x 3       1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                   HUCQ410-SDS           • •        — 3 9/16           9        3       —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS  2,265 4,500 4,500 4,500 3,240 3,240 3,240 IBC,
                                                   HGUS410               • •        —    3 5/8       9 1/16     4       —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2   4,095 9,100 9,100 9,100 7,825 7,825 7,825 FL,
                                                   LGU3.63-SDS           • •        —    3 5/8      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840 LA
                                                   MGU3.63-SDS           • •        —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                   IUS3.56/11.88                •   —    3 5/8       11 7/8     2       —        (12) 0.148 x 3              —               70   1,420 1,615 1,745 1,220 1,390 1,485
                                                   MIU3.56/11                   •   — 3 9/16         11 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 2,880 3,135 3,135 2,475 2,695 2,695
                                                   U414                  • • •       3 9/16          10        2       —      (16) 0.162 x 3 1/2       (6) 0.148 x 3       970 2,305 2,615 2,820 1,980 2,245 2,425
                                                   HHUS410               • •        — 3 5/8            9        3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,445 4,845 5,486 5,545
                                                   HUS412                • •        — 3 9/16         10 1/2     2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,435 2,660 3,025 3,265 2,275 2,590 2,795
                                                                                                                       Min.    (16) 0.162 x 3 1/2       (6) 0.148 x 3       1,135 2,380 2,685 2,890 2,050 2,315 2,490
                                  3 1/2 x 11 7/8 HU412 / HUC412          • •        — 3 9/16        10 5/16    2 1/2
                                                                                                                       Max. (22) 0.162 x 3 1/2         (10) 0.148 x 3       1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                   HUCQ412-SDS           • •        — 3 9/16          11                —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265 5,045 5,045 5,045 3,630 3,630 3,630
                                                   HGUS412               • •        —    3 5/8      10 7/16     4       —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2    5,205 11,835 13,215 14,085 10,180 11,365 12,115
                                                   LGU3.63-SDS           • •        —    3 5/8      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                   MGU3.63-SDS           • •        —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                   HGU3.63-SDS           • •        —    3 5/8     11 to 30    4 1/2 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                 See footnotes on p. 150.
        146
                                                                                                                       UPDATED 06/01/19
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 148 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers — I-Joists, Glulam and SCL
                                                       These products are available with additional corrosion                      For stainless-steel                                        Codes: See p. 12 for Code Reference Key Chart.
                                                       protection. For more information, see p. 15.                                fasteners, see p. 21.

                                                                                                Carried             Dimensions                                  Fasteners
                                                                                                                                                                                                               Allowable Loads
                                                                                                Member                 (in.)                                       (in.)
                                                    Actual
                                                                                                                                         Min./                                                                               SPF/HF Species       Code
                                                     Joist                 Model No.                   Web                                                                                        DF/SP Species Header
                                                                                                                                         Max.                                                                                    Header           Ref.




                                                                                            Glulam

                                                                                            I-joist
                                                   Size (in.)




                                                                                             SCL
                                                                                                       Stiff W           H        B                     Face                  Joist
                                                                                                      Reqd.                                                                                     Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                                                (160) (100) (115) (125) (100) (115) (125)




                                                                                                                                                                                                                                                         Composite Lumber Connectors
                                                                                                                                         Min.      (12) 0.148 x 3              —                 70   1,420 1,615 1,745 1,220 1,390 1,500




                                                                                                                                                                                                                                                         I-Joist, Glulam and Structural
                                                                           IUS3.56/14             •        3 5/8        14        2
                                                                                                      —                                  Max.      (14) 0.148 x 3              —                 70   1,660 1,805 1,805 1,425 1,555 1,555
                                                                   MIU3.56/14                     •        3 9/16     13 5/16    2 1/2 —         (22) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210   3,170 3,595 3,875 2,725 3,090 3,335
                                                                   U414                     • • •      3 9/16          10        2       —      (16) 0.162 x 3 1/2       (6) 0.148 x 3         970 2,305 2,615 2,820 1,980 2,245 2,425
                                                                   HHUS410                  • •       — 3 5/8            9        3       —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2      3,565 5,635 6,380 6,445 4,845 5,486 5,545
                                                                   HUS412                   • •       — 3 9/16         10 1/2     2       —      (10) 0.162 x 3 1/2     (10) 0.162 x 3 1/2      3,635 2,660 3,025 3,265 2,275 2,590 2,795
                                                                   HU414                    • • •         3 9/16      12 5/8    2 1/2 Max.      (24) 0.162 x 3 1/2      (12) 0.148 x 3         1,795 3,570 4,030 4,335 3,075 3,470 3,735
                                                   3 1/2 x 14
                                                                                                                                         Min.    (20) 0.162 x 3 1/2       (8) 0.148 x 3         1,515 2,975 3,360 3,610 2,565 2,895 3,110
                                                                      HU416 / HUC416        • • •         3 9/16      13 5/8    2 1/2
                                                                                                                                         Max. (26) 0.162 x 3 1/2         (12) 0.148 x 3         1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                                                   HUCQ412-SDS              • •       — 3 9/16          11        3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS     2,265 5,045 5,045 5,045 3,630 3,630 3,630
                                                                   HGUS414                  • •       —    3 5/8      12 7/16     4       —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2      5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                   LGU3.63-SDS              • •       —    3 5/8      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                                   MGU3.63-SDS              • •       —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                   HGU3.63-SDS              • •       —    3 5/8     11 to 30    4 1/2 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                                                                                                         Min.      (14) 0.148 x 3              —                 70   1,660 1,805 1,805 1,425 1,555 1,555
                                                                   IUS3.56/16                     •   —    3 5/8        16        2
                                                                                                                                         Max.      (16) 0.148 x 3              —                 70   1,805 1,805 1,805 1,555 1,555 1,555
                                                                   MIU3.56/16               • • •     — 3 9/16        15 5/16    2 1/2 —         (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 3,455 3,920 4,045 2,970 3,370 3,480
                                                                                                                                         Min.    (20) 0.162 x 3 1/2       (8) 0.148 x 3         1,515 2,975 3,360 3,610 2,565 2,895 3,110
                                                                   HU416 / HUC416           • • •     — 3 9/16         13 5/8    2 1/2
                                                                                                                                         Max. (26) 0.162 x 3 1/2         (12) 0.148 x 3         1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                                   3 1/2 x 16
                                                                   HGUS414                  • •       —    3 5/8      12 7/16     4       —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2      5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                   HUCQ412-SDS              • •       — 3 9/16          11        3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS     2,265 5,045 5,045 5,045 3,630 3,630 3,630
                                                                   LGU3.63-SDS              • •       —    3 5/8      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                                   MGU3.63-SDS              • •       —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                   HGU3.63-SDS              • •       —    3 5/8     11 to 30    4 1/2 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,895 14,145 14,145 14,145 10,185 10,185 10,185
                                                                   MIU3.56/18                     •   — 3 9/16        17 5/16    2 1/2 —         (26) 0.162 x 3 1/2      (2) 0.148 x 1 1/2       210 3,745 4,045 4,045 3,220 3,480 3,480 IBC,
                                                                   HU416 / HUC416           • • •      3 9/16         13 5/8    2 1/2 Min.      (20) 0.162 x 3 1/2       (8) 0.148 x 3         1,515 2,975 3,360 3,610 2,565 2,895 3,110 FL,
                                                                   HGUS414                  • •       — 3 5/8         12 7/16     4       —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2      5,360 13,735 14,360 14,360 11,810 12,350 12,350 LA
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   3 1/2 x 18      HUCQ412-SDS              • •       — 3 9/16          11        3       —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS     2,265 5,045 5,045 5,045 3,630 3,630 3,630
                                                                   LGU3.63-SDS              • •       —    3 5/8      8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                                   MGU3.63-SDS              • •       —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                   HGU3.63-SDS              • •       —    3 5/8     11 to 30    4 1/2 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                   3 1/2 x 20      MIU3.56/20                     •   — 3 9/16        19 5/16    2 1/2 —         (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 4,030 4,060 4,060 3,465 3,495 3,495
                                                                   MIU3.56/20                     •    3 9/16        19 5/16    2 1/2 —         (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 4,030 4,060 4,060 3,465 3,495 3,495
                                                   3 1/2 x 21      LGU3.63-SDS              • •       — 3 5/8         8 to 30    4 1/2 —         (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                     to 30         MGU3.63-SDS              • •       —    3 5/8 9 1/4 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                   HGU3.63-SDS              • •       —    3 5/8     11 to 30    4 1/2 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                                   MIU4.12/9                •     •   —    4 1/8       9 1/16    2 1/2 —         (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 2,305 2,615 2,820 1,980 2,245 2,425
                                                    4 x 9 1/2
                                                                   HU4.12/9 / HUC4.12/9           •       4 1/8       8 5/8     2 1/2 Max.      (18) 0.162 x 3 1/2      (10) 0.148 x 3         1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                                   MIU4.12/11                     •   —    4 1/8       11 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 2,880 3,135 3,135 2,475 2,695 2,695
                                                   4 x 11 7/8
                                                                   HU4.12/11 / HUC4.12/11         •       4 1/8      10 5/16    2 1/2 Max. (22) 0.162 x 3 1/2           (10) 0.148 x 3         1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                   MIU4.12/14                     •   —    4 1/8      13 9/16    2 1/2 —         (22) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210   3,170 3,595 3,875 2,725 3,090 3,335
                                                     4 x 14
                                                                   HU4.12/11 / HUC4.12/11         •       4 1/8      10 5/16    2 1/2 Max. (22) 0.162 x 3 1/2           (10) 0.148 x 3         1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                   MIU4.12/16                     •   —    4 1/8      15 9/16    2 1/2 —         (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 3,455 3,920 4,045 2,970 3,370 3,480
                                                     4 x 16
                                                                   HU4.12/11 / HUC4.12/11         •    4 1/8         10 5/16    2 1/2 Max. (22) 0.162 x 3 1/2           (10) 0.148 x 3         1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                   MIU4.28/9                      •   — 4 9/32           9       2 1/2 —         (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 2,305 2,615 2,820 1,980 2,245 2,425
                                                   4 1/8 x 9 1/2
                                                                   HU4.28/9 / HUC4.28/9           •    4 9/32           9       2 1/2 —         (18) 0.162 x 3 1/2       (8) 0.148 x 3         1,515 2,680 3,020 3,250 2,305 2,605 2,800
                                                                   MIU4.28/11                     •   — 4 9/32         11 1/8    2 1/2 —         (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 2,880 3,135 3,135 2,475 2,695 2,695
                                                  4 1/8 x 11 7/8
                                                                   HU4.28/11 / HUC4.28/11         •    4 9/32          11       2 1/2 —         (22) 0.162 x 3 1/2       (8) 0.148 x 3         1,515 3,275 3,695 3,970 2,820 3,180 3,425
                                                   4 1/8 x 14      MIU4.28/14                     •   — 4 9/32         13 1/2    2 1/2 —         (22) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210   3,170 3,595 3,875 2,725 3,090 3,335

                                                   4 1/8 x 16      MIU4.28/16                     •   — 4 9/32         15 1/2    2 1/2 —         (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2      210 3,455 3,920 4,045 2,970 3,370 3,480

                                                  See footnotes on p. 150.
                                                                                                                                                                                                                                                             147
                                                                                                                                 UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 149 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Face-Mount Hangers — I-Joists, Glulam and SCL
                                 Codes: See p. 12 for Code Reference Key Chart.


                                                                              Carried              Dimensions                               Fasteners
                                                                                                                                                                                         Allowable Loads
                                                                              Member                  (in.)                                    (in.)
                                   Actual
                                                                                                                     Min./                                                                             SPF/HF Species     Code
                                    Joist                Model No.                     Web                                                                                  DF/SP Species Header
                                                                                                                     Max.                                                                                  Header         Ref.


                                                                          Glulam

                                                                          I-joist
                                  Size (in.)



                                                                           SCL
                                                                                       Stiff W          H        B                  Face                  Joist
                                                                                      Reqd.                                                                               Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                          (160) (100) (115) (125) (100) (115) (125)
Composite Lumber Connectors




                                  4 1/2 x 9 1/2                               Double 2 1/4"-wide joists use the same hangers as double 2 5/16"-wide joists with the following loads adjustments:
I-Joist, Glulam and Structural




                                     to 20                                                             MIU and U downloads are the lesser of the table load or 2,140 lb.
                                                   MIU4.75/9                      •   —    4 3/4      9 1/16    2 1/2 —      (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 2,305 2,615 2,820 1,980 2,245 2,425
                                  4 5/8 x 9 1/2    U3510-2                        •       4 3/4      8 3/4      2    —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       970 2,015 2,285 2,465 1,735 1,965 2,120
                                                   HU4.75/9 / HUC4.75/9           •       4 3/4        9       2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1,515 2,680 3,020 3,250 2,305 2,605 2,800 IBC,
                                                   MIU4.75/11                     •   —    4 3/4     11 1/16    2 1/2 —      (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2     210 2,880 3,135 3,135 2,475 2,695 2,695 FL,
                                                   U3512-2                        •       4 3/4      11 1/4     2    —      (16) 0.162 x 3 1/2       (6) 0.148 x 3        970 2,305 2,615 2,820 1,980 2,245 2,425 LA
                                  4 5/8 x 11 7/8
                                                   HU4.75/11 /
                                                                                  •       4 3/4       11       2 1/2 —      (22) 0.162 x 3 1/2       (8) 0.148 x 3       1,515 3,275 3,695 3,970 2,820 3,180 3,425
                                                   HUC4.75/11
                                                   MIU4.75/14                     •   —    4 3/4      13 1/2    2 1/2 —      (22) 0.162 x 3 1/2      (2) 0.148 x 1 1/2     210 3,170 3,595 3,875 2,725 3,090 3,335 IBC,
                                   4 5/8 x 14
                                                   HU3514-2 / HUC3514-2           •       4 3/4      13 1⁄4    2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1,515 2,680 3,020 3,250 2,305 2,605 2,800 FL
                                                   MIU4.75/16                     •   —    4 3/4      15 1/2    2 1/2 —      (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 3,455 3,920 4,045 2,970 3,370 3,480
                                   4 5/8 x 16
                                                   HU3516-2 / HUC3516-2           •       4 3/4      15 1/4    2 1/2 Max. (26) 0.162 x 3 1/2        (12) 0.148 x 3       1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                                   MIU4.75/18                     •   —    4 3/4      17 1/2    2 1/2 —      (26) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210   3,745 4,045 4,045 3,220 3,480 3,480
                                   4 5/8 x 18
                                                   HU3516-2 / HUC3516-2           •       4 3/4      15 1/4    2 1/2 Max. (26) 0.162 x 3 1/2        (12) 0.148 x 3       1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                                   MIU4.75/20                     •   —    4 3/4      19 1/2    2 1/2 —      (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 4,030 4,060 4,060 3,465 3,495 3,495
                                   4 5/8 x 20
                                                   HU3520-2                       •        4 3/4      19 1/4    2 1/2 Max. (26) 0.162 x 3 1/2        (12) 0.148 x 3       1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                   4 5/8 x 21      MIU4.75/20                     •        4 3/4      19 1/2    2 1/2 —      (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 4,030 4,060 4,060 3,465 3,495 3,495
                                                                                       
                                     to 30         HU3520-2                       •        4 3/4      19 1/4    2 1/2 Max. (26) 0.162 x 3 1/2        (12) 0.148 x 3       1,795 3,870 4,365 4,695 3,330 3,760 4,045
                                                   MIU5.12/9                      •   —    5 1/8      8 13/16   2 1/2 —      (16) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 2,305 2,615 2,820 1,980 2,245 2,425
                                    5 x 9 1/2
                                                   HU310-2 / HUC310-2             •       5 1/8      7 7/8     2 1/2 —      (14) 0.162 x 3 1/2       (6) 0.148 x 3       1,135 2,085 2,350 2,530 1,795 2,025 2,170
                                                   MIU5.12/11                     •   —    5 1/8      11 1/8    2 1/2 —      (20) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 2,880 3,135 3,135 2,475 2,695 2,695
                                   5 x 11 7/8
                                                   HU312-2 / HUC312-2             •       5 1/8      10 5/8    2 1/2 —      (16) 0.162 x 3 1/2       (6) 0.148 x 3       1,135 2,380 2,685 2,890 2,050 2,315 2,490
                                                   MIU5.12/14                     •   —    5 1/8     13 5/16    2 1/2 —      (22) 0.162 x 3 1/2     (2) 0.148" x 1 1/2     210 3,170 3,595 3,875 2,725 3,090 3,335
                                    5 x 14
                                                   HU314-2 / HUC314-2             •       5 1/8      12 5/8    2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1,515 2,680 3,020 3,250 2,305 2,605 2,800 IBC,
                                                                                                                                                                                                                     FL,
                                                   MIU5.12/16                     •   —    5 1/8     15 5/16    2 1/2 —      (24) 0.162 x 3 1/2      (2) 0.148 x 1 1/2     210 3,455 3,920 4,045 2,970 3,370 3,480 LA
                                    5 x 16
                                                   HU314-2 / HUC314-2             •       5 1/8      12 5/8    2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1515 2,680 3,020 3,250 2,305 2,605 2,800




                                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                   MIU5.12/18                     •   —    5 1/8     17 5/16    2 1/2 —      (26) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210   3,745 4,045 4,045 3,220 3,480 3,480
                                    5 x 18
                                                   HU314-2 / HUC314-2             •       5 1/8      12 5/8    2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1515 2,680 3,020 3,250 2,305 2,605 2,800
                                                   MIU5.12/20                     •   —    5 1/8     19 5/16    2 1/2 —      (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 4,030 4,060 4,060 3,465 3,495 3,495
                                    5 x 20
                                                   HU314-2 / HUC314-2             •       5 1/8      12 5/8    2 1/2 —      (18) 0.162 x 3 1/2       (8) 0.148 x 3       1515 2,680 3,020 3,250 2,305 2,605 2,800
                                 5 x 21 to 30 MIU5.12/20                          •       5 1/8     19 5/16    2 1/2 —      (28) 0.162 x 3 1/2      (2) 0.148 x 1 1/2    210 4,030 4,060 4,060 3,465 3,495 3,495
                                                   HUCQ5.25/9-SDS         •           —    5 1/4        9        3    —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265 4,500 4,500 4,500 3,240 3,240 3,240
                                                   HUCQ5.25/11-SDS        •           —    5 1/4       11        3    —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,265 5,045 5,045 5,045 3,630 3,630 3,630
                                                   LGU5.25-SDS            •           —    5 1/4     8 to 30    4 1/2 —      (16) 1/4 x 2 1/2 SDS   (12) 1/4 x 2 1/2 SDS 5,555 6,720 6,720 6,720 4,840 4,840 4,840
                                                   MGU5.25-SDS            •           —    5 1/4 9 1/4 to 30 4 1/2 —         (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                   HGUS5.25/10            •           —    5 1/4      9 1/16     4    —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095 9,100 9,100 9,100 7,825 7,825 7,825

                                                   HGU5.25-SDS            •           —    5 1/4    11 to 30    5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475

                                  5 1/8 glulam HU5.125/12 /               •           —    5 1/4      10 1/4    2 1/2 —      (22) 0.148 x 3 1/2      (8) 0.148 x 3 1/2    1,515 3,275 3,695 3,970 2,820 3,180 3,425
                                                                                                                                                                                                                          IBC,
                                               HUC5.125/12                                                                                                                                                                 FL
                                                                                                                                                                                                                          IBC,
                                                   HGUS5.25/12            •           —    5 1/4     10 9/16     4    —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2    5,205 11,835 13,215 14,085 10,180 11,365 12,115 FL,
                                                                                                                                                                                                                           LA
                                                   HU5.125/13.5 /
                                                                          •           —    5 1/4      13 1/4    2 1/2 —      (26) 0.148 x 3 1/2     (12) 0.148 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                   HUC5.125/13.5                                                                                                                                                          IBC,
                                                   HU5.125/16/                                                                                                                                                             FL
                                                                          •           —    5 1/4      13 7/8    2 1/2 —      (26) 0.148 x 3 1/2     (12) 0.148 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                   HUC5.125/16
                                                                                           5 1/2      5 13/16   2 1/2 Min.   (10) 0.162 x 3 1/2      (4) 0.148 x 3 1/2     760 1,490 1,680 1,805 1,280 1,445 1,555 IBC,
                                                   HU68 / HUC68               •       —
                                  5 1/4 x 7 1/4                                            5 1/2      5 13/16   2 1/2 Max.   (14) 0.162 x 3 1/2      (6) 0.148 x 3 1/2    1,135 2,085 2,350 2,530 1,795 2,025 2,180 FL,
                                                   HGUS5.50/8                 •       —    5 1/2      6 15/16    4    —      (36) 0.162 x 3 1/2     (12) 0.162 x 3 1/2    3,235 7,460 7,460 7,460 6,415 6,415 6,415 LA
                                 See footnotes on p. 150.

        148
                                                                                                                      UPDATED 06/01/19
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 150 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Face-Mount Hangers — I-Joists, Glulam and SCL
                                                      These products are available with additional corrosion                For stainless-steel                                   Codes: See p. 12 for Code Reference Key Chart.
                                                      protection. For more information, see p. 15.                          fasteners, see p. 21.

                                                                                           Carried            Dimensions                                Fasteners
                                                                                                                                                                                                     Allowable Loads
                                                                                           Member                (in.)                                     (in.)
                                                     Actual
                                                                                                                                 Min./                                                                             SPF/HF Species       Code
                                                      Joist              Model No.                Web                                                                                   DF/SP Species Header
                                                                                                                                 Max.                                                                                  Header           Ref.




                                                                                       Glulam

                                                                                       I-joist
                                                    Size (in.)




                                                                                        SCL
                                                                                                  Stiff W          H         B                  Face                  Joist
                                                                                                 Reqd.                                                                                Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                                      (160) (100) (115) (125) (100) (115) (125)




                                                                                                                                                                                                                                               Composite Lumber Connectors
                                                                                                      5 1/2      7 5/8      2 1/2 Min.   (14) 0.162 x 3 1/2      (6) 0.162 x 3 1/2    1,345 2,085 2,350 2,530 1,795 2,025 2,180




                                                                                                                                                                                                                                               I-Joist, Glulam and Structural
                                                                    HU610 / HUC610         •     —
                                                                                                      5 1/2      7 5/8      2 1/2 Max.   (18) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                                    HGUS5.50/10            •     —    5 1/2      8 15/16     4    —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095 9,100 9,100 9,100 7,825 7,825 7,825 IBC,
                                                    5 1/4 x 9 1/2                                                                                                                                                                FL,
                                                                    HHUS5.50/10            •     —    5 1/2        9         3    —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,880 4,845 5,490 5,915 LA
                                                                    HUCQ610-SDS            •     —    5 1/2        9         3    —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 4,680 5,185 5,185 3,370 3,735 3,735
                                                                    MGU5.50-SDS            •     —    5 1/2 9 1/4 to 30 4 1/2 —          (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                    HHUS5.50/10            •     —    5 1/2        9         3    —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                                    MGU5.50-SDS                  —    5 1/2 9 1/4 to 30 4 1/2            (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                                                      5 1/2      9 3/8      2 1/2 Min.   (16) 0.162 x 3 1/2      (6) 0.162 x 3 1/2    1,345 2,380 2,685 2,890 2,050 2,315 2,490
                                                   5 1/4 x 11 7/8 HU612 / HUC612           •     —
                                                                                                      5 1/2      9 3/8      2 1/2 Max. (22) 0.162 x 3 1/2        (8) 0.162 x 3 1/2    1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                    HGUS5.50/12            •     —    5 1/2      10 1/2      4    —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2    5,205 11,835 13,215 14,085 10,180 11,365 12,115
                                                                    HUCQ612-SDS            •     —    5 1/2       11         3    —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 5,185 5,185 5,185 3,735 3,735 3,735
                                                                    HHUS5.50/10            •     —    5 1/2        9         3    —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                                    MGU5.50-SDS                  —    5 1/2 9 1/4 to 30 4 1/2 —          (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                    HUCQ612-SDS            •     —    5 1/2       11         3    —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 5,185 5,185 5,185 3,735 3,735 3,735
                                                                    HGU5.50-SDS                  —    5 1/2    11 to 30     5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                    5 1/4 x 14
                                                                    HGUS5.50/14            •     —    5 1/2      12 1/2      4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2    5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                                                      5 1/2     12 11/16    2 1/2 Min.   (20) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,795 2,975 3,360 3,610 2,565 2,895 3,110
                                                                    HU616 / HUC616         •     —
                                                                                                      5 1/2     12 11/16    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                                    HHGU5.50-SDS                 —    5 1/2    13 to 30     5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                                    HHUS5.50/10            •     —    5 1/2        9         3    —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                                    MGU5.50-SDS                  —    5 1/2 9 1/4 to 30 4 1/2 —          (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                    HUCQ612-SDS            •     —    5 1/2       11         3    —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 5,185 5,185 5,185 3,735 3,735 3,735
                                                                    HGU5.50-SDS                  —    5 1/2    11 to 30     5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                    5 1/4 x 16
                                                                    HGUS5.50/14            •     —    5 1/2      12 1/2      4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2    5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                                                      5 1/2     12 11/16    2 1/2 Min.   (20) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,795 2,975 3,360 3,610 2,565 2,895 3,110
                                                                    HU616 / HUC616         •     —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                      5 1/2     12 11/16    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                                    HHGU5.50-SDS           •     —    5 1/2    13 to 30     5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490 IBC,
                                                                                                                                                                                                                                       FL,
                                                                    HHUS5.50/10            •     —    5 1/2        9         3    —      (30) 0.162 x 3 1/2      (10) 0.162 x 3 1/2 3,565 5,635 6,380 6,880 4,845 5,490 5,915 LA
                                                                    HUCQ612-SDS            •     —    5 1/2       11         3    —      (14) 1/4 x 2 1/2 SDS    (6) 1/4 x 2 1/2 SDS 2,325 5,185 5,185 5,185 3,735 3,735 3,735
                                                                    HGUS5.50/14            •     —    5 1/2      12 1/2      4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2    5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                                                      5 1/2     12 11/16    2 1/2 Min.   (20) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,795 2,975 3,360 3,610 2,565 2,895 3,110
                                                    5 1/4 x 18      HU616 / HUC616         •     —
                                                                                                      5 1/2     12 11/16    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                                    HGU5.50-SDS            •     —    5 1/2 16 to 17 7/8 5 1/4 —         (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                                    MGU5.50-SDS            •     —    5 1/2 16 to 17 7/8 4 1/2 —         (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                                    HHGU5.50-SDS           •     —    5 1/2 16 to 17 7/8 5 1/4 —         (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                                    MGU5.50-SDS            •     —    5 1/2 18 to 30 4 1/2 —             (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                    5 1/4 x 20
                                                                    HGU5.50-SDS            •     —    5 1/2 18 to 30 5 1/4 —             (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                      to 30
                                                                    HHGU5.50-SDS           •     —    5 1/2 18 to 30 5 1/4 —             (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                                    HU610 / HUC610         •     —    5 1/2      7 5/8      2 1/2 Max.   (18) 0.162 x 3 1/2      (8) 0.162 x 3 1/2    1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                                    HGUS5.50/10        •         —    5 1/2      8 15/16     4    —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2    4,095 9,100 9,100 9,100 7,825 7,825 7,825
                                                                    HUCQ610-SDS        •         —    5 1/2        9         3    —      (12) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 4,680 5,185 5,185 3,370 3,735 3,735
                                                                    HHUS5.50/10        •         —    5 1/2        9         3    —      (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2    3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                                    MGU5.62-SDS        •         —    5 5/8 9 1/4 to 30 4 1/2 —          (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                   5 1/2 glulam HU612 / HUC612             •     —    5 1/2      9 3/8      2 1/2 Max. (22) 0.162 x 3 1/2        (8) 0.162 x 3 1/2    1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                                    HUCQ612-SDS        •         —    5 1/2       11         3    —      (14) 1/4 x 2 1/2 SDS   (6) 1/4 x 2 1/2 SDS   2,325 5,185 5,185 5,185 3,735 3,735 3,735
                                                                    HGU5.62-SDS        •         —    5 5/8    11 to 30     5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                                    HGUS5.50/14        •         —    5 1/2      12 1/2      4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2    5,515 9,695 9,695 9,695 8,340 8,340 8,340
                                                                    HU616 / HUC616         •     —    5 1/2     12 11/16    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2    2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                                    HHGU5.62-SDS       •         —    5 5/8    13 to 30     5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                  See footnotes on p. 150.
                                                                                                                                                                                                                                                   149
                                                                                                                           UPDATED 06/01/19
                                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 151 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Face-Mount Hangers — I-Joists, Glulam and SCL
                                 Codes: See p. 12 for Code Reference Key Chart.

                                                                            Carried            Dimensions                               Fasteners
                                                                                                                                                                                    Allowable Loads
                                                                            Member                (in.)                                    (in.)
                                   Actual
                                                                                                                 Min./                                                                            SPF/HF Species        Code
                                    Joist             Model No.                   Web                                                                                  DF/SP Species Header
                                                                                                                 Max.                                                                                 Header            Ref.


                                                                       Glulam

                                                                       I-joist
                                  Size (in.)



                                                                        SCL
                                                                                  Stiff W           H        B                  Face                  Joist
                                                                                 Reqd.                                                                               Uplift Floor Snow Roof Floor Snow Roof
                                                                                                                                                                     (160) (100) (115) (125) (100) (115) (125)
Composite Lumber Connectors




                                                 HGUS6.88/10            •         —    6 7/8      8 13/16    4    —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2   4,095 9,100 9,100 9,100 7,825 7,825 7,825
I-Joist, Glulam and Structural




                                                 MGU7.00-SDS            •         —     7       9 1/4 to 30 4 1/2 —      (24) 1/4 x 2 1/2 SDS   (16) 1/4 x 2 1/2 SDS 7,260 9,450 9,450 9,450 6,805 6,805 6,805
                                                 HGUS6.88/12            •         —    6 7/8     10 13/16    4    —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2   5,205 11,835 13,215 14,085 10,180 11,365 12,115
                                  6 3/4 glulam
                                                 HGUS6.88/14            •         —    6 7/8     12 13/16    4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2   5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                                 HGU7.00-SDS            •         —     7       11 to 30    5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                 HHGU7.00-SDS           •         —     7       13 to 30    5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                 HGUS7.25/10            • •       —    7 1/4      8 5/8      4    —      (46) 0.162 x 3 1/2     (16) 0.162 x 3 1/2   4,095 9,100 9,100 9,100 7,825 7,825 7,825
                                   7 x 9 1/2     HU410-2 / HUC410-2     • • •          7 1/8      8 3/4     2 1/2 Max.   (18) 0.162 x 3 1/2      (8) 0.162 x 3 1/2   1,795 2,680 3,020 3,250 2,305 2,605 2,800
                                                 HHUS7.25/10            • •       —    7 1/4        9       3 5/16 —     (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2   3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                 HHUS7.25/10            • •       —    7 1/4        9       3 5/16 —     (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2   3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                 HGUS7.25/12            • •       —    7 1/4      10 5/8     4    —      (56) 0.162 x 3 1/2     (20) 0.162 x 3 1/2   5,205 11,835 13,215 14,085 10,180 11,365 12,115
                                  7 x 11 7/8
                                                 HU412-2 / HUC412-2     • • •         7 1/8     10 13/16   2 1/2 Max. (22) 0.162 x 3 1/2        (8) 0.162 x 3 1/2   1,795 3,275 3,695 3,970 2,820 3,180 3,425
                                                 HGU7.25-SDS            •         —    7 1/4    11 to 30    5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                 HHUS7.25/10            • •       —    7 1/4        9       3 5/16 —     (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2   3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                 HGUS7.25/14            • •       —    7 1/4      12 5/8     4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2   5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                    7 x 14       HGU7.25-SDS            • •       —    7 1/4 11 to 13 7/8 5 1/4 —        (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                                                                                                                                                                                      IBC,
                                                 HHGU7.25-SDS           • •       —    7 1/4 13 to 13 7/8 5 1/4 —        (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490 FL,
                                                                                                                                                                                                                       LA
                                                 HU414-2 / HUC414-2     • • •         7 1/8      13 7/8    2 1/2 Max. (26) 0.162 x 3 1/2        (12) 0.162 x 3 1/2 2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                 HHUS7.25/10            • •       —    7 1/4        9       3 5/16 —     (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2   3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                 HGUS7.25/14            • •       —    7 1/4     12 7/16     4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2   5,360 13,735 14,360 14,360 11,810 12,350 12,350
                                    7 x 16       HGU7.25-SDS            • •       —    7 1/4 11 to 15 7/8 5 1/4 —        (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                 HHGU7.25-SDS           • •       —    7 1/4 13 to 15 7/8 5 1/4 —        (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                 HU414-2 / HUC414-2     • • •         7 1/8      13 7/8    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2   2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                 HHUS7.25/10            • •       —    7 1/4        9       3 5/16 —     (30) 0.162 x 3 1/2     (10) 0.162 x 3 1/2   3,565 5,635 6,380 6,880 4,845 5,490 5,915
                                                 HGUS7.25/14            • •       —    7 1/4     12 7/16     4    —      (66) 0.162 x 3 1/2     (22) 0.162 x 3 1/2   5,360 13,735 14,360 14,360 11,810 12,350 12,350




                                                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                    7 x 18       HGU7.25-SDS            • •       —    7 1/4 11 to 17 7/8 5 1/4 —        (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                                 HHGU7.25-SDS           • •       —    7 1/4 13 to 17 7/8 5 1/4 —        (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                 HU414-2 / HUC414-2     • • •         7 1/8      13 7/8    2 1/2 Max. (26) 0.162 x 3 1/2       (12) 0.162 x 3 1/2   2,695 3,870 4,365 4,695 3,330 3,760 4,045
                                                 HGU7.25-SDS            • •       —    7 1/4    11 to 30    5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                 7 x 20 to 30
                                                 HHGU7.25-SDS           • •       —    7 1/4    13 to 30    5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                                 HGU9.00-SDS            •         —     9       11 to 30    5 1/4 —      (36) 1/4 x 2 1/2 SDS   (24) 1/4 x 2 1/2 SDS 9,460 13,160 13,160 13,160 9,475 9,475 9,475
                                  8 3/4 glulam
                                                 HHGU9.00-SDS           •         —     9       13 to 30    5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                 10 3/4 glulam HHGU11.00-SDS            •         —     11      13 to 30    5 1/4 —      (44) 1/4 x 2 1/2 SDS   (28) 1/4 x 2 1/2 SDS 14,145 17,345 17,345 17,345 12,490 12,490 12,490
                                 1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 2. Uplift loads are based on DF/SP. For SPF/HF, use 0.86 x DF/SP Uplift Load for products requiring nails and 0.72 x DF/SP Uplift Load for
                                    products requiring screws.
                                 3. For minimum nailing quantity and load values, fill all round holes; for maximum nailing quantity and load values, fill all round and trianglular holes.
                                 4. Hangers sorted in order of recommended selection for best overall performance and installation value.
                                 5. Web stiffeners are required where noted in the table, or when the joist top flange isn’t supported laterally by the hanger, or when it supports
                                    double I-joists with flanges less than 1 5/16" thick.
                                 6. Allowable downloads are based on a joist-bearing capacity of 750 psi.
                                 7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




        150
                                                                                                                  UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 152 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THAI
                                                  Adjustable Hanger
                                                  Designed for I-joists, the THAI has extra long straps and can be field-formed to give height
                                                  adjustability and top-flange hanger convenience. Positive-angle nailing helps eliminate splitting
                                                  of the I-joist’s bottom flange.
                                                  Material: THAI-2 — 14 gauge; all others — 18 gauge
                                                  Finish: Galvanized
                                                  Installation:




                                                                                                                                                                                                                                                       Composite Lumber Connectors
                                                  •• Factory-order the THAI-2 for hanger width needed. See table for allowable widths.




                                                                                                                                                                                                                                                       I-Joist, Glulam and Structural
                                                  •• Use all specified fasteners. Verify that the header can take the fasteners specified in the table.
                                                  •• Web stiffeners are required for all I-joists used with these hangers.                                                                                                           THAI
                                                                                                                                                                                                                                    (THAI-2
                                                  •• When a total of 20 face nails are used in THAI straps, or 30 face nails are used in THAI-2
                                                                                                                                                                                                                                     similar)
                                                     straps, the maximum load-carrying capacity is achieved.
                                                  •• Reduce load given by allowable nail shear capacity for each nail less than maximum.
                                                  •• A minimum nailing configuration is shown for top nailing installations. The strap must be
                                                     field-formed over the top of the header by a minimum of 2 1⁄2".
                                                  •• Uplift — Lowest face nails must be filled to achieve uplift loads.
                                                                                                                                                                                                     Do not nail within
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                                                      1⁄ 4" of multiple-ply            Min. of 21⁄2"
                                                                                                                                                                                                     seam                             of top flange
                                                                                                                                                                                                                                      material for
                                                                                                                                                                                                                                      min. nailing
                                                         Joist Dimensions (in.)                Model                            Hanger Dimensions (in.)                   Code                                                        configuration
                                                        Width           Depth                   No.                      W1               H               C               Ref.
                                                          1 1/2        9 1/4 – 14            THAI222                     1 9/16          22 7/8          9 3/8
                                                          1 3/4        9 1/4 – 14            THAI1.81/22                1 13/16          22 3/4          9 1/4
                                                            2          9 1/4 – 14            THAI2.06/22                 2 1/16          22 5/8          9 1/8
                                                                                                                                                                       IBC,
                                                          2 1/16       9 1/4 – 14            THAI2.1/22                  2 1/8          22 9/16          9 1/8
                                                                                                                                                                      FL, LA
                                                     2 1/4 to 2 5/16   9 1/4 – 14            THAI3522                    2 5/16          22 1/2           9
                                                          2 1/2        9 1/4 – 14            THAI322                     2 9/16          22 3/8          8 7/8
                                                          3 1/2        9 1/4 – 14            THAI422                     3 9/16          21 7/8          8 3/8
                                                       3 to 5 1/4      9 1/4 – 14            THAI-2                 3 1/8 to 5 5/16     21 11/16        8 13/16            —
                                                                                                                                                                                                    Typical THAI Installation with
                                                  1. The W dimension should be ordered at 1/16" to 1/8" greater than the joist width.                                                              Minimum Nailing Configuration


                                                  Allowable Loads for Various Headers
                                                                                               Fasteners (in.)                                                                           Allowable Loads
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        Nailing                                                                                                   LVL Header                   DF/SP Header                       SPF/HF Header
                                                        Options                                                                                 Uplift
                                                                               Top                   Face                    Joist                        Floor     Snow         Roof    Floor     Snow     Roof             Floor    Snow     Roof
                                                                                                                                                (160)
                                                                                                                                                          (100)      (115)       (125)   (100)     (115)    (125)            (100)    (115)    (125)
                                                                         (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2       (2) 0.148 x 1 1/2           —     1,350     1,350        1,350   1,325     1,325    1,325            1,070    1,070   1,070
                                                   THAI minimum
                                                                          (4) 0.148 x 3           (2) 0.148 x 3         (2) 0.148 x 1 1/2           —     1,465     1,465        1,465   1,735     1,735    1,735            1,680    1,680   1,680
                                                   THAI maximum                 —                (20) 0.148 x 3         (2) 0.148 x 1 1/2           185   2,080     2,080        2,080   2,080     2,080    2,080            1,790    1,790   1,790
                                                   THAI-2 minimum         (4) 0.148 x 3           (2) 0.148 x 3         (2) 0.148 x 1 1/2           —     1,445     1,445        1,445   2,095     2,095    2,095            2,095    2,095   2,095
                                                   THAI-2 maximum               —                (30) 0.148 x 3         (2) 0.148 x 1 1/2           185   3,390     3,900        4,135   3,390     3,900    4,135            2,940    3,310   3,310
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                                  3. The minimum header depth to achieve the maximum nail configuration is 16".
                                                  4. For the THAI3522 supporting a 2 1/4" joist, the download shall be the lesser of the table load or 1,400 lb.
                                                  5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                  6. See pp. 21–22 for other nail sizes and information.



                                                  THAI Allowable Loads for Top-Flange Min. Nailing Installation on Nailers
                                                                                                             Top                            Face                  Joist                  Uplift              Allowable Loads (100/115/125)
                                                         Model                   Nailer
                                                                                                             (in.)                          (in.)                 (in.)                  (160)                 DF/SP                    SPF/HF
                                                                                    2x                 (4) 0.148 x 1½                (2) 0.148 x 1½         (2) 0.148 x 1½                —                     1,245                    1,070
                                                       THAI Series
                                                                               Min. 2–2x                (4) 0.148 x 3                (2) 0.148 x 3          (2) 0.148 x 1½                —                     1,735                   1,680
                                                       THAI-2                  Min. 2–2x                (4) 0.148 x 3                (2) 0.148 x 3          (2) 0.148 x 1½                —                    2,095                    2,095
                                                  1. Loads for 2x nailers are applicable to single 4x2 top chord carrying members provided the hanger is located at
                                                     a top chord panel point and there is no splice at that panel point location.
                                                  2. Attachment of nailer to supporting member is the responsibility of the Designer.


                                                                                                                                                                                                                                                           151
                                                                                                                                      UPDATED 06/01/19
                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 153 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 SUR/SUL/HSUR/HSUL
                                 Skewed 45° Hangers
                                                 This product is preferable to similar connectors because of
                                                 (a) easier installation, (b) higher loads, (c) lower installed cost,
                                                 or a combination of these features.



                                 The SUR/L1.81, 2.06, 2.1, 2.37, 2.56 and HSUR/L series are 45°
                                 skewed hangers designed specifically to ease the installation of single
Composite Lumber Connectors




                                 and double I-joists. In addition to Positive Angle Nailing these hangers
I-Joist, Glulam and Structural




                                 encapsulate the top flange of the I-joist, so no web stiffeners are
                                 required for standard installation.
                                 The full range of 45° skewed hangers feature obround nail holes on
                                 the acute side, allowing nails to be easily installed parallel to the joist.
                                 Installation is further simplified with no required bevel cuts.
                                 Material: See table on p. 153
                                 Finish: Galvanized. Some products available in ZMAX® coating;                                  SUL2.56 /11                         HSUR414
                                 see Corrosion Information, pp. 13–15.
                                 Installation:
                                 •• Use all specified fasteners; see General Notes.
                                                                                                                                              A1
                                 •• Illustrations show left and right skews SUR/L                                          A2                          A1                 A2
                                    (SUR = skewed right; SUL = skewed left).
                                 •• The joist end may be square cut or bevel cut.
                                 •• Fill all round and obround nail holes with specified fasteners
                                    to achieve table loads. Where noted, triangle holes in the
                                                                                                                                                                               H
                                    joist flange may be filled for additional uplift capacity
                                    (see footnote on p. 153).
                                 •• For I-joists with flanges less than 1 5⁄16", web stiffeners are
                                    required for all double joist hangers when using hangers
                                    that are 14 gauge and lighter.
                                 Options:
                                                                                                                                                                      W
                                 •• These hangers cannot be modified but will accommodate
                                    a 40° to 50° skewed joist.                                                              HSULC
                                                                                                                           Available for                        HSUR4.12 /9




                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 •• Available with the A2 flange turned in on (2) 2x and                                3"- and 3 1⁄2"-wide
                                    4x models only (see illustration). For example, specify                                 joists only
                                    HSURC410, HSULC410, SURC210-2 or SULC210-2.
                                 Codes: See p. 12 for Code Reference Key Chart




                                   Typical SUR Installation                  Typical SUL Installation                                         Typical HSUR4.12 /9
                                    with Square Cut Joist                      with Bevel Cut Joist                                               Installation
                                        (HSUR similar)                            (HSUL similar)




        152
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 154 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  SUR/SUL/HSUR/HSUL
                                                  Skewed 45° Hangers (cont.)
                                                     These products are available with                               For stainless-                    Many of these products are approved for installation
                                                     additional corrosion protection.                                steel fasteners,                  with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                                see p. 21.                        See pp. 335–337 for more information.




                                                                                            Web Stiff Reqd.
                                                                                                                        Dimensions (in.)                      Fasteners (in.)                                Allowable Loads
                                                          Actual
                                                           Joist               Model                                                                                                          DF/SP Species Header     SPF/HF Species Header        Code
                                                                                                              Ga.
                                                           Size                 No.                                 W     H      B      A1    A2          Face               Joist                                                                  Ref.
                                                           (in.)                                                                                                                            Uplift Floor Snow Roof Uplift Floor Snow Roof




                                                                                                                                                                                                                                                              Composite Lumber Connectors
                                                                                                                                                                                            (160) (100) (115) (125) (160) (100) (115) (125)




                                                                                                                                                                                                                                                              I-Joist, Glulam and Structural
                                                       1 1/2x9 1/4-12      SUR/L210           16 1 9/16 8                       2      1 1/8 1 5/16 (10) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,250 1,440 1,630 1,760 1,075 1,240 1,400 1,515
                                                                                                                                                                                                                                                   IBC, FL,
                                                        1 1/2x10-16        SUR/L214           16 1 9/16 10                      2      1 1/8 1 5/16 (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,890 1,730 1,955 2,110 1,625 1,490 1,680 1,815
                                                                                                                                                                                                                                                     LA
                                                       1 3/4x9 1/4-9 1/2   SUR/L1.81/9      — 16 1 13/16                   9     3      1 5/8 2 5/16 (12) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   175   1,730 1,945 1,945   150      1,490 1,675 1,675
                                                      1 3/4x11 1/4-11 7/8 SUR/L1.81/11      — 16 1 13/16 11                      3      1 5/8 2 5/16 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   175   2,305 2,465 2,465   150      1,980 2,120 2,120 IBC, FL
                                                          1 3/4x14         SUR/L1.81/14     — 16 1 13/16 13 3/4                  3      1 5/8 2 5/16 (20) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   175   2,470 2,470 2,470   150      2,125 2,125 2,125
                                                           2x9 1/2         SUR/L2.06/9      — 16 2 1/16 9 1/16 3 3/16 1 5/8 2 1/8 (14) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                      175   2,015 2,285 2,465   150      1,735 1,965 2,120
                                                          2x11 7/8         SUR/L2.06/11     — 16 2 1/16 11 1/4 3 3/16 1 5/8 2 1/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                      175   2,305 2,525 2,525   150      1,980 2,170 2,170
                                                            2x14           SUR/L2.06/14     — 16 2 1/16 13 5/8 3 3/16 1 5/8 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                      175   2,525 2,525 2,525   150      2,170 2,170 2,170
                                                                                                                                                                                                                                                    IBC,
                                                            2x16           SUR/L2.06/14       16 2 1/16 13 5/8 3 3/16 1 5/8 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,525 2,525 2,525   150      2,170 2,170 2,170
                                                                                                                                                                                                                                                   FL, LA
                                                         2 1/16x9 1/2      SUR/L2.1/9       — 16 2 1/8 9 1/16 3 3/16 1 9/16 2 1/8 (14) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                      175   2,015 2,285 2,465   150      1,735 1,965 2,120
                                                        2 1/16x11 7/8      SUR/L2.1/11      — 16 2 1/8 1 13/16 3 3/16 1 9/16 2 1/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,305 2,525 2,525   150      1,980 2,170 2,170
                                                          2 1/16x14        SUR/L2.1/14      — 16 2 1/8 13 9/16 3 3/16 1 9/16 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,525 2,525 2,525   150      2,170 2,170 2,170
                                                          2 1/16x16        SUR/L2.1/14        16 2 1/8 13 9/16 3 3/16 1 9/16 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                    175   2,525 2,525 2,525   150      2,170 2,170 2,170
                                                      2 1/4-2 5/16x9 1/2 SUR/L2.37/9        — 16 2 3/8 8 15/16 3 3/16 1 5/16 2 1/8 (14) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,015 2,285 2,465   150      1,735 1,965 2,120 IBC, FL
                                                      2 1/4-2 5/16x11 7/8 SUR/L2.37/11      — 16 2 3/8 1 13/16 3 3/16 1 5/16 2 1/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,305 2,525 2,525   150      1,980 2,170 2,170
                                                       2 1/4-2 5/16x14     SUR/L2.37/14     — 16 2 3/8 13 7/16 3 3/16 1 5/16 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     175   2,525 2,525 2,525   150      2,170 2,170 2,170
                                                       2 1/4-2 5/16x16     SUR/L2.37/14       16 2 3/8 13 7/16 3 3/16 1 5/16 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                    175   2,525 2,525 2,525   150      2,170 2,170 2,170  IBC,
                                                          2 1/2x9 1/2
                                                                           SUR/L2.56/9      — 16 2 9/16 8 13/16 3 3/16 1 1/8 2 1/8 (14) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     210   2,015 2,280 2,465   180      1,735 1,960 2,120 FL, LA
                                                         (3x10,12)
                                                         2 1/2-2 9/16x
                                                                           SUR/L2.56/11     — 16 2 9/16 11 3/16 3 3/16 1 1/8 2 1/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     210   2,305 2,610 2,665   180      1,980 2,245 2,290
                                                         11 1/4-11 7/8
                                                      2 1/2x14 (3x14)      SUR/L2.56/14     — 16 2 9/16 13 5/16 3 3/16 1 1/8 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                     210   2,525 2,525 2,525   180      2,170 2,170 2,170
                                                                                                                                                                                                                                                   IBC, FL
                                                          2 1/2x16         SUR/L2.56/14                      16 2 9/16 13 5/16 3 3/16 1 1/8 2 1/8 (18) 0.162 x 3 1/2 (2) 0.148 x 1 1/2     210   2,525 2,525 2,525   180      2,170 2,170 2,170
                                                                           SUR/L210-2                        16 3 1/8 8 11/16 2 5/8 1 7/16 2 3/8 (14) 0.162 x 3 1/2 (6) 0.162 x 2 1/2 1,150 2,015 2,280 2,345        990      1,735 1,960 2,015
                                                         3x9 1/4-14
                                                                           HSUR/L210-2                       14 3 1/8 8 11/16 2 7/16 1 1/4 2 3/8 (20) 0.162 x 3 1/2 (6) 0.162 x 2 1/2 1,150 2,980 3,360 3,410        990   2,565 2,890 2,935
                                                                           SUR/L214-2                        16 3 1/8 12 11/16 2 7/16 1 7/16 2 3/8 (18) 0.162 x 3 1/2 (8) 0.162 x 2 1/2 1,580 2,265 2,265 2,265 1,360 1,950 1,950 1,950
                                                         3x14-20
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                           HSUR/L214-2                       14 3 1/8 12 11/16 2 7/16 1 1/4 2 3/16 (26) 0.162 x 3 1/2 (8) 0.162 x 2 1/2 1,490 3,875 4,370 4,680 1,280 3,335 3,760 4,025
                                                                           SUR/L410                          16 3 9/16 8 1/2 2 5/8      1    2 3/8 (14) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,140 2,015 2,245 2,245      980      1,735 1,930 1,930
                                                       3 1/2x9 1/4-14
                                                                           HSUR/L410                         14 3 9/16 8 1/2 2 7/16     1 2 3/16 (20) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,150 2,980 3,360 3,410        990   2,565 2,890 2,935
                                                                           SUR/L414                          16 3 9/16 12 1/2 2 5/8     1    2 3/8 (18) 0.162 x 3 1/2 (8) 0.162 x 3 1/2 1,490 2,400 2,400 2,400 1,280 2,065 2,065 2,065
                                                        3 1/2x14-20
                                                                           HSUR/L414                         14 3 9/16 12 1/2 2 7/16    1 2 3/16 (26) 0.162 x 3 1/2 (8) 0.162 x 3 1/2 1,490 3,875 4,370 4,680 1,280 3,335 3,760 4,025
                                                           4x9 1/2         HSUR/L4.12/9     — 14 4 1/8                     9     3      1 7/16 2 3/8 (12) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   1,785 2,015 2,025   140      1,535 1,735 1,740
                                                          4x11 7/8         HSUR/L4.12/11 — 14 4 1/8 11 1/8                       3      1 7/16 2 3/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   2,380 2,685 2,890   140   2,045 2,310 2,485
                                                            4x14           HSUR/L4.12/14 — 14 4 1/8 13 3/4                       3      1 7/16 2 3/8 (20) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   2,975 3,330 3,330   140   2,560 2,865 2,865
                                                                                                                                                                                                                                                    IBC,
                                                            4x16           HSUR/L4.12/16 — 14 4 1/8 15 3/4                       3      1 7/16 2 3/8 (24) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   3,330 3,330 3,330   140   2,865 2,865 2,865
                                                                                                                                                                                                                                                   FL, LA
                                                          4 1/8x9 1/2      HSUR/L4.28/9     — 14 4 5/16                    9     3      1 7/16 2 3/8 (12) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   1,785 2,015 2,025   140      1,535 1,735 1,740
                                                         4 1/8x11 7/8      HSUR/L4.28/11 — 14 4 5/16 11 1/8                      3      1 7/16 2 3/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2   165   2,380 2,685 2,890   140   2,045 2,310 2,485
                                                        4 1/8x14-16        HSUR/L4.28/11  14 4 5/16 11 1/8 3 1 7/16 2 3/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                             165   2,380 2,685 2,890   140   2,045 2,310 2,485
                                                          4 5/8x9 1/2      HSUR/L4.75/9  — 14 4 3/4 8 15/16 2 3/4 1 7/16 2 3/8 (12) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                         165   1,785 2,015 2,025   140      1,535 1,735 1,740
                                                         4 5/8x11 7/8      HSUR/L4.75/11 — 14 4 3/4 10 15/16 2 3/4 1 7/16 2 3/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                        165   2,380 2,685 2,890   140   2,045 2,310 2,485
                                                          4 5/8x14         HSUR/L4.75/14 — 14 4 3/4 13 3/4 2 3/4 1 7/16 2 3/8 (20) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                          165   2,975 3,330 3,330   140   2,560 2,865 2,865
                                                          4 5/8x16         HSUR/L4.75/16 — 14 4 3/4 15 3/4 2 3/4 1 7/16 2 3/8 (24) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                          165   3,330 3,330 3,330   140   2,865 2,865 2,865
                                                           5x9 1/2         HSUR/L5.12/9     — 14 5 1/8                     9   2 13/16 1 7/16 2 3/8 (12) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    165   1,785 2,015 2,025   140      1,535 1,735 1,740
                                                          5x11 7/8         HSUR/L5.12/11 — 14 5 1/8                       11 2 13/16 1 7/16 2 3/8 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2      165   2,380 2,685 2,890   140   2,045 2,310 2,485
                                                            5x14           HSUR/L5.12/14 — 14 5 1/8 13 3/4 2 13/16 1 7/16 2 3/8 (20) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                        165   2,975 3,330 3,330   140   2,560 2,865 2,865
                                                            5x16           HSUR/L5.12/16 — 14 5 1/8 15 3/4 2 13/16 1 7/16 2 3/8 (24) 0.162 x 3 1/2 (2) 0.148 x 1 1/2                        165   3,330 3,330 3,330   140   2,865 2,865 2,865
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Triangular nail holes may be filled with 0.148" x 1 1/2" nails for additional uplift (requires web stiffeners).
                                                        • SUR/SUL 9" and 11", SUR/SUL1.81 /14, and all HSUR/HSUL models have additional holes that, when filled, can resist 795 lb. for DF/SP or 685 lb. for SPF/HF.
                                                        • SUR/SUL 14" models have (6) additional holes that, when filled, can resist 1,190 lb. for DF/SP and 1,025 lb. for SPF/HF.
                                                     3. When the supported member is an I-joist with flanges less than 1 5/16" thick, the allowable uplift shall not exceed 190 lb. without web stiffeners.
                                                     4. Allowable downloads are based on a joist-bearing capacity of 750 psi.
                                                     5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                                                  153
                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 155 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 LSSR/LSU
                                 Slopeable/Skewable Rafter Hanger
                                                 This product is preferable to similar connectors because of
                                                 (a) easier installation, (b) higher loads, (c) lower installed cost,                     A
                                                 or a combination of these features.
                                                                                                                                   1¼"

                                 The patent-pending LSSR slopeable/skewable rafter hanger is the next
                                 generation of a field adjustable rafter hanger. One of its key features is
Composite Lumber Connectors




                                 it can be installed after all of the rafters have been tacked into place.
I-Joist, Glulam and Structural




                                 A versatile hanger, it is field adjustable for skew up to 45° and features
                                 an innovative hinged swivel seat to adjust for up to a 45° slope.




                                                                                                                                                       strongtie.com/info
                                                                                                                                                          Use & Warning:
                                 Features:
                                                                                                                              H
                                 •• Makes it possible to install after the rafters are already in place
                                 •• Flange design allows for easy skew adjustment, from 0° to 45°
                                 •• Swivel seat adjusts easily, supports joist up to 45° up or down,
                                    and attaches to both sides of I-joist
                                                                                                                                                                                    Slope
                                 Material: See table on p. 155                                                                                                                      to 45°
                                 Finish: ZMAX® coating                                                                                                                                W
                                 Installation:
                                 •• Use all specified fasteners; see General Notes                                                                                            LSSR210-2
                                                                                                                                                                             (others similar)
                                 •• For a common rafter:                                                                                                                    U.S. Patent Pending
                                    – Slide hanger into position; Adjust seat and install seat nails
                                    – Make sure side stirrups are snug close to the joist;
                                      bend lines are plumb
                                    – Install a face nail on each side to hold in place
                                    – Install all round and obround holes on the header and joist
                                 •• For jack rafters:
                                    – Fold acute side forward
                                    – Slide hanger into position; adjust seat and install seat nails
                                    – Make sure hanger is snug close to the joist;
                                      bend line is plumb
                                    – Install obround nails on acute side, both header and joist
                                    – Make sure hanger is snug close to the joist and header;




                                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                      bend line is plumb
                                    – Install joist nails only on obtuse side
                                    – Bend obtuse side flange back so that header flange
                                      is flush against header
                                    – Install header nails
                                 Codes: See p. 12 for Code Reference Key Chart                                                                Typical LSSR Installation




                                                                                              4" wide web                                                                               3" wide web
                                                                                              stiffeners                                                                                stiffeners.
                                                                                              (staggered).                                                                              Attach with
                                                                                              Attach with                                                                               (4) 0.148" nails.
                                                                                              (4) 0.148" nails.



                                                    Typical LSSR Installation                                                     Alternate LSSR Installation
                                                      (compound miter cut)                                                                (plumb cut)


        154
                                                                                                           UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 156 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LSSR/LSU
                                                  Slopeable/Skewable Rafter Hanger (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                            Dimensions (in.)                     Fasteners (in.)                                           Allowable Loads
                                                       Actual                                                                                                           DF/SP Species Header            SPF/HF Species Header
                                                        Joist         Model                                                                                                                                                           Code
                                                                                    Ga.                                                                                                Roof                              Roof
                                                       Width           No.                  W         H        A            Face                 Joist                                                                                Ref.
                                                                                                                                                                 Uplift    Floor                    Uplift   Floor




                                                                                                                                                                                                                                             Composite Lumber Connectors
                                                        (in.)
                                                                                                                                                                 (160)     (100)   Snow    Const.   (160)    (100)   Snow    Const.




                                                                                                                                                                                                                                             I-Joist, Glulam and Structural
                                                                                                                                                                                   (115)   (125)                     (115)   (125)
                                                                                                                                           Sloped Only Hangers
                                                         1 3/4      LSSR1.81Z       18    1 13/16   8 15/16   4 1/8   (14) 0.148 x 2 1/2   (12) 0.148 x 1 1/2     510      1,565   1,565   1,565    440      1,345   1,345   1,345
                                                      2 to 2 1/16   LSSR2.1Z        18    2 1/8     8 15/16   4 1/8   (14) 0.148 x 2 1/2   (12) 0.148 x 1 1/2     510      1,565   1,565   1,565    440      1,345   1,345   1,345
                                                        2 5/16      LSSR2.37Z       18    2 3/8     8 15/16   4 1/8   (14) 0.148 x 2 1/2   (12) 0.148 x 1 1/2     510      1,565   1,565   1,565    440      1,345   1,345   1,345
                                                                                                                                                                                                                                      IBC
                                                         2 1/2      LSSR2.56Z       18    2 9/16    8 15/16   4 1/8   (14) 0.148 x 2 1/2   (12) 0.148 x 1 1/2     510      1,565   1,565   1,565    440      1,345   1,345   1,345
                                                          3         LSSR210-2Z      16    3 1/8     8 15/16   5 1/8   (22) 0.162 x 2 1/2   (18) 0.162 x 2 1/2    695       2,365   2,365   2,365    600      2,035   2,035   2,035
                                                         3 1/2      LSSR410Z        16    3 5/8     8 15/16   5 1/8   (22) 0.162 x 2 1/2   (18) 0.162 x 2 1/2    695       2,365   2,365   2,365    600      2,035   2,035   2,035
                                                        Dbl 2       LSU4.12         14    4 1/8       9       2 1/4   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     3,215   3,700   4,020    990      2,785   3,200   3,480
                                                      Dbl 2 1/16    LSU4.28         14    4 1/4       9       2 3/8   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     3,215   3,700   4,020    990      2,785   3,200   3,480
                                                                                                                                                                                                                                      —
                                                      Dbl 2 5/16    LSU3510-2       14    4 3/4     8 7/8     3 5/8   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     3,215   3,700   4,020    990      2,785   3,200   3,480
                                                      Dbl 2 1/2     LSU5.12         14    5 1/8       9       2 1/4   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    885       3,215   3,700   3,785    760      2,785   3,200   3,280
                                                                                                                           Skewed Hangers or Sloped and Skewed Hangers
                                                         1 3/4      LSSR1.81Z       18    1 13/16   8 15/16   4 1/8   (13) 0.148 x 2 1/2   (9) 0.148 x 1 1/2      510      1,205   1,205   1,205    440      1035    1,035   1,035
                                                      2 to 2 1/16   LSSR2.1Z        18    2 1/8     8 15/16   4 1/8   (13) 0.148 x 2 1/2   (9) 0.148 x 1 1/2      510      1,205   1,205   1,205    440      1035    1,035   1,035
                                                        2 5/16      LSSR2.37Z       18    2 3/8     8 15/16   4 1/8   (13) 0.148 x 2 1/2   (9) 0.148 x 1 1/2      510      1,205   1,205   1,205    440      1035    1,035   1,035
                                                                                                                                                                                                                                      IBC
                                                         2 1/2      LSSR2.56Z       18    2 9/16    8 15/16   4 1/8   (13) 0.148 x 2 1/2   (9) 0.148 x 1 1/2      510      1,205   1,205   1,205    440      1035    1,035   1,035
                                                          3         LSSR210-2Z      16    3 1/8     8 15/16   5 1/8   (20) 0.162 x 2 1/2   (13) 0.162 x 2 1/2    695       1,810   1,810    1,810   600      1,555   1,555   1,555
                                                         3 1/2      LSSR410Z        16    3 9/16    8 15/16   5 1/8   (20) 0.162 x 2 1/2   (13) 0.162 x 2 1/2    695       1,810   1,810    1,810   600      1,555   1,555   1,555
                                                        Dbl 2       LSU4.124        14    4 1/8       9       2 1/4   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     2,300   2,300   2,300    990      1,990   1,990   1,990
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      Dbl 2 1/16    LSU4.28 4       14    4 1/4       9       2 3/8   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     2,300   2,300   2,300    990      1,990   1,990   1,990
                                                                                                                                                                                                                                      —
                                                      Dbl 2 5/16    LSU3510-2   4
                                                                                    14    4 3/4     8 7/8     3 5/8   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    1,150     2,300   2,300   2,300    990      1,990   1,990   1,990
                                                      Dbl 2 1/2     LSU5.124        14    5 1/8       9       2 1/4   (24) 0.162 x 3 1/2   (16) 0.148 x 1 1/2    885       1,790   1,790   1,790    760      1,550   1,550   1,550
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. For slope-only installations, the four triangle holes may be filled for an allowable roof download of 3,015 lb. for DF/SP and 2,595 lb. for SPF/HF for LSSR 16GA.
                                                     3. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code provided they do not
                                                        exceed those in the roof column.
                                                     4. LSU3510-2, LSU4.12, LSU4.28, and LSU5.12 skew options must be factory-ordered.
                                                     5. Minimum 11" joist height for LSU3510-2, LSU4.12, LSU5.12; 9 1/2" for all others.
                                                     6. On the acute side of the skewed LSSR hangers, fill obround holes only.
                                                     7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                The LSU5.12 must be
                                                                                                                                                                factory-skewed 0° to 45°.
                                                                                                                                                                It may be field-sloped to 45°.
                                                                                                                                                                (LSU4.12, LSU4.28 and
                                                                                                                                                                LSU3510-2 similar)
                                                                                                                                                                Hanger shown skewed right.




                                                                                                                                                                                                                                                 155
                                                                                                                                 UPDATED 06/01/19
                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 157 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 HRC/HHRC
                                 Hip-Ridge Connectors
                                 The HRC series are field slopeable connectors that attach
                                 hip roof beams to the end of a ridge beam. The HRC may
                                                                                                                                           Slots for bend
                                 be sloped downward a maximum of 45° (included with part).                                                                loc
                                                                                                                                           when installed ation
                                                                                                                                                          on
                                 HHRC accommodates higher loads and uses Strong-Drive®                                                     end of a 1½" or the
                                                                                                                                                            1¾" ridge
                                 SD Connector screws.                                                                                                                                                                5"
                                 Material: HRC181 — 16 gauge; HHRC — 12 gauge                                                                                                                             W
                                                                                                                                                                                                            1
                                 Finish: Galvanized
Composite Lumber Connectors




                                 Installation:
I-Joist, Glulam and Structural




                                 •• Use all specified fasteners (included with HHRC);
                                    see General Notes.                                                                                                                                                                            53 ⁄8"
                                 •• On end of ridge — use optional diamond holes on                                                                                                                                                    615⁄16"
                                    HRC 1.81 to secure the HRC. Bend face flanges on
                                    HRC 1.81 back flush with ridge, and complete nailing.
                                 •• HRC 1.81 on face of ridge — adjust to correct height
                                    and install nails.                                                                                      HRC 1.81
                                 •• Double bevel-cut hip members to achieve full
                                    bearing loads with HRC.                                                                                                                                                     5 3⁄4"
                                 •• The HRC may be sloped to 45° with no reduction in loads.                                                                                                                              HHRC44
                                 Codes: See p. 12 for Code Reference Key Chart                                                                                                                  W2                   (others similar)



                                 HRC Allowable Loads
                                                           Member Size                       Fasteners (in.)                              DF/SP Allowable Loads                             SPF/HF Allowable Loads
                                   Model       W                                                                                                                                                                                  Code
                                    No.       (in.)                                  Carrying                                    Uplift      Floor       Snow           Roof       Uplift       Floor    Snow             Roof    Ref.
                                                        Hip          Ridge                                 Each Hip
                                                                                     Member                                      (160)       (100)       (115)          (125)      (160)        (100)    (115)            (125)
                                                                   2x or 1 3/4"                                                                                                                                                    IBC,
                                  HRC1.81     1 13/16   1 3/4"                    (16) 0.148 x 1 1/2    (2) 0.148 x 1 1/2         370         975        1,105          1,185      320          840       950             1,020
                                                                      wide                                                                                                                                                        FL, LA
                                 1. Allowable loads shown are for each hip. Total load carried by the connector is double this number.
                                 2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 3. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code
                                    provided they do not exceed those in the roof column.
                                 4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.


                                 HHRC Allowable Loads
                                                                                      Connection        Connector                                                                    Allowable Loads Per Hip (lb.)




                                                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                           Fasteners3
                                                                                       Members          Width (in.)                                                                 DF/SP                         SPF/HF
                                      Model                      Member                                                                                                                                                             Code
                                       No.                        Type                                                                                                             Download              Download                   Ref.
                                                                                                       Ridge Hip                                                           Uplift                Uplift
                                                                                    Ridge      Hip                                Ridge                 Each Hip
                                                                                                        (W1) (W2)                                                          (160) (100 /115 /125) (160) (100 /115 /125)
                                  HHRC4/1.81        SCL / Sawn lumber                4x        1 3/4   3 5/8    1 13/16     (40) SD #10 x 2 1/2   (22) SD #10 x 1 1/2      1,400            2,360       1,205             2,030
                                  HHRC44            SCL / Sawn lumber                4x         4x     3 5/8     3 5/8      (40) SD #10 x 2 1/2   (22) SD #10 x 2 1/2      1,970            2,830       1,695             2,435
                                                                                                                                                                                                                                     IBC,
                                  HHRC5.25/3.25        SCL / Glulam                  5 1/8     3 1/8   5 1/4     3 1/4      (40) SD #10 x 2 1/2   (22) SD #10 x 2 1/2      1,970            2,830       1,695             2,435
                                                                                                                                                                                                                                      FL
                                  HHRC5.37/3.12     SCL / Sawn lumber                5 1/4     2-2x    5 1/4     3 1/4      (40) SD #10 x 2 1/2   (22) SD #10 x 2 1/2      1,970            2,830       1,695             2,435
                                  HHRC5.37/3.56 SCL / Sawn lumber / Glulam           5 1/4     3 1/2   5 3/8     3 5/8      (40) SD #10 x 2 1/2   (22) SD #10 x 2 1/2      1,970            2,830       1,695             2,435
                                 1. Allowable loads shown are for each hip. Total load carried by the connector is double this number.
                                 2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 3. See p. 145 for solid sawn sizes.
                                 4. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener information.




                                                                                                                                                                                                                  Typical HHRC
                                                                                                                                                                                                                  Installation on the
                                                                                                                                                                                                                  End of a Ridge


                                      Typical HRC Installation                                                       Optional
                                       on the End of a Ridge                                                    HRC 1.81 Installation
        156
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 158 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  VPA
                                                  Variable-Pitch Connector
                                                  The VPA may be sloped in the field, offering a versatile
                                                  solution for attaching rafters to the top plate. It will
                                                  adjust to accommodate slopes between 3:12 and
                                                  12:12, making it a complement to the versatile LSSR.
                                                  This connector eliminates the need for notched rafters,
                                                  beveled top plates and toenailing.                                                                                    “B” flange
                                                  Material: 18 gauge




                                                                                                                                                                                                                                              Composite Lumber Connectors
                                                                                                                                                                                                                                              I-Joist, Glulam and Structural
                                                  Finish: Galvanized                                                                               A and B
                                                  Installation:                                                                                 flanges touch          “A” flange
                                                                                                                                                    at 45°
                                                  •• Use all specified fasteners; see General Notes
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                         VPA25




                                                                                                         Fasteners (in.)                                                 Allowable Loads

                                                    Actual                                                                                    Uplift                                                    Lateral
                                                     Joist         Model        W         B                                                                                                                                          Code
                                                                                                  Carrying           Carried           DF/SP    SPF              Download            DF/SP Species           SPF/HF Species
                                                    Width           No.        (in.)    (in.)                                                                                                                                        Ref.
                                                     (in.)                                        Member             Member           Species Species                                      (160)                       (160)
                                                                                                                                        (160)      (160)      DF/SP       SPF        F1            F2             F1           F2
                                                      1 1/2        VPA2        1 9/16    2      (8) 0.148 x 3     (2) 0.148 x 1 1/2     255            220     1,105      950        345           300        295              260    IBC,
                                                      1 3/4        VPA25      1 13/16    2      (8) 0.148 x 3     (2) 0.148 x 1 1/2     255            220     1,105      950        345           300        295              260   FL, LA

                                                        2          VPA2.06     2 1/16    2      (9) 0.148 x 3     (2) 0.148 x 1 1/2     255            220    1,245      1,070       345           300        295              260
                                                                                                                                                                                                                                      —
                                                      2 1/16       VPA2.1      2 1/8     2      (9) 0.148 x 3     (2) 0.148 x 1 1/2     255            220    1,245      1,070       345           300        295              260
                                                  2 1/4 – 2 5/16   VPA35       2 5/16    2      (9) 0.148 x 3     (2) 0.148 x 1 1/2     255            220    1,245      1,070       345           300        295              260
                                                                                                                                                                                                                                      IBC,
                                                  2 1/2 – 2 9/16   VPA3        2 9/16    2      (9) 0.148 x 3     (2) 0.148 x 1 1/2     255            220    1,245      1,070       345           300        295              260
                                                                                                                                                                                                                                     FL, LA
                                                      3 1/2        VPA4        3 9/16    2      (11) 0.148 x 3    (2) 0.148 x 1 1/2     255            220    1,245      1,070       345           300        295              260
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Loads may not be increased for duration of load.
                                                  3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  VPA Installation Sequence




                                                          “A”                  “B”                                         Required pitch                                   0.148" x 3"
                                                        flange               flange                                                                                            nails


                                                   0.148" x 3"
                                                      nails

                                                    Step 1                                           Step 2                                             Step 3                                      Step 4
                                                    Install top nails and face                       Seat rafter with a hammer,                         Install “B” flange nails                    Bend tab with hammer and
                                                    PAN nails in “A” flange to                       adjusting “B” flange to                            in the obround nail holes,                  install 0.148" x 1 1⁄2" nail into
                                                    outside wall top plate.                          the required pitch.                                locking the pitch.                          tab nail hole. Hammer nail in
                                                                                                                                                                                                    at an approximate 45° angle
                                                                                                                                                                                                    to limit splitting.




                                                                                                                                                                                                                                                  157
                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 159 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 HCP
                                 Hip Corner Plate
                                 For complementary ridge connection, see pp. 154–156.

                                 The HCP connects a rafter or joist to double top                                                                             113⁄16" for HCP1.81
                                 plates at a 45° angle.                                                                                                       39⁄16" for HCP4Z
                                 Material: 18 gauge                                                                        Plate line
                                                                                                                          locator for
                                 Finish: Galvanized                                                                         proper
                                                                                                                          installation
Composite Lumber Connectors




                                 Installation:
I-Joist, Glulam and Structural




                                 •• Use all specified fasteners; see General Notes.                                                                                 6" for HCP1.81
                                                                                                                                                                    65⁄8" for HCP4Z
                                 •• Attach HCP to double top plates.
                                 •• Birdsmouth not required for table uplift loads
                                    but may be required for download.
                                                                                                                                                                        HCP1.81
                                 •• Install rafter and complete nailing.                                                                                                (HCP4Z similar)
                                    Rafter may be sloped to 45°.                                                                39⁄16"
                                                                                                                                       fo                               U.S. Patent 5,380,115
                                                                                                                                 47⁄8" f r HCP1.81
                                 Codes: See p. 12 for Code Reference Key Chart                                                          or HC
                                                                                                                                             P4Z




                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                   Fasteners                  DF/SP Allowable Loads        SPF/HF Allowable Loads
                                         Member
                                                        Model
                                          Size                                                                          (160)                         (160)                 Code Ref.
                                                         No.
                                          (in.)                        To Rafters              To Plates
                                                                                                               Uplift           F1           Uplift           F1

                                           1 3/4      HCP1.81        (6) 0.148 x 1 1/2    (6) 0.148 x 1 1/2     590             255           510             220
                                                                                                                                                                            IBC, FL, LA
                                           3 1/2      HCP4Z           (8) 0.148 x 3        (8) 0.148 x 3        990             230           850             200
                                      1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                                      2. The HCP can be installed on the inside and the outside of the wall with a flat bottom chord truss and achieve twice the load capacity.
                                      3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                     F1




                                                                                                Typical HCP Installation




        158
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 160 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ITS/MIT/HIT
                                                  Engineered Wood Product Top-Flange Hangers
                                                                                                                                                               2"         Funnel flange
                                                                  This product is preferable to similar connectors because
                                                                  of (a) easier installation, (b) higher loads, (c) lower installed
                                                                  cost, or a combination of these features.                                                                    17⁄16"

                                                                                                                                                                                                          Supports 11⁄8" to 11⁄2"
                                                  Simpson Strong-Tie offers a dedicated range of top-flange I-joist                                                                                          thick flanges
                                                  hangers that meet the unique needs of I-joists while offering superior                 ITS




                                                                                                                                                                                                                                    Composite Lumber Connectors
                                                  performance and ease of installation.




                                                                                                                                                                                                                                    I-Joist, Glulam and Structural
                                                  ITS
                                                                                                                                         U.S.
                                                  The innovative ITS sets the standard for engineered wood top-                         Patent
                                                  flange hangers. The ITS installs faster and uses fewer nails than                   8,250,827
                                                  any other EWP top-flange hanger. The Strong-Grip™ seat and
                                                  Funnel Flange™ features allow standard joist installation without
                                                  requiring joist nails, resulting in the lowest installed cost. The
                                                  Strong-Grip seat firmly secures I-joists with flange thicknesses
                                                  from 1 1⁄8" to 1 1⁄2".




                                                                                                                                                                    2"
                                                                                                                                                           W

                                                  MIT/HIT — Positive-Angle Nailing (PAN)                                                                                                                  Typical ITS
                                                  PAN is specifically designed for I-joists when used with the MIT or                                                                                  Installed on LVL
                                                  HIT. With PAN, the nail hole material is not removed, but is formed
                                                  to channel and confine the path of the nail at approximately 45°.
                                                  PAN minimizes splitting of the flanges while permitting time-saving
                                                  nailing from a better angle. See top flange tables on pp. 173–182.
                                                                                                                                                                                        The Strong-Grip™ seat
                                                  Refer to joist manufacturer’s literature or appropriate Simpson                                                                       secures I-joists in position
                                                  Strong-Tie Connector Selection Guide for actual joist sizes.                                                                          without joist nails.
                                                  Material: ITS — 18 gauge; MIT, HIT — 16 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners. Verify that the header
                                                                                                                                           21⁄2"
                                                     can take the required fasteners specified in the table.
                                                  •• See pp. 95–96 for more installation information.
                                                  •• ITS — no joist nailing required for standard I-joist installation
                                                     without web stiffeners. When supporting I-joists with web
                                                                                                                                                     nal
                                                     stiffeners or rectangular SCL member (2) 0.148" x 1 1⁄2" nails                            Optioil
                                                                                                                                                 na ns
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     must be installed into optional triangle joist nail holes for                            loca
                                                                                                                                                  tio
                                                     standard installation values.
                                                  •• ITS — optional triangle nail holes may be used for additional
                                                     load. See allowable load tables.
                                                  •• MIT — optional triangle nail holes may be used for increased
                                                     uplift capacity. See Optional Nailing For Increased Uplift table.
                                                  •• HIT — closed PAN nail holes may be used for increased                                                                                       Typical MIT Installed
                                                     uplift capacity. See Optional Nailing For Increased Uplift table.                                                                             on a Double LVL
                                                  •• For sloped joists up to 1⁄4:12 there is no reduction, between                                             MIT
                                                     1⁄4:12 and up to 1⁄2:12, tests show a 10% reduction in ultimate
                                                     hanger strength. Local crushing of the bottom flange or excessive                                3"
                                                     deflection may be limiting; check with joist manufacturer for
                                                                                                                                             T
                                                     specific limitations on bearing of this type.                                       (3" mF
                                                                                                                                               ax.)
                                                  Allowable Loads:
                                                  •• The ITS, MIT and HIT hangers have locations for optional nails                      Optional
                                                                                                                                         joist nail
                                                     if additional uplift is needed. Optional uplift nailing requires the                location
                                                                                                                                         for uplift
                                                     addition of properly-secured web stiffeners. See the load tables
                                                     for minimum required fasteners and allowable uplift loads.
                                                  •• For attaching to multi-ply headers, refer to technical bulletin
                                                     T-C-MPLYHEADR at strongtie.com.
                                                  Options:
                                                  •• Because these hangers are fully die-formed, they cannot be                                                                                    HIT Installation
                                                     modified. However these models will normally accommodate                                                                                  on a 3x Nailer mounted
                                                     a skew of up to 5°.                                                                                                                          on a Steel Beam
                                                                                                                                                                                                   (ITS, MIT similar)
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                     HIT
                                                                                                                                                                                                                                        159
                                                                                                                      UPDATED 06/01/19
                                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 161 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 ITS/MIT/HIT
                                 Engineered Wood Product Top-Flange Hangers (cont.)
                                 ITS Installation Sequence                                                                                                                             Positive-Angle
                                                                                                                                                                                          Nailing
Composite Lumber Connectors
I-Joist, Glulam and Structural




                                         Step 1                                        Step 2                                                    Step 3                                  Correct Nailing
                                     Attach the ITS                  Slide the I-joist downward into the ITS                         Firmly push or snap I-joist                        Approx. 45o angle
                                     to the header.                 until it rests above the Strong-Grip™ seat.                     fully into the seat of the ITS.




                                 ITS Series with Various Header Applications
                                                                           Fasteners (in.)                                                         Allowable Loads Header Type
                                                                                                                                                                                                            Code
                                      Model                                                                              Uplift                                                      DF/SCL    SPF/HF
                                                          Top                   Face                   Joist                       LVL        PSL           LSL   DF/SP     SPF/HF                          Ref.
                                                                                                                         (160)                                                       I-Joist   I-Joist
                                   ITS Series       (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2            —                    120   1,395     1,245      1,625     1,455      1,140   1,085      940          —
                                   (Standard         (4) 0.148 x 3          (2) 0.148 x 3               —                    120   1,550     1,365      1,780     1,470      1,150     —        —        IBC, FL, LA
                                   Installation)    (4) 0.162 x 3 1/2      (2) 0.162 x 3 1/2            —                    120   1,785     1,735      1,905     1,565      1,225     —        —
                                                     (4) 0.148 x 3          (4) 0.148 x 3               —                    120   1,735     1,595      1,885     1,955      1,230     —        —
                                   ITS Series       (4) 0.162 x 3 1/2      (4) 0.162 x 3 1/2            —                    120   1,785     1,735      1,905     1,955      1,490     —        —
                                   (Alternate                                                                                                                                                                —
                                   Installation)     (4) 0.148 x 3          (4) 0.148 x 3        (4) 0.148 x 1 1/2           630   1,735     1,595      1,885     1,955      1,230     —        —
                                                    (4) 0.162 x 3 1/2      (4) 0.162 x 3 1/2     (4) 0.148 x 1 1/2           630   1,785     1,735      1,905     1,955      1,490     —        —
                                                    (4) 0.148 x 1 1/2      (4) 0.148 x 1 1/2     (2) 0.148 x 1 1/2           215   2,035     1,500      1,605     2,275      1,115   1,230      885
                                   MIT Series        (4) 0.148 x 3          (4) 0.148 x 3        (2) 0.148 x 1 1/2           215   2,335     2,000      1,605     2,570      1,665     —        —
                                                                                                                                                                                                         IBC, FL, LA
                                                    (4) 0.162 x 3 1/2      (4) 0.162 x 3 1/2     (2) 0.148 x 1 1/2           215   2,550     2,140      2,115     2,575      1,665     —        —
                                   HIT Series       (4) 0.162 x 3 1/2      (6) 0.162 x 3 1/2     (2) 0.148 x 1 1/2           315   2,550     2,220      2,500     2,875      2,000     —        —
                                 1. Loads may not be increased for duration of load.
                                 2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 3. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.




                                                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 4. ITS uplift loads are valid for all lumber species and need not be reduced for duration of load.
                                 5. LVL headers are assumed to be made primarily from Douglas fir or southern pine. For LVL made from spruce-pine-fir or similar
                                    less-dense veneers, use the values found in the SPF/HF column.
                                 6. DF I-joists headers include flanges made from solid sawn Douglas fir, LVL made primarily of DF/SP, or LSL. For header flanges with thicknesses
                                    from 1 5/16" to 1 3/8", use 0.85 of the I-joist header load. For header flanges with thicknesses from 1 1/8" to 1 1/4", use 0.75 of the I-joist header load.
                                 7. SCL (structural composite lumber) is LVL, LSL, and Parallam® PSL.
                                 8. Web stiffeners required for the ITS Alternate Installation when installing optional joist nails for additional uplift load.
                                 9. Code values are based on DF/SP header species.
                                 10. I-joists with flanges less than 1 5/16" thick used in combination with hangers thinner than 14 gauge may deflect an additional 1/32" beyond the standard 1/8" limit.
                                 11. For 2 1/4"-wide joists, see tables on pp. 174–176 for allowable loads.


                                 Optional Nailing for Increased Uplift
                                                                                  Fasteners (in.)                                  Allowable Uplift Loads
                                      Model
                                                             Top                        Face                         Joist                 (160)
                                                       (4) 0.148 x 1 1/2           (4) 0.148 x 1 1/2           (4) 0.148 x 1 1/2            630
                                        ITS             (4) 0.148 x 3               (4) 0.148 x 3              (4) 0.148 x 1 1/2            630
                                                       (4) 0.162 x 3 1/2           (4) 0.162 x 3 1/2           (4) 0.148 x 1 1/2            630
                                                       (4) 0.148 x 1 1/2           (4) 0.148 x 1 1/2           (4) 0.148 x 1 1/2            575
                                        MIT
                                                       (4) 0.162 x 3 1/2           (4) 0.162 x 3 1/2           (4) 0.148 x 1 1/2            575
                                                       (4) 0.162 x 3 1/2           (6) 0.162 x 3 1/2           (4) 0.148 x 1 1/2            575
                                        HIT            (4) 0.162 x 2 1/2           (6) 0.162 x 2 1/2           (4) 0.148 x 1 1/2            575
                                                       (4) 0.162 x 3 1/2           (6) 0.162 x 3 1/2           (6) 0.148 x 1 1/2            850
                                 1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                    Reduce where other loads govern.
                                 2. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                 3. Web stiffeners are required on I-joist for additional nailing.

        160
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 162 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ITS/MIT/HIT
                                                  Engineered Wood Product Top-Flange Hangers (cont.)
                                                  Nailer Table
                                                  This table indicates various allowable loads for ITS/MIT/HIT hangers used on wood nailers.
                                                  The header nail type must be substituted for those listed in other tables. See technical
                                                  bulletin T-C-NAILUPLFT at strongtie.com for other uplift values and options.

                                                                                         Fasteners (in.)               DF/SP Allowable Loads    SPF/HF Allowable Loads




                                                                                                                                                                                                                          Composite Lumber Connectors
                                                     Model        Nailer                                                             Download                  Download




                                                                                                                                                                                                                          I-Joist, Glulam and Structural
                                                                                 Header                Joist          Uplift (160)              Uplift (160)
                                                                                                                                       (100)                     (100)
                                                                                                                                                                                         Nailer attachment per Designer
                                                                    2x       (6) 0.148 x 1 1/2             —              120          1,260          105        1,260
                                                                    2x       (6) 0.148 x 1 1/2    (2) 0.148 x 1 1/2      355          1,260           190       1,260
                                                                                                                                                                                  2½"
                                                                  (2) 2x      (6) 0.148 x 3                —              120         1,220           105       1,220
                                                                  (2) 2x      (8) 0.148 x 3       (4) 0.148 x 1 1/2      630          1,745           630       1,530       3⅝"
                                                                                                                                                                                  max
                                                                                                                                                                                     .
                                                  ITS Series        3x       (6) 0.162 x 2 1/2             —              120         1,500           —          —
                                                                    3x       (8) 0.162 x 2 1/2    (4) 0.148 x 1 1/2      630          1,540           —          —
                                                                    4x       (6) 0.162 x 3 1/2             —              120         1,525           —          —
                                                                    4x       (8) 0.162 x 3 1/2    (4) 0.148 x 1 1/2      630          1,905           —          —
                                                                  Steel    (4) 0.157 x 5/8 PAT3   (4) 0.148 x 1 1/2       —           1,400           —         1,400
                                                                    2x       (6) 0.148 x 1 1/2    (2) 0.148 x 1 1/2       215         1,475           190       1,440
                                                                  (2) 2x      (8) 0.148 x 3       (2) 0.148 x 1 1/2       215         1,630           215       1,255
                                                                                                                                                                                                HIT Installation
                                                  MIT Series        3x       (8) 0.162 x 2 1/2    (2) 0.148 x 1 1/2       215         1,975           —          —                          on a 3x Nailer mounted
                                                                    4x       (8) 0.162 x 3 1/2    (2) 0.148 x 1 1/2       215         2,250           —          —                             on a Steel Beam
                                                                                                                                                                                                (ITS, MIT similar)
                                                                  Steel    (4) 0.157 x 5/8 PAT3   (2) 0.148 x 1 1/2       —           2,045           —         2,045
                                                                  (2) 2x     (10) 0.148 x 3       (2) 0.148 x 1 1/2       315         2,595           315       1,950
                                                  HIT Series        3x      (10) 0.162 x 2 1/2    (2) 0.148 x 1 1/2       315         2,835           —          —
                                                                    4x      (10) 0.162 x 3 1/2    (2) 0.148 x 1 1/2       315         2,875           —          —
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                                     Reduce where other loads govern. See technical bulletin T-C-NAILUPLFT at strongtie.com for
                                                     additional information.
                                                  2. Steel nailer allowable loads apply to steel header material with thickness between 1/4" and 3/4" with
                                                     minimum Fy = 36 ksi. Design of steel header by Designer.
                                                  3. 0.157"-diameter x 5/8"-long powder-actuated fastener = PDPAT-62KP. A red (level 5) or purple
                                                     (level 6) load may be required to achieve specified penetration.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                             PDPAT-62KP fasteners
                                                              installed into existing
                                                               top flange nail holes


                                                                                                                                                                Steel header
                                                                                                                                                                thickness:
                                                                                                                                                                ¼" to ½"
                                                                                                                                                                Point of
                                                                                                                                          Header                PDPAT-62KP
                                                                                                                                          thickness
                                                                                                                                                                must penetrate
                                                                                                                                                                through the
                                                                                                                                                                steel header




                                                                                                                                                       p
                                                                                                                                                                Steel header
                                                                                                                                                                thickness:
                                                                                                                                                                > ½" to ¾"                               PDPAT
                                                                                                                                                                p = 0.46" min.
                                                                                                                                                                    for A36 steel
                                                                                     B
                                                                                                                                          Header                p = 0.36" min.
                                                                                                                                          thickness                 for A572 or
                                                                          ITS Installed on a Steel Header                                                           A992 steel
                                                                         with Powder-Actuated Fasteners
                                                                                (MIT and BA similar)


                                                                                                                                                                                                                              161
                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 163 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 BA/HB
                                 Top-Flange Hangers
                                                 This product is preferable to similar connectors because of
                                                 (a) easier installation, (b) higher loads, (c) lower installed cost,
                                                 or a combination of these features.


                                 The BA hanger is a cost-effective hanger used for structural composite
                                 lumber and high-capacity I-joists. When used with I-joists, the positive
Composite Lumber Connectors




                                 angle nailing at the joist seat allows the hanger to be used without web
I-Joist, Glulam and Structural




                                 stiffeners.
                                 The HB hanger is also available with higher capacity for structural
                                 composite lumber and heavier I-joist applications.
                                 See top flange tables on pp. 173–182.
                                 Material: See tables on pp. 173–182.
                                 •• For modified hangers, gauge may increase from that specified for non-
                                    modified hangers. Hanger configurations, height and fastener quantity
                                    may increase from the tables depending on joist size, skew and slope.                              BA                          HB
                                                                                                                              U.S. Patent 7,334,372
                                 Finish: BA and HB — Galvanized; BA and HB may be ordered hot-dip
                                 galvanized; specify HDG.
                                 Installation:
                                 •• Use all specified fasteners; see General Notes and nailer table.
                                 •• BA and HB may be used for weld-on applications. The minimum size
                                    weld is a 2"-long fillet weld to each side of each top flange; weld size
                                    to match hanger material thickness. Distribute the weld equally on both
                                    top flanges. Welding cancels the top and face nailing requirements.
                                    Consult the code for special considerations when welding galvanized
                                    steel. The area should be well-ventilated, see p. 18, note k for
                                    weld information. Weld on applications produce the maximum
                                    allowable down load listed. For uplift loads refer to technical bulletin
                                    T-C-WELDUPLFT at strongtie.com.                                                                              BA Supporting
                                                                                                                                                  Double LVL
                                 •• HB hanger requires the use of web stiffeners. BA min. nailing does
                                    not require web stiffeners. BA max. nailing requires the use of
                                    web stiffeners.
                                 •• Ledgers must be evaluated for each application separately.
                                    Check TF dimension, nail length and nail location on ledger.




                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                 •• Refer to technical bulletin T-C-SLOPEJST at strongtie.com for
                                    information regarding load reductions on selected hangers which
                                    can be used without modification to support joists which have
                                    shallow slopes (≤ 3⁄4:12).
                                 •• Bevel cut the carried member for skewed applications.
                                 Options:
                                                                                                                                             Typical Double
                                 •• Other widths are available; specify W dimension (the minimum                                          BA Hanger Installation.
                                    W dimension is 1 9⁄16").                                                                           BA Supporting Double I-Joist.
                                 •• The coating on special BA hangers will depend on the manufacturing
                                    process used. Check with your Simpson Strong-Tie representative
                                    for details. Hot-dip galvanized available: specify HDG.
                                 •• For modified hangers, fastener quantity may increase from the
                                    tables depending on joist size, skew and slope. All modified hangers
                                    are 12 ga.
                                 •• The BA and HB hangers may be modified for slopes and/or skews
                                    up to 45º. The top flanges may be sloped up to 35º and may be
                                    open or closed up to 30º. See associated load reduction on p.164.
                                 Codes: See p. 12 for Code Reference Key Chart



                                                                                                                                           BA and HB are acceptable
                                                                                                                                            for weld-on applications.
                                                                                                                                          See Installation Information.
                                                                                                                                                   (HB shown)

        162
                                                                                                           UPDATED 06/01/19
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 164 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  BA/HB
                                                  Top-Flange Hangers (cont.)
                                                                                           Fasteners                                DF/SP                            SPF/HF              Nailer Table
                                                  Model                                       (in.)                            Allowable Loads                   Allowable Loads         The table indicates the maximum allowable loads
                                                        Nailer
                                                   No.                                                                        Uplift        Download            Uplift      Download     for BA and HB hangers used on wood nailers.
                                                                                  Header                 Joist
                                                                                                                              (160)           (100)             (160)         (100)      Nailers are wood members attached to the top of
                                                                                                                                                                                         a steel I-beam, concrete or masonry wall.
                                                               2x          (10) 0.148 x 1 1/2      (2) 0.148 x 1 1/2           265           2,280              220          2,085




                                                                                                                                                                                                                                                                       Composite Lumber Connectors
                                                              (2) 2x        (14) 0.148 x 3         (2) 0.148 x 1 1/2           265           2,695              220          2,235
                                                                                                                                                                                                                 Nailer attachment per Designer




                                                                                                                                                                                                                                                                       I-Joist, Glulam and Structural
                                                   BA          3x          (14) 0.162 x 2 1/2      (2) 0.148 x 1 1/2           265           3,230               —            —
                                                                                                                                                                                                 1½"
                                                               4x          (14) 0.162 x 3 1/2      (2) 0.148 x 1 1/2           265           3,230               —            —
                                                                                                                                                                                             3 5/8
                                                              Steel     (6) 0.157 x 5/8 PAT        (2) 0.148 x 1 1/2            —            3,695               —           3,695                "m
                                                                                                                                                                                                     ax.

                                                   HB          4x          (22) 0.162 x 3 1/2      (10) 0.148 x 1 1/2         1,550          5,500              1,335         —
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                                     Reduce where other loads govern. BA hangers resist more uplift when web stiffeners are used.
                                                     Refer to technical bulletin T-C-NAILUPLFT at strongtie.com for additional information.
                                                  2. Steel nailer allowable loads apply to steel header material with thickness between 1/4" and 3/4" with
                                                     minimum Fy = 36 ksi. Design of steel header by Designer.
                                                  3. 0.157"-diameter x 5/8"-long powder-actuated fastener = PDPAT-62KP. A red (level 5) or purple
                                                     (level 6) load may be required to achieve specified penetration.

                                                                                                                                                                                                               BA and HB are acceptable
                                                                                                                                                                                                                for nailer applications.
                                                                                                                                                                                                                 (BA shown on 2x nailer)
                                                  Various Header Applications
                                                                                                                       Fasteners (in.)                                                   Allowable Loads Header Type
                                                    Model                                                                                                                                                                                                       Code
                                                                       W               H                                                                           Uplift                                                                         I-Joist
                                                    Series                                             Top                   Face                Joist                        LVL      PSL             LSL       DF/SP     SPF/ HF                              Ref.
                                                                                                                                                                   (160)                                                                DF/SCL        SPF/HF
                                                                                                 (6) 0.148 x 1 1/2      (4) 0.148 x 1 1/2   (2) 0.148 x 1 1/2        265      2,295    2,610           2,270     1,790       1,835       1,495         1,495
                                                                                  7 1/8 to <11    (6) 0.148 x 3         (10) 0.148 x 3      (2) 0.148 x 1 1/2        255      3,230    3,630           4,005     2,980       2,980         —                —
                                                                                                 (6) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2              255      4,015    3,705           4,005     3,205       2,660         —                —
                                                  BA (Min.)     1 9/16 - 5 1/2
                                                                                                 (6) 0.148 x 1 1/2      (4) 0.148 x 1 1/2   (2) 0.148 x 1 1/2        635      2,295    2,610           2,270     1,790       1,835       1,495         1,495
                                                                                   11 to 30       (6) 0.148 x 3         (10) 0.148 x 3      (2) 0.148 x 1 1/2        255      3,230    3,630           4,005     3,800       2,980         —                —
                                                                                                                                                                                                                                                                IBC,
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                 (6) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2              255      4,015    3,705           4,005     3,780       3,095         —                —    FL,
                                                                                                                                                                                                                                                                 LA
                                                                                                  (6) 0.148 x 3         (10) 0.148 x 3      (8) 0.148 x 1 1/2      1,225      3,555    3,630           4,120     3,625       3,550         —                —
                                                  BA (Max.) 1 9/16 - 5 7/16 7 1/8 to 30
                                                                                                 (6) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 (8) 0.148 x 1 1/2            1,225      4,715    4,320           4,500     4,720       4,005         —                —
                                                                1 9/16 - 2 1/2                   (6) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 (10) 0.148 x 1 1/2           2,210      5,815    5,640           6,395     5,810       3,820         —                —
                                                  HB            2 9/16 - 3 1/2      8 to 33      (6) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 (10) 0.162 x 2 1/2           1,560      5,815    5,640           6,395     5,650       3,820         —                —
                                                                3 9/16 to 7 1/2                  (6) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 (10) 0.162 x 3 1/2           2,075      5,815    5,640           6,395     5,395       3,820         —                —
                                                  1. This table assumes joists with Fc ⊥ = 750 psi. For other joists, check that bearing and joist nails are adequate.
                                                  2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  3. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                                  4. Loads may not be increased for duration of load.
                                                  5. SCL (structural composite lumber) is LVL (laminated veneer lumber), LSL (laminated strand lumber), and Parallam® PSL.
                                                  6. LVL headers are assumed to be made primarily from Douglas fir or southern pine. For LVL made from spruce-pine-fir or similar less-dense veneers,
                                                     use the values found in the SPF/HF column.
                                                  7. DF I-joists headers include flanges made from solid sawn Douglas fir, LVL made primarily of DF/SP, or LSL. For I-joist header flanges with thicknesses
                                                     from 1 5/16" to 1 3/8", use 0.85 of the I-joist header load. For I-joist header flanges with thicknesses from 1 1/8" to 1 1/4", use 0.75 of the I-joist header load.




                                                                                                                                              Specify
                                                                                                                                               angle

                                                                                                                                    Top View BA Hanger
                                                                                                                                       Skewed Right
                                                                                                                                                                                                                                                                           163
                                                                                                                                            UPDATED 06/01/19
                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 165 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 BA/HB
                                 Top-Flange Hangers (cont.)
                                 Modifications and Associated Load Reductions1
                                                                                                                    Seat                                                               Top Flange

                                  Hanger       Condition                                                                                                                                      Top Flange Bent
                                                                 Sloped Down         Sloped Up             Skewed            Sloped Down              Sloped Up         Top Flange Sloped
                                                                                                                                                                                              Open or Closed
                                                                   45° Max.          45° Max.              45° Max.          and Skewed              and Skewed             35° Max.
                                                                                                                                                                                                 30° Max.
Composite Lumber Connectors




                                             Min. height             6                 6                     6             9 1/4             14   9 1/4        14               14                 9 1/4
I-Joist, Glulam and Structural




                                    BA         W < 2 1/2"           0.82               0.66                  0.95          0.54          0.82      0.64        0.64        (90 – a) / 90        (90 – a) / 90
                                               W ≥ 2 1/2"            0.8               0.95                   1             0.7               1    0.8          0.8        (90 – a) / 90        (90 – a) / 90
                                             Min. height             8                 8                     8            11 1/4             14   11 1/4       14               14                 11 1/4
                                    HB         W < 2 1/2"           0.84                0.7                   1            0.47          0.84      0.62        0.69        (90 – a) / 90        (90 – a) / 90
                                               W ≥ 2 1/2"           0.87                0.7                  0.96          0.59          0.87      0.7          0.7        (90 – a) / 90        (90 – a) / 90
                                 1. Reduction factors are not cumulative. Use the lowest factors that apply.
                                 2. Web stiffeners are required for sloped or skewed conditions.
                                 3. For straight-line interpolation, “a” is the specified angle.


                                 Reduction Factor Instructions
                                 Allowable Download = Lower of (Seat or Top Flange) x (Table Load)
                                 Allowable Uplift = 0.90 x (Table Load) for BA with W < 2½"
                                                  = 0.71 x (Table Load) for HB with W < 2½"
                                                  = 1.00 x (Table Load) for all others




                                                                 Low side flush                                   Center flush                                 High side flush

                                                 Specify angle                                   Specify angle                                      Specify angle




                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                    Sloped down and skewed left with sloped top flange Installation.
                                                                   When ordering, specify low side flush, center flush or high side flush.



                                                                                                 Specify
                                                                                                  angle
                                                                           Specify
                                                                            angle
                                                                                                                                    Specify
                                                                                                                                     angle




                                                Typical Sloped Down                                         Typical Sloped Down                             Typical Sloped Down
                                            Installation with Full Backing                                  with Top Flange Open                            on Nailer Non-Backed



        164
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 166 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WP/HWP/HWPH/WMU
                                                  High-Capacity Top-Flange Hangers
                                                  The WP, HWP and HWPH series are designed to support joists on wood
                                                                                                                                                                         12 ga.
                                                  purlins or beams. WMU hangers are designed for use on standard                                      7"    is         top flange
                                                                                                                                                       en W
                                                                                                                                                 8" wh an 6½"
                                                  8"-grouted masonry block wall construction.                                                  greate
                                                                                                                                                      r th


                                                  The HWP and HWPH high-wind purlin hangers have enhanced uplift                                                                                              7 ga.
                                                                                                                                        3¾"                                                                    top
                                                  and are ideal for high-wind applications.                                                                                                                  flange

                                                                                                                                                2¾"
                                                  Material: (Top flange/stirrup): WP — 7 /12 gauge; HWP — 7 /12 gauge;




                                                                                                                                                                                                                          Composite Lumber Connectors
                                                  HWPH — 3 /7 gauge




                                                                                                                                                                                                                          I-Joist, Glulam and Structural
                                                                                                                                                                                    H
                                                  Finish: Simpson Strong-Tie gray paint. HDG available; contact
                                                  Simpson Strong-Tie.
                                                  Installation:
                                                  •• Use all specified fasteners.
                                                  •• The WP may be used for weld-on applications. The minimum size
                                                     weld is a 1 1/2" long fillet weld to each side of the top flange; weld size to                        B




                                                                                                                                                                         W
                                                     match hanger material thickness. See p. 18 note k for weld information.
                                                     Weld-on applications have the maximum allowable capacity listed. Uplift                                     WMU                                  WP
                                                     loads do not apply to this application. For uplift loads refer to technical
                                                     bulletin T-C-WELDUPLFT at strongtie.com.
                                                  •• Non-modified hangers can support joists sloped up to 1⁄4:12 using                                                                                12"
                                                     table loads. For joists sloping between 1⁄4:12 and 3⁄4:12 use 85% of the                                                               2½"
                                                                                                                                                                 10"
                                                     table loads. See technical bulletin T-C-SLOPEJST at strongtie.com.
                                                                                                                                      2½"
                                                                                                                                                                                             25⁄16"
                                                  •• Web stiffeners are required for these hangers.
                                                                                                                                      25⁄16"
                                                  •• If joist is shorter than hanger by more than 1/2" use only 50% of the table
                                                     loads.
                                                                                                                                                                                                                      H
                                                  •• For attaching to multi-ply headers, refer to technical bulletin
                                                     T-C-MPLYHEADR at strongtie.com.                                                                                                    H
                                                  Options:
                                                  •• The WP, HWP and HWPH may have a sloped and/or skewed seat up
                                                     to 45°. The WP may be skewed up to 84°. See p. 167 for reduction
                                                     associated with modifications.




                                                                                                                                                                                                      B
                                                                                                                                                                                                                W
                                                  •• The top flange of the WP, HWP and HWPH may be offset and/or sloped
                                                                                                                                                           B




                                                                                                                                                                            W                               HWPH
                                                     down up to 35°. The top flange may also be opened/closed up to 30°.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     See p. 167 for reduction associated with modifications.                                                       HWP
                                                  •• All models are available in Type A (joist bevel cut up to 45º). See p. 167.
                                                     WP is also available in Type B style (square-cut joist). Contact Simpson
                                                     Strong-Tie when ordering.
                                                  •• Hangers with a skew greater than 15° may have all the joist nails
                                                     on the outside angle.
                                                  •• Specify the slope up or down in degrees from the horizontal plane
                                                     and/or the skew right or left in degrees from the perpendicular
                                                     vertical plane.
                                                  •• When combining skews and slopes specify whether low side,
                                                     high side, or center of joist will be flush with the top of the header
                                                     (see illustration on p. 167).
                                                  •• Uplift loads are not available for open/closed TF, TF sloped and
                                                     offset options.
                                                  Ridge Hanger (WP only)
                                                  •• Top flange may be sloped to a maximum of 35° to accommodate a
                                                                                                                                                                          WMU Mid-Wall Installation
                                                     ridge (see illustration). Specify angle of the slope. Reduce allowable
                                                                                                                                                                          See pp. 234–235 for models
                                                     load using straight-line interpolation. See open/closed example.                                                        and more information
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                                                              165
                                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 167 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 WP/HWP/HWPH/WMU
                                 High-Capacity Top-Flange Hangers (cont.)
                                 Nailer Table
                                 The table indicates the maximum allowable loads for WP, HWP and HWPH
                                 hangers used on wood nailers. Nailers are wood members attached to
                                 the top of a steel I-beam, concrete or masonry wall.

                                                                   Top Flange                                            Allowable Loads
                                                                                             Uplift1
                                   Model        Nailer               Nailing
Composite Lumber Connectors




                                                                                             (160)           DF/SP               SPF/HF            LSL
                                                                      (in.)
I-Joist, Glulam and Structural




                                                   2x            (2) 0.148 x 1 1/2             —             2,525               2,500            3,375                                                                   Nailer anchorage
                                                                                                                                                                                                                          not shown for clarity
                                                 (2) 2x            (2) 0.148 x 3               —             3,255               3,255             —
                                   WP
                                                   3x            (2) 0.162 x 2 1/2             —             3,000               2,510            3,375
                                                   4x              (2) 0.148 x 3               —             3,255               3,255             —
                                                 (2) 2x            (3) 0.148 x 3              710            4,615                —                —
                                   HWP             3x            (3) 0.162 x 2 1/2            970            4,615                —                —
                                                   4x            (3) 0.162 x 2 1/2           1,535           5,045                —                —
                                                 (2) 2x          (4) 0.162 x 2 1/2            710            6,400                —                —
                                   HWPH            3x            (4) 0.162 x 2 1/2            970            6,470                —                —                       Installation on Wood Nailer
                                                   4x            (4) 0.162 x 3 1/2           1,550           6,470                —                —
                                 1. Attachment of nailer to supporting member is the responsibility of the Designer.




                                 Various Header Applications
                                                     Joist (in.)                                       Fasteners (in.)                                                     Allowable Loads Header Type
                                                                                                                                                                                                                                        Code
                                   Model                                                                                                                 Uplift
                                               Width            Depth                 Top                      Face                       Joist                   LVL     PSL        LSL     DF/SP SPF/HF I-Joist GFCMU                 Ref.
                                                                                                                                                         (160)
                                             1 1/2 to 1 3/4    9 to 28       (2) 0.162 x 3 1/2 DPLX    (4) 1/4 x 1 3/4 Titen 2     (6) 0.148 x 1 1/2      625                                                              3,380
                                                                                                                                                                                  Mid-Wall Installation
                                   WMU       2 1/2 to 7 1/2    9 to 28       (2) 0.162 x 3 1/2 DPLX    (4) 1/4 x 1 3/4 Titen 2     (6) 0.148 x 1 1/2      625                                                              4,175         —
                                             1 1/2 to 7 1/2    9 to 28        (2) 1/4 x 1 3/4 Titens   (4) 1/4 x 1 3/4 Titen 2     (6) 0.148 x 1 1/2      545                 Top-of-Wall Installation                     3,380
                                             1 1/2 to 7 1/8 3 1/2 to 30         (2) 0.148 x 1 1/2               —                  (2) 0.148 x 1 1/2      —       2,865   3,250       —      2,500        2,000   2,030      —




                                                                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                   WP        1 1/2 to 7 1/8 3 1/2 to 30          (2) 0.148 x 3                  —                  (2) 0.148 x 1 1/2      —       2,525   3,250     3,650    3,330        2,525    —         —
                                             1 1/2 to 7 1/8 3 1/2 to 30         (2) 0.162 x 3 1/2               —                  (2) 0.148 x 1 1/2      —       3,635   3,320     3,650    3,330        2,600    —         —
                                                                                                                                                                                                                                        IBC,
                                              1 1/2 to 7      6 to 15 5/8       (3) 0.162 x 3 1/2        (6) 0.162 x 3 1/2        (10) 0.148 x 1 1/2     1,535    3,995   4,500     4,350    3,955        3,955    —         —
                                   HWP                                                                                                                                                                                                 FL, LA
                                              1 1/2 to 7      15 3/4 to 32      (3) 0.162 x 3 1/2        (6) 0.162 x 3 1/2        (12) 0.148 x 1 1/2     1,570    3,995   4,500     4,350    3,955        3,955    —         —
                                              2 1/2 to 7      6 to 15 5/8       (4) 0.162 x 3 1/2        (8) 0.162 x 3 1/2        (10) 0.148 x 1 1/2     1,685    6,595   7,025     5,450    5,920        4,740    —         —
                                   HWPH
                                              2 1/2 to 7      15 3/4 to 32      (4) 0.162 x 3 1/2        (8) 0.162 x 3 1/2        (12) 0.148 x 1 1/2     2,075    6,595   7,025     5,450    5,920        4,740    —         —
                                 1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 2. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                 3. LVL headers are assumed to be made primarily from Douglas fir or southern pine. For LVL made from spruce-pine-fir or similar
                                    less-dense veneers, use the values found in the SPF/HF column.
                                 4. WP quantity of nail holes in the top flange varies.
                                 5. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                 6. For hanger heights exceeding the joist height, the allowable load is 0.50 of the table load.
                                 7. Fasteners: Nail dimensions in the table are diameter by length. Titen 2 screws are Simpson Strong-Tie masonry screws.
                                    See pp. 21–22 for fastener information.




        166
                                                                                                                             UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 168 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WP/HWP/HWPH/WMU
                                                  High-Capacity Top-Flange Hangers (cont.)
                                                  Modifications and Associated Load Reductions for WP/HWP/HWPH
                                                                                      Seat                                                            Top Flange
                                                                                 Seat Skewed                                                                                Top Flange Offset
                                                              Seat Sloped                         Seat Sloped                          Top Flange
                                                    Models                        WP models                          Top Flange                      Top Flange Offset      and Skewed Seat
                                                               45° Max.                           and Skewed                           Bent Open
                                                                                   84° Max.                            Sloped                                               Type A, Bevel Cut
                                                                                                                                        or Closed
                                                                                HWP and HWPH                          35° Max.
                                                                                                                                        30° Max.




                                                                                                                                                                                                                 Composite Lumber Connectors
                                                               Up     Down         45° Max.       Up      Down                                       Narrow          Wide   Narrow          Wide




                                                                                                                                                                                                                 I-Joist, Glulam and Structural
                                                    WP                1.00                                1.00                                                0.50                   0.50
                                                               1.00                  1.00         1.00               (90 – a)/90       (90 – a)/90
                                                    HWP
                                                                      0.80                                0.80                                        0.50           0.60    0.50           0.60
                                                    HWPH
                                                  1. For straight-line interpolation, “a” is the specified angle.
                                                  2. Reduction factors are not cumulative. Use the lowest factors that apply.
                                                  3. Narrow ≤ 3 1/2", Wide > 3 1/2".
                                                  4. For type B hangers that are skewed in one direction with the top flange offset in the opposite direction,
                                                     hangers 3 1/2" and narrower, the allowable load is 25% of the table load or 1,335 lb., whichever is lower, and
                                                     for hangers wider than 3 1/2", the allowable load is 30% of the table load or 1,620 lb., whichever is lower.



                                                  Reduction Factor Instructions
                                                  Allowable Download = (lowest of Seat, Top Flange, or Joist Height) x (Table Load)
                                                                                                                                                                                              Specify
                                                  Allowable Uplift = as noted in table per height.
                                                                                                                                                                                               angle

                                                                                                                                                                                 WP Skewed Left
                                                                                                                                                                                  Type A Hanger
                                                                                                           Specify                                                             (bevel-cut joist shown)
                                                                                                            angle


                                                                                                                 Specify
                                                                                                                 low side,
                                                                                                                 high side,
                                                                                                                 or center
                                                                                                                 flush with
                                                                                                                 header
                                                                                                                 (low side
                                                                                                                 flush
                                                                                                                 shown)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                         Typical WP Top Flange
                                                               Offset Left
                                                                                                                       Typical HWP                                              WP Skewed Left
                                                                                                                 Top Flange Sloped Down                                          Type B Hanger
                                                                                                                 Left with Low Side Flush                                    (square-cut joist shown)




                                                                             Low side flush                                    Center flush shown                                     High side flush




                                                                             Skew                Slope                                Skew               Slope                              Skew         Slope
                                                                             angle               angle                                angle                                                 angle        angle
                                                                                                                                                         angle




                                                                                Typical HWP sloped down, skewed right with type A hanger (joist end must be bevel cut).
                                                                                         When ordering, specify low side flush, center flush or high side flush.
                                                                                                                                                                                                                     167
                                                                                                                              UPDATED 06/01/19
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 169 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 HGLT/HGLTV/HGLS
                                 Heavy-Duty Top-Flange Hangers
                                 HGLTV hangers are designed for structural composite lumber header                                              2⅞"
                                 applications that require high loads. The top-flange nails are sized and                              .
                                                                                                                                    min
                                 specifically located to prevent degradation of the header due to splitting                     12"
                                 of laminations.
                                 HGLT accommodate typical structural requirements for timber and
                                 glulam beams. Not acceptable for nailer applications. The Funnel Flange™
                                                                                                                         6¾
                                 design allows easy installation of beams.                                                  "
Composite Lumber Connectors




                                 For heavy loads with a face-mount application, see the HGUS and
I-Joist, Glulam and Structural




                                 GU series.                                                                                                                       H

                                 Material: 3 ga. top flange; 7 ga. stirrup
                                                                                                                                                                      HGLTV
                                 Finish: Simpson Strong-Tie® gray paint.
                                 Hot-dip galvanized is available; specify HDG.
                                 Installation:
                                                                                                                                           6"               W
                                 •• Use all specified fasteners. Verify that the header can take the required
                                    fasteners specified in the table.
                                 •• For attaching to multi-ply headers, refer to technical bulletin                                                                        Flatten edge of header
                                                                                                                                                                           to match top flange
                                    T-C-MPLYHEADR at strongtie.com.                                                                                                        radius.

                                 •• Flatten edge of header to match top flange radius.
                                 •• Bevel cut the carried beam for skewed hangers.
                                 •• For hangers exceeding the joist height by more than 1⁄2", allowable
                                    load is 50% of the table roof load.
                                 •• This series may be used for weld-on applications. Minimum required                                  Typical HGLTV
                                    weld is a 1⁄4" x 2 1⁄2" fillet weld at each end of the top flange; see p. 18,                         Installation
                                    note k for weld information. Weld-on applications produce maximum
                                    loads listed. For uplift loads, refer to technical bulletin T-C-WELDUPLFT
                                    at strongtie.com.
                                 •• HGLTV hangers may be installed on ledgers provided the ledgers are
                                    made of 4x solid sawn or 3 1⁄2" SCL shown in the table below. Thinner
                                    lumber must be evaluated by the building Designer.                                                      12"
                                 •• N54A nails are included with HGLT and HGLS hangers. N54A nails should
                                    not be used with structural composite lumber or I-joists; use HGLTV.
                                    When installing HGLS on structural composite lumber, use 1/4" × 2 1/2"
                                    Strong-Drive® SDS Heavy Duty Connector screw in lieu of the N54A nails.
                                 •• For HGLS loads, shown are per side.                                                                                                  HGLT




                                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                         (fasteners
                                 •• To order HGLS specify H1, H2, W1, W2 and S dimensions (see illustration).                                                            included)
                                 Options:
                                 •• Hot-dip galvanized; specify HDG.
                                 •• HGLT/HGLTV and HGLS series seats may be skewed to a maximum of
                                    50° or sloped to a maximum of 45°.
                                 •• For sloped seat, the maximum allowable load for the HGLT/HGLS/
                                    HGLTV is 9,165 lb.
                                 •• For skewed seat, the maximum allowable load for the HGLT/HGLS/
                                    HGLTV is 7,980 lb. The deflection at full loading may reach 1⁄4".
                                    For skews greater than 15°, multiply the table uplift load by 0.50.
                                 •• Sloped and skewed seat combinations are not available for the
                                    HGLT/HGLS/HGLTV.
                                 •• Sloped or skewed seat hangers may not be installed in non-backed
                                    header installations.
                                 •• Top flange may be sloped down to the left or right up to 30°. Reduce
                                    allowable loads using the following reduction factor based on linear                                                          HGLS
                                    interpolation (90– α)/ 90; where α is the angle measure from the
                                    horizontal. This reduction is not cumulative with other load reductions.
                                 •• Top flange may be offset left or right for placement at the end of a header.
                                    Minimum seat width 3 1⁄4". The maximum allowable load is 0.45 for the                                       Stirrup Width (W)         Top Flange Length (L)
                                                                                                                                Model
                                    HGLT/HGLS/HGLTV. No uplift load is available.                                                                      (in.)                      (in.)
                                 •• For skewed and offset top-flange HGLS/HGLT/HGLTV hangers with                                                     3 1/4 – 8 1⁄4                  12
                                                                                                                                HGLT
                                    inward or outward configuration, the maximum allowable load is the                                                    8 7⁄8                      14
                                    lesser of a) 45% of the catalog load or b) 4,300 lb.
                                                                                                                                HGLS                  5 1⁄4 – 8 7⁄8                  12
                                 Codes: See p. 12 for Code Reference Key Chart
        168
                                                                                                      UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 170 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HGLT/HGLTV/HGLS
                                                  Heavy-Duty Top-Flange Hangers (cont.)

                                                                                                                     Specify low side,
                                                                                                                     high side, or centre                                                                 W
                                                                                                                                                                                                           2
                                                                                                                     flush with header
                                                                                                                     (Low side flush shown)
                                                                                                                                                                                               SK




                                                                                                                                                                                                                            Composite Lumber Connectors
                                                                                                                 Specify
                                                                                                                  angle




                                                                                                                                                                                                                            I-Joist, Glulam and Structural
                                                                                                                                                                        Side 2


                                                                                                                                                                                                           S



                                                                                                                                                                        Side 1
                                                                                                                                                                     (Reference side)

                                                                                                                                                                                               SK


                                                                                                                                                                                                          W1

                                                                                                                           Typical
                                                                                                                      HGLT Top Flange                                         HGLS (Skewed Outward)
                                                            Typical HGLT                                              Sloped Down Left                                        Skewed Right, Offset Left
                                                        Top Flange Offset Left                                       with Low Side Flush                                            (Top View)



                                                     These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                                Fasteners (in.)                                                  Allowable Loads Header Type
                                                                                                                                                                                                                   Code
                                                         Model No.                                                                          Uplift
                                                                                  Top                 Face                 Joist                         LVL           PSL              LSL    DF/SP    SPF/HF     Ref.
                                                                                                                                            (160)
                                                       HGLTV series         (6) 0.162 x 3 1/2   (12) 0.162 x 3 1/2   (6) 0.162 x 3 1/2      1,120       10,585        9,485         9,500      7,805    6,770
                                                                                                                                                                                                                    IBC,
                                                                                                                                                                                                                   FL, LA
                                                       HGLS                       —                (14) N54A            (8) N54A            2,265        —              —               —      13,850    —
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Uplift loads apply only when “H” is 28" or less.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     3. For hanger heights exceeding the joist height, the allowable load is 0.50 of the table load.
                                                     4. LVL headers are assumed to be made primarily from Douglas fir or southern pine. For LVL made from spruce-pine-fir or
                                                        similar less-dense veneers, use the values found in the SPF/HF column.
                                                     5. For SCL products made primarily from Douglas fir or southern pine, use 1,640 lb. for uplift. For SPF members, use 1,115 lb. for uplift.
                                                     6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                              Low-side flush                                             Center flush
                                                                                                                                           shown                                    High-side flush
                                                                                 shown                                                                                                  shown




                                                                    Skew                                                      Skew                                                 Skew
                                                               CL   angle                                                     angle                       Slope                    angle
                                                                                                    Slope                                                                                                  Slope
                                                                                                    angle                                                 angle                                            angle




                                                                                                         Typical HGLT Sloped Down, Skewed Right
                                                                                           When ordering, specify Low-Side Flush, Center Flush or High-Side Flush


                                                                                                                                                                                                                                169
                                                                                                                             UPDATED 06/01/19
                                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 171 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 EGQ
                                 High-Capacity Top-Flange Hanger
                                                                                                                                                                             3"
                                                                                                                                                                                                                           0˚
                                                    This product is preferable to similar connectors because                                       18"                                                              Specify
                                                    of (a) easier installation, (b) higher loads, (c) lower installed                                                                                                angle
                                                    cost, or a combination of these features.
                                                                                                                                                                                                                   (1˚– 45˚)

                                                                                                                                                     SIM
                                 The EGQ hanger is a high-capacity top-flange connector designed for                                                Str PSO
                                                                                                                                                       ong N
                                                                                                                                                          -Tie®

                                 use with structural composite lumber beams. It utilizes Strong-Drive®
Composite Lumber Connectors




                                 SDS Heavy-Duty Connector screws for higher capacity and ease of                              11¾"
I-Joist, Glulam and Structural




                                 installation. Available in standard SCL widths and made to specified
                                 heights. SDS screws are included.
                                 Material: Top flange — 3 gauge; stirrups — 7 gauge
                                 Finish: Simpson Strong-Tie gray paint. HDG available; contact                                                                                                                                                      Typical EGQ
                                 Simpson Strong-Tie.                                                                                                                                                                                                Sloped Down
                                                                                                                                                                                                                                                     Installation




                                                                                                                                              6"
                                 Installation:                                                                                                                                      W
                                 •• Use all specified fasteners; see General Notes.
                                                                                                                                EGQ
                                 •• Install with 1⁄4" x 3" Strong-Drive SDS Heavy-Duty Connector                                                                                              Flatten edge of
                                    screws, which are provided with the EGQ. (Lag screws will                                                                                                 header to match
                                    not achieve the same load.)                                                                                                                               top flange radius.

                                 •• All multiple members must be fastened together per                                                                                                                                                                      S4.5




                                    the Designer.
                                                                                                                                                                                                                                                                   S4.5


                                                                                                                                                                                                                                    S3
                                                                                                                                                                                                                                         S3




                                                                                                                                                                                                                                                     S4.5




                                                                                                                                                                                                                                                            S4.5
                                                                                                                                                                                                                                              S3




                                                                                                                                                                                                              S3

                                                                                                                                                                                                                                                                   S4.5




                                 •• Multiple member headers may require additional fasteners
                                                                                                                                                                                                    S3




                                                                                                                                                                             S4.5
                                                                                                                                                                                                         S3           SIM
                                                                                                                                                                                                                     Str PSO
                                                                                                                                                                                                                        ong N
                                                                                                                                                                                                                           -Tie®
                                                                                                                                                                                      S4.5
                                                                                                                                                                                               S3
                                                                                                                                                                                                              S3




                                    at hanger locations. Quantity and location to be determined
                                                                                                                                                                     S4.5                           S3




                                                                                                                                                                             S4.5                        S3




                                    by Designer.
                                                                                                                                                                                                                               S3


                                                                                                                                                                                      S4.5
                                                                                                                                                                                               S3             S3
                                                                                                                                                                                                                          S3




                                                                                                                                                                                                    S3
                                                                                                                                                                     S4.5




                                                                                                                                                                                                         S3
                                                                                                                                                                             S4.5




                                                                                                                                                                                                              S3




                                 Options:
                                                                                                                                                                                      S4.5     S3




                                                                                                                                                                                                                               S3


                                                                                                                                                                                                    S3
                                                                                                                                                                     S4.5
                                                                                                                                                                                                                          S3




                                                                                                                                                                             S4.5




                                                                                                                                                                                      S4.5




                                   Skewed Seat                                                                                                                       S4.5




                                                                                                                                                                             S4.5                                         S3
                                                                                                                                                                                                                               S3




                                                                                                                                                                                      S4.5




                                    •• The EGQ can be skewed a maximum of 45°
                                                                                                                                                                     S4.5




                                                                                                                                     3½" x 11⅞"
                                    •• The maximum allowable download when skewed                                                     minimum                                       Typical EGQ
                                       is 16,300 lb.                                                                                                                                 Installation
                                    •• The maximum allowable uplift when skewed is 5,770 lb.
                                    •• Joist must be bevel cut for skewed seat installation                                                                                         18" – 22"

                                   Sloped Seat




                                                                                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                    •• The EGQ can be sloped up or down a maximum of 45°
                                    •• The maximum allowable download when sloped is 15,360 lb.
                                    •• The allowable uplift when sloped is 100% of the table load
                                    •• Sloped seat installation requires an additional 14 joist screws                                        Top View EGQ
                                       (supplied with the connector)                                                                          Skewed Right

                                   No Sloped and Skewed Combo Available
                                 Codes: See p. 12 for Code Reference Key Chart                                                                                              0˚               Specify angle
                                                                                                                                                                                               (1˚– 45˚)



                                     These products are available with additional corrosion protection. For more information, see p. 15.

                                                            Joist or            Dimensions (in.)                   SDS Fasteners                                  Allowable Loads Header Type
                                            Model            Purlin                                                                                                                                                                                                       Code
                                             No.              Size                     H         H                                                   Uplift                                                                                                               Ref.
                                                                         W                                 Header                  Joist                               LVL/LSL                                       PSL                           DF/SP
                                                              (in.)                  (Min.)    (Max.)                                                (160)
                                       EGQ3.62-SDS3           3 1/2     3 5/8        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085
                                       EGQ5.25-SDS3           5 1/8     5 1/4        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085
                                       EGQ5.37-SDS3           5 1/4     5 3/8        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085                 IBC,
                                                                                                                                                                                                                                                                           FL,
                                       EGQ5.62-SDS3           5 1/2     5 5/8        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085                  LA
                                       EGQ6.88-SDS3           6 3/4     6 7/8        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085
                                       EGQ7.25-SDS3            7        7 1/4        11 1/4        32    (28) 1/4" x 3"      (12) 1/4" x 3"           7,670                 19,800                                 18,680                          17,085
                                    1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                    2. “H (Min.)” is the minimum H dimension that may be specified.
                                    3. Loads are based on 750 psi wood bearing for SCL.
                                    4. For normal loading, such as in cantilever construction, use an uplift value of 4,800 lb.
        170
                                                                                                              UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 172 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LEG/MEG/EG
                                                  Beam and Glulam Top-Flange Hangers
                                                  Designed to support large members typically found
                                                  in glulam beam construction.
                                                  Material: Stirrup — 7 gauge; LEG/MEG TF — 7 gauge;
                                                  all other TF — 3 gauge                                                                                                  LEG
                                                                                                                                                                          81⁄4"
                                                  Finish: Simpson Strong-Tie gray paint. Some                                                                                 MEG
                                                  products available hot-dip galvanized or in black                                                                           111⁄4"




                                                                                                                                                                                                                                                         Composite Lumber Connectors
                                                  powder coat.                                                                                                                      EG
                                                                                                                                                                                   171⁄2"




                                                                                                                                                                                                                                                         I-Joist, Glulam and Structural
                                                  Installation:
                                                                                                                                3"                                         11⁄4"
                                                  •• Use all specified fasteners: see General Notes
                                                                                                                                3"
                                                  •• Maintain minimum 4D end distance and edge
                                                     distance from bolt to end of header and nearest
                                                     loaded edge per NDS requirements
                                                                                                                                 LEG/MEG/EG
                                                  Options:                                                                                                                                    LEG and MEG
                                                                                                                               Without Top Flange
                                                                                                                                                                                                                               Typical LEG/MEG
                                                     Skewed Seat — Top-Flange Models Only                                                  (see options)
                                                                                                                                                                                                                             Top Flange Offset Left
                                                     •• The LEG/MEG/EG series can be skewed up to
                                                        45°. The maximum allowable load is 10,000 lb.
                                                        for LEG and MEG, 14,250 lb. for EG.
                                                     Sloped Seat — Top-Flange Models Only
                                                                                                                                                                                                                                               Specify
                                                     •• The LEG/MEG/EG series can be sloped up to                                                                                                                                              angle
                                                        45°. The maximum allowable load is 9,665 lb.;
                                                        see illustration.
                                                     No Sloped and Skewed Combo Available.
                                                     Offset Top Flange
                                                     •• The LEG/MEG (only) top flange may be
                                                        offset left or right for placement at the end
                                                        of a header (see illustration). The maximum
                                                        allowable load is 5,665 lb. (Min. H = 11" for
                                                        MEG, 9" for LEG).                                                                    EG
                                                                                                                                                                                            EG with “H” dimension            Typical LEG Sloped
                                                     •• No skews allowed on offset hangers.                                                                                                   less than the face              Down Installation
                                                                                                                                                                                            plate height. The EG’s             (MEG/EG similar)
                                                     •• Models available without top flanges;
                                                                                                                                                                                             back plate is always
                                                        see table loads.
                                                                                                                                                                                               17 1/2", regardless
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Codes: See p. 12 for Code Reference Key Chart                                                                                              of the stirrup height.




                                                                                Dimensions (in.)                                           Bolts                                                         Allowable Loads
                                                   Joist or                                                    Min.
                                                    Purlin     Model                                          Header                                                                    Without             Top Flange          Top Flange      Code
                                                                                                                            Header                        Joist
                                                     Size       No.                     Min. Max.             Depth                                                                    Top Flange       No Triangle Theory   Triangle Theory    Ref.
                                                                         L       W                    TF
                                                     (in.)                               H    H                (in.)             Dia.                             Dia.             Floor       Roof      Floor     Roof      Floor     Roof
                                                                                                                       Qty.                        Qty.
                                                                                                                                 (in.)                            (in.)            (100)       (125)     (100)     (125)     (100)     (125)
                                                   3 1/8 LAM   LEG3     12      3 1/4    9   33 1/2   2 1/2     10      4            3/4            2              3/4             3,465       4,330    13,045    13,870     13,045   13,870
                                                               LEG5     12      5 1/4    9   32 1/2   2 1/2     10      4            3/4            2              3/4             3,465       4,330    16,290    16,290     13,045   13,870
                                                   5 1/8 LAM   MEG5     12      5 1/4    9   32 1/2   2 1/2     13      6            3/4            2              3/4             5,170       6,460    19,710    19,710     14,515   14,515
                                                               EG5     11 3/4   5 1/4   11   32 1⁄2   2 1/2    20       8            1              2              1               8,870       11,085   20,895    21,815     17,895   19,875    IBC,
                                                               LEG7     12      6 7/8    9   31 1/2   2 1/2     10      4            3/4            2              3/4             3,465       4,330    16,290    16,290     13,045   13,870   FL, LA
                                                   6 3/4 LAM   MEG7     12      6 7/8    9   31 1/2   2 1/2     13      6            3/4            2              3/4             5,170       6,460    19,710    19,710     14,515   14,515
                                                               EG7     13 1/2   6 7/8   11   31 1/2   2 1/2    20       8            1              2              1               8,870       11,085   25,320    25,835     19,305   21,300
                                                   8 3/4 LAM   EG9     15 1/2   8 7/8   11   30 1/2   2 1/2    20       8            1              2              1               8,870       11,085   25,320    25,835     20,895   22,895
                                                  1. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code
                                                     provided they do not exceed those in the roof column.
                                                  2. Allowable loads assume a carrying member width of 5 1/8".
                                                  3. Specify H dimension.
                                                  4. Triangle Theory: Some code jurisdictions allow only half of the top-flange bearing area to be considered when performing a top-flange
                                                     hanger calculation, as there is non-uniform stress under the top flange (presumed to be a triangular-shaped distribution). Therefore, loads are
                                                     published above using the calculated “Triangle Theory.” Loads are also published in the “No Triangle Theory” columns, which are based on
                                                     calculations assuming full bearing on the top flange which do not exceed the tested value with a reduction factor of 3.


                                                                                                                                                                                                                                                             171
                                                                                                                         UPDATED 06/01/19
                                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 173 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 MSC
                                 Multiple-Seat Top-Flange Connector
                                 The MSC supports the ridge and two valleys for roof construction.
                                 Ideal for dormer roof applications.
                                 Material: Top flange — 3 gauge; stirrups — 11 gauge (MSC 2 and MSC 1.81),
                                 7 gauge (MSC 4 and MSC5)
                                 Finish: Simpson Strong-Tie gray paint. HDG available; contact Simpson Strong-Tie.
                                 Installation:
Composite Lumber Connectors




                                                                                                                                                                      Net
I-Joist, Glulam and Structural




                                 •• Distribute the total load evenly about the centerline to avoid eccentric loading                                                 height
                                 •• Fasten all built-up members together as one unit
                                                                                                                                                                                        Ridge
                                 •• Net height will be calculated based on specified valley member depth and slope                                                                      cannot
                                                                                                                                                                                      be sloped
                                    by the factory unless noted otherwise                                                                                                             or skewed

                                 Sloped and/or Skewed Valleys                                                                                                                           Valley
                                 •• The valley stirrups can be sloped down to 45° and skewed from 25° to 45°.                                                                    MSC 4 with Valley
                                    (MSC5 skewed 20°–45°.)                                                                                                                    Sloped and Skewed 45°
                                 •• Reminder: Hip and valley slopes are typically much different than roof slopes.
                                    See strongtie.com Slope and Skew Calculator for assistance in computing
                                    slopes and skews.
                                 •• The total design load of the hanger is split between the ridge (20%)
                                    and each valley (40%).
                                 •• MSC connectors can be used for two valley connections with no
                                    ridge member. Divide the total load by two for each valley load.
                                 •• Hip/valley connections and many combinations of joist sizes, slopes and skews
                                    can be manufactured (refer to worksheet T-MSC-WS at strongtie.com).
                                 Codes: See p. 12 for Code Reference Key Chart


                                                                                                                                                                                       Ridge cannot be
                                                                                                                                                                                      sloped or skewed
                                     These products are available with additional corrosion protection.
                                     For more information, see p. 15.
                                                                                                                                                                           MSC 1.81 with Valley
                                                                                                                                                                         Skewed 45° and Sloped 0°
                                                         Dimensions                                                                       Allowable Loads
                                                                                         Fasteners (in.)                    Hips
                                                            (in.)                                                                              DF/SP
                                       Model                                                                                                                  Code




                                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                         Floor/Snow/Roof
                                        No.           H                                                                  Max. Max.                            Ref.
                                                  W        TF             L        Header                 Joist                           (100/115/125)
                                                    (Min.)                                                               Skew Slope
                                                                                                                                        Valley Ridge Total
                                                                                                    (18) 0.148 x 1 1/2             0°   2,270 1,130 5,670
                                      MSC2       1 9/16 5 1/2     2 7/8   12   (10) 0.162 x 3 1/2                        45°
                                                                                                    (26) 0.148 x 1 1/2         45°      1,800   900   4,495
                                                                                                    (18) 0.148 x 1 1/2             0°   2,270 1,130 5,670
                                      MSC1.81 1 13/16 5 1/2       2 7/8   12   (10) 0.162 x 3 1/2                        45°
                                                                                                    (26) 0.148 x 1 1/2         45°      1,800   900   4,495
                                                                                                                                                              —
                                                                                                     (18) 0.148 x 3                0°   2,985 1,490 7,460
                                      MSC4       3 9/16 7 1/2     2 7/8   18   (10) 0.162 x 3 1/2                        45°
                                                                                                     (26) 0.148 x 3            45° 2,985 1,490 7,460
                                                                                                    (18) 0.162 x 3 1/2             0°   5,775 2,880 14,430                                 Typical MSC 4
                                      MSC5       5 1/4    9 1/2   2 7/8   26   (13) 0.162 x 3 1/2                        45°                                                                Installation
                                                                                                    (26) 0.162 x 3 1/2         45° 5,630 2,815 14,075
                                     1. Valley loads are for each valley.
                                     2. Other valley-ridge load distributions are allowed, provided the load sum of all three carried                                                              Dormer
                                        members is distributed symmetrically about the center of the hanger and combined does
                                        not exceed the total load.
                                     3. MSC 4 is also available in 3 1/8" glulam width.
                                     4. MSC5 is also available in widths up to 5 1/2". W2 minimum width is 3 1/8".
                                     5. MSC 4 is also available in widths down to 1 9/16". Use 0.148" x 1 1/2" nails and MSC 2 allowable loads.
                                     6. Refer to technical bulletin T-MSC-WS at strongtie.com for the hip/valley rafter roof pitch
                                        conversion table.
                                     7. Fasteners: Nail dimensions in the table are listed diameter by length.
                                        See pp. 21–22 for fastener information.




        172
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 174 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – I-Joists, Glulam and SCL
                                                  Visit strongtie.com/software to learn more about our Joist Hanger Selector software.

                                                    Actual                                Joist Types                 Dimensions (in.)                         Fasteners (in.)                            Allowable Loads Header Type
                                                     Joist                                          Web
                                                                         Model No.




                                                                                         Glulam

                                                                                         I-Joist
                                                     Size                                                                                                                                     Uplift                                        DF/SCL




                                                                                           SCL
                                                                                                    Stiff     W           H           B       TF          Header               Joist                   LVL    PSL    LSL     DF/SP SPF/HF
                                                     (in.)                                                                                                                                    (160)                                         I-Joist4
                                                                                                   Reqd.7
                                                                   BA1.56/9.5 (Min.)        • •     —       1 9/16       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                   1 1/2 x 9 1/2 BA1.56/9.5 (Max.)          • •            1 9/16       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,645 3,870           1,495
                                                                   WP1.56 H=9.5             • •            1 9/16    5 3/8 to 30     4      2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030




                                                                                                                                                                                                                                                       Composite Lumber Connectors
                                                                   ITS1.56/11.88            • •     —       1 5/8      11 13/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085




                                                                                                                                                                                                                                                       I-Joist, Glulam and Structural
                                                                   BA1.56/11.88 (Min.)      • •     —       1 9/16      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  1 1/2 x 11 7/8
                                                                   BA1.56/11.88 (Max.)      • •            1 9/16      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,645 3,870           1,495
                                                                   WP1.56 H=11.875          • •            1 9/16    5 3/8 to 30     4      2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   BA1.81/7.25 (Min.)       • •     —       1 13/16      7 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                   1 3/4 x 7 1/4 BA1.81/7.25 (Max.)         • •            1 13/16      7 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=7.25            • •            1 13/16 5 3/8 to 30      3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   BA1.81/9.25 (Min.)       • •     —       1 13/16      9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 2,980 2,660        1,495
                                                   1 3/4 x 9 1/4 BA1.81/9.25 (Max.)         • •            1 13/16      9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=9.25            • •            1 13/16 5 3/8 to 30      3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS1.81/9.5              • •     —       1 7/8        9 7/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT9.5                   • •     —       1 13/16      9 1/2       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                   1 3/4 x 9 1/2 BA1.81/9.5 (Min.)          • •     —       1 13/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                                   BA1.81/9.5 (Max.)        • •            1 13/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=9.5             • •            1 13/16 5 3/8 to 30      4 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   BA1.81/11.25 (Min.)      • •     —       1 13/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  1 3/4 x 11 1/4 BA1.81/11.25 (Max.)        • •            1 13/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1250     4,715 4,320 4,500 4,720 4,005        1,495
                                                                   WP1.81 H=11.25           • •            1 13/16 5 3/8 to 30       4      2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS1.81/11.88            • •     —       1 7/8      11 13/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT11.88                 • •     —       1 13/16     11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                  1 3/4 x 11 7/8 BA1.81/11.88 (Min.)        • •     —       1 13/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA1.81/11.88 (Max.)      • •            1 13/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=11.875          • •            1 13/16 5 3/8 to 30      3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS1.81/14               • •     —       1 7/8      13 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT1.81/14               • •     —       1 13/16       14         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                   1 3/4 x 14      BA1.81/14 (Min.)         • •     —       1 13/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                   BA1.81/14 (Max.)         • •            1 13/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=14              • •            1 13/16 5 3/8 to 30      3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS1.81/16               • •     —       1 7/8      15 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT1.81/16               • •     —       1 13/16       16         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                   1 3/4 x 16      BA1.81 H=16 (Min.)       • •     —       1 13/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA1.81 H=16 (Max.)       • •            1 13/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP1.81 H=16              • •            1 13/16 5 3/8 to 30      3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS2.06/9.5                 •    —       2 1/8        9 7/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   BA2.1/9.5 (Min.)            •    —       2 1/8        9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 2,980 2,660        1,495
                                                    2 x 9 1/2
                                                                   BA2.1/9.5 (Max.)            •           2 1/8        9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.1 H=9.5                 •           2 1/8     5 3/8 to 30    3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS2.06/11.88               •    —       2 1/8      11 13/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT2.1/11.88                •    —       2 1/8       11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                   2 x 11 7/8      BA2.1/11.88 (Min.)          •    —       2 1/8       11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA2.1/11.88 (Max.)          •           2 1/8       11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.1 H=11.875              •           2 1/8     5 3/8 to 30    3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS2.06/14                  •    —       2 1/8      13 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   BA2.1/14 (Min.)             •    —       2 1/8         14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                    2 x 14
                                                                   BA2.1/14 (Max.)             •           2 1/8         14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.1 H=14                  •           2 1/8     5 3/8 to 30    3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   ITS2.06/16                  •    —       2 1/8      15 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   BA2.1/16 (Min.)             •    —       2 1/8         16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                    2 x 16
                                                                   BA2.1/16 (Max.)             •           2 1/8         16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.1 H=16                  •           2 1/8     5 3/8 to 30    3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  See footnotes on p. 182.                                                                                                                                                                                 173
                                                                                                                                    UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 175 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Top-Flange Hangers – I-Joists, Glulam and SCL
                                   Actual                                     Joist Types                 Dimensions (in.)                        Fasteners (in.)                            Allowable Loads Header Type
                                    Joist                                                Web
                                                        Model No.




                                                                            Glulam

                                                                            I-Joist
                                    Size                                                                                                                                         Uplift                                        DF/SCL




                                                                              SCL
                                                                                         Stiff    W           H          B       TF          Header               Joist                   LVL    PSL    LSL     DF/SP SPF/HF
                                    (in.)                                                                                                                                        (160)                                         I-Joist4
                                                                                        Reqd.7
                                                  ITS2.06/9.5                       •    —       2 1/8       9 7/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  BA2.1/9.5 (Min.)                  •    —       2 1/8       9 1/2       3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 2,980 2,660        1,495
                                 2 1/16 x 9 1/2
                                                  BA2.1/9.5 (Max.)                  •           2 1/8       9 1/2       3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.1 H=9.5                       •           2 1/8    5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
Composite Lumber Connectors




                                                  ITS2.06/11.88                     •    —       2 1/8     11 13/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
I-Joist, Glulam and Structural




                                                  MIT2.1/11.88                      •    —       2 1/8      11 7/8      2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                 2 1/16 x 11 7/8 BA2.1/11.88 (Min.)                 •    —       2 1/8      11 7/8       3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  BA2.1/11.88 (Max.)                •           2 1/8      11 7/8       3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.1 H=11.875                    •           2 1/8    5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  ITS2.06/14                        •    —       2 1/8     13 15/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  BA2.1/14 (Min.)                   •    —       2 1/8        14         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                  2 1/16 x 14
                                                  BA2.1/14 (Max.)                   •           2 1/8        14         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.1 H=14                        •           2 1/8    5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  ITS2.06/16                        •    —       2 1/8     15 15/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  BA2.1/16 (Min.)                   •    —       2 1/8        16         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                  2 1/16 x 16
                                                  BA2.1/16 (Max.)                   •           2 1/8        16         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.1 H=16                        •           2 1/8    5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                  2 1/4 x 9 1/2                                 2 1/4"-wide joists use the same hangers as 2 5/16"-wide joists with the following load adjustments to the table loads:
                                     to 20                        ITS download is the lesser of the table load or 1,400 lb.; ITS uplift is 85 lb.; MIT and HIT downloads are the lesser of the table load or 2,140 lb.
                                                  ITS2.37/9.5                       •    —       2 7/16      9 7/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  BA2.37/9.5 (Min.)                 •    —       2 3/8       9 1/2       3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                 2 5/16 x 9 1/2
                                                  BA2.37/9.5 (Max.)                 •           2 3/8       9 1/2       3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.37 H=9.5                      •           2 3/8    5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2030
                                                  ITS2.37/11.88                     •    —       2 7/16    11 13/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  MIT3511.88                        •    —       2 3/8      11 7/8      2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                 2 5/16 x 11 7/8 BA2.37/11.88 (Min.)                •    —       2 3/8      11 7/8       3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  BA2.37/11.88 (Max.)               •           2 3/8      11 7/8       3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.31 H=11.875                   •           2 5/16   5 3/8 to 30   2 1/2   2 1/2    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       2,335 1,950 2,335 1,765 1,435          —
                                                  ITS2.37/14                        •    —       2 7/16    13 15/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  MIT3514                           •    —       2 3/8        14        2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230




                                                                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                  2 5/16 x 14     BA2.37/14 (Min.)                  •    —       2 3/8        14         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  BA2.37/14 (Max.)                  •           2 3/8        14         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.37 H=14                       •           2 5/16   5 3/8 to 30   2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2030
                                                  ITS2.37/16                        •    —       2 7/16    15 15/16      2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                  MIT3516                           •    —       2 3/8        16        2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                  2 5/16 x 16 BA2.37/16 (Min.)                      •    —       2 3/8        16         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  BA2.37/16 (Max.)                  •           2 3/8        16         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.37 H=16                       •           2 5/16   5 3/8 to 30   2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  MIT3518                           •    —       2 3/8        18        2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                  BA2.37/18 (Min.)                  •    —       2 3/8        18         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                  2 5/16 x 18
                                                  BA2.37/18 (Max.)                  •           2 3/8        18         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.37 H=18                       •           2 5/16   5 3/8 to 30   2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  MIT3520                           •    —       2 3/8        20        2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                  BA2.37/20 (Min.)                  •    —       2 3/8        20         3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                  2 5/16 x 20
                                                  BA2.37/20 (Max.)                  •           2 3/8        20         3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  WP2.37 H=20                       •           2 5/16   5 3/8 to 30   2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  BA2.56 H=9.25 (Min.)              •    —       2 9/16      9 1/4       3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                  BA2.56 H=9.25 (Max.)              •           2 9/16      9 1/4       3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                  2 1/2 x 9 1/4
                                                  WP2.56 H=9.25                     •           2 9/16   5 3/8 to 30   3 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                  HWP2.56 H=9.25                    •           2 9/16    6 to 28       3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                —
                                 See footnotes on p. 182.




        174
                                                                                                                             UPDATED 06/01/19
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 176 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – I-Joists, Glulam and SCL
                                                    Actual                                  Joist Types                Dimensions (in.)                         Fasteners (in.)                            Allowable Loads Header Type
                                                     Joist                                            Web
                                                                         Model No.




                                                                                           Glulam

                                                                                           I-Joist
                                                     Size                                                                                                                                      Uplift                                        DF/SCL




                                                                                             SCL
                                                                                                      Stiff    W           H           B       TF          Header               Joist                   LVL    PSL    LSL     DF/SP SPF/HF
                                                     (in.)                                                                                                                                     (160)                                         I-Joist4
                                                                                                     Reqd.7
                                                                   ITS2.56/9.5                   •    —       2 5/8       9 7/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   BA2.56/9.5 (Min.)             •    —       2 9/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                   2 1/2 x 9 1/2 BA2.56/9.5 (Max.)               •           2 9/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=9.5                  •           2 9/16   5 3/8 to 30     2      2 1/2    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       2,335 1,950 2,335 3,300 1,435          —




                                                                                                                                                                                                                                                        Composite Lumber Connectors
                                                                   HWP2.56 H=9.5                 •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —




                                                                                                                                                                                                                                                        I-Joist, Glulam and Structural
                                                                   BA2.56 H=11.25 (Min.)         •    —       2 9/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA2.56 H=11.25 (Max.)         •           2 9/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                  2 1/2 x 11 1/4
                                                                   WP2.56 H=11.25                •           2 9/16   5 3/8 to 30     2      2 1/2    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       2,335 1,950 2,335 3,300 1,435          —
                                                                   HWP2.56 H=11.25               •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   ITS2.56/11.88                 •    —       2 5/8     11 13/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT311.88                     •    —       2 9/16     11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   255      2,550 2,140   2,115   2,575 1,665    1,230
                                                                   BA2.56/11.88 (Min.)           •    —       2 9/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  2 1/2 x 11 7/8
                                                                   BA2.56/11.88 (Max.)           •           2 9/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=11.875               •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,220 3,695 3,300 2,600        2,030
                                                                   HWP2.56 H=11.875              •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   ITS2.56/14                    •    —       2 5/8     13 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT314                        •    —       2 9/16       14         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                                   BA2.56/14 (Min.)              •    —       2 9/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/2 x 14
                                                                   BA2.56/14 (Max.)              •           2 9/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=14                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HWP2.56 H=14                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                —
                                                                   ITS2.56/16                    •    —       2 5/8     15 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150        1,085
                                                                   MIT316                        •    —       2 9/16       16         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   255      2,550 2,140   2,115   2,575 1,665    1,230
                                                                   BA2.56/16 (Min.)              •    —       2 9/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/2 x 16
                                                                   BA2.56/16 (Max.)              •           2 9/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=16                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HWP2.56 H=16                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   MIT318                        •    —       2 9/16       18         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                                   HIT318                        •    —       2 9/16       18          3      2 7/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950          —
                                                                   BA2.56/18 (Min.)              •    —       2 9/16       18          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/2 x 18
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                   BA2.56/18 (Max.)              •           2 9/16       18          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=18                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HWP2.56 H=18                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   MIT320                        •    —       2 9/16       20         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2   215      2,550 2,140   2,115   2,575 1,665    1,230
                                                                   HIT320                        •    —       2 9/16       20          3      2 7/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950          —
                                                                   BA2.56/20 (Min.)              •    —       2 9/16       20          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/2 x 20
                                                                   BA2.56/20 (Max.)              •           2 9/16       20          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=20                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HWP2.56 H=20                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   HIT322                        •           2 9/16       22          3      2 7/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950          —
                                                                   BA2.56/22 (Min.)              •    —       2 9/16       22          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/2 x 22      BA2.56/22 (Max.)              •           2 9/16       22          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP2.56 H=22                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HWP2.56 H=22                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   HIT324                        •           2 9/16       24          3      2 7/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950          —
                                                                   BA2.56/24 (Min.)              •    —       2 9/16       24          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA2.56/24 (Max.)              •           2 9/16       24          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 1/2 x 24
                                                                   WP2.56 H=24                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HB2.56/24                     •           2 9/16       24         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 2 1/2 1,560 5,815 5,640 6,395 5,650 3,820               —
                                                                   HWP2.56 H=24                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                                   BA2.56/26 (Min.)              •    —       2 9/16       26          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                                   BA2.56/26 (Max.)              •           2 9/16       26          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 1/2 x 26      WP2.56 H=26                   •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600        2,030
                                                                   HB2.56/26                     •           2 9/16       26         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 2 1/2 1,560 5,815 5,640 6,395 5,650 3,820               —
                                                                   HWP2.56 H=26                  •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                —
                                                  See footnotes on p. 182.                                                                                                                                                                                  175
                                                                                                                                     UPDATED 06/01/19
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 177 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Top-Flange Hangers – I-Joists, Glulam and SCL
                                    Actual                                  Joist Types                  Dimensions (in.)                         Fasteners (in.)                              Allowable Loads Header Type
                                     Joist                                              Web
                                                           Model No.




                                                                           Glulam

                                                                           I-Joist
                                     Size                                                                                                                                        Uplift                                         DF/SCL




                                                                             SCL
                                                                                        Stiff    W           H           B       TF          Header               Joist                   LVL     PSL     LSL    DF/SP SPF/HF
                                     (in.)                                                                                                                                       (160)                                          I-Joist4
                                                                                       Reqd.7
                                                   BA2.56/28 (Min.)                •    —       2 9/16       26          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                   BA2.56/28 (Max.)                •           2 9/16       26          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                   2 1/2 x 28      WP2.56 H=28                     •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HB2.56/28                       •           2 9/16       28         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 2 1/2 1,560 5,815 5,640 6,395 5,650 3,820                —
Composite Lumber Connectors




                                                   HWP2.56 H=28                    •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
I-Joist, Glulam and Structural




                                                   WP2.56 H=30                     •           2 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                   2 1/2 x 30
                                                   HWP2.56 H=30                    •           2 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                  2 9/16 x 9 1/2
                                                                                                                       2 9/16"-wide joists use the same hangers as 2 1/2"
                                      to 20
                                                   BA2.75X (Min.)          •            —       2 3/4    7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495
                                                   BA2.75X (Max.)          •                   2 3/4    7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1495
                                     2 11/16       HWP2.75                     •               2 3/4     6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                                   HWPH2.75                    •               2 3/4     6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                   HGLTV2.75                   •               2 3/4    7 1/2 to 33     6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                   BA3.25X (Min.)          •            —       3 1/4    7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495
                                                   BA3.25X (Max.)          •                   3 1/4    7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   HB3.25                  •                   3 1/4     8 to 33       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                  3 1/8 LAM        WP3.25                  •                   3 1/4    5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HWP3.56                 •                   3 1/4     6 to 30        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                                   HWPH3.56                •                   3 1/4     6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                   HGLT3                   •            —       3 1/4    7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                   BA3.56X (Min.)          • •          —       3 9/16   7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495
                                                   BA3.56X (Max.)          • •                 3 9/16   7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   HB3.56                  • •                 3 9/16    8 to 33       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                   WP3.56                  • •                 3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                  3 1/2 LAM
                                                   HWP3.56X                • •                 3 9/16    6 to 30        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                                   HWPH3.56X               • •                 3 9/16    6 to 30       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                   HGLT4                   •            —       3 9/16   7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                   HGLTV4                  • •                 3 9/16   7 1/2 to 33     6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                   BA3.56/9.25 (Min.)          •        —       3 9/16      9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495




                                                                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                   BA3.56/9.25 (Max.)          •               3 9/16      9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                  3 1/2 x 9 1/4 HB3.56/9.25                    •               3 9/16      9 1/4       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                   WP3.56 H=9.25               •               3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HWP3.56 H=9.25              •               3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —
                                                   ITS3.56/9.5                     •    —       3 5/8       9 7/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150         1,085
                                                                                   •    —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                   MIT49.5                 • •                  3 9/16      9 1/2       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                   •                                                                                            215      2,550 2,140    2,115   2,575 1,665    1,230
                                                   BA3.56/9.5 (Min.)       • • •        —       3 9/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495
                                  3 1/2 x 9 1/2
                                                   BA3.56/9.5 (Max.)       • • •               3 9/16      9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   HB3.56/9.5              • • •               3 9/16      9 1/2       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                   WP3.56 H=9.5            • • •               3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HWP3.56 H=9.5           • • •               3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —
                                                   BA3.56 H=10.5 (Min.)    •            —       3 9/16   7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660         1,495
                                                   BA3.56 H =10.5 (Max.)   •                   3 9/16   7 1/8 to 30     3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                 3 1/2 x 10 1/2 HB3.56X                    •                   3 9/16     11 1/4       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                   WP3.56 H=10.5           •                   3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HWP3.56 H=10.5          •                   3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —
                                                   BA3.56/11.25 (Min.)     • •          —       3 9/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                   BA3.56/11.25 (Max.)     • •                 3 9/16     11 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                 3 1/2 x 11 1/4 HB3.56/11.25               • •                 3 9/16     11 1/4       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                   WP3.56 H=11.25          • •                 3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                   HWP3.56 H=11.25         • •                 3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —

                                 See footnotes on p. 182.

        176
                                                                                                                             UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 178 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – I-Joists, Glulam and SCL
                                                    Actual                             Joist Types                Dimensions (in.)                         Fasteners (in.)                              Allowable Loads Header Type
                                                     Joist                                       Web
                                                                      Model No.




                                                                                      Glulam

                                                                                      I-Joist
                                                     Size                                                                                                                                 Uplift                                         DF/SCL




                                                                                        SCL
                                                                                                 Stiff    W           H           B       TF          Header               Joist                   LVL     PSL     LSL    DF/SP SPF/HF
                                                     (in.)                                                                                                                                (160)                                          I-Joist4
                                                                                                Reqd.7
                                                                ITS3.56/11.88               •    —       3 5/8     11 13/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150         1,085
                                                                                            •    —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                                MIT411.88             • •                3 9/16     11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                            •                                                                                            215      2,550 2,140    2,115   2,575 1,665    1,230
                                                                BA3.56/11.88 (Min.)   • • •      —       3 9/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495




                                                                                                                                                                                                                                                    Composite Lumber Connectors
                                                                BA3.56/11.88 (Max.)   • • •             3 9/16     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495




                                                                                                                                                                                                                                                    I-Joist, Glulam and Structural
                                                  3 1/2 x 11 7/8 HB3.56/11.88         • • •             3 9/16     11 7/8       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                                WP3.56 H=11.875       • • •             3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,635 3,300 2,600         2,030
                                                                HWP3.56 H=11.875      • • •             3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —
                                                                HWPH3.56 H=11.875     • • •             3 9/16    6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,685 6,595 7,025 5,450 5,920 4,740                —
                                                                HGLT4 H=11.875        •          —       3 9/16   7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                                HGLTV3.511            • • •             3 9/16     11 7/8        6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                                ITS3.56/14                  •    —       3 5/8     13 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150         1,085
                                                                                                 —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                                MIT414                • • •              3 9/16       14         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                         215      2,550 2,140    2,115   2,575 1,665    1,230
                                                                BA3.56/14 (Min.)      • • •      —       3 9/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                                BA3.56/14 (Max.)      • • •             3 9/16       14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   3 1/2 x 14   HB3.56/14             • • •             3 9/16       14         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                                WP3.56 H=14           • • •             3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                                                HWP3.56 H=14          • • •             3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                 —
                                                                HWPH3.56 H=14         • • •             3 9/16    6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,685 6,595 7,025 5,450 5,920 4,740                —
                                                                HGLT4 H=14            •          —       3 5/8    7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                                HGLTV3.514            • • •             3 9/16       14          6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                                ITS3.56/16                  •    —       3 5/8     15 15/16       2      1 7/16    (6) 0.148 x 3            —             120      1,550 1,365 1,780 1,565 1,150         1,085
                                                                                            •    —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                                MIT416                • •                3 9/16       16         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                            •                                                                                            215      2,550 2,140    2,115   2,575 1,665    1,230
                                                                BA3.56/16 (Min.)      • • •      —       3 9/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                                BA3.56/16 (Max.)      • • •             3 9/16       16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   3 1/2 x 16   HB3.56/16             • • •             3 9/16       16         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                                WP3.56 H=16           • • •             3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                                                HWP3.56 H=16          • • •             3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                HWPH3.56 H=16         • • •             3 9/16    6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                                HGLT4 H=16            •          —       3 5/8    7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                                HGLTV3.516            • • •             3 9/16       16          6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                                                                 —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                                MIT418                • • •              3 9/16       18         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                         215      2,550 2,140    2,115   2,575 1,665    1,230
                                                                HIT418                • • •      —       3 9/16       18          3      2 3/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950           —
                                                                BA3.56/18 (Min.)      • • •      —       3 9/16       18          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                                BA3.56/18 (Max.)      • • •             3 9/16       18          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   3 1/2 x 18   HB3.56/18             • • •             3 9/16       18         3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                                WP3.56 H=18           • • •             3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                                                HWP3.56 H=18          • • •             3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                                                HWPH3.56 H=18         • • •             3 9/16    6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                                HGLT4 H=18            •          —       3 5/8    7 1/2 to 33     6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                                                HGLTV3.518            • • •             3 9/16       18          6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                                                            •    —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                                                MIT420                • •                3 9/16      20          2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                            •                                                                                            215      2,550 2,140    2,115   2,575 1,665    1,230
                                                                HIT420                    • •    —       3 9/16      20           3      2 3/8    (10) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    305      2,550 2,220 2,500 2,875 1,950           —
                                                                BA3.56/20 (Min.)          • •    —       3 9/16      20           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                                                BA3.56/20 (Max.)          • •           3 9/16      20           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                                   3 1/2 x 20
                                                                HB3.56/20                 • •           3 9/16      20          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                                                WP3.56 H=20               • •           3 9/16   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                                                HWP3.56 H=20              • •           3 9/16    6 to 28        3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                                                HWPH3.56 H=20             • •           3 9/16    6 to 32       3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                                                HGLTV4 H=20               • •           3 5/8    7 1/2 to 33     6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                                  See footnotes on p. 182.
                                                                                                                                                                                                                                                        177
                                                                                                                                UPDATED 06/01/19
                                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 179 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Top-Flange Hangers – I-Joists, Glulam and SCL
                                    Actual                             Joist Types                 Dimensions (in.)                         Fasteners (in.)                              Allowable Loads Header Type
                                     Joist                                        Web
                                                      Model No.




                                                                      Glulam

                                                                      I-Joist
                                     Size                                                                                                                                   Uplift                                            DF/SCL




                                                                        SCL
                                                                                  Stiff    W           H          B       TF          Header                 Joist                    LVL     PSL     LSL     DF/SP SPF/HF
                                     (in.)                                                                                                                                  (160)                                             I-Joist4
                                                                                 Reqd.7
                                                HIT422                   •   •    —       3 9/16        22        3      2 3/8    (10) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    305     2,550    2,220   2,500   2,875   1,950     —
                                                BA3.56/22 (Min.)         •   •    —       3 9/16        22        3      2 1/2    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    255      4,015   3,705   4,005   3,780   3,095   1,495
                                                BA3.56/22 (Max.)         •   •           3 9/16        22        3      2 1/2    (16) 0.162 x 3 1/2    (8) 0.148 x 1 1/2   1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                HB3.56/22                •   •           3 9/16        22       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075     5,815   5,640   6,395   5,395   3,820     —
                                   3 1/2 x 22
                                                WP3.56 H=22              •   •           3 9/16   5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —      3,635    3,320   3,650   3,300   2,600   2,030
Composite Lumber Connectors




                                                HWP3.56 H=22             •   •           3 9/16    6 to 28       3      2 1/2     (9) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,560     3,995   4,500   4,350   3,955   3,955     —
I-Joist, Glulam and Structural




                                                HWPH3.56 H=22            •   •           3 9/16    6 to 32      3 1/4   2 1/2    (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   2,075     6,595   7,025   5,450   5,920   4,740     —
                                                HGLTV4 H=22              •   •           3 9/16   7 1/2 to 33    6      2 7/8    (18) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,120    10,585   9,485   9,500   7,805   6,770     —
                                                HIT424                   •   •    —       3 9/16        24        3      2 3/8    (10) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    305     2,550    2,220   2,500   2,875   1,950     —
                                                BA3.56/24 (Min.)         •   •    —       3 9/16        24        3      2 1/2    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    255      4,015   3,705   4,005   3,780   3,095   1,495
                                                BA3.56/24 (Max.)         •   •           3 9/16        24        3      2 1/2    (16) 0.162 x 3 1/2    (8) 0.148 x 1 1/2   1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                HB3.56/24                •   •           3 9/16        24       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075     5,815   5,640   6,395   5,395   3,820     —
                                   3 1/2 x 24
                                                WP3.56 H=24              •   •           3 9/16   5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —      3,635    3,320   3,650   3,300   2,600   2,030
                                                HWP3.56 H=24             •   •           3 9/16    6 to 28       3      2 1/2     (9) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,560     3,995   4,500   4,350   3,955   3,955     —
                                                HWPH3.56 H=24            •   •           3 9/16    6 to 32      3 1/4   2 1/2    (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   2,075     6,595   7,025   5,450   5,920   4,740     —
                                                HGLTV4 H=24              •   •           3 9/16   7 1/2 to 33    6      2 7/8    (18) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,120    10,585   9,485   9,500   7,805   6,770     —
                                                BA3.56/26 (Min.)         •   •    —       3 9/16        26        3      2 1/2    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    255      4,015   3,705   4,005   3,780   3,095   1,495
                                                BA3.56/26 (Max.)         •   •           3 9/16        26        3      2 1/2    (16) 0.162 x 3 1/2    (8) 0.148 x 1 1/2   1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                HB3.56/24                •   •           3 9/16        26       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075     5,815   5,640   6,395   5,395   3,820     —
                                   3 1/2 x 26   WP3.56 H=26              •   •           3 9/16   5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —      3,635    3,320   3,650   3,300   2,600   2,030
                                                HWP3.56 H=26             •   •           3 9/16    6 to 28       3      2 1/2     (9) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,560     3,995   4,500   4,350   3,955   3,955     —
                                                HWPH3.56 H=26            •   •           3 9/16    6 to 32      3 1/4   2 1/2    (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   2,075     6,595   7,025   5,450   5,920   4,740     —
                                                HGLTV4 H=26              •   •           3 9/16   7 1/2 to 33    6      2 7/8    (18) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,120    10,585   9,485   9,500   7,805   6,770     —
                                                BA3.56/28 (Min.)         •   •    —       3 9/16        28        3      2 1/2    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    255      4,015   3,705   4,005   3,780   3,095   1,495
                                                BA3.56/28 (Max.)         •   •           3 9/16        28        3      2 1/2    (16) 0.162 x 3 1/2    (8) 0.148 x 1 1/2   1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                HB3.56/28                •   •           3 9/16        28       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075     5,815   5,640   6,395   5,395   3,820     —
                                   3 1/2 x 28   WP3.56 H=28              •   •           3 9/16   5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —      3,635    3,320   3,650   3,300   2,600   2,030
                                                HWP3.56 H=28             •   •           3 9/16    6 to 28       3      2 1/2     (9) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,560     3,995   4,500   4,350   3,955   3,955     —
                                                HWPH3.56 H=28            •   •           3 9/16    6 to 32      3 1/4   2 1/2    (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   2,075     6,595   7,025   5,450   5,920   4,740     —
                                                HGLTV4 H=28              •   •           3 9/16   7 1/2 to 33    6      2 7/8    (18) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,120    10,585   9,485   9,500   7,805   6,770     —
                                                BA3.56/30 (Min.)         •   •    —       3 9/16        30        3      2 1/2    (16) 0.162 x 3 1/2    (2) 0.148 x 1 1/2    255      4,015   3,705   4,005   3,780   3,095   1,495
                                                BA3.56/30 (Max.)         •   •           3 9/16        30        3      2 1/2    (16) 0.162 x 3 1/2    (8) 0.148 x 1 1/2   1,250     4,715   4,320   4,500   4,720   4,005   1,495




                                                                                                                                                                                                                                         C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                HB3.56/30                •   •           3 9/16        30       3 1/2     3      (22) 0.162 x 3 1/2   (10) 0.162 x 3 1/2   2,075     5,815   5,640   6,395   5,395   3,820     —
                                   3 1/2 x 30   WP3.56 H=30              •   •           3 9/16   5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2    (2) 0.148 x 1 1/2     —      3,635    3,320   3,650   3,300   2,600   2,030
                                                HWP3.56 H=30             •   •           3 9/16    6 to 28       3      2 1/2     (9) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   1,560     3,995   4,500   4,350   3,955   3,955     —
                                                HWPH3.56 H=30            •   •           3 9/16    6 to 32      3 1/4   2 1/2    (12) 0.162 x 3 1/2   (12) 0.148 x 1 1/2   2,075     6,595   7,025   5,450   5,920   4,740     —
                                                HGLTV4 H=30              •   •           3 9/16   7 1/2 to 33    6      2 7/8    (18) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,120    10,585   9,485   9,500   7,805   6,770     —
                                                                                  —                                                                                           —       1,675   1,675   1,675   1,675   1,665   1,230
                                                MIT4.12/9.5              • •              4 1/8       9 1/2      2 1/2   2 5/16   (8) 0.162 x 3 1/2    (2) 0.148 x 1 1/2
                                                                                                                                                                            215     2,550    2,140   2,115   2,575   1,665   1,230
                                   Double
                                                BA4.12/9.5 (Min.)            •    —       4 1/8        9 1/2      3      2 1/2 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2          255      4,015   3,705   4,005   2,980   2,660   1,495
                                   2 x 9 1/2
                                                BA4.12/9.5 (Max.)            •           4 1/8        9 1/2      3      2 1/2 (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2         1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                WP4.12 H=9.5                 •           4 1/8    5 3/8 to 30   2 1/2   2 3/16 (2) 0.162 x 3 1/2 (2) 0.148 x 1 1/2           —      3,635    3,320   3,650   3,300   2,600   2,030
                                                                                  —                                                                                           —       1,675   1,675   1,675   1,675   1,665   1,230
                                                MIT4.12/11.88                •            4 1/8      11 7/8      2 1/2   2 5/16   (8) 0.162 x 3 1/2    (2) 0.148 x 1 1/2
                                                                                                                                                                            215     2,550    2,140   2,115   2,575   1,665   1,230
                                    Double
                                                BA4.12/11.88 (Min.)          •    —       4 1/8       11 7/8      3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2     255      4,015   3,705   4,005   3,780   3,095   1,495
                                   2 x 11 7/8
                                                BA4.12/11.88 (Max.)          •           4 1/8       11 7/8      3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                WP4.12 H=11.875              •           4 1/8    5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2      —      3,635    3,320   3,650   3,300   2,600   2,030
                                                BA4.12/14 (Min.)             •    —       4 1/8         14        3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2     255      4,015   3,705   4,005   3,780   3,095   1,495
                                   Double
                                                BA4.12/14 (Max.)             •           4 1/8         14        3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                   2 x 14
                                                WP4.12 H=14                  •           4 1/8    5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2      —      3,635    3,320   3,650   3,300   2,600   2,030
                                                BA4.12/16 (Min.)             •    —       4 1/8         16        3      2 1/2    (16) 0.162 x 3 1/2   (2) 0.148 x 1 1/2     255      4,015   3,705   4,005   3,780   2,665   1,495
                                   Double
                                                BA4.12/16 (Max.)             •           4 1/8         16        3      2 1/2    (16) 0.162 x 3 1/2   (8) 0.148 x 1 1/2    1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                   2 x 16
                                                WP4.12 H=16                  •           4 1/8    5 3/8 to 30   2 1/2   2 3/16    (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2      —      3,635    3,320   3,650   3,300   2,600   2,030
                                                                                  —                                                                                           —       1,675   1,675   1,675   1,675   1,665   1,230
                                                MIT4.28/9.5                  •            4 9/32      9 1/2      2 1/2   2 5/16   (8) 0.162 x 3 1/2    (2) 0.148 x 1 1/2
                                                                                                                                                                            215     2,550    2,140   2,115   2,575   1,665   1,230
                                    Double
                                                 BA4.28/9.5 (Min.)           •    —       4 9/32       9 1/2      3      2 1/2 (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2          255      4,015   3,705   4,005   2,980   2,660   1,495
                                  2 1/16 x 9 1/2
                                                 BA4.28/9.5 (Max.)           •           4 9/32       9 1/2      3      2 1/2 (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2         1,250     4,715   4,320   4,500   4,720   4,005   1,495
                                                 WP4.28X H=9.5               •           4 9/32   5 3/8 to 30   2 1/2   2 3/16 (2) 0.162 x 3 1/2 (2) 0.148 x 1 1/2           —      3,635    3,320   3,650   3,300   2,600   2,030
                                 See footnotes on p. 182.
        178
                                                                                                                      UPDATED 06/01/19
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 180 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – I-Joists, Glulam and SCL
                                                    Actual                                    Joist Types                Dimensions (in.)                         Fasteners (in.)                            Allowable Loads Header Type
                                                     Joist                                              Web
                                                                         Model No.




                                                                                            Glulam

                                                                                            I-Joist
                                                     Size                                                                                                                                        Uplift                                        DF/SCL




                                                                                              SCL
                                                                                                        Stiff    W           H           B       TF          Header               Joist                   LVL    PSL    LSL     DF/SP SPF/HF
                                                     (in.)                                                                                                                                       (160)                                         I-Joist4
                                                                                                       Reqd.7
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT4.28/11.88                   •            4 9/32     11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                      Double
                                                                  BA4.28/11.88 (Min.)              •    —       4 9/32     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  2 1/16 x 11 7/8
                                                                  BA4.28/11.88 (Max.)              •           4 9/32     11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495




                                                                                                                                                                                                                                                          Composite Lumber Connectors
                                                                   WP4.28X H=11.875                •           4 9/32   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030




                                                                                                                                                                                                                                                          I-Joist, Glulam and Structural
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT4.28/14                      •            4 9/32       14         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                    Double
                                                                   BA4.28/14 (Min.)                •    —       4 9/32       14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 1/16 x 14
                                                                   BA4.28/14 (Max.)                •           4 9/32       14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP4.28X H=14                    •           4 9/32   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                               BA4.28/16 (Min.)                    •    —       4 9/32       16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                    Double
                                                               BA4.28/16 (Max.)                    •           4 9/32       16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 1/16 x 16
                                                               WP4.28X H=16                        •           4 9/32   5 3/8 to 30    2 1/2   2 3/16   (2) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                    Double
                                                   2 1/4 x 9 1/2    Double 21/4"-wide joists use the same hangers as double 25/16"-wide joists with the following loads adjustments: MIT downloads are the lesser of the table load or 2,140 lb.
                                                      to 20
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT359.5-2                      •            4 3/4       9 1/2       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                    Double
                                                                 BA4.75/9.5 (Min.)                 •    —       4 3/4       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 2,980 2,660        1,495
                                                  2 5/16 x 9 1/2
                                                                 BA4.75/9.5 (Max.)                 •           4 3/4       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP4.75 H=9.5                    •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (3) 0.162 x 3 1/2    (2) 0.148 x 3       —       3,635 3,320 3,650 3,300 2,600        2,030
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT3511.88-2                    •            4 3/4      11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                     Double
                                                                  BA4.75/11.88 (Min.)              •    —       4 3/4      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  2 5/16 x 11 7/8
                                                                  BA4.75/11.88 (Max.)              •           4 3/4      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP4.75 H=11.875                 •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (3) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT3514-2                       •            4 3/4        14         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                    Double
                                                                   BA4.75/14 (Min.)                •    —       4 3/4        14          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 5/16 x 14
                                                                   BA4.68/14 (Max.)                •           4 3/4        14          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP4.75 H=14                     •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (3) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT4.75/16                      •            4 3/4        16         2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                    Double
                                                               BA4.75/16 (Min.)                    •    —       4 3/4        16          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                   2 5/16 x 16
                                                               BA4.75/16 (Max.)                    •           4 3/4        16          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP4.75 H=16                     •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (3) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                               BA4.75/18 (Min.)                    •    —       4 3/4        18          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                    Double
                                                               BA4.75/18 (Max.)                    •           4 3/4        18          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 5/16 x 18
                                                               WP4.75 H=18                         •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (3) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                               BA4.75/20 (Min.)                    •    —       4 3/4        18          3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                    Double
                                                               BA4.75/20 (Max.)                    •           4 3/4        18          3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 5/16 x 20
                                                               WP4.75 H=20                         •           4 3/4    5 3/8 to 30    2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                                 BA5.12 H=9.25 (Min.)              •    —       5 1/8       9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                    Double
                                                                 BA5.12 H=9.25 (Max.)              •           5 1/8       9 1/4        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                   2 1/2 x 9 1/4
                                                                 WP5.12 H=9.25                     •           5 1/8    5 3/8 to 30    2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT39.5-2                       •            5 1/8       9 1/2       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                    Double
                                                                 BA5.12/9.5 (Min.)                 •    —       5 1/8       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,205 2,660        1,495
                                                   2 1/2 x 9 1/2
                                                                 BA5.12/9.5 (Max.)                 •           5 1/8       9 1/2        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   WP5.12 H=9.5                    •           5 1/8    5 3/8 to 30    2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                                                                        —                                                                                         —       1,675 1,675 1,675 1,675 1,665        1,230
                                                                   MIT311.88-2                     •            5 1/8      11 7/8       2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                                                215      2,550 2,140   2,115   2,575 1,665    1,230
                                                     Double BA5.12/11.88 (Min.)                    •    —       5 1/8      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095        1,495
                                                  2 1/2 x 11 7/8 BA5.12/11.88 (Max.)               •           5 1/8      11 7/8        3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005           1,495
                                                                   HB5.12/11.88                    •           5 1/8      11 7/8       3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820               —
                                                                   WP5.12 H=11.875                 •           5 1/8    5 3/8 to 30    2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600        2,030
                                                  See footnotes on p. 182.                                                                                                                                                                                    179
                                                                                                                                       UPDATED 06/01/19
                                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 181 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Top-Flange Hangers – I-Joists, Glulam and SCL
                                   Actual                          Joist Types               Dimensions (in.)                          Fasteners (in.)                              Allowable Loads Header Type
                                    Joist                                    Web
                                                     Model No.




                                                                  Glulam

                                                                  I-Joist
                                    Size                                                                                                                              Uplift                                         DF/SCL




                                                                    SCL
                                                                             Stiff    W           H           B       TF          Header               Joist                   LVL     PSL     LSL    DF/SP SPF/HF
                                    (in.)                                                                                                                             (160)                                          I-Joist4
                                                                            Reqd.7
                                                                             —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                               MIT314-2                 •            5 1/8       14          2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                     215      2,550 2,140    2,115   2,575 1,665    1,230
                                   Double      BA5.12/14 (Min.)         •    —       5 1/8       14           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                  2 1/2 x 14   BA5.12/14 (Max.)         •           5 1/8       14           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
Composite Lumber Connectors




                                               HB5.12/14                •           5 1/8       14          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
I-Joist, Glulam and Structural




                                               WP5.12 H=14              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                                                             —                                                                                         —       1,675 1,675 1,675 1,675 1,665         1,230
                                               MIT5.12/16               •            5 1/8       16          2 1/2   2 5/16   (8) 0.162 x 3 1/2   (2) 0.148 x 1 1/2
                                                                                                                                                                     215      2,550 2,140    2,115   2,575 1,665    1,230
                                               BA5.12/16 (Min.)         •    —       5 1/8       16           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                   Double
                                               BA5.12/16 (Max.)         •           5 1/8       16           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                  2 1/2 x 16
                                               HB5.12/16                •           5 1/8       16          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                               WP5.12 H=16              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                               HWP5.12 H=16             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               BA5.12/18 (Min.)         •    —       5 1/8       18           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                               BA5.12/18 (Max.)         •           5 1/8       18           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                   Double
                                               HB5.12/18                •           5 1/8       18          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                  2 1/2 x 18
                                               WP5.12 H=18              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                               HWP5.12 H=18             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               BA5.12/20 (Min.)         •    —       5 1/8       20           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                               BA5.12/20 (Max.)         •           5 1/8       20           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                   Double
                                               HB5.12/20                •           5 1/8       20          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                  2 1/2 x 20
                                               WP5.12 H=20              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                               HWP5.12 H=20             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               BA5.12/22 (Min.)         •    —       5 1/8       22           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                               BA5.12/22 (Max.)         •           5 1/8       22           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                   Double
                                               HB5.12/22                •           5 1/8       22          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                  2 1/2 x 22
                                               WP5.12 H=22              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                               HWP5.12 H=22             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               BA5.12/24 (Min.)         •    —       5 1/8       24           3      2 1/2    (16) 0.162 x 3 1/2 (2) 0.148 x 1 1/2    255      4,015 3,705 4,005 3,780 3,095         1,495
                                              BA5.12/24 (Max.)          •           5 1/8       24           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1,495
                                   Double




                                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                              HB5.12/24                 •           5 1/8       24          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                  ‘2 1/2 x 24
                                              WP5.12X H=24              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                               HWP5.12 H=24             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               BA5.12/26 (Max.)         •           5 1/8       26           3      2 1/2    (16) 0.162 x 3 1/2 (8) 0.148 x 1 1/2    1,250 4,715 4,320 4,500 4,720 4,005            1495
                                               HB5.12/26                •           5 1/8       26          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                   Double
                                               WP5.12 H=26              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                  2 1/2 x 26
                                               HWP5.12 H=26             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               HWPH5.12 H=28            •           5 1/8    6 to 32        3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                               HB5.12/28                •           5 1/8       28          3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                   Double      WP5.12 H=28              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                  2 1/2 x 28   HWP5.12 H=28             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               HWPH5.12 H=28            •           5 1/8    6 to 32        3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                               WP5.12 H=30              •           5 1/8   5 3/8 to 30     2 1/2   2 5/16   (4) 0.162 x 3 1/2   (2) 0.148 x 1 1/2    —       3,635 3,320 3,650 3,300 2,600         2,030
                                   Double
                                               HWP5.12 H=30             •           5 1/8    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                  2 1/2 x 30
                                               HWPH5.12 H=30            •           5 1/8    6 to 32        3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                               HB5.25             • • •             5 1/4    8 to 33        3 1/2     3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                —
                                               HWP5.25            • • •             5 1/4    6 to 28         3      2 1/2    (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                 —
                                               HWPH5.25           • • •             5 1/4    6 to 28        3 1/4   2 1/2    (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                —
                                  5 1/8 LAM    HGLTV5             • •                5 1/4 7 1/2 to 32 1/2    6      2 7/8    (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    1,120 10,585 9,485 9,500 7,805 6,770             —
                                               HGLT5              •                  5 1/4 7 1/2 to 32 1/2    6      2 1/2       (18) N54A           (6) N54A         2,450     —       —      —      10,720   —       —
                                               HGLS5              •                  5 1/4 7 1/2 to 32 1/2    6      SPEC        (14) N54A           (6) N54A         2,265     —       —      —      13,850   —       —
                                               EGQ5.25-SDS        •                  5 1/4   11 1/4 to 32     6        3      (28) 1/4 x 3 SDS    (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915         —
                                 See footnotes on p. 182.



        180
                                                                                                                  UPDATED 06/01/19
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 182 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Top-Flange Hangers – I-Joists, Glulam and SCL
                                                    Actual                                 Joist Types                Dimensions (in.)                        Fasteners (in.)                            Allowable Loads Header Type
                                                     Joist                                           Web
                                                                           Model No.




                                                                                          Glulam

                                                                                          I-Joist
                                                     Size                                                                                                                                   Uplift                                       DF/SCL




                                                                                            SCL
                                                                                                     Stiff    W            H          B       TF         Header               Joist                  LVL    PSL     LSL   DF/SP SPF/HF
                                                     (in.)                                                                                                                                  (160)                                        I-Joist4
                                                                                                    Reqd.7
                                                                   HB5.50/9.25                •             5 1/2       9 1/4       3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.37 H=9.25             •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                   5 1/4 x 9 1/4
                                                                   HWPH5.37 H=9.25            •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=9.25           •              5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —




                                                                                                                                                                                                                                                    Composite Lumber Connectors
                                                                   HB5.50/9.5                 •             5 1/2       9 1/2       3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —




                                                                                                                                                                                                                                                    I-Joist, Glulam and Structural
                                                                   HWP5.37 H=9.5              •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                   5 1/4 x 9 1/2
                                                                   HWPH5.37 H=9.5             •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=9.5            •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   HB5.50/11.25               •             5 1/2       11 1/4      3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.37 H=11.25            •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                  5 1/4 x 11 1/4
                                                                   HWPH5.37 H=11.25           •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=11.25          •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   HB5.50/11.88               •             5 1/2       11 7/8      3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.37 H=11.875           •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                  5 1/4 x 11 7/8 HWPH5.37 H=11.875            •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=11.875         •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=11.875       •              5 3/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB5.50/14                  •             5 1/2        14         3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.37 H=14               •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955              —
                                                   5 1/4 x 14      HWPH5.37 H=14              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,685 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=14             •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=14           •              5 3/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB5.50/16                  •             5 1/2        16         3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.37 H=16               •             5 3/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                   5 1/4 x 16      HWPH5.37 H=16              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV5.37 H=16             •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=16           •              5 3/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB5.50/18                  •             5 1/2        18         3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWPH5.37 H=18              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                   5 1/4 x 18
                                                                   HGLTV5.37 H=18             •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                   EGQ5.37-SDS H=18           •              5 3/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB5.50/20                  •             5 1/2        20         3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWPH5.37 H=20              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                   5 1/4 x 20
                                                                   HGLTV5.37 H=20             •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=20           •              5 1/4    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HWPH5.37 H=22              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                   5 1/4 x 22      HGLTV5.37X H=22            •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=22           •              5 3/8     4 to 30        6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HWPH5.37 H=24              •             5 3/8     6 to 32       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                   5 1/4 x 24      HGLTV5.37X H=24            •             5 3/8 7 1/2 to 32 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   EGQ5.37-SDS H=24           •              5 3/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB5.50X                •                 5 1/2     8 to 33       3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWP5.62                •                 5 5/8     6 to 28        3      2 1/2   (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955              —
                                                                   HWPH5.62               •                 5 5/8     6 to 28       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                   5 1/2 LAM
                                                                   HGLTV6                 •                 5 9/16   7 1/2 to 32     6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                                   HGLT6                  •          —       5 9/16   7 1/2 to 32     6      2 1/2      (18) N54A           (6) N54A        2,450    —       —      —     10,720   —       —
                                                                   EGQ5.62-SDS            •                  5 5/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                                   HB6.88X                • • •             6 7/8     8 to 33       3 1/2    3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820             —
                                                                   HWPH6.88               • • •             6 7/8     6 to 28       3 1/4   2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740             —
                                                                   HGLTV7                 • • •             6 7/8 7 1/2 to 31 1/2    6      2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2   1,120 10,585 9,485 9,500 7,805 6,770           —
                                                   6 3/4 LAM
                                                                   HGLT7                  •          —       6 7/8    7 1/2 to 32     6      2 1/2      (18) N54A           (6) N54A        2,450    —       —      —     10,720   —       —
                                                                   HGLS7                  •                  6 7/8 7 1/2 to 32 1/2    6      SPEC       (14) N54A           (6) N54A        2,265    —       —      —     13,850   —       —
                                                                   EGQ6.88-SDS            • •                6 7/8    11 1/4 to 32    6       3      (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS    7,670 19,800 18,680 19,800 17,085 12,915       —
                                                  See footnotes on p. 182.


                                                                                                                                                                                                                                                        181
                                                                                                                                    UPDATED 06/01/19
                                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 183 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 Top-Flange Hangers – I-Joists, Glulam and SCL
                                   Actual                               Joist Types                Dimensions (in.)                               Fasteners (in.)                              Allowable Loads Header Type
                                    Joist                                          Web
                                                    Model No.




                                                                      Glulam

                                                                      I-Joist
                                    Size                                                                                                                                       Uplift                                             DF/SCL




                                                                        SCL
                                                                                   Stiff    W           H           B         TF            Header               Joist                    LVL     PSL     LSL   DF/SP SPF/HF
                                    (in.)                                                                                                                                      (160)                                              I-Joist4
                                                                                  Reqd.7
                                               HB7.12X                    • •             7 1/8    8 to 33        3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                               HWP7.12                    • •             7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                   7x SCL      HWPH712                    • •             7 1/8    6 to 28        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HGLTV7                     • •             7 1/8 7 1/2 to 31 1/2    6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
Composite Lumber Connectors




                                               EGQ7.25-SDS                •                7 1/8   11 1/4 to 32     6          3         (28) 1/4 x 3 SDS   (12) 1/4 x 3 SDS   7,670 19,800 18,680 19,800 17,085 12,915             —
I-Joist, Glulam and Structural




                                   Double HB7.12/9.5                          •           7 1/8      9 1/2        3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                  3 1/2 x 9 1/2 HWP7.12 H=9.5                 •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                    Double HB7.12/11.88                       •           7 1/8      11 7/8       3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                 3 1/2 x 11 7/8 HWP7.12 H=11.875              •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                   Double      HB7.12/14                      •           7 1/8       14          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                  3 1/2 x 14   HWP7.12 H=14                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (10) 0.148 x 1 1/2 1,535 3,995 4,500 4,350 3,955 3,955                   —
                                   Double      HB7.12/16                      •           7 1/8       16          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                  3 1/2 x 16   HWP7.12 H=16                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                               HB7.12/18                      •           7 1/8       18          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double
                                               HWP7.12 H=18                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 18
                                               HWPH7.12 H=18                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HB7.12/20                      •           7 1/8       20          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double
                                               HWP7.12 H=20                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 20
                                               HWPH7.12 H=20                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HB7.12/22                      •           7 1/8       22          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double      HWP7.12 H=22                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 22   HWPH7.12 H=22                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HGLTV7.12/22                   •           7 1/8       22           6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
                                               HB7.12/24                      •           7 1/8       24          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double      HWP7.12 H=24                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 24   HWPH7.12 H=24                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HGLTV7.12/24                   •           7 1/8       24           6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
                                               HB7.12/26                      •           7 1/8       26          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double      HWP7.12 H=26                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 26   HWPH7.12 H=26                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —




                                                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                               HGLTV426-2                     •           7 1/8       26           6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
                                               HB7.12/28                      •           7 1/8       28          3 1/2       3      (22) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 2,075 5,815 5,640 6,395 5,395 3,820                     —
                                   Double      HWP7.12 H=28                   •           7 1/8    6 to 28         3         2 1/2      (9) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 1,560 3,995 4,500 4,350 3,955 3,955                   —
                                  3 1/2 x 28   HWPH7.12 H=28                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                               HGLTV428-2                     •           7 1/8       28           6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
                                   Double      HWPH7.12 H=30                  •           7 1/8    6 to 32        3 1/4      2 1/2   (12) 0.162 x 3 1/2 (12) 0.148 x 1 1/2 2,075 6,595 7,025 5,450 5,920 4,740                     —
                                  3 1/2 x 30   HGLTV430-2                     •           7 1/8       30           6         2 7/8   (18) 0.162 x 3 1/2 (6) 0.162 x 3 1/2     1,120 10,585 9,485 9,500 7,805 6,770                 —
                                               HGLT9                  •                    8 7/8 7 1/2 to 30 1/2    6         2 1/2        (18) N54A           (6) N54A        2,450       —       —      —     10,720     —        —
                                  8 3/4 LAM
                                               HGLS9                  •                    8 7/8 7 1/2 to 30 1/2    6       SPEC           (14) N54A           (6) N54A        2,265       —       —      —     13,850     —        —
                                 1. Loads may not be increased for duration of load.
                                 2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                 3. Uplift loads are based on DF/SP lumber. For SPF/HF, use 0.86 x DF/SP uplift load.
                                 4. When an I-joist is used as header, all nails must be 0.148" x 1 1/2", and allowable loads assume flanges that are at least
                                    1 1/2" thick and made of Douglas fir, LVL, or LSL. For other flange thicknesses, apply load adjustment factors found in the table below.
                                 5. Hangers sorted in order of recommended selection for best overall performance and installation value.
                                 6. Other nail schedules and loads are listed on product pages.
                                 7. Web stiffeners are required where noted, when hanger is
                                    sloped or skewed, and when it supports double I-joists
                                    with flanges lesthan 1 5/16" thick in hangers that are                                                                                                                               Refer to
                                    14 gauge and thinner.                                                                        I-Joist Header Load Adjustment Factors
                                                                                                                                                                                                                         p. 96 for
                                 8. HGLS saddle hanger allowable loads are for each stirrup.                                                                                                                             backer block
                                                                                                               Flange Material                         Hanger Series
                                    Joist fasteners listed are for one side only. Fasteners are                                                                                                                          information
                                    provided for both sides of the saddle.                                       or Thickness            ITS      MIT      LBV       WP    BA
                                 9. Fasteners: Nail dimensions in the table are listed diameter
                                                                                                                  1 1⁄8" to 1 1⁄4"       0.75     0.75     0.75      0.75 0.75                                       Flange
                                    by length. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                   thickness
                                                                                                                            1 5⁄16" to 1 3⁄8"       0.85       0.85       0.85          0.85     0.85
                                                                                                                                   SPF              0.86       0.72       0.90          1.00     1.00



        182
                                                                                                                           UPDATED 06/01/19
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 184 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  VB
                                                  Knee Brace
                                                  The VB provides lateral resistance force at the bottom of beams when
                                                  installed approximately 45° or more to the vertical plane.
                                                  Material: 12 gauge
                                                  Finish: Galvanized                                                                                                              21⁄2" min.
                                                  Installation:                                                                                                               21⁄16"
                                                  •• Use specified fasteners; see General Notes                                                                    Hanger
                                                                                                                                                                  not shown




                                                                                                                                                                                               Composite Lumber Connectors
                                                  •• 16-N54A fasteners are included with the brace




                                                                                                                                                                                               I-Joist, Glulam and Structural
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                             Six N54A
                                                                                                                                               nails
                                                                                                     Allowable Tension Loads1
                                                   Model         H                    Fasteners                                     Code
                                                                                L                  Floor       Roof       Roof
                                                    No.     (Beam Depth)               (Total)                                      Ref.                                         One N54A
                                                                                                   (100)       (125)      (160)                                                 in each tab
                                                    VB5        10" – 15"        5'    (16) N54A    1,195      1,440       1,790
                                                                                                                                                                                Two N54A
                                                    VB7      15" – 22 1/2"      7'    (16) N54A    1,195      1,440       1,790                Accommodates                      in seat
                                                                                                                                    IBC,       beam widths of
                                                    VB8     22 1/2" – 28 1/2"   8'    (16) N54A    1,195      1,440       1,790                 31⁄8" to 103⁄4"
                                                                                                                                     LA
                                                    VB10     28 1/2" – 36"      10'   (16) N54A    1,195      1,440       1,790
                                                                                                                                                         Typical VB Installation
                                                    VB12      36" – 42"         12'   (16) N54A    1,195      1,440       1,790
                                                  1. Fasteners: Nail dimensions in the table are diameter by length. SD and SDS screws
                                                     are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                   183
                                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 185 of 341
                                 Simpson Strong-Tie® Wood Construction Connectors

                                 HCA
                                 Hinge Connectors
                                 Hinge connectors are designed to transfer loads between two beams aligned end-to-end
                                 through a combination of bearing plates, side plates and bolts. In addition to supporting
                                 vertical loads, hinge connectors can also be specified with additional slotted bolt holes to
                                 resist horizontal loads as part of a continuous load path.
                                 Material: Side plates — 7 gauge; top and bottom plates — see PT dimensions in table
                                 Finish: Simpson Strong-Tie gray paint
                                 Installation: • Use all specified fasteners; see General Notes
Composite Lumber Connectors




                                 •• Bolt holes shall be a minimum of 1⁄32" and a maximum of 1⁄16" larger than the
I-Joist, Glulam and Structural




                                    bolt diameter (per 2015 NDS 12.1.2.2)
                                 •• The model size (suffix) column in the Allowable Download table gives the basic
                                    HCA model with two rotation bolts
                                 •• Contact Simpson Strong-Tie for heights greater than 60"
                                 •• Position 3⁄4"-diameter bolts in slots away from bearing seat to allow for wood shrinkage                                                        HC4C3TA
                                 •• For retrofit hinge connector strap applications, see strongtie.com.
                                 Options: • The Horizontal Load table gives other bolt options
                                 Ordering: • To order, add the width (W) and bearing plate size (PD) designation after                                                   Subtract PT dimension
                                 the model name. Specify the H dimension.                                                                                                 from H dimension if
                                                                                                                                                                            beam is dapped.
                                 •• For dapped beams, reduce the H dimension by the PT dimension for each dap.
                                    See strongtie.com/dap.
                                 •• Specify model no., model size, and height H. Ordering example: HC4C3TA5-6 H = 18".
                                 Codes: See p. 12 for Code Reference Key Chart

                                                                                           Allowable    1. Loads have been increased for wind
                                                Dimensions           Rotation                              or earthquake loading, with no further
                                   Model                                      Slotted      Horizontal
                                                   (in.)              Bolts                                increase allowed. Reduce where other
                                    No.                                       Tension       Loads2,3
                                                                       per                                 loads govern.
                                  (Prefix)              H3   H                 Bolts
                                               L                      Beam                    (160)     2. Horizontal loads are for Douglas fir–
                                                       Min. Max.
                                                                                                           larch glulams with minimum W = 3 1/8".
                                 HCA         19 1/2      8   60          2         —           —           For other wood types, adjust the load
                                 HCCTA       19 1/2     14 60            2         3         14,850        according to the code.
                                 HC3A        25 1/2      8   60          3         —           —        3. H min. is the absolute minimum height.                       HC4C3TA
                                                                                                           Reduce downloads according to footnote
                                 HC4C3TA     25 1/2     14 60            3         4         19,720        1 in the Allowable Download table.             Top of carrying beam dapped the PT
                                                                                                                                                             thickness for flush installation
                                 Allowable Download Table
                                                      Dimensions (in.)                       Two Rotation Bolts per Beam         Three Rotation Bolts per Beam
                                   Model                                          Bolt
                                                                                                    H1               Min. H              H1               Min. H  Code
                                    Size   Beam                                   Dia.                     Min.                                  Min.
                                                         W       PT          PD           H1 Allowable             Allowable   H1 Allowable             Allowable Ref.




                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                  (Suffix) Width                                  (in.)                      H                                    H
                                                                                               Roof Loads         Roof Loads        Roof Loads         Roof Loads
                                    3-5       3 1/8     3 1/4     3/4        5     3/4    12      8,750      8       3,070     10      8,750       8       4,465
                                                                                                                                                                   —
                                    3-7       3 1/8     3 1/4     3/4        7     3/4    18     12,250     15       9,240     14     12,250      12       9,235
                                    5-5       5 1/8     5 1/4     3/4        5     3/4    16     14,350      8       3,100     13     14,350       8       4,560
                                    5-7       5 1/8     5 1/4     3/4        7     3/4    25     20,090     20      14,835     19     20,090      16      15,505
                                    5-9       5 1/8     5 1/4     3/4        9     3/4    36     25,830     25      16,365     27     25,830      19      16,030
                                  5.62-5      5 1/2     5 5/8     3/4        5     3/4    18     17,190      8       3,100     14     17,190       8       4,640                       HCCTA
                                  5.62-7      5 1/2     5 5/8     3/4        7     3/4    28     24,065     19      14,495     21     24,065      15      15,020
                                    7-5       6 3/4     6 7/8      1         5     3/4    19     18,900      8       3,100     15     18,900       8       4,605
                                    7-7       6 3/4     6 7/8      1         7     3/4    30     26,460     24      19,850     22     26,460      18      19,845  IBC,
                                    7-9       6 3/4     6 7/8      1         9     3/4    40     29,615     30      20,905     33     34,020     22       20,190   LA
                                    9-5       8 3/4     8 7/8    1 1/4       5     3/4    22     24,500      8       3,100     17     24,500       8       4,605
                                    9-7       8 3/4     8 7/8    1 1/4       7     3/4    37     34,300     29      25,455     27     34,300     22       26,145
                                    9-9       8 3/4     8 7/8    1 1/4       9     3/4    40     29,615     37      27,000     40     43,975      27      27,160
                                   11-5      10 3/4     10 7/8   1 1/2       5     3/4    26     30,100      8       3,100     20     30,100       8       4,605
                                   11-7      10 3/4     10 7/8   1 1/2       7     3/4    40     37,925     34      31,230     32     42,140      25      30,815
                                   11-9      10 3/4     10 7/8   1 1/2       9     3/4    40     29,615     40      29,615     40     43,975      32      33,630                         HCA
                                  3.62-5      3 1/2     3 5/8     3/4        5     3/4    15     13,125      8       3,100     12     13,125       8       4,625
                                  3.62-9      3 1/2     3 5/8     3/4        9     3/4    34     23,625     16       8,710     25     23,625      13       9,125
                                  5.37-5     5 1/4      5 3/8      1         5     3/4    19     19,690      8       3,100     15     19,690       8       4,640
                                                                                                                                                                   —
                                  5.37-9      5 1/4     5 3/8      1         9     3/4    40     29,605     20       12,190    34     35,440      16      13,040
                                  7.12-5       7         7 1/8   1 1/4       5     3/4    23     26,250      8       3,100     18     26,250       8       4,635
                                  7.12-9       7        7 1/8    1 1/4       9     3/4    40     29,600     24      15,670     40     44,330      19      16,950
                                 1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                    Reduce where other loads govern.
                                 2. Loads are based on 560 psi perpendicular-to-grain bearing stress.
                                 3. H1 is the minimum dimension required to achieve full load for the hinge connector.
                                    For H dimensions between H1 and Minimum H, loads may be linearly interpolated.
                                                                                                                                                                                           HC3A
                                 4. See Horizontal Load table for models available with three rotation bolts.
        184                      5. Beams must be the same width for both members in the connection.
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 186 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  GLB/HGLB
                                                  Beam Seats
                                                  The GLB series provides a connection between beam and                                                                                                                                     3 ga
                                                                                                                                                                                                                                                 .
                                                  concrete or CMU pilaster.                                                                                                                                                                           3"
                                                                                                                                                                                   3 ga                           2" for
                                                  Finish: Simpson Strong-Tie gray paint. Hot-dip galvanized                                                                            .                                 ½
                                                                                                                                                                                                                 3" for " MB
                                                                                                                                                                                                                       ¾" M
                                                  available; specify HDG.                                                                                                                                                  B          W

                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes                                                                                                                                                    3"




                                                                                                                                                                                                                                                               Composite Lumber Connectors
                                                  •• Bolt holes in wood shall be a minimum of 1⁄32" to a




                                                                                                                                                                                                                                                               I-Joist, Glulam and Structural
                                                     maximum of 1⁄16" larger than the bolt diameter




                                                                                                                                                                                                                               4"
                                                     (per the 2015 NDS, section 11.1.3.2)                                                                                                                                                            PT

                                                                                                                                                                                                             PW
                                                  •• Check the rebar spacing requirements on all installations                                   #6 rebar
                                                                                                                                                  (typ.)                                                                                   PD
                                                  Options:
                                                  •• Beam seats for sawn timber and other sizes may be
                                                     ordered by specifying special dimensions; use the letter                                                                                                    12"
                                                     designations shown on the illustrations
                                                                                                                                                                                                                                      #6
                                                  •• Specify if two-bolt GLB model is desired; see illustration                                                                                                                          r
                                                                                                                                                                                                                                      (typebar
                                                                                                                                                                 HGLB                                                                     .)
                                                  Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                                                                                          3½
                                                                                                                                                                                                                               "

                                                      These products are available with additional corrosion protection.
                                                      For more information, see p. 15.                                                                                                                                   GLB

                                                                                Dimensions                                     Allowable
                                                        Model                      (in.)                                     Bearing Loads              Code
                                                                                                         Bolts
                                                         No.                                                             Masonry            Wood        Ref.
                                                                   W            PD     PW        PT                                                                                                                    Glulam
                                                                                                                         @ 375 psi        f'c-perp
                                                       GLB5A      5 1/4         5         7     3 ga.    (1) 1/2          13,125          16,655
                                                       GLB5B      5 1/4         6         7       3/8    (1) 1/2          15,750          19,990
                                                       GLB5C      5 1/4         7         7       3/8    (1) 1/2          18,375          23,320
                                                       GLB5D      5 1/4         8         7       3/8    (1) 1/2          21,000          26,650        IBC,                                                                   Concrete
                                                                                                                                                       FL, LA                                                                  pilaster
                                                        GLB7A     6 7/8         5         9     3 ga.    (1) 3/4          16,875          21,940
                                                       GLB7B      6 7/8         6         9       3/8    (1) 3/4          20,250          26,325
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       GLB7C      6 7/8         7         9       3/8    (1) 3/4          23,625          30,715                                                    Typical GLB
                                                       GLB7D      6 7/8         8         9       3/8    (1) 3/4          27,000          35,100                                                     Installation

                                                      See footnotes below.



                                                                                     Dimensions (in.)                                                                  Allowable Bearing Loads
                                                                                                                                                                                                                                      Allowable
                                                        Model                                 Bearing Plate                   Bolts                                  Wood Bearing @ 650 psi on Glulam Width                           Horizontal       Code
                                                                     Width                                                                 Masonry
                                                         No.       for Beam                                                (Qty.– Dia.)     Bearing                          Glulam Beam Width (in.)                                     Bolt          Ref.
                                                                                     Depth       Width        Thickness                                                                                                                 Loads
                                                                      (W)             PD          PW              PT                       @ 375 psi
                                                                                                                                                             3 1/8         5 1/8            6 3/4        8 3/4             10 3/4
                                                        HGLBA                         5            10              3/8        (2) 3/4       18,750          10,155       16,655            21,940      28,440                  —          10,305
                                                        HGLBB                         6            10              3/8        (2) 3/4       22,500          12,190       19,990            26,325      34,125                  —          10,305       IBC,
                                                                   3 1/4 to 9
                                                        HGLBC                         7            10              3/8        (2) 3/4       26,250          14,220       23,320            30,715      39,815                  —          10,305      FL, LA

                                                        HGLBD                         8            10              3/8        (2) 3/4       30,000          16,250       26,650            35,100      45,500                  —          10,305
                                                      1. Allowable bearing stress for masonry is based on an f'c of 1,500 psi using the IBC (ACI 530) Allowable Stress Design.
                                                         Wood bearing is based on an f'c-perp of 650 psi.
                                                      2. When installing on masonry, use the lesser of the masonry or the wood allowable load values. When installing on concrete,
                                                         use a minimum f'c = 2,500 psi and use the wood values as the limiting allowable bearing load values.
                                                      3. Allowable horizontal loads are bolt values and include increase for wind or earthquake loading. Loads must be reduced if stresses
                                                         in masonry or concrete are limiting.
                                                      4. Beams must fully bear on base plate.
                                                      5. Specify “W” dimension when ordering.
                                                      6. Uplift loads do not apply for this connector.




                                                                                                                                                                                                                                                                   185
                                                                                                                              UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 187 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THA/THAC
                          Adjustable Truss Hangers
                                                                                                                                                           13⁄4" typical                            21⁄4"
                                                                                                                                                           21⁄2" for THA422-2
                                                                                                                                                           and THA426-2
                                          This product is preferable to similar connectors because
                                          of (a) easier installation, (b) higher loads, (c) lower installed
                                          cost, or a combination of these features.


                          The THA series have extra long straps that can be field-formed to
                          give height adjustability and top-flange hanger convenience. THA
                          hangers can be installed as top-flange or face-mount hangers.
                          THA4x and THA2x-2 models feature a dense nail pattern in the
                          straps, which provides more installation options and allows for
                          easy top-flange installation.
                          Material: See table
                                                                                                                                                                                          THA29
                          Finish: Galvanized. Some products available in ZMAX® coating.
Plated Truss Connectors




                          See Corrosion Information, pp. 13–15.
                                                                                                                                                       THA418
                          Installation:
                                                                                                                       THAC422
                          •• Use all specified fasteners; see General Notes.                                                                                 Double 4x2 –            2 face nails
                                                                                                                                                           Use full table value        (total)
                          The following installation methods may be used:
                                                                                                                                                                Single 4x2 –                           4 top nails
                          •• Top-Flange Installation — The straps must be field formed                                                                               See                                 (total)
                                                                                                                        Face nails      Top nails                nailer table
                             over the header — see table for minimum top-flange requirements.                           per table       per table
                             Install top and face nails according to the table. Top nails shall
                             not be within 1⁄4" from the edge of the top-flange members. For
                             the THA29, nails used for joist attachment must be driven at an
                             angle so that they penetrate through the corner of the joist and
                             into the header. For all other top-flange installations, straighten
                             the double-shear nailing tabs and install the nails straight into
                             the joist.
                                                                                                                                                                                 Straighten the
                          •• Face-Mount (Min.) Installation — Install face nails according                                                                                 double shear nailing tabs
                                                                                                                                  Straighten the double                     and install nails straight
                             to the table, with at least half of the required fasteners in the top                             shear nailing tabs and install
                             half of the header. Not all nail holes in the straps will be filled.                               nails straight into the joist             Typical THA422
                             Nails must have a minimum ½" edge distance. Straighten the                                                                                Top Flange Installation
                                                                                                                   Typical THA Top Flange                               on a 4x2 Floor Truss
                             double-shear nailing tabs and install the joist nails straight into                    Installation on a Nailer
                             the joist. The face-mount (min.) installation option accommodates                          (except THA29)
                             conditions where the supported member hangs either partially or




                                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             entirely below the header.
                          •• Face-Mount (Max.) Installation — Install face nails according to
                             the table. Not all nail holes in the straps will be filled except for the
                             following models: THA29, THA213, THA218 and THA413. For all
                             other models with more nail holes than required, the straps may be
                             installed straight or wrapped over the header, with the tabulated
                             quantity of face nails installed into the face and top of the header.
                             The lowest four face holes must be filled. Nails used for the joist
                             attachment must be driven at an angle so that they penetrate
                             through the corner of the joist into the header.
                          •• Uplift — Lowest face nails must be filled to achieve uplift loads.                     THA422 Face-Mount
                                                                                                                      (Max.) Installation                             THA4X Face-Mount
                          Options:
                                                                                                               Straps may be installed straight                        (Min.) Installation
                          •• THA hangers available with the header flanges turned in for                       or wrapped over with tabulated
                             3 5⁄8" (except THA413) and larger, with no load reduction —                          face nails installed into top
                             order THAC hanger.                                                                      and face of header.

                          Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                            Refer to
                                                                                                                                                                                            footnote 5
                                             Double-
                                                                        Double-Shear
                                                                                                        Dome Double-Shear                                                                   on p. 187
                                                                        Nailing
                                             Shear                      Side View;                      Nailing Side View
                                             Nailing                    Do not                          (Available on
                                             Top View                   bend tab                        some models)



                                                                                                                                                             Typical THA29
                                                                                                                                                         Top Flange Installation

186
                                                                                                    UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 188 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THA/THAC
                                                  Adjustable Truss Hangers (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                          Dimensions                                                     Fasteners                                      DF/SP                          SPF/HF
                                                                             (in.)                Min. Min.                                 (in.)                                  Allowable Loads                 Allowable Loads
                                                       Model                                       Top Header                                                                                                                            Code
                                                                  Ga.                                                       Carrying Member                                                        Roof /                       Roof /
                                                        No.                                      Flange Depth                                               Carried          Uplift Floor Snow              Uplift Floor Snow            Ref.
                                                                         W       H        C       (in.)  (in.)                                                                                     Wind                         Wind
                                                                                                                           Top              Face            Member           (160) (100) (115)              (160) (100) (115)
                                                                                                                                                                                                 (125 /160)                   (125 /160)
                                                                                                                                              Top-Flange Installation
                                                                                                  1 1/2     —         (2) 0.148 x 3     (6) 0.148 x 3     (4) 0.148 x 3      525   1,750 1,750       1,750   450   1,330 1,330       1,330
                                                      THA29       18    1 5/8 9 11/16 5 1/8
                                                                                                  2 7/16    —         (4) 0.148 x 3     (6) 0.148 x 3     (4) 0.148 x 3      525   2,610 2,610    2,610      450   1,985 1,985       1,985
                                                      THA213      18    1 5/8 13 5/16 5 1/2         2       —         (4) 0.148 x 3     (2) 0.148 x 3 (4) 0.148 x 1 1/2       —    1,460 1,460    1,460       —    1,110 1,110       1,110
                                                      THA218      18    1 5/8 17 3/16 5 1/2         2       —         (4) 0.148 x 3     (2) 0.148 x 3 (4) 0.148 x 1 1/2       —    1,460 1,460    1,460       —    1,110 1,110       1,110
                                                                                                                                                                                                                                             IBC,




                                                                                                                                                                                                                                                    Plated Truss Connectors
                                                      THA218-2 16       3 1/8 17 11/16    8         2       —        (4) 0.162 x 3 1/2 (2) 0.162 x 3 1/2 (6) 0.148 x 3        —    1,960 1,995    1,995       —    1,490 1,515       1,515    FL,
                                                                                                                                                                                                                                              LA
                                                      THA222-2 16       3 1/8 22 3/16     8         2       —        (4) 0.162 x 3 1/2 (2) 0.162 x 3 1/2 (6) 0.148 x 3        —    1,960 1,995    1,995       —    1,490 1,515       1,515
                                                      THA413      18    3 5/8 13 5/16 4 1/2         2       —         (4) 0.148 x 3     (2) 0.148 x 3     (4) 0.148 x 3       —    1,530 1,530    1,530       —    1,165 1,165       1,165
                                                      THA418      16    3 5/8 17 1/2 7 7/8          2       —        (4) 0.162 x 3 1/2 (2) 0.162 x 3 1/2 (6) 0.148 x 3        —    1,960 1,995    1,995       —    1,490 1,515       1,515
                                                      THA422      16    3 5/8   22       7 7/8      2       —        (4) 0.162 x 3 1/2 (2) 0.162 x 3 1/2 (6) 0.148 x 3        —    1,960 1,995    1,995       —    1,490 1,515       1,515
                                                      THA426      14    3 5/8   26       7 7/8      2       —        (4) 0.162 x 3 1/2 (4) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    —    2,435 2,435    2,435       —    2,095 2,095   2,095
                                                      THA422-2 14       7 1/4 22 11/16 9 3/4        2       —        (4) 0.162 x 3 1/2 (4) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    —    3,330 3,330    3,330       —    2,865 2,865   2,865       FL
                                                      THA426-2 14       7 1/4 26 1/16 9 3/4         2       —        (4) 0.162 x 3 1/2 (4) 0.162 x 3 1/2 (6) 0.162 x 3 1/2    —    3,330 3,330    3,330       —    2,865 2,865   2,865
                                                                                                                                          Face-Mount (Max.) Installation
                                                      THA29       18    1 5/8 9 11/16 5 1/8       —        9 11/16         —           (16) 0.148 x 3     (4) 0.148 x 3      525   2,265 2,265    2,265      450   1950 1950         1950
                                                      THA213      18    1 5/8 13 5/16 5 1/2       —        13 5/16         —           (14) 0.148 x 3     (4) 0.148 x 3      855 2,045 2,340      2,450      735   1760 2010         2105
                                                      THA218      18    1 5/8 17 3/16 5 1/2       —        17 3/16         —           (18) 0.148 x 3     (4) 0.148 x 3      855 2,450 2,450      2,450      735   2105 2105         2105
                                                      THA218-2 16       3 1/8 17 11/16    8       —        14 1/16         —          (22) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 3,310 3,310      3,310      1,595 2,845 2,845   2,845       IBC,
                                                                                                                                                                                                                                              FL,
                                                      THA222-2 16       3 1/8 22 3/16     8       —        14 1/16         —          (22) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 3,310 3,310      3,310      1,595 2,845 2,845   2,845        LA
                                                      THA413      18    3 5/8 13 5/16 4 1/2       —        13 3/8          —           (14) 0.148 x 3     (4) 0.148 x 3      855 2,045 2,340      2,450      735   1,760 2,010       2,105
                                                      THA418      16    3 5/8 17 1/2 7 7/8        —        14 1/16         —          (22) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 3,310 3,310      3,310      1595 2,845 2,845    2,845
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      THA422      16    3 5/8   22       7 7/8    —        14 1/16         —          (22) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 3,310 3,310      3,310      1595 2,845 2,845    2,845
                                                      THA426      14    3 5/8   26       7 7/8    —        16 1/16         —          (30) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 4,415 4,480      4,480      1,595 3,795 3,855   3,855
                                                      THA422-2 14       7 1/4 22 11/16 9 3/4      —        16 3/16         —          (30) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 5,170 5,520      5,520      1,595 4,445 4,745       4,745   FL
                                                      THA426-2 14       7 1/4 26 1/16 9 3/4       —         18             —          (38) 0.162 x 3 1/2 (6) 0.162 x 3 1/2 1,855 5,520 5,520      5,520      1,595 4,745 4,745       4,745
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Wind (160) is a download rating.
                                                     3. Min. top flange refers to the minimum length of strap that must be field-formed over the header. The tabulated loads for the THA29 with 1 1/2" min.
                                                        top flange are based on a single 2x carrying member; all other top-flange installation loads are based on a minimum 2-ply 2x carrying member.
                                                        For 4x2 truss carrying members with double top chords, use the specified fasteners for full tabulated values. For single 4x2 top chord or nailer
                                                        applications, refer to the Nailer Table.
                                                     4. Face-mount installation loads are based on a two-ply 2x carrying member minimum. For single 2x carrying members, use 0.148" x 1 1/2" nails in
                                                        the carrying member and tabulated fasteners in the carried member, and use 0.80 of the table value for 18 gauge, and 0.68 of the table value for
                                                        16 gauge and 14 gauge.
                                                     5. For the THA 2x models, one strap may be installed vertically according to the face-mount nailing requirements and the other strap wrapped over
                                                        the truss chord according to the top-flange nailing requirements (see drawing on p. 186) and achieve full tabulated top-flange installation loads.
                                                     6. Refer to installation instructions regarding fastener installation into carried (joist) member. Based on the installation condition, nails will be installed
                                                        either straight with straighted double-shear nailing tabs or slanted.
                                                     7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                                         187
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 189 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THA/THAC
                          Adjustable Truss Hangers (cont.)
                          Nailer Table
                                                                                                                                    Allowable Loads
                              Model                          Top Nailing              Face Nailing          Joist Nailing            (100/115/125)            Code
                                          Nailer
                               No.                              (in.)                     (in.)                 (in.)                                         Ref.
                                                                                                                                   DF/SP            SPF/HF
                                                           (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2         (6) 0.148 x 1 1/2      1,335            1,245
                                              2x
                           THA218-2/                       (4) 0.148 x 1 1/2      (2) 0.162 x 3 1/2         (6) 0.162 x 3 1/2       1,415           1,245
                           THA222-2       (2) 2x             (4) 0.148 x 3            (2) 0.148 x 3          (6) 0.148 x 3         1,835            1,680
                                              4x           (4) 0.162 x 3 1/2      (2) 0.162 x 3 1/2          (6) 0.148 x 3         2,245            1,930      IBC,
                                                           (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2         (6) 0.148 x 1 1/2      1,335            1,245     FL, LA
                                              2x
                           THA418/                         (4) 0.148 x 1 1/2      (2) 0.162 x 3 1/2         (6) 0.162 x 3 1/2       1,415           1,245
                           THA422         (2) 2x             (4) 0.148 x 3            (2) 0.148 x 3          (6) 0.148 x 3         1,835            1,680
Plated Truss Connectors




                                              4x           (4) 0.162 x 3 1/2      (2) 0.162 x 3 1/2          (6) 0.148 x 3         2,245            1,930
                                                           (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2         (6) 0.148 x 1 1/2      1,785            1,360              Attachment        Top nails per table       Face nails
                                              2x                                                                                                                       of nailer per                               per table
                                                           (4) 0.148 x 1 1/2      (2) 0.162 x 3 1/2         (6) 0.162 x 3 1/2      2,255            1,940              Designer                                    (min. 1⁄4"
                           THA426                                                                                                                              FL                                                  from edge)
                                          (2) 2x             (4) 0.148 x 3            (2) 0.148 x 3          (6) 0.148 x 3         1,835            1,680
                                              4x           (4) 0.162 x 3 1/2      (4) 0.162 x 3 1/2         (6) 0.162 x 3 1/2      2,435            2,095
                                                           (4) 0.148 x 1 1/2      (2) 0.148 x 1 1/2         (6) 0.148 x 1 1/2      1,375            1,325
                                              2x
                           THA422-2/                       (8) 0.148 x 1 1/2      (2) 0.162 x 3 1/2         (6) 0.162 x 3 1/2      2,345            2,015
                                                                                                                                                               —
                           THA426-2       (2) 2x             (4) 0.148 x 3            (4) 0.148 x 3          (6) 0.148 x 3         1,970            1,970
                                              4x           (4) 0.162 x 3 1/2      (4) 0.162 x 3 1/2         (6) 0.162 x 3 1/2      3,330            2,865
                          1. Loads for 2x Nailers are applicable to single 4x2 top chord carrying members provided the                                                                    Straighten the double
                             hanger is located at a top chord panel point and there is no splice at that panel point location.                                                         shear nailing tabs and install
                          2. Attachment of nailer to supporting member is the responsibility of the Designer.                                                                           nails straight into the joist
                          3. Refer to table on p. 187 for hanger dimensions, minimum top flange requirements and
                             additional footnotes.




                           Allowable Loads for Face-Mount (Min.) Nailing Installation
                                               Dimensions                      Fasteners                                        Allowable Loads




                                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                  (in.)                           (in.)                                               (lb.)
                             Model
                                        Ga.                                                                           DF/SP                         SPF/HF
                              No.                                       Header
                                                    W        H                               Joist          Floor      Snow      Roof       Floor    Snow     Roof
                                                                        (Face)3
                                                                                                            (100)      (115)     (125)      (100)    (115)    (125)
                           THA213        18        1 5/8   13 5/16   (10) 0.148 x 3     (4) 0.148 x 1 1/2   1,180      1,200    1,200       1,020     1,160   1,200
                           THA218        18        1 5/8   17 3/16   (10) 0.148 x 3     (4) 0.148 x 1 1/2   1,180      1,200    1,200       1,020     1,160   1,200
                           THA218-2      16        3 1/8 17 11/16 (20) 0.148 x 3        (6) 0.148 x 1 1/2   2,440      2,485    2,485       2,100     2,140   2,140
                           THA222-2      16        3 1/8   22 3/16   (20) 0.148 x 3     (6) 0.148 x 1 1/2   2,440      2,485    2,485       2,100     2,140   2,140
                           THA413        18        3 5/8   13 5/16   (10) 0.148 x 3     (4) 0.148 x 1 1/2   1,180      1,200    1,200       1,020     1,160   1,200
                           THA418        16        3 5/8   17 1/2    (20) 0.148 x 3     (6) 0.148 x 1 1/2   2,440      2,485    2,485       2,100     2,140   2,140
                           THA422        16        3 5/8    22       (20) 0.148 x 3     (6) 0.148 x 1 1/2   2,440      2,485    2,485       2,100     2,140   2,140
                           THA426        14        3 5/8    26       (30) 0.148 x 3     (6) 0.148 x 1 1/2   3,225      3,225    3,225       2,770    2,770    2,770
                          1. Loads are based on a min. 2-ply 2x carrying member. 0.148" x 2 1/2" nails may be used instead of the specified
                                                                                                                                                                               Typical THA Face-Mount
                             10d commons at 1.00 of the table load. For single-ply 2x or 1 3/4" wide carrying members, use 0.148" x 1 1/2" nails                              Min. Nailing Installation for
                             and use 0.77 of the table value. Alternately, SD #9 x1 1/2" screws may be used in place of the specified header and                             Supporting a Suspended Joist
                             joist nails for full table loads.
                          2. The joist nails should be installed straight into the carried member by straightening the THA double shear nailing
                             tabs. When used to support 2x4 joists, the THA213 or THA218 may be installed with (2) 0.148" x 1 1/2" nails into
                             the joist (one each side).
                          3. At least half of the face fasteners must be installed into the upper half of the header, unless some other means
                             of mechanical reinforcement is used to resist the tension perpendicular to grain stresses. Nails must have a
                             minimum 1/2" edge distance.
                          4. For installations with fewer face fasteners than specified, reduce the allowable load as follows:
                             Allowable load = No. of Face Nails Used/No. Face Nails in Table x Table Load
                          5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




188
                                                                                                                    UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 190 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THAR/L422
                                                  Adjustable Skewed Truss Hanger
                                                  Designed for 4x2 floor trusses and 4x beams,
                                                  the THAR/L422 has a standard skew of 45°.
                                                  Straps must be bent for top flange installation.
                                                  Positive-angle nailing (PAN) helps eliminate
                                                  splitting of 4x2 truss bottom chords.
                                                  Material: 16 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see
                                                     General Notes                                                                                                                                                                Heff
                                                                                                                                                                                                                                 (Max.
                                                  •• Straps must be field-formed over the                                                                                                                                         20")
                                                                                                                                                                                                                               (Refer
                                                     header a minimum of 2 1⁄2"                                                                                                                                                 note 3to
                                                                                                                                                                                                                                       )




                                                                                                                                                                                                                                           Plated Truss Connectors
                                                  •• Minimum and maximum nailing
                                                     configurations available — see table for
                                                     nailing requirements
                                                                                                                                                                                      Typical THAL422 Installation
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                                  with Minimum Nailing on a Floor Truss
                                                                                                                                                                                       with Double 4x2 Top Chord
                                                                                                                                 THAL422




                                                                                                                                     Fasteners                                             DF/SP                 SPF/HF
                                                                    Dimensions Min. Top Effective                                       (in.)                                         Allowable Loads        Allowable Loads
                                                     Model             (in.)   Chord on                                                                                                                                          Code
                                                                Ga.                      Height               Carrying Member                     Carried Member
                                                      No.                      Carrying                                                                                          Uplift Floor Snow Roof Uplift Floor Snow Roof Ref.
                                                                                          Heff 3
                                                                               Member                                                                                            (160) (100) (115) (125) (160) (100) (115) (125)
                                                                    W H      C                               Top              Face            Straight            Slant
                                                                                     Single
                                                                                              9 min. (4 ) 0.148 x 1 1/2 (2) 0.148 x 1 1/2 (1) 0.148 x 1 1/2 (2) 0.148 x 1 1/2     —     880 880 880      —     755   755 755
                                                                                      4x2
                                                   THAR/L422
                                                             16 3 5/8 22 5/8 8                9 to 12                                                                             — 1,525 1,525 1,525 — 1,315 1,315 1,315 IBC,
                                                   (Min.)                           Double
                                                                                                        (4) 0.148 x 3     (2) 0.148 x 3     (1) 0.148 x 3    (2) 0.148 x 1 1/2                                             FL,
                                                                                     4x2       > 12                                                                               — 1,090 1,090 1,090 — 935 935 935 LA
                                                   THAR/L422                        Double
                                                             16 3 5/8 22 5/8 8                9 min.    (4) 0.148 x 3     (8) 0.148 x 3     (1) 0.148 x 3    (2) 0.148 x 1 1/2 310 1,675 1,675 1,675 265 1,440 1,440 1,440
                                                   (Max.)                            4x2
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load durations according to the code
                                                     provided they do not exceed those in the roof column.
                                                  3. Where the top of the carried member is flush with the top of the carrying member, Heff is equal to the depth of the carried member.
                                                     Otherwise, Heff shall be measured from the top of the bearing seat to the top of the carrying member.
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                                189
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 191 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THASR/L
                          Adjustable/Skewable Truss Hangers
                          The THASR/L hangers combine the height adjustability of THA hangers
                          with field skewability, offering maximum flexibility for the installer, and
                          eliminating the need for special orders. Shipped at 22 1⁄2° right or left, the
                          THASR/L hangers can be field skewed from 22 1⁄2° to 75° (up to 85° for
                          the THASR/L29 and THASR/L29-2).
                          Features:
                          •• The THASR/L single and two-ply versions have straps 9" tall.
                             The 4x version has 22" straps to fit more parallel-chord
                             truss applications.
                          •• The versions have only one acute side bend line to ease
                             design and installation.                                                                                                          THASL29
                          •• Joist fasteners are only required from one side for skews
                             greater than 22 1⁄2°.
Plated Truss Connectors




                          •• Rated for installation with either nails or Strong-Drive® SD Connector
                             screws.                                                                                                                                                        Heff
                          Material: 16 gauge
                          Finish: Galvanized
                          Installation:
                                                                                                                                                                       (2) 2x6 min.
                          •• Use all specified fasteners; see General Notes.
                                                                                                                                                                  Typical THASL29
                          •• Product is factory skewed to 22 1⁄2° and may be field skewed from                                                                       Installation
                             22 1⁄2° to 75° (up to 85° for the THASR/L29 and THASR/L29-2).                                                                    (L in model name = Left,
                             See Installation Sequence below for skews greater than 22 1⁄2°.                                                                  R in model name = Right)
                          •• For 22 1⁄2° skew installations, fill all triangle holes. Triangle holes
                             do not need to be filled for skews greater than 22 1⁄2°.
                          •• For all installations, fill the fastener hole(s) in the bottom of the hanger
                             seat (THASR/L29 has one and all other models have two).
                                                                                                                                            2 top nails in
                          •• For top-flange installations, the straps must be field-formed over the                                      field-formed strap
                             header a minimum of 2".
                                                                                                                                4 face nails
                          •• THASR/L29 and THASR/L29-2 — For installations where either strap
                             cannot be field-formed over the header, install the strap(s) vertical and
                             fill all holes. Loads must be reduced as noted in the table footnotes.




                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          •• THASR/L422 — For face-mount installations, install the carrying
                                                                                                                                                                                     Fill all
                             member fasteners into the lowest holes.                                                                                                                holes in
                                                                                                                                                                    Double          vertical
                          Codes: See p. 12 for Code Reference Key Chart                                                                                             2x6 min.         strap

                                                                                                                                                                   Typical THASL29
                                                                                                                                                                     Installed with
                                                                                                                                                                   One Strap Vertical




                          Installation Sequence for Skews > 22 1⁄2°
                                                                                                                                                                   Align back edge of carried member
                                                                                                                                                                   with the slotted holes on the acute side




                                                              Rotate
                                                              acute
                                                              side to
                                                              desired
                                                              angle

                           Step 1                             Step 2                                    Step 3                                                    Step 4
                           Install acute side top             Utilizing a piece of                      Bend the obtuse side of the hanger                        Install joist/truss and
                           and/or face header                 scrap fastened to the hanger              back toward the header until the                          install the carried member
                           fasteners.                         (on obtuse side only), bend               narrow nailing flange lies flat against                   fasteners on the obtuse
                                                              the hanger along the acute side           the header, and install obtuse side                       side and seat only.
                                                              bend line to the desired angle.           header top and/or face fasteners.


190
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 192 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THASR/L
                                                  Adjustable/Skewable Truss Hangers (cont.)
                                                     These products are available with additional corrosion                                Many of these products are approved for installation with Strong-Drive®
                                                     protection. For more information, see p. 15.                                          SD Connector screws. See pp. 335–337 for more information.


                                                     Allowable Loads for Installation with Nails
                                                                                Dim.                                      Fasteners (in.)                          DF/SP Allowable Loads             SPF/HF Allowable Loads
                                                      Min.
                                                                  Model         (in.)    Min. Skew                                                                                                                        Code
                                                     Carried                                                   Carrying Member                 Carried        Uplift Floor Snow Roof Wind Uplift Floor Snow Roof Wind Ref.
                                                                   No.                   Heff (Degree)
                                                     Member                                                                                    Member         (160) (100) (115) (125) (160) (160) (100) (115) (125) (160)
                                                                               W    H                         Top              Face
                                                                                                                                    Top-Flange Installation
                                                                                               22 1/2     (4) 0.148 x 3    (8) 0.148 x 3 (7) 0.148 x 1 1/2 795 1,975 1,975 1,975 1,975 685 1,695 1,700 1,700 1,700
                                                         2x
                                                               THASR/L29      1 5/8 9 7/8 5 1/2 23 to 74 (4) 0.148 x 3     (8) 0.148 x 3 (4) 0.148 x 1 1/2 385 1,485 1,485 1,485 1,485 330 1,275 1,275 1,275 1,275
                                                       truss
                                                                                             75 to 85 (4) 0.148 x 3        (8) 0.148 x 3 (4) 0.148 x 1 1/2 410 1,850 1,895 1,895 1,895 355 1,380 1,420 1,445 1,545
                                                                                               22 1/2     (4) 0.148 x 3    (8) 0.148 x 3     (8) 0.148 x 3    825 1,660 1,660 1,660 1,660 710 1,425 1,425 1,425 1,425




                                                                                                                                                                                                                                     Plated Truss Connectors
                                                       2-2x
                                                               THASR/L29-2 3 1/8 9 7/8 5 1/2 23 to 45 (4) 0.148 x 3        (8) 0.148 x 3     (5) 0.148 x 3    295 1,285 1,285 1,285 1,285 255 1,105 1,105 1,105 1,105            —
                                                       truss
                                                                                             46 to 85 (4) 0.148 x 3        (8) 0.148 x 3     (5) 0.148 x 3    260 1,285 1,285 1,285 1,285 225 1,105 1,105 1,105 1,105
                                                                                               22 1/2     (4) 0.148 x 3    (4) 0.148 x 3     (8) 0.148 x 3     —    1,115 1,115 1,115 1,115      —      960   960    960   960
                                                         4x
                                                               THASR/L422     3 5/8 22    8 23 to 45 (4) 0.148 x 3         (4) 0.148 x 3     (5) 0.148 x 3     —     925   925    925      925   —      795   795    795   795
                                                       truss
                                                                                             46 To 75 (4) 0.148 x 3        (4) 0.148 x 3     (5) 0.148 x 3     —     745   745    745      745   —      640   640    640   640
                                                                                                                                   Face-Mount Installation
                                                                                               22 1/2          —           (8) 0.148 x 3     (8) 0.148 x 3     —     810   810    810      810   —      700   700    700   700
                                                         4x
                                                               THASR/L422     3 5/8 22 5 1/2 23 to 45          —           (8) 0.148 x 3     (5) 0.148 x 3     —     730   730    730      730   —      625   625    625   625   —
                                                       truss
                                                                                             46 to 75          —           (8) 0.148 x 3     (5) 0.148 x 3     —     730   730    730      730   —      625   625    625   625



                                                     Allowable Loads for Installation with Strong-Drive® SD Connector Screws
                                                                                Dim.                                      Fasteners (in.)                          DF/SP Allowable Loads        SPF/HF Allowable Loads
                                                      Min.
                                                                  Model         (in.)    Min. Skew                                                                                                                        Code
                                                     Carried                                                   Carrying Member                 Carried        Uplift Floor Snow Roof Wind Uplift Floor Snow Roof Wind Ref.
                                                                   No.                   Heff (Degree)
                                                     Member                                                                                    Member         (160) (100) (115) (125) (160) (160) (100) (115) (125) (160)
                                                                               W    H                         Top              Face
                                                                                                                                    Top-Flange Installation
                                                                                               22 1/2    (4) SD #9x2 1/2" (8) SD #9x2 1/2" (7) SD #9x1 1/2" 1,085 2,510 2,665 2,765 2,790 935 1,735 1,835 1,905 2,140
                                                         2x
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                               THASR/L29      1 5/8 9 7/8 5 1/2 23 to 45 (4) SD #9x2 1/2" (8) SD #9x2 1/2" (4) SD #9x1 1/2" 660 1,995 2,075 2,125 2,220 540 1,400 1,450 1,485 1,600
                                                       truss
                                                                                             46 to 85 (4) SD #9x2 1/2" (8) SD #9x2 1/2" (4) SD #9x1 1/2" 535 1,995 2,075 2,125 2,220 460 1,400 1,450 1,485 1,600
                                                                                               22 1/2    (4) SD #9x2 1/2" (8) SD #9x2 1/2" (8) SD #9x2 1/2" 1,450 2,745 2,745 2,745 2,745 1,075 2,360 2,360 2,360 2,360
                                                       2-2x
                                                               THASR/L29-2 3 1/8 9 7/8 5 1/2 23 to 45 (4) SD #9x2 1/2" (8) SD #9x2 1/2" (5) SD #9x2 1/2" 530 1,915 1,915 1,915 1,915 455 1,645 1,645 1,645 1,645 —
                                                       truss
                                                                                             46 to 85 (4) SD #9x2 1/2" (8) SD #9x2 1/2" (5) SD #9x2 1/2" 665 1,530 1,530 1,530 1,530 540 1,315 1,315 1,315 1,315
                                                                                               22 1/2    (4) SD #9x2 1/2" (4) SD #9x2 1/2" (8) SD #9x2 1/2"    —    1,140 1,140 1,140 1,140      —      980   980    980   980
                                                         4x
                                                               THASR/L422     3 5/8 22    8 23 to 45 (4) SD #9x2 1/2" (4) SD #9x2 1/2" (5) SD #9x2 1/2"        —    1,065 1,065 1,065 1,065      —      915   915    915   915
                                                       truss
                                                                                             46 to 75 (4) SD #9x2 1/2" (4) SD #9x2 1/2" (5) SD #9x2 1/2"       —     870   870    870      870   —      750   750    750   750
                                                                                                                                   Face-Mount Installation
                                                                                               22 1/2          —          (8) SD #9x2 1/2" (8) SD #9x2 1/2"    —    1,600 1,720 1,720 1,720      —      895 1,030 1,120 1,435
                                                         4x
                                                               THASR/L422     3 5/8 22 5 1/2 23 to 45          —          (8) SD #9x2 1/2" (5) SD #9x2 1/2"    —    1,330 1,330 1,330 1,330      —      895 1,030 1,120 1,145    —
                                                       truss
                                                                                             46 to 75          —          (8) SD #9x2 1/2" (5) SD #9x2 1/2"    —    1,330 1,330 1,330 1,330      —      895 1,030 1,120 1,145
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Wind (160) is a download rating.
                                                     3. Minimum carried member heel height shall be 4 1/2".
                                                     4. Heff is the distance from the top of the hanger seat to the top of the carrying member.
                                                     5. For tabulated top-flange installation loads, the straps must be wrapped over the header a minimum of 2". Allowable downloads for the THASR/L29
                                                        and THASR/L29-2 with one or both straps installed vertically (all holes filled) are 90% of the tabulated downloads for skews greater than 22 1/2° and
                                                        85% of the tabulated downloads for 22 1/2° skews. Allowable uplift capacities are 100% of the tabulated uplift load capacities.
                                                     6. Allowable downloads for 75°–85° skews with one or both straps installed vertically (with all holes filled) shall be limited to 75% of these loads.
                                                     7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                     8. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener information.




                                                                                                                                                                                                                                          191
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 193 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          VTCR
                          Single-Sided Valley Truss Clip
                                          This product is preferable to similar connectors because of
                                          (a) easier installation, (b) higher loads, (c) lower installed cost,
                                          or a combination of these features.


                          The VTCR is a single-sided valley truss clip that provides a positive connection
                          between the valley truss and the supporting framing below. Installed on top of
                          the roof sheathing, it eliminates the need to add a support wedge under the
                          valley truss or to bevel the bottom chord to match the roof pitch.                                                                                                12                           VTCR
                                                                                                                                                                                              10
                                                                                                                                             3⁄"
                          •• Single-sided for new construction or retrofit applications —                                                    1 2                                                   8                U.S. Patent




                                                                                                                                                                                     ON ®
                                                                                                                                                                                   PS ie
                                                                                                                                                        11                                                          D640,916




                                                                                                                                                                              SIMong-T
                                                                                                                                                                                                       6
                             can be installed after the valley truss is set in place                                                                      9                                                4




                                                                                                                                                                                 r
                                                                                                                                                              7




                                                                                                                                                                              St
                          •• Accommodates pitches from 0 /12 to 12 /12                                                                                                                                         2
                                                                                                                                                                  5
                          •• Can be installed on either beveled or non-beveled bottom chords                                                                          3
                                                                                                                                                                          1
                          •• Installs with nails or Strong-Drive®
Plated Truss Connectors




                             SD Connector screws
                                                                                                                                                                                                                                 "
                          Material: 18 gauge         Finish: Galvanized              Designed for connectors                                                                  2"                                            21 ⁄2
                          Installation:
                          •• The dome holes assist in installing the fasteners into the
                             supporting framing at approximately 45°
                          Codes: See p. 12 for Code Reference Key Chart


                               Many of these products are approved for installation with Strong-Drive®
                               SD Connector screws. See pp. 335–337 for more information.

                                                         Fasteners (in.)                                         DF/SP Allowable Loads                            SPF/HF Allowable Loads
                                Model                                                     Supporting                                                                                                                                 Code
                                 No.            Supporting                                Roof Pitch                            Download 5
                                                                                                                                                                                                   Download6                         Ref.
                                                                    Valley Truss                           Uplift 3 (160)                              Uplift 3 (160)
                                                 Framing                                                                    (100/115/125/160)                                                  (100/115/125/160)
                                                                                            < 4/12               370               790                            320                                              655
                                               (4) 0.148 x 3       (3) 0.148 x 1 1/2
                                                                                         4/12 to 12/12           370               790                            320                                              655
                                VTCR                                                                                                                                                                                              IBC, FL
                                                                                            < 4/12               390               790                            335                                              655
                                              (4) SD #9 x 2 1/2   (3) SD #9 x 1 1/2
                                                                                         4/12 to 12/12           495               790                            425                                              655
                          1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          2. Loads are based on installation over 7/16" or 15/32" sheathing. For installation over 19/32" or 5/8" sheathing,
                             allowable uplift loads are 285 lb. (DF/SP) and 245 lb. (SPF/HF) when installed with nails, or 370 lb. (DF/SP)
                             and 320 lb. (SPF/HF) when installed with screws.




                                                                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          3. When attached directly to the supporting framing with either screws or nails, the allowable uplift for pitches less
                             than 4 /12 is 240 lb. (DF/SP) and 205 lb. (SPF/HF). For pitches 4 /12 to 12 /12, use the tabulated uplift loads.
                          4. Allowable uplift loads are based on the lower of the test loads at 3/16" deflection or the ultimate load
                             divided by a safety factor of three.
                          5. Southern pine allowable download is 750 lb.                                                                                                                                                  Typical VTCR
                          6. Hem-fir allowable download is 625 lb.                                                                                                                                                         Installation
                          7. When the valley truss and supporting framing are of different species, use the lower tabulated values.
                          8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                          9. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener
                             information.




                                                                                                                               Common               Valley
                                                                                                                                truss               truss
                                                                                                                                                                                               Roof
                                                                                                                                                                                             sheathing




                                                                                            Typical VTCR
                                                                                              Roof View
                                                                                           (install the VTCR
                                                                                       at each specified truss
                                                                                        top chord location.)                                       Typical VTCR Side View
192
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 194 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LUS/MUS/HUS/HHUS/HGUS
                                                  Face-Mount Joist Hangers
                                                                                                                              1" for 2x’s
                                                                                                                             11⁄16" for 4x’s
                                                                  This product is preferable to similar connectors because
                                                                  of a) easier installation, b) higher loads, c) lower
                                                                  installed cost, or a combination of these features.



                                                  The double-shear hanger series, ranging from the light-capacity
                                                  LUS hangers to the highest-capacity HGUS hangers, feature
                                                  innovative double-shear nailing that distributes the load through
                                                  two points on each joist nail for greater strength. This allows for
                                                  fewer nails, faster installation and the use of all common nails for
                                                  the same connection.
                                                  For medium-load truss applications, the MUS offers a lower-cost                              B
                                                  alternative and easier installation than the HUS or THA hangers,
                                                                                                                                                                MUS28
                                                  while providing greater load capacity and bearing than the LUS.                    LUS28




                                                                                                                                                                                    Plated Truss Connectors
                                                  Material: See tables on pp. 194–195
                                                  Finish: Galvanized. Some products available in stainless steel
                                                  or ZMAX® coating. See Corrosion Information, pp. 13–15.                                      2"
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• Nails must be driven at an angle through the joist or truss
                                                     into the header to achieve the table loads.
                                                  •• Not designed for welded or nailer applications.
                                                  Options:
                                                  •• LUS and MUS hangers cannot be modified
                                                  •• Concealed flanges are not available for HGUS and HHUS
                                                                                                                                                               HUS210
                                                  •• Other sizes available; consult your Simpson Strong-Tie                                               (HUS26, HUS28,
                                                     representative                                                             HHUS210-2                 and HHUS similar)
                                                  Codes: See p. 12 for Code Reference Key Chart
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                              Double-Shear
                                                                              Nailing
                                                                              Top View




                                                                           Double-Shear Nailing
                                                                           Side View
                                                                           Do not bend tab                                                          HGUS28-2


                                                                          Dome Double-Shear
                                                                          Nailing Side View
                                                                          (Available on
                                                                          some models)

                                                                                                                                                                 Typical HUS26
                                                                                                                                                                 Installation
                                                                                                                                                                 with Reduced
                                                                                                                                                                 Heel Height
                                                                                                                                                                 (multiple member
                                                                                                                                                                 fastening
                                                                                                                                                                 by Designer)




                                                                                                                                                                                         193
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 195 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          LUS/MUS/HUS/HHUS/HGUS
                          Face-Mount Joist Hangers (cont.)
                                            Min.                Dimensions (in.)                          Fasteners
                                Model                                                                                                            These products are available with additional corrosion
                                            Heel      Ga.                                          Carrying               Carried                protection. For more information, see p. 15.
                                 No.                           W           H           B
                                           Height                                                  Member                 Member
                                                                                                                                                 For stainless-steel fasteners, see p. 21.
                                                                       Single 2x Sizes
                              LUS24         2 5/8             1 9/16      3 1/8    1 3/4        (4) 0.148 x 3         (2) 0.148 x 3               Many of these products are approved for installation
                                                      18
                              LUS26         4 1/4             1 9/16      4 3/4    1 3/4        (4) 0.148 x 3         (4) 0.148 x 3               with Strong-Drive® SD Connector screws.
                                                                                                                                                  See pp. 335–337 for more information.
                              MUS26         4 11/16   18      1 9/16     5 3/16     2          (6) 0.148 x 3         (6) 0.148 x 3
                              HUS26         4 5/16    16      1 5/8       5 3/8     3        (14) 0.162 x 3 1/2     (6) 0.162 x 3 1/2
                              HGUS26        4 9/16    12      1 5/8       5 3/8     5        (20) 0.162 x 3 1/2     (8) 0.162 x 3 1/2
                              LUS28         4 3/16    18      1 9/16      6 5/8    1 3/4       (6) 0.148 x 3          (4) 0.148 x 3
                              MUS28         6 5/16    18      1 9/16     6 13/16    2           (8) 0.148 x 3         (8) 0.148 x 3
                              HUS28         6 1/2     16      1 5/8        7        3        (22) 0.162 x 3 1/2     (8) 0.162 x 3 1/2
                              HGUS28        6 9/16    12      1 5/8       7 1/8     5        (36) 0.162 x 3 1/2    (12) 0.162 x 3 1/2
Plated Truss Connectors




                              LUS210        4 1/4     18      1 9/16     7 13/16   1 3/4        (8) 0.148 x 3        (4) 0.148 x 3
                              HUS210        8 3/8     16      1 5/8        9        3        (30) 0.162 x 3 1/2    (10) 0.162 x 3 1/2
                              HGUS210       8 9/16    12      1 5/8       9 1/8     5        (46) 0.162 x 3 1/2    (16) 0.162 x 3 1/2
                             1. See table below for allowable loads.


                                                        DF Allowable Loads                                          SP Allowable Loads                                SPF/HF Allowable Loads
                                 Model                                                                                                                                                                      Code
                                  No.       Uplift1   Floor     Snow           Roof        Wind      Uplift1      Floor      Snow        Roof    Wind     Uplift1     Floor    Snow      Roof    Wind       Ref.
                                             (160)    (100)     (115)          (125)       (160)      (160)       (100)      (115)       (125)   (160)     (160)      (100)    (115)     (125)   (160)
                                                                                                                       Single 2x Sizes
                               LUS24         435       670       765            820        1,045       435         725        825         890    1,120      360       495       565      605      770
                               LUS26        1,165      865       990           1,070       1,355      1,165        935       1,070       1,150   1,475      865       635       725      785     1,000    IBC, FL,
                               MUS26         930      1,295     1,480          1,560       1,560       930        1,405      1,560       1,560   1,560      810       955      1,090    1,180    1,350      LA
                               HUS26        1,320     2,735     3,095          3,235       3,235      1,320       2,960      3,280       3,280   3,280     1,150     2,350     2,660    2,780    2,780
                               HGUS26        875      4,340     4,850          5,170       5,390       875        4,690      5,220       5,390   5,390      780      3,225     3,610    3,870    3,985    IBC, FL
                               LUS28        1,165     1,100     1,260          1,350       1,725      1,165       1,195      1,360       1,465   1,730      865       810       925     1,000    1,270
                                                                                                                                                                                                          IBC, FL,
                               MUS28        1,320     1,730     1,975          2,125       2,255      1,320       1,875      2,135       2,255   2,255     1,150     1,270     1,455    1,575    1,955
                                                                                                                                                                                                            LA
                               HUS28        1,760     4,095     4,095          4,095       4,095      1,760       4,095      4,095       4,095   4,095     1,480     3,520     3,520    3,520    3,520
                               HGUS28       1,650     7,275     7,275          7,275       7,275      1,650       7,275      7,275       7,275   7,275     1,325     3,670     3,820    3,915    4,250    IBC, FL
                               LUS210       1,165     1,335     1,530          1,640       2,090      1,165       1,450      1,655       1,775   2,270      865       985      1,120    1,215    1,500    IBC, FL,
                                                                                                                                                                                                            LA




                                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                               HUS210       2,635     5,450     5,795          5,830       5,830      2,635       5,395      5,780       5,830   5,830     2,220     4,685     4,985    5,015    5,015
                               HGUS210      2,090     9,100     9,100          9,100       9,100      2,090       9,100      9,100       9,100   9,100     1,545     6,340     6,730    6,730    6,730    IBC, FL
                              1. For dimensions and fastener information, see table above. See table footnotes on p. 195.




                          HHUS/HGUS
                          See Hanger Options information on pp. 98–99.
                          HHUS — Sloped and/or Skewed Seat
                          •• HHUS hangers can be skewed to a maximum of 45° and/or sloped to a maximum of 45°
                          •• For skew only, maximum allowable download is 0.85 of the table load
                          •• For sloped only or sloped and skewed hangers, the maximum allowable download
                             is 0.65 of the table load
                          •• Uplift loads for sloped/skewed conditions are 0.72 of the table load, not to exceed 2,475 lb.
                                                                                                                                                                                                    Acute
                          •• The joist must be bevel-cut to allow for double shear nailing                                                                                                           side
                          HGUS — Skewed Seat
                          •• HGUS hangers can be skewed only to a maximum of 45°. Allowable loads are:
                            HGUS Seat Width           Joist                 Down Load                         Uplift                                                    Specify angle
                            W < 2"                    Square cut            0.62 of table load                0.46 of table load                                      Top View HHUS Hanger
                            W < 2"                    Bevel cut             0.72 of table load                0.46 of table load                                             Skewed Right
                            2" < W < 6"               Bevel cut             0.85 of table load                0.41 of table load                                       (joist must be bevel cut)
                                                                                                                                                                     All joist nails installed on the
                            2" < W < 6"               Square cut            0.46 of table load                0.41 of table load                                    outside angle (non-acute side).
                            W > 6"                    Bevel cut             0.85 of table load                0.41 of table load
194
                                                                                                               UPDATED 06/01/19
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 196 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LUS/MUS/HUS/HHUS/HGUS
                                                     These products are available with                     For stainless                     Many of these products are approved for installation
                                                     additional corrosion protection.                      steel fasteners,                  with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                      see p. 21.                        See pp. 335–337 for more information.


                                                                      Min.     Dimensions (in.)                        Fasteners (in.)                      DF/SP Allowable Loads                 SPF/HF Allowable Loads
                                                         Model                                                                                                                                                                      Code
                                                                      Heel Ga.                                  Carrying             Carried          Uplift Floor Snow Roof Wind Uplift Floor Snow Roof Wind
                                                          No.                   W    H      B                                                                                                                                       Ref.
                                                                     Height                                     Member               Member           (160) (100) (115) (125) (160) (160) (100) (115) (125) (160)
                                                                                                                                            Double 2x Sizes
                                                      LUS24-2          2 1/4    18   3 1/8    3 1/8    2     (4) 0.162 x 3 1/2    (2) 0.162 x 3 1/2   410      800   905   980      1,245   355     690    780    845      1,070
                                                      LUS26-2         4 9/16    18   3 1/8    4 7/8    2     (4) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   1,060 1,030 1,170 1,265 1,595         910     885   1,005 1,090 1,370
                                                      HHUS26-2        4 5/16    14   3 5/16 5 3/8      3     (14) 0.162 x 3 1/2   (6) 0.162 x 3 1/2   1,320 2,830 3,190 3,415 4,250 1,135 2,435 2,745 2,935 3,655
                                                      HGUS26-2        4 9/16    12   3 5/16 5 7/16     4     (20) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,155 4,340 4,850 5,170 5,575 1,855 3,730 4,170 4,445 4,795
                                                      LUS28-2         4 9/16    18   3 1/8      7      2     (6) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   1,060 1,315 1,490 1,610 2,030         910    1,130 1,280 1,385 1,745 IBC, FL,
                                                      HHUS28-2        6 9/16    14   3 5/16 7 1/4      3     (22) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   1,760 4,265 4,810 5,155 5,980 1,515 3,670 4,135 4,435 5,145            LA
                                                      HGUS28-2        6 9/16    12   3 5/16 7 3/16     4     (36) 0.162 x 3 1/2 (12) 0.162 x 3 1/2 3,235 7,460 7,460 7,460 7,460 2,780 6,415 6,415 6,415 6,415




                                                                                                                                                                                                                                              Plated Truss Connectors
                                                      LUS210-2        6 7/16    18   3 1/8      9      2     (8) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,445 1,830 2,075 2,245 2,830 1,245 1,575 1,785 1,930 2,435
                                                      HHUS210-2        8 3/8    14   3 5/16 8 7/8      3     (30) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 3,550 5,705 6,435 6,485 6,485 3,335 4,905 5,340 5,060 5,190
                                                      HGUS210-2       8 9/16    12   3 5/16 9 3/16     4     (46) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 4,095 9,100 9,100 9,100 9,100 3,520 7,460 7,825 7,825 7,825
                                                                                                                                             Triple 2x Sizes
                                                      HGUS26-3        4 13/16   12   4 15/16 5 1/2     4     (20) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,155 4,340 4,850 5,170 5,575 1,855 3,730 4,170 4,445 4,795 IBC, FL,
                                                      HGUS28-3        6 13/16   12   4 15/16 7 1/4     4     (36) 0.162 x 3 1/2 (12) 0.162 x 3 1/2 3,235 7,460 7,460 7,460 7,460 2,780 6,415 6,415 6,415 6,415      LA
                                                      HHUS210-3        8 3/8    14   4 11/16 8 7/8     3     (30) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 3,405 5,630 6,375 6,485 6,485 2,930 4,840 5,485 5,575 5,575                       FL
                                                      HGUS210-3       8 13/16   12   4 15/16 9 1/4     4     (46) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 4,095 9,100 9,100 9,100 9,100 3,520 7,825 7,825 7,825 7,825
                                                                                                                                                                                                                                   IBC, FL,
                                                      HGUS212-3       10 5/8    12   4 15/16 10 3/4    4     (56) 0.162 x 3 1/2 (20) 0.162 x 3 1/2 5,695 9,045 9,045 9,045 9,045 4,900 7,780 7,780 7,780 7,780
                                                                                                                                                                                                                                     LA
                                                      HGUS214-3       12 5/8    12   4 15/16 12 3/4    4     (66) 0.162 x 3 1/2 (22) 0.162 x 3 1/2 5,695 10,125 10,125 10,125 10,125 4,900 8,190 8,190 8,190 8,190
                                                                                                                                           Quadruple 2x Sizes
                                                      HGUS26-4         5 1/2    12   6 9/16 5 7/16     4     (20) 0.162 x 3 1/2   8) 0.162 x 3 1/2    2,155 4,340 4,850 5,170 5,575 1,855 3,730 4,170 4,445 4,795 IBC, FL,
                                                      HGUS28-4         7 1/4    12   6 9/16 7 3/16     4     (36) 0.162 x 3 1/2 (12) 0.162 x 3 1/2 3,235 7,460 7,460 7,460 7,460 2,780 6,415 6,415 6,415 6,415      LA
                                                      HHUS210-4        8 3/8    14   6 1/8    8 7/8    3     (30) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 3,405 5,630 6,375 6,485 6,485 2,930 4,840 5,485 5,575 5,575                       FL
                                                      HGUS210-4        9 1/4    12   6 9/16 9 3/16     4     (46) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 4,095 9,100 9,100 9,100 9,100 3,520 7,825 7,825 7,825 7,825
                                                                                                                                                                                                                                   IBC, FL,
                                                      HGUS212-4       10 5/8    12   6 9/16 10 5/8     4     (56) 0.162 x 3 1/2 (20) 0.162 x 3 1/2 5,695 9,045 9,045 9,045 9,045 4,900 7,780 7,780 7,780 7,780
                                                                                                                                                                                                                                     LA
                                                      HGUS214-4       12 5/8    12   6 9/16 12 5/8     4     (66) 0.162 x 3 1/2 (22) 0.162 x 3 1/2 5,695 10,125 10,125 10,125 10,125 4,900 8,710 8,710 8,710 8,710
                                                                                                                                                 4x Sizes
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      LUS46            4 3/8    18   3 9/16 4 3/4      2     (4) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   1,060 1,030 1,170 1,265 1,595         910     885   1,005 1,090 1,370 IBC, FL
                                                      HGUS46          4 7/16    12   3 5/8    4 7/16   4     (20) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   2,155 4,340 4,850 5,170 5,575 1,855 3,730 4,170 4,445 4,795
                                                      HHUS46          4 5/16    14   3 5/8 5 3/16      3     (14) 0.162 x 3 1/2   (6) 0.162 x 3 1/2   1,320 2,830 3,190 3,415 4,250 1,135 2,435 2,745 2,935 3,655
                                                      LUS48            4 3/8    18   3 9/16 6 3/4      2     (6) 0.162 x 3 1/2    (4) 0.162 x 3 1/2   1,060 1,315 1,490 1,610 2,030         910    1,130 1,280 1,385 1,745 IBC, FL,
                                                      HUS48            6 1/8    14   3 9/16     7      2     (6) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,320 1,580 1,790 1,930 2,415 1,135 1,360 1,540 1,660 2,075            LA
                                                      HHUS48           6 1/2    14   3 5/8    7 1/8    3     (22) 0.162 x 3 1/2   (8) 0.162 x 3 1/2   1,760 4,265 4,810 5,155 5,980 1,515 3,670 4,135 4,435 5,145
                                                      HGUS48          6 7/16    12   3 5/8 7 1/16      4     (36) 0.162 x 3 1/2 (12) 0.162 x 3 1/2 3,235 7,460 7,460 7,460 7,460 2,780 6,415 6,415 6,415 6,415
                                                      LUS410           6 1/4    18   3 9/16 8 3/4      2     (8) 0.162 x 3 1/2    (6) 0.162 x 3 1/2   1,445 1,830 2,075 2,245 2,830 1,245 1,575 1,785 1,930 2,435
                                                      HHUS410          8 3/8    14   3 5/8      9      3     (30) 0.162 x 3 1/2 (10) 0.162 x 3 1/2 3,550 5,705 6,435 6,485 6,485 3,265 4,905 5,535 5,575 5,575
                                                                                                                                                                                                                                   IBC, FL,
                                                      HGUS410         8 7/16    12   3 5/8 9 1/16      4     (46) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 4,095 9,100 9,100 9,100 9,100 3,520 7,825 7,825 7,825 7,825
                                                                                                                                                                                                                                     LA
                                                      HGUS412         10 7/16   12   3 5/8 10 7/16     4     (56) 0.162 x 3 1/2 (20) 0.162 x 3 1/2 5,695 9,045 9,045 9,045 9,045 4,900 7,780 7,780 7,780 7,780
                                                      HGUS414         11 7/16   12   3 5/8 12 7/16     4     (66) 0.162 x 3 1/2 (22) 0.162 x 3 1/2 5,695 10,125 10,125 10,125 10,125 4,900 8,190 8,190 8,190 8,190
                                                                                                                                            Double 4x Sizes
                                                      HGUS7.37/10     8 7/16    12   7 3/8 8 9/16      4     (46) 0.162 x 3 1/2 (16) 0.162 x 3 1/2 3,430 9,095 9,095 9,095 9,095 2,950 7,820 7,820 7,820 7,820
                                                      HGUS7.37/12     10 7/16   12   7 3/8 10 9/16     4     (56) 0.162 x 3 1/2 (20) 0.162 x 3 1/2 3,835 9,295 9,295 9,295 9,295 3,300 7,995 7,995 7,995 7,995                       FL
                                                      HGUS7.37/14     11 7/16   12   7 3/8 12 9/16     4     (66) 0.162 x 3 1/2 (22) 0.162 x 3 1/2 5,080 10,500 10,500 10,500 10,500 4,370 9,030 9,030 9,030 9,030
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Wind (160) is a download rating.
                                                     3. Minimum heel height shown is required to achieve full table loads. For less than minimum heel height, see technical bulletin T-C-REDHEEL at strongtie.com.
                                                     4. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software includes
                                                        the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                                                     5. Loads shown are based on a two-ply 2x carrying member minimum for nailed hangers. With 3x carrying members, use 0.162" x 2 1/2" nails in the header
                                                        and 0.162" x 3 1/2" in the joist, with no load reduction. With single 2x carrying members, use 0.148" x 1 1/2" nails in the header and 0.148" x 3" in the joist,
                                                        and reduce the load to 0.64 of the table value.
                                                     6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.

                                                                                                                                                                                                                                                   195
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 197 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          HTU
                          Face-Mount Truss Hanger
                          The HTU face-mount truss hanger has nail patterns                                                                  13⁄4"
                          designed specifically for shallow heel heights, so that
                          full allowable loads (with minimum nailing) apply to
                          heel heights as low as 3 7⁄8". Minimum and maximum
                          nailing options provide solutions for varying heel
                          heights and end conditions.
                          Alternate allowable loads are provided for gaps
                          between the end of the truss and the carrying member
                          up to 1⁄2" max. to allow for greater construction
                          tolerances (maximum gap for standard allowable loads
                          is 1⁄8" per ASTM D1761 and D7147). See technical
                          bulletin T-C-HANGERGAP at strongtie.com for                                                                                                 Typical HTU26
                          more information.                                                                                                                          Minimum Nailing
                          Material: 16 gauge                                                                                                                            Installation
                                                                                                                                  HTU26
                          Finish: Galvanized
Plated Truss Connectors




                          Installation:
                          •• Use all specified fasteners; see General Notes
                          •• Can be installed filling round holes only, or filling
                             round and triangle holes for maximum values
                          •• See alternate installation for applications
                             using the HTU26 on a 2x4 carrying member or                                    Min. heel
                             HTU28 or HTU210 on a 2x6 carrying member                                         height
                                                                                                            per table
                             for additional uplift capacity
                          Options:                                                                                                         ⅛" max. gap between end of
                                                                                                                                           truss and carrying member
                          •• HTU may be skewed up to 67 1⁄2°. See Hanger
                                                                                                                                                                                   Alternate Installation –
                             Options on pp. 98–99 for allowable loads.                                                       HTU Installation for                                   HTU28 Installed on
                          •• See engineering letter L-C-HTUSD at strongtie.com                                           Standard Allowable Loads                                  2x6 Carrying Member
                             for installation with Strong-Drive® SD fasteners.                                              (for 1⁄2" maximum gap,                                     (HTU210 similar)
                                                                                                                        use Alternate Allowable Loads.)
                          Codes: See p. 12 for Code Reference Key Chart


                                Many of these products are approved for installation with Strong-Drive®
                                SD Connector screws. See pp. 335–337 for more information.

                          Standard Allowable Loads (1/8" Maximum Hanger Gap)




                                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                              Min. Dimensions (in.)                       Fasteners (in.)                          DF/SP Allowable Loads                      SPF/HF Allowable Loads
                               Model                                                                                                                                                                           Code
                                              Heel                                 Carrying             Carried          Uplift    Floor   Snow      Roof    Wind    Uplift    Floor   Snow    Roof    Wind
                                No.                                                                                                                                                                            Ref.
                                             Height W    H      B
                                                                                   Member               Member           (160)     (100)   (115)     (125)   (160)   (160)     (100)   (115)   (125)   (160)
                                                                                                                       Single 2x Sizes
                           HTU26              3 1/2   1 5/8    5 7/16   3 1/2   (20) 0.162 x 3 1/2   (11) 0.148 x 1 1/2    640 2,670       2,670     2,670   2,670    550     1,680    1,680   1,680   1,680
                           HTU26 (Min.)       3 7/8   1 5/8    5 7/16   3 1/2   (20) 0.162 x 3 1/2   (14) 0.148 x 1 1/2 1,250 2,940        3,200     3,200   3,200   1,075    1,852    2,015   2,015   2,015
                           HTU26 (Max.)       5 1/2   1 5/8    5 7/16   3 1/2   (20) 0.162 x 3 1/2   (20) 0.148 x 1 1/2 1,555 2,940        3,320     3,580   4,010   1,335    2,530    2,855   3,080   3,450   IBC,
                           HTU28 (Min.)       3 7/8   1 5/8    7 1/16   3 1/2   (26) 0.162 x 3 1/2   (14) 0.148 x 1 1/2 1,235 3,820        3,895     3,895   3,895   1,060    2,865    2,920   2,920   2,920    FL,
                           HTU28 (Max.)       7 1/4   1 5/8    7 1/16   3 1/2   (26) 0.162 x 3 1/2   (26) 0.148 x 1 1/2 2,020 3,820        4,315     4,655   5,435   1,735    3,285    3,710   4,005   4,675    LA
                           HTU210 (Min.)      3 7/8   1 5/8    9 1/16   3 1/2   (32) 0.162 x 3 1/2   (14) 0.148 x 1 1/2 1,330 4,300        4,300     4,300   4,300   1,145    3,225    3,225   3,225   3,225
                           HTU210 (Max.)      9 1/4   1 5/8    9 1/16   3 1/2   (32) 0.162 x 3 1/2   (32) 0.148 x 1 1/2 3,315 4,705        5,310     5,730   5,995   2,850    4,045    4,565   4,930   5,155
                                                                                                                      Double 2x Sizes
                           HTU26-2 (Min.)     3 7/8   3 5/16   5 7/16   3 1/2   (20) 0.162 x 3 1/2    (14) 0.148 x 3      1,515 2,940      3,320     3,580   3,910   1,305    1,850    2,090   2,255   2,465
                           HTU26-2 (Max.)     5 1/2   3 5/16   5 7/16   3 1/2   (20) 0.162 x 3 1/2    (20) 0.148 x 3      2,175 2,940      3,320     3,580   4,480   1,870    2,530    2,855   3,080   3,855
                           HTU28-2 (Min.)     3 7/8   3 5/16   7 1/16   3 1/2   (26) 0.162 x 3 1/2    (14) 0.148 x 3      1,530 3,820      4,310     4,310   4,310   1,315    2,865    3,235   3,235   3,235   IBC,
                                                                                                                                                                                                                FL,
                           HTU28-2 (Max.)     7 1/4   3 5/16   7 1/16   3 1/2   (26) 0.162 x 3 1/2    (26) 0.148 x 3      3,485 3,820      4,315     4,655   5,825   2,995    3,285    3,710   4,005   5,010    LA
                           HTU210-2 (Min.)    3 7/8   3 5/16   9 1/16   3 1/2   (32) 0.162 x 3 1/2    (14) 0.148 x 3      1,755 4,705      4,815     4,815   4,815   1,510    3,530    3,610   3,610   3,610
                           HTU210-2 (Max.)    9 1/4   3 5/16   9 1/16   3 1/2   (32) 0.162 x 3 1/2    (32) 0.148 x 3      4,110 4,705      5,310     5,730   6,515   3,535    4,045    4,565   4,930   5,605
                          1. The maximum hanger gap is measured between the joist (or truss) end and the carrying member.
                          2. Minimum heel heights required for full table loads are based on a minimum 2:12 pitch.
                          3. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          4. Wind (160) is a download rating.
                          5. For hanger gaps between 1/8" and 1/2", use the Alternate Allowable Loads.
                          6. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                             includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                          7. Loads shown are based on a minimum two-ply 2x carrying member. For single 2x carrying members, use 0.148" x 1 1/2" nails in the header and
                             reduce the allowable download to 0.70 of the table value. The allowable uplift is 100% of the table load.
                          8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
196
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 198 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HTU
                                                  Face-Mount Truss Hanger (cont.)
                                                        Many of these products are approved for installation with Strong-Drive®
                                                        SD Connector screws. See pp. 335–337 for more information.


                                                  Alternate Installation Table for 2x4 and 2x6 Carrying Member
                                                                      Min.                                 Fasteners (in.)                           DF/SP Allowable Loads                             SPF/HF Allowable Loads
                                                                            Minimum
                                                                      Heel                                                                                                                                                                      Code
                                                     Model No.              Carrying              Carrying             Carried          Uplift      Floor     Snow     Roof      Wind      Uplift      Floor     Snow        Roof      Wind
                                                                     Height                                                                                                                                                                     Ref.
                                                                            Member                Member               Member           (160)       (100)     (115)    (125)     (160)     (160)       (100)     (115)       (125)     (160)
                                                                      (in.)

                                                   HTU26 (Min.)       3 7/8    (2) 2x4      (10) 0.162 x 3 1/2 (14) 0.148 x 1 1/2        845        1,470     1,660    1,790    1,875       795        1,265     1,430       1,540     1,615
                                                   HTU26 (Max.)       5 1/2    (2) 2x4      (10) 0.162 x 3 1/2 (20) 0.148 x 1 1/2       1,240       1,470     1,660    1,790    2,220       1065       1,265     1,430       1,540     1,910    IBC,
                                                                                                                                                                                                                                                 FL,
                                                   HTU28 (Max.)       7 1/4    (2) 2x6      (20) 0.162 x 3 1/2 (26) 0.148 x 1 1/2       1,920       2,940     3,320   3,580     3,905      1,650       2,530     2,855       3,080     3,360     LA
                                                   HTU210 (Max.)      9 1/4    (2) 2x6      (20) 0.162 x 3 1/2 (32) 0.148 x 1 1/2       2,880       2,940     3,320   3,580     3,905      2,475       2,530     2,855       3,080     3,360




                                                                                                                                                                                                                                                       Plated Truss Connectors
                                                  1. See table below for dimensions and additional footnotes.
                                                  2. Maximum hanger gap for the alternative installation is 1/2".
                                                  3. Wind (160) is a download rating.
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                  Alternative Allowable Loads (1/2" Maximum Hanger Gap)
                                                                                Dimensions (in.)                      Fasteners (in.)                         DF/SP Allowable Loads                         SPF/HF Allowable Loads
                                                                      Min.
                                                                                                                                                                                                                                                Code
                                                      Model No.       Heel                                      Carrying           Carried           Uplift   Floor   Snow     Roof      Wind      Uplift    Floor   Snow      Roof     Wind
                                                                                W         H         B                                                                                                                                           Ref.
                                                                     Height                                     Member             Member            (160)    (100)   (115)    (125)     (160)     (160)     (100)   (115)     (125)    (160)

                                                                                                                                                 Single 2x Sizes
                                                   HTU26               3 1/2   1 5/8     5 7/16    3 1/2    (20) 0.162 x 3 1/2 (11) 0.148 x 1 1/2     635     2,395   2,395    2,395     2,395      545      1510    1,510     1,510    1,510
                                                   HTU26 (Min.)        3 7/8   1 5/8     5 7/16    3 1/2    (20) 0.162 x 3 1/2 (14) 0.148 x 1 1/2    1,175    2,940   3,100    3,100     3,100     1,010    1,955    1,955     1,955    1,955
                                                   HTU26 (Max.)        5 1/2   1 5/8     5 7/16    3 1/2    (20) 0.162 x 3 1/2 (20) 0.148 x 1 1/2    1,215    2,940   3,320    3,580     3,630     1,045    1,850    2,090     2,285    2,285
                                                                                                                                                                                                                                                IBC,
                                                   HTU28 (Min.)        3 7/8   1 5/8     7 1/16    3 1/2    (26) 0.162 x 3 1/2 (14) 0.148 x 1 1/2    1,110    3,770   3,770    3,770     3,770      955     2,825    2,825     2,825    2,825    FL,
                                                                                                                                                                                                                                                 LA
                                                   HTU28 (Max.)        7 1/4   1 5/8     7 1/16    3 1/2    (26) 0.162 x 3 1/2 (26) 0.148 x 1 1/2 1,920       3,820   4,315    4,655     5,015     1,695    2,865    3,235     3,490    3,765
                                                   HTU210 (Min.)       3 7/8   1 5/8     9 1/16    3 1/2    (32) 0.162 x 3 1/2 (14) 0.148 x 1 1/2    1,250    3,600   3,600    3,600     3,600     1,075    2,700    2,700     2,700    2,700
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   HTU210 (Max.)       9 1/4   1 5/8     9 1/16    3 1/2    (32) 0.162 x 3 1/2 (32) 0.148 x 1 1/2 3,255       4,705   5,020    5,020     5,020     2,800    3,530    3,765     3,765    3,765
                                                                                                                                               Double 2x Sizes
                                                   HTU26-2 (Min.)      3 7/8   3 5/16    5 7/16    3 1/2    (20) 0.162 x 3 1/2   (14) 0.148 x 3      1,515    2,940   3,320    3,500     3,500     1,305    2,205    2,205     2,205    2,205
                                                   HTU26-2 (Max.)      5 1/2   3 5/16    5 7/16    3 1/2    (20) 0.162 x 3 1/2   (20) 0.148 x 3      1,910    2,940   3,320    3,500     3,500     1,645    2,205    2,205     2,205    2,205
                                                   HTU28-2 (Min.)      3 7/8   3 5/16    7 1/16    3 1/2    (26) 0.162 x 3 1/2   (14) 0.148 x 3      1,490    3,820   3,980    3,980     3,980     1,280    2,865    2,985     2,985    2,985   IBC,
                                                                                                                                                                                                                                                 FL,
                                                   HTU28-2 (Max.)      7 1/4   3 5/16    7 1/16    3 1/2    (26) 0.162 x 3 1/2   (26) 0.148 x 3      3,035    3,820   4,315    4,655     5,520     2,610    2,865    3,235     3,490    4,140    LA
                                                   HTU210-2 (Min.)     3 7/8   3 5/16    9 1/16    3 1/2    (32) 0.162 x 3 1/2   (14) 0.148 x 3      1,755    4,255   4,255    4,255     4,255      1,510    3,190   3,190     3,190    3,190
                                                   HTU210-2 (Max.)     9 1/4   3 5/16    9 1/16    3 1/2    (32) 0.162 x 3 1/2   (32) 0.148 x 3      3,855    4,705   5,310    5,730     6,470     3,315    3,530    3,980     4,300    4,855
                                                  1. The maximum hanger gap is measured between the joist (or truss) end and the carrying member.
                                                  2. Minimum heel heights required for full table loads are based on a minimum 2:12 pitch.
                                                  3. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  4. Wind (160) is a download rating.
                                                  5. For hanger gaps between 1/8" and 1/2", use the Alternate Allowable Loads.
                                                  6. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                                                     includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                                                  7. Loads shown are based on a minimum two-ply 2x carrying member. For single 2x carrying members, use 0.148" x 1 1/2" nails in the header and
                                                     reduce the allowable download to 0.70 of the table value. The allowable uplift is 100% of the table load.
                                                  8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                                            197
                                                                                                                                    UPDATED 06/01/19
                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 199 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          HTU
                          Face-Mount Truss Hanger (cont.)
                          Options: See Hanger Options information on pp. 98–99.
                          Skewed Seat
                          •• Skewable up to 67 1⁄2°
                          •• Available in single and two-ply size
                          •• No bevel cut required


                          Allowable Loads for Skewed HTU Hangers
                                                                        Fasteners (in.)                   DF/SP Allowable Loads               SPF/HF Allowable Loads
                              Model         Skew Angle
                               No.           (Degree)          Carrying               Carried             Uplift          Download            Uplift        Download
                                                               Member                 Member              (160)         (100/115/125)         (160)       (100/115/125)
Plated Truss Connectors




                                                < 51        (20) 0.162 x 3 1/2    (14) 0.148 x 1 1/2      1,315            2,945              1,130           2,530
                            HTU26
                                               51-67 1/2    (20) 0.162 x 3 1/2    (12) 0.148 x 1 1/2       970             2,595              835             2,230
                                                < 51        (26) 0.162 x 3 1/2    (20) 0.148 x 1 1/2      2,015            3,060              1,730           2,630
                            HTU28
                                               51-67 1/2    (26) 0.162 x 3 1/2    (17) 0.148 x 1 1/2      1,485            2,815              1,280           2,420
                                                < 51        (32) 0.162 x 3 1/2    (26) 0.148 x 1 1/2      2,715             3,175             2,335           2,730
                            HTU210
                                               51-67 1/2    (32) 0.162 x 3 1/2    (22) 0.148 x 1 1/2      2,005            3,040              1,725           2,615
                                                < 51        (20) 0.162 x 3 1/2     (14) 0.148 x 3         1,335            2,555              1,145           2,200
                            HTU26-2
                                               51-67 1/2    (20) 0.162 x 3 1/2     (12) 0.148 x 3         1,110            2,700               955            2,320
                                                < 51        (26) 0.162 x 3 1/2     (20) 0.148 x 3         2,470            3,890              2,120           3,345
                            HTU28-2
                                               51-67 1/2    (26) 0.162 x 3 1/2     (17) 0.148 x 3         1,710            3,775              1,470           3,245
                                                < 51        (32) 0.162 x 3 1/2     (26) 0.148 x 3         3,600            4,935              3,100           4,245
                            HTU210-2
                                               51-67 1/2    (32) 0.162 x 3 1/2     (22) 0.148 x 3         2,255            4,790              1,940           4,120
                          1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                             Reduce where other loads govern.
                          2. Allowable downloads may not be increased.
                          2. Maximum hanger gap between end of joist (truss) and face of carrying member is 1/8".
                          3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                           “A”
                                                                         flange

                                        “A”                       Acute
                                      flange                       side


                                               Specify angle                                            Specify angle
                                                                                                        51° to 671⁄2°
                                          Top View HTU Hanger
                                                                                                       Top View HTU Hanger
                                           Skewed Right < 51°
                                                                                                        Skewed Right ≥ 51°




198
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 200 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WP/HWP/HWPH/WMU
                                                  Plated Truss Top-Flange Hangers
                                                  The WP hangers offer design flexibility and versatility supporting trusses off                                                                                                           10"
                                                                                                                                                                                                            7 ga.
                                                  of wood or steel. WMU hangers are designed for use on standard 8" grouted                                                                                  top     2½"
                                                  masonry block wall construction.                                                                                                                         flange

                                                  Material: WP/HWP — 7-gauge top flange and 12-gauge stirrup;                                                                                                         25⁄16"
                                                  HWPH — 3-gauge top flange and 7-gauge stirrup
                                                  Finish: Simpson Strong-Tie gray paint; hot-dip galvanized available: specify HDG.
                                                  Installation:                                                                                                                                                                                         H

                                                  •• Use all specified fasteners.
                                                  •• The WP may be used for weld-on applications. The minimum size weld is a 1 1/2"
                                                     long fillet weld to each side of the top flange; weld size to match hanger material
                                                     thickness. See p. 18 note k for weld information. Weld-on applications have the
                                                     maximum allowable capacity listed. Uplift loads do not apply to this application.




                                                                                                                                                                                                                                       B




                                                                                                                                                                                                                                                            Plated Truss Connectors
                                                                                                                                                                                                                                                 W
                                                  •• Hangers can support multi-ply carried members; the individual members must
                                                     be secured together to work as a single unit before installation into the hanger.                                                             WP                                  HWP
                                                  •• See pp. 234–235 for WMU.
                                                  Options:
                                                  •• For skewed trusses using the WP hanger, order the Type B stirrup for
                                                     proper bearing
                                                  •• For 4x2 trusses, the ANP nail pattern may be ordered with WP hangers,
                                                     which will relocate the joist nails to the top and bottom chords
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                  Nailer Table                                                                                                                                                                    WMU Mid-Wall
                                                                           Top Flange                                                           The table indicates                                                               Installation
                                                                                                 Uplift Allowable Down Loads                    the maximum                                                                       See pp. 234–235.
                                                   Model       Nailer        Nailing
                                                                                                 (160) DF/SP SPF/HF LSL
                                                                              (in.)                                                             allowable loads
                                                                 2x      (2) 0.148 x 1 1/2        —       2,525        2,500    3,375           for WP, HWP and
                                                                                                                                                HWPH hangers
                                                               (2) 2x     (2) 0.148 x 3           —       3,255        3,255      —
                                                   WP                                                                                           used on wood
                                                                 3x      (2) 0.162 x 2 1/2        —       3,000        2,510    3,375           nailers. Nailers are
                                                                 4x       (2) 0.148 x 3           —       3,255        3,255      —             wood members
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                               (2) 2x     (3) 0.148 x 3          710      4,615         —         —             attached to the
                                                                                                                                                top of a steel
                                                   HWP           3x      (3) 0.162 x 2 1/2       970      4,615         —         —             I-beam, concrete
                                                                 4x      (3) 0.162 x 2 1/2 1,535          5,145         —         —             or masonry wall.
                                                               (2) 2x    (4) 0.162 x 2 1/2       710      6,400         —         —
                                                   HWPH          3x      (4) 0.162 x 2 1/2       970      6,470         —         —
                                                                 4x       (4)0.162 x 3 1/2       1,550    6,470         —         —
                                                  1. Attachment of nailer to supporting member is the responsibility
                                                     of the Designer.
                                                                                                                                                                                                              Typical WP Installation
                                                        These products are available with additional corrosion protection. For more information, see p. 15.                                                        for 4x2 Truss

                                                        Various Headers
                                                                                Joist                                     Fasteners (in.)                                                  Allowable Loads Header Type
                                                                                                                                                                                                                                                 Code
                                                         Model                                                                                                          Uplift
                                                                      Width4        Depth                Top                     Face                    Joist                   LVL     PSL     LSL     DF/SP SPF/HF I-Joist Masonry            Ref.
                                                                                                                                                                        (160)
                                                                   1 1/2 to 7      3 1/2 to 30     (2) 0.148 x 1 1/2              —                (2) 0.148 x 1 1/2     —       2,865   3,250    —      2,500      2,000      2,030        —    —
                                                         WP        1 1/2 to 7      3 1/2 to 30      (2) 0.148 x 3                 —                (2) 0.148 x 1 1/2     —       2,525   3,250   3,650   3,255      2,525       —           —
                                                                   1 1/2 to 7      3 1/2 to 30     (2) 0.162 x 3 1/2              —                (2) 0.148 x 1 1/2     —       3,635   3,320   3,650   3,255      2,600       —           —    IBC,
                                                                                                                                                                                                                                                  FL,
                                                                   1 1/2 to 7      6 to 15 5/8     (3) 0.162 x 3 1/2        (6) 0.162 x 3 1/2      (10) 0.148 x 1 1/2   1,535    3,995   4,500   4,350   3,955      3,955       —           —     LA
                                                         HWP
                                                                   1 1/2 to 7 15 3/4 to 32         (3) 0.162 x 3 1/2        (6) 0.162 x 3 1/2      (12) 0.148 x 1 1/2   1,560    3,995   4,500   4,350   3,955      3,955       —           —
                                                                   2 1/2 to 7      6 to 15 5/8     (4) 0.162 x 3 1/2        (8) 0.162 x 3 1/2      (10) 0.148 x 1 1/2   1,685    6,595   7,025   5,450   5,920      4,740       —           —    IBC,
                                                         HWPH
                                                                   2 1/2 to 7 15 3/4 to 32         (4) 0.162 x 3 1/2        (8) 0.162 x 3 1/2      (12) 0.148 x 1 1/2   2,075    6,595   7,025   5,450   5,920      4,740       —           —     FL
                                                        1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                        2. Joist dimensions do not include truss plate thickness.
                                                        3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                                                 199
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 201 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          HHSUQ
                          Heavy Severe Skew Truss Hanger
                          The HHSUQ is a high-load, face-mount, truss-to-truss hanger designed to                                                                                    12"
                          accommodate severe skews (45°–84°) for hip trusses, enabling a greater range
                          of installation applications. Fastening the HHSUQ with Strong-Drive® SDS
                          Heavy-Duty Connector screws makes installation fast and easy, while eliminating
                          the inconvenience of bolted applications.
                                                                                                                                                                                                             7"
                          Material: Back plate — 3 gauge; stirrup — 7 gauge
                          Finish: Simpson Strong-Tie gray paint
                          Installation: • Use all specified fasteners; see General Notes.
                          •• The joist/truss end may be square cut or bevel cut. 3 7⁄8" minimum heel height.                                                                                   45°–84°
                                                                                                                                                                  H                              skew
                          •• Strong-Drive SDS Heavy-Duty Connector screws supplied for all round holes.                                                                                       (left skew
                          •• All multiple members must be fastened together to act as a single unit.                                                                                           shown)

                          To Order: Left or right skew must be specified.




                                                                                                                                                                                       B
                                                                                                                                                                       W                     HHSUQ
Plated Truss Connectors




                          Codes: See p. 12 for Code Reference Key Chart



                                                      Dimensions (in.)                     SDS Fasteners                          DF/SP Allowable Loads                        SPF/HF Allowable Loads
                                  Model                                                                                                                                                                             Code
                                                                                                                         Uplift      Floor    Snow        Roof        Uplift         Floor   Snow           Roof
                                   No.              W             H           B         Face              Joist                                                                                                     Ref.
                                                                                                                         (160)       (100)     (115)      (125)       (160)          (100)   (115)          (125)
                           HHSUQ28-SDS            1 5/8         7 1/4       3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      4,215     4,405       4,530   1,005              3,025   3,160          3,250
                           HHSUQ28-2-SDS          3 5/16        7 1/4       3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ210-SDS           1 5/8         9 1/4       3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      4,215     4,405       4,530   1,005              3,025   3,160          3,250
                           HHSUQ210-2-SDS         3 5/16        9 1/4       3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ212-SDS           1 5/8         11 1/4      3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      4,215     4,405       4,530   1,005              3,025   3,160          3,250
                           HHSUQ212-2-SDS         3 5/16        11 1/4      3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ214-SDS           1 5/8         13 1/4      3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      4,215     4,405       4,530   1,005              3,025   3,160          3,250
                                                                                                                                                                                                                    —
                           HHSUQ48-SDS            3 5/8         7 1/4       3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ410-SDS           3 5/8         9 1/4       3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ412-SDS           3 5/8         11 1/4      3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ414-SDS           3 5/8         13 1/4      3 1/2   (23) 1/4" x 3"    (5) 1/4" x 3"      1,250      5,065     5,065       5,065       1,075          5,065   5,065          5,065
                           HHSUQ1.81/7-SDS        1 13/16       7 1/4       3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      5,065     5,065       5,065   1,005              5,065   5,065          5,065
                           HHSUQ1.81/9-SDS        1 13/16       9 1/2       3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      5,065     5,065       5,065   1,005              5,065   5,065          5,065




                                                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           HHSUQ1.81/11-SDS       1 13/16       11 7/8      3 1/2   (23) 1/4" x 3"   (5) 1/4" x 1 1/2"   1,170      5,065     5,065       5,065   1,005              5,065   5,065          5,065
                          1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          2. Strong-Drive® SDS Heavy-Duty Connector screws that penetrate all plies of the supporting girder (screws must penetrate a minimum of 1" into the last truss
                             ply) may also be used to transfer the load through all the plies of the supporting girder. When SDS Heavy-Duty Connector screws do not penetrate all plies of
                             the supporting girder truss, supplemental SDS screws at the hanger locations may be required to transfer the load to the truss plies not penetrated by the face
                             fasteners, as determined by the Designer. 3"-long SDS screws in the face may be replaced with 4 1/2"- or 6"-long SDS screws with no load reduction.
                          3. Loads shown are based on a minimum two-ply 2x8 carrying member. For single 2x carrying members, replace 3"-long Strong-Drive® SDS Heavy-Duty
                             Connector screws with 1 1/2"-long SDS screws and reduce the allowable download to 2,630 lb. for DF/SP and 1,895 lb. for SPF/HF. The tabulated allowable
                             uplift load is not reduced.
                          4. Girders must have adequate lateral bracing to prevent excessive displacement due to secondary torsional stresses. (Refer to ANSI/TPI 1-2014, Section 7.5.3.5.)
                          5. Truss chord cross-grain tension may limit allowable loads. Designer to refer to ANSI/TPI, Section 7.5.3.2 for connection details, limitations, and reductions.
                          6. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the requirements
                             of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).
                          7. For installations into LSL or PSL, use DF/SP table loads.



                                                            Single-ply carrying
                                                            member permitted                                                                                 Typical HHSUQL
                                                            with 11⁄2" SDS face
                                                               fasteners only
                                                                                                                                                             Skewed Left Installation
                                                                                                                                                             with Min. Heel Height




                                                                     Typical HHSUQ                                                                                                             2x8
                                                                 Skewed Right Installation                                                                         37                           b min
                                                                                                                                                                  hee⁄8" min                  choottom .
                                                                                                                                                                     l he .                      rd d
                                                                                                                                                                          igh    1
                                                                                                                                                                                  ⁄4" m              epth
                                                                                                                                                                             t         in.

200
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 202 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LTHMA
                                                  Light-Duty Multiple-Truss Hanger
                                                  A light-capacity hanger designed to carry two or three trusses
                                                  in a terminal hip installation.
                                                  Material: 16 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• The total load must be symmetrically distributed about
                                                     the centerline to avoid eccentric loading of the connector
                                                  •• Fill round holes for girder trusses with 2x4 bottom chords
                                                  •• Fill round and triangle holes for girder trusses
                                                     with 2x6 bottom chords
                                                                                                                                                              LTHMA




                                                                                                                                                                                                                                                 Plated Truss Connectors
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                          Fasteners (in.)                                                               DF/SP Allowable Loads
                                                   Model                                                                                                                                                                                  Code
                                                             Header                            Hips                                     Uplift (160)               Floor (100)                 Snow (115)            Roof (125 /160)
                                                    No.                     Header                                Jack                                                                                                                    Ref.
                                                                                              (Total)                             Hip      Jack    Total     Hip      Jack       Total   Hip     Jack    Total      Hip   Jack   Total
                                                            1-ply 2x4 (12) 0.148 x 1 1/2 (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2      65        15         140   655      150     1,460      660      155    1,475      660   155    1,475
                                                            2-ply 2x4    (12) 0.148 x 3   (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2     65        15         140   660      140     1,460      700      160    1,560      700   160    1,560    IBC,
                                                   LTHMA
                                                            1-ply 2x6 (18) 0.148 x 1 1/2 (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2      65        15         140   685      155     1,525      685      155    1,525      685   155    1,525     FL

                                                            2-ply 2x6    (18) 0.148 x 3   (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2     85        25         195   985      220     2,190 1,085         245    2,415 1,085      245    2,415
                                                  See footnotes below.


                                                                                          Fasteners (in.)                                                               SPF/HF Allowable Loads
                                                   Model                                                                                                                                                                                  Code
                                                             Header                                                                     Uplift (160)               Floor (100)                 Snow (115)            Roof (125 /160)
                                                    No.                     Header         Hips (Total)           Jack                                                                                                                    Ref.
                                                                                                                                  Hip      Jack    Total     Hip      Jack       Total   Hip      Jack      Total   Hip   Jack    Total
                                                            1-ply 2x4 (12) 0.148 x 1 1/2 (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2      55        10         120   565      125     1,255      570      125    1,270      570   125    1,270
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                            2-ply 2x4    (12) 0.148 x 3   (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2     55        10         120   565      125     1,255      605      135    1,340      605   135    1,340
                                                   LTHMA                                                                                                                                                                                   —
                                                            1-ply 2x6 (18) 0.148 x 1 1/2 (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2      55        10         120   590      130     1,310      590      130    1,310      590   130    1,310
                                                            2-ply 2x6    (18) 0.148 x 3   (6) 0.148 x 1 1/2 (2) 0.148 x 1 1/2    100        25         225   850      190     1,890      965      215    2,140 1,035      230    2,305
                                                  1. Allowable loads have been increased for wind or earthquake loading
                                                     with no further increase allowed. Reduce where other loads govern.
                                                  2. Hip loads are for each hip.
                                                  3. Load distribution is 45% for each hip and 10% for jack. Other
                                                     hip-jack load distributions are allowed if the load sum for all three
                                                     carried members does not exceed the total load and the hip
                                                     members are equally loaded.
                                                  4. Truss chord cross-grain tension may limit allowable loads in
                                                     accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector
                                                     Selector® software includes the evaluation of cross-grain tension
                                                     in its hanger allowable loads. For additional information, contact
                                                     Simpson Strong-Tie.
                                                  5. Fasteners: Nail dimensions in the table are listed diameter by
                                                     length. See pp. 21–22 for fastener information.




                                                                                                                                                                            Typical LTHMA Installation


                                                                                                                                                                                                                                                      201
                                                                                                                                UPDATED 06/01/19
                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 203 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          TJC
                          Jack Truss Connector
                          TJC is a versatile connector for jack trusses. Adjustable from 0 to 85                                                                    31⁄2"
                          degree (shipped with 67.5 degree bend). Nail hole locations allow for                                                                                                                                                                            31⁄2"
                          easy installation. Minimum nailing option on TJC37 provides faster
                          installation and lower installed cost.




                                                                                                                                                                                                                               strongtie.com/info
                                                                                                                                                                                                                                 Use & Warnings:
                                                                                                                                                                                             Use 8d x 1 1/2 Nails - Wood
                                                                                                                                                                                             or Use #10 Screws - Steel
                                                                                                                                                                             .5°
                                                                                                                                                                            67
                          Material: 16 gauge




                                                                                                                                                                                                                                                            ER-102
                          Finish: Galvanized




                                                                                                                                                    Strong-Tie®
                                                                                                                                                     SIMPSON




                                                                                                                                                                                                                                                                                      Strong-Tie ®
                                                                                                                                                                  TJC57
                                                                                                                                   51⁄8"




                                                                                                                                                                                                                                                                                      SIMPSON
                                                                                                                                                                                                                                                                              TJC57
                          Installation:




                                                                                                                                                                                                                              Use 8d x 1 1/2 Nails - Wood
                                                                                                                                                                                                                              or Use #10 Screws - Steel
                          •• Use all specified fasteners; see General Notes.




                                                                                                                                                                                             strongtie.com/info
                                                                                                                                                                                              Use & Warnings:
                                                                                                                                                                                   ER-102
                          •• TJC37 can be installed filling round holes only, or filling round and




                                                                                                                                                                                                                                                                      67
                                                                                                                                                                                                                                                                     .5°
                             triangle holes for maximum values.
                          •• To reduce the potential for splitting, install the TJC with a minimum
                             3⁄16" edge distance on the chord members.                                                                                                                TJC57
Plated Truss Connectors




                          •• Position the jack truss on the inside of the bend line with the end of
                             the jack truss flush with the bend line.                                                                                                     31⁄2"
                          •• Bend the TJC to the desired position (one bend cycle only).                                                                                                                                                                               31⁄2"
                          •• No bevel cut required.
                          •• Attachment of TJC to the top chord requires the Designer to check                                        31⁄8"
                             connection geometry for placement on both carried and carrying
                             chord members. See Top Chord Member Sizes table on p. 203 for
                             suggested chord sizes.
                          •• Supported jack member is a single 2x.
                          Codes: See p. 12 for Code Reference Key Chart                                                                                                               TJC37




                          Standard Installation
                                                           Fasteners (in.)                                                   Allowable Loads
                               Model                                                                                                                                                                                                                                                                 Code
                                                  Carrying               Carried                         DF/SP                                                                              SPF/HF
                                No.                                                                                                                                                                                                                                                                  Ref.
                                                  Member                 Member            0°     1°– 60°   61°– 67.5°     68°– 85°           0°                          1°– 60°                                          61°– 67.5°                                       68°– 85°




                                                                                                                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                            TJC37 (Min.)       (4) 0.131 x 1 1/2      (4) 0.131 x 1 1/2   340      265           305         250              290                           230                                               260                                               215
                            TJC37 (Max.)       (6) 0.131 x 1 1/2      (6) 0.131 x 1 1/2   510      425           375         375              440                           365                                               325                                               325                   IBC,
                                               (12) 0.131 x 1 1/2    (12) 0.131 x 1 1/2   825      785           750         750              710                           675                                               645                                               645                  LA, FL
                            TJC57
                                                 (12) SD9112           (12) SD9112        1,120    985           995         985              965                           845                                               855                                               845




                                           Typical TJC57 Standard Installation                                         Typical TJC57 Alternate Installation
                                                     (TJC37 similar)                                                             (TJC37 similar)

202
                                                                                                   UPDATED 06/01/19
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 204 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  TJC
                                                  Jack Truss Connector (cont.)
                                                  Alternate Installation
                                                                                        Fasteners
                                                                                                                                        Allowable Loads
                                                                                           (in.)
                                                         Model
                                                          No.                                                                 DF/SP                           SPF/HF
                                                                             Carrying               Carried
                                                                             Member                 Member
                                                                                                                       0°             1°–45°            0°             1°–45°

                                                    TJC37 (Alt. min.)     (4) 0.131 x 1 1/2    (4) 0.131 x 1 1/2      255              225              220             195

                                                    TJC37 (Alt. max.)     (6) 0.131 x 1 1/2    (6) 0.131 x 1 1/2      435              365              375             310

                                                    TJC57 (Alt.)          (12) 0.131 x 1 1/2   (12) 0.131 x 1 1/2     785              740              675             635

                                                  1. Loads may not be increased for duration of load.




                                                                                                                                                                                                                        Plated Truss Connectors
                                                  2. Allowable loads are for upward or downward direction.
                                                  3. TJC37 and TJC57 require single-ply carried members with minimum 2x4 and 2x6 chord members, respectively.
                                                  4. For back-to-back installation on a single-ply girder/hip member, use a 0.70 reduction of table loads.
                                                  5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                  6. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 335–337 for fastener information.




                                                     Jack truss                                               Jack truss                                                         Jack truss
                                                     bottom chord                                             bottom chord                                                      bottom chord


                                                                                      0°-85°                                                   0°-45°                                                     0°-85°


                                                                   Standard Installation                                      Alternate Installation                                         For back-to-back
                                                                        Top View                                                    Top View                                            installation, see footnote 4.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Top Chord Member Sizes
                                                                                                 Pitch
                                                         Part
                                                                           ≤ 3:12               ≤ 7:12              ≤ 12:12

                                                        TJC37                2x6                  2x6                2x8

                                                        TJC57                2x8                  2x8                2x10




                                                                                                                                                                                                                             203
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 205 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THJU
                          Multiple-Truss Hip/Jack Hanger
                          The THJU hip/jack hanger offers the most
                          flexibility and ease of installation without                                                                            11⁄2"
                          sacrificing performance. The U-shaped hanger
                          works for right- and left-hand hips and can be
                          ordered to fit a range of hip skews (up to 67 1⁄2°)
                          as well as various single and 2-ply hip/jack
                          combinations. Also can be installed before                                                                                      H
                          or after the hip and jack.
                          THJU26 is sized for the standard hip/jack
                          combination with a 45° left- or right-hand hip.
                          The wide seat of THJU26-W accommodates a
                          2-ply hip and 2-ply jack combination with a 45°




                                                                                                                                              B
                          maximum hip skew, or a standard single-ply                                                    W
                          hip/jack configuration with a maximum 67 1⁄2°
Plated Truss Connectors




                          hip skew. Intermediate seat widths are available                                             THJU26                                             Typical THJU26 Installation
                          for other hip/jack or hip/hip combinations.
                          Material: 12 gauge
                          Finish: Galvanized
                          Installation:
                                                                                                                                                  11⁄2" typ.
                                                                                                                                                  working
                                                                                                                                                                                                            3
                                                                                                                                                                                                             ⁄4" typ.
                          •• Use all specified fasteners; see General Notes
                                                                                                                                                   point                                                   working
                          Options:                                                                                                                                                                            point
                                                                                                                                  45°                                                   45°
                          •• THJU is available in intermediate seat widths
                             between 5 1⁄8" (THJU26 width) and 8 1⁄8"                                            THJU26-W Top View                                           THJU26 Top View
                                                                                                         Two-Ply Hip / Two-Ply Jack Installation                         Right-Hand Hip Installation
                             (THJU26-W width) with no load reduction.
                          •• For double-hip installation, divide the total
                             allowable load by 2 to determine the allowable                             THJU Intermediate Width
                             load for each hip. Order as THJU26X and                                    Options
                             specify width; see table for reference.
                                                                                                         Carried Member Combination Hip Skew                Width (W)
                          •• Allowable download and uplift for all                                        2-ply hip and single-ply jack   45°                  6 3/8
                             intermediate widths is 100% of the THJU26-W                                  Single-ply hip and 2-ply jack   45°                  6 3/4
                             table loads.                                                                 Double (terminal) hip           45°                  7 3/8
                          Codes: See p. 12 for Code Reference Key Chart                                   2-ply hip and 2-ply jack        45°             Use THJU26-W
                                                                                                                                        44°– 46°           Use THJU26




                                                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                        47°– 49°               5 1/2
                                                                                                                                        50°– 52°               5 3/4
                                                                                                                                        53°– 55°                6
                                                                                                          Single-ply hip                                                                             Hip
                                                                                                                                        56°– 57°               6 3/8                                skew
                                                                                                          and single-ply jack
                                                                                                                                        58°– 59°               6 5/8                            W
                                                                                                                                        60°– 61°                7
                                                                                                                                        62°– 63°               7 3/8              THJU Top View Installation
                                                                                                                                        64°– 65°          Use THJU26-W


                                                              Dimensions (in.)                      Fasteners (in.)                         DF/SP Allowable Loads                 SPF/HF Allowable Loads
                                           Min.
                            Model                                                                                                                   Download                       Download         Code
                                          Carried                                       Carrying                                      Uplift                         Uplift
                             No.                               W       H       B                          Hip            Jack                                                                       Ref.
                                          Member                                        Member                                        (160) Floor Snow Roof Wind (160) Floor Snow Roof Wind
                                                                                                                                             (100) (115) (125) (160)        (100) (115) (125) (160)
                                             2x4                                      (16) 0.148 x 3 (4) 0.148 x 3    (4) 0.148 x 3   780    1,915 1,915 1,915 1,915        670    1,645 1,645 1,645 1,645
                          THJU26                              5 1/8   5 3/8   3 1/2
                                      2x6 or end. vert.   3
                                                                                      (16) 0.148 x 3 (7) 0.148 x 3    (7) 0.148 x 3 1,310 2,255 2,350 2,350 2,350 1,125 1,935 2,020 2,020 2,020 IBC,
                                             2x4                                      (16) 0.148 x 3 (4) 0.148 x 3    (4) 0.148 x 3 685 1,825 1,825 1,825 1,825 590 1,570 1,570 1,570 1,570 FL
                          THJU26-W                            8 1/8   5 3/8   3 1/2
                                      2x6 or end. vert.3                              (16) 0.148 x 3 (7) 0.148 x 3    (7) 0.148 x 3 1,240 1,965 1,965 1,965 1,965 1,065 1,690 1,690 1,690 1,690
                          1. Tabulated loads are the total allowable loads of the hip and jack members combined; 65%–85% of the total load shall be distributed to the hip member, and
                             the remaining percentage of the total load shall be distributed to the jack. The combined hip and jack load may not exceed the published total load.
                          2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          3. For full load, the jack requires either a minimum 2x6 bottom chord or a minimum 2x4 end vertical; the hip requires either a minimum 2x6 bottom chord or a minimum
                             2x6 end vertical for hip skews up to 60°. For hip skews greater than 60° (THJU26-W only), a minimum 2x6 bottom chord or minimum 2x8 end vertical is required.
                          4. With single 2x carrying members, use 0.148" x 1 1/2" nails and use 100% of the table value.
                          5. For single 2x jacks, 0.148" x 1 1/2" nails may be substituted for the specified 0.148" x 3" with no reduction in load.
                          6. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                             includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                          7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
204
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 206 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THJA26/LTHJA26
                                                  Multiple-Truss Hip/Jack Hanger
                                                                  This product is preferable to similar
                                                                  connectors because of (a) easier installation,
                                                                  (b) higher loads, (c) lower installed cost, or
                                                                  a combination of these features.


                                                  The versatile THJA26 can accommodate right- or
                                                  left-hand hips (at 45-degree skews), and can be
                                                  installed before or after the hip and jack. Can also
                                                  be used for double (terminal) hips.
                                                  The LTHJA26 is a lighter-capacity version of the
                                                  THJA26 and offers the lowest-cost alternative for                                                                      (typ.)
                                                  light hip/jack load applications.
                                                  Material: THJA26 — 14 gauge; LTHJA26 — 18 gauge                                                       THJA26
                                                  Finish: Galvanized




                                                                                                                                                                                                                                               Plated Truss Connectors
                                                  Installation:                                                                                                                                     Typical THJA26 Installation
                                                  •• Use all specified fasteners; see General Notes.                                                                                                     (LTHJA26 similar)
                                                  •• All multiple members must be fastened together to
                                                     act as a single unit.
                                                  •• Shall be attached to a double girder truss to allow for
                                                     required minimum nail penetration. See footnote 3.                                                                                     LTHJA26
                                                  •• LTHJA26 only: 0.148" x 1 1/2" nails must be installed                                                                              US Patent 7,913,472
                                                     into bottom of hip members through bottom of
                                                     hanger seat for table loads.
                                                  Options:
                                                  •• These hangers cannot
                                                     be modified
                                                  Codes: See p. 12 for
                                                  Code Reference
                                                  Key Chart                                                                                                                                                                          Working
                                                                                                                                                                                          3⁄4"                                        point
                                                                                                3⁄4"
                                                                                                   typ.                                                                                      typ.
                                                                                                working                                                                                   working
                                                                                                 point                          Top View                  Top View                         point
                                                                                                                                Left-Hand               Right-Hand
                                                                                                                                Hip                              Hip                                         Top View
                                                                                                                                Installation            Installation                                   Terminal Hip without
                                                                                                                                                                                                       Center Common Jack
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                               Carried                        Fasteners (in.)                                            DF/SP Allowable Loads                      SPF/HF Allowable Loads
                                                    Model                                                                        Carried                                                                                               Code
                                                               Member          Carrying                                                        Uplift    Floor   Snow    Roof     Wind     Uplift    Floor   Snow    Roof    Wind
                                                     No.                                        Hip (each)         Jack          Member                                                                                                Ref.
                                                             Combination       Member                                                          (160)     (100)   (115)   (125)    (160)    (160)     (100)   (115)   (125)   (160)
                                                                                                                                    Hip        220        845    845     845      845       185       710     710    710     710
                                                              Side hip and        (20)             (7)              (4)
                                                                                                                                   Jack         75        280    280      280     280        65       235    235     235     235
                                                               center jack     0.148 x 3       0.148 x 1 1/2    0.148 x 1 1/2
                                                  LTHJA26                                                                       Hip and jack   295       1,125   1,125   1,125    1,125     250       945    945     945     945

                                                                 Double           (20)             (7)                           Hip (each)    285        630    630     630      630       240       530    530     530     530
                                                                                                                    —
                                                             (terminal) hip    0.148 x 3       0.148 x 1 1/2                     Two hips      565       1,260   1,260   1,260    1,260     475      1,060   1,060   1,060   1,060      IBC,
                                                                                                                                    Hip        685       1,890   2,130   2,205    2,205     575      1,590   1,790   1,850   1,850       FL
                                                              Side hip and        (20)             (6)              (4)
                                                                                                                                   Jack        230        630    710     735      735       195       530    595     615     615
                                                               center jack    0.162 x 3 1/2    0.148 x 1 1/2    0.148 x 1 1/2
                                                  THJA26                                                                        Hip and jack   915       2,520   2,840   2,940    2,940     770      2,115   2,385   2,470   2,470

                                                                 Double         (20)               (6)                           Hip (each)    460       1,260   1,420   1,470    1,470     385      1,060   1,195   1,235   1,235
                                                                                                                    —
                                                             (terminal) hip 0.162 x 3 1/2      0.148 x 1 1/2                     Two hips      915       2,520   2,840   2,940    2,940     770      2,115   2,385   2,470   2,470
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Wind (160) is a download rating.
                                                  3. Loads shown are based on a minimum (2) 2x6 carrying member. For single 2x carrying members (min. 2x6), use 0.148" x 1 1/2" nails and use 0.67 of the table value.
                                                     For (2) 2x4 carrying members, multiply the download by 0.50.
                                                  4. Tabulated hip and jack allowable loads assume that 75% of the total load is distributed to the hip and 25% to the jack. It is permitted to distribute 65% to 85% of the
                                                     tabulated total load to the hip, and the remaining percentage of total load to the jack. The combined hip and jack load may not exceed the published Total Load.
                                                  5. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software includes the
                                                     evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                                                  6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21-22 for fastener information.

                                                                                                                                                                                                                                                    205
                                                                                                                                  UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 207 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          MTHMQ/MTHMQ-2
                          Medium-Duty Multiple-Truss Hangers
                          The MTHMQ and MTHMQ-2 are designed for carrying two
                                                                                                                                           MQ
                          or three trusses. The design offers concealed flanges and                                               41⁄8" MTH Q-2
                                                                                                                                          M
                                                                                                                                 63⁄8" MTH
                          installs with Strong-Drive® SDS Heavy-Duty Connector
                          screws for easier installation.
                          Material: 12 gauge
                          Finish: Galvanized (G90)
                                                                                                                                                                      7"
                          Installation:
                          •• Use all specified fasteners; see General Notes.
                          •• Can be installed filling round holes only, or filling round
                             and triangle holes for maximum load. For all installations,
                             fill the fastener holes in the bottom of the hanger seat.
                                                                                                                                                                  37⁄16"
                          •• For installations at panel points with 2x6 bottom
Plated Truss Connectors




                             chords, do not fill the triangle holes unless approved                                                           35⁄16" MTHMQ
                                                                                                                                             47⁄16" MTHMQ-2
                             by the Truss Designer.
                          Codes: See p. 12 for Code Reference Key Chart                                                           MTHMQ-SDS3
                                                                                                                           (MTHMQ-2-SDS3 similar)




                          Single ply                               3⁄4" typ.    3⁄4" typ.                           Single ply        3⁄4" typ.                                2-ply hips
                          (MTHMQ)                                  working      working                             (MTHMQ)           working                                  (MTHMQ-2)
                          2-ply hips                                point        point                              2-ply hips         point                                   Single ply
                          (MTHMQ-2)                                                                                 (MTHMQ-2)                                                  (MTHMQ)
                          (Typ.)                                                                                    (Typ.)                                                     (Typ.)
                                          Single ply                                                                                                 Single ply

                                    MTHMQ Top View                                          MTHMQ Top View                                          MTHMQ-2 Top View
                                Left Hand Hip Installation                              Terminal Installation without                             Terminal Installation with
                                    (MTHMQ-2 similar)                                      Center Common Jack                                      Center Common Jack
                                                                                             (MTHMQ-2 similar)                                        (MTHMQ similar)




                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                      Typical MTHMQ Min. Installation
                                                                                               at Panel Point




206
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 208 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MTHMQ/MTHMQ-2
                                                  Medium-Duty Multiple-Truss Hangers (cont.)
                                                  Right or Left Hand Hip Installation (Two-Member Connection)
                                                                                                    SDS Fasteners                                DF/SP Allowable Loads                          SPF/HF Allowable Loads
                                                                             Min.
                                                           Model                                                                                                    Download                   Uplift               Download          Code
                                                                           Carrying     Carrying                                            Uplift (160)
                                                            No.                                            Hip           Jack                                   (100/115/125/160)              (160)            (100/115/125/160)     Ref.
                                                                           Member       Member
                                                                                                                                      Hip      Jack     Total    Hip    Jack   Total   Hip     Jack     Total    Hip    Jack Total
                                                  MTHMQ-SDS3 (Min.)         (2) 2x6    (10) 1/4" x 3" (4) 1/4" x 3"   (1) 1/4" x 3"   440      145      585     1,965   655    2,620   315     105      420     1,415   470   1,885
                                                  MTHMQ-SDS3 (Max.)         (2) 2x8    (14) 1/4" x 3" (4) 1/4" x 3"   (1) 1/4" x 3"   440      145      585     2,715   905    3,620   315     105      420     1,955   650   2,605
                                                                                                                                                                                                                                      —
                                                  MTHMQ-2-SDS3 (Min.)         (2)      (12) 1/4" x 3" (5) 1/4" x 3"   (1) 1/4" x 3"   800      265      1,065 2,905     970    3,875   575     190      765     2,090   700   2,790
                                                  MTHMQ-2-SDS3 (Max.)       (2) 2x8    (16) 1/4" x 3" (5) 1/4" x 3"   (1) 1/4" x 3"   800      265      1,065 3,330 1,110 4,440        575     190      765     2,395   800   3,195
                                                  See footnotes below.




                                                                                                                                                                                                                                             Plated Truss Connectors
                                                  Terminal Type Installation (Three-Member Connection)5
                                                                                                    SDS Fasteners                                DF/SP Allowable Loads                          SPF/HF Allowable Loads
                                                                            Min.                                                               Uplift               Download                   Uplift               Download
                                                          Model                                                                                                                                                                       Code
                                                                          Carrying      Carrying          Hips                                 (160)            (100/115/125/160)              (160)            (100/115/125/160)
                                                           No.                                                           Jack                                                                                                         Ref.
                                                                          Member 2,3    Member           (Total)                       Hip                       Hip                    Hip                      Hip
                                                                                                                                               Jack     Total           Jack   Total           Jack     Total           Jack Total
                                                                                                                                      (Ea.)                     (Ea.)                  (Ea.)                    (Ea.)
                                                  MTHMQ-SDS3 (Min.)         (2) 2x6    (10) 1/4" x 3" (8) 1/4" x 3"   (1) 1/4" x 3"   505      250      1,260 1,470     730    3,670   360      185     905     1,055   530   2,640
                                                  MTHMQ-SDS3 (Max.)         (2) 2x8    (14) 1/4" x 3" (8) 1/4" x 3"   (1) 1/4" x 3"   505      250      1,260 1,985     995    4,965   360      185     905     1,430   715   3,575
                                                                                                                                                                                                                                       —
                                                  MTHMQ-2-SDS3 (Min.)       (2) 2x6    (12) 1/4" x 3" (10) 1/4" x 3" (1) 1/4" x 3"    685      340      1,710 2,015 1,010 5,040        490     250      1,230 1,450     730 3,6307
                                                  MTHMQ-2-SDS3 (Max.)       (2) 2x8    (16) 1/4" x 3" (10) 1/4" x 3" (1) 1/4" x 3"    685      340      1,710 2,655 1,330 6,640        490     250      1,230 1,910     960   4,780
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                                                  2. A minimum two-ply carrying member is required for the tabulated loads. With single 2x carrying members, use 1/4" x 1 1/2" Strong-Drive® SDS Heavy-Duty
                                                     Connector screws in the carrying member and reduce the load to 0.60 of the table value.
                                                  3. For installations on 2x6 carrying members not at a panel point, the four uppermost face fasteners are not installed. For installations on 2x6 carrying
                                                     members at a panel point, fasteners are installed into the round holes only (minimum vertical member sizes are 2x6 and 2x8 for the MTHMQ and
                                                     MTHMQ-2, respectively).
                                                  4. Tabulated two-member allowable loads assume that 75% of the total load is distributed to the hip and 25% to the jack. It is permitted to distribute
                                                     65% to 85% of the tabulated total load to the hip, and the remaining percentage of total load to the jack. The combined hip and jack load may not
                                                     exceed the published Total Load.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  5. For terminal hips, divide the total allowable load by 2 to determine the allowable load for each hip.
                                                  6. Tabulated three-member loads assume that each hip carries 40% of the total load and the jack carries 20% of the total load. Other hip-jack load
                                                     distributions are allowed if the load sum for all three carried members does not exceed the total load and the hip members are equally loaded.
                                                  7. Where noted in the table, the total allowable download for the MTHMQ-2-SDS3 (min.) for a three-member connection at the 115/125/160 load
                                                     duration is 5,400 lb. (DF/SP) and 3,890 lb. (SPF/HF).
                                                  8. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                                                     includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                                                  9. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the
                                                     requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).




                                                                                                                                                                                                                                                  207
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 209 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THJM
                          Multiple-Truss Hip/Jack Hanger
                          The THJM is a non-welded hanger designed to
                          carry radial-end jack framing and provide optimal
                          efficiency for those multi-plane, angled bay roofs                                                     1½"                                          THJM2-4-SDS3
                          over breakfast, study and library alcoves. The unique                                                                                               (THJM2-5-SDS3
                          patent pending design of the THJM accommodates                                                                                                          similar)
                          2x4 girder bottom chords and uses our Strong-Drive®                                                                                                 U.S. Patent Pending
                          SDS Heavy-Duty Connector screws for easy
                          installation with minimal fasteners.                                                             5"
                          Features:                                                                                             3"
                          •• The THJM hangers are designed for installation
                             with 1⁄4" x 3" Strong-Drive® SDS Heavy-Duty
                             Connector screws that are included with the parts.                                                                   3½"
                                                                                                                            1½                    typ.
                          •• The THJM2-4-SDS3 is designed for four incoming                                                      "
                             jack trusses with the outer jacks being 22 1⁄2° from
Plated Truss Connectors




                             the face of the girder and the inner jacks being
                             45° from each other and the outer jacks.
                          •• The THJM2-5-SDS3 is designed for five jacks
                             coming into the hanger at 30° from the girder
                             and each other.
                          •• Tabs on the seats of the THJM assist in the
                             placement of the jacks and also include obround
                             holes for optional slant nails (0.148" x 1 1⁄2") when
                             increased uplift is required.
                          Material: 12 gauge
                          Finish: Galvanized
                          Installation:
                          •• Use all specified fasteners; see General Notes.
                                                                                                                                              Typical THJM Installation
                          •• Each carried jack truss requires one 1⁄4" x 3"
                             Strong-Drive SDS Heavy-Duty Connector screw
                             installed into the bottom chord through the                                                             7"                                                               85⁄8"
                             bottom of the hanger seat.
                          •• For installation on girders with 2x6 or 2x8 bottom                Working       22.5˚                                       22.5˚
                                                                                                point                                                                         30˚                                           30˚
                             chords, install one additional 1⁄4" x 3" Strong-Drive                                                                                3⁄4" typ.




                                                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                  working
                             SDS Heavy-Duty Connector screw in the triangular                                                                                      point
                             hole on each vertical strap.                                                            45˚                            45˚
                                                                                                                                                                                     30˚                              30˚
                          •• Install two 0.148" x 1 1⁄2" slant nails in the obround                                                  45˚
                                                                                                                                                                                                30˚           30˚
                             holes on each of the seat tabs to achieve the
                             additional uplift load noted in the footnote.                                         THJM2-4-SDS3                                                              THJM2-5-SDS3
                                                                                                                 Top View Installation                                                     Top View Installation
                          Codes: See p. 12 for Code Reference Key Chart


                                                        SDS Fasteners                         DF/SP Allowable Loads                                                SPF/HF Allowable Loads
                                Model                               Carried         Total                Total Download                                   Total                     Total Download                     Code
                                 No.             Carrying                                                                                                                                                              Ref.
                                                                   Members         Uplift   Floor        Snow          Roof               Wind           Uplift   Floor             Snow        Roof          Wind
                                                 Member 3
                                                                    (Total)        (160)6   (100)        (115)         (125)              (160)          (160)6   (100)             (115)       (125)         (160)
                                               (8) 1/4" x 1 1/2"   (4) 1/4" x 3"    535     2,000        2,300         2,500              3,030           535     1,440             1,655      1,800          2,180
                            THJM2-4-SDS3
                                                (8) 1/4" x 3"      (4) 1/4" x 3"    535     3,270        3,270         3,270              3,270           535     2,355             2,355      2,355          2,355    IBC,
                                               (8) 1/4" x 1 1/2"   (5) 1/4" x 3"    620     2,000        2,300         2,500              3,030           445     1,440             1,665      1,800          2,180     FL
                            THJM2-5-SDS3
                                                (8) 1/4" x 3"      (5) 1/4" x 3"    620     3,360        3,765         3,765              3,765           620     2,420             2,710      2,710          2,710
                          1. Tabulated loads are the total allowable loads of all carried members combined; the load on any single carried member shall not exceed 25% of the total
                             published load for the THJM2-4 or 20% of the total published load for the THJM2-5.
                          2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          3. A minimum two-ply carrying member is required for the 1/4" x 3" Strong-Drive® SDS Heavy-Duty Connector screws (provided). For single 2x carrying members,
                             use 1/4" x 1 1/2" SDS screws (not supplied) with corresponding loads.
                          4. A minimum two-ply carrying member is required for the tabulated loads.
                          5. Truss chord cross-grain tension may limit allowable loads per ANSI/TPI 1-2014. The optional triangle holes may be used for installation on 2x6 and larger carrying
                             members, for a total of 10 fasteners into the carrying member, to resist cross-grain tension forces when no other mechanical reinforcement is available.
                          6. Tabs on the seats of the THJM hangers have obround holes for optional 0.148" x 1 1/2" slant nails (two per carried member) when additional uplift load is required.
                             Total allowable uplift with the optional 0.148" x 1 1/2" slant nailing is 970 lb. (DF/SP/SPF/HF).
                          7. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the requirements of
                             ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).
208
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 210 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THGQ/THGQH/HTHGQ
                                                  Girder Hangers for SCL or Truss Girders Attached to Truss
                                                                  This product is preferable to similar connectors because           71⁄4"                                     9"
                                                                  of (a) easier installation, (b) higher loads, (c) lower
                                                                  installed cost, or a combination of these features.


                                                  A lower-cost alternative to bolted hangers, the THGQ and
                                                  THGQH hangers for multi-ply girder trusses use Strong-Drive® SDS
                                                  Heavy-Duty Connector screws to provide high load capacities and
                                                  easier installation compared to bolts. The Strong-Drive SDS Heavy-                                                                       30"
                                                                                                                                                H
                                                  Duty Connector screws help transfer the load between the plies of the
                                                  supporting girder when they penetrate all plies.
                                                  THGQ and THGQH models offer minimum and optional maximum
                                                                                                                                                           1 "
                                                  fastener quantities to accommodate varying design needs. Allowable                                     11 ⁄4
                                                  loads for various girder web member sizes provide additional




                                                                                                                                                                                                 Plated Truss Connectors
                                                  installation options.
                                                                                                                                                                  W                   6"
                                                  The HTHGQ is a high-load version designed to carry multi-ply                 W                5"
                                                  trusses or composite lumber up to 5-ply girder trusses. For high-load      THGQH5.50                                HTHGQ
                                                  capacities and easier installation compared to bolts, the HTHGQ is         (others similar)                      (others similar)
                                                  designed for use with Strong-Drive SDS Heavy-Duty Connector screws.
                                                  Material: THGQ — 7 gauge; THGQH/HTHGQ — 3 gauge                                            U.S. Patent Pending

                                                  Finish: THGQ — galvanized;
                                                  THGQH/HTHGQ — Simpson Strong-Tie gray paint                                                                             7"

                                                  Installation:
                                                  •• Use all specified fasteners. See General Notes.
                                                  •• Can be installed filling round holes only, or filling round and
                                                     triangle holes for maximum values.
                                                                                                                                                                                     H
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws supplied
                                                     for all round and triangle holes. Installation may not require use
                                                     of all Strong-Drive SDS Heavy-Duty Connector screws.
                                                  •• All multiple members must be fastened together to act as
                                                     a single unit.                                                                                                                   31⁄2"
                                                                                                                                                                      W
                                                  •• The thickness of the supporting girder must be equal to or
                                                                                                                              THGQ2-SDS3                            THGQ3.62
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     greater than the screw length. For applications where the               (THGQ3-SDS4.5                        (others similar)
                                                     length of the supplied screws exceeds the thickness of the                  similar)
                                                     supporting girder, 3" or 4 1⁄2" screws may be substituted for
                                                     the longer length screws with no load reduction, or a shim
                                                     block may be used as approved by the Designer.
                                                  •• Girders must be adequately laterally braced to prevent
                                                     excessive displacement due to secondary torsional stresses
                                                     (Ref ANSI/TPI 1-2014 Section 7.5.3.5).
                                                  Options:
                                                  •• See Hanger Options information on pp. 98–99.
                                                  •• THGQH may be skewed 45° for the models shown.
                                                     See p. 211.
                                                  •• For Hem-Fir or Spruce-Pine-Fir members, multiply tabulated
                                                     allowable loads for the skewed THGQH by 0.86. Connector
                                                     must be installed centered on girder vertical webs.
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                                                                                             THGQH 2-SDS3                        THGQH 3-SDS4.5
                                                                                                                                                            (THGQH 4-SDS6 similar)




                                                                                                                                                                                                      209
                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 211 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THGQ/THGQH/HTHGQ
                          Girder Hangers for SCL or Truss Girders Attached to Truss (cont.)
                          Allowable Loads for Multi-Ply Truss Girder
                                            Dimensions           Support
                                                                                           SDS Fasteners                             DF/SP Allowable Loads                            SPF/HF Allowable Loads
                                               (in.)             Member
                               Model                                                                                                                                                                                           Code
                                No.                          Max.   Min.                                                                                                                                                       Ref.
                                                                                                                            Uplift   Floor    Snow       Roof       Wind     Uplift   Floor     Snow       Roof       Wind
                                              W        H      B.C.  Vert.                 Face             Joist
                                                                                                                            (160)    (100)    (115)      (125)      (160)    (160)    (100)     (115)      (125)      (160)
                                                             Depth Web Size

                          THGQ2-SDS3                                    2x6        (22) 1/4" x 3"                           3,600    7,920    7,920      7,920      7,920    3,095    6,600     6,810      6,810      6,810
                                            3 5/16     16     2x12                                     (10) 1/4" x 3"
                          (Min.)                                        2x8        (28) 1/4" x 3"                           3,600 10,080 10,080 10,080 10,080                3,095    8,400     8,670      8,670      8,670

                          THGQ2-SDS3                                    2x6        (22) 1/4" x 3"                           4,535    9,240    9,770      9,770      9,770    3,900    6,600     7,590      8,250      8,400
                                            3 5/16     16     2x12                                     (14) 1/4" x 3"
                          (Max.)                                        2x8        (28) 1/4" x 3"                           4,535    11,760 12,435 12,435 12,435             3,900    8,400     9,660 10,500 10,695

                          THGQH2-SDS3                                   2x6        (18) 1/4" x 3"                           3,875    7,560    7,685      7,685      7,685    3,335    5,400     6,210      6,610      6,610
                                            3 5/16     25     2x12                                     (12) 1/4" x 3"
                          (Min.)                                        2x8        (28) 1/4" x 3"                           3,875    11,760 11,950 11,950 11,950             3,335    8,400     9,660 10,275 10,275
Plated Truss Connectors




                          THGQH2-SDS3                                   2x6        (18) 1/4" x 3"                           7,635    7,560    7,940      7,940      7,940    6,565    5,400     6,210      6,750      6,830
                                            3 5/16     25     2x12                                     (26) 1/4" x 3"
                          (Max.)                                        2x8        (28) 1/4" x 3"                           9,900 11,760 12350 12,350 12,350                 8,515    8,400     9,660 10,500 10,620

                          THGQ3-SDS4.5                                  2x6      (22) 1/4" x 4 1/2"                         3,600    7,920    7,920      7,920      7,920    3,095    6,600     6,810      6,810      6,810
                                            4 15/16    16     2x12                                    (10) 1/4" x 4 1/2"
                          (Min.)                                        2x8      (28) 1/4" x 4 1/2"                         3,600 10,080 10,080 10,080 10,080                3,095    8,400     8,670      8,670      8,670
                                                                                                                                                                                                                                FL
                          THGQ3-SDS4.5                                  2x6      (22) 1/4" x 4 1/2"                         4,535    9,240    9,770      9,770      9,770    3,900    6,600     7,590      8,250      8,400
                                            4 15/16    16     2x12                                    (14) 1/4" x 4 1/2"
                          (Max.)                                        2x8      (28) 1/4" x 4 1/2"                         4,535    11,760 12,435 12,435 12,435             3,900    8,400     9,660 10,500 10,695

                          THGQH3-SDS4.5                                 2x8      (32) 1/4" x 4 1/2"                         3,875 12,565 12,565 12,565 12,565                3,335    9,600 10,805 10,805 10,805
                                        4 15/16        25     2x12                                    (12) 1/4" x 4 1/2"
                          (Min.)                                        2x10     (38) 1/4" x 4 1/2"                         3,875 14,920 14,920 14,920 14,920                3,335 11,400 12,830 12,830 12,830

                          THGQH3-SDS4.5                                 2x8      (32) 1/4" x 4 1/2"                         9,900 12,980 12,980 12,980 12,980                8,515    9,600     11,040 11,165 11,165
                                        4 15/16        25     2x12                                    (26) 1/4" x 4 1/2"
                          (Max.)                                        2x10     (38) 1/4" x 4 1/2"                         9,900    15,415 15,415 15,415 15,415             8,515    11,400 13,110 13,255 13,255

                          THGQH4-SDS6                                   2x8        (34) 1/4" x 6"                           3,875 13,875 13,875 13,875 13,875                3,335 10,200 11,730 11,935 11,935
                                            6 9/16     25     2x12                                     (12) 1/4" x 6"
                          (Min.)                                        2x10       (40) 1/4" x 6"                           3,875 16,320 16,320 16,320 16,320                3,335 12,000 13,800 14,035 14,035

                          THGQH4-SDS6                                   2x8        (34) 1/4" x 6"                           9,900 14,280 14,335 14,335 14,335                8,515 10,200 11,730 12,330 12,330
                                            6 9/16     25     2x12                                     (26) 1/4" x 6"
                          (Max.)                                        2x10       (40) 1/4" x 6"                           9,900 16,800 16,865 16,865 16,865                8,515 12,000 13,800 14,505 14,505
                          1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          2. Connector must be installed centered on girder vertical webs.
                          3. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the
                             requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).
                          4. Strong-Drive® SDS Heavy-Duty Connector screws that penetrate all plies of the supporting girder (screws must penetrate a minimum of 1" into the last




                                                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             truss ply) may also be used to transfer the load through all the plies of the supporting girder. When SDS Heavy-Duty Connector screws do not penetrate
                             all plies of the supporting girder truss, supplemental SDS screws at the hanger locations may be required to transfer the load to the truss plies not
                             penetrated by the face fasteners, as determined by the Designer.
                          5. The supporting girder truss must have adequate thickness to accommodate the screw length, so that the screw does not protrude out the back of
                             the girder. 3"- or 4 1/2"-long Strong-Drive® SDS Heavy-Duty Connector screws may be substituted for longer SDS screws with no load reduction.
                          6. For installations to LSL, use 1/4" x 3" Strong-Drive® SDS Heavy-Duty Connector screws and use the DF/SP table loads.
                          7. Wind (160) is a download rating.



                          Allowable Loads for Heavy Multi-Ply Truss Girder
                                             Width            SDS Fasteners                                   DF/SP Allowable Loads                                          SPF/HF Allowable Loads
                               Model                                                                                                                                                                                          Code
                                              (W)           Carrying       Carried          Uplift         Floor           Snow       Roof       Wind            Uplift     Floor      Snow        Roof            Wind
                                No.                                                                                                                                                                                           Ref.
                                              (in.)         Member         Member           (160)          (100)           (115)      (125)      (160)           (160)      (100)      (115)       (125)           (160)
                            HTHGQ2-SDS        3 5/16                                        3,940         17,130           18,010    18,600     20,660           3,390      11,885    12,520      12,940       14,425
                            HTHGQ3-SDS       4 15/16                                        3,940         20,735           20,735    20,735     20,735           3,390      15,710    16,345      16,765       17,835
                                                        (55) 1/4"x 4 1/2" (14) 1/4"x 3"                                                                                                                                       —
                            HTHGQ4-SDS        6 9/16                                        3,940         20,735           20,735    20,735     20,735           3,390      16,630     17,835     17,835       17,835
                            HTHGQ5-SDS        8 1/8                                         3,940         20,735           20,735    20,735     20,735           3,390      16,630     17,835     17,835       17,835
                          1. Tabulated allowable loads must be selected based on duration of load as permitted by the applicable building code.
                          2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          3. Wind (160) is a download rating.
                          4. Connector must be installed centered on a minimum 2x10 vertical web.
                          5. A minimum three-ply carrying member is required for the tabulated loads.
                          6. Carrying truss plies must be adequately fastened together as determined by the Designer.
                          7. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                             includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                          8. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the
                             requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).

210
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 212 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THGQ/THGQH/HTHGQ
                                                  Girder Hangers for SCL or Truss Girders Attached to Truss (cont.)

                                                                                        2x10 min.
                                                                                        vertical web


                                                                                        Min. (3) 2x required




                                                                                                       2x6 min.,
                                                                                                       2x12 max.
                                                                                                       bottom chord

                                                                                                                                                    Typical THGQ3.62-SDS
                                                                    Typical HTHGQ                                                                  Installation with Minimum                                Typical THGQH5.50-SDS
                                                                      Installation                                                                     Vertical Web Face                                   Installation with Maximum




                                                                                                                                                                                                                                              Plated Truss Connectors
                                                                                                                                                            Fasteners                                     Vertical Web Face Fasteners

                                                  Allowable Loads for Structural Composite Lumber (SCL)
                                                                              Dimensions       Support
                                                                                                                  SDS Fasteners                              DF/SP Allowable Loads                       SPF/HF Allowable Loads
                                                                                 (in.)         Member
                                                          Model                                                                                                                                                                        Code
                                                           No.                               Max   Min.                                              Uplift Floor Snow          Roof    Wind    Uplift    Floor Snow      Roof    Wind Ref.
                                                                            W      H hb B.C        Vert.      Face           Joist
                                                                                            Depth Web Size                                           (160)    (100)   (115)     (125)   (160)   (160)     (100)   (115)   (125)   (160)
                                                  THGQ3.62-SDS (Min.)                               2x6    (22) 1/4" x 3" (8) 1/4" x 3"              2,620 6,310 6,310 6,310 6,310 2,250 5,425 5,425 5,425 5,425
                                                                           3 5/8 16 1/16 10 2x12
                                                  THGQ3.62-SDS (Max.)                               2x8    (28) 1/4" x 3" (8) 1/4" x 3"              2,620 8,825 8,825 8,825 8,825 2,250 7,360 7,590 7,590 7,590
                                                  THGQH3.62-SDS (Min.)                                   2x6       (26) 1/4" x 3"   (18) 1/4" x 3"   3,525 10,920 11,080 11,080 11,080 3,030 7,800 8,970 9,530 9,530
                                                                           3 5/8 24 1/2 11   2x12
                                                  THGQH3.62-SDS (Max.)                                   2x8       (36) 1/4" x 3"   (18) 1/4" x 3"   3,525 12,080 12,080 12,080 12,080 3,030 10,390 10,390 10,390 10,390
                                                  THGQ5.50-SDS (Min.)                                    2x6      (24) 1/4" x 4 1/2" (8) 1/4" x 4 1/2" 2,620 7,315    7,315     7,315   7,315 2,250 6,295 6,295 6,295 6,295
                                                                           5 1/2 17 1/4 8 1/4 2x12
                                                  THGQ5.50-SDS (Max.)                                    2x8      (32) 1/4" x 4 1/2" (8) 1/4" x 4 1/2" 2,620 8,655 8,655 8,655 8,655 2,250 7,445 7,445 7,445 7,445                        —
                                                  THGQH5.50-SDS (Min.)                                   2x6      (28) 1/4" x 4 1/2" (16) 1/4" x 4 1/2" 3,525 10,640 10,640 10,640 10,640 3,030 8,400 9,150 9,150 9,150
                                                                           5 1/2   25 11 1/4 2x12
                                                  THGQH5.50-SDS (Max.)                                   2x8      (38) 1/4" x 4 1/2" (16) 1/4" x 4 1/2" 3,525 15,960 17,325 17,325 17,325 3,030 11,400 13,110 14,250 14,900
                                                  THGQH7.25-SDS (Min.)                                   2x6       (28) 1/4" x 6"   (16) 1/4" x 6"   3,525 11,760 12,070 12070 12,070 3,030 8,400 9,660 10,380 10,380
                                                                           7 1/4 24 1/2 11 1/4 2x12      2x8       (38) 1/4" x 6"   (16) 1/4" x 6"   3,525 15,565 15,565 15,565 15,565 3,030 11,400 13,110 13,385 13,385
                                                  THGQH7.25-SDS (Max.)
                                                                                                        2x10       (46) 1/4" x 6"   (16) 1/4" x 6"   3,525 18,360 18,360 18,360 18,360 3,030 13,800 15,790 15,790 15,790
                                                  See THGQ foonotes on p. 210.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                        Max.            Min.                      SDS Fasteners                         DF/SP Allowable Loads
                                                       Model         Working  point
                                                                     B.C. Depth        Vertical                                                        Uplift              Down
                                                        No.                                                    Face                 Joist
                                                                        (in.)          Web Size                                                        (160)           (100/115/125)
                                                                                           2x6           (18) 1/4" x 3"                                                       6,090
                                                   THGQH2 SK45           17                                                    (18) 1/4" x 3"          4,570
                                                                                           2x8            (28) 1/4"x 3"                                                       9,470
                                                                                           2x8          (30) 1/4" x 4 1/2"                                                10,270
                                                   THGQH3 SK45           14                                                   (18) 1/4" x 4 1/2"       3,875
                                                                                         2x10           (36) 1/4" x 4 1/2"                                                12,480
                                                                                      45˚ 2x8            (34) 1/4" x 6"                                                   11,890
                                                   THGQH4 SK45           13                                                    (18) 1/4" x 6"          3,180
                                                                                         2x10            (40) 1/4" x 6"                                                   13,990
                                                  1. For Hem-Fir or Spruce-Pine-Fir members, multiply tabulated allowable loads for the skewed THGQH by 0.86.
                                                     Connector must be installed centered on girder vertical webs


                                                                                                                                                      Working point




                                                                                                                                                                          45˚

                                                                                                                                                                  Typical THGQH 2 SK45
                                                                      Typical THGQH 2 SK45                                                                       Installation Skewed Left
                                                                     Installation Skewed Left                                                                            (top view)
                                                                                                                                                                                                                                                   211
                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 213 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THGB/THGBH/THGW/THGBV/THGBHV/THGWV
                          Truss and SCL-to-Truss Girder Hangers
                          These high-capacity, welded hangers are designed for                                61⁄8"                                                   77⁄8"
                          attaching two-ply, three-ply or four-ply-sized structural
                          composite lumber (SCL) and multi-ply girder trusses to a
                                                                                                                                       Bolts or                                            Optional for
                          girder truss.                                                                                                screws                                              temporary
                          The THGBV and THGB offer optional installation with                                                          see table                                           product
                          Strong-Drive® SDS Heavy-Duty Connector screws, while                                                                                                             placement
                                                                                                                                   Backplate
                          the bolted THGBHV, THGWV, THGBH and THGW offer                                                           widens to                                               Backplate
                          higher load capacities.                                                                                  77⁄8" on                                                widens to
                                                                                                                            231⁄4" THGBV5.50                                         25"   83⁄4" on
                          For the THGBV/THGBHV/THGWV series, two bucket                                                            models only                                             THGBHV7.25
                          heights are available for each width to accommodate a                                                                                                            models only
                          range of SCL sizes. Options for skewing or dropping the
                          buckets for conditions where the SCL joist is lower than              hb                                                      hb
                          the girder bottom chord provide additional design flexibility
                          for a variety of SCL-to-truss connections.
                          See the THGQ/THGQH series for a lower-cost alternative                     W                                                         W
                                                                                                                       5"                                                       5"
Plated Truss Connectors




                          that uses Strong-Drive SDS Heavy-Duty Connector screws
                          instead of bolts and offers high-load capacities.                              THGBV                                                      THGBHV
                          Material: 3 gauge                                                           (THGB similar)                                           (THGBH similar)
                          Finish: Simpson Strong-Tie gray paint
                          Installation:                                                                                           77⁄8"
                          •• Use all specified fasteners; see General Notes.                   415⁄16" for
                                                                                               THGWV5.50
                          •• All multiple members must be fastened together to                 69⁄16" for
                             act as a single unit.                                             THGWV7.25       81⁄2"
                                                                                                                                                Optional for
                          •• Maximum 11 7⁄8" bottom chord in the carrying member                                                                temporary
                             to allow for the minimum bolt end distance.                                                                        product
                                                                                                                                                placement
                          •• Bolts must be installed symmetrically when using fewer
                             than eight bolts on the eight-bolt backplate.                                   25"              SIMP
                                                                                                                              StronSON
                          •• Girders must be adequately laterally braced to prevent            Backplate                           g-Tie®

                             excessive displacement due to secondary torsional                 widens to
                                                                                               83⁄4" on
                                                                                                                       hb
                             stresses (Ref. ANSI/TPI 1-2014 Section 7.5.3.5).                  THGWV7.25
                          •• Shall be attached to a two-ply girder truss to allow for          models only
                             required minimum screw penetration. See footnote 4.                                             5"             W
                          Options:
                          Skewed Seat                                                                                       THGWV                                     THGBH 3
                                                                                                                       (THGW similar)                                (skewed left)
                          •• THGB/THGBH/THGBV/THGBHV hangers can be
                             skewed to a maximum of 45°. The maximum allowable




                                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             down load and uplift load for skew is 0.87 of the
                             table load.                                                         Typical THGBH
                                                                                                                                                       Min. 2x6 THGBV
                          Dropped Bucket                                                           Installation                                        Min. 2x8 THGBHV
                                                                                                  Skewed Left
                          •• THGB/THGBH/THGW/THGBV/THGBHV backplates can
                             be extended to allow for up to a 6" dropped bucket.
                          •• Allowable loads are 100% of the table loads.
                          •• Order as “X” version, specify the total backplate height,
                             BK_PLT, equal to the hanger height (H) plus the dropped
                             bucket amount (d b). Ex: a THGBV3.62 /9 with a 4" dropped
                             bucket would have a total backplate height of 27 1⁄4".
                          Codes: See p. 12 for Code Reference Key Chart

                             Joist Dimensions                         Hanger Dimensions                                                                                           117⁄8"
                                    (in.)                Model               (in.)                                                                                             (Max. bottom
                                                          No.                                                                                                                  chord depth)
                            Width         Depth                         W          hb
                                                                                                         Min. 2x6 THGB
                                                      THGBV3.62/9                                        Min. 2x8 THGBH                                                          Typical
                                       9 1/4 – 14                                  9                                                            Blocking of same
                                                      THGBHV3.62/9                                                                              wood species as
                                                                                                                                                                              THGBV3.62 /9
                             3 1/2                                      3 5/8                                                                                                  Installation
                                                      THGBV3.62/11                                                                              truss and bolts
                                      11 1/4 – 20                                 11                                                            may be added for
                                                      THGBHV3.62/11
                                                                                                                                                additional uplift
                                                      THGBV5.50/9
                                       9 1/4 – 14     THGBHV5.50/9                 9
                                                      THGWV5.50/9
                             5 1/4                                      5 1/2                                                                             Typical
                                                      THGBV5.50/11
                                      11 1/4 – 20     THGBHV5.50/11               11                                                                      THGB2
                                                      THGWV5.50/11                                                                                        Installation
                                                      THGBHV7.25/9
                                       9 1/4 – 14                                  9                                             117⁄8"
                                                      THGWV7.25/9                                                             (Max. bottom
                              7                                         7 1/4
                                                      THGBHV7.25/11                                                           chord depth)
                                      11 1/4 – 20                                 11
                                                      THGWV7.25/11
212
                                                                                          UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 214 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  THGB/THGBH/THGW/THGBV/THGBHV/THGWV
                                                  Truss and SCL-to-Truss Girder Hangers (cont.)
                                                                               Fasteners (in.)               Length                DF/SP Allowable Loads                        SPF/HF Allowable Loads
                                                                    Beam
                                                       Model                                                of Bolt in                                                                                                Code
                                                                    Width Carried     Carrying                           Uplift   Floor    Snow     Roof     Wind     Uplift    Floor    Snow       Roof      Wind
                                                        No.                                                 Carrying                                                                                                  Ref.
                                                                     (in.) Member     Member                             (160)    (100)    (115)    (125)    (160)    (160)     (100)    (115)      (125)     (160)
                                                                                                            Member
                                                                                                                3                 6,030    6,835    7,375    8,715             5,160     5,840     6,290      7,320

                                                  THGBV3.62/9                   (10)        (4) 3/4 MB         4 1/2              6,910    7,780    8,350    8,715             6,385      7,185     7,320     7,320
                                                                     3 1/2                                               2,570                                        2,570
                                                  THGBV3.62/11               0.148 x 3                          6                 6,910    7,780    8,350    8,715             6,400     7,200      7,320     7,320
                                                                                         (19) 1/4 x 3 SDS      —                  7,980    8,675    8,675    8,675             5,700     6,245     6,245     6,245
                                                                                                                3                 10,105   10,345   10,505   10,915            7,465      7,675     7,815    8,285
                                                  THGBHV3.62/9                  (10)
                                                                     3 1/2                  (8) 3/4 MB         4 1/2     2,570    10,915   10,915   10,915   10,915   2,570    9,165      9,165     9,165     9,165
                                                  THGBHV3.62/11              0.148 x 3
                                                                                                                6                 10,915   10,915   10,915   10,915            9,165      9,165     9,165     9,165




                                                                                                                                                                                                                             Plated Truss Connectors
                                                                                                                3                 6,030    6,835    7,375    8,715             5,160     5,840     6,290      7,320

                                                  THGBV5.50/9                   (10)        (4) 3/4 MB         4 1/2              6,910    7,780    8,350    8,715             6,385      7,185     7,320     7,320
                                                                     5 1/4                                               2,570                                        2,570
                                                  THGBV5.50/11               0.148 x 3                          6                 6,910    7,780    8,350    8,715             6,400     7,200      7,320     7,320
                                                                                         (19) 1/4 x 3 SDS      —                  7,980    8,675    8,675    8,675             5,700     6,245     6,245     6,245
                                                                                                                3                 10,915   10,915   10,915   10,915            9,165      9,165     9,165     9,165
                                                  THGBHV5.50/9                  (10)
                                                                     5 1/4                  (8) 3/4 MB         4 1/2     2,570    12,665   12,665   12,665   12,665   2,570    10,500    10,640    10,640    10,640
                                                  THGBHV5.50/11              0.148 x 3                                                                                                                                —
                                                                                                                6                 12,815   12,815   12,815   12,815            10,500    10,710    10,765    10,765

                                                                                                                3                 6,040    6,850    7,390    8,715             5,165     5,845     6,295      7,320
                                                  THGBHV7.25/9                  (10)                           4 1/2              6,910    7,780    8,350    8,715             6,385      7,185     7,320     7,320
                                                                      7                     (4) 3/4 MB                   2,570                                        2,570
                                                  THGBHV7.25/11              0.148 x 3
                                                                                                                6                 6,910    7,780    8,350    8,715             6,400     7,200      7,320     7,320
                                                                                                                3                 9,065    10,010   10,010   10,010            7,750      8,410     8,410     8,410
                                                  THGBHV7.25/9                  (10)
                                                                      7                     (6) 3/4 MB         4 1/2     2,570    10,010   10,010   10,010   10,010   2,570    8,410      8,410     8,410     8,410
                                                  THGBHV7.25/11              0.148 x 3
                                                                                                                6                 10,010   10,010   10,010   10,010            8,410      8,410     8,410     8,410
                                                                                                                3                 10,915   10,915   10,915   10,915            9,165      9,165     9,165     9,165
                                                  THGBHV7.25/9                  (10)
                                                                      7                     (8) 3/4 MB         4 1/2     2,570    13,830   15,060   15,060   15,060   2,570    12,650    12,650    12,650    12,650
                                                  THGBHV7.25/11              0.148 x 3
                                                                                                                6                 13,830   15,060   15,060   15,060            12,650    12,650    12,650    12,650
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  THGWV5.50/9                   (10)
                                                                     5 1/4                  (8) 3/4 MB         4 1/2     2,570    21,320   21,835   21,835   21,835   2,570    18,340    18,340    18,340    18,340
                                                  THGWV5.50/11               0.148 x 3
                                                  THGWV7.25/9                   (10)
                                                                      7                     (8) 3/4 MB          6        2,570    24,165   24,165   24,165   24,165   2,570    20,300    20,300    20,300    20,300
                                                  THGWV7.25/11               0.148 x 3
                                                  1. Allowable loads are based on a SCL (LVL, PSL, or LSL) carried member with an allowable F'c ⊥ of 750 psi and equivalent Specific Gravity of 0.50 or higher.
                                                  2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  3. A three-ply carrying member is required for the THGWV5.50 /9 and THGWV5.50 /11; a four-ply carrying member is required for the THGWV7.25 /9
                                                     and THGWV7.25 /11.
                                                  4. Strong-Drive® SDS Heavy-Duty Connector screws require a minimum two-ply (3") carrying member.
                                                  5. Bolts and Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss connector plates as approved by the Truss Designer,
                                                     provided the requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met.
                                                  6. Wind (160) is a download rating.
                                                  7. To achieve published loads, install bolts into the girder truss with the nut on the opposite side of the hanger with a standard-cut washer (except THGWVs).
                                                     Standard-cut washers are required for THGBV and THGBHV.
                                                  8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                  213
                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 215 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          THGB/THGBH/THGW/THGBV/THGBHV/THGWV
                          Truss and SCL-to-Truss Girder Hangers (cont.)
                                                           Fasteners (in.)             Length                DF/SP Allowable Loads                       SPF/HF Allowable Loads
                                          Width
                              Model                                                   of Bolt in                                                                                             Code
                                           (W)        Carried          Carrying                    Uplift   Floor    Snow     Roof     Wind     Uplift   Floor    Snow     Roof     Wind
                               No.                                                    Carrying                                                                                               Ref.
                                           (in.)      Member           Member                      (160)    (100)    (115)    (125)    (160)    (160)    (100)    (115)    (125)    (160)
                                                                                      Member
                                                                                          3        9,250    6,030    6,840    7,375    9,250    7,765    5,160    5,845    6,290    7,770
                                                    (10) 0.148 x 3
                            THGB2         3 5/16         and           (4) 3/4 MB        4 1/2     9,700    6,915    7,780    8,350    9,350    8,145    6,390    7,185    7,320    7,855
                                                      (2) 3/4 MB
                                                                                          6        9,700    6,915    7,780    8,350    9,350    8,145    6,405    7,200    7,320    7,855
                                                    (10) 0.148 x 3
                            THGB2          3 5/16        and       (19) 1/4 x 3 SDS      —         9,510    7,980    9,175    9,510    9,510    6,845    5,700    6,605    6,845    6,845
                                                      (2) 3/4 MB
                                                                                          3        9,700    10,105   10,345   10,505   10,915   8,145    7,465    7,675    7,815    8,285
                                                    (10) 0.148 x 3
                            THGBH2        3 5/16         and           (8) 3/4 MB        4 1/2     9,700    10,915   10,915   10,915   10,915   8,145    9,165    9,165    9,165    9,165
Plated Truss Connectors




                                                      (2) 3/4 MB
                                                                                          6        9,700    10,915   10,915   10,915   10,915   8,145    9,165    9,165    9,165    9,165

                                                                                          3        9,250    6,030    6,840    7,375    9,250    7,765    5,160    5,845    6,290    7,770
                                                    (10) 0.148 x 3
                            THGB3         4 15/16        and           (4) 3/4 MB        4 1/2     9,700    6,915    7,780    8,350    9,485    8,145    6,390    7,185    7,320    7,965
                                                      (2) 3/4 MB
                                                                                          6        9,700    6,915    7,780    8,350    9,485    8,145    6,405    7,200    7,320    7,965
                                                    (10) 0.148 x 3
                            THGB3         4 15/16        and       (19) 1/4 x 3 SDS      —         9,510    7,980    9,175    9,510    9,510    6,845    5,700    6,605    6,845    6,845
                                                      (2) 3/4 MB
                                                                                          3        9,700    10,915   10,915   10,915   10,915   8,145    9,165    9,165    9,165    9,165
                                                    (10) 0.148 x 3
                            THGBH3        4 15/16        and           (8) 3/4 MB        4 1/2     9,700    12,665   12,665   12,665   12,665   8,145    10,500   10,640   10,640   10,640    FL
                                                      (2) 3/4 MB
                                                                                          6        9,700    12,815   12,815   12,815   12,815   8,145    10,500   10,710   10,765   10,765

                                                                                          3        9,700    6,040    6,850    7,390    9,270    8,145    5,165    5,845    6,295    7,785
                                                    (10) 0.148 x 3
                            THGBH4        6 9/16         and           (4) 3/4 MB        4 1/2     9,700    6,910    7,780    8,350    9,350    8,145    6,385    7,185    7,320    7,855
                                                      (2) 3/4 MB
                                                                                          6        9,700    6,910    7,780    8,350    9,350    8,145    6,400    7,200    7,320    7,855
                                                                                          3        9,700    9,065    10,010   10,010   10,010   8,145    7,750    8,410    8,410    8,410
                                                    (10) 0.148 x 3
                            THGBH4        6 9/16         and           (6) 3/4 MB        4 1/2     9,700    10,010   10,010   10,010   10,010   8,145    8,410    8,410    8,410    8,410
                                                      (2) 3/4 MB
                                                                                          6        9,700    10,010   10,010   10,010   10,010   8,145    8,410    8,410    8,410    8,410
                                                                                          3        9,700    10,915   10,915   10,915   10,915   8,145    9,165    9,165    9,165    9,165




                                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                    (10) 0.148 x 3
                            THGBH4        6 9/16         and           (8) 3/4 MB        4 1/2     9,700    13,830   15,060   15,060   15,060   8,145    12,650   12,650   12,650   12,650
                                                      (2) 3/4 MB
                                                                                          6        9,700    13,830   15,060   15,060   15,060   8,145    12,650   12,650   12,650   12,650

                            THGW3-36                (10) 0.148 x 3                       4 1/2     9,700    20,630   20,630   20,630   20,630   8,145    17,330   17,330   17,330   17,330
                                          4 15/16        and           (8) 3/4 MB
                            THGW3-4   6
                                                      (2) 3/4 MB                          6        9,700    20,630   20,630   20,630   20,630   8,145    17,330   17,330   17,330   17,330
                            THGW4-3 6               (10) 0.148 x 3                       4 1/2     9,700    22,840   22,840   22,840   22,840   8,145    19,185   19,185   19,185   19,185
                                          6 9/16         and           (8) 3/4 MB
                            THGW4-4   6
                                                      (2) 3/4 MB                          6        9,700    22,840   22,840   22,840   22,840   8,145    19,185   19,185   19,185   19,185
                          1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          2. A three-ply carrying member is required for the THGW 3-3 and THGW 4-3; a four-ply carrying member is required for the THGW 3-4 and
                             THGW 4-4. For all other models, a minimum two-ply carrying member is required.
                          3. Strong Drive® SDS Heavy-Duty Connector screws require a minimum two-ply (3") carrying member.
                          4. Bolts and Strong Drive® screws may be installed through metal truss connector plates as approved by the Truss Designer, provided the requirements
                             of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met.
                          5. (10) 0.148" x 3" nails for the carried member will achieve the maximum downloads. Uplift loads are 2,570 lb. for DF/SP and 2,210 lb. for SPF/HF.
                             To achieve maximum uplift, install nails and bolts listed in the table.
                          6. Loads for THGW models require that the supported member have minimum 2x6 end verticals to ensure end-grain bearing.
                             Contact Simpson Strong-Tie for loads when horizontal members are bearing in the hanger seat.
                          7. Wind (160) is a download rating.
                          8. To achieve published loads, install bolts into the girder truss with the nut on the opposite side of the hanger with a standard-cut washer (except
                             THGWs). Standard-cut washers are required for THGB and THGBH.
                          9. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




214
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 216 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HTHMQ
                                                  Heavy Multiple-Truss Hanger
                                                  The HTHMQ is a versatile, high-capacity truss hanger designed for various
                                                  lumber types and multiple-ply trusses. The truss hanger accommodates a
                                                  greater range of structural designs while accommodating right- or left-hand hips                                                 7"
                                                  (at 30°–60° skews), which can be used for terminal hips with or without the
                                                  center common jack. The HTHMQ can accommodate various widths of lumber.
                                                  Features:
                                                  •• Available in various stirrup widths to accommodate various lumber
                                                     types and multiple-ply trusses
                                                  •• Installed with Strong-Drive® SDS Heavy-Duty Connector screws that
                                                     eliminate the inconvenience of bolted installation
                                                                                                                                                           24"
                                                  •• Enables 2-3 member connection for a broader range of structural designs
                                                  Material: Back plate — 3 gauge; stirrup — 7 gauge
                                                  Finish: Simpson Strong-Tie gray paint




                                                                                                                                                                                                            Plated Truss Connectors
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws supplied with connector.                                                                           10¾"
                                                  •• All multiple members must be fastened together to act as a single unit.                       5½"
                                                  •• Shall be attached to a minimum double girder truss to allow for required
                                                     minimum screw penetration. See footnote 5.                                                                  W2
                                                                                                                                                                                  W1
                                                  •• Girders must be adequately laterally braced to prevent excessive displacement
                                                     due to secondary torsional stresses (Ref ANSI/TPI 1-2014 Section 7.5.3.5).
                                                                                                                                                                              HTHMQ
                                                  •• See below for different installation options.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                  Min. (2) 2x required                         Min. (2) 2x required                                    Min. (2) 2x required




                                                   Hip                                                 Hip                                  Hip    Hip
                                                                                                                                                  (typ.)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                         Jack
                                                                                                                                                                                              Jack

                                                                 HTHMQL Top View                                  HTHMQN Top View                                          HTHMQ Top View
                                                              Left-Hand Hip Installation                        Terminal Hip Installation                                Terminal Installation
                                                                                                             without Common Center Jack                               with Center Common Jack




                                                                                                              Typical HTHMQ Installation

                                                                                                                                                                                                                 215
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 217 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          HTHMQ
                          Heavy Multiple-Truss Hanger (cont.)
                                                     Dimensions (in.)                       SDS Fasteners                         DF/SP Allowable Loads                        SPF/HF Allowable Loads

                                  Model                                                                                          Uplift               Down                    Uplift           Down        Code
                                                                        Hip                                                      (160)          (100/115/125/160)             (160)      (100/115/125/160) Ref.
                                   No.                                          Carrying         Hips
                                                  W1          W2       Skew                                   Jack
                                                                                Member          (Total)                   Hip                   Hip                  Hip                  Hip
                                                                       Angle                                                     Jack Total             Jack Total            Jack Total       Jack Total
                                                                                                                          (ea)                  (ea)                 (ea)                 (ea)
                                                                                (34) 1/4"       (8) 1/4" x   (4) 1/4" x
                          HTHMQ-SDS           1 5/8 – 4 15/16 1 5/8   30°–60°                                             1,085 545 2,715 4,045 2,020 10,110 935              470 2,340 2,790 1,395 6,975
                                                                                  x 3"            1 1/2"       1 1/2"
                                                                                (34) 1/4"       (8) 1/4" x   (4) 1/4" x
                          HTHMQ-2-SDS         1 5/8 – 4 15/16 3 5/16 30°–60°                                              1,085 545 2,715 4,585 2,290 11,460 935              470 2,340 3,945 1,970 9,860
                                                                                  x 3"            2 1/2"       1 1/2"
                                                                                (34) 1/4"       (8) 1/4" x
                          HTHMQN-SDS               —          1 5/8   30°–60°                                   —         920     —       1,840 4,045   —    8,090 790         —       1,580 2,790    —      5,580
                                                                                  x 3"            1 1/2"
                                                                                                                                                                                                                      —
                                                                                (34) 1/4"       (8) 1/4" x
                          HTHMQN-2-SDS             —          3 5/16 30°–60°                                    —         920     —       1,840 4,695   —    9,390 790         —       1,580 4,040    —      8,080
                                                                                  x 3"            2 1/2"
Plated Truss Connectors




                                                                                (34) 1/4"       (4) 1/4" x   (4) 1/4" x
                          HTHMQR/L-SDS        1 5/8 – 4 15/16 1 5/8   30°–60°                                             1,470 490 1,960 4,045 1,350 5,395 1,265 420 1,685 2,790 930 3,720
                                                                                  x 3"            1 1/2"       1 1/2"
                                                                                (34) 1/4"       (4) 1/4" x   (4) 1/4" x
                          HTHMQR/L-2-SDS 1 5/8 – 4 15/16 3 5/16 30°–60°                                                   1,470 490 1,960 6,190 2,065 8,255 1,265 420 1,685 4,865 1,620 6,485
                                                                                  x 3"            2 1/2"       1 1/2"
                          1. Tabulated allowable loads must be selected based on duration of load as permitted by the applicable building code.
                          2. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                          3. Specify W1 where applicable and Hip Skew Angle.
                          4. Connector must be installed centered on minimum 2x8 vertical web.
                          5. A minimum two-ply carrying member is required for the tabulated loads.
                          6. Carrying truss plies must be adequately fastened together as determined by the Designer.
                          7. Truss chord cross-grain tension may limit allowable loads in accordance with ANSI/TPI 1-2014. Simpson Strong-Tie® Connector Selector® software
                             includes the evaluation of cross-grain tension in its hanger allowable loads. For additional information, contact Simpson Strong-Tie.
                          8. Tabulated allowable loads for three-member configurations assume that each hip carries 40% of the total load and the jack carries 20% of the total load.
                             Tabulated allowable loads for single hip-jack configurations assume that 75% of the total load is distributed to the hip and 25% to the jack.
                          9. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided the
                             requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).
                          10. 1/4" x 2 1/2" Strong-Drive® SDS Heavy-Duty Connector screw may be substituted for the 1/4" x 3" SDS screw provided with the HTHMQ with
                             no load reduction. Back-to-back installations require a three-ply minimum girder.




                          Alternative Installations




                                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          •• Block(s) should be of similar size/grade as the truss member to which it is                                       •• Truss Designer is to confirm blocking size/grade,
                             attached. Blocking should be designed to act as one unit with the truss members.                                     fasteners required and application.
                          •• Block(s) should be of sufficient size to accept all carried/carrying member nails,                                •• Fasteners used to attach the additional blocking
                             and develop full seat bearing as specified in Simpson Strong-Tie publications.                                       should be independent of the truss hanger fasteners.


                                                                                                       Example shown: HGUS28-2                               Example shown:
                                                                                                     installed on a 2x6 bottom chord                         THGBH 4 installed                              Min. 2x6 THGB
                                                                                                        (other applications similar)                                                                        Min. 2x8 THGBH


                                                              Wood blocking
                                                                                                                                                                                                              Max. 2x10


                                                                                                                                                                Wood
                                                                                                                                                                 filler
                                                                                                                                                               blocking


                                                                                                                                                                                              Wood filler blocking



                                    Use of wood blocking to                                         Connection design to achieve specified                                      Use of wood filler blocking
                              1     achieve the full design load                            2       nailing of a face-mount hanger at a panel                             3     for carried member width
                                    value of a face-mount hanger                                    point. Nails located in joints formed by the                                less than hanger width.
                                    attached to a single-ply                                        intersection of wood members or with edge                                   (Block designed by Designer
                                    carrying (girder) member.                                       or end distances less than suggested by                                     or Truss Designer.)
                                    (Block designed by Engineer                                     NDS have no load resistance. The hanger
                                    of Record or Truss Designer.)                                   allowable load value shall be reduced by the
                                                                                                    nail shear value for each header nail less than
                                                                                                    the specified quantity. Connection shall be
                                                                                                    approved by the Truss Designer.
216
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 218 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DSC
                                                  Drag Strut Connector
                                                  The DSC drag-strut connector transfers the diaphragm
                                                  shear forces from the girder truss or beam to the shearwalls.
                                                  The DSC5 has been designed to optimize fastener location,
                                                  resulting in a connector that outperforms the DSC 4 with fewer                                                                                   3"
                                                  fasteners. The DSC 2 is a smaller, lighter version that installs
                                                  with fewer screws.                                                                                                       L
                                                  Features:
                                                  •• The DSC5 requires 40% fewer fasteners than our previous
                                                     DSC 4, and gets 12% higher loads                                                                                                     33⁄4"
                                                                                                                                                                                          typ.
                                                  •• Left hand and right hand versions available
                                                  •• DSC connectors install with the 1⁄4" x 3" Strong-Drive® SDS                                3"                             L/2
                                                     Heavy-Duty Connector screws (provided)




                                                                                                                                                                                                        Plated Truss Connectors
                                                  Material: DSC 2 — 7 gauge; DSC5 — 3 gauge
                                                  Finish: DSC 2 — galvanized;                                                                                            DSC5R/L-SDS3
                                                                                                                                                                          (DSC 2 similar)
                                                  DSC5 — Simpson Strong-Tie gray paint
                                                                                                                                                               (right hand DSC shown; specify
                                                  Installation:                                                                                                right or left hand when ordering)
                                                  •• Use all specified fasteners; see General Notes
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws are provided
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                         DF/SP Allowable Loads               SPF/HF Allowable Loads
                                                        Model                        SDS                                                                                         Code
                                                                         L
                                                         No.                       Fasteners        Compression          Tension         Compression           Tension           Ref.
                                                                                                       (160)              (160)             (160)               (160)

                                                    DSC2R/L-SDS3        16        (20) 1/4" x 3"        2,590             3,720              2,225             3,200
                                                                                                                                                                                IBC, FL
                                                    DSC5R/L-SDS3        21        (24) 1/4" x 3"        4,340             4,195              3,730             3,610
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                                     Reduce where other loads govern.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  2. Strong-Drive® SDS Heavy-Duty Connector screw minimum penetration is 2 3/4", minimum end distance is
                                                     2 1/2" for DSC 2 and 3 3/4" for DSC5, and minimum edge distance is 5/8" for full load values.
                                                  3. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved
                                                     by the Truss Designer, provided the requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met
                                                     (predrilling required through the plate using a 5/32" bit maximum).




                                                                                                          Typical DSC5R-SDS3 Installation
                                                                                                                   (DSC 2 similar)




                                                                                                                                                                                                             217
                                                                                                                   UPDATED 06/01/19
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 219 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          AHEP
                          Adjustable Hip-End Purlin
                          For wood and cold-formed steel trusses, the Simpson Strong-Tie                               Tongue
                          AHEP is a structural purlin that also serves as an installation
                          lateral restraint and spacer during the truss erection process.                                                              Side-flange fasteners
                                                                                                                                                         two (2) #10 x 3 ⁄4"
                          The AHEP attaches to the leading edge of step-down hip                                                           3                 each side
                          trusses, eliminating the need for drop-top chords, 2x lumber
                                                                                                                                               4
                                                                                                                                                   5
                                                                                                                                                        6
                                                                                                                                                            7


                          or gable end fillers. The interlocking design of the AHEP allows                                              Leng
                                                                                                                                            th fr
                          them to install linearly, aligned with the end jacks, to maintain                                                      om
                                                                                                                                                    bend                                                                                                                                                                                                      Yoke
                          framing spacing from eave to hip or peak. Roof sheathing/                                                                      line
                                                                                                                                                              to                                              bend
                          decking attaches directly to the purlin with knurled pneumatic                                                                                                                           line
                          fasteners or low-profile head, self-drilling screws. Adjustable in
                                                                                                                                           AHEP
                                                                                                                                U.S. Patent 8,443,568
                          length, the AHEP is designed to accommodate a pitch range
                          of 3 /12 to 9 /12 as a structural purlin and up to 12 /12 as an
                          installation lateral restraint and spacer.                                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                                                                                                               6
                                                                                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                               3




                          Features:                                                                                                                                                   3
                                                                                                                                                                                                                               7
                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                   3




                                                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                                                           6
                                                                                                                                                                                                                                                                                   5
                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                                           3




                                                                                                                                                                                  4
Plated Truss Connectors




                                                                                                                                                                              5
                                                                                                                                                                          6
                                                                                                                                                                      7




                          •• A structural purlin to which sheathing can be directly
                                                                                                                                                                                                                                                                                                                                   3
                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                                                       6
                                                                                                                                                                                                                                                                                               7

                                                                                                                                                                                                          3
                                                                                                                                                                                                      4
                                                                                                                                                                                                  5
                                                                                                                                                                                              6
                                                                                                                                                                                          7




                                                                                                                                                                                                                                   3
                                                                                                                                                                                                                           4




                             attached — no need to remove temporary bracing
                                                                                                                                                                                                                       5
                                                                                                                                                                                                                   6
                                                                                                                                                                                                               7




                                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                       4

                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                           6
                                                                                                                                                                                                                                                       7




                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                                                               4

                                                                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                                                                                           6
                                                                                                                                                                                                                                                                                                   7




                          •• Accurately spaces the installed trusses and helps meet
                             the temporary top-chord lateral restraint recommendations
                             of WTCA/TPI BCSI on step-down hip ends
                          •• Adjustable in length to accommodate a wide pitch range
                          Material: 20 gauge (33 mil)
                          Finish: Galvanized
                          Installation:                                                                                      Typical AHEP
                                                                                                                              Installation
                          •• Use all specified fasteners; see General Notes.
                          •• Prior to installation, the AHEP must be set to the proper length
                             and the two tubes fastened together with four #10 x 3⁄4" self-
                             drilling screws through the round holes in the side flanges for
                             pitches between 3 /12 and 9 /12; and in the triangular and
                             upper round hole when the AHEP will be used as an installation
                             restraint and spacer at pitches 9 /12 up to 12 /12.                                                                                                                                                                                                                                                           The two nails
                          •• For trusses spaced 24" o.c., the pitch markings on the inner                                                                                                                                                                                                                                                  at the bottom
                                                                                                                                                                                                                                                                                                                                           of the part (the
                             tube may be used to line up the tubes to the correct length for
                                                                                                                                                                                                                                                                                                                                           yoke end) must
                             a given pitch. For other spacings, the length of the AHEP must                                                                                                                                                                                                                                                be clinched
                             be set to the calculated sloping length (from leading edge to




                                                                                                                                                                                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             leading edge of the framing members).
                          •• To install the AHEPs on wood trusses, use four 0.148" x 3"
                             nails. The two nails at the bottom of the part (the yoke end)
                             must be clinched.
                          •• Sheathing is attached to the AHEP with knurled pneumatic                                   Online Calculator for AHEP Installation
                             fasteners or low-profile-head, self-drilling screws.
                                                                                                                        A Web-based calculator is available to help Designers check
                          •• For efficiency, the AHEPs should be installed in line with                                 AHEP applicability based on the actual hip-end roof pitch,
                             the end jacks so that framing alignment can be maintained                                  input live and dead loads, truss and purlin spacing and
                             from eave to hip/ridge.                                                                    the selected sheathing and deflection criteria. To view the
                          Codes: See p. 12 for Code Reference Key Chart                                                 calculator, visit strongtie.com/webapps/ahep.




                                               Fasteners (in.)                                                    Allowable Down Loads
                             Model                                       Sheathing                                                                                                                                                                                                                                                                 Code
                                          AHEP Side       To Hip                              3 /12 Pitch               3.1/ 12 Pitch                             9 /12 Pitch
                              No.                                         Option                                                                                                                                                                                                                                                                   Ref.
                                           Flanges       Trusses                         L/180          3/16"       L/180          3/16"                    L/180                                                                      3/16"

                                                                            None           180          240          180           240                          135                                                                        150
                              AHEP         (4) #10     (4) 0.148 x 3                                                                                                                                                                                                                                                                               IBC, FL
                                                                         15/32" (min.)
                                                                                          250           345          210           275                          160                                                                        175
                                                                       wood sheathing
                          1. Loads may not be increased for duration of load.
                          2. Allowable loads apply to wood with a specific gravity of 0.42 or greater.
                          3. Designer shall ensure that attached members are adequately designed to resist applied loads.
                          4. Straight-line interpolation can be used to determine allowable loads for pitches between 3.1:12 and 9:12.
                          5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.

218
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 220 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  TSF
                                                  Truss Spacer
                                                  The TSF is a fast and accurate method for spacing trusses
                                                  that eliminates layout marking of top plates and can be left
                                                  in place under the sheathing. Accuracy is improved, spacing
                                                  errors are minimized, and it is easy to use.
                                                  Material: 22 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• See installation sequence below.
                                                  •• TSF truss tpacers do not provide bracing of any
                                                     kind and are not structural members. The TSF is for
                                                     spacing only. Refer to instructions from architect,                                                 TSF
                                                     engineer, truss manufacturer or other for bracing and




                                                                                                                                                                                    Plated Truss Connectors
                                                     installation information.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                         Dimensions
                                                       Model                                                                   Code
                                                        No.                                                                    Ref.
                                                                         W               O.C. Spacing         Total Length

                                                      TSF2-16           1 1/2"               16"                   8'
                                                                                                                                —
                                                      TSF2-24           1 1/2"               24"                  10'
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Step 1                                                Step 2                                  Step 3
                                                  Nail starting notch to first member.                  As each successive member is            If spacer does not align with end
                                                                                                        positioned, unfold TSF to next notch.   truss, break spacer off at notch.
                                                                                                        The notch teeth grip member and         Then, hammer spacer flat, fold it
                                                                                                        align it for nailing.                   under and nail.




                                                                                                                                                                                         219
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 221 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          TSBR
                          Truss Spacer-Restraint
                          The Simpson Strong-Tie TSBR truss spacer-restraint is a time-
                          saving lateral-restraint product for wood and CFS framing that
                          improves quality and safety while helping to meet the prescriptive

                                                                                                                        19⁄16"
                          recommendations of the WTCA/TPI. Easier to install than wood
                          bracing, the TSBR firmly grips the trusses, capturing on-center
                          spacing and keeping them vertical and plumb after placement,                                                                                                       "
                                                                                                                                                                                      1 ⁄1
                                                                                                                                                                                       9 6
                          resulting in a better truss installation. The unique design eliminates
                          additional time spent measuring truss spacing and laying                                                              TSBR2-24
                          out temporary lateral bracing. And once installed, the TSBR can                                                   (TSBR2-16 similar)
                          remain in place to be sheathed over, thereby eliminating the need                                                      U.S. Patent                      D     W
                          to remove temporary bracing and creating a safer, more stable                                                          6,993,882
                          work platform.
                          Features:
                          •• Enables the quick and accurate spacing of trusses without
Plated Truss Connectors




                             measuring or adjusting
                                                                                                                           TSBR may be replaced at ridge
                          •• Helps meet prescriptive temporary bracing recommendations                                     by wood blocking as required
                                                                                                                           for diaphragm nailing
                             of the BCSI
                          •• Easily “grabs” onto the truss — may be put in place with
                             one hand
                          •• Stays in place during sheathing, saving time and making the
                             roof more stable for workers
                          •• Installs in less time and requires less total bracing material than
                             prescriptive wood bracing methods — reducing labor costs
                          •• The TSBR is a direct replacement for the TSB truss
                             spacer bracer
                          Material: 22 gauge
                          Finish: Galvanized
                          Installation:
                          •• Use all specified fasteners; see General Notes.
                          •• TSBR lateral restraint locations are as recommended in
                             Table B2-1 of SBCA/TPI BCSI or the BCSI B2 Summary                                                                     Typical TSBR2-24
                             Sheet. For more information see the Simpson Strong-Tie                                                          Installation on 2x Wood Truss




                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             Wood Truss Restraint and Bracing Guide (F-C-TSBRTBD22)
                             at strongtie.com.
                          Codes: See p. 12 for Code Reference Key Chart




                                                           Dimensions (in.)                                                      Allowable Loads (lb.)
                                                                                        Fasteners
                                 Model                                                                                                                                      Code
                                                                                         (Total)                   DF/SP                                 SPF/HF
                                  No.               L             W            D                                                                                            Ref.
                                                                                           (in.)
                                                                                                          Compression        Tension        Compression           Tension
                            TSBR2-16 (Min.)       17 1/2         1 1/4        1 1/4    (2) 0.148 x 3         540                 180             465               155
                                                                                                                                                                              —
                            TSBR2-16 (Max.)       17 1/2         1 1/4        1 1/4   (4) 0.148 x 1 1/2      540                 465             465               400
                            TSBR2-24 (Min.)       25 1/2         1 3/4         1       (2) 0.148 x 3         500                 180             430               155
                                                                                                                                                                            IBC, FL
                            TSBR2-24 (Max.)       25 1/2         1 3/4         1      (4) 0.148 x 1 1/2      500                 465             430               400
                          1. Loads may not be increased for duration of load.
                          2. Minimum nailing meets or exceeds the temporary lateral-restraint recommendations of SBCA/TPI BCSI.
                          3. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




220
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 222 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  TBD22
                                                  Diagonal Brace
                                                  The TBD22 diagonal truss brace offers a time-saving subsitute for 2x4
                                                  diagonal bracing that helps meet the recommendations of WTCA/TPI                                                                                               11⁄4"ened
                                                  BCSI. The TBD travels in a box like a flat strap, and is formed into an                                                                                        flatt
                                                  A-shape as it is pulled from the carton to provide rigidity and prevent
                                                  sagging between trusses during installation. As it is fastened to the
                                                  trusses the brace flattens, allowing sheathing to be installed right over
                                                  it and saving the time typically needed to remove 2x4 bracing.
                                                  When installed on the top and bottom chords as well as the web
                                                  planes, the TBD captures the lateral construction and wind forces
                                                  delivered by the TSBR truss spacer restraints and transfers it                                                                TBD22
                                                                                                                                                                     U.S. Patent 8,109,124
                                                  diagonally in tension to the edge of the braced-truss system. When
                                                  used in conjunction with the TSBR, the TBD22 meets or exceeds
                                                  the the recommendations set forth by the WTCA/TPI BCSI.
                                                  Features:




                                                                                                                                                                                                                                 Plated Truss Connectors
                                                                                                                                                                                                 Spacing between
                                                  •• Helps meet prescriptive temporary bracing recommendations                                                                                   TSBR rows per
                                                     of the WTCA/TPI BCSI                                                                                                                        BCSI Table B2-1

                                                  •• Rigid A-shape design virtually eliminates sagging between
                                                                                                                                                                                                                Sheathing
                                                     trusses spaced 16"–24" on center                                                                                                                        installs directly
                                                                                                                                                                                                               over TBD22
                                                  •• Can be sheathed over after installation, no need to remove bracing
                                                  •• Dimpled nailing grid allows installation with standard
                                                     pneumatic fasteners
                                                  •• 160' of bracing in an easy-to-handle carton
                                                  Material: 22 gauge
                                                                                                                                                                                                               x.) s
                                                  Finish: Galvanized                                                                                                                                        ma ion
                                                                                                                                                                                                      ( 2 0' sect
                                                                                                                                                                                                    .       d
                                                  Installation:                                                                                                                                   ax ace
                                                                                                                                                                                               s m br
                                                                                                                                                                                             ce lly
                                                                                                                                                                                         s pa ona
                                                  •• Use all specified fasteners; see General Notes.                                                                                   ss iag
                                                                                                                                                                                    tru n d
                                                                                                                                                                                10 twee
                                                  •• Strap does not have holes for fasteners. Nails shall be installed in                                                        b e
                                                     the dimpled areas and placed to maintain a minimum of 1⁄4" strap                                                                 Minimum
                                                                                                                                                                     lly n
                                                     edge distance and a minimum of 1⁄2" center to center distance.                                                na tio s       Temporary Bracing
                                                                                                                                                                go sec ace .)
                                                                                                                                                             Dia ced s sp max
                                                     Nails should be installed in the center of the lumber narrow                                            bra trus . (8'       Recommendations
                                                     face and with a minimum edge distance of 1" on the                                                         4 ax            from WTCA/TPI BCSI
                                                                                                                                                                   m
                                                     lumber wide face.
                                                  •• TBD22 straps span diagonally at approximately 45°.
                                                                                                                                                     TSB
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  •• Strap shall not be slack, but tight and ready to engage in tension.
                                                  •• To resist construction forces, diagonal X-bracing is required                                   Edge nail
                                                     at each end and every 10 truss spaces (20' max.). Refer to                                                             Typical TBD22
                                                     WTCA/TPI BCSI for additional information.                                                                              Top Chord
                                                  •• At the end of the TBD braces trusses shall be laterally braced                                                         Installation with
                                                                                                                                                                            Minimum Nailing
                                                     to resist out-of-plane forces.
                                                                                                                                                 Face nail
                                                  •• Bracing locations shown in the drawing are recommendations                          TBD22
                                                     for temporary bracing only. Installation of TBD braces for
                                                     permanent lateral bracing shall be per the Building Designer.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                   Allowable
                                                                              Fasteners (in.)
                                                     Model                                                       Tension Loads    Code
                                                      No.                                     Intermediate                        Ref.
                                                                      Strap Ends                                 DF/SP   SPF/HF
                                                                                                 Trusses
                                                    TBD222     (1) 0.148 x 1 1/2 in face and
                                                                                             (1) 0.148 x 1 1/2   430      390
                                                     (Min.)      (1) 0.148 x 1 1/2 in edge
                                                                                                                                  —
                                                    TBD22     (2) 0.148 x 1 1/2 in face and
                                                                                            (1) 0.148 x 1 1/2    565      520
                                                    (Max.)      (1) 0.148 x 1 1/2 in edge
                                                  1. Allowable loads have been increased for wind or earthquake loading with
                                                     no further increase allowed. Reduce where other loads govern.
                                                  2. Minimum nailing meets or exceeds the temporary lateral-restraint
                                                     recommendations of SBCA/TPI BCSI.
                                                  3. Fasteners: Nail dimensions in the table are listed diameter by length.                      TBD22 Dispenser Detail
                                                     See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                      221
                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 223 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          TBE
                          Truss Bearing Enhancer
                          The TBE transfers load from the truss or girder to plates for
                          bearing-limited conditions and provides exceptional uplift
                          capacity. It replaces nail-on scabs that provide lower load
                          transfer, or in some cases, an additional ply when needed for
                          bearing. One size works with any number of girder plies.
                          The table lists allowable loads for TBE4 used on 2x4 and
                          TBE6 used on 2x6 top plates. The table gives the different
                          loads calculated for TBE with and without wood bearing. See
                          Fastener Schedule and Alternative Installation below.
                          Material: 18 gauge
                          Finish: Galvanized; see Corrosion Information, pp. 13–15
                          Installation:
                                                                                                                                  TBE4
Plated Truss Connectors




                          •• Use all specified fasteners; see General Notes.
                                                                                                                              (TBE6 similar)
                          •• TBE must be installed in pairs.
                          •• Top-plate size is 2x4 for TBE4, 2x6 for TBE6. Use
                             alternate installation for TBE4 and TBE6 on larger plates
                             or pre-sheathed walls. See alternate installation below.
                          Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                  F1


                          TBE Fastener Schedule
                                                                     Fasteners per each TBE (in.)
                                                                                                                                                                                   F1
                              Model             Truss
                               No.              Plies
                                                                      Rafter                   Plate                                         F2
                                                   1             (10) 0.148 x 1 1/2      (10) 0.148 x 1 1/2
                               TBE4
                                              2 or more           (10) 0.148 x 3          (10) 0.148 x 3                    Two TBE Installed
                                                                                                                        with Two-Ply Girder Truss
                                                   1             (10) 0.148 x 1 1/2      (10) 0.148 x 1 1/2                                                                       F2
                               TBE6
                                              2 or more           (10) 0.148 x 3          (10) 0.148 x 3




                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          1. Fasteners: Nail dimensions in the table are listed diameter by                                                                          Two TBE Installed
                             length. See pp. 21–22 for fastener information.                                                                                        with Single-Ply Truss




                          Alternate Installation
                                             Alternate Installation Allowable Loads5,6
                                                      Perpendicular to Plate
                             Model                 DF/SP                        SPF/HF
                              No.
                                                   (160)                         (160)
                                             F2            F3              F2            F3

                              TBE4
                                             910           270            785            230
                              TBE6
                                                                                                                                                                   TBE6 Installed
                          1. Use full table loads for uplift and parallel-to-plate                                                                             on Double 2x8 Top Plate
                             allowable loads.
                          2. Download capacities are 0.80 of table loads.                                      Pre-sheathed shearwall.                 Alternative Installation Allowable Downloads
                          3. See additional footnotes on p. 267.                                              Bend tab along slot and nail               are 0.80 and Allowable Uplift Loads are
                                                                                                              one leg to top of the plate.              1.0 of the TBE only table loads on p. 223.


                                                                                                                  Refer to Simpson Strong-Tie® technical bulletin T-C-HTIEBEAR
                                                                                                                       at strongtie.com for alternative bearing enhancers.


222
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 224 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  TBE
                                                  Truss Bearing Enhancer (cont.)
                                                                                                                           Allowable Loads1,2,3
                                                                                                                                                                                    Equivalent Bearing Length7
                                                           Wall Top Plate or No. of                                        Download                                                    of TBE and Top Plate
                                                  Model                                                                                                               Lateral                                      Code
                                                            Top Truss Wood Truss         Uplift                                                                                                (in.)
                                                   No.                                                      TBE Only                 TBE and Wood Top Plate            (160)                                       Ref.
                                                           Plate Species2    Plies
                                                                                         (160)    (100)   (115)   (125)   (160)   (100)   (115)   (125)   (160)     F1      F2     (100)   (115)   (125)   (160)
                                                                                   1      730     2,100   2,100   2,100   2,100   5,380 5,380 5,380 5,380          380     855     5.44    5.73    5.88    5.88

                                                                     Douglas       2      730     2,100   2,100   2,100   2,100   8,665 8,665 8,665 8,665          380     855     4.68    4.69    4.69    4.69
                                                                    Fir–Larch      3      730     2,100   2,100   2,100   2,100 11,945 11,945 11,945 11,945        380     855     4.29    4.29    4.29    4.29
                                                                                   4      730     2,100   2,100   2,100   2,100 15,225 15,225 15,225 15,225        380     855     4.09    4.09    4.09    4.09
                                                                                   1      730     2,100   2,100   2,100   2,100   5,065 5,065 5,065 5,065          380     855     5.65    5.97     6.13   6.13

                                                                    Southern       2      730     2,100   2,100   2,100   2,100   8,035 8,035 8,035 8,035          380     855     4.81    4.82    4.82    4.82




                                                                                                                                                                                                                          Plated Truss Connectors
                                                                      Pine         3      730     2,100   2,100   2,100   2,100 11,000 11,000 11,000 11,000        380     855     4.37    4.38    4.38    4.38
                                                                                   4      730     2,100   2,100   2,100   2,100 13,965 13,965 13,965 13,965        380     855     4.15    4.16     4.16   4.16
                                                   TBE4     2x4
                                                                                   1      730     1,815   1,815   1,815   1,815   4,045 4,045     4,045 4,045      340     855     5.95    6.32    6.56    6.76

                                                                     Spruce-       2      730     1,815   1,815   1,815   1,815   6,280 6,280 6,280 6,280          340     855     5.01    5.15     5.15   5.15
                                                                     Pine-Fir      3      730     1,815   1,815   1,815   1,815   8,510   8,510   8,510   8,510    340     855      4.5     4.6     4.6    4.6
                                                                                   4      730     1,815   1,815   1,815   1,815 10,740 10,740 10,740 10,740        340     855     4.25    4.32    4.32    4.32
                                                                                   1      730     1,815   1,815   1,815   1,815   3,940 3,940 3,940 3,940          340     855     6.07    6.45    6.71    6.92
                                                                                  2       730     1,815   1,815   1,815   1,815   6,070   6,070   6,070   6,070    340     855     5.08    5.23    5.23    5.23
                                                                    Hem-Fir
                                                                                  3       730     1,815   1,815   1,815   1,815   8,195   8,195   8,195   8,195    340     855     4.55    4.65    4.65    4.65
                                                                                  4       730     1,815   1,815   1,815   1,815 10,320 10,320 10,320 10,320        340     855     4.29    4.36    4.36    4.36    IBC,
                                                                                  1      880      2,360   2,425   2,425   2,425   7,515   7,580   7,580   7,580    270     910     7.44    7.73     7.93   8.09     FL

                                                                     Douglas      2      880      2,360   2,425   2,425   2,425 12,675 12,740 12,740 12,740        270     910     6.68    6.86    6.96    6.96
                                                                    Fir–Larch     3      880      2,360   2,425   2,425   2,425 17,830 17,895 17,895 17,895        270     910     6.29    6.41    6.47    6.47
                                                                                  4      880      2,360   2,425   2,425   2,425 22,985 23,050 23,050 23,050        270     910     6.09    6.71    6.82    6.9
                                                                                  1      880      2,360   2,425   2,425   2,425   7,020   7,085   7,085   7,085    270     910     7.65    7.97     8.18   8.36
                                                                                                          2,425   2,425   2,425 11,685 11,750 11,750 11,750        270     910     6.81    7.01     7.11   7.11
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                    Southern      2      880      2,360
                                                                      Pine         3      880     2,360   2,425   2,425   2,425 16,345 16,410 16,410 16,410        270     910     6.37     6.5    6.58    6.58
                                                                                   4      880     2,360   2,425   2,425   2,425 21,005 21,070 21,070 21,070        270     910     6.15    6.25    6.31    6.31
                                                   TBE6     2x6
                                                                                   1      880     2,040   2,320   2,425   2,425   5,545 5,825     5,930 5,930      270     785     7.95    8.32    8.55    8.76

                                                                     Spruce-       2      880     2,040   2,320   2,425   2,425   9,055 9,335 9,440 9,440          270     785     7.01    7.23     7.38   7.51
                                                                     Pine-Fir      3      880     2,040   2,320   2,425   2,425 12,560 12,840 12,945 12,945        270     785      6.5    6.66     6.75   6.84
                                                                                   4      880     2,040   2,320   2,425   2,425 16,065 16,345 16,450 16,450        270     785     6.25    6.37    6.44    6.5
                                                                                   1      880     2,040   2,320   2,425   2,425   5,380 5,660     5,765   5,765    270     785     8.07    8.45     8.7    8.92
                                                                                   2      880     2,040   2,320   2,425   2,425   8,725   9,005   9,110   9,110    270     785     7.08    7.32     7.48   7.61
                                                                    Hem-Fir
                                                                                   3      880     2,040   2,320   2,425   2,425 12,065 12,345 12,450 12,450        270     785     6.55    7.32     7.48   7.61
                                                                                   4      880     2,040   2,320   2,425   2,425 15,405 15,685 15,790 15,790        270     785     6.29    6.41    6.49    6.55
                                                  1. Loads are for a pair of TBEs.
                                                  2. When truss chord wood species is different from the wall top-plate wood species, choose the tabulated allowable loads based on the species
                                                     with the lower tabulated download capacity.
                                                  3. Uplift and lateral loads have been increased for wind or earthquake loading, with no further increase allowed; reduce where other loads govern.
                                                  4. Allowable loads are determined only by nail shear calculations or tests of the metal connectors based on the lowest of 0.125" of deflection or the
                                                     ultimate load with a safety factor of 3. The attached wood members must be designed to withstand the loads imposed by the nails.
                                                  5. Perpendicular-to-Plate loads are reduced for Alternative Installation.
                                                  6. Parallel-to-Plate loads are not reduced for Alternative Installation.
                                                  7. The width of bearing wall required to provide the same bearing capacity as the TBE Allowable Load (TBE and Wood Top Plate) is referred to as
                                                     the Equivalent Bearing Length.




                                                                                                                                                                                                                               223
                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 225 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          TC
                          Scissor Truss Connector
                          The TC truss connector is an ideal connector for scissor trusses and can                                                                              11⁄4"
                          allow horizontal movement up to 1 1⁄4". The TC also attaches plated trusses                                                                           slots
                          to top plates or sill plates to resist uplift forces. Typically used on one or both
                          ends of truss as determined by the Designer.                                                                          21⁄4"
                                                                                                                                                                                                    TC24
                          Material: 16 gauge
                          Finish: Galvanized                                                                                                     11⁄8"
                          Installation:
                                                                                                                                             Slotted seat
                          •• Use all specified fasteners; see General Notes.                                                                tabs for easy
                                                                                                                                             removal for                                               For 2x
                          •• Drive 0.148" x 3" nails into the truss at the inside end of the slotted holes                                  multi-ply truss            39⁄16"                           truss
                             (inside end is towards the center of the truss and clinch on back side).                                        installations
                             Do not seat these nails into the truss — allow room under the nail head
                             for movement of the truss with respect to the wall.                                                                                                             11⁄4"
                                                                                                                                                                                             slots
Plated Truss Connectors




                          •• After installation of roofing materials nails may be required to be fully
                             seated into the truss. (As required by the Designer or Truss Designer.)                                           TC26
                          Optional TC Installation:                                                                                            (TC28                                                       35⁄16"
                                                                                                                                               similar)
                          •• Bend one flange up 90°. Drive specified nails into the top and face of
                             the top plates or install Titen® 2 screws into the top and face of masonry
                             wall. See optional load tables and installation details.
                                                                                                                                            For optional
                          Codes: See p. 12 for Code Reference Key Chart                                                                      installation
                                                                                                                                            bend up 90°                                59⁄16"
                                                                                                                                              TC26 only
                                                                                                                                              (bend one                         (75⁄16" for TC28)
                                                                                                                                              time only)



                                                  Fasteners                             DF/SP               SPF/HF                                            Install nails to allow horizontal movement
                            Model                    (in.)                         Allowable Loads      Allowable Loads           Code                             of scissors truss. Nails must be
                             No.                                                                                                  Ref.                                   clinched on back side.
                                                                                        Uplift                  Uplift
                                          Truss               Plate
                                                                                        (160)                   (160)
                            TC24      (4) 0.148 x 3       (4) 0.148 x 3                 350                     300
                            TC26      (5) 0.148 x 3       (6) 0.148 x 3                 575                     495               IBC, FL
                            TC28      (5) 0.148 x 3       (6) 0.148 x 3                 575                     495
                          See footnotes below.




                                                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                            Typical TC24 Installation
                          Optional TC Installation Table
                                                                                        DF/SP         SPF/HF        Masonry
                                                     Fasteners
                                                                                      Allowable      Allowable      Allowable
                           Model                        (in.)                                                                       Code
                                                                                        Loads          Loads          Loads
                            No.                                                                                                     Ref.
                                                                                        Uplift         Uplift            Uplift
                                          Truss                  Plate
                                                                                        (160)          (160)             (160)
                                    (5) 0.148 x 1 1/2     (6) 0.148 x 1 1/2              370           300                —
                                                                                                                                     IBC,
                            TC26     (5) 0.148 x 3          (6) 0.148 x 3                385           335                —
                                                                                                                                      FL
                                     (5) 0.148 x 3      (6) 3/16 x 2 1/4 Titen 2          —             —                170
                                                                                                                                               Optional TC26 Installation for Grouted
                          1. Loads have been increased for wind or earthquake loading, with no further                                          Concrete Block using a Wood Nailer
                             increase allowed. Reduce where other loads govern.                                                                  (8", 10", 12" wall installation similar)
                          2. Grout strength is 2,000 psi minimum.
                          3. Nail values based on single 2x truss. 0.148" x 3" joist nails must be clinched.
                          4. Optional TC26 installation with 0.148" x 3" nails requires minimum 3" top-plate thickness.
                          5. Fasteners: Nail dimensions in the table are listed diameter by length.                                                                                 Moisture barrier
                             See pp. 21–22 for fastener information.                                                                                                                  not shown




                                                                                                                                               Optional TC26 Installation for Grouted
                                                                                                                                                Concrete Block using Titen Screws

224
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 226 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HTC
                                                  Heavy Truss Clip
                                                  For alignment control between a roof truss and nonbearing
                                                  walls; the 2 1⁄2" slot permits vertical truss chord movement
                                                  when loads are applied.
                                                  Material: 18 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• The HTC has a 2 1⁄2" slot to accommodate
                                                     truss movement
                                                  •• This connector has high lateral capacity
                                                  •• The S/HTC is available for steel truss applications




                                                                                                                                                                                                     Plated Truss Connectors
                                                  Codes: See p. 12 for Code Reference Key Chart                                                         HTC 4



                                                                                                                                                        Nails should not be driven
                                                                                                                                                        completely flush against
                                                            Dimensions           Fasteners (in.)                 Allowable Loads1 (160)                 the connector, to allow
                                                   Model                                                                                         Code   vertical truss movement.
                                                                                                           Without Gap2       With 1 1/4" Gap3
                                                    No.                                                                                          Ref.
                                                              Top Plate       Base             Slot
                                                                                                           F1         F2       F1         F2

                                                              2x4 Plate    (6) 0.148 x 3   (3) 0.148 x 3   370       305       85         255    IBC,
                                                    HTC4                                                                                          FL,
                                                              2x6 Plate    (6) 0.148 x 3   (3) 0.148 x 3   410       265      155         250     LA
                                                  1. Loads have been increased for wind or earthquake loading, with no further increase allowed.
                                                                                                                                                                                     Allow 1⁄16"
                                                     Reduce where other loads govern.
                                                                                                                                                                                     gap between
                                                  2. Truss or rafter must bear on top plate to achieve the allowable loads under “Without Gap.”
                                                                                                                                                                                     nail head and
                                                  3. When installed with maximum 1 1/4" space between rafter or truss and top plate, use
                                                     loads under “With 1 1/4" Gap.” Where loads are not required, space is not limited to 1 1/4".                                    truss clip to
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by                                                                  help prevent
                                                     length. See pp. 21–22 for fastener information.                                                                                 squeaking.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                        Typical HTC 4 Installation
                                                                                                                                                        on a 2x6 or Larger Plate




                                                                         Gap,
                                                                      where occurs


                                                                                            Typical HTC 4 Installation
                                                                                                 on a 2x4 Plate




                                                                                                                                                                                                          225
                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 227 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          STC/STCT/DTC
                          Roof Truss Clips
                          For alignment control between a roof truss and nonbearing walls;
                          the 1 1⁄2" slot permits vertical truss chord movement when loads
                          are applied.
                          Material: 18 gauge
                          Finish: Galvanized
                          Installation:
                          •• Use all specified fasteners; see General Notes.
                          •• Use STC or DTC depending on required loads. STC,
                             installed with DS drywall stop, helps prevent fasteners
                             tearing through the ceiling drywall (see illustration).
                          •• Use STCT where truss or rafter is separated from the
                             top plate of the nonbearing wall.
Plated Truss Connectors




                          •• Install slot nails in the middle of the slot.                                                              STCT           STC
                          •• Products not intended for floor applications due to
                             the frequency of floor joist deflections and potential
                             for squeaks.
                          Codes: See p. 12 for Code Reference Key Chart




                                                   Fasteners (in.)                                 Allowable Loads (160)
                            Model                                                                                                              Code
                                                                                    Without Gap        1/4" Max. Gap       1/4" < Gap ≤ 1/2"
                             No.                                                                                                               Ref.
                                            Base                     Slot
                                                                                    F1        F2       F1         F2        F1          F2

                            STC        (2) 0.131 x 2 1/2     (1) 0.131 x 2 1/2      85        55       35         35        30          40

                            STCT       (2) 0.131 x 2 1/2     (1) 0.131 x 2 1/2      —         —        —          —         —           —      —       DTC
                            DTC        (4) 0.131 x 2 1/2     (2) 0.131 x 2 1/2     125       210       85         135       55          70
                          1. Loads may not be increased for duration of load.
                          2. Truss or rafter must bear on top plate to achieve the allowable loads under “Without Gap.”




                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          3. Clips are required on both sides of the truss to achieve F1 loads in both directions
                             (stagger parts to avoid nail interferences).
                          4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                        Nails should not be driven
                                                                                                                        completely flush against
                                                                                                                        the connector, to allow
                                                                                                                        vertical truss movement.
                                                                                                                        Allow 1⁄16" gap between nail
                                                                                                                        head and truss clip to
                                                                                                                        help prevent squeaking.
                                                                                                            Gap

                                                                                    ner
                                                                            st faste in. 12")6")
                                                                          r
                                                                     To fi ywall (m(min. 1
                                                                         r        l
                                                                     ½ drywal
                                                                      " d
                                                                      ⅝"

                                                                 Typical STC Installation with DS




226
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 228 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  GBC
                                                  Gable Brace Connector
                                                                        This product is preferable to similar connectors because
                                                                        of (a) easier installation, (b) higher loads, (c) lower
                                                                        installed cost, or a combination of these features.


                                                                                                                                                            GBC
                                                  The GBC provides a proven, tested connection for the anchorage
                                                                                                                                                           US Patent
                                                  of building stability bracing to the top of the gable end wall. With                                     7,788,873
                                                  allowable bracing installation angles between 40° to 60°, the GBC
                                                  offers greater flexibility in a connector rated for both tension and
                                                  compression loads.
                                                  Material: 16 gauge               Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• The GBC must be installed in pairs to achieve full load capacity




                                                                                                                                                                                                                                            Plated Truss Connectors
                                                                                                                                                                                                              Typical GBC Installation
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                   Fasteners                         DF/SP Allowable Loads (160)                     SPF/HF Allowable Loads (160)
                                                                                 per Connector                       Perpendicular to Endwall (F2)                   Perpendicular to Endwall (F2)
                                                   Model Qty                          (in.)                      Toward GBC            Away from GBC          Toward Anchors         Away from Anchors          Code
                                                    No. Req’d                                                                                                                                                   Ref.
                                                                            Gable                  Top        Gable Brace Angle      Gable Brace Angle       Gable Brace Angle       Gable Brace Angle
                                                                            Brace                 Plates      40°–45°    46°–60°     40°–45°    46°–60°      40°–45°     46°–60°    40°–45°     46°–60°
                                                    GBC      2          (5) 0.131 x 1 1/2 (7) 0.131 x 2 1/2    650          825        400           305       545          695        335           255       IBC, FL
                                                  1. For 1 3/4" x 3 1/2" (or larger) LVL gable brace, the allowable load at 40° to 45° is 635 lb. towards
                                                     anchors, 515 lb. away from anchors.                                                                                                              Gable end
                                                  2. Loads have been increased for wind or earthquake loading, with no further increase allowed.                                                      truss               Gable
                                                     Reduce where other loads govern.                                                                                                                                     brace
                                                                                                                                                                                         Toward
                                                  3. Use a minimum 2x4 gable brace. Larger members may be used.
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                     See pp. 21–22 for fastener information.
                                                                                                                                                                                             Away

                                                                                                                                                                                                                           Gable brace
                                                                                                                                                                                             Wall                          flush at
                                                                                                                                                                                             top
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                           inside edge
                                                                                                                                                                                             plate                         of plates
                                                  GBC Installation Sequence                                                                                                                                     2"
                                                                                                                                                                                                               min.
                                                                                                                                                                                               Typical Sloped Installation
                                                             H
                                                   Slope
                                                         Dimension                                                       Gable end
                                                                                                                         truss
                                                    40°       2 15/16
                                                    50°        3 1/16
                                                    60°        3 9/16


                                                                                   2x4
                                                                                gable brace

                                                                  H = 215⁄16"




                                                                                   Example:
                                                                                    gable brace
                                                                                    cut diagram

                                                    Step 1                                                     Step 2                                      Step 3                                          Step 4
                                                    Double angle cut the gable                                 Set each GBC on top of the                  Bend GBC legs (one time                         Install fasteners into the
                                                    brace to sit flat on the wall                              double top plate so that the                only) over the inside of the                    gable brace.
                                                    double top plate and flush                                 bend line slots are flush                   double top plate and install
                                                                                                                                                                                                           Note: Attach the other end
                                                    against the gable end truss for                            with the inside edge of the                 fasteners.
                                                                                                                                                                                                           of the gable brace to blocking
                                                    2x4 top plate. The double angle                            double top plate. Install
                                                                                                                                                                                                           at the roof diaphragm as
                                                    cuts should form a 90° angle on                            fasteners into the top of the
                                                                                                                                                                                                           directed by the Designer.
                                                    the end of the gable brace.                                double top plate.

                                                                                                                                                                                                                                                 227
                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 229 of 341
                          Simpson Strong-Tie® Wood Construction Connectors

                          CHC
                          Component Hoist Clip
                                                                                                                                                                                               Tension
                          The CHC component hoist clip provides a tested, load-rated
                          solution for the safe lifting and placement of assembled wood
                          components. The CHC is load-rated with Strong-Drive®                                                                 31⁄8"
                          SDS Heavy-Duty Connector screws for easy installation
                          and removal, and superior shear and withdrawal strength                                                                                                           45-90°          Angle of load
                          during lifting.                                                                                                                                                                from horizontal, θ

                          Features:                                                                                        11⁄4"                                                                     0-44°

                          •• Attaches easily to wood members using Strong-Drive
                             SDS Heavy-Duty Connector screws (sold separately)
                          •• May be used alone or in pairs for increased load                                                                                  11⁄4"

                          •• Tested in multiple load directions for versatility
                          Material: 12 gauge                                                                                                                           8"

                          Finish: Galvanized
Plated Truss Connectors




                          Installation:
                          •• Use all specified fasteners; see General Notes
                          •• Fasteners require full penetration into the framing members
                          •• Use one time only
                          •• Lifting devices should be connected to the CHC with a                                                            13⁄8"
                             closed-loop attachment of sufficient strength to carry the
                             allowable load                                                                                               CHC                               CHC with Tension
                          Codes: See p. 12 for Code Reference Key Chart                                                            U.S. Patent 8,720,129                     Load Applied




                          Allowable Loads
                                                             SDS Fasteners per Part         Angle from                        Allowable Tension
                           Model            Type of                                                          Line Angle,                                   Code
                                   Qty.                                                     Horizontal,                         DF/SP/SPF/HF
                            No.           Connection            Top            Face              θ               α                  (125)
                                                                                                                                                           Ref.
                                     1            1                                           0–44              —                    610
                                     1            1                                           45–90             —                    975
                                     2            1                                             30              120                  610
                            CHC                             (2) 1/4" x 3"   (3) 1/4" x 3"                                                                    —
                                     2            1                                             45              90                  1,380
                                     2            1                                             60              60                  1,690
                                     2            2                                             90              —                   1,950




                                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                          1. Allowable loads are based on the lowest ultimate test load of three test specimens, or the
                             average of six specimens, divided by five.
                          2. Loads may not be increased for duration of load.
                          3. Allowable loads are based on installation over sheathing on stud walls with double 2x top plates
                             and maximum 5/8" sheathing.
                          4. Fasteners require full penetration into the framing members.
                          5. All lifting devices and spreader bars that are used in conjuction with the CHC shall be of
                             sufficient strength to carry the required load. Spreader bars must also have sufficient rigidity                                                Typical CHC Installation
                             to resist bending of the lifted component.                                                                                                          Using Two Parts
                                                                                                                                                        Vertical load

                                                       Vertical load

                                                                                                                                                                             Spreader bar
                                                                                                                                                                             by others

                                                           Line
                                                         angle, α                                                                                                                       Closed-loop
                                                                                            Closed-loop                                                                                 lifting device
                                                                                            lifting device                                                                              by others
                                                                                            by others
                                                                                                                                         90
                                                                                                                                           °




                                              θ




                                                  Typical CHC Installation                                                                            Typical CHC Installation
                                          1       with Angular Loading                                                                    2           with Spreader Bar
228
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 230 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DGF/DGBF/DGHF
                                                  Fire Wall Hangers
                                                  The DGF fire wall hanger is ideal for multi-family, multi-
                                                  level building construction and easily installs on a two-hour                 Two-Hour, Fire-Rated Wall
                                                  wood stud fire wall (e.g., Type III construction) during framing.             Simpson Strong-Tie has completed ASTM E814 standard testing at
                                                  The new series features three models of top-flange hangers                    an accredited laboratory. The use of the DGF/DGBF/DGHF hangers
                                                  that connect floor trusses and joists to wood stud walls.                     does not reduce the two-hour, fire wall assembly rating. The hangers
                                                  The hangers feature enough space for two layers of 5/8"                       tested provide an F (flame) and T (temperature) rating.
                                                  gypsum board (drywall) to be slipped into place after the
                                                  framing is complete.                                                             "
                                                                                                                               2⅝
                                                                                                                                                                                 8"                 "
                                                  All three fire wall hangers are code listed under ICC-ES                                            2¾"
                                                                                                                                                                                                 2⅝
                                                                                                                                                                                                                        10"
                                                  ESR-2553. They have been tested according to ASTM E814
                                                  and received F (flame) and T (temperature) ratings for use on




                                                                                                                                                                                           "
                                                                                                                                                                                          3⅛
                                                  one or both sides of the wall. These ratings verify that the
                                                  DGF/DGHF/DGBF hangers do not reduce the two-hour fire
                                                  wall assembly rating.
                                                  Features:                                                                                           H
                                                                                                                                                                                      H
                                                  •• Fire-resistant F (flame) and T (temperature)                                                                                                                             H

                                                     rated in Intertek Design No. SST/WPCF 120-01.
                                                  •• No need for additional restraint against
                                                                                                                               W
                                                     rotation of the wall top plates.




                                                                                                                                                 "
                                                                                                                                                /32
                                                                                                                                            23
                                                                                                                                                                 W                              W




                                                                                                                                                                                                                      2"
                                                  •• All models can be used on both sides of a 2x6 wall.                           DGF




                                                                                                                                                                             "




                                                                                                                                                                                                                  5/3
                                                                                                                                                                         2⅛




                                                                                                                                                                                                                 21
                                                  Material: DGBF — 7 gauge; DGF — 12 gauge;                                                                          DGHF                           DGBF




                                                                                                                                                                                                                                  Fire Wall Hangers
                                                  DGHF — 10 gauge
                                                                                                                                                            8"
                                                  Finish: DGF — G90; DGHF and DGBF — gray paint
                                                                                                                                                                       3⅛"
                                                  Installation:                                                                                                                                         8"

                                                  •• Use all specified fasteners.
                                                                                                                                                                                                                  3⅛"
                                                  •• All models are mounted like a standard top-flange hanger.
                                                  •• Stud wall-plate splices must occur at a stud location.
                                                  •• I-joist require web stiffeners for full table loads. I-joist                      H
                                                     without web stiffeners have reduced loads shown in table.
                                                  •• DGF welded to steel header with four 2" fillet welds and                                                                                                H
                                                     (6) joist nails achieves a download of 1,650 lb.
                                                  •• DGHF and DGBF welded to steel header with two 2" fillet weld
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     and (8) 0.148" x 1 1/2" joist nails achieve a download of 3,000 lb.
                                                  •• Weld size to match hanger thickness.                                                                    W
                                                                                                                                           2⅛
                                                                                                                                            "




                                                                                                                                                                                          W
                                                  •• Table uplift loads apply to welded applications.

                                                                                                                                                                                                        "
                                                                                                                                                                                                      2⅛
                                                                                                                                           DGH F 3.6 2 /11.88
                                                  •• DGBF only — apply two 1/4" beads of fire-resistant mortar                              Skewed Right                                     DGHF
                                                     caulk directly to top of wall plates for the first 6" on either                                                                       Top Flange
                                                     side of top flange. See Intertek design listing for detail.                                                                           Offset Left
                                                  •• DGBF only — locate double stud below hanger.
                                                  •• Gap at the face of the hanger allows two layers of 5/8"
                                                     gypsum board to be installed after the hanger is in place.
                                                  Options:
                                                  •• All models of the DGHF hanger may be ordered with a
                                                     skew angle of up to 45 degrees or with the top flange
                                                     offset left or right. To order, add “X” to the model number.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                          DGF Hanger on Stud
                                                                                                                                                           Wall with I-Joists




                                                                                                                                                                                                                                      229
                                                                                                                   UPDATED 06/01/19
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 231 of 341
                    Simpson Strong-Tie® Wood Construction Connectors

                    DGF/DGBF/DGHF
                    Fire Wall Hangers (cont.)
                    Allowable Loads on 2x4 or 2x6 Wall
                                                                                    Fasteners                                                  DF/SP                               SPF/HF
                                                  Joist                                (in.)                           Web                   Download (100 /125)                  Download (100/ 125)
                                                                                                                                                                                                  Code
                          Model         Ga.       Depth                                                                 Stiff   Uplift                           Uplift                           Ref.
                                                   (in.)             Top              Face              Joist          Req’d    (160) Studwall 2x, 3x (2) 2x, 4x (160) Studwall 2x, 3x (2) 2x, 4x
                                                                                                                                               Nailer Nailer                    Nailer Nailer

                                                                (6) 0.148 x 3      (4) 0.148 x 3   (2) 0.148 x 1 1/2    —       130        1,160       —      1,160   110       1,130       —      1,130
                           DGF          12 7 1/4 to 11 1/4 (6) 0.148 x 1 1/2            —          (6) 0.148 x 1 1/2    ü       220        1,350      1,350   1,350   190       1,315      1,315   1,315
                                                                (6) 0.148 x 3           —          (6) 0.148 x 1 1/2    ü       315        1,420       —      1,420   270       1,385       —      1,385
                                                                (6) 0.148 x 3      (4) 0.148 x 3   (2) 0.148 x 1 1/2    —       130        1,160       —      1,160   110       1,130       —      1,130
                                                                                                                                                                                                           IBC,
                           DGF          12 11 7/8 to 24 (6) 0.148 x 1 1/2               —          (6) 0.148 x 1 1/2    ü       315        1,620      1,620   1,620   270       1,450      1,450   1,450    FL,
                                                                                                                                                                                                            LA
                                                                (6) 0.148 x 3           —          (6) 0.148 x 1 1/2    ü       315        1,705       —      1,705   270       1,525       —      1,525
                                                               (5) 0.148 x 1 1/2   (2) 0.148 x 3   (8) 0.148 x 1 1/2    ü       855        2,030      2,030   2,030   650       1,855      1,855   1,855
                          DGHF          10       9 1/2 to 24
                                                                (5) 0.148 x 3      (2) 0.148 x 3   (8) 0.148 x 1 1/2    ü       900        2,135       —      2,135   770       1,950       —      1,950
                    DGBF (over studs)    7       9 1/2 to 24    (8) 0.148 x 3      (4) 0.148 x 3    (8) 0.148 x 3       ü       1,040      3,015       —      3,015   890       2,280       —      2,280
                      DGHF (skewed)     10       9 1/2 to 24    (5) 0.148 x 3      (2) 0.148 x 3   (8) 0.148 x 1 1/2    ü       315        1,620       —      1,620   270       1,350       —      1,350
                                                                                                                                                                                                           —
                      DGHF (offset)     10       9 1/2 to 24    (5) 0.148 x 3      (2) 0.148 x 3   (8) 0.148 x 1 1/2    ü       870        2,010       —      2,010   755       1,705      1,550    —
Fire Wall Hangers




                    1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                    2. Allowable loads are for 2x4 minimum stud wall or nailer. Back-to-back installations require a minimum 2x6. Wall design by Designer.
                    3. Hangers spaced closer than 16" o.c. shall reduce allowable load proportionately.
                    4. DGBF installation requires a minimum (2) 2x4 stud or post in the wall at hanger location. Post design by Designer.
                    5. DGHF hangers may be skewed up to 45. Skew and offset options cannot be combined.
                    6. Face nails for DGHF (offset) may be installed in any two holes.
                    7. DGF and DGHF may be installed over 5/8" maximum wood structural panel sheathing. For DGF, use 0.87 of the table loads for uplift and download.
                       For DGHF, use 0.91 of table loads for uplift and full table downloads. Sheathing shall be installed flush with top of the wall and fastened per code.
                    8. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                            Face of wall



                                                                                                                                            115⁄32"




                                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                        drywall gap                   End of joist stop
                                                                                                                                                                      End of truss
                                                                                                                                 DGF — 1¾"
                                                                                                                                                                      ⅛" max.
                                                                                                                                 DGHF — 111⁄16"
                                                                                                                                 DGBF — 1¾"
                                                                                                                                 truss gap


                                                                                                                                              DGHF Hanger (DGF similar)
                                                                                                                                                Top View with Gap
                                                 DGF Hanger on Stud
                                                  Wall with Trusses


                                                                   DGF
                                                               hanger width
                                                                 plus ¼"
                                        2¾
                                             "

                                                                                   DGHF and DGBF
                                                                                    hanger width
                                                                                      plus ¼"

                                                                3"




                                        Drywall
                                        Notches                                                                                    DGBF Hanger Installed
                                                                                                                                    with Double Studs

230
                                                                                                           UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 232 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DGF/DGBF/DGHF
                                                  Fire Wall Hangers (cont.)
                                                  Model Sizes
                                                        Joist Size              DGF            DGHF                  DGBF          W           H
                                                           (in.)               Model           Model                 Model        (in.)      (in.)
                                                               2x8         DGF28                 —                     —          1 9/16      7 1/8
                                                              2x10         DGF210                —                     —          1 9/16      9 1/8
                                                              2x12         DGF212                —                     —          1 9/16     11 1/8
                                                          1 3/4 x 9 1/2    DGF1.81/9.5     DGHF1.81/9.5                —          1 13/16    9 7/16
                                                         1 3/4 x 11 7/8    DGF1.81/11.88   DGHF1.81/11.88              —          1 13/16   11 13/16
                                                           1 3/4 x 14      DGF1.81/14      DGHF1.81/14                 —          1 13/16   13 15/16
                                                           1 3/4 x 16      DGF1.81/16      DGHF1.81/16                 —          1 13/16   15 15/16
                                                            2 x 9 1/2      DGF2.1/9.5      DGHF2.1/9.5                 —           2 1/8     9 7/16
                                                           2 x 11 7/8      DGF2.1/11.88    DGHF2.1/11.88               —           2 1/8    11 13/16
                                                             2 x 14        DGF2.1/14       DGHF2.1/14                  —           2 1/8    11 15/16
                                                             2 x 16        DGF2.1/16       DGHF2.1/16                  —           2 1/8    15 15/16
                                                          2 1/16 x 9 1/2   DGF2.1/9.5      DGHF2.1/9.5                 —           2 1/8     9 7/16
                                                         2 1/16 x 11 7/8   DGF2.1/11.88    DGHF2.1/11.88               —           2 1/8    11 13/16
                                                          2 1/16 x 14      DGF2.1/14       DGHF2.1/14                  —           2 1/8    11 15/16
                                                          2 1/16 x 16      DGF2.1/16       DGHF2.1/16                  —           2 1/8    15 15/16
                                                          2 5/16 x 9 1/2   DGF2.37/9.5     DGHF2.37/9.5                —           2 3/8     9 7/16
                                                         2 5/16 x 11 7/8   DGF2.37/11.88   DGHF2.37/11.88              —           2 3/8    11 13/16




                                                                                                                                                       Fire Wall Hangers
                                                          2 5/16 x 14      DGF2.37/14      DGHF2.37/14                 —           2 3/8    13 15/16
                                                          2 5/16 x 16      DGF2.37/16      DGHF2.37/16                 —           2 3/8    15 15/16
                                                          2 5/16 x 18      DGF2.37/18      DGHF2.37/18                 —           2 3/8    17 15/16
                                                          2 5/16 x 20      DGF2.37/20      DGHF2.37/20                 —           2 3/8    19 15/16
                                                          2 1/2 x 9 1/2    DGF2.56/9.5     DGHF2.56/9.5                —           2 5/8     9 7/16
                                                         2 1/2 x 11 7/8    DGF2.56/11.88   DGHF2.56/11.88              —           2 5/8    11 13/16
                                                           2 1/2 x 14      DGF2.56/14      DGHF2.56/14                 —           2 5/8    13 15/16
                                                           2 1/2 x 16      DGF2.56/16      DGHF2.56/16                 —           2 5/8    15 15/16
                                                           2 1/2 x 18      DGF2.56/18      DGHF2.56/18                 —           2 5/8    17 15/16
                                                           2 1/2 x 20      DGF2.56/20      DGHF2.56/20                 —           2 5/8    19 15/16
                                                           2 1/2 x 22      DGF2.56/22      DGHF2.56/22                 —          2 9/16    21 15/16
                                                           2 1/2 x 24      DGF2.56/24      DGHF2.56/24                 —          2 9/16    23 15/16
                                                           3 1/2 x 91/4    DGF3.62/9.25    DGHF3.62/9.25         DGBF3.62/9.25     3 5/8     9 3/16
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                          3 1/2 x 9 1/2    DGF3.62/9.5     DGHF3.62/9.5          DGBF3.62/9.5      3 5/8     9 7/16
                                                          3 1/2 x 111/4    DGF3.62/11.25   DGHF3.62/11.25        DGBF3.62/11.25    3 5/8     1 13/16
                                                         3 1/2 x 11 7/8    DGF3.62/11.88   DGHF3.62/11.88        DGBF3.62/11.88    3 5/8    11 13/16
                                                           3 1/2 x 14      DGF3.62/14      DGHF3.62/14           DGBF3.62/14       3 5/8    13 15/16
                                                           3 1/2 x 16      DGF3.62/16      DGHF3.62/16           DGBF3.62/16       3 5/8    15 15/16
                                                           3 1/2 x 18      DGF3.62/18      DGHF3.62/18           DGBF3.62/18       3 5/8    17 15/16
                                                           3 1/2 x 20      DGF3.62/20      DGHF3.62/20           DGBF3.62/20       3 5/8    19 15/16
                                                           3 1/2 x 22      DGF3.62/22      DGHF3.62/22           DGBF3.62/22       3 5/8    21 15/16
                                                           3 1/2 x 24      DGF3.62/24      DGHF3.62/24           DGBF3.62/24       3 5/8    23 15/16
                                                         5 1/4 x 11 7/8           —              —               DGBF5.37/11.88    5 3/8    11 13/16
                                                           5 1/4 x 14             —              —               DGBF5.37/15       5 3/8    11 15/16
                                                           5 1/4 x 16             —              —               DGBF5.37/16       5 3/8    15 15/16
                                                           5 1/4 x 18             —              —               DGBF5.37/18       5 3/8    17 15/16
                                                           5 1/4 x 20             —              —               DGBF5.37/20       5 3/8    19 15/16
                                                           5 1/4 x 22             —              —               DGBF5.37/22       5 3/8    21 15/16
                                                           5 1/4 x 24             —              —               DGBF5.37/24       5 3/8    23 15/16
                                                         5 1/8 glulam             —              —               DGBF5.25          5 1/4    SPEC
                                                    5 1/2 glulam and 6x           —              —               DGBF5.56         5 9/16    SPEC
                                                         6 3/4 glulam             —              —               DGBF6.88          6 7/8    SPEC
                                                           7 x 11 7/8             —              —               DGBF7.12/11.88    7 1/8    11 13/16
                                                             7 x 14               —              —               DGBF7.12/14       7 1/8    11 15/16
                                                             7 x 16               —              —               DGBF7.12/16       7 1/8    15 15/16
                                                             7 x 18               —              —               DGBF7.12/18       7 1/8    17 15/16
                                                             7 x 20               —              —               DGBF7.12/20       7 1/8    19 15/16
                                                             7 x 22               —              —               DGBF7.12/22       7 1/8    21 15/16
                                                             7 x 24               —              —               DGBF7.12/24       7 1/8    23 15/16

                                                                                                                                                           231
                                                                                                            UPDATED 06/01/19
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 233 of 341
                    Simpson Strong-Tie® Wood Construction Connectors

                    DU/DHU/DHUTF
                    Drywall Hangers
                    The DU/DHU face-mount and the DHUTF top-mount hangers are
                    designed to carry joist floor loads to a wood stud wall through two                            Two-Hour, Fire-Rated Wall
                    layers of 5⁄8" gypsum board (drywall). These hangers install after the
                                                                                                                   Simpson Strong-Tie has completed ASTM E814
                    drywall is in place. The hangers come in sizes that accommodate most
                    joists used in multi-family construction including I-joists and trusses.                       standard testing at an accredited laboratory. The use
                                                                                                                   of the DU/DHU/DHUTF hangers does not reduce
                    All three fire wall hangers are code listed                                                    the two-hour, fire wall assembly rating. The hangers
                    under ICC-ES ESR-2552.                                                                         tested provide an F (flame) and T (temperature) rating.
                    All three fire wall hangers are fire-resistant F (flame)
                    and T (temperature) rated in Intertek Design No.
                    SST/WPCF 120-01                                                                                " 23⁄16"
                                                                                                             315⁄16                                               23⁄16"
                    Material: DU — 14 gauge; DHU and DHUTF — 12 gauge
                    Finish: Galvanized
                    Installation: • Use all specified fasteners; see General Notes.
                    •• Strong-Drive® SDS Heavy-Duty Connector screws are
                       provided with the hanger.
                    •• Drywall is installed first.
                    •• DU and DHU are mounted with top of hanger flush with top
                       of wall and tight to the drywall.                                                                                                                                               H
                                                                                                                                                     H
                    •• Wall top plates must be restrained to prevent rotation. Where
                       gravity load on top of wall is less than 150 plf, use a stud plate
                       tie connector at the back of each stud or provide equivalent
                       restraint by another method as determined by Designer.
Fire Wall Hangers




                    •• Stud wall top plate splices must occur at a stud location.
                    Options: • The DHU may be ordered with one flange concealed for                                                                                                         B
                    widths at least 2 1⁄2" wide; specify which flange when ordering. Use                                                  B                                W
                    74% of the table downloads and 100% of table uplift loads.                                       W
                                                                                                                                                                             DHU
                    •• The DHU/DHUTF may be ordered skewed up to 45°.                                                         DHUTF                                      (DU similar)
                       Use 75% of the table downloads and 50% of table uplift loads.                                 U.S. Patent 9,394,680                         U.S. Patent 9,394,680
                    Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                                   Where gravity load on top
                                                                                                                                                   of wall is less than 150 plf,
                    Allowable Loads                                                                                                                provide plate rotation
                                                                                                                                                   resistance per Designer.
                                                                    DF/SP              SPF/HF
                                                               Allowable Loads     Allowable Loads   Code
                      Model             Condition




                                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                   1
                                                                Uplift    Down     Uplift   Down     Ref.
                                                               (160)3,4   (100)2   (160)3   (100)2

                      DU        Over (2) layers 5/8" drywall     95       1,110     170      880
                                                                                                     IBC,
                      DHU                                                                             FL
                                Over (2) layers 5/8" drywall     95       1,410     170     1,185
                      DHUTF
                    1. Loads assume 5/8" Type X drywall attached per IBC. Wall assembly must
                       consist at a minimum of two 2x4 plate members with studs spaced not
                       more than 16" o.c. For alternative solutions to mounting over a single layer of
                       drywall, refer to the technical bulletin T-C-TFWALL at strongtie.com.
                    2. Hangers spaced closer than 16" o.c. shall reduce allowable load proportionately.
                    3. Triangular nail holes may be filled with (4) additional 0.148" x 1 1/2" to achieve
                       an allowable upliftl load of 750 lb.
                    4. DF carried members with a minimum of 1 1/2" x 2 1/2" solid sawn chord
                       dimensions may increase Allowable Uplift Load to 170 lb.
                    5. Allowable downloads may be increased to 1,885 lb. for DF/SP and 1,585 lb.
                       for SPF/HF using the DHU3.56 /24 or DHUTF 3.56 /24 models.
                    6. For a DHU/DHUTF two-sided (back-to-back) application on a 2x6 wall,                                       Typical Installation Showing DHU
                       use 1,200 lb. allowable download for DF/SP plates and use 1,005 lb. for                                 with Concealed Flange Option (at left)
                       SPF/HF plates.                                                                                             and a DHU Standard Installation
                    7. For a DU two-sided (back-to-back) application on a 2x6 wall, use 1,075 lb.
                       allowable download for DF/SP plates and 880 lb. for SPF/HF plates.
                    8. For installations of two layers of gypsum wall board over 5/8" maximum wood
                       structural panel, the DHU/DHUTF has an allowable download of 1,975 lb. for           Fastener Table
                       DF/SP plates and 1,660 lb. for SPF/HF plates.
                    9. For the DU, if a 5/8" structural wood panel is used between the drywall and                                  B                             Fasteners (in.)
                                                                                                             Model       Ga.
                       the studs, use 1,110 lb. allowable download for DF/SP plates and 880 lb.                                   (in.)            Joist                Face                  Top
                       for SPF/HF plates.
                                                                                                             DU          14        2          (2) 0.148 x 1 1/2   (4) 1/4 x 3 1/2 SDS          —
                                                                                                             DHU         12       2.5         (2) 0.148 x 1 1/2   (8) 1/4 x 3 1/2 SDS          —
                                                                                                             DHUTF       12       2.5         (2) 0.148 x 1 1/2   (8) 1/4 x 3 1/2 SDS   (6) 0.148 x 1 1/2

232
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 234 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DU/DHU/DHUTF
                                                  Drywall Hangers (cont.)
                                                                                                                                Dimensions
                                                                                    Face Mount               Top Flange
                                                    Joist Size                                                                     (in.)
                                                       (in.)
                                                                         DU Models          DHU Models      DHUTF Models       W          H

                                                        2x10           DU210               DHU210          DHU210TF          1 9/16     9 1/8

                                                        2x12           DU212               DHU212          DHU212TF          1 9/16     11 1/8

                                                     1 3/4 x 9 1/2     DU1.81/9.5          DHU1.81/9.5     DHU1.81/9.5TF     1 13/16    9 7/16

                                                    1 3/4 x 11 7/8     DU1.81/11.88        DHU1.81/11.88   DHU1.81/11.88TF   1 13/16   11 13/16   (2)
                                                                                                                                                   (2)layers
                                                                                                                                                        layers of
                                                                                                                                                      ⁄8" type
                                                                                                                                                    55⁄8" typeXX
                                                     1 3/4 x 14        DU1.81/14           DHU1.81/14      DHU1.81/14TF      1 13/16   13 15/16

                                                     1 3/4 x 16             —              DHU1.81/16      DHU1.81/16TF      1 13/16   15 15/16                                              2x4 wall min.
                                                                                                                                                                                             2x6 wall min.

                                                      2 x 9 1/2        DU2.1/9.5           DHU2.1/9.5      DHU2.1/9.5TF      2 1/8      9 7/16
                                                                                                                                                                Two-Sided Installation
                                                                                                                                                               Over (2) Layers of Drywall
                                                     2 x 11 7/8        DU2.1/11.88         DHU2.1/11.88    DHU2.1/11.88TF    2 1/8     11 13/16

                                                       2 x 14          DU2.1/14            DHU2.1/14       DHU2.1/14TF       2 1/8     13 15/16

                                                       2 x 16               —              DHU2.1/16       DHU2.1/16TF       2 1/8     15 15/16




                                                                                                                                                                                                                Fire Wall Hangers
                                                    2 1/16 x 9 1/2     DU2.1/9.5           DHU2.1/9.5      DHU2.1/9.5TF      2 1/8      9 7/16

                                                    2 1/16 x 11 7/8    DU2.1/11.88         DHU2.1/11.88    DHU2.1/11.88TF    2 1/8     11 13/16                                                  2x4 wall

                                                     2 1/16 x 14       DU2.1/14            DHU2.1/14       DHU2.1/14TF       2 1/8     13 15/16

                                                     2 1/16 x 16       DU2.1/16            DHU2.1/16       DHU2.1/16TF       2 1/8     15 15/16

                                                    2 5/16 x 9 1/2     DU2.37/9.5          DHU2.37/9.5     DHU2.37/9.5TF     2 3/8      9 7/16                 (2) layers of
                                                                                                                                                                5⁄ 8" type X
                                                    2 5/16 x 11 7/8    DU2.37/11.88        DHU2.37/11.88   DHU2.37/11.88TF   2 3/8     11 13/16

                                                     2 5/16 x 14       DU2.37/14           DHU2.37/14      DHU2.37/14TF      2 3/8     13 15/16

                                                     2 5/16 x 16       DU2.37/16           DHU2.37/16      DHU2.37/16TF      2 3/8     15 15/16
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     2 5/16 x 18            —              DHU2.37/18      DHU2.37/18TF      2 3/8     17 15/16

                                                     2 1/2 x 9 1/2          —              DHU2.56/9.5     DHU2.56/9.5TF     2 9/16     9 7/16                          Typical Installation over
                                                                                                                                                                         (2) Layers of Drywall
                                                    2 1/2 x 11 7/8          —              DHU2.56/11.88   DHU2.56/11.88TF   2 9/16    11 13/16

                                                     2 1/2 x 14             —              DHU2.56/14      DHU2.56/14TF      2 9/16    13 15/16

                                                     2 1/2 x 16             —              DHU2.56/16      DHU2.56/16TF      2 9/16    15 15/16

                                                     2 1/2 x 18             —              DHU2.56/18      DHU2.56/18TF      2 9/16    17 15/16
                                                                                                                                                                                                     2x4 wall
                                                     2 1/2 x 20             —              DHU2.56/20      DHU2.56/20TF      2 9/16    19 15/16

                                                     3 1/2 x 9 1/2          —              DHU3.56/9.5     DHU3.56/9.5TF     3 9/16     9 7/16

                                                    3 1/2 x 11 7/8          —              DHU3.56/11.88   DHU3.56/11.88TF   3 9/16    11 13/16

                                                     3 1/2 x 14             —              DHU3.56/14      DHU3.56/14TF      3 9/16    13 15/16                     (2) layers of
                                                                                                                                                                     5⁄ 8" type X


                                                     3 1/2 x 16             —              DHU3.56/16      DHU3.56/16TF      3 9/16    15 15/16

                                                     3 1/2 x 18             —              DHU3.56/18      DHU3.56/18TF      3 9/16    17 15/16

                                                     3 1/2 x 20             —              DHU3.56/20      DHU3.56/20TF      3 9/16    19 15/16

                                                     3 1/2 x 22             —              DHU3.56/22      DHU3.56/22TF      3 9/16    21 15/16
                                                                                                                                                                               Typical Installation over
                                                     3 1/2 x 24             —              DHU3.56/24      DHU3.56/24TF      3 9/16    23 15/16                                 (2) Layers of Drywall


                                                                                                                                                                                                                    233
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 235 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      WMU
                      GFCMU Top-Flange Hanger
                      The WMU is designed for use on standard 8"-grout-filled masonry block
                      wall construction (GFCMU).
                      Material: 12-gauge top flange and stirrup                                                                                    12 ga.
                                                                                                                                   7" is         top flange
                                                                                                                                   en W
                      Finish: Simpson Strong-Tie gray paint; hot-dip galvanized available:                                   8" wh han 6½"
                                                                                                                                 er t
                      specify HDG                                                                                          great

                      Installation:
                                                                                                                     3¾"
                      •• Use all specified fasteners; see General Notes.
                      •• Minimum f'm is 1,500 psi.                                                                          2¾"
                      •• End vertical must be minimum double 2x.
                      •• Mid-Wall Installation:                                                                                                               H
                         Installed between blocks with two 16d duplex nails cast into grout with a
                         minimum of one grouted course above and below the top flange and one
                         #5 vertical rebar minimum 24" long in each adjacent cell.
                      •• Top-of-Wall Installation:
                         Install on top of wall to a grouted beam with Titen® 2 masonry screws.
                      •• For hanger heights exceeding the joist height, the allowable load is
                         0.50 of the table load.
                      •• Refer to technical bulletin T-C-SLOPEJST at strongtie.com for information
                                                                                                                                      B




                                                                                                                                                   W
                         regarding load reductions on selected hangers which can be used without
                         modification to support joists which have shallow slopes (3⁄4:12).
                      Options:                                                                                                               WMU
Concrete Connectors




                      •• WMU may be sloped up to 45° with no reduction in download or uplift.
                      •• WMU may be skewed up to 45°with no reduction in download. There is no
                         uplift load available.
Masonry and




                      •• WMU may have the top flange offset left or right for placement in corners.
                         The allowable download is 0.50 of the table load. Uplift loads do not apply.
                      Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                       Typical WMU Sloped Down,                       WMU Mid-Wall                      WMU Top-of-Wall                          Typical WMU
                        Skewed Right Block Wall                        Installation                       Installation                       Top Flange Offset Left
                               Installation




     234
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 236 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WMU
                                                  GFCMU Top-Flange Hanger (cont.)

                                                                                Dimensions (in.)                                                         Mid-Wall Installation                      Top-of-Wall Installation
                                                                                                                               Face
                                                                                                            Joist                                                       GFCMU                                       GFCMU
                                                   Joist      Model                             H                           Fasteners                                                          Top                                    Code
                                                                                                          Fasteners                                Top              Allowable Loads                             Allowable Loads
                                                   Size        No.                                                           Titen® 2                                                      Fasteners                                  Ref.
                                                                            B         W                      (in.)                              Fasteners
                                                                                                                               (in.)                                                        Titen® 2
                                                                                                                                                   (in.)          Uplift     Download                        Uplift     Download
                                                                                              9 to 28                                                                                         (in.)
                                                                                                                                                                  (160)    (100/115/125)                     (160)    (100/115/125)

                                                                                                                                              (2) 0.162 x 3 1/2
                                                     2x      WMU1.56X       5       1 9/16    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625         3,380        (2) 1/4 x 1 3/4   545         3,380
                                                                                                                                                   duplex

                                                    1-ply                                                                                     (2) 0.162 x 3 1/2
                                                             WMU1.62X       5        1 5/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625         3,380        (2) 1/4 x 1 3/4   545         3,380
                                                    truss                                                                                          duplex

                                                                                                                                              (2) 0.162 x 3 1/2
                                                    LVL      WMU1.81X       4       1 13/16   Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625         3,380        (2) 1/4 x 1 3/4   545         3,380
                                                                                                                                                   duplex

                                                      2                                                                                       (2) 0.162 x 3 1/2
                                                             WMU2.06X       4       2 1/16    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                   I-joist                                                                                         duplex

                                                    2 1/16                                                                                    (2) 0.162 x 3 1/2
                                                             WMU2.12X       4        2 1/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                   I-joist                                                                                         duplex

                                                    2 1/4                                                                                     (2) 0.162 x 3 1/2
                                                             WMU2.31X       4       2 5/16    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                   I-joist                                                                                         duplex

                                                    2 5/16                                                                                    (2) 0.162 x 3 1/2
                                                             WMU2.37X       3        2 3/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                   I-joist                                                                                         duplex

                                                                                                                                              (2) 0.162 x 3 1/2
                                                     3x      WMU2.56X       3       2 9/16    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380        —
                                                                                                                                                   duplex




                                                                                                                                                                                                                                             Concrete Connectors
                                                   Double                                                                                     (2) 0.162 x 3 1/2
                                                             WMU3.12X       3        3 1/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                     2x                                                                                            duplex

                                                     3 1/8                                                                                    (2) 0.162 x 3 1/2
                                                             WMU3.25X       3        3 1/4    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380




                                                                                                                                                                                                                                             Masonry and
                                                   glulam                                                                                          duplex

                                                                                                                                              (2) 0.162 x 3 1/2
                                                     4x      WMU3.56X       3       3 9/16    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                                                                                                                   duplex

                                                   Double                                                                                     (2) 0.162 x 3 1/2
                                                             WMU5.12X       3        5 1/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                     3x                                                                                            duplex

                                                     5 1/8                                                                                    (2) 0.162 x 3 1/2
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                             WMU5.25X       3        5 1/4    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                   glulam                                                                                          duplex

                                                                                                                                              (2) 0.162 x 3 1/2
                                                     6x      WMU5.50X       3        5 1/2    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                                                                                                                   duplex

                                                   Double                                                                                     (2) 0.162 x 3 1/2
                                                             WMU7.12X       3        7 1/8    Specify   (6) 0.148 x 1 1/2   (4) 1/4 x 1 3/4                       625          4,175       (2) 1/4 x 1 3/4   545         3,380
                                                     4x                                                                                            duplex
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                  3. See figures for top-of-wall and mid-wall installation.
                                                  4. Products shall be installed such that Titen® 2 screws are not exposed to exterior environments.
                                                  5. Fasteners: Nail dimensions in the table are diameter by length. Titen 2 screws are Simpson Strong-Tie masonry screws.
                                                     See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                               235
                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 237 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      GH
                      Girder Top-Flange Hanger
                      A girder-to-foundation wall connection.
                      Material: 12 gauge
                      Finish: Simpson Strong-Tie gray paint, hot-dip galvanized, specify HDG;
                      see Corrosion Information, pp. 13–15
                      Installation:
                      •• Use all specified fasteners; see General Notes.
                      •• Insert four 0.162" x 3 1/2" nails into girder.
                                                                                                                               GH
                      •• H = girder height – mudsill thickness. Measurement is from the bottom of the top
                         flange to the top of the seat.
                      •• 1 1⁄2" clearance hole accommodates rebar or anchor. This is not required.
                      Options:
                      •• GH hangers may be skewed to a maximum of 45°; bevel cut required.
                         The allowable loads are 100% of the table load.
                      •• Specify GHD for saddle-style hangers. GHD may not be skewed.
                      Codes: See p. 12 for Code Reference Key Chart



                           These products are available with additional corrosion protection.
                           For more information, see p. 15.
                                                                                                                                       GHD
                                                         Dimensions (in.)
                             Model                                                        Fasteners         Allowable   Code
                                       Girder                 H 2x H 3x
                              No.                                                            (in.)          Downloads   Ref.
Concrete Connectors




                                                 W       L                      S
                                                              Plate Plate

                            GH46-6      4x6     3 9/16   6     3 7/8   2 7/8   6 1/16   (4) 0.162 x 3 1/2     4,650
                            GH46-8      4x6     3 9/16   6     3 7/8   2 7/8   8 1/16   (4) 0.162 x 3 1/2     4,650
Masonry and




                            GH48-6      4x8     3 9/16   6     5 5/8   4 5/8   6 1/16   (4) 0.162 x 3 1/2     4,650
                            GH48-8      4x8     3 9/16   6     5 5/8   4 5/8   8 1/16   (4) 0.162 x 3 1/2     4,650
                            GH410-6    4x10     3 9/16   6     7 5/8   6 5/8   6 1/16   (4) 0.162 x 3 1/2     4,650
                            GH410-8    4x10     3 9/16   6     7 5/8   6 5/8   8 1/16   (4) 0.162 x 3 1/2     4,650     IBC,
                                                                                                                         FL,
                            GH66-6      6x6     5 1/2    8     3 7/8   2 7/8   6 1/16   (4) 0.162 x 3 1/2     4,650




                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                         LA
                                                                                                                                    Typical GH Installation
                            GH66-8      6x6     5 1/2    8     3 7/8   2 7/8   8 1/16   (4) 0.162 x 3 1/2     4,650
                            GH68-6      6x8     5 1/2    8     5 7/8   4 5/8   6 1/16   (4) 0.162 x 3 1/2     4,650
                            GH68-8      6x8     5 1/2    8     5 7/8   4 5/8   8 1/16   (4) 0.162 x 3 1/2     4,650
                            GH610-6    6x10     5 1/2    8     7 7/8   6 7/8   6 1/16   (4) 0.162 x 3 1/2     4,650
                            GH610-8    6x10     5 1/2    8     7 7/8   6 7/8   8 1/16   (4) 0.162 x 3 1/2     4,650
                          1. Loads may not be increased for duration of load.
                          2. A mudsill on top of the GH is required to achieve the table loads.
                          3. Models listed are for a 2x plate; specify “H” dimension when ordering for
                             use with a 3x plate.
                          4. Uplift loads do not apply for this connector.
                          5. Fasteners: Nail dimensions in the table are listed diameter by length.
                             See pp. 21–22 for fastener information.

                                                                                                                                     Typical GH Installation
                                                                                                                                         Skewed Right




     236
                                                                                                      UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 238 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HU/HUC/HSUR/L
                                                  Medium-Duty Face-Mount Hangers
                                                  HU/HUC hangers may be installed on a masonry/concrete wall
                                                                                                                         Concealed flanges
                                                  as described below. Additionally, HU hangers with one flange
                                                  concealed may be installed similarly.
                                                  HU and HUC products are heavy-duty face-mount joist hangers
                                                  made from 14-gauge galvanized steel.
                                                  •• The HUC is a concealed flange (face flanges turned in)
                                                     version of the HU.
                                                  •• HU is available with both flanges concealed, provided the
                                                     W dimension is 2 5⁄16" or greater, at 100% of the table load.
                                                     Specify HUC.
                                                  •• HU is available with one flange concealed when the W dimension
                                                     is less than 2 5⁄16" at 100% of the table load. Specify as an ‘X’
                                                     version and specify flange to conceal.
                                                  •• For any HU or HUC shown in this catalog, the user may
                                                     substitute all face nails with 1⁄4" x 1 3⁄4" Titen® 2 screws
                                                     (Model TTN2-25134H) for concrete and 1/4" x 2 3/4" Titen 2                                        HU214
                                                     screws (Model TTN2-25234H) for GFCMU. Follow all                    HUC410
                                                     installation instructions and use the loads from the sawn
                                                     lumber or EWP sections.                                                    1
                                                                                                                              edg½" min.
                                                  Material: 14 gauge                                                             e dis
                                                                                                                                      tanc
                                                                                                                                          e
                                                  Finish: Galvanized; ZMAX® and stainless steel available
                                                  Installation:                                                          3⅞"
                                                                                                                             m
                                                                                                                           en in.




                                                                                                                                                                 Concrete Connectors
                                                  •• Attach the hangers to concrete or GFCMU walls using                 distad
                                                                                                                              nce
                                                     hex-head Titen 2 screws. Titen screws for GFCMU (1⁄4" x 2 3⁄4" —
                                                     Model TTN2-25234H) and for concrete (1⁄4" x 1 3⁄4" — Model
                                                     TTN2-25134H) are not provided with the hangers.




                                                                                                                                                                 Masonry and
                                                  •• Drill the 3⁄16"-diameter hole to the specified embedment
                                                     depth plus 1⁄2".
                                                  •• Alternatively, drill the 3⁄16"-diameter hole to the specified
                                                     embedment depth and blow it clean using compressed air.
                                                  •• Caution: Oversized-diameter holes in the base material
                                                     will reduce or eliminate the mechanical interlock of the
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     threads with the base material and will reduce the anchor’s
                                                     load capacity.
                                                                                                                            Figure 1 — HUC410 Installed on
                                                  •• Titen Installation Tool Kits are available. They include a
                                                                                                                                Masonry Block End Wall
                                                     3⁄16" drill bit and hex-head driver bit (Model TTNT01-RC);
                                                     a 3⁄16" x 4 1⁄2" drill bit is also available (Model MDB18412).
                                                  •• A minimum edge distance of 1 1⁄2" and minimum end distance
                                                     of 3 7/8" is required as shown in Figure 1 for full uplift load.
                                                  •• Where no uplift load is required, a minimum end distance                                               .
                                                                                                                                                  3⅞" min
                                                     of 1 1/2" is permitted.                                                                              ance
                                                                                                                                                 end dist
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                              Figure 2 — HUC410 Installed on
                                                                                                                                  Masonry Block End Wall




                                                                                                                                                                   237
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 239 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      HU/HUC
                      Medium-Duty Face-Mount Hangers (cont.)
                         These products are available with additional corrosion protection. For more information, see p. 15.


                                            Model                                         Fasteners                                         Allowable Loads (DF/SP)
                                             No.                                             (in.)                                       GFCMU                    Concrete          Code
                                                                                                                                                                                    Ref.
                                                                       GFCMU             Concrete                               Uplift        Down         Uplift        Down
                              Standard              Concealed                                                    Joist
                                                                       Titen® 2          Titen® 2                               (160)       (100 /125)     (160)       (100 /125)

                           HU26                HU26X                  (4) 1/4 x 2 3/4   (4) 1/4 x 1 3/4    (2) 0.148 x 1 1/2    335              1,000      335          1,545
                           HU28                HU28X                  (6) 1/4 x 2 3/4   (6) 1/4 x 1 3/4    (4) 0.148 x 1 1/2    545              1,500      760          2,400
                           HU24-2              HUC24-2                (4) 1/4 x 2 3/4   (4) 1/4 x 1 3/4     (2) 0.148 x 3       380              1,000      380          1,545
                           HU26-2 (Min.)       HUC26-2                (8) 1/4 x 2 3/4   (8) 1/4 x 1 3/4     (4) 0.148 x 3       760              2,000      760          3,200
                           HU26-2 (Max.)       HUC26-2               (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,000     1,135         3,950
                           HU26-3 (Min.)       HUC26-3 (Min.)         (8) 1/4 x 2 3/4   (8) 1/4 x 1 3/4     (4) 0.148 x 3       760              2,000      760          3,200
                           HU26-3 (Max.)       HUC26-3 (Max.)        (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,000     1,135         3,950
                           HU28-2 (Min.)       HUC28-2 (Min.)        (10) 1/4 x 2 3/4   (10) 1/4 x 1 3/4    (4) 0.148 x 3       760              2,500      760          3,725
                           HU28-2 (Max.)       HUC28-2 (Max.)        (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,500     1,135         4,920
                           HU210               HU210X                 (8) 1/4 x 2 3/4   (8) 1/4 x 1 3/4    (4) 0.148 x 1 1/2    545              2,000      760          2,415
                           HU210-2 (Min.)      HUC210-2 (Min.)       (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,500     1,135         4,920
                           HU210-2 (Max.)      HUC210-2 (Max.)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (10) 0.148 x 3      1,800            4,500     1,800         5,085
                           HU210-3 (Min.)      HUC210-3 (Min.)       (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,500     1,135         4,920
Concrete Connectors




                           HU210-3 (Max.)      HUC210-3 (Max.)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (10) 0.148 x 3      1,800            4,500     1,800         5,085
                           HU212               HU212X                (10) 1/4 x 2 3/4   (10) 1/4 x 1 3/4   (6) 0.148 x 1 1/2    1,135            2,500     1,135         2,665
                           HU212-2 (Min.)      HUC212-2 (Min.)       (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            4,000     1,135         4,920
Masonry and




                           HU212-2 (Max.)      HUC212-2 (Max.)       (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4    (10) 0.148 x 3      1,350            5,085     1,350         5,085
                           HU212-3 (Min.)      HUC212-3 (Min.)       (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            4,000     1,135         4,920
                           HU212-3 (Max.)      HUC212-3 (Max.)       (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4    (10) 0.148 x 3      1,800            5,085     1,800         5,085      —
                           HU214               HU214X                (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4   (6) 0.148 x 1 1/2    1,135            2,665     1,135         2,665




                                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           HU214-2 (Min.)      HUC214-2 (Min.)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,500     1,515         5,085
                           HU214-2 (Max.)      HUC214-2 (Max.)       (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                           HU214-3 (Min.)      HUC214-3 (Min.)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,500     1,515         5,085
                           HU214-3 (Max.)      HUC214-3 (Max.)       (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                           HU216               HU216X                (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4   (8) 0.148 x 1 1/2    1,515            2,920     1,515         2,920
                           HU216-2 (Min.)      HUC216-2 (Min.)       (20) 1/4 x 2 3/4   (20) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,920     1,515         4,920
                           HU216-2 (Max.)      HUC216-2 (Max.)       (26) 1/4 x 2 3/4   (26) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                           HU216-3 (Min.)      HUC216-3 (Min.)       (20) 1/4 x 2 3/4   (20) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,920     1,515         4,920
                           HU216-3 (Max.)      HUC216-3 (Max.)       (26) 1/4 x 2 3/4   (26) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                           HU7 (Min.)          (Not available)       (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4   (4) 0.148 x 1 1/2    545              2,980      760          2,980
                           HU7 (Max.)          (Not available)       (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4   (8) 0.148 x 1 1/2    1,085            3,485     1,085         3,485
                           HU9 (Min.)          (Not available)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4   (6) 0.148 x 1 1/2    1,135            3,230     1,135         3,230
                           HU9 (Max.)          (Not available)       (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4   (10) 0.148 x 1 1/2   1,445            3,735     1,445         3,735
                           HU11 (Min.)         (Not available)       (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4   (6) 0.148 x 1 1/2    1,135            3,230     1,135         3,230
                           HU11 (Max.)         (Not available)       (30) 1/4 x 2 3/4   (30) 1/4 x 1 3/4   (10) 0.148 x 1 1/2   1,445            3,735     1,445         3,735
                           HU14 (Min.)         (Not available)       (28) 1/4 x 2 3/4   (28) 1/4 x 1 3/4   (8) 0.148 x 1 1/2    1,515            3,485     1,515         3,485
                           HU14 (Max.)         (Not available)       (36) 1/4 x 2 3/4   (36) 1/4 x 1 3/4   (14) 0.148 x 1 1/2   2,015            4,245     2,015         4,245




     238
                                                                                                UPDATED 06/01/19
                                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 240 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HU/HUC
                                                  Medium-Duty Face-Mount Hangers (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                        Model                                         Fasteners                                         Allowable Loads (DF/SP)
                                                                         No.                                             (in.)                                       GFCMU                    Concrete          Code
                                                                                                                                                                                                                Ref.
                                                                                                   GFCMU             Concrete                               Uplift        Down         Uplift        Down
                                                          Standard              Concealed                                                    Joist
                                                                                                   Titen® 2          Titen® 2                               (160)       (100 /125)     (160)       (100 /125)

                                                       HU3.25/10.5         (Not available)       (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4    (10) 0.148 x 3      1,895            5,085     1,895         5,085
                                                       HU3.25/12           (Not available)       (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                                                       HU44                HUC44                  (4) 1/4 x 2 3/4   (4) 1/4 x 1 3/4     (2) 0.148 x 3       380              1,000      380          1,545
                                                       HU46 (Min.)         HUC46 (Min.)           (8) 1/4 x 2 3/4   (8) 1/4 x 1 3/4     (4) 0.148 x 3       760              2,000      760          3,200
                                                       HU46 (Max.)         HUC46 (Max.)          (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,000     1,135         3,950
                                                       HU48 (Min.)         HUC48 (Min.)          (10) 1/4 x 2 3/4   (10) 1/4 x 1 3/4    (4) 0.148 x 3       760              2,500      760          3,725
                                                       HU48 (Max.)         HUC48 (Max.)          (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,500     1,135         4,920
                                                       HU410 (Min.)        HUC410 (Min.)         (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            3,500     1,135         4,920
                                                       HU410 (Max.)        HUC410 (Max.)         (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (10) 0.148 x 3      1,800            4,500     1,800         4,920
                                                       HU412 (Min.)        HUC412 (Min.)         (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4    (6) 0.148 x 3       1,135            4,000     1,135         4,920
                                                       HU412 (Max.)        HUC412 (Max.)         (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4    (10) 0.148 x 3      1,800            5,085     1,800         5,085
                                                       HU414 (Min.)        HUC414 (Min.)         (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,500     1,515         5,085
                                                       HU414 (Max.)        HUC414 (Max.)         (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085




                                                                                                                                                                                                                       Concrete Connectors
                                                       HU416 (Min.)        HUC416 (Min.)         (20) 1/4 x 2 3/4   (20) 1/4 x 1 3/4    (8) 0.148 x 3       1,515            4,920     1,515         4,920
                                                       HU416 (Max.)        HUC416 (Max.)         (26) 1/4 x 2 3/4   (26) 1/4 x 1 3/4    (12) 0.148 x 3      2,015            5,085     2,015         5,085
                                                       HU66 (Min.)         HUC66 (Min.)           (8) 1/4 x 2 3/4   (8) 1/4 x 1 3/4    (4) 0.162 x 3 1/2    900              2,000      900          3,200




                                                                                                                                                                                                                       Masonry and
                                                       HU66 (Max.)         HUC66 (Max.)          (12) 1/4 x 2 3/4   (12) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            3,000     1,345         3,950      —
                                                       HU68 (Min.)         HUC68 (Min.)          (10) 1/4 x 2 3/4   (10) 1/4 x 1 3/4   (4) 0.162 x 3 1/2    900              2,500      900          3,725
                                                       HU68 (Max.)         HUC68 (Max.)          (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            3,500     1,345         4,920
                                                       HU610 (Min.)        HUC610 (Min.)         (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            3,500     1,345         4,920
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       HU610 (Max.)        HUC610 (Max.)         (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,500     1,795         5,085
                                                       HU612 (Min.)        HUC612 (Min.)         (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            4,000     1,345         4,920
                                                       HU612 (Max.)        HUC612 (Max.)         (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,920     1,795         4,920
                                                       HU614 (Min.)        HUC614 (Min.)         (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,500     1,795         5,085
                                                       HU614 (Max.)        HUC614 (Max.)         (24) 1/4 x 2 3/4   (24) 1/4 x 1 3/4   (12) 0.162 x 3 1/2   2,015            5,085     2,015         5,085
                                                       HU616 (Min.)        HUC616 (Min.)         (20) 1/4 x 2 3/4   (20) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,920     1,795         4,920
                                                       HU616 (Max.)        HUC616 (Max.)         (26) 1/4 x 2 3/4   (26) 1/4 x 1 3/4   (12) 0.162 x 3 1/2   2,015            5,085     2,015         5,085
                                                       HU410-2 (Min.)      HUC410-2 (Min.)       (14) 1/4 x 2 3/4   (14) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            3,500     1,345         4,920
                                                       HU410-2 (Max.)      HUC410-2 (Max.)       (18) 1/4 x 2 3/4   (18) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,500     1,795         5,085
                                                       HU412-2 (Min.)      HUC412-2 (Min.)       (16) 1/4 x 2 3/4   (16) 1/4 x 1 3/4   (6) 0.162 x 3 1/2    1,345            4,000     1,345         4,920
                                                       HU412-2 (Max.)      HUC412-2 (Max.)       (22) 1/4 x 2 3/4   (22) 1/4 x 1 3/4   (10) 0.162 x 3 1/2   1,800            4,920     1,800         4,920
                                                       HU414-2 (Min.)      HUC414-2 (Min.)       (20) 1/4 x 2 3/4   (20) 1/4 x 1 3/4   (8) 0.162 x 3 1/2    1,795            4,920     1,795         4,920
                                                       HU414-2 (Max.)      HUC414-2 (Max.)       (26) 1/4 x 2 3/4   (26) 1/4 x 1 3/4   (12) 0.162 x 3 1/2   2,015            5,085     2,015         5,085
                                                     1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                     3. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                     4. When only one flange is concealed, specify whether the right or the left is the concealed flange.
                                                     5. Products shall be installed such that Titen® screws are not exposed to the weather.
                                                     6. Fasteners: Nail dimensions in the table are diameter by length. Titen 2 screws are Simpson Strong-Tie masonry screws.
                                                        See pp. 21–22 for fastener information.




                                                                                                                                                                                                                         239
                                                                                                                    UPDATED 06/01/19
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 241 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      LGUM/HGUM
                      Heavy-Duty Face-Mount Beam/Girder Hangers for
                      Concrete and GFCMU
                      High-capacity beam or girder hangers for concrete or
                      masonry applications. Installation is made easier using
                      Strong-Drive® SDS Heavy-Duty Connector screws (provided)                                                           1"
                                                                                                            LGUM26-X = 25                                      43⁄4"
                      into the wood member and Titen HD® anchors (provided)                              LGUM28-X, 210-X, ⁄16"
                                                                                           3⁄4                           4X = 25⁄
                      into the masonry.                                                      "                                      8"


                      Material: See table
                      Finish: Galvanized                                                                                                                               10 3⁄8"

                      Installation:                                                                  H                                              H

                      •• Use all specified fasteners (included).
                      •• Attach hanger to a concrete or grout-filled CMU wall
                         using Titen HD anchors. Note the following:
                        – Drill holes using drill bits equal in diameter                         W                    B                       W            B
                      		 to the specified Titen HD anchor.
                                                                                                     LGUM                                         HGUM
                        – Holes shall be drilled 1⁄2" deeper than the
                      		 specified Titen HD length (i.e. 4 1⁄2" for a
                      		 4" long Titen HD anchor)
                        –   Caution: Oversized holes in the base material
                      		    will reduce or eliminate the mechanical interlock
                      		    of the threads with the base material and will
                      		    reduce the anchor’s load capacity.
                      •• Titen HD is not recommended for exposed exterior
Concrete Connectors




                         applications.
                      •• Provide moisture barrier between beam and wall
                         per jurisdictional requirements.
                      Options:
Masonry and




                      •• For HGUM only — other seat widths available.
                         Order as “X” version.
                      •• HGUM available with one flange concealed. See p. 242
                         for reduced load at end of wall and outside corner.                             HGUM with Right Flange Concealed
                      •• LGUM/HGUM available in skews up to 45°.                                           (see p. 242 for reduction factors)
                         See Hanger Options, pp. 98–99.




                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      Codes: See p. 12 for Code Reference Key Chart




                                                             ure
                                                       Moistier
                                                        barr wn
                                                            o                                                                                        .
                                                      not sh                           .                                                      4" min
                                                                             4" min                                                           to topll
                                                                             to top                                                           of wa
                                                                                      ll
                                                                             of wa .
                                                                              5 "  m  in
                                                                            (1                                                                        re
                                                                            for m )
                                                                                     ax.                                                       Moistu r
                                                                                                                                                barriewn
                                                                              u t
                                                                               p  lif                                                               o
                                                                                                                                              not sh



                                                                                                                                                       .
                                                                                                                                              12" min
                                                                                15" min.                                                       to end
                                                                                 to end                                                        of wall
                                                                                 of wall




                                             Typical HGUM Installation                                        Typical LGUM Installation


     240
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 242 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LGUM/HGUM
                                                  Heavy-Duty Face-Mount Beam/Girder Hangers for
                                                  Concrete and GFCMU (cont.)
                                                                                           Dimensions                              Fasteners                                         Allowable Loads
                                                                                              (in.)                                   (in.)                                       (DF, SP, LVL, PSL, LSL)
                                                        Model                                                       GFCMU                                                Uplift                        Download                Code
                                                                        Ga.                                                                        Joist
                                                         No.                                                      and Concrete                                           (160)                       (100/115/125)             Ref.
                                                                                   W           H          B
                                                                                                                    Titen HD®             Strong-Drive®
                                                                                                                                                                 GFCMU            Concrete       GFCMU              Concrete
                                                                                                                     Anchors               SDS Screws
                                                                                                                           Double 2x Sizes
                                                   LGUM26-2-SDS         12        3 5/16      5 7/16      4          (4) 3/8 x 4               (4) 1/4 x 2 1/2   1,430             1,430                    5,595
                                                   LGUM28-2-SDS         12        3 5/16      7 3/16      4          (6) 3/8 x 4               (6) 1/4 x 2 1/2   2,435             2,435                    8,250
                                                   LGUM210-2-SDS        12        3 5/16      9 3/16      4          (8) 3/8 x 4               (8) 1/4 x 2 1/2   3,575             3,575                    9,575
                                                                                                                             Triple 2x Sizes
                                                   LGUM26-3-SDS         12       4 15/16      5 1/2       4          (4) 3/8 x 4               (4) 1/4 x 2 1/2   1,430             1,430                    5,610
                                                   LGUM28-3-SDS         12       4 15/16      7 1/4       4          (6) 3/8 x 4               (6) 1/4 x 2 1/2   2,435             2,435                    8,290
                                                   LGUM210-3-SDS        12       4 15/16      9 1/4       4          (8) 3/8 x 4               (8) 1/4 x 2 1/2   3,575             3,575                    9,715
                                                                                                                          Quadruple 2x Sizes
                                                   LGUM26-4-SDS         12        6 9/16      5 7/16      4          (4) 3/8 x 4               (4) 1/4 x 2 1/2   1,430             1,430                    5,625
                                                   LGUM28-4-SDS         12        6 9/16      7 3/16      4          (6) 3/8 x 4               (6) 1/4 x 2 1/2   2,435             2,435                    8,335
                                                                                                                                                                                                                                FL
                                                   LGUM210-4-SDS        12        6 9/16      9 3/16      4          (8) 3/8 x 4               (8) 1/4 x 2 1/2   3,575             3,575                    9,860




                                                                                                                                                                                                                                      Concrete Connectors
                                                                                                                                    4x Sizes
                                                   LGUM46-SDS           12        3 5/8       4 7/8       4         (4) 3/8" x 4"          (4) 1/4" x 2 1/2"     1,430             1,430                    5,600
                                                   LGUM48-SDS           12        3 5/8       6 7/8       4         (6) 3/8" x 4"          (6) 1/4" x 2 1/2"     2,435             2,435                    8,260




                                                                                                                                                                                                                                      Masonry and
                                                   LGUM410-SDS          12        3 5/8       8 7/8       4         (8) 3/8" x 4"          (8) 1/4" x 2 1/2"     3,575             3,575                    9,620
                                                                                                 Engineered Wood and Structural Composite Lumber Sizes (Heavy Duty)
                                                   HGUM5.25-SDS          7        5 1/4                  5 1/4      (8) 5/8" x 5"         (24) 1/4" x 2 1/2"     4,105             5,075         14,025              14,770
                                                   HGUM5.50-SDS          7        5 1/2                  5 1/4      (8) 5/8" x 5"         (24) 1/4" x 2 1/2"     4,105             5,075         14,000              14,915
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   HGUM7.00-SDS          7          7       11 to 30     5 1/4      (8) 5/8" x 5"         (24) 1/4" x 2 1/2"     4,105             5,075         13,840              14,915
                                                   HGUM7.25-SDS          7        7 1/4                  5 1/4      (8) 5/8" x 5"         (24) 1/4" x 2 1/2"     4,105             5,075         13,810              14,915
                                                   HGUM9.00-SDS          7          9                    5 1/4      (8) 5/8" x 5"         (24) 1/4" x 2 1/2"     4,105             5,075         13,625              14,915
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Tabulated uplift loads are based on 4" minimum distance to top of wall. For HGUM installations with 15" minimum distance to top of wall,
                                                     uplift loads are 6,180 lb. for GFCMU and 6,585 for concrete.
                                                  3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                  4. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                  5. LGUM must be installed on minimum 6"-thick wall and HGUM on minimum 8"-thick wall. (Nominal values for GFCMU.)
                                                  6. Titen HD® anchors may be installed into the head or bed joints.
                                                  7. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided
                                                     the requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).




                                                                                                                                                                                                                                        241
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 243 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      LGUM/HGUM
                      Heavy-Duty Face-Mount Beam/Girder Hangers for
                      Concrete and GFCMU (cont.)
                      Concealed Flange – Allowable Loads with One Flange Concealed
                                                                                Fasteners                                         End of Wall                                              Outside Corner

                        Model         W                   H       GFCMU and                                     GFCMU Wall                          Concrete Wall                   GFCMU and Concrete Wall
                                                                                            Joist
                         No.         (in.)              (in.)      Concrete                                   DF/SP/SCL Beam                       DF/SP/SCL Beam                      DF/SP/SCL Beam
                                                                  Titen HD®                  SDS            Uplift                               Uplift                                Uplift
                                                                                                                             Download                             Download                           Download
                                                                   Anchors                  Screws          (160)                                (160)                                 (160)

                        HGUM       5 1/4 to 9        11 to 30     (8) 5/8" x 5"       (24) 1/4" x 2 1/2"    1,285             5,750              3,150               7,025             3,150          7,555



                                                                                                                                                                                   3" min. to
                                                                                                                                                                                top of wall (typ.)
                                                                                      Min. one #5 rebar     Vertical rebar
                                                                                        in top course       per Designer
                                   Min. one #5 rebar top course (typ.)
                                                                                                                                        Min.
                                                                                                                                        one
                                                                                                                                        block
                                                                                                                                        return




                                                                                                                                                           Shaded cells
                                                                                                                                                           grouted and
                                                                                                                                                          reinforced per
                                                                                                                                                          Designer (min.)
Concrete Connectors




                                Typical Concealed Flange                                      Typical Concealed Flange
                                   HGUM Installation                                           HGUM Right Installation
                                      at End of Wall                                              at Outside Corner
                                                                                                                                                                           Typical Concealed
                                                                                                                                                                       Flange HGUM Installation
                                                                                                                                                                           at Outside Corner
Masonry and




                                                                                                                                                                         (concealed right shown)
                      LGUM/HGUM Allowable Loads
                      for Skewed (L/R) Applications
                                                                                                Allowable Loads
                                                           Fasteners
                                                                                              GFCMU and Concrete
                          Model              GFCMU and
                                                                        Joist                (DFL, SP, LVL, PSL, LSL)




                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           No.                Concrete
                                                Titen HD®               SDS                  Uplift          Download
                                                 Anchors               Screws                (160)         (100/115/125)
                       LGUM26-2X                                                                                                           15" min.
                                                                                                                                        to end of wall
                       LGUM26-3X
                                                (4) 3/8" x 4"     (4) 1/4" x 2 1/2"           565              1,965
                       LGUM26-4X
                       LGUM46X                                                                                                                                        0˚          Specify angle ≤ 45˚
                       LGUM28-2X
                                                                                                                                                    Top View HGUM Skewed Right
                       LGUM28-3X                                                                                                                              Bevel Cut
                                                (6) 3/8" x 4"     (6) 1/4" x 2 1/2"          1,085             3,080
                       LGUM28-4X
                       LGUM48X
                       LGUM210-2X
                       LGUM210-3X
                                                (8) 3/8" x 4"     (8) 1/4" x 2 1/2"          1,605             4,190
                       LGUM210-4X
                                                                                                                                         12" min.
                       LGUM410X                                                                                                         to end of
                                                                                                                                           wall
                       HGUM5.25X
                                                (8) 5/8" x 5"     (8) 1/4" x 2 1/2"          1,430             6,455
                       HGUM5.50X                                                                                                                                0˚           Specify angle ≤ 45˚
                       HGUM7.00X
                                                (8) 5/8" x 5"     (8) 1/4" x 2 1/2"          1,440             5,820                                 Top View LGUM Skewed Right
                       HGUM7.25X                                                                                                                              Square Cut
                       HGUM9.00X                (8) 5/8" x 5"     (8) 1/4" x 2 1/2"          1,445             5,185

     242
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 244 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MBHA
                                                  Concrete and Masonry Top-Flange Hanger
                                                  The MBHA is a single-piece, non-welded connector
                                                                                                                                                                                                   8" nominal
                                                  available for solid sawn, truss and engineered wood                                                                                                  min.
                                                  products.                                                                                                                                       eq.       eq.
                                                                                                                                                        55⁄8"
                                                  Material: 10 gauge
                                                  Finish: Galvanized
                                                  Installation:                                                                                                                                      SIMPSON              Minimum one
                                                                                                                                                                                                    Strong-Tie®
                                                                                                                                                                                                                          #5 rebar located
                                                  •• Use all specified fasteners; see General Notes                                                                                                                       in top course
                                                                                                                                                                            H
                                                  Options:
                                                  •• Seat can be skewed at 45° only. The maximum allowable
                                                     download is 3,495 lb. and 1,585 lb. uplift for height 7 1⁄4".
                                                     For all other models, use the table listed download and                                                     ON®
                                                                                                                                                               PS ie
                                                                                                                                                              M -T                                                          From edge
                                                     uplift of 2,390 lb. Order MBHAR for skew right and                                                    SIrong
                                                                                                                                                           St      3 1⁄4"                                                 to of bolt
                                                     MBHAL for skew left.                                                                      W
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                   MBHA                                  Typical MBHA Installation




                                                                                Dimensions                                                                                                  Allowable Loads
                                                        Model                      (in.)                                           Fasteners                                                    (DF/SP)
                                                                        CL
                                                         No.                                                                          (in.)
                                                                                 W         H           Model                                                                     Concrete                         GFCMU               Code
                                                                                                        No.                                                                                                                           Ref.




                                                                                                                                                                                                                                              Concrete Connectors
                                                   MBHA3.12/9.25       1 9/16   3 1/8    9 1/4
                                                                                                                             Header
                                                                                                                                                                            Uplift      Download         Uplift      Download
                                                   MBHA3.12/11.25      1 9/16   3 1/8    11 1/4                                                    Joist
                                                                                                                                                                            (160)         (100)          (160)         (100)
                                                                                                                       Top            Face
                                                   MBHA3.56/7.25       1 3/4    3 9/16   7 1/4




                                                                                                                                                                                                                                              Masonry and
                                                   MBHA3.56/9.25       1 3/4    3 9/16   9 1/4     MBHA              (1) ATR3/4   (1) ATR3/4   (18) 0.148 x 3               3,775         6,050          3,475            5,330
                                                                                                                                                                                                                                      IBC,
                                                   MBHA3.56/11.25      1 3/4    3 9/16   11 1/4                                                                                                                                      FL, LA
                                                                                                   MBHA models
                                                                                                                     (1) ATR3/4   (1) ATR3/4   (18) 0.148 x 3               1,885         4,380          1,885            4,380
                                                   MBHA3.56/11.88      1 3/4    3 9/16   11 7/8    with H = 7 1/4"

                                                   MBHA3.56/14         1 3/4    3 9/16    14      1. ATR is all-thread rod, grade A307 or better.
                                                                                                  2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                   MBHA3.56/16         1 3/4    3 9/16    16      3. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   MBHA3.56/18         1 3/4    3 9/16    18      4. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                                                                                                     Reduce where other loads govern.
                                                   MBHA5.50/7.25       2 3/4    5 1/2    7 1/4    5. Loads are based on installation using SET-3G® or SET-XP® adhesive with 6 3/4" minimum
                                                                                                     embedment required. Refer to the Simpson Strong-Tie® Anchoring, Fastening and Restoration
                                                   MBHA5.50/9.25       2 3/4    5 1/2    9 1/4       Systems for Concrete and Masonry catalog at strongtie.com.
                                                                                                  6. MBHA hangers with height of 7 1/4" require a 3 1/2" minimum embedment of the face bolt using SET-3G adhesive.
                                                   MBHA5.50/11.25      2 3/4    5 1/2    11 1/4
                                                                                                  7. Alternative anchorage to be designed by others.
                                                   MBHA5.50/11.88      2 3/4    5 1/2    11 7/8   8. Uplift loads are for SP. For DF, use lower of table load or 3,515 lb.
                                                                                                  9. Table allowable loads were determined using the tested ultimate load with a safety factor of three or
                                                   MBHA5.50/14         2 3/4    5 1/2     14         fastener calculation values.
                                                   MBHA5.50/16         2 3/4    5 1/2     16      10. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.

                                                   MBHA5.50/18         2 3/4    5 1/2     18




                                                                                                                                                                                     Typical MBHA
                                                                                                                                                                                     Skewed Right
                                                                                                                                                                                     Installation




                                                                                                                                                                                                                                                243
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 245 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      MBHU
                      Masonry Beam Face-Mount Hanger
                      The MBHU beam hanger provides a face-mounted solution for
                      connecting beams to masonry or concrete walls. A non-welded,                                        W
                      one-piece connector, the MBHU is suitable for solid sawn
                      and engineered wood beams as well as trusses. Installation is
                      simplified because the Titen HD® heavy-duty screw anchor and
                                                                                               11⁄8" for 9 ⁄4"
                                                                                                           1
                      Strong-Drive® SDS Heavy-Duty Connector screws are included
                      with the hanger. Since the Titen HD anchor is installed after the        height models
                      wall is built, locating the anchor in the right spot is easier than      21⁄4" all others
                      with cast-in-place bolts.                                                                   H

                      Material: 10 gauge
                      Finish: Galvanized
                      Installation:
                      •• Use all specified fasteners (included).                                                      B
                      •• Attach hanger to a concrete or grout-filled CMU wall using
                         Titen HD anchors. Note the following:                                                            MBHU
                        – Drill holes using drill bits equal in diameter to the
                      		 specified Titen HD anchor.
                        – Holes shall be drilled 1⁄2" deeper than the specified
                      		 Titen HD length (i.e. 5 1⁄2" for a 5" long Titen HD anchor).
                        –   Caution: Oversized holes in the base material will                       1⁄4" x 2 1⁄2" Strong-Drive® SDS
                      		    reduce or eliminate the mechanical interlock of                          Heavy-Duty Connector Screw
                      		    the threads with the base material and will reduce
Concrete Connectors




                      		    the anchor’s load capacity.
                      •• Titen HD is not recommended for exposed exterior
                         applications.
                      •• Provide moisture barrier between beam and wall
Masonry and




                                                                                                                      Titen HD® 3⁄4" x 5"
                         per jurisdictional requirements.                                                               Screw Anchor
                      Codes: See p. 12 for Code Reference Key Chart



                                                                                                                                  7⁄8"




                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                   Dimensions (in.)
                                Model
                                 No.                     Width                    Height
                                                          (W)                      (H)

                         MBHU3.56/9.25KT                  3 9/16                      9 1/4
                         MBHU3.56/11.25KT                 3 9/16                      11 1/4
                         MBHU3.56/11.88KT                 3 9/16                      11 7/8
                         MBHU3.56/14KT                    3 9/16                       14
                         MBHU3.56/16KT                    3 9/16                       16
                         MBHU3.56/18KT                    3 9/16                       18
                         MBHU5.50/9.25KT                  5 1/2                       9 1/4
                         MBHU5.50/11.25KT                 5 1/2                       11 1/4
                         MBHU5.50/11.88KT                 5 1/2                       11 7/8
                         MBHU5.50/14KT                    5 1/2                        14
                         MBHU5.50/16KT                    5 1/2                        16
                                                                                                              Typical MBHU Installation
                         MBHU5.50/18KT                    5 1/2                        18
                      1. Each MBHU hanger includes (2) 3/4" x 5" Titen HD®
                         anchors and (12) 1/4" x 2 1/2" Strong-Drive® SDS Heavy-Duty
                         Connector screws.




     244
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 246 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MBHU
                                                  Masonry Beam Face-Mount Hanger (cont.)

                                                                                                                                                                         Allowable Loads                             Allowable Loads
                                                                                     Dimensions
                                                                                                                            Fasteners                               End of Wall / Outside Corner                     Away from Edge
                                                                                        (in.)
                                                                                                                                                                               DF/SP                                      DF/SP
                                                     Series
                                                                                                            GFCMU and                                              GFCMU                         Concrete         GFCMU and Concrete                  Code
                                                     Model          Ga.                                                                 Joist
                                                                                                             Concrete                                                                                                                                 Ref.
                                                      No.                                                                                                  Uplift     Download          Uplift        Download      Uplift       Download
                                                                             W            H          B
                                                                                                              Titen HD®            Strong-Drive                          (100/                          (100/                       (100/
                                                                                                                                                           (160)                         (160)                      (160)
                                                                                                               Anchors             SDS Screws                          115 /125)                      115/ 125)                   115 /125)
                                                                                     9 1/4 to <14                                                          1,610        2,440           2,715           4,190       2,210           4,005
                                                   MBHU3.56         10      3 9/16                  3 1/2     (2) 3/4" x 5"        (12) 1/4" x 2 1/2"
                                                                                      14 to 18                                                             1,610        2,440           2,715           4,190       3,345           6,065
                                                                                                                                                                                                                                                       FL
                                                                                     9 1/4 to <14                                                          1,610        2,440           2,715           4,190       2,210           4,005
                                                   MBHU5.50         10      5 1/2                   3 1/2     (2) 3/4" x 5"        (12) 1/4" x 2 1/2"
                                                                                      14 to 18                                                             2,2408       3,2608          3,485           6,970       3,345           6,065
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                                                  2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                  3. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                  4. Structural composite lumber (SCL) shall have a minimum specific gravity of 0.5.
                                                  5. Allowable loads only apply to installation on 8" nominal grouted CMU walls, with a minimum of one horizontal #5 rebar located in the top course.
                                                  6. Products shall be installed such that Titen HD® anchors are not exposed to exterior environments.
                                                  7. Allowable loads are based upon the tested ultimate load with a safety factor of 3.
                                                  8. Where noted in table, loads listed are for end-of-wall condition. For outside-corner condition, uplift is 2,365 lb. and download is 3,640 lb.




                                                                                                                                                                                                                                                              Concrete Connectors
                                                    Minimum one                                                                    Minimum one                                                                    Minimum one
                                                    horizontal #5 rebar                                     1⁄2   W                horizontal #5 rebar                                                            horizontal #5 rebar     1⁄2   W
                                                    located in top course                                                          located in top course                           113⁄8" min.                    located in top course


                                                                                                                      4" min.                                                                                                                       4" min.




                                                                                                                                                                                                                                                              Masonry and
                                                                                                                                                                                                       11" min.




                                                                                                                       Titen HD®
                                                                                                                       anchor
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                     Installation at Outside Corner                                                                                                                       Installation on
                                                                            Minimum     Load
                                                                              (minimum load)                                                                                                                            Minimum     Load
                                                                                                                                                                                                                          End of Wall
                                                                            (End of wall face)                                                                                                                          (On  end ofload)
                                                                                                                                                                                                                         (minimum    wall)

                                                                                                                                                Installation Away from Edge of Wall
                                                                                                                                                           Maximum   Load
                                                                                                                                                           (maximum load)
                                                                                                                                                   (Away from end or edge of wall)




                                                                                                                                                                                                                                                                245
                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 247 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      H/LTA2
                      Seismic and Hurricane Ties / Lateral Truss Anchor
                      The Hurricane Tie series features various configurations of wind and                                                                   H16, H16S = 1⅝"
                                                                                                                       5"
                      seismic ties for trusses and rafters.                                                           15⁄8"
                                                                                                                                                            H16-2, H16-2S = 3¼"

                      The H10S provides a high-capacity connection from truss/rafter to wall.                                                                                                Presloped at 5/12.
                      Also suitable for wood-to-wood applications (see pp. 270–271).                                 31⁄2"
                                                                                                                                                                                             Truss/rafter pitch
                                                                                                                                                                                             of 3/12 to 7/12 is
                      The HM9 is designed to retrofit roof truss/rafters for block construction.                                                                                             acceptable.
                      The HM9 hurricane tie provides high uplift and lateral capacity using
                      Titen® 2 concrete and masonry screws.




                                                                                                                                                      H16S, H16-2S = 1111/16"
                      The presloped 5 /12 seat of the H16 provides for a tight fit and reduced




                                                                                                                                                        H16, H16-2 = 18 ¾"
                      deflection. The strap length provides for various truss heights up to                                                  115⁄8"
                      a maximum of 13 1⁄2". Minimum heel height for H16 series is 4".
                      The LTA 2 is an embedded truss anchor for grout-filled CMU and
                      concrete walls that develops high loads with shallow embedment.
                      Designed for 2x4 minimum truss chords, the LTA 2 resists uplift and
                      lateral loads parallel and perpendicular to the wall with a minimum                              3"
                      heel height requirement.
                      Material: H Ties — see table; LTA 2 — 18 gauge                                             H10S
                      Finish: Galvanized; see Corrosion Information, pp. 13–15                                                                                                       H16
                                                                                                                                                                         (H16-2 similar)
                      Installation:
                      • Use all specified fasteners; see General Notes.
                                                                                                                                     41⁄2"
                      H Ties:                                                                                                                                                                          HM9
                      •• Connectors attached using hex head Titen 2 screws.
                                                                       ®


                      •• Attach to grouted concrete block with a minimum one #5 rebar
                                                                                                                                                                      33⁄8"



                                                                                                                                      Embedment
                         horizontal in the course.
Concrete Connectors




                                                                                                                                        Line
                      •• Hurricane ties do not replace solid blocking.
                                                                                                             71⁄2"
                      LTA 2:
                      •• Whether in grout-filled CMU or concrete, the LTA 2 must be embedded                                                                                           3"
Masonry and




                         to the depth of the embedment line stamped on the part.
                                                                                                                                     31⁄16"               41⁄
                      •• A minimum of one horizontal #5 rebar is required at top of                                                                    embed8"
                                                                                                                                                              ment
                         concrete or in the top course of grout-filled CMU.                                                                                                                 3"                    31⁄2"
                      •• For parallel-to-wall applications, install the LTA 2 with flanges facing
                         the center of the wall. Minimum edge distance of 1 1⁄2" required.                                   15⁄8"                                                               HGAM10
                      Codes: See p. 12 for Code Reference Key Chart
                                                                                                                         LTA 2




                                                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                        Moisture barrier
                                                                                                                        not shown (typ.)


                                                                                                                                                                                                                  F1
                                                                               F2
                                                                                                                                                                                F2
                                                                                       F1
                        51⁄8"


                                                                                                                                                                                                       Flanges face in
                                                                                    #5 rebar                                                                           #5 rebar                   min. edge distance = 1½"
                                                                                      min.                                                                               min.
                                                                                      LTA 2 Perpendicular-to-Wall                                                                     LTA 2 Parallel-to-Wall
                                 Typical H10S Installation                                    Installation                                                                                 Installation




     246
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 248 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  H/LTA2
                                                  Seismic and Hurricane Ties / Lateral Truss Anchor (cont.)
                                                                                                                                Fasteners                                             DF/SP                          SPF/HF
                                                                                                                                   (in.)                                         Allowable Loads                 Allowable Loads
                                                         Model                W          L                                                                                                    Lateral                        Lateral           Code
                                                                       Ga.                                                                                                   Uplift                          Uplift
                                                          No.                (in.)     (in.)                                                                                                   (160)                          (160)            Ref.
                                                                                                 To Rafter / Truss          To GFCMU                  To Concrete
                                                                                                                                                                             (160)       F1             F2   (160)      F1             F2
                                                   HM9KT               18    1 9/16    6 1/4     (4) 1/4 x 1 1/2 SDS   (5) 1/4 x 2 1/4 Titen 2
                                                                                                                                           ®
                                                                                                                                                  (5) 1/4 x 1 3/4 Titen 2
                                                                                                                                                                      ®
                                                                                                                                                                              760        670        190      760        670        190
                                                                                                                                                                                                                                                FL
                                                   HGAM10KTA           14     —         —        (4) 1/4 x 1 1/2 SDS   (4) 1/4 x 2 3/4 Titen® 2   (4) 1/4 x 1 3/4 Titen® 2    810        875       1,1058    585        630        7958
                                                   H10S                18    1 5/8    11 5/8      (8) 0.131 x 1 1/2    (2) 3/8 x 4 Titen HD®      (2) 3/8 x 4 Titen HD®       910        —          —        780        —          —          IBC, FL

                                                   LTA2
                                                   Perpendicular-to-   18     —         —        (10) 0.148 x 1 1/2           Embed                      Embed               1,1809      415        875      990        415        735
                                                   Wall Installation
                                                                                                                                                                                                                                                FL
                                                   LTA2 Parallel-to-
                                                                       18     —         —        (10) 0.148 x 1 1/2           Embed                      Embed               1,180   9
                                                                                                                                                                                         950        220      990        800        220
                                                   Wall Installation

                                                   H16                 18    1 5/8    18 3/4      (2) 0.148 x 1 1/2    (6) 1/4 x 2 1/4 Titen® 2   (6) 1/4 x 1 3/4 Titen® 2   1,370       —          —        1,180      —          —
                                                   H16S                18    1 5/8    11 11/16    (2) 0.148 x 1 1/2    (6) 1/4 x 2 1/4 Titen® 2   (6) 1/4 x 1 3/4 Titen® 2   1,370       —          —        1,180      —          —
                                                                                                                                                                                                                                                FL
                                                   H16-2               18    3 1/4    18 3/4      (2) 0.148 x 1 1/2    (6) 1/4 x 2 1/4 Titen® 2   (6) 1/4 x 1 3/4 Titen® 2   1,370       —          —        1,180      —          —
                                                   H16-2S              18    3 1/4    11 11/16    (2) 0.148 x 1 1/2    (6) 1/4 x 2 1/4 Titen® 2   (6) 1/4 x 1 3/4 Titen® 2   1,370       —          —        1,180      —          —
                                                  1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                                                  2. HGAM10KTA allowable loads are for one anchor. A minimum rafter thickness of 2 1/2" must be used when framing anchors are installed on
                                                     each side of the joist and on the same side of the plate.




                                                                                                                                                                                                                                                        Concrete Connectors
                                                  3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                  4. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                  5. The HM9KT and HGAM10KTA are kits with (20) HM9 and (10) HGAM10 connectors packaged with Strong-Drive® SDS Heavy-Duty Connector
                                                     screws and 2 1/4" and 2 3/4" Titen® 2 screws, respectively. (1 3/4" Titen 2 screws for concrete installations sold separately.)
                                                  6. See p. 338 for Titen® 2 screw information.




                                                                                                                                                                                                                                                        Masonry and
                                                  7. Products shall be installed such that the Titen® 2 screws and Titen HD® screw anchors are not exposed to the weather.
                                                  8. HGAM10 F2 loads are for forces into the connector. F2 loads away from the connector are 640 lb. (DF/SP) and 460 lb. (SPF/HF).
                                                  9. LTA 2 allowable uplift on SP is 1,350 lb. for perpendicular-to-wall installation and parallel-to-wall installation.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                   Moisture barrier
                                                                                                                                                                   not shown (typ.)




                                                                                                                                                                                                                         F2

                                                                                                                                                                                                                11⁄2"
                                                                                                                                                                                                                min.
                                                                                                                                                                                                                                            #5 rebar
                                                                                                                                                                                                                                              min.
                                                  #5 rebar                                                                                                     (away from                               F1
                                                    min.                                                                                                        connector)
                                                                                                                                                      #5 rebar min.

                                                                  1 H16S Installed                                            2 HGAM10 Installed                                                 3 HM9 Attaching
                                                                       into Masonry                                                into Masonry                                                         Truss to Masonry




                                                                                                                                                                                                                                                          247
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 249 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      META/HETA/HHETA/HETAL/DETAL/TSS/TBP8
                      Embedded Truss Anchors and Truss Seat Snap-In
                      The embedded truss anchor series provides an
                      engineered method to properly attach roof trusses
                      to concrete and masonry walls. The products are
                      designed with staggered nail patterns for greater
                      uplift resistance. Information regarding the use of
                      two anchors on single- and multi-ply trusses is
                      included.
                                                                                                                                               131/4"
                      Simpson Strong-Tie provides two different moisture
                      barrier plates between the concrete/masonry and
                      truss. The TSS is a preassembled, companion
                      product of the META. The TBP8 seat plate also
                      provides a moisture barrier installed prior to truss
                      placement. The seat plate is installed with prongs,
                      instead of fasteners.                                                                                                                                                                          6"
                                                                                                                                                                                                                 51⁄1ment
                                                                                                                                            em 41/2" 7 /8"
                                                                                                                                                        5
                                                                                                                                                                                                                b ed
                      The DETAL20 combines dual embedded anchors                                    4"ment                                    bed
                                                                                                                                                  me
                                                                                                                                                                                2 1/2
                                                                                                                                                                                     "                        em
                      with partially embedded moisture barrier to provide                         bed                                                nt
                                                                                                em                           4" ent                                            11 /2
                                                                                                                                                                                       "
                      higher lateral and uplift loads.                                                                     bedm
                                                                                                                         em
                      Material: HHETA — 14 gauge; HETA — 16 gauge;
                      HETAL — strap 16 gauge, truss seat 18 gauge;                  META with TSS                             HETA20                         DETAL20
                      META — 18 gauge; TSS/TBP8 — 22 gauge;                                                                                        U.S. Patent 7,987,636                           HETAL
                                                                                                                                (HHETA
                      DETAL — 16 gauge (barrier — 18 gauge)                          Model No.          W (in.)                  similar)
                                                                                       TSS2                 1 3⁄4
                      Finish: Galvanized. Some products available
                      in ZMAX® coating; see Corrosion Information,                     TSS2-2               3 1⁄8
                      pp. 13–15.                                                       TSS4                 3 5⁄8
Concrete Connectors




                                                                                                                                                                                                 Moisture barrier
                      Installation:                                                                                                                                                              not shown (typ.)
                      •• Use all specified fasteners; see General Notes.                                            8"

                      •• The META, HETA and HHETA are embedded                       1⅜"                                                           See note 9
Masonry and




                         4" into a 6" min. concrete beam or 8" nominal
                                                                                                  SIMPS
                                                                                                  Stron ON
                                                                                                       g-Tie
                                                                                                            ®

                                                                                                                                                   for edge
                                                                                                                                                   distance
                         grouted block wall; HETAL is embedded 5 1⁄16";
                         DETAL is embedded 4 1⁄2".
                                                                                                                TBP8
                      •• The DETAL20 is installed centered and flush on                                                                                                                    Typical HETA20
                         top of an 8" masonry bond beam or concrete                                                                                                                            Installation
                         tie beam. The moisture barrier seat bears on                                                                                          6"                          (all others similar)
                                                                                                                                                                  m
                                                                                                                                                                   in.




                                                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                         masonry face shell or concrete tie beam form
                         boards; the two flanges embed into grout or
                         concrete. The two embedded anchors shall be
                         installed vertically into grout or concrete.
                      •• The TSS moisture barrier may be preattached
                         to the truss using 0.113" x 2" nails.
                      •• For mislocated truss anchors which are greater
                         than 1⁄8" but less than 1 1⁄2" from the face of the
                         truss, a shim must be provided. Shim design
                                                                                                                                                                                                         n.
                         by Truss Engineer. When gap is greater than                                                                                                                                   mi
                                                                                                                                                                                                    6"
                         1 1⁄2", install new anchors.                                          Typical META                                                      Typical META
                                                                                            Installed with TBP8                                                Installed with TSS
                      •• Minimum spacing of single anchors is twice
                         the embedment depth for full load. For closer
                         spacing, see loads for double anchor installation.
                      •• In double anchor installations, install anchors with
                         spoons facing outward and straps spaced no
                         more than 1/8" wider than the rafter/truss width.                                                 F2
                         Do not install nails where the straps overlap when
                         wrapped over the rafter/truss.
                      •• For lateral loads listed, the lowest four nail holes                                                                       #5 rebar
                                                                                                                                                     (min.)
                         shall be filled.                                       #5 rebar
                                                                                  min.
                      •• Straps do not need to be wrapped over the
                                                                                                                    F1
                         rafter/truss to achieve tabulated loads, unless                                                                                                              Straps may be installed straight
                         noted otherwise.                                                                                                                                         or wrapped over to achieve listed loads

                      Codes: See p. 12 for Code Reference Key Chart               Typical Installation with Two METAs                                                    Typical DETAL Installation

     248
                                                                                           UPDATED 06/01/19
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 250 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  META/HETA/HHETA/HETAL/DETAL/TSS/TBP8
                                                  Embedded Truss Anchors and Truss Seat Snap-In (cont.)
                                                     These products are available with additional corrosion                  For stainless-steel
                                                     protection. For more information, see p. 15.                            fasteners, see p. 21.

                                                                                     1-Ply Southern Pine (SP) Rafter/Truss                           2- or 3-Ply Southern Pine (SP) Rafter/Truss
                                                        Model        H                          Uplift (160)                                                    Uplift (160)                               Code
                                                         No.       (in.)      Fasteners                          F1            F2        Fasteners                                      F1           F2    Ref.
                                                                                 (in.)           GFCMU/        (160)         (160)          (in.)                                     (160)        (160)
                                                                                                                                                           GFCMU        Concrete
                                                                                                 Concrete
                                                                                                                             Single Anchor
                                                      META12         8      (7) 0.148 x 1 1/2      1,420       340           770       (6) 0.162 x 3 1/2    1,450         1,450        340         770
                                                      META16        12
                                                      META18        14
                                                      META20        16      (8) 0.148 x 1 1/2     1,450        340           770       (6) 0.162 x 3 1/2    1,450         1,450        340         770
                                                      META24        20
                                                      META40        36
                                                       HETA12        8      (7) 0.148 x 1 1/2     1,455        340           770      (7) 0.162 x 3 1/2     1,730         1,730        340         770
                                                       HETA16       12
                                                      HETA20        16
                                                                            (9) 0.148 x 1 1/2      1,810       340           770       (8) 0.162 x 3 1/2    1,810         1,810        340         770      FL
                                                       HETA24       20
                                                       HETA40       36
                                                      HHETA16       12
                                                      HHETA20       16
                                                                           (10) 0.148 x 1 1/2      2,120       340           770       (9) 0.162 x 3 1/2    2,120         2,120        340         770
                                                      HHETA24       20
                                                      HHETA40       36
                                                      HETAL12        7     (10) 0.148 x 1 1/2     1,040        390           1,040    (10) 0.162 x 3 1/2    1,235         1,235        390         1,040




                                                                                                                                                                                                                  Concrete Connectors
                                                      HETAL16       11
                                                                           (14) 0.148 x 1 1/2      1,810       390           1,040    (13) 0.162 x 3 1/2    1,810         1,810        390         1,040
                                                      HETAL20       15
                                                                                                                             Double Anchor




                                                                                                                                                                                                                  Masonry and
                                                      META12         8     (10) 0.148 x 1 1/2      1,875       680           770      (14) 0.162 x 3 1/2    1,795         2,435       1,285        1,080
                                                      META16        12
                                                      META18        14
                                                      META20        16     (10) 0.148 x 1 1/2      1,875       680           770      (14) 0.162 x 3 1/2    1,795         2,435       1,285        1,080
                                                      META24        20
                                                      META40        36
                                                       HETA12        8     (10) 0.148 x 1 1/2     1,920        680           770      (12) 0.162 x 3 1/2    2,365         2,560       1,350        1,430
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       HETA16       12
                                                                                                                                                                                                            FL
                                                       HETA20       16
                                                                           (10) 0.148 x 1 1/2     1,920        680           770      (12) 0.162 x 3 1/2    2,365         2,560       1,350        1,430
                                                       HETA24       20
                                                       HETA40       36
                                                      HHETA16       12
                                                      HHETA20       16
                                                                           (10) 0.148 x 1 1/2     1,920        680           770      (12) 0.162 x 3 1/2    2,365         3,180       1,350        1,430
                                                      HHETA24       20
                                                      HHETA40       36
                                                      DETAL20      15¾     (18) 0.148 x 1 1/2     2,480        2,000         1,370           —               —             —           —            —
                                                     1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                                                     2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                     3. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                     4. For simultaneous loads in more than one direction, the connector must be evaluated using the Unity Equation, as described in General Instructions
                                                        for the Designer.
                                                     5. F1 lateral load toward face of HETAL is 1,870 lb.
                                                     6. The HHETA allowable F1 load can be increased to 435 lb. if the strap is wrapped over the truss and a minimum of 12 nails are installed.
                                                     7. The DETAL20 requires (6) 0.148" x 1 1/2" nails in the truss seat and (6) 0.148" x 1 1/2" nails in each strap. For double META/HETA/HHETA installations,
                                                        install half of the required fasteners in each strap.
                                                     8. F1 lateral loads listed for double META/HETA/HHETA on 2- or 3-ply rafter/truss may cause an additional 1/16" deflection beyond the standard 1/8" limit
                                                        where the straps are installed not wrapped over the heel as shown.
                                                     9. Minimum edge distance for META/HETA/HHETA is 1 1/2" for concrete and 2" for masonry. Where edge distance is less than 2" for masonry, the
                                                        maximum uplift load is 1,005 lb.
                                                     10. It is acceptable to use a reduced number of fasteners provided that there is a reduction in uplift allowable load. Calculate the connector allowable
                                                        load for a reduced number of nails as follows: Allowable Load = (No. of Nails Used) / (No. of Nails in Table) x Table Load. Lateral loads require the
                                                        lowest 6 nail holes filled for META and lowest 7 nail holes filled for HETA/HHETA.
                                                     11. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                    249
                                                                                                                       UPDATED 06/01/19
                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 251 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      MSTAM/MSTCM
                      Strap Ties
                      MSTAM and MSTCM models are designed for wood-to-masonry applications.
                      The MSTC series has countersunk nail slots for a lower nailing profile.
                      Finish: Galvanized. Some products are available in stainless steel or ZMAX® coating.
                      See Corrosion Information, pp. 13–15.
                      Installation:
                      •• Use all specified fasteners; see General Notes
                      •• Attaches to grouted concrete block and wood framing
                      •• Minimum end and edge distance for Titen® screws is 1 1⁄2"
                      Codes: See p. 12 for Code Reference Key Chart




                          These products are available with additional corrosion protection. For more information, see p. 15.                                                                  Top of
                                                                                                                                                                                              Masonry


                          Masonry and Concrete Applications
                                                                                                                                     Allowable Tension Load
                                                   Dim.                                 Fasteners
                                                                                                                                          DF/SP/SPF/HF
                            Model                  (in.)                                   (in.)                                                                    Code
                                      Ga.                                                                                                     (160)
                             No.                                                                                                                                    Ref.
                                                                                             GFCMU                 Concrete
                                               W           L            Nails                                                              GFCMU        Concrete
                                                                                             Titen® 2              Titen® 2

                          MSTAM24     18      1 1/4     24          (9) 0.148 x 3          (5) 1/4 x 2 1/4        (5) 1/4 x 1 3/4           1,375        1,460
Concrete Connectors




                          MSTAM36     16      1 1/4     36          (13) 0.148 x 3         (8) 1/4 x 2 1/4        (8) 1/4 x 1 3/4           1,870        1,870
                                                                                                                                                                     FL
                          MSTCM40 16               3   40 1/4 (26) 0.148 x 3 1/4           (14) 1/4 x 2 1/4       (14) 1/4 x 1 3/4          4,220        4,220
Masonry and




                          MSTCM60 16               3   59 1/2 (26) 0.148 x 3 1/4           (14) 1/4 x 2 1/4       (14) 1/4 x 1 3/4          4,220        4,220

                          See footnotes below.

                                                                                                                                                                                          MSTCM40
                                                                                                                                                                            MSTAM36      (other MSTCM
                          Floor-to-Floor Clear Span Table                                                                                                                                    similar)




                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                           Fasteners (Total)                                   Allowable Tension/
                                                                                                 (in.)                                             Uplift Loads
                                        End             Clear
                             Model                                                                                                                                  Code
                                       Length           Span                                                                                    DF/SP      SPF/HF
                              No.                                                                 GFCMU                   Concrete                                  Ref.
                                        (in.)           (in.)               Nails
                                                                                                  Titen® 2                Titen® 2
                                                                                                                                                (160)       (160)

                           MSTAM36         8 3/4       16 or 18         (7) 0.148 x 3           (4) 1/4 x 2 1/4          (4) 1/4 x 1 3/4        1,400       1,210

                           MSTCM40      17 1/8         16 or 18       (14) 0.148 x 3 1/4       (10) 1/4 x 2 1/4          (10) 1/4 x 1 3/4       2,800       2,420
                                                                                                                                                                      FL
                           MSTCM60      17 1/8             22 1/4     (26) 0.148 x 3 1/4       (14) 1/4 x 2 1/4          (14) 1/4 x 1 3/4       4,220      4,220

                           MSTCM60      17 1/8             26 1/4     (20) 0.148 x 3 1/4       (14) 1/4 x 2 1/4          (14) 1/4 x 1 3/4       3,840      3,320
                                                                                                                                                                                                   Clear
                          1. Loads have been increased for wind or earthquake loading, with no further increase allowed.                                                   11⁄2"                         span
                             Reduce where other loads govern.                                                                                                              min.
                          2. Minimum edge distance for Titen® 2 screw is 1 1/2".
                          3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                          4. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                          5. Products shall be installed such that Titen® 2 screws are not exposed to the weather.
                          6. See p. 338 for Titen® 2 screw information.                                                                                                                                  End
                          7. Fasteners: Nail dimensions in the table are diameter by length. Titen 2 concrete/masonry                                                                                   leng
                                                                                                                                                                                                            th
                             screws are Simpson Strong-Tie masonry screws. See pp. 21–22 for fastener information.


                                                                                                                                                                            Typical MSTAM36
                                                                                                                                                                               Installation




     250
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 252 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MTSM/HTSM
                                                  Twist Straps
                                                  The MTSM and HTSM offer high-
                                                  strength truss-to-masonry connections.
                                                  Material: MTSM — 16 gauge;
                                                  HTSM — 14 gauge
                                                  Finish: Galvanized; see Corrosion
                                                  Information, pp. 13–15
                                                  Installation:
                                                  •• Use all specified fasteners;
                                                     see General Notes                                                                                                       F2
                                                  •• Installs with hex-head Titen® 2 screws                                                                                                                     Moisture barrier
                                                                                                                                                                                                                  not shown
                                                  •• Attach to either side of grouted                                                                                        F1
                                                     concrete block with a minimum                                                                                                              11⁄
                                                     one #5 rebar horizontal                                                                                                                    min2"
                                                                                                                                                                                                    .
                                                  •• MTSM and HTSM can be field bent
                                                     once to a 45° angle                                                        Pilot hole
                                                                                                                                (typ.)                                                                      #5 rebar min.
                                                  Codes: See p. 12 for Code Reference                                           fasteners
                                                                                                                                not
                                                  Key Chart                                                                     required                                             Typical MTSM20
                                                                                                                                                                                       Installation


                                                                                                                    HTSM20                         MTSM16
                                                                                                                 (MTSM20 similar)               (HTSM16 similar)




                                                                                                                                                                                                                                   Concrete Connectors
                                                                                                                                                                                                                                   Masonry and
                                                                                                Fasteners                                         DF/SP            SPF/HF         Allowable Lateral Loads
                                                                                                   (in.)                                     Allowable Loads   Allowable Loads        (DF/SP/SPF/HF)
                                                     Model          L                                                                                                                                        Code
                                                      No.         (in.)                                                                                                                                      Ref.
                                                                                                 GFCMU                Concrete                   Uplift             Uplift            F1            F2
                                                                           Truss/Rafter
                                                                                                 Titen® 2             Titen® 2                   (160)              (160)           (160)         (160)

                                                    MTSM16        16      (7) 0.148 x 1 1/2    (4) 1/4 x 2 1/4       (4) 1/4 x 1 3/4              830                715
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                    MTSM20        20      (7) 0.148 x 1 1/2    (4) 1/4 x 2 1/4       (4) 1/4 x 1 3/4              830                715
                                                                                                                                                                                    120             90         FL
                                                    HTSM16        16      (8) 0.148 x 1 1/2    (4) 1/4 x 2 1/4       (4) 1/4 x 1 3/4              1,110             955

                                                    HTSM20        20      (10) 0.148 x 1 1/2   (4) 1/4 x 2 1/4       (4) 1/4 x 1 3/4              1,110             955
                                                  1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                                                  2. Twist straps do not need to be wrapped over the truss to achieve the allowable load.
                                                  3. Minimum edge distance for Titen® 2 screw is 1 1/2".
                                                  4. See p. 338 for Titen® 2 screw information.
                                                  5. Products shall be installed such that Titen® 2 screws are not exposed to the weather.
                                                  6. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                                                  7. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                                                  8. Lateral loads apply when the first seven nail holes on the truss/rafter near the bend line are filled. Any other fasteners required
                                                     can be installed in any open hole.
                                                  9. Fasteners: Nail dimensions in the table are diameter by length. Titen 2 concrete/masonry screws are Simpson Strong-Tie
                                                     concrete/masonry screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                     251
                                                                                                                         UPDATED 06/01/19
                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 253 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      FGTR/LGT/VGT
                      Retrofit Girder Tiedowns
                      The LGT, VGT and FGTR products are moderate-to-high load                                 LGT3 = 10"
                      capacity girder tiedowns for new or retrofit applications.                              LGT4 = 125⁄8"

                      LGT connectors provide a low-profile connection to the wall                                                  LGT3 = 5"
                      for easy installation of drywall. Simple to install and can be                                               LGT4 = 69⁄16"
                      installed on the inside or outside of the wall.                                                              (See options)
                                                                                                                                                                        4"
                      The VGT variable girder tiedown is a higher capacity
                      alternative to the LGT and MGT for girder trusses. It attaches                                               LGT3 = 41⁄8"
                                                                                                                                   LGT4 = 43⁄8"
                      with Strong-Drive® SDS Heavy-Duty Connector screws to the
                      side of truss and features a predeflected crescent washer that
                      allows it to accommodate top chord pitches up to 8 /12. The
                                                                                         LGT3 = 14 ⁄16"
                                                                                                  13
                      VGT is also available with one flange concealed for attachment     LGT4 = 15 ⁄16"
                                                                                                   5

                      to trusses with no tail.
                      The FGTR face-mount girder tiedown is a non-pitch specific
                      girder tiedown that offers the highest uplift capacity
                      for retrofit applications. The FGTRHL/R is designed for corner
                      hip applications.                                                                               45⁄8"
                                                                                                               LGT3 = 1⁄4"
                                                                                                                GT4 = 6
                                                                                                               L
                      Material: VGT — 7 gauge; LGT2 — 14 gauge;
                      LGT3/LGT4 — 12 gauge; FGTR — straps: 7 gauge,                                      LGT3-SDS2.5
                      plate: 3 gauge                                                                (LGT4-SDS3 similar)                                          LGT2
                      Finish: VGT, LGT — galvanized; FGTR — powder coated
                      Installation:                                                                                                                             3"                 23⁄4"
                                                                                                                      PI
                                                                                                                    TO
                      •• Use all specified fasteners; see General Notes.
                                                                                                                                                           CL = 17⁄8"
Concrete Connectors




                                                                                                         PI
                      •• Connectors attached using Titen® 2 screws shall have                       TO
                                                                                                                                           41⁄4"                                           31⁄2"
                         hex heads.
                      •• To achieve the loads listed in the table below, the product
                         shall be attached to a grouted and reinforced block wall
Masonry and




                         or a reinforced concrete wall designed by others to transfer                                                                                   3 15⁄16"
                         the high concentrated uplift loads to the foundation.
                      •• Strong-Drive SDS Heavy-Duty Connector screws included
                                                                                                                                                          VGT
                         with LGT3, LGT4, VGT series and FGTR series.                                                                              U.S. Patent 7,707,785
                      VGT/FGTR:
                                                                                              FGTR
                      •• Screw holes are configured to allow for double installation




                                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                            U.S. Patent
                         on a two-ply (minimum) truss.                                      7,891,144

                      •• The product can be installed in a single application or in
                         pairs to achieve a higher uplift capacity.
                      •• Can be installed on roof pitches up to 8 /12 or on a bottom
                         chord designed to transfer the loads.
                      •• FGTR — Only two of the four holes provided on each strap
                         are required to be filled to achieve the catalog loads. The
                         first Titen HD® anchor 1⁄2" x 5" (THD) shall be installed a
                         minimum of 4" from the top of the wall. Anchors shall not be                                         F2
                         installed in adjacent holes.
                                                                                                                                      F1              Typical VGT Installation
                      •• VGT — When installed on trusses with no overhangs,
                         specify VGTR/L.
                      •• VGT — Install washer component (provided) so that top
                         of washer is horizontal as well as parallel with top of wall.
                      Codes: See p. 12 for Code Reference Key Chart                           #5 rebar
                                                                                                min.


                                                                                                         Typical LGT2 Installation
                                                                                                                into Masonry
                                                                                                          (LGT3 and LGT4 similar,
                                                                                                         but installed with Titen HD)



                                                                                                                                                       Typical VGTR Installation

     252
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 254 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  FGTR/LGT/VGT
                                                  Retrofit Girder Tiedowns (cont.)
                                                                                                                         Fasteners                                                  Allowable Uplift Load
                                                       Model                      No. of                                    (in.)                                                          (160)                      Code
                                                                      Qty.
                                                        No.                       Plies                                                                                                                               Ref.
                                                                                                        Girder                 Concrete and GFCMU                              DF/SP                  SPF/HF

                                                    LGT2               1           2 ply          (16) 0.148 x 3 1/4            (7) 1/4 x 2 1/4 Titen 2
                                                                                                                                                      ®    10
                                                                                                                                                                               2,030                   1,750

                                                    LGT3-SDS2.5        1           3 ply          (12) 1/4 x 2 1/2 SDS           (4) 3/8 x 5 Titen HD      ®
                                                                                                                                                                               3,285                   2,365

                                                    LGT4-SDS3          1           4 ply           (16) 1/4 x 3 SDS               (4) 3/8 x 5 Titen HD                         3,285                   2,365

                                                                       1         2 ply min.        (16) 1/4 x 3 SDS                  (1) 5/8 anchor   2
                                                                                                                                                                               4,940                   3,555

                                                    VGT                          2 ply min.        (32) 1/4 x 3 SDS                  (2) 5/8 anchors   2
                                                                                                                                                                               7,185                   5,170
                                                                       2
                                                                                 3 ply min.        (32) 1/4 x 3 SDS                  (2) 5/8 anchors   2
                                                                                                                                                                               8,890                   6,400           FL

                                                                       1                           (16) 1/4 x 3 SDS                  (1) 5/8 anchor   2
                                                                                                                                                                               2,225                   1,600
                                                    VGTL/R                       2 ply min.
                                                                       2                           (32) 1/4 x 3 SDS                  (2) 5/8 anchors   2
                                                                                                                                                                               5,545                   3,990

                                                                       1                           (18) 1/4 x 3 SDS               (2) 1/2 x 5 Titen HD                         4,725                   3,400
                                                    FGTR                         2 ply min.
                                                                       2                           (36) 1/4 x 3 SDS               (4) 1/2 x 5 Titen HD                         8,885                   6,395

                                                    FGTRHL/R           1         2 ply min.        (18) 1/4 x 3 SDS               (2) 1/2 x 5 Titen HD                         3,635                   2,615
                                                  1. Allowable loads have been increased for wind or earthquake loading with no
                                                     further increase allowed. Reduce where other loads govern.
                                                  2. To achieve the loads listed for the VGT single- and double-connector options,
                                                     anchorage into a 8" wide concrete tie-beam or grouted and reinforced CMU                                           Shaded cells
                                                     tie-beam can be made using SET-XP® anchoring adhesive with a minimum                                               grouted and




                                                                                                                                                                                                                                Concrete Connectors
                                                     embedment depth of 12", with a minimum end distance of 12", and centered                                          reinforced per
                                                     in the 8" member. Vertical reinforcement may be required to transfer the                                          Designer (min.)
                                                     loads per Designer.
                                                                                                                                                                                                                16" min.
                                                  3. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.                                                                                     from end
                                                  4. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of                                                                                        of wall




                                                                                                                                                                                                                                Masonry and
                                                     f'm = 1,500 psi.                                                                                                           4" min.
                                                  5. FGTR — minimum edge distance for Titen HD® anchor is 4".
                                                  6. FGTR — Titen HD® anchors should be spaced in every other hole                                         16" min.                                            Install
                                                     on the part.                                                                                          from end                                            Titen HDs
                                                                                                                                                             of wall                                           in every
                                                  7. FGTR — Titen HD® anchors and Strong-Drive® SDS Heavy-Duty Connector                                                                                       other hole
                                                     screws are provided with the part.                                                                                                                        on the part
                                                  8. LGT2 — F1 load = 700 lb.; F2 load = 170 lb.; LGT3 — F1 load = 795 lb.;
                                                     F2 load = 385 lb.; LGT4 — F1 load = 2,000 lb.; F2 load = 675 lb.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  9. Products shall be installed such that Titen® screws and non-stainless
                                                     Titen HD® anchors are not exposed to the weather.                                                                               Typical FGTR
                                                  10. For concrete wall applications, use 1/4" x 1 3/4" Titen® 2 screws.                                                           Single Installation
                                                  11. Strong-Drive® SDS Heavy-Duty Connector screws may be installed
                                                     through metal truss plates as approved by the Truss Designer, provided
                                                     the requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met
                                                     (predrilling required through the plate using a 5/32" bit maximum).
                                                  12. See p. 338 for Titen® 2 screw information.                                                                             Shaded cells
                                                  13.Fasteners: Nail dimensions in the table are diameter by length.                                                         grouted and
                                                     SDS screws are Simpson Strong-Tie® Strong-Drive® screws.                                                               reinforced per
                                                     See pp. 21–22 for fastener information.                                                                                Designer (min.)

                                                                                                                                                                                                                    16" min.
                                                                                                                                                                                                                    from end
                                                                                                                                                                                                                      of wall
                                                                                                                           Moisture barrier                                        4" min.

                                                                                                                           not shown (typ.)
                                                                                                                                                                16" min.                                         Install
                                                                                                                                                                from end                                         Titen HDs
                                                                                                                                                                  of wall                                        in every
                                                                                                                                                                                                                 other hole
                                                                                                                                                                                                                 on the part



                                                                                                                                                                                         Typical FGTR
                                                                                                                                                                                       Double Installation



                                                                             FGTRHL Installation
                                                                              (FGTRHR similar)



                                                                                                                                                                                                                                  253
                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 255 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      MGT/HGT
                      Girder Tiedowns
                      The MGT and HGT series are girder tiedowns
                      for moderate to high load applications that are
                      typically installed prior to roof sheathing. The MGT
                      wraps over the heel and is anchored on one side
                      of the truss. The HGT straddles the heel and
                      anchors on both sides of the truss. The HGT is
                      field-adjustable, making it suitable for trusses with
                      top chord slopes up to 8 /12. The HGT is available
                      in sizes for two-, three- and four-ply widths.
                      Material: MGT — 12 gauge; HGT — 7 gauge
                      Finish: MGT — galvanized; HGT — Simpson
                      Strong-Tie gray paint
                      Installation:                                                                                                                                          HGT-2
                      •• Use all specified fasteners; see General Notes
                                                                                                                                 33 ⁄4"                                    (HGT-3 and
                                                                                                                                                                          HGT-4 similar)
                      •• When the HGT-3 is used with a two-ply girder                                                    MGT
                         or beam, shimming is required and must be
                         fastened to act as one unit
                      •• Attach to grouted concrete block with a                                                                             Moisture
                                                                                                                                              barrier
                         minimum one #5 rebar horizontal in the top                                                                         not shown
                         lintel block
                                                                                                    Install a
                      •• MGT — Install a minimum of (6) 0.148" x 3" nails                           minimum
                                                                                                    of (6) 10d
                         into the face of roof member that is on same                               nails into
                                                                                                    the face
                         side as MGT base
Concrete Connectors




                                                                                                     3" min.
                      •• See pp. 278–279 for wood applications
                                                                                                                              11⁄4"
                      Codes: See p. 12 for Code Reference Key Chart
                                                                                                            #5 rebar                                          #5 rebar
Masonry and




                                                                                                              min.                                              min.

                                                                                                                       Typical MGT Installation                          Typical HGT-2 Installation
                                                                                                                                                                               into Concrete




                                                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                       O.C.                     Fasteners (in.)                              Allowable Uplift Loads
                                                    Dimension
                          Model           W                                                                                                               Code
                                                     Between
                           No.           (in.)                                             Concrete and                     DF/SP            SPF/HF       Ref.
                                                     Anchors           Girder
                                                                                          GFCMU Anchor                      (160)             (160)
                                                       (in.)

                          MGT            3 3/4          —           (22) 0.148 x 3                (1) 5/8                   3,965             3,330         FL
                          HGT-2          3 5/16        5 3/4        (16) 0.148 x 3                (2) 3/4                   10,690           10,690
                          HGT-3          4 15/16       7 3/8        (16) 0.148 x 3                (2) 3/4                   10,790           10,790     IBC, FL, LA
                          HGT-4          6 9/16         9           (16) 0.148 x 3                (2) 3/4                   11,455           11,455
                      1. Attached members must be designed to resist applied loads.
                      2. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.
                      3. Grout-filled CMU (GFCMU) shall have a minimum compressive strength of f'm = 1,500 psi.
                      4. To achieve the loads listed for the MGT and HGT, install SET-XP® anchoring adhesive anchorage into a 8"-wide concrete
                         tie-beam or grouted and reinforced CMU tie-beam with a minimum embedment depth of 12". Vertical reinforcement
                         may be required to transfer the loads per Designer. Alternate anchorage may be determined by Designer.
                      5. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                         Reduce where other loads govern.
                      6. The MGT can be installed with straps vertical for full table load, provided all specified nails are installed to either
                         a solid header or minimum double 2x6 web.
                      7. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




     254
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 256 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CCQM/CCTQM/ECCLQM/CCCQM/ECCLQMD
                                                  Column Caps for GFCMU and Concrete Piers
                                                                                                                                                                                           4"
                                                  The CCQM/CCTQM/CCCQM/ECCLQM embedded
                                                  column caps are designed for use in raised pier                                       11"                                                                  L1
                                                  foundations and applications where heavy timbers rest
                                                  on concrete or concrete block columns. The heavy-
                                                  gauge beam seats and unique SSTB-style anchor bolts
                                                                                                                                                           7"
                                                  provide the high uplift and lateral resistance needed                                                                                                                          7"
                                                  to help resist high-wind events. The ECCLQMD is a
                                                  variation that incorporates an additional seat to support                                          W1                       W                                           W1
                                                  a third member at the corner connection. The CCCQM                                                                              3
                                                  is a variation that incorporates a stirrup on each side                  12 "
                                                                                                                                                                                                 12 "
                                                  for intermediate support beams perpendicular to the
                                                  main channel.
                                                  Framing is fastened with Strong-Drive® SDS Heavy-                      10 7
                                                                                                                             ⁄8   "                                                             10 7
                                                  Duty Connector screws (included) that install with no                                                                                             ⁄8   "
                                                  predrilling and feature a corrosion-resistant double-
                                                  barrier coating.                                                       CCQM
                                                                                                                                                                                         CCTQM
                                                  CCQM — Intended for use along a floor support beam
                                                  and non-corner locations                                                             L1

                                                  CCTQM — Also for use along a floor support beam                  4"                   4"
                                                                                                                                                     W4                                                                   11½"
                                                                                                                                                                              W3
                                                  and non-corner locations with a side stirrup that
                                                  accommodates intermediate support beams coming
                                                                                                                                                                         7"
                                                  at 90º
                                                  CCCQM — For use along a floor support beam                                                                        7"
                                                  with a stirrup on each side of the main channel that                                                                    73⁄4"




                                                                                                                                                                                                                                      Concrete Connectors
                                                  accommodates intermediate support beams coming
                                                  at 90º                                                      W3                                          W1                             W1

                                                  ECCLQM-KT — Intended for use at the corners with                                                                                                                12"
                                                  MSTQM straps to make the connection from the                                        12"




                                                                                                                                                                                                                                      Masonry and
                                                  ECCLQM to the wall framing above
                                                  ECCLL/RQMD-KT — Ideal for applications where a                                                                                       81⁄2                           "
                                                                                                                                                                                           "                      71⁄2
                                                  member is needed off the corner of the structure, such
                                                  as a deck joist/beam                                                                10⅞
                                                                                                                                            "
                                                                                                                                                                                           ECCLQM
                                                  Material: Column caps — 7 gauge;
                                                  strap (MSTQM) — 12 gauge                                                CCCQM
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Finish: Column caps — hot-dip galvanized or
                                                                                                                                                                         W1           73⁄4"
                                                  Simpson Strong-Tie gray paint; strap (MSTQM) —
                                                                                                                                                                "
                                                  galvanized (ZMAX®)                                                                                      16½
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  •• Reference T-C-CCQM-WS special order worksheet                                              7"
                                                     at strongtie.com for ordering assistance                                                                                                  W3
                                                  Options:
                                                  •• For variable widths on side stirrups specify W3 or
                                                     W4 (3 1⁄4" to 7 1/8") and add an “X” to the end of the             ECCLLQMDG-KT                                                          12"
                                                     core model name. Example: CCTQM5.50X-SDSG,
                                                     W3 = 3 5⁄8".
                                                  Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                            MSTQM
                                                                                                                                            (Included)




                                                                                                                                                                                                                                        255
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 257 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      CCQM/CCTQM/ECCLQM/CCCQM/ECCLQMD
                      Column Caps for GFCMU and Concrete Piers (cont.)
                      Dimensions
                                                 Main Channel           Side Stirrup            Main Channel      Side Stirrup                                                                (4) #7 rebar
                              Model                 Width                  Width                  Length            Length                                                                    or equivalent
                               No.                   (W1)               (W3 and W4)                 (L1)              (L 2)                                                                   area of steel
                                                     (in.)                  (in.)                   (in.)             (in.)
                                                                                                                                                                                              Min. (4)
                        CCQM3.62-SDSHDG                 3 5/8                   —                    11                 —                                                                     #7 vertical
                        CCQM4.62-SDSHDG                 4 5/8                   —                    11                 —                                                                     rebar (total
                                                                                                                                                                                              for pier)
                        CCQM5.50-SDSHDG                 5 1/2                   —                    11                 —
                        CCTQM3.62-SDSG                  3 5/8                   3 5/8               11 1/2               4
                        CCTQM4.62-SDSG                  4 5/8                   4 5/8               13 1/2               4
                        CCTQM5.50-SDSG                  5 1/2                   5 1/2               13 1/2               4
                        CCCQM3.62-SDSG                  3 5/8                   3 5/8               11 1/2               4
                        CCCQM4.62-SDSG                  4 5/8                   4 5/8               13 1/2               4
                        CCCQM5.50-SDSG                  5 1/2                   5 1/2               13 1/2               4
                        ECCLQM3.62G-KT                  3 5/8                   3 5/8               11 1/2              7 3/4
                        ECCLQM4.62G-KT                  4 5/8                   4 5/8               11 1/2              7 3/4
                        ECCLQM5.50G-KT                  5 1/2                   5 1/2               11 1/2              7 3/4
                        ECCLLQMD3.62G-KT                3 5/8                   3 5/8               16 1/2              7 3/4
                        ECCLRQMD3.62G-KT                3 5/8                   3 5/8               16 1/2              7 3/4
                        ECCLRQMD4.62G-KT                4 5/8                   4 5/8               16 1/2              7 3/4
Concrete Connectors




                        ECCLLQMD5.50G-KT                5 1/2                   5 1/2               16 1/2              7 3/4
                        ECCLRQMD5.50G-KT                5 1/2                   5 1/2               16 1/2              7 3/4                               Typical CCQM Installation
                      1. The MSTQM strap is a component of the ECCLQM kits. It is 12 ga. (0.101"),                                                         For other installations and pier
                         3" wide, and 48" long.                                                                                                           construction, see strongtie.com
Masonry and




                          These products are available with additional corrosion protection. For more information, see p. 15.

                                                                                                      16" Square                                   16" Square CMU Shell                 Deck Joist




                                                                                                                                                                                                                     C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                     No. of 1/4" x 2 1/2"                       Grout-Filled CMU Pier 3,6                    Filled with 3,000 psi Concrete3,7          Connection
                                Model                 SDS Screws                                                                                                                                              Code
                                                                                                 Uplift (160)                                     Uplift (160)
                                 No.                                                                                            Lateral                                    Lateral                            Ref.
                                              Main         Side        Deck             Main       Side                                   Main      Side                             Download      Uplift
                                                                                                                Total            (160)                           Total      (160)
                                              Beam         Beam        Beam             Beam       Beam                                   Beam      Beam
                            CCQM-SDSHDG         12              —           —           6,750        —          6,750           2,460     6,495       —          6,495      2,650      —             —
                            CCTQM-SDSG          12              8           —           6,750      5,375        6,750           2,460     6,495     5,375        6,495      2,650      —             —
                            CCCQM-SDSG          12              8           —           6,750      5,375        6,750           2,460     6,495     5,375        6,495      2,650      —             —         FL
                            ECCLQMG-KT   8
                                                16              16          —           6,240      6,240        7,340           2,220     6,240     6,240        7,830     2,565       —             —
                            ECCLQMDG-KT8        16              16          6           6,240      6,240        7,340           2,220     6,240     6,240        7,830     2,565      5,475        2,010
                          1. Loads have been increased for wind or earthquake loading, with no further increase allowed. Reduce where other loads govern.
                          2. Total uplift load and lateral load is based on tested anchor failure in the pier.
                          3. Allowable loads are based on either a 16" square grout-filled CMU pier with f'm of 1,500 psi or a 16" square CMU shell filled with
                             3,000 psi concrete. A minimum of (4) #7 vertical rebars are required. The Designer shall design and detail the GFCMU/concrete pier
                             to resist all forces including uplift, shear and moment.
                          4. Pier height per Designer.
                          5. Side beam and main beam uplift loads assume DF/SP members and are not additive.
                          6. The allowable loads listed for grout-filled CMU apply to solid concrete piers of 2,500 psi concrete a minimum of 16" square.
                          7. The allowable loads listed for CMU shell-filled with 3,000 psi concrete apply to solid concrete piers of 3,000 psi concrete
                             a minimum of 14" square.
                          8. The ECCLQM-KT is a kit packaged with (2) MSTQM straps and (32) 1/4" x 2 1/2" Strong-Drive® SDS Heavy-Duty Connector screws.
                             One strap may be installed on each face of the ECCLQM, using the SDS Heavy-Duty Connector screws in the beams and
                             (26) 0.162" x 2 1/2" nails (not provided) in the wall framing. The MSTQM strap’s allowable tension load is 6,240 lb. If straps are not
                             installed, table uplift applies to beam only.
                          9. Any side stirrup not fully supported by grout- or concrete-filled CMU has an allowable download of 7,000 lb.




     256
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 258 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  BT
                                                  Brick Ties
                                                  Brick ties provide a connection between the wood structure and brick veneer.
                                                  The new, high-performance BTH brick tie is a tested solution for connecting
                                                  masonry veneer to wood structures across airspaces from 2" to 3", providing
                                                  the flexibility needed to meet the veneer spacing requirements.
                                                  The new BTH design adds strength and versatility, making this tie the ideal
                                                                                                                                                                                                                          BTH
                                                  solution for varied jobsite conditions. It’s field-adjustable in two places and                                                  ON®
                                                                                                                                                                                 PS e                        "       U.S. Patent
                                                                                                                                                                             SIM ongti
                                                                                                                                                                              Str                          5⅝
                                                  can be installed with either side facing up.                                                                                           2"                           Pending
                                                  Use existing Simpson Strong-Tie brick ties, BT and BTB, for 1" prescriptive
                                                                                                                                                             ⅞"       ¾"
                                                  code airspace requirement, or at a closer spacing for airspaces from 1" to 2".
                                                  Material: 22 gauge
                                                  Finish: Galvanized
                                                                                                                                                                                                      "
                                                                                                                                                                                              69 ⁄
                                                  Installation:                                                                                                                                      16

                                                  •• Use all specified fasteners; see General Notes
                                                  •• BTH — Can be installed bent up or bent down                                                                                         BTB
                                                  Codes: 2012 IRC R703.7.4; 2015 and 2018 IRC R703.8.4
                                                  To Order:
                                                  BT-R100 = retail pack of 100
                                                  BTB = bulk carton of 500
                                                                                                                                                                                                                  BT
                                                  BTH = bulk carton of 500




                                                                                                                                                                                                                                   Concrete Connectors
                                                  Brick Tie Spacing Table
                                                                                                    Max. Wall            Maximum Vertical Tie Spacing
                                                                                                       Area                        (in.)




                                                                                                                                                                                                                                   Masonry and
                                                     Model         Fastener
                                                                                      Airspace       (sq. ft.)       Installation on     Installation on
                                                      No.            (in.)
                                                                                                    Supported          Every Stud       Every Other Stud
                                                                                                     per Tie            (16" o.c.)          (32" o.c.)
                                                                                           1"         2.67                 24                   12
                                                    BTB
                                                                  0.131 x 2 1/2
                                                    and BT
                                                                                      >1" to ≤ 2"     2.00                 18                   9
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                    BTH           0.131 x 2 1/2           2"–3"       2.67                 24                   12
                                                  1. 1" airspace based on table R703.8.4(1) in 2018 IRC; airspaces larger than 1" are based on testing.
                                                  2. Spacing does not pertain to applications where wind pressures exceed 30 psf, or in seismic
                                                     design categories listed in Section R703.8.4, 2018 IRC.
                                                  3. Embed ties per Section R703.8.4, 2018 IRC.
                                                  4. BTH maximum vertical offset from center of nail to the bottom of the horizontal leg is 1" for
                                                     airspaces up to and including 2 3/4", and 3/4" for airspaces greater than 2 3/4" and up to 3".

                                                                                                                                                                                     Typical BT Installation
                                                                                  2"–3"                          2"–3"


                                                                                                                                                                    2"– 3"




                                                                                                                                                                                                          Max. vertical
                                                                                                                                                                                                          offset per
                                                                                                                                                                                                          Footnote #4


                                                               BTH adjusts for airspaces from 2"–3", and allows                                            Typical BTH Installation
                                                                    for minimum 11/2" mortar embedment.
                                                                                                                                                                                                                                     257
                                                                                                                         UPDATED 06/01/19
                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 259 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      ICFVL
                      Ledger Connector System
                      The ICFVL ledger connector system is engineered to solve the challenges
                      of mounting wood or steel ledgers to insulated concrete form (ICF)
                      walls. The ICFVL is designed to provide both vertical and lateral in-plane                                                 513⁄16"
                      performance. The system offers many benefits over traditional anchor
                      bolting, including better on-center spacing in most cases, faster installation
                      and no protrusions.
                      The embedded legs of the ICFVL are embossed for additional stiffness
                      and the hole enables concrete to flow through and around the connector.
                      The exposed flange on the face of the ICF provides a structural surface
                                                                                                                                 8"
                      for mounting either a wood or steel ledger.
                      Material: ICFVL — 14 gauge; ICFVL-CW and ICFVL-W — 16 gauge
                      Finish: Galvanized
                      Installation:
                                                                                                                                      15⁄8                          6"
                      ICFVL in ICF
                                                                                                         Warning:                            "
                      •• For use with a minimum 4" thick core                                    Industry studies show
                                                                                                      that hardened
                                                                                                                                                  ICFVL
                      •• Snap a chalk line for the bottom of the ledger                                                                  Patent pending
                                                                                               fasteners can experience
                      •• Mark required on-center spacing                                        performance problems
                                                                                                  in wet environments.
                      •• Use ICFVL to mark kerfs locations                                        Accordingly, use this
                                                                                                      product in dry
                      •• Cut kerfs as marked                                                                                           7"
                                                                                                    environments only.
                      •• Insert ICFVL flush to the face of the ICF
                      •• Pour concrete                                                                                                                             73∕16"
Concrete Connectors




                      Wood Ledger Attachment — ICFVL-W or ICFVL-CW                                                                                                        ICFVL-W
                                                                                                                                                                            19/16"
                      •• Slip appropriate ledger connector underneath the ledger.
                                                                                                                                                                         (for wood)
                      •• Install the eight ICF-D3.25 screws partially into the ledger.
Masonry and




                      •• For denser wood species (specific gravity ≥ .50), predrilling may be
                                                                                                                                                                ½" to          ICFVL-CW
                         necessary. Predrill with 5/13" drill bit.
                                                                                                                                                                 ¾"               113/16"
                                                                                                                                                                                (for LVL)
                      •• Position bottom of the ledger level to the chalk line and drive
                         the screws through the wood and into the ICFVL.
                      Steel Ledger Attachment




                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      •• Position bottom of the ledger level to the chalk line and against the ICFVL
                      •• Attach with four #14 x 3⁄4", #3 drill point screws (not provided)
                      •• All screws should be located at least ½" from the edge of the ICFVL                              ICFVL-W and ICFVL-CW
                      •• Space screws evenly
                      Codes: See p. 12 for Code Reference Key Chart




                                                                             Allowable Loads (lb.)                                                                     in.
                          Ledger Type            Fasteners                                                                                                         4" m
                                                                       Download               Lateral F1
                                                                     (100/115/125)              (160)                                                                                 4" m
                                                                                                                                                                                      fromin.
                                                                                                                                                                                      top o
                              Wood              (8) ICF-D3.25             1,940                 1,905
                                                                                                                                                                                      concrf
                                                                                                                                                                                            ete
                              Steel             (4) #14 x 3/4"3           1,660                 1,525
                      1. Fasteners for wood ledger (ICF-D3.62) are provided with the part, and
                         fasteners for steel ledger are not provided.
                      2. Loads apply to ICF foam thicknesses of 3 1/4" or less.
                      3. Alternatively, 1/4" x 3/4" fastener may be used.                                      Requires four screws
                      4. Tabulated loads may not be increased.                                                   at each location.               O.C.
                                                                                                                                                      spac
                      5. Concrete shall have a minimum compressive strength of f'c = 2,500 psi.                 Table provides on                         ing
                      6. When combining downloads and lateral loads, Designer shall evaluate as                  center spacing.
                         follows: (Design Download / Allowable Download) + (Design Lateral Load /
                         Allowable Lateral Load) ≤ 1.
                      7. The ICFVL must be installed no closer than 4" to the top of the wall to
                                                                                                                                          Typical Steel Ledger
                         achieve the allowable loads shown. For installations where the ICFVL is                                         Installation with ICFVL
                         installed less than 4" from the top of the wall (including flush applications),                              (minimum 16 ga. steel ledger)
                         multiply the allowable loads by 0.94.

     258
                                                                                                     UPDATED 06/01/19
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 260 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ICFVL
                                                  Ledger Connector System (cont.)
                                                  These tables address vertical load applications only.

                                                                                                                                     ICFVL Spacing To Replace Anchor Bolts (in.)1,2,3

                                                       Ledger                Connector       1/2"-Diameter Anchors at          5/8"-Diameter Anchors at          (2) 5/8"-Diameter Anchors at     3/4"-Diameter Anchors at    Code
                                                        Type                   Type                                                                                                                                           Ref.
                                                                                            12"     24"     36"     48"       12"     24"      36"     48"       12"     24"     36"    48"      12"    24"     36"    48"
                                                                                            o.c.    o.c.    o.c.    o.c.      o.c.    o.c.     o.c.    o.c.      o.c.    o.c.    o.c.   o.c.     o.c.   o.c.    o.c.   o.c.

                                                                                                                                     Wood Ledgers

                                                     DF/SP/SPF        ICFVL w/ ICFVL-W       48      48      48      48       48       48      48      48        24      48      48      48       42    48      48      48
                                                                                                                                                                                                                              —
                                                        LVL           ICFVL w/ ICFVL-CW      48      48      48      48       48       48      48      48        24      48      48      48       42    48      48      48

                                                                                                                                     Steel Ledgers

                                                   68 mil (0.068")    ICFVL                  11      22      33      44        9       18      27      36        —       —       —       —        —     —       —       —
                                                                                                                                                                                                                              —
                                                   54 mil (0.054")    ICFVL                  15      30      45      48       12       24      36      48        —       —       —       —        —     —       —       —
                                                  1. The Designer may specify different spacing based on the load requirements.
                                                  2. Spacings are based on the perpendicular-to-grain capacity of the bolt in the wood ledger compared to the tested value of the ICFVL.
                                                     Additional connectors are required for out-of-plane loads.
                                                  3. See flier F-C-ICFVL at strongtie.com for additional connection details.
                                                  4. For steel ledgers, the 68 mil ledger spacing is closer than the 54 mil ledger because the calculated load of a bolt is higher in a thicker piece of steel.
                                                  5. Steel ledger values are based on steel. Fu = 60 ksi.
                                                  6. Maximum ICF foam thickness is 2 3/4".




                                                                                                                                                                                                                                     Concrete Connectors
                                                                                                                                                           in.
                                                                                                                                                       4" m




                                                                                                                                                                                                                                     Masonry and
                                                                 Bottom
                                                                 of ledg
                                                                        er
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                     1                                                                  2                       Misinstallation
                                                                             ICFVL                                         Typical Wood Ledger Installation
                                                                                                                               with ICFVL and ICFVL-W




                                                                                                                                                                                                                                       259
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 261 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  Straps and Ties General Notes
                  These general notes are provided to ensure proper installation of Simpson Strong-Tie straps and ties.
                  a. The (160) loads have been increased for wind or earthquake loading, with no further increase allowed.
                     Reduce where other loads govern.
                  b. When installing strap over wood structural panel sheathing, use 2 1/2"-long nails minimum.
                  c. See pp. 21–22 for additional fastener information.
                  d. For straight straps in tension, use half of the fasteners in each member being connected to achieve the listed loads.
                  e. Tension loads apply for uplift when installed vertically.
                  f. Field-bending straps is not recommended unless otherwise noted.
                  g. If wood splitting is a concern, consider spacing the nails at every other location.
                  h. The cut length of coil strap shall be equal to twice the “end length” noted in the tables plus the clear-span dimension.




                  Load Adjustment Factors for Optional
                  Fasteners Used with Straight Straps
                                                                                     Allowable
                            Connector                      Replacement                  Load
                            Table Nail                       Fastener               Adjustment
                                                                                       Factor

                        0.131" x 1 1/2"            #9 x 1 1/2" SD Connector screw      1.00
                                                           0.131" x 1 1/2"             1.00
                        0.131" x 2 1/2"
                                                   #9 x 1 1/2" SD Connector screw      1.00
                                                   #9 x 1 1/2" SD Connector screw      1.00
                        0.148" x 1 1/2"
                                                           0.131" x 1 1/2"             0.83
                                                           0.131" x 1 1/2"             0.83
                                                           0.131" x 2 1/2"             0.83
                                                           0.148" x 1 1/4"             1.00 6
                        0.148" x 2 1/2"                    0.148" x 1 1/2"             1.00 6
Straps and Ties




                        0.148" x 3"
                        0.148" x 3 1/4"                    0.148" x 2 1/2"             1.00
                                                           0.148" x 3 1/4"             1.00




                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                   #9 x 1 1/2" SD Connector screw      1.00
                                                   #9 x 2 1/2" SD Connector screw      1.00
                                                           0.148" x 1 1/2"             0.84 5
                                                           0.148" x 2 1/2"             0.84
                                                            0.148" x 3"                0.84      When installing floor-to-floor straps, wood shrinkage and compression
                        0.162" x 2 1/2"                                                          that occurs during construction may cause the straps to bow out if
                                                           0.148" x 3 1/4"             0.84
                        0.162" x 3 1/2"                                                          both ends of the strap are nailed during initial installation.
                                                           0.162" x 2 1/2"             1.00 6
                                                                                                 To prevent this, filling all fastener holes in the strap (including the rim
                                                  #10 x 1 1/2" SD Connector screw      1.00      joist area) will limit the bowing. Alternatively, fill the holes in the top of
                                                                                                 the strap before the roof is installed and then filling the bottom half
                                                  #10 x 2 1/2" SD Connector screw      1.00
                                                                                                 of the strap after will also help reduce bowing.
                  1. Allowable load adjustment factors shown in the table are applicable
                     to all straight straps throughout this catalog, except as noted in the
                     footnotes below.
                  2. Some products have been tested specifically with alternative
                     fasteners and have allowable load adjustment factors or reduced
                     capacities published on the specific product page. Values published
                     on the product page may be used in lieu of using this table.                Not Sure How Much Coil Strap You Need?
                  3. For straps installed over wood structural panel sheathing, use a
                     2 1/2"-long fastener minimum.
                                                                                                 Simpson Strong-Tie has a web-based app, the Coil Strap Length
                  4. This table does not apply to straps made of steel thicker than 10 ga.       Calculator, which can help you quickly determine the cut length
                  5. Where noted, use 0.80 for 10 ga., 11 ga., and 12 ga. products               of each strap and the total amount of coil strap needed for each
                     when using SPF lumber.                                                      application on a project.
                  6. Where noted, use 0.92 for 10 ga., 11 ga., and 12 ga. products
                     when using SPF lumber.
                                                                                                 For more information or to access, go to strongtie.com/webapps.




260
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 262 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Straps and Ties General Notes
                                                  Considerations for Hurricane Tie Selection
                                                  1. What is the uplift load?
                                                  2. What is the parallel-to-plate load?
                                                  3. What is the perpendicular-to-plate load?
                                                  4. What is the species of wood used for the rafter and the top plates?
                                                     (Select the load table based on the lowest performing species of wood.)
                                                  5. Will the hurricane tie be nailed into both top plates or the upper top plate only?
                                                  6. What load or loads will the hurricane tie be taking?



                                                        Simultaneous Loads
                                                        When a connector is loaded simultaneously in more than one direction, the allowable load
                                                        must be evaluated as option 1 or 2.
                                                        Option 1: Unity Equation
                                                        For all connectors use the following equation:
                                                        Design Uplift / Allowable Uplift + Design Lateral Parallel to Plate / Allowable Lateral Parallel to Plate +
                                                        Design Lateral Perpendicular to Plate / Allowable Lateral Perpendicular to Plate < 1.0.
                                                        The three terms in the unity equation are due to the possible directions that exist to generate
                                                        force on a connector. The number of terms that must be considered for simultaneous loading
                                                        is at the sole discretion of the Designer and is dependent on their method of calculating wind
                                                        forces and the utilization of the connector within the structural system.
                                                        Option 2: 75% Rule
                                                        As an alternative, certain roof-to-wall connectors (embedded truss anchors, pp. 248–249,
                                                        seismic and hurricane ties, pp. 270–272, and twist straps, p. 277) can be evaluated using the
                                                        following: The design load in each direction shall not exceed the published allowable load
                                                        in that direction multiplied by 0.75.




                                                                                                                                                                                                 Straps and Ties
                                                  7. Select hurricane tie based on performance, application, installed cost and ease of installation.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Some hurricane ties can be installed in pairs to achieve                                    Avoid a Misinstallation
                                                  a higher load. Both connectors shall be the same
                                                  model. Refer to the High Wind–Resistant Construction
                                                  Application Guide, F-C-HWRCAG.                                                                                                       Wall
                                                                                                                                                                                     top plate



                                                                                                                     Wall
                                                                         Wall                                      top plate
                                                                       top plate



                                                                                                                                              Do not make new holes    Nailing into both sides
                                                                                                                                                or overdrive nails.   of a single 2x truss may
                                                                                                                                                                      cause the wood to split.



                                                     Install diagonally across               Products can be on the same
                                                       from each other for                   side of the wall provided they
                                                        minimum 2x truss.                      are configured as shown.




                                                                                                                                                                                                    261
                                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 263 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  HRS/ST/HTP/LSTA/LSTI/MST/MSTA/MSTC/MSTI
                  Strap Ties
                  Straps are designed to transfer tension loads in a wide variety of applications.                                                                                                                             Finish: Galvanized. Some products are available in stainless
                  HRS — Heavy strap designed for installation on the edge of 2x members.                                                                                                                                       steel, ZMAX® coating or black powder coat (add PC to sku);
                  The HRS416Z installs with Strong-Drive® SDS Heavy-Duty Connector screws.                                                                                                                                     contact Simpson Strong-Tie. See Corrosion Information,
                                                                                                                                                                                                                               pp. 13–15.
                  HTP — Heavy tie plate designed for installation on the side of 2x4 or
                  larger members.                                                                                                                                                                                              Installation: Use all specified fasteners; see General Notes
                  LSTA and MSTA — Designed for use on the edge of 2x members, with                                                                                                                                             Options: Special sizes can be made to order; contact
                  a nailing pattern that reduces the potential for splitting.                                                                                                                                                  Simpson Strong-Tie
                  LSTI and MSTI — Light and medium straps that are suitable where                                                                                                                                              Codes: See p. 12 for Code Reference Key Chart
                  pneumatic-nailing is necessary through diaphragm decking and wood
                  chord open-web trusses.                                                                                                                                                                                      MSTC and RPS meet code requirements for reinforcing
                                                                                                                                                                                                                               cut members (16 gauge) at top plate and RPS at sill plate.
                  MST — High-capacity strap that can be installed with either nails or bolts.
                  Suitable for double 2x member connections or greater.                                                                                                                                                        International Residential Code® — 2012 /2015/ 2018 R602.6.1
                                                                                                                                                                                                                               International Building Code® — 2012 /2015 /2018 2308.9.8
                  MSTC — High-capacity strap that utilizes a staggered nail pattern to help
                  minimize wood splitting. Nail slots have been countersunk to provide a                                                                                                                                       (For RPS, refer to p. 303.)
                  lower nail head profile.




                                                                                                                                                                                                                                                                                         Model lengths vary; see table
                                                                                                                                                                                             Model lengths vary; see table




                                                                                                                                                                                                                                          Model lengths vary; see table
                                                                                                                                                      Model lengths vary; see table
                          Model lengths vary; see table




                                                                Model lengths vary; see table




                                                                                                       Model lengths vary; see table
Straps and Ties




                                                                                                                                                                                                                                                                                                                                                         ST2115

                                                                                                                                                                                                                                                                               ST9, ST12,




                                                                                                                                                                                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                                      MSTC                                                                                     ST18, ST22
                                                                                                                                                                                                                                                                                                                                                                      ⁄ "
                                                                                                                                                                                                                                                                                                                                                                     7 16
                                                                                                                                                                                                                                                                                 1/4"
                                                                                                                                                                                                                                ST62, ST21,
                                                                                                                                                                                                                                ST22, ST29
                                                                                                                                                                                                                                                                                                                                                                        1½"
                                                                                                                                                                                                                                                                                  ¾"
                                                                                                                                                                                                                                                                                 typ.
                                                                                                                                                                                                                                                                                                                         Model lengths vary; see table




                                                                                                                                                                                                                                                                          3"


                                                                                                                                                                                                                               7"
                                                                                                                                                                                                                             HTP37Z

                    MSTI                                  MST                                   LSTI                                    LSTA and MSTA
                                                                                                                                       (pilot holes not shown)

                                                                                                                                                                                                                                                                                         W                                                                   31⁄4"
                                                                                                                                                                                                                                                                                        HRS                                                               HRS416Z


                                                                                                Typical MSTI
                                                                                                Installation
                                                                                                (MIT hanger shown)
                                                                                                LSTI similar                                                                                                                                                                       Typical
                                                                                                                                                                                        Typical LSTI
                                                                                                                                                                                         Installation                                                                           HRS Installation
262
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 264 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HRS/ST/HTP/LSTA/LSTI/MST/MSTA/MSTC/MSTI
                                                  Strap Ties (cont.)
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                     These products are available with              For stainless-              Many of these products are approved for installation
                                                     additional corrosion protection.               steel fasteners,            with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.               see p. 21.                  See pp. 335–337 for more information.

                                                                                                           Fasteners            Allowable       Allowable                          23⁄8"
                                                                                Dimensions                                                                                     end distance
                                                         Model                                              (Total)           Tension Loads   Tension Loads      Code
                                                                      Ga.          (in.)
                                                          No.                                                 (in.)              (DF/SP)        (SPF/HF)         Ref.                            Beam and strap
                                                                               W            L                                     (160)           (160)
                                                        ST2115                 3/4       16 5/16        (10) 0.162 x 2 1/2        660             660
                                                        LSTA9                 1 1/4         9           (8) 0.148 x 2 1/2         740             635
                                                        LSTA12                1 1/4        12           (10) 0.148 x 2 1/2        925             795
                                                        LSTA15        20      1 1/4        15           (12) 0.148 x 2 1/2        1,110           955
                                                        LSTA18                1 1/4        18           (14) 0.148 x 2 1/2       1,235            1,115
                                                        LSTA21                1 1/4        21           (16) 0.148 x 2 1/2       1,235           1,235
                                                        LSTA24                1 1/4        24           (18) 0.148 x 2 1/2       1,235           1,235
                                                        LSTA30                1 1/4        30           (22) 0.148 x 2 1/2       1,640           1,640
                                                        LSTA36                1 1/4        36           (24) 0.148 x 2 1/2       1,640           1,640        IBC, FL, LA
                                                        MSTA9                 1 1/4         9           (8) 0.148 x 2 1/2         750             650
                                                                                                                                                                                         Typical LSTA Installation
                                                        MSTA12                1 1/4        12           (10) 0.148 x 2 1/2        940             810                                       (hanger not shown)
                                                                      18
                                                        MSTA15                1 1/4        15           (12) 0.148 x 2 1/2        1,130           970                                    Bend strap one time only,
                                                                                                                                                                                           max. 12 /12 joist pitch.
                                                        MSTA18                1 1/4        18           (14) 0.148 x 2 1/2        1,315           1,135
                                                        MSTA21                1 1/4        21           (16) 0.148 x 2 1/2       1,505           1,295
                                                        MSTA24                1 1/4        24           (18) 0.148 x 2 1/2       1,640           1,460
                                                        MSTA30                1 1/4        30           (22) 0.148 x 2 1/2       2,050            1,825
                                                        MSTA36                1 1/4        36           (26) 0.148 x 2 1/2       2,050           2,050
                                                        MSTA49                1 1/4        49           (26) 0.148 x 2 1/2       2,020           2,020           FL, LA
                                                        ST9           16      1 1/4         9           (8) 0.162 x 2 1/2         885             765
                                                        ST12                  1 1/4       11 5/8        (10) 0.162 x 2 1/2        1,105           955
                                                                                                                                                              IBC, FL, LA
                                                        ST18                  1 1/4      17 3/4         (14) 0.162 x 2 1/2        1,420          1,335




                                                                                                                                                                                                                      Straps and Ties
                                                        ST22                  1 1/4      21 5/8         (18) 0.162 x 2 1/2        1,420           1,420
                                                        HRS6                  1 3/8         6           (6) 0.148 x 2 1/2         605             530
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        HRS8          12      1 3/8         8           (10) 0.148 x 2 1/2        1,010           880            FL, LA
                                                        HRS12                 1 3/8        12           (14) 0.148 x 2 1/2        1,415          1,230
                                                        ST292                 2 1/16      9 5/16        (12) 0.162 x 2 1/2       1,260            1,120
                                                        ST2122        20      2 1/16     12 13/16       (16) 0.162 x 2 1/2       1,530            1,510
                                                        ST2215                2 1/16     16 5/16        (20) 0.162 x 2 1/2        1,875           1,875
                                                        ST6215                2 1/16     16 5/16        (20) 0.162 x 2 1/2       2,090            1,910
                                                                      16
                                                        ST6224                2 1/16     23 5/16        (28) 0.162 x 2 1/2       2,535           2,535
                                                        ST6236        14      2 1/16     33 13/16       (40) 0.162 x 2 1/2       3,845           3,845        IBC, FL, LA              Typical LSTA18 Installation
                                                        MSTI26                2 1/16       26           (26) 0.148 x 1 1/2        2,745          2,380
                                                        MSTI36                2 1/16       36           (36) 0.148 x 1 1/2       3,800           3,295
                                                        MSTI48        12      2 1/16       48           (48) 0.148 x 1 1/2       5,070           4,390
                                                        MSTI60                2 1/16       60           (60) 0.148 x 1 1/2       5,070           5,070
                                                        MSTI72                2 1/16       72           (72) 0.148 x 1 1/2       5,070           5,070
                                                        HTP37Z                  3           7           (20) 0.148 x 1 1/2       1,850           1,600            LA
                                                        MSTC28                  3        28 1/4         (36) 0.148 x 3 1/4       3,460           2,990
                                                                      16
                                                        MSTC40                  3        40 1/4         (52) 0.148 x 3 1/4       4,735            4,315
                                                        MSTC52                  3        52 1/4         (62) 0.148 x 3 1/4       4,735           4,735        IBC, FL, LA
                                                        MSTC66                  3        65 3/4         (76) 0.148 x 3 1/4       5,850           5,850
                                                                      14
                                                        MSTC78                  3        77 3/4         (76) 0.148 x 3 1/4       5,850           5,850
                                                                                                                                                                                       Typical MSTA15 Installation
                                                        HRS416Z       12      3 1/4        16          (16) 1/4 x 1 1/2 SDS      2,835           2,305            —
                                                        LSTI49                3 3/4        49           (32) 0.148 x 1 1/2       2,970           2,560
                                                                      18                                                                                      IBC, FL, LA
                                                        LSTI73                3 3/4        73           (48) 0.148 x 1 1/2       4,205           3,840
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                     2. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                         263
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 265 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  MST/MSTA/MSTC
                  Strap Ties (cont.)
                  Codes: See p. 12 for Code Reference Key Chart

                      These products are available with additional corrosion                                      Many of these products are approved for installation with Strong-Drive®
                      protection. For more information, see p. 15.                                                SD Connector screws. See pp. 335–337 for more information.

                     Floor to Floor Span Table
                                        Clear          Fasteners         Allowable Tension Allowable Tension
                         Model                                             Loads (DF/SP)    Loads (SPF/HF)
                                        Span            (Total)
                          No.
                                        (in.)             (in.)                   (160)                         (160)
                                                                                                                                                           Nails are
                                         18         (26) 0.148 x 2 1/2            2,020                         2,020                                    not required
                        MSTA49                                                                                                                            in the rim
                                         16         (26) 0.148 x 2 1/2            2,020                         2,020
                                                                                                                                                          board area
                                         18         (12) 0.148 x 3 1/4            1,150                         995
                        MSTC28
                                         16         (16) 0.148 x 3 1/4            1,535                         1,330
                                         24         (20) 0.148 x 3 1/4            1,920                         1,660
                        MSTC40           18         (28) 0.148 x 3 1/4            2,690                         2,325
                                         16         (32) 0.148 x 3 1/4            3,070                         2,655
                                                                                                                                                          When nailing
                                         24         (36) 0.148 x 3 1/4            3,455                         2,990                                    the strap over
                        MSTC52           18         (44) 0.148 x 3 1/4            4,225                         3,650                                  wood structural
                                                                                                                                  Stitch nailing       panel sheathing,
                                         16         (48) 0.148 x 3 1/4            4,610                         3,985             of double studs        use 2 1⁄2" long
                                         30         (48) 0.148 x 3 1/4            4,775                         4,130             by others             nail, minimum.
                                         24         (54) 0.148 x 3 1/4            5,375                         4,645
                        MSTC66
                                         18         (64) 0.148 x 3 1/4            5,850                         5,505                               23⁄8" end
                                                                                                                                                    distance
                                         16         (68) 0.148 x 3 1/4            5,850                         5,850
                                         30         (64) 0.148 x 3 1/4            5,850                         5,505
                                                                                                                                                                                                        STHD
                        MSTC78           24         (72) 0.148 x 3 1/4            5,850                         5,850                                                                                   shown
                                         18         (76) 0.148 x 3 1/4            5,850                         5,850                                       an
                                                                                                                                                        r sp
                                         24         (14) 0.162 x 2 1/2            1,720                         1,500                               Clea
                        MST37            18         (20) 0.162 x 2 1/2            2,460                         2,140
                                         16         (22) 0.162 x 2 1/2            2,705                         2,355
Straps and Ties




                                         24         (26) 0.162 x 2 1/2            3,210                         2,780
                                                                                                                                                    23⁄8" end
                        MST48            18         (32) 0.162 x 2 1/2            3,950                         3,425                               distance
                                                                                                                                                                            Typical Detail with Strap
                                         16         (34) 0.162 x 2 1/2            4,200                         3,640




                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                              Installed over Wood
                                         30         (34) 0.162 x 2 1/2            4,605                         3,995                                                      Structural Panel Sheathing
                        MST60            24         (40) 0.162 x 2 1/2            5,240                         4,700
                                         18         (46) 0.162 x 2 1/2            6,235                         5,405                Floor-to-Floor Tie
                                         30         (48) 0.162 x 2 1/2            6,505                         5,640              Installation Showing
                                                                                                                                       a Clear Span
                        MST72            24         (54) 0.162 x 2 1/2            6,730                         6,345
                                         18         (62) 0.162 x 2 1/2            6,730                         6,475
                     See footnotes below.



                                           Dimensions                         Fasteners                                 Allowable Tension Loads         Allowable Tension Loads
                       Model                  (in.)                            (Total)                                          (DF/SP)                        (SPF/HF)               Code
                                  Ga.
                        No.                                                                      Bolts                   Nails           Bolts            Nails             Bolts     Ref.
                                              W          L          Nails (in.)
                                                                                          Qty.           Dia.            (160)           (160)            (160)             (160)
                       MST27               2 1/16       27       (30) 0.162 x 2 1/2        4              1/2            3,700          2,165             3,210            2,000
                       MST37      12       2 1/16      37 1/2    (42) 0.162 x 2 1/2        6              1/2            5,070          3,030             4,495            2,800
                                                                                                                                                                                      IBC,
                       MST48               2 1/16       48       (50) 0.162 x 2 1/2        8              1/2            5,310          3,675             5,190            3,395
                                                                                                                                                                                     FL, LA
                       MST60               2 1/16       60       (68) 0.162 x 2 1/2       10              1/2            6,730          4,490             6,475             4,150
                                  10
                       MST72               2 1/16       72       (68) 0.162 x 2 1/2       10              1/2            6,730          4,490             6,475             4,150
                     1. See pp. 260–261 for Straps and Ties General Notes.
                     2. Install bolts or nails as specified by Designer. Bolt and nail values may not be combined.
                     3. Allowable bolt loads are based on parallel-to-grain loading and minimum member thickness: MST – 2 1/2".
                     4. Splitting may be a problem with installations on lumber smaller than 3 1/2"; either fill every nail hole with 0.148" x 1 1/2" nails or fill
                        every other hole with 0.162" x 2 1/2" nails. Reduce the allowable load based on the size and quantity of fasteners used.
                     5. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.

264
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 266 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PS/PSQ/HST
                                                  Strap Ties
                                                  PS/PSQ pile straps are ideal for attaching girders to piles, bringing
                                                  strength to the connection when the wood members are notched. The
                                                  PSQ installs faster and easier with the patented Strong-Drive® SDWH
                                                  Timber-Hex HDG screws and offers higher loads. (Screws not included.)
                                                  Finish: PS/PSQ — HDG; also available in black powder coat
                                                  (add PC to sku); contact Simpson Strong-Tie.
                                                  HST2 and HST5 — Galvanized
                                                  HST3 and HST6 — Simpson Strong-Tie gray paint
                                                  Material: See table                                                                                                          PS
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                      These products are available with additional corrosion protection. For more information, see p. 15.
                                                                                                                                                                                                                                                                        TOP OF PILE
                                                                                                                                                                                                    8"
                                                                                                                                                                                                                                                                         SIMPSON
                                                                                                                                       Allowable         Allowable
                                                                                     Dimensions                                                                                                                                                                          Strong-Tie
                                                         Model                                                   Fasteners           Tension Loads     Tension Loads             Code                                                                                  Stamp  provided
                                                                                                                                                                                                                                                                          PSQ418
                                                                      Ga.               (in.)
                                                          No.                                                     (Total)               (DF/SP)          (SPF/HF)                Ref.                                                          TOP OF PILE
                                                                                                                                                                                                                                                                    for proper placement
                                                                                                                                                                                                                                                                      during installation
                                                                                     W               L                                   (160)               (160)                            18"
                                                                                                                                                                                                                                               SIMPSON®
                                                                                                                                                                                                                                               Strong-Tie
                                                                                                                                                                                                                                                PSQ418
                                                                                                                                                                                                                                                Use & Warnings:
                                                                                                                                                                                                                                               strongtie.com/info



                                                        PS218                        2               18          (4) 3/4" MB             1,740               1,385                                                                             TOP OF PILE




                                                        PS418                        4               18          (4) 3/4" MB             1,740               1,385
                                                        PS720          7            6 3/4            20          (8) 1/2" MB             3,075               2,645                  —                                                                               PSQ418
                                                        PSQ218                       2               18       (8) SDWH27400G             2,815               2,420                                                                                                  (PSQ218
                                                        PSQ418                       4               18       (8) SDWH27400G             3,045               2,620                                                                                                  similar)
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                     2. Posts and beams may consist of multiple members
                                                        provided they are connected independently of the                                              F1                                                                                            4"

                                                        strap fasteners.
                                                     3. PSQ loads are per part (not pair). F1 loads on DF/SP
                                                        for PSQ218 and PSQ418 are 750 lb. and 780 lb.,
                                                        respectively. SPF/HF F1 loads are 645 lb. and 670 lb.
                                                                                                                                                                      307
                                                                                                                                                                       n
                                                                                                                                                                           A
                                                                                                                                                                                         F1
                                                                                                                                                                  A
                                                                                                                                                             307
                                                                                                                                                              n




                                                     4. PS loads are per part (not pair). Loads are based                                                             307
                                                                                                                                                                       n
                                                                                                                                                                           A




                                                        on perpendicular-to-grain loading in the beam and                                                    307
                                                                                                                                                              n
                                                                                                                                                                  A




                                                                                                                                                                                                                                                                                            Straps and Ties
                                                        parallel-to-grain loading in the post and assume a
                                                        minimum member thickness of 3 1/2". PS straps must
                                                        be positioned such that bolt end and edge distances                                                                                                ≠
                                                                                                                                                                                                           2740



                                                                                                                                                                                                                                        ≠
                                                                                                                                                                                                                                        2740




                                                        meet NDS minimum requirements.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                           A
                                                                                                                                                                      307                           ≠
                                                                                                                                                                       n                            2740




                                                     5. Screws: SDWH27400G = 0.27"-diameter x 4"-long
                                                                                                                                                                                                                                 ≠
                                                                                                                                                                                                                                 2740




                                                                                                                                                                  A
                                                                                                                                                             307
                                                                                                                                                              n




                                                        Strong-Drive® SDWH Timber-Hex HDG screw.
                                                                                                                                                                                                                       PILE
                                                                                                                                                                                                                  OF
                                                                                                                                                                                                           TOP
                                                                                                                                                                           A                                       N
                                                                                                                                                                      307                                       PSO ®
                                                                                                                                                                       n                                    SIM Tie
                                                                                                                                                                                                               ng-
                                                                                                                                                                                                           Stro 418
                                                                                                                                                                                                             PSQ
                                                                                                                                                                                                                       ings:
                                                                                                                                                                                                                            fo




                                                        (Longer SDWH27 screws may be used.)
                                                                                                                                                                                                                & Warn
                                                                                                                                                                                                            Use gtie.com/in
                                                                                                                                                                  A                                        stron       TOP
                                                                                                                                                             307                                                  OF
                                                                                                                                                              n                                            E
                                                                                                                                                                                                            PIL




                                                                                                                                                                                                           ≠
                                                                                                                                                                                                           2740

                                                                                                                                                                                                                                        ≠
                                                                                                                                                                                                                                        2740




                                                                                                                                                                                                    ≠
                                                                                                                                                                                                    2740
                                                                                                                                                                                                                                 ≠
                                                                                                                                                                                                                                 2740




                                                                                                                                                     Typical PS720
                                                                                                                                                      Installation

                                                                                                                                                                                        Typical PSQ
                                                                                                                                                                                         Installation
                                                                                                                                     Allowable         Allowable
                                                                            Dimensions                       Fasteners
                                                                                                                                   Tension Loads     Tension Loads
                                                                               (in.)                            (in.)
                                                                                                                                      (DF/SP)          (SPF/HF)
                                                       Model                                                                                                                   Code
                                                                 Ga.                                                                                                                                                                                                 SDWH27400G
                                                        No.                                                                                                                    Ref.
                                                                                                                     Bolts             Bolts               Bolts
                                                                             W                L      Nails
                                                                                                               Qty.      Dia.          (160)               (160)
                                                                                                                                                                                                                                                          L
                                                        HST2                2 1/2           21 1/4       —       6           5/8      5,220                4,835
                                                                  7
                                                        HST5                 5              21 1/4       —      12           5/8      10,650               9,870
                                                                                                                                                                                IBC,
                                                                                                                                                                               FL, LA
                                                        HST3                 3              25 1/2       —       6           3/4       7,650               6,580
                                                                  3
                                                        HST6                 6              25 1/2       —      12           3/4      15,425            13,265
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                                                                                                                                                                                                                     HST
                                                     2. Allowable bolt loads are based on parallel-to-grain loading and these minimum member thicknesses:
                                                        HST2 and HST5 – 3 1/2"; HST3 and HST6 – 4 1/2".




                                                                                                                                                                                                                                                                                               265
                                                                                                                                     UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 267 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  CSHP
                  High-Performance Coiled Strap
                  Coiled straps are continuous utility straps which can be cut                                                                                                   115⁄16"
                  to length at the jobsite. The new patent-pending CSHP                                                                                                           typ.
                  high-performance coil strap features a raised embossment                                                                                    SIMPSON
                                                                                                                                                              Strong-Tie                            ½" typ.
                  that makes it easy to install with a power framing nailer.
                                                                                                        1⅜"
                  This new tested feature provides improved performance                                                     This                          CSHP18
                                                                                                                                                         ESR-2523
                  — resulting in fewer nails, shorter straps and overall lower                                            Side UP


                  installed cost.                                                                                               CSHP
                                                                                                                        U.S. Patent Pending
                  Features:                                                                                      Colored dots indicate nailing                              Sheathing not y
                                                                                                                                                                           shown for clarit
                  •• Designed to be installed with a power framing nailer                                           face and strap model.
                                                                                                                      CSHP18 — Orange
                  •• Achieves higher loads with fewer nails and shorter straps
                                                                                                                       CSHP20 — Black
                  •• Easy identification for proper installation for
                     building inspectors
                                                                                                                                                                                    End
                  Finish: Galvanized                                                                                                                                              length     Cut
                                                                                                                                                                                           length
                  Material: See table
                                                                                                             Typical CSHP
                  Installation:
                                                                                                             Installation as a
                  •• Use all specified fasteners; see General Notes.                                         Floor-To-Floor Tie
                  •• The colored dot must be installed facing out.
                  •• Wood shrinkage after strap installation across horizontal                                                                                                         span
                                                                                                                                 Nails not                                     Clear
                     wood members may cause strap to buckle outward.
                                                                                                                               required in
                  •• Refer to the applicable code for minimum nail penetration                                                  clear span
                     and minimum wood edge and end distances.
                  •• The table shows the maximum allowable loads and the
                     nails required to obtain them. Fewer nails may be used;
                     reduce the allowable load as shown in the table notes.
                                                                                                                                                                                    Endh
                  Codes: See p. 12 for Code Reference Key Chart                                                                         Provide min.                              lengt
                                                                                                                                    1⅝" end distance
                                                                                                                                           for CSHP
                                                                                                                                     Equal number of
                                                                                                                                       specified nails
Straps and Ties




                                                                                                                                         in each end
                                                  DF/SP                         SPF/HF
                                                                                                   Allowable
                   Model Total                                                                                Code
                               Ga.        Fasteners           End        Fasteners          End     Tension
                    No.    L                                                                                  Ref.




                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                             (in.)           Length         (in.)          Length Loads (160)

                                        (14) 0.148 x 2 1/2     9"     (16) 0.148 x 2 1/2    10"      1,540
                   CSHP18 75'     18
                                        (16) 0.131 x 2 1/2    10"     (18) 0.131 x 2 1/2    11"      1,540      IBC,
                                        (12) 0.148 x 2 1/2     8"     (12) 0.148 x 2 1/2    8"       1,160     FL, LA
                   CSHP20 75'     20
                                        (12) 0.131 x 2 1/2     8"     (14) 0.131 x 2 1/2    9"       1,160
                  1. See pp. 260–261 for Straps and Ties General Notes.
                  2. Fasteners listed show the minimum required length.
                  3. Fasteners can be installed with standard framing nailer.
                  4. Calculate the connector value for a reduced number of nails as follows:
                                         No. of Nails Used
                     Allowable Load =                         x Table Load
                                        No. of Nails in Table
                    Example: CSHP18 in DF/SP with (12) 0.148 x 2 1/2 nails total.
                    (Half of the nails in each member being connected)
                                       12 Nails (Used)
                    Allowable Load =                    x 1,540 lb. = 1,320 lb.
                                       14 Nails (Table)

                  5. See page 268 for alternate nailing
                     and lap splice information.
                  6. Fasteners: Nail dimensions in the table are
                     listed diameter by length. See pp. 21–22
                     for fastener information.                                                                                                            Typical CSHP Installation



                                                                                                                                             CSHP installs with most power framing
                                                                                                                                             nailers. Visit strongtie.com/cshp for use
                                                                                            Typical CSHP Installation                        and warnings.

266
                                                                                                  UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 268 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CS/CMST/CMSTC
                                                  Coiled Straps
                                                  CMSTC provides coined nail slots for lower profile when installed with 0.148" x 3 1/4"                                                          Sheathing not
                                                                                                                                                                                                 shown for clarity
                                                  sinkers; it can be cut to length. CS are continuous utility straps which can be cut
                                                  to length on the jobsite. Packaged in lightweight (about 40 lb.) cartons.                                       Typical CS
                                                  Finish: Galvanized. Some products available in ZMAX® coating;                                              Installation as a
                                                  see Corrosion Information, pp. 13–15.                                                                    Floor-to-Floor Tie
                                                                                                                                                              (CMST requires                               End      ut
                                                  Installation: • Use all specified fasteners; see General Notes.                                                                                         length Cngth
                                                                                                                                                                     minimum                                     le
                                                  •• Wood shrinkage after strap installation across horizontal wood members                                      (2) 2x studs)
                                                     may cause strap to buckle outward.
                                                  •• Refer to the applicable code for minimum nail penetration and minimum
                                                     wood edge and end distances.
                                                                                                                                                                                                              an
                                                  •• The table shows the maximum allowable loads and the nails required to obtain                                                                         r sp
                                                                                                                                                                Nails not                             Clea
                                                     them. Fewer nails may be used; reduce the allowable load as shown in the
                                                     Straps and Ties General Notes on pp. 260–261.                                                              required in
                                                                                                                                                                clear span
                                                  •• For lap slice and alternate nailing information, refer to p. 268.
                                                  •• The cut length of the strap shall be equal to twice the “End Length” noted in
                                                     the table plus the clear span dimension.
                                                                                                                                                                                                           Engdth
                                                  •• CMST only — Use every other round hole if the wood tends to split.                                                                                   len
                                                     Use round and triangle holes for comparable MST loads, providing wood
                                                     does not tend to split.
                                                  •• CS straps are available in 25' lengths; order CS14-R, CS16-R or CS20-R.
                                                  •• For stainless steel, order CS16SS-R.
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                        ½" typ.

                                                                                                                                                                                                                          11∕4" typ.

                                                      These products are available with additional corrosion protection.                                                                        21∕16" typ.            ½" typ.
                                                      For more information, see p. 15.
                                                                                                                                                                            CS16 Hole Pattern
                                                      For stainless-steel fasteners, see p. 21.                                                                        (all other CS straps similar)
                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335–337 for more information.
                                                                                                                                                                                                                             3" typ.




                                                                                                                                                                                                                                              Straps and Ties
                                                                                        DF/SP                        SPF/HF              Allowable                                                                               11∕2" typ.
                                                        Model    Total                                                                    Tension Code                     31∕2" typ.
                                                                       Ga.                                                                                                                           13∕4" typ.        1" typ.
                                                         No.       L             Fasteners          End        Fasteners           End     Loads   Ref.
                                                                                                                                                                         CMST14 Hole Pattern
                                                                                    (in.)          Length         (in.)           Length    (160)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                           (CMST12 similar)
                                                                              (74) 0.162 x 2 1/2    33"     (84) 0.162 x 2 1/2     38"     9,215
                                                      CMST12      40'   12
                                                                              (86) 0.148 x 2 1/2    39"     (98) 0.148 x 2 1/2     44"     9,215
                                                                              (56) 0.162 x 2 1/2    26"     (66) 0.162 x 2 1/2     30"     6,475
                                                      CMST14     52 1/2' 14
                                                                              (66) 0.148 x 2 1/2    30"     (76) 0.148 x 2 1/2     34"     6,475                           3" typ.

                                                      CMSTC16 54'       16 (50) 0.148 x 3 1/4       20"     (58) 0.148 x 3 1/4     25"    4,690                           CMSTC16 Hole Pattern
                                                                                                                                                   IBC,
                                                                              (26) 0.148 x 2 1/2    15"     (30) 0.148 x 2 1/2     16"    2,490     FL,
                                                      CS14       100' 14                                                                            LA                  Gauge stamped on part for
                                                                              (30) 0.131 x 2 1/2    16"     (36) 0.131 x 2 1/2     19"    2,490
                                                                                                                                                                           easy identification
                                                                              (20) 0.148 x 2 1/2    11"     (22) 0.148 x 2 1/2     13"     1,705
                                                      CS16       150' 16
                                                                              (22) 0.131 x 2 1/2    13"     (26) 0.131 x 2 1/2     15"     1,705                                        Cut length
                                                                                                                                                                                                              Minimum end distance
                                                                              (12) 0.148 x 2 1/2     7"     (14) 0.148 x 2 1/2     9"      1,030                         Strap clear span                     is 10x diameter of nail
                                                      CS20       250' 20                                                                                                                                      (typ.)
                                                                              (14) 0.131 x 2 1/2     9"     (16) 0.131 x 2 1/2     9"      1,030
                                                                                                                                                                    End length                                      End length
                                                     1. See pp. 260–261 for Straps and Ties General Notes.                                                         Roof sheathing
                                                     2. Calculate the connector value for a reduced number of nails as follows:
                                                                           No. of Nails Used
                                                        Allowable Load =                        x Table Load
                                                                          No. of Nails in Table
                                                        Example: CMSTC16 in DF/SP with 40 nails total.
                                                        (Half of the nails in each member being connected)                                                Sub-purlin/stiffener                                Hanger
                                                                                                                                                          CMST requires 3x or
                                                                         40 Nails (Used)                                                                  (2) 2x minimum
                                                        Allowable Load =                  x 4,690 lb. = 3,752 lb.
                                                                         50 Nails (Table)                                                                                                                     Purlin
                                                     3. See page 268 for alternate nailing and lap splice information.                                             Typical                                    (Beam or truss typ.)
                                                     4. Fasteners: Nail dimensions in the table are listed diameter by length.                                    Horizontal
                                                        See pp. 21–22 for fastener information.                                                                   CS/CMST
                                                                                                                                                                 Installation
                                                                                                                                                                                                                                                 267
                                                                                                                                 UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 269 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  CS/CMST/CMSTC
                  Coiled Straps (cont.)
                  Lap splicing of coiled straps can be used to extend standard               Allowable Loads for Alternative Nailing
                  CMST12, CMST14 and CMSTC16 strap lengths longer than
                                                                                                                                                  DF/SP
                  40', 52 1/2' and 54' respectively, for designing continuous
                                                                                                                                                Allowable            End Length
                  drag elements and diaphragm chord members. The Strap                                                                           Tension                (in.)
                                                                                                                Total
                  Lap Splices table provides the minimum splice length (Lsp)                    Model            Coil         Fasteners           Loads
                                                                                                           Ga.
                  and fasteners, within the splice length, to achieve the highest                No.           Length            (in.)                                        Nail
                  allowable capacity of the strap.                                                               (ft.)                                         Nail
                                                                                                                                                                            Spacing
                                                                                                                                                  (160)      Spacing
                                                                                                                                                                             Every
                  The allowable loads table provides allowable loads for coiled                                                                             Every Hole
                                                                                                                                                                           Other Hole
                  straps when installed with different nailing schedules. The
                                                                                                                           (66) 0.162 x 2 1/2     8,415         30                58
                  highest allowable load given for each model is limited by the
                  steel capacity.                                                                                          (58) 0.162 x 2 1/2     7,395         27                51

                  The Engineer/Designer of Record must evaluate and determine                                              (50) 0.162 x 2 1/2    6,375          23                44
                                                                                              CMST12        12     40
                  the adequacy of the coiled strap’s lap splice and alternative                                            (76) 0.148 x 2 1/2    8,320          35                66
                  nailing applications to meet their design loads.
                                                                                                                           (68) 0.148 x 2 1/2    7,445          31                59
                                                                                                                           (60) 0.148 x 2 1/2    6,570          28                52
                      Splice length
                                                                                                                           (48) 0.162 x 2 1/2    5,615          22                42
                    and fasteners per
                      table below.                                                                                         (40) 0.162 x 2 1/2    4,680          19                35
                                                                                                                           (32) 0.162 x 2 1/2     3,745         15                28
                                                                                              CMST14        14    52.5
                                                                                                                           (58) 0.148 x 2 1/2    5,770          27                51
                                                                                                                           (50) 0.148 x 2 1/2    4,975          23                44
                                                                                                                           (42) 0.148 x 2 1/2     4,180         20                37
                                                                                                                           (42) 0.162 x 2 1/2    4,690          17                32
                                                                                                                           (34) 0.162 x 2 1/2    3,875          14                26
                                                                                                                           (26) 0.162 x 2 1/2    2,965          11                20
                                                                                                                           (18) 0.162 x 2 1/2    2,050           8                14

                                                   Overlap Splice Detail                      CMSTC16       16     54      (48) 0.148 x 2 1/2    4,610          19                35
                                                                                                                           (40) 0.148 x 2 1/2    3,840          16                29
Straps and Ties




                                                                                                                           (32) 0.148 x 2 1/2    3,070          13                23

                  Strap Lap Splices                                                                                        (24) 0.148 x 2 1/2    2,305          10                17
                                                                                                                           (16) 0.148 x 2 1/2    1,535           7                11




                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                         Strap Lap Splice
                      Model                                                                                                (24) 0.148 x 2 1/2    2,390          13                23
                                 Ga.     Minimum Fasteners        Min. Splice Length, L sp
                       No.
                                             per Splice                     (in.)                                          (22) 0.148 x 2 1/2     2,190         13                22
                                                                                              CS14          14    100
                                           (18) 0.162 x 2 1/2               18                                             (28) 0.131 x 2 1/2    2,340          15                27
                    CMST12        12
                                           (22) 0.148 x 2 1/2               21
                                                                                                                           (26) 0.131 x 2 1/2     2,170         15                27
                                           (13) 0.162 x 2 1/2               14
                    CMST14        14                                                                                       (18) 0.148 x 2 1/2    1,700          11                18
                                           (15) 0.148 x 2 1/2               15
                                                                                                                           (16) 0.148 x 2 1/2     1,510          9                15
                                           (11) 0.162 x 2 1/2               10                CS16          16    150
                    CMSTC16       16                                                                                       (20) 0.131 x 2 1/2    1,570          11                19
                                           (11) 0.148 x 2 1/2               10
                                            (6) 0.148 x 2 1/2                9                                             (18) 0.131 x 2 1/2     1,415         11                18
                    CS14          14
                                            (7) 0.131 x 2 1/2               10                                             (10) 0.148 x 2 1/2     915            6                10
                                                                                              CS20          20    250
                                            (5) 0.148 x 2 1/2                8                                             (12) 0.131 x 2 1/2     910            7                11
                    CS16          16
                                            (6) 0.131 x 2 1/2                9                                             (12) 0.148 x 2 1/2    1,440           8                14
                                            (5) 0.148 x 2 1/2                8                                             (10) 0.148 x 2 1/2    1,200           8                12
                    CS20          20
                                            (5) 0.131 x 2 1/2                8                CSHP18        18     75
                                                                                                                           (14) 0.131 x 2 1/2    1,445           9                16
                                            (7) 0.148 x 2 1/2                9
                    CSHP18        18                                                                                       (12) 0.131 x 2 1/2    1,240           8                14
                                            (7) 0.131 x 2 1/2                9
                                                                                                                           (10) 0.148 x 2 1/2     1,150          8                12
                                            (6) 0.148 x 2 1/2                8
                    CSHP20        20                                                                                        (8) 0.148 x 2 1/2     920            6                10
                                            (7) 0.131 x 2 1/2                9                CSHP20        20     75
                  1. See pp. 260–261 for Straps and Ties General Notes                                                     (10) 0.131 x 2 1/2     985            8                12
                  2. 0.148" x 2 1/2" nails can be replaced by 0.148" x 3 1/4" nails.                                        (8) 0.131 x 2 1/2     790            6                10
                     No other nail substitution is allowed for lap splices.
                  3. Refer to the applicable code for minimum edge distance and              1. See pp. 260–261 for Straps and Ties General Notes.
                     minimum end distance.                                                   2. Fasteners: Nail dimensions in the table are listed diameter x length.
                  4. No strap modification is allowed and the splice must meet both             See pp. 21–22 for fastener information.
                     the minimum number of fasteners and the minimum splice length.
268
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 270 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  MSTC48B3/MSTC66B3Z
                                                  Pre-Bent Straps
                                                  The MSTC48B3 and MSTC66B3Z are pre-bent straps designed
                                                  to transfer tension load from an upper-story shearwall to a beam on                                                                                  Min. (2) 2x or 4x
                                                  the story below.
                                                  Material: 14 gauge
                                                  Finish: Galvanized; contact Simpson Strong-Tie                                                               447/8"
                                                                                                                                                               627/8" for
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                MSTC66B3Z
                                                                                                                                                                                                              38 nails
                                                                                                                                                                                                                Min.
                                                      These products are available with additional corrosion protection.                                                         Start nails                 length 21"
                                                      For more information, see p. 15.                                                                                         11⁄2" up from
                                                                                                                                                                                end of stud
                                                                     Min. Wood                    Fasteners (in.)
                                                                       Beam                                                         Allowable                                                               No nails req’d
                                                                     Dimension                                                    Tension Loads
                                                                        (in.)                  Beam                                                  Code
                                                       Model No.                                                                                                                                             Face nails
                                                                                                                     Studs/                          Ref.          Pilot
                                                                    Width Depth                                       Post        DF/SP    SPF/HF                  hole
                                                                                        Face         Bottom                                                        typ.              Beam
                                                                    (min.) (min.)                                                 (160)      (160)

                                                                                         (12)
                                                      MSTC48B3           3   9 1/4                                                3,975      3,900
                                                                                      0.148 x 3                                                      IBC,
                                                                                                        (4)            (38)
                                                                                                                                                      FL,
                                                                                                     0.148 x 3      0.148 x 3
                                                                                         (14)                                                         LA
                                                      MSTC66B3Z      3 1/2   11 1/4                                               4,490      4,490          MSTC48B3
                                                                                      0.148 x 3

                                                     1. Using fewer than 38 nails in the studs/post will reduce the allowable load of the
                                                        connection. To calculate a reduced allowable load, use 199 lb. per nail for DF/SP or                                                            27⁄8" pre-bent
                                                        172 lb. per nail for HF/SPF. Minimum length of extent of reduced nails may not be less                                          Bottom nails
                                                        than 21" as is shown in graphic.
                                                     2. Nails in studs/post shall be installed symmetrically. Nails may be installed over the entire                                  MSTC48B3
                                                        length of the strap in the studs/post.                                                                                      Installation with
                                                     3. The minimum 3"-wide beam may be made up of two 2x members.                                                                   No Rim Board
                                                     4. MSTC48B3 and MSTC66B3Z installed over wood structural panel sheathing up to
                                                        1/2" thick achieve 0.85 of table loads.
                                                     5. PSL beam may be used in lieu of a standard-dimension lumber beam with no
                                                        load reductions.                                                                                                                           Min. (2) 2x or 4x
                                                     6. Multiply allowable loads by 1.85 to attain an allowable load for installations where




                                                                                                                                                                                                                             Straps and Ties
                                                        two straps have been installed with a 1 1/2" clear space between straps.
                                                     7. Structural composite lumber columns have sides that show either the wide face or
                                                        the edges of the lumber strands/veneers known as the narrow face. Values in the
                                                        tables reflect installation into the wide face. See technical bulletin T-C-SCLCLM at                                                                  38 nails
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                        strongtie.com for load reductions resulting from narrow-face installations.                                                                             Min.
                                                     8. Fasteners: Nail dimensions in the table are listed diameter by length.                                                                               length 21"
                                                        See pp. 21–22 for fastener information.                                                                                Start nails
                                                                                                                                                                             2 ⅜" up from
                                                                                                                                                                              end of stud

                                                              Min. (2) 2x or 4x
                                                                                       A                    Outside face of wood
                                                             5½" min.                                                                                                                                         No nails
                                                                                                            structural panel aligns with                                                                       req’d
                                                                                                            outside face of beam
                                                                                                                                                                            Rim
                                                                                                                                                                            joist
                                                                                                                                                                                                             Face nails

                                                         Factory-built                                      38 studs/post                                                           Beam
                                                           structure                                         nails req’d           Start nails
                                                                                                             each MSTC            1½" (min.) up                             MSTC66B3Z Installation
                                                                                                                                   from end
                                                                                                                                    of stud                                    with Rim Board

                                                                                                                 No nails
                                                                                                                 required

                                                                                                                14 beam face
                                                                                                           nails req’d each MSTC
                                                            Beam
                                                                                                                         No wood structural
                                                                                                                           panel on beam
                                                            MSTC66B3Z
                                                                                       A                               4 beam bottom nails
                                                                                                                         req’d each MSTC

                                                                   (2) MSTC66B3Z                                                Section A-A
                                                                      Installation
                                                                                                                                                                                                                                269
                                                                                                                                UPDATED 06/01/19
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 271 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  H/TSP
                  Seismic and Hurricane Ties
                  Simpson Strong-Tie hurricane ties provide a positive                                                   •• H 2.5T, H 3 and H6 ties are shipped in equal quantities of right
                  connection between truss/rafter and the wall of the structure                                             and left versions (right versions shown).
                  to resist wind and seismic forces.
                                                                                                                         •• Hurricane ties do not replace solid blocking.
                  Material: See table                                                                                    •• When installing ties on plated trusses (on the side opposite the
                  Finish: Galvanized. H 1.81Z, H7Z and H11Z — ZMAX® coating.                                                truss plate) do not fasten through the truss plate from behind.
                  Some models available in stainless steel or ZMAX; see                                                     This can force the truss plate off of the truss and compromise
                  Corrosion Information, pp. 13–15 or visit strongtie.com.                                                  truss performance.
                  Installation:                                                                                          •• H10A optional nailing to connect shear blocking, use 8d nails.
                                                                                                                            Slots allow maximum field bending up to a pitch of 6:12, use
                  •• Use all specified fasteners; see General Notes.
                                                                                                                            H10A sloped loads for field-bent installation.
                  •• H urricane ties can be installed with flanges facing inward                                         Codes: See p. 12 for Code Reference Key Chart
                     or outward.




                                  H1.81Z = 113⁄16"
                                  H1 = 19⁄16"
                                                                                                                                                                                            47⁄16"
                                                                 31⁄2"
                                                                                                        LINE
                                                                                                        PLAT



                                                              6"
                                                                                                       E




                                                          10 ⁄
                                                            71

                                                                 33⁄8"
                                                                                                               PLA
                                                                                                                   TE
                                                                                                               LIN
                                                                                                                   E




                                                                                                                                                                                        77⁄8"


                                                                 13⁄4"

                                                                                                                                                                                                     15⁄8"    1"
                                                                                                       H 2.5A                                                 H3
                                                                           11⁄2"
                                                                                                  (H 2.5ASS similar)                 H 2.5T                                                          TSP
                             H1
                      (H 1.81Z                                      H2A
                       similar)                            (H2ASS similar)
                                                                                                                                        5"
                                                                                                                                       15⁄8"
Straps and Ties




                                                                                                                                                                              19⁄16"
                                                                                                                                      31⁄2"                                        13
                                                                                                                                                                                     ⁄16"




                                                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                 31⁄2"




                                                                                                                                                               61⁄4"
                                                                                                                                                 115⁄8"



                                                                                                                                                                              5"

                                                                                                                                                                           H10A
                                                                                                                                        3"                             (H10ASS similar)
                                                                                                     H8
                                  H6                                H7Z                                                               H10S


                                        31⁄8"
                                                                                         2"
                                                  13
                                                   ⁄16"                                  11⁄16"
                     31⁄2"
                                                                         31⁄2"


                  61⁄4"
                                                                     61⁄4"
                                                                                                                                                                                                              H14
                                                                                                                                                                                                             Profile

                                        6 9⁄16"
                                                                                         5"
                             H10A-2                                                                                     H11Z
                                                                                 H10AR                                                           H14

270
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 272 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  H/TSP
                                                  Seismic and Hurricane Ties (cont.)
                                                     These products are available with                    For stainless-                      Many of these products are approved for installation
                                                     additional corrosion protection.                     steel fasteners,                    with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                     see p. 21.                          See pp. 335–337 for more information.

                                                                                               Fasteners (in.)                       DF/SP Allowable Loads                        SPF/HF Allowable Loads
                                                                                                                                                                 Uplift with                                Uplift with
                                                        Model                                                                                                                                                                  Code
                                                                     Ga.     To Rafters/             To                To            Uplift     Lateral (160)   0.131" x 1 1/2"   Uplift   Lateral (160)   0.131" x 1 1/2"
                                                         No.                                                                                                                                                                   Ref.
                                                                                Truss              Plates             Studs                                      Nails (160)                                Nails (160)
                                                                                                                                     (160)       F1       F2                      (160)     F1       F2
                                                       H1            18    (6) 0.131 x 1 1/2 (4) 0.131 x 2 1/2          —            480        510      190         455          425      440       165        370          IBC, FL, LA
                                                       H1.81Z        18    (6) 0.131 x 1 1/2 (4) 0.131 x 2 1/2          —            350        335      195         330          300      290       150        260              —
                                                       H2A           18    (5) 0.131 x 1 1/2 (2) 0.131 x 1 1/2 (5) 0.131 x 1 1/2     525        130      55           —           495      130       55          —           IBC, FL, LA
                                                       H2ASS         18    (5) 0.131 x 1 1/2 (2) 0.131 x 1 1/2 (5) 0.131 x 1 1/2     400        130      55          400          345      130       55         345              —
                                                       H2.5A         18    (5) 0.131 x 2 1/2 (5) 0.131 x 2 1/2          —            565        110      110         575          535      110       110        495          IBC, FL, LA
                                                       H2.5ASS       18    (5) 0.131 x 2 1/2 (5) 0.131 x 2 1/2          —            440        75       70          365          380      75        70         310              —
                                                       H2.5T         18    (5) 0.131 x 2 1/2 (5) 0.131 x 2 1/2          —            495        135      145         420          495      135       145        420
                                                                                                                                                                                                                             IBC, FL, LA
                                                       H3            18    (4) 0.131 x 2 1/2 (4) 0.131 x 2 1/2          —            400        210      170         415          365      180       145        290
                                                       H6            16           —            (8) 0.131 x 2 1/2 (8) 0.131 x 2 1/2   1,230      —        —            —           1,055    —         —           —
                                                                                                                                                                                                                              IBC, FL
                                                       H7Z           16    (4) 0.131 x 2 1/2 (2) 0.131 x 1 1/2 (8) 0.131 x 2 1/2     830        410      —            —            715     355       —           —
                                                       H8            18    (5) 0.148 x 1 1/2 (5) 0.148 x 1 1/2          —            780        95       90          630           710     95        90         510
                                                       H10A
                                                                     18    (9) 0.148 x 1 1/2 (9) 0.148 x 1 1/2          —            855        590      285          —           760      505       285         —           IBC, FL, LA
                                                       Field Bent
                                                       H10A          18    (9) 0.148 x 1 1/2 (9) 0.148 x 1 1/2          —            1,040      565      285          —           1,015    485       285         —
                                                       H10ASS        18    (9) 0.148 x 1 1/2 (9) 0.148 x 1 1/2          —            970        565      170          —           835      485       170         —
                                                                                                                                                                                                                                 —
                                                       H10AR         18    (9) 0.148 x 1 1/2 (9) 0.148 x 1 1/2          —            1,050      490      285          —           905      420       285         —
                                                       H10S          18    (8) 0.131 x 1 1/2 (8) 0.131 x 1 1/2 (8) 0.131 x 2 1/2     910        660      215         550          785      570       185        475
                                                                                                                                                                                                                             IBC, FL, LA
                                                       H10A-2        18    (9) 0.148 x 1 1/2 (9) 0.148 x 1 1/2          —            1,080      680      260          —           930      585       225         —
                                                       H11Z          18    (6) 0.162 x 2 1/2 (6) 0.162 x 2 1/2          —            830        525      760          —            715     450       655         —               —




                                                                                                                                                                                                                                           Straps and Ties
                                                                           (12) 0.131 x 1 1/2 (13) 0.131 x 2 1/2        —            1,275      725      285          —           1,050    480       245         —
                                                       H14           18                                                                                                                                                      IBC, FL, LA
                                                                           (12) 0.131 x 1 1/2 (15) 0.131 x 2 1/2        —            1,340      670      230          —           1,050    480       245         —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                           (9) 0.148 x 1 1/2 (6) 0.148 x 1 1/2          —            755        310      190          —           650      265       160         —
                                                       TSP           16                                                                                                                                                          FL
                                                                           (9) 0.148 x 1 1/2    (6) 0.148 x 3           —            1,015      310      190          —           875      265       160         —
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                     2. Allowable loads are for one anchor. A minimum rafter thickness of 2 1/2" must be used when framing anchors are used on each side of
                                                        the joist and on the same side of the plate (exception: connectors installed such that nails on opposite side don’t interfere).
                                                     3. Allowable DF/SP uplift load for stud-to-bottom plate installation (see detail 15) is 390 lb. (H 2.5A); 265 lb. (H 2.5ASS); and 310 lb. (H8).
                                                        For SPF/HF values, multiply these values by 0.86.
                                                     4. Allowable loads in the F1 direction are not intended to replace diaphragm boundary members or cross-grain bending of the truss or rafter members.
                                                     5. When cross-grain bending or cross-grain tension cannot be avoided in the members, mechanical reinforcement to resist such forces shall be
                                                        considered by the Designer.
                                                     6. Hurricane ties are shown on the outside of the wall for clarity and assume a minimum overhang of 3 1/2". Installation on the inside of the wall is acceptable
                                                        (see General Instructions for the Installer, note “s” on p. 18). For uplift continuous load path, install connectors in the same area (e.g., truss-to-plate
                                                        connector and plate-to-stud connector) on the same side of the wall, unless detailed by designer. See technical bulletin T-C-HTIECON at strongtie.com
                                                        for more information.
                                                     7. Southern pine allowable uplift loads for H10A = 1,340 lb. and for the H14 = 1,465 lb.
                                                     8. Refer to Simpson Strong-Tie® technical bulletin T-C-HTIEBEAR at strongtie.com for allowable bearing enhancement loads.
                                                     9. H10S can have the stud offset a maximum of 1" from the rafter (center to center) for a reduced uplift of 890 lb. (DF/SP) and 765 lb. (SPF).
                                                     10. H10S nails to plates are optional for uplift but required for lateral loads.
                                                     11. Some load values for the stainless-steel connectors shown here are lower than those for the carbon-steel versions. Ongoing test programs have
                                                        shown this also to be the case with other stainless-steel connectors in the product line that are installed with nails. Visit strongtie.com/corrosion for
                                                        updated information.
                                                     12. The allowable loads of stainless-steel connectors match carbon-steel connectors when installed with stainless-steel Strong-Drive® SCNR Ring-Shank
                                                        Connector nails. For more information, refer to engineering letter L-F-SSNAILS at strongtie.com.
                                                     13. Allowable DF/SP/SPF uplift load for the H 2.25A fastened to a 2x4 truss bottom chord and double top plates using (5) 0.131" x 1 1/2" nails in the top plates
                                                        and (3) 0.131" x 1 1/2" nails in the lowest three flange holes into the truss bottom chord is 260 lb. (160).
                                                     14. For TSP installed stud to single plate see p. 276.
                                                     15. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                              271
                                                                                                                             UPDATED 06/01/19
                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 273 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  H/TSP
                  Seismic and Hurricane Ties (cont.)


                                                                                                                                                            LINE
                                                                                                                                                            PLAT
                                                                                                                                                           E




                                                                                                                                                                   PLATE
                                                                                                                                                                   LINE




                              1                                         2                                                                                          4                       5
                                                                                                                 3
                   H 1 Installation                                   H2A Installation                                                           H 2.5A Installation             H 2.5T Installation
                                                                                                           TSP Installation
                   (H 1.81Z similar)                                                                                                               (nails into both                (nails into both
                                                                                                                                                     top plates)                     top plates)




                                                                                                                                               8
                                                                                                                                            H6 Stud
                                                                                           7
                                                                                                                                            to Top Plate
                                                                                  H 3 Installation                                          Installation
                        6     H 2.5T Installation                           (nails into upper top plate)
                                                                                                                                                                                        9 H6 Stud to
                                                                                                                                                                                          Rim Board
                                                                                                                                                                                          Installation
                   Use a minimum
                   of two 0.131" x 2½"
                   nails this side of truss
                   (total four 0.131" x 2½"
                   nails into
                   truss).                                                       F2




                                                                                               F1
Straps and Ties




                                                 Two 0.131" x 2½"
                                                 nails into plates.                   11 H8 Attaching                12 H8 attaching Stud to Sill
                                                                                         Rafter to Double               ((4) 0.131" x 21/2" nails into plate,
                                                 Eight 0.131" x 2½"
                                                 nails into studs.
                                                                                         Top Plates                     (5) 0.131" x 21/2" nails into stud,
                                                                                                                        refer to footnote 3 for loads)




                                                                                                                                                                                                         C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           10 H7Z Installation
                                                                                                                                                                           13 H8 attaching
                                                                                                                                                                              I-Joist to Double
                                                                                                                                                                              Top Plates




                                                                                                     Plate nails
                                                                                                     for lateral                                        Plate nails
                                                                                                     loads only.                                        for lateral
                                                                                                                                                        loads only.


                           14 H10A Field-Bent                                         15 H10S Installation
                              Installation                                                                                                  H10S Installation                   H10A
                                                                                                                                       16                                  17
                                                                                                                                            with Stud Offset                    Installation
                                                                                       2                                               H10A optional nailing connects shear blocking to
                       1                                                                            Minimum
                                                                                                    edge                               rafter. Use 0.131" x 2 1/2" nails. Slot allows maximum
                                              Minimum                                               distance
                                                                                                    3⁄8"
                                                                                                                                       field-bending up to a pitch of 6 /12, use 75% of the
                                              edge                                                                                     table uplift load; bend one time only.
                                              distance
                                              3⁄8"




                                                  0.131" x 2½" nails                                   0.131" x 2½" nails to header.
                                                  to plates. Fill one of                               Fill all three triangle
                                                  three holes to H14                                   holes to straightened
                                                  bottom flange.                                       bottom flange.

                      18 H14 Installation to                                           19 H14 Installation
                         Double Top Plates                                                to Double 2x Header

272
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 274 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  H
                                                  Seismic and Hurricane Ties
                                                  The hurricane tie series features various configurations of wind
                                                  and seismic ties for trusses and rafters. The H16 series has a                                                       1⅝"
                                                  presloped seat of 5 /12 for double trusses.
                                                  The presloped 5 /12 seat of the H16 provides for a tight fit and
                                                  reduced deflection. The strap length provides for various truss
                                                  height up to a maximum of 131⁄2" (H16 series). Minimum heel                                                                                           Depending on
                                                  height for H16 series is 4".                                                                                                                          heel height,
                                                  The HGA10 attaches to gable trusses and provides good lateral                                                                                         strap may wrap
                                                                                                                                                                                                        to back of plate.
                                                  wind resistance. The HS24 attaches the bottom chord of a truss
                                                  or rafter at pitches from 0 /12 to 4 /12 to double 2x4 top plates.
                                                  Double-shear nailing allows for higher lateral resistance.
                                                  Material: See table




                                                                                                                                                            18 ¾"
                                                  Finish: Galvanized; HGA also available in HDG;
                                                  see Corrosion Information, pp. 13–15
                                                  Installation:
                                                  • Use all specified fasteners; see General Notes.
                                                                                                                                                                                                         Install                       Install
                                                  •• HGA10KT: sold as a kit with (10) HGA10 connectors.                                                                                                                                (6) 0.148" x 1 1/2"
                                                                                                                                                                                                   (4) 0.148" x 1 1/2"
                                                     Strong-Drive® SDS Heavy-Duty Connector screws                                                                                                  nails to inside                    nails to face of 2x
                                                     are included.                                                                                                                                     edge of 2x
                                                  •• Additional screws sold separately to install with all                                                                                                          H16 Installation
                                                     SDS25112 screws.                                                                                                        H16
                                                  •• HS24 requires slant nailing only when bottom chord of                                                       Presloped at 5 /12.
                                                                                                                                                                Pitch of 3 /12 to 7 /12
                                                     truss or rafter has no slope.
                                                                                                                                                                    is acceptable.
                                                  Codes: See p. 12 for Code Reference Key Chart

                                                      These products are available with additional corrosion protection. For more information, see p. 15.                                                                      15⁄8"


                                                                                         Fasteners (in.)                       DF/SP Allowable Loads                  SPF/HF Allowable Loads
                                                            Model                                                                                                                                         Code                                    21⁄4"
                                                                      Ga.                                                   Uplift         Lateral (160)            Uplift         Lateral (160)
                                                             No.                    To                       To                                                                                           Ref.




                                                                                                                                                                                                                                                             Straps and Ties
                                                                               Rafters/Truss               Plates
                                                                                                                            (160)     F1        F2         F3       (160)     F1        F2         F3

                                                           HGA10KT    14      (4) 1/4 x 1 1/2 SDS      (4) 1/4 x 3 SDS      650      1,165     940     815          500       840      675     495                            39                  25⁄8"
                                                                                                                                                                                                                               ⁄16
                                                                                                                                                                                                                                   "
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                           HGA10      14      (4) 1/4 x 1 1/2 SDS     (4) 1/4 x 1 1/2 SDS   605      500       720         —        435       360      520         —       IBC,
                                                                                                                                                                                                          FL, LA
                                                                               (8) 0.131 x 1 1/2                                                                                                                                       HS24
                                                       HS24           18             and              (8) 0.131 x 2 1/2     6053     645 3    1,100        —        5203      555 3    945         —                           U.S. Patents
                                                                            (2) 0.131 x 2 1/2 slant                                                                                                                             5,603,580
                                                       H16            18       (2) 0.148 x 1 1/2      (10) 0.148 x 1 1/2 1,370        —         —          —        1,180     —         —          —          FL
                                                      1. See pp. 260–261 for Straps and Ties General Notes.
                                                      2. When cross-grain bending or cross-grain tension cannot be avoided in the members, mechanical
                                                         reinforcement to resist such forces shall be considered by the Designer.
                                                      3. HS24 DF/SP allowable loads without slant nailing are 605 lb. (uplift), 590 lb. (F1), 640 lb. (F2).
                                                         For SPF/HF loads multiply these values by 0.86.
                                                                                                                                                                                                               F2
                                                      4. Allowable loads in the F1 direction are not intended to replace diaphragm boundary members or
                                                         prevent cross-grain bending of the truss or rafter members. Additional shear transfer elements
                                                                                                                                                                                                         F1
                                                         shall be considered where there may be effects of cross-grain bending or tension.
                                                      5. Fasteners: Nail dimensions in the table are diameter by length. SDS screws are
                                                         Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.


                                                                                                                                                                                                                    HS24 Installation




                                                      3"


                                                            2"                 31⁄2"                            HGA10
                                                                                                                Installation
                                                                     HGA10                                      to Rim Board                                                                                              HGA10 Installation
                                                                                                                                                                                                                         to Double Top Plates
                                                                                                                                                                                                                                                                273
                                                                                                                                  UPDATED 06/01/19
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 275 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  DSP/SSP/SP/SPH/RSP4/TSP/CS
                  Stud Plate Ties
                                  This product is preferable to similar connectors
                                  because of (a) easier installation, (b) higher
                                  loads, (c) lower installed cost, or a combination
                                  of these features.

                                                                                                                                                     47⁄16"
                  The stud plate tie series offers general solutions for
                  connecting the stud to the top and bottom plates.
                  All models can be used to make a connection to either
                  the top or bottom plate, and several are suitable for
                  double top plates and studs.
                  Material: DSP/SSP/SPH — 18 gauge;                                                                                               77⁄8"
                  TSP/CS16 — 16 gauge; all others — 20 gauge
                  Finish: Galvanized. Some products available in ZMAX®
                  coating. See Corrosion Information, pp. 13–15.
                  Installation:                                                                                                                               15⁄8"   1"
                  •• Use all specified fasteners; see General Notes                                                                                           TSP
                  •• TSP/DSP/SSP — Sill-plate installation: fill all round holes                    SSP                        DSP                U.S. Patent D618,085
                                                                                            U.S. Patents 7,065,932     U.S. Patents 7,065,932
                  •• TSP/DSP/SSP — Top-plate installation: fill all round                       and 7,356,973              and 7,356,973
                     and triangle holes
                  •• SP1/SP2 — One of the 10d common stud nails is driven
                     at a 45° angle through the stud into the plate                                              2x
                                                                                                                Stud
                  •• CS — Slide the CS16 or CS20 strap underneath the
                     mudsill with the appropriate length of strap protruding
                     from the inside of the mudsill. See illustration on p. 275
                     for more details.
                     –– Each bend in the strap must be tight, and                                                                       L
                        the strap must sit flush against the edge of
                        the mudsill and the stud or sheathing
                     –– Bend strap one time only
Straps and Ties




                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                          11⁄4"
                                                                                                               SP1                               SP4




                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                           (1) Typical RSP4 Stud to                      (2) Typical RSP4 Stud                  SP1 Nailing              Typical SP2 Installation
                               Single Bottom Plate                           to Double Top Plate                  Profile
                                                                             (see footnote 4)




274
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 276 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DSP/SSP/SP/SPH/RSP4/TSP/CS
                                                  Stud Plate Ties (cont.)
                                                     These products are available with                   For stainless-                       Many of these products are approved for installation
                                                     additional corrosion protection.                    steel fasteners,                     with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                    see p. 21.                           See pp. 335–337 for more information.

                                                                  Dimensions (in.)                                          Fasteners (in.)                                     Allowable Uplift Loads
                                                       Model                                       Plate                                                               DF/SP                         SPF/HF              Code
                                                                                           Stud
                                                        No.          W            L                Width            Stud1                     Plate           Side 8           Center        Side 8       Center 9       Ref.
                                                                                                                                                              (160)            9 (160)        (160)         (160)
                                                      SP1          3 1/2        5 1/16      2x      —            (6) 0.148 x 3          (4) 0.148 x 3          555               555           535           535
                                                      SP2          3 1/2        6 5/8       2x      —            (6) 0.148 x 3          (6) 0.148 x 3         1,010             1,010          605           605
                                                      SP4          3 9/16       7 1/4       2x      4x          (6) 0.148 x 1 1/2             —                415               825           355           710
                                                      SP6          5 9/16       7 3/4       2x      6x          (6) 0.148 x 1 1/2             —                415               825           355           710
                                                      SP8          7 5/16       8 5/16      2x      8x          (6) 0.148 x 1 1/2             —                415               825           355           710
                                                                                                               (10) 0.148 x 1 1/2             —                520              1,040          450           895
                                                      SPH4         3 9/16       8 3/4       2x      4x
                                                                                                               (12) 0.148 x 1 1/2             —                640              1,280          550          1,100
                                                                                                               (10) 0.148 x 1 1/2             —                520              1,040          450           895
                                                      SPH6         5 9/16       9 1/4       2x      6x                                                                                                                    IBC,
                                                                                                               (12) 0.148 x 1 1/2             —                640              1,280          550          1,100
                                                                                                                                                                                                                         FL, LA
                                                                                                               (10) 0.148 x 1 1/2             —                520              1,040          450           895
                                                      SPH8         7 5/16       8 3/8       2x      8x
                                                                                                               (12) 0.148 x 1 1/2             —                640              1,280          550          1,100
                                                      RSP4 (1)      2 1/8       4 1/2       2x      —           (4) 0.131 x 1 1/2      (4) 0.131 x 1 1/2       245               245           285           285
                                                      RSP4 (2)      2 1/8       4 1/2       2x      —           (4) 0.131 x 1 1/2      (4) 0.131 x 1 1/2       390               390           370           370
                                                                                                    —           (6) 0.148 x 1 1/2             —                 —                550            —            475
                                                      CS20          1 1/4        24         2x
                                                                                                    —          (10) 0.148 x 1 1/2             —                 —                915            —            790
                                                                                                    —          (12) 0.148 x 1 1/2             —                 —               1,135           —            980
                                                      CS16          1 1/4        26         2x
                                                                                                    —          (14) 0.148 x 1 1/2             —                 —               1,325           —           1,140
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                     2. SP1/SP2 — drive one stud nail at an angle through the stud into the plate to achieve the table load (see illustration).
                                                     3. RSP4 — see Installation details (1) and (2) for reference.
                                                     4. RSP4 — F2 is 225 lb. for Installation 1 and 245 lb for Installation 2. F1 load is 165 lb. for both installations.
                                                     5. Maximum load for SPH in southern yellow pine is 1,415 lb. for center loading and 710 lb. for side loading.
                                                     6. When cross-grain bending or cross-grain tension cannot be avoided in the members, mechanical reinforcement to resist such
                                                        forces shall be considered by the Designer.
                                                     7. For retrofit application, use CS16 and CS20. Total length of strap is listed.
                                                     8. Use Side (eccentric) load when uplift loads are applied to only one face of the top plate.




                                                                                                                                                                                                                                     Straps and Ties
                                                     9. Use Center (concentric) loads when uplift loads are applied at the centerline of the top plate, or where equal loads are applied to
                                                        both sides of the top plate. Center loads should also be used for stud-to-bottom plate loads.
                                                     10. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      Exterior sheathing
                                                      (if applicable)                                                                                      Side (eccentric)                                   Center (concentric)
                                                      shall be flush with                                                                                  load when uplift                                   load when uplift
                                                      the bottom of the sill.                                                                              loads are only                                     loads are applied
                                                                                                                                                           applied to one                                     at centerline of top
                                                                                                                                                           face of top plate                                  plate (footnote 9)
                                                      First stud nail                                                                                      (footnote 8)
                                                      must be at least
                                                      1⅝" above the sill.
                                                                                                                                                                                            Strong-Tie ®
                                                                                                                                                                                             SIMPSON




                                                      On the inside of the wall,
                                                      the strap shall protrude
                                                      a length of:                                                                                                                                         0.148" x 11⁄2" nails
                                                      CS16 – 11¼" for 2x4 sill,                                                                                                            11⁄4"               each side
                                                              10¼" for 2x6 sill;                             Bend legs flush with mudsill
                                                                                                             and stud. To reduce bulges,                                                                        of stud
                                                      CS20 – 10¼" for 2x4 sill,
                                                              9¼" for 2x6 sill                               start nailing near the bottom
                                                                                                             of the strap and work up.                                                    Typical SP4
                                                                                                                                                                                           Installation
                                                                                         Typical CS Installation                                                                          (SPH similar)
                                                                                            Stud to Mudsill




                                                                                                                                                                                                                                        275
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 277 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  DSP/SSP/SP/SPH/RSP4/TSP/CS
                  Stud Plate Ties (cont.)
                     These products are available with additional corrosion protection. For more information, see p. 15.


                                      Dimensions                              Fasteners                                      Allowable Uplift Loads
                                         (in.)                                   (in.)                                               (160)
                        Model                                                                                        Double                  Single            Code
                         No.                                                   Double               Single          Top Plate               Sill Plate         Ref.
                                      W         L           Studs
                                                                              Top Plate            Sill Plate
                                                                                                                    DF/SP/SPF        DF/SP          SPF/HF
                                                                            (3) 0.148 x 1 1/2         —               330             —                  —
                                                        (4) 0.148 x 1 1/2
                                                                                  —             (1) 0.148 x 1 1/2      —              395                310
                         SSP         1 3/8    6 11/16
                                                                             (3) 0.148 x 3            —                410            —                  —
                                                         (4) 0.148 x 3
                                                                                  —              (1) 0.148 x 3         —              430                400    IBC,
                                                                            (6) 0.148 x 1 1/2         —               730             —                  —     FL, LA
                                                        (8) 0.148 x 1 1/2
                                                                                  —             (2) 0.148 x 1 1/2      —              620                515
                         DSP         2 3/4    6 11/16
                                                                             (6) 0.148 x 3            —                780            —                  —
                                                         (8) 0.148 x 3
                                                                                  —              (2) 0.148 x 3         —              780                565
                                                        (6) 0.148 x 1 1/2         —             (3) 0.148 x 1 1/2      —              4655               400
                         TSP         1 1/2     7 7/8                        (6) 0.148 x 1 1/2                         755    4
                                                                                                                                                                FL
                                                        (9) 0.148 x 1 1/2                             —                               —                  —
                                                                             (6) 0.148 x 3                            1,015 4
                     1. See pp. 260–261 for Straps and Ties General Notes.
                     2. When cross-grain bending or cross-grain tension cannot be avoided in the members, mechanical reinforcement to
                        resist such forces shall be considered by the Designer.
                     3. Allowable loads for DSP installed to a rim board are 620 lb. (DF/SP) and 515 lb. (SPF/HF).
                     4. Noted values apply only to DF/SP members. For SPF values, multiply by 0.86.
                     5. Southern pine allowable uplift load is 520 lb.
                     6. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.
Straps and Ties




                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                           Typical TSP Installed
                                            Typical SSP                                                        to Top Plate
                                        Installed to Sill Plate
                                     (DSP similar for double stud)




                                          Typical DSP
                                     Installed to Top Plate
                                                                                                         Typical TSP Installed
                                   (SSP similar for single stud)
                                                                                                              to Sill Plate



276
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 278 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LTS/MTS/HTS
                                                  Twist Straps
                                                  Twist straps provide a tension connection between two wood members.
                                                  They resist uplift at the heel of a truss economically. LTS/MTS have a
                                                  2"-bend section and HTS has a 3 3⁄4"-bend section that eliminates
                                                                                                                                                                                       1" typ.
                                                  interference at the transition points between the two members.
                                                  Material: LTS — 18 gauge; MTS — 16 gauge; HTS — 14 gauge
                                                  Finish: Galvanized. Some products available in stainless steel
                                                  and ZMAX® coating. See Corrosion Information, pp. 13–15.
                                                                                                                                                                                   L
                                                  Installation:




                                                                                                                                                                Strong-Tie®
                                                  •• Use all specified fasteners; see General Notes.




                                                                                                                                                           SIMPSON
                                                  •• LTS, MTS and HTS are available with the bend reversed.
                                                     Specify "-REV" after the model number, such as MTS16-REV.
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                                                                                                                           11⁄4"
                                                      These products are available with            For stainless-
                                                      additional corrosion protection.             steel fasteners,                                   LTS12
                                                      For more information, see p. 15.             see p. 21.                                        (MTS and
                                                      Many of these products are approved for installation with Strong-Drive®                       HTS similar)
                                                      SD Connector screws. See pp. 335–337 for more information.

                                                                                                                DF/SP                      SPF/HF
                                                                               Total Quantity
                                                                   Strap                               Allowable Uplift Loads      Allowable Uplift Loads
                                                        Model                   of Fasteners                                                                  Code
                                                                  Length                                        (160)                       (160)
                                                         No.                                                                                                  Ref.
                                                                    (in.) 0.148" x 3" 0.148" x 1 1/2" 0.148" x 3" 0.148" x 1 1/2" 0.148" x 3" 0.148" x 1 1/2"
                                                                             Nails        Nails          Nails         Nails         Nails         Nails
                                                       LTS12        12
                                                       LTS16        16        12            12            660           600          570            515                                          MTS30              HTS30C
                                                                                                                                                                                             (HTS30 similar)    (MTS30C similar)
                                                       LTS20        20
                                                                                                                                                                              IBC,
                                                       MTS12        12                                                                                                         FL,
                                                                                                                                                                               LA
                                                       MTS16        16
                                                       MTS20        20




                                                                                                                                                                                                                                   Straps and Ties
                                                                              14            14            990           990          850           850
                                                       MTS30        30
                                                       MTS24C       24
                                                                                                                                                                              FL
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       MTS30C       30
                                                       HTS16        16        16            16           1,310         1,310         1,125         1,125
                                                       HTS20        20
                                                                                                                                                                              IBC,
                                                       HTS24        24                                                                                                         FL,
                                                                              20            24           1,310         1,310         1,125         1,125                       LA
                                                       HTS30        30
                                                       HTS30C       30                                                                                                                                 MTS Installation as a
                                                      1. See pp. 260–261 for Straps and Ties General Notes.                                                                                           Truss-to-Top Plate Tie
                                                      2. LTS12 through LTS20, MTS16 through MTS30, and HTS24
                                                         through HTS30C (except HTS30) have additional nail holes.
                                                      3. All straps except the MTS30 and HTS30 have the twist in the
                                                         center of the strap.
                                                      4. Twist straps do not need to be wrapped over the truss to achieve
                                                         the allowable load.
                                                      5. May be installed on the inside face of the stud.
                                                      6. Allowable lateral loads are F1 = 75 lb. and F2 = 125 lb. when the
                                                         following installation requirements are met. The first seven nail
                                                         holes on each side of the bend must be filled with 0.148" x 1 1/2"                                                                                                F1
                                                         minimum nails. All additional fasteners may be installed in any
                                                         remaining strap holes.                                                                                                                     F2
                                                      7. Fasteners: Nail dimensions in the table are listed diameter
                                                         by length. See pp. 21–22 for fastener information.




                                                                                                                                             Typical MTS30                                                MTS30 Installation
                                                                                                                                               Installation                                               with I-Joist Rafter
                                                                                                                                                                                                                                      277
                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 279 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  LGT/MGT/VGT/HGT
                  Girder Tiedowns
                  The LGT, MGT, VGT and HGT are girder tiedowns for moderate- to
                  high-load capacity applications. The LGT and VGT are also suitable                        LGT3 = 10"
                                                                                                           LGT4 = 125⁄8"
                  for retrofit applications.
                  LGT connectors provide a low-profile connection to the studs for                                              LGT3 = 5"
                                                                                                                                LGT4 = 69⁄16"
                  easy installation of drywall. Simple to install and can be installed                                          (See options)                         4"
                  on the inside or outside of the wall. LGT connectors also provide
                  exceptional bearing enhancement for heavy download applications.
                                                                                                                                LGT3 = 41⁄8"
                  The Variable Girder Tiedown (VGT) is a higher capacity alternative to                                         LGT4 = 43⁄8"
                  the LGT and MGT for girder trusses. It attaches with Strong-Drive®
                  SDS Heavy-Duty Connector screws to the side of truss and features
                  a predeflected crescent washer that allows it to accommodate top        LGT3 = 14 ⁄16"
                                                                                                   13

                                                                                          LGT4 = 15 ⁄16"
                                                                                                    5
                  chord pitches up to 8 /12. The VGT is also available with one flange
                  concealed for attachment to trusses with no tail.
                  The HGT offers the highest uplift capacity for girders and can be
                  installed on trusses and beams with top chord slopes up to 8/ 12.
                  Material: HGT, VGT — 7 gauge; LGT2 — 14 gauge;                                                   4 ⁄8"
                                                                                                                     5
                                                                                                            LGT3 = 1⁄4"
                                                                                                                   6
                  MGT, LGT3, LGT4 — 12 gauge                                                                LGT4 =

                  Finish: HGT — Simpson Strong-Tie gray paint;                                         LGT3-SDS2.5                                            LGT2
                  LGT, MGT, VGT — galvanized                                                        (LGT4-SDS3 similar)

                  Installation:
                  •• When the HGT-3 is used with a 2-ply girder or beam,
                     shimming is required. Fasten to act as one unit.
                                                                                                                                                         3"                 23⁄4"
                  •• Before installing fasteners, ensure LGT3-SDS2.5 makes
                     complete contact with bottom of truss.
                                                                                                                                                    CL = 17⁄8"
                  •• Strong-Drive SDS Heavy-Duty Connector screws included                                                       41⁄4"                                              31⁄2"
                     with LGT3, LGT4 and VGT series.
                  •• VGT — Can be installed on roof pitches up to 8 /12 or on a
                     bottom chord designed to transfer the load.
                                                                                                                                                                 3 15⁄16"
                  •• VGT — Screw holes are configured to allow for double
Straps and Ties




                     installation on a two-ply (minimum) truss.
                                                                                                                                                  VGT
                  •• VGT — When installed on trusses with no overhangs,                                                                         U.S. Patent
                     specify VGTR/L.                                                                                                            7,707,785




                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                  •• VGT — Install washer component (provided) so that                                            33 ⁄4"
                     top of washer is horizontal as well as parallel with
                     top-of-wall top plate.                                                                MGT
                  •• LGT3-SDS2.5 — The four large hexagon holes are intended
                     for GFCMU and concrete applications.
                  •• MGT — Install a minimum of (6) 0.148" x 3" nails into the                      Crescent washer
                     face of roof member that is on same side as MGT base.                           supplied and
                                                                                                        required
                  •• See pp. 252–253 for masonry applications.
                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                          = 35 ⁄16"
                                                                                                                                  HGT-23 = 415 ⁄16"
                                                                                                                                       T-
                                                                                                                                   H G       = 69 ⁄16"
                                                                                                                                     HGT-4

                                                                                                                                  HGT-2
                                                                                                                           (HGT-3, HGT-4 similar)




278
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 280 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LGT/MGT/VGT/HGT
                                                  Girder Tiedowns (cont.)
                                                     These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                             O.C. Dim.          Fasteners (in.)                              DF/SP Allowable Loads        SPF/HF Allowable Loads
                                                         Model                No. of                                                                                                                                         Code
                                                                      Qty.                   Between Stud/Plate Nails or                                  Uplift       F1         F2    Uplift        F1           F2
                                                          No.                 Plies                                           Girder                                                                                         Ref.
                                                                                             Anchors Anchor Diameter                                      (160)      (160)      (160)   (160)       (160)        (160)
                                                      LGT2             1       2 ply              —        (14) 0.148 x 3 1/4   (16) 0.148 x 3 1/4        1,885      700        170     1,620        700          170
                                                      LGT3-SDS2.5      1       3 ply              —        (26) 0.148 x 3 1/4   (12) 1/4 x 2 1/2 SDS      3,480      795        385     2,505        795          385
                                                      LGT4-SDS3        1       4 ply              —        (30) 0.148 x 3 1/4    (16) 1/4 x 3 SDS         4,060     2,000       675     2,920       2,000         675
                                                      MGT              1     2 ply min.           —              (1) 5/8         (22) 0.148 x 3           3,965      775        525     3,330        775          525
                                                                       1     2 ply min.           —              (1) 5/8         (16) 1/4 x 3 SDS         4,940      1,185      590     3,555       1,185         590         FL
                                                      VGT              2     2 ply min.           —              (2) 5/8         (32) 1/4 x 3 SDS         7,185      1,185      590     5,170       1,185         590
                                                                       2     3 ply min.           —              (2) 5/8         (32) 1/4 x 3 SDS         8,890      1,185      590     6,400       1,185         590
                                                                       1     2 ply min.           —              (1) 5/8         (16) 1/4 x 3 SDS         2,225      650        630     1,600        650          630
                                                      VGTR/L
                                                                       2     2 ply min.           —              (2) 5/8         (32) 1/4 x 3 SDS         5,545      650        630     3,990        650          630
                                                      HGT-2            1       2 ply              5 3/4          (2) 5/8         (16) 0.148 x 3          10,345       —          —      6,485        —            —
                                                                                                                                                                                                                             IBC,
                                                      HGT-3            1       3 ply              7 3/8          (2) 5/8         (16) 0.148 x 3          10,440       —          —      9,035        —            —
                                                                                                                                                                                                                            FL, LA
                                                      HGT-4            1       4 ply               9             (2) 5/8         (16) 0.148 x 3          11,395       —          —      9,250        —            —
                                                     1. See pp. 260–261 for Straps and Ties General Notes.
                                                     2. LGT2 — F2 load requires installation of (4) 0.148" x 3 1/4" sinkers in optional nail holes.
                                                     3. LGT4 — F2 load requires installation of (7) 0.148" x 3 1/4" sinkers in optional nail holes.
                                                     4. LGT4 — Uplift for DF/SP girder and SPF studs is 3,860 lb.
                                                     5. MGT can be installed with straps vertical for full table load, provided that all specified nails are installed to either a solid header or
                                                        minimum double 2x6 web.
                                                     6. LGT connectors can provide bearing enhancement loads for truss download reactions. For more information, refer to technical bulletin
                                                        T-C-HTIEBEAR at strongtie.com.
                                                     7. Girder tiedowns installed on the outside of the wall require a 3 1/2" overhang to achieve table loads.
                                                     8. Strong-Drive® SDS Heavy-Duty Connector screws may be installed through metal truss plates as approved by the Truss Designer, provided
                                                        the requirements of ANSI/TPI 1-2014, Sections 7.5.3.4 and 8.9.2 are met (predrilling required through the plate using a 5/32" bit maximum).
                                                     9. Fasteners: Nail dimensions in the table are listed diameter by length. SDS screws are Simpson Strong-Tie® Strong-Drive® screws.
                                                        See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                     Straps and Ties
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                 Install two LBP⅝" washers
                                                                                                                                                                                                 on top of each crescent washer
                                                                                                                                                                                                 (total four ⅝" washers) for wood
                                                                                                                                                                                                 installation. All washers and
                                                                                                                                                                                                 crescent washers are required.
                                                                                                                                                                                                 Crescent washers are supplied.

                                                                                            Typical
                                                                                            LGT3-SDS2.5
                                                                                            Installation
                                                                                                                                 Typical LGT2 Installation


                                                                              Install a
                                                                              minimum of
                                                                              (6) 0.148" x 3"
                                                                              nails into
                                                                              the face



                                                                                          11⁄4"




                                                                                                                                                                                             Typical HGT-3
                                                                                                                                                                                            Installation with
                                                                  Typical MGT                              Typical VGTR Single                           Typical VGT Double                   Full-Height
                                                             Installation with HDU4                       Installation with HDU2                       Installation with HDU4s               Threaded Rod

                                                                                                                                                                                                                                        279
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 281 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  LTP4/LTP5/A34/A35
                  Framing Angles and Plates
                  The larger LTP5 spans subfloor at the top of the blocking
                  or rim board. The embossments enhance performance.
                  The LTP4 lateral tie plate transfers shear forces for top
                  plate-to-rim board or blocking connections. Nail holes
                  are spaced to prevent wood splitting for single and
                  double top-plate applications. May be installed over
                  plywood sheathing.
                  The A35 angle’s exclusive bending slot allows instant,
                  accurate field bends for all two- and three-way ties.
                  Balanced, completely reversible design permits the
                  A35 to secure a great variety of connections.                                LTP4
                  Material: LTP4/LTP5 — 20 gauge; all others — 18 gauge
                  Finish: Galvanized. Some products available in stainless
                  steel or ZMAX® coating. See Corrosion Information,                                                      LTP5
                  pp. 13–15.
                  Installation:
                  • Use all specified fasteners; see General Notes
                  • A35 — Bend one time only
                  Codes: See p. 12 for Code Reference Key Chart                               A34                                                  A35
Straps and Ties




                           Joists to Plate                            Studs to Plate
                          with A Leg Inside                         with B Leg Outside                 Joists to Beams                Ceiling Joists to Beam




                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                      1 A34                                        2 A35                  3 A35                                   4 A35


                    ½" minimum 24/0 APA-rated
                   wood structural panel sheathing
                                                     Simpson Strong-Tie®
                                                       PH612I #6 x ½"
                                                     screws into subfloor
                                                         and framing
                               F1



                                                                                                          LTP4
                                                                                                          attaching
                                                                                                          Top Plates to
                                                                                    LTP4 Installed        Rim Board
                                                                               6    over Wood
                                                                                                                                 7   LTP5 Installed over Wood
                                                                                    Structural Panel
                                         5 A35                                      Sheathing
                                                                                                                                     Structural Panel Sheathing


280
                                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 282 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LTP4/LTP5/A34/A35
                                                  Framing Angles and Plates (cont.)
                                                     These products are available with                                                             For stainless-                            Many of these products are approved for installation
                                                     additional corrosion protection.                                                              steel fasteners,                          with Strong-Drive® SD Connector screws.
                                                     For more information, see p. 15.                                                              see p. 21.                                See pp. 335–337 for more information.


                                                                                                                                                                                       DF/SP Allowable Loads                 SPF/HF Allowable Loads
                                                      Model       Type of                                                       Fasteners           Direction                                                                                                Code
                                                       No.      Connection                                                         (in.)             of Load                    Floor          Roof                      Floor        Roof                   Ref.
                                                                                                                                                                                                           (160)                                    (160)
                                                                                                                                                                                (100)          (125)                     (100)        (125)
                                                                                                                                                        F1                       395           480             545       340           415          480
                                                                     1                                                        (8) 0.131 x 1 1/2
                                                                                                                                                       F26                       395           430             430       340           370          370     IBC, FL,
                                                       A34                                                                                              F1                       640           640             640       550           550          550       LA

                                                                     1                                                        (8) #9 x 1 1/2 SD        F2                        495           495             495       425           425          425
                                                                                                                                                      Uplift                     240           240             240        170          170          170       —
                                                                                                                                                       A1                        295           350             350       255           300          300
                                                                     2                                                        (9) 0.131 x 1 1/2         E                        295           360             385       255           310          330
                                                                                                                                                       C1                        185           185             185        160          160          160
                                                                                                                                                       A2                        295           325             325       255           280          280     IBC, FL,
                                                       A35           3                                                        (12) 0.131 x 1 1/2       C2                        295           330             330       255           285          285       LA

                                                                                                                                                        D                        225           225             225        195          195          195
                                                                                                                                                        F1                       590           650             650        510          560          560
                                                                     4                                                        (12) 0.131 x 1 1/2
                                                                                                                                                       F26                       590           670             670        510          575          575
                                                                     5                                                          (12) PH612I             F1                       420           420             420       360           360          360       —
                                                                                                                                                        G                        580           625             625       500           540          540
                                                       LTP4          6                                                        (12) 0.131 x 1 1/2
                                                                                                                                                        H                        525           525             525       450           450          450     IBC, FL,
                                                                                                                                                        G                        565           565             565       485           485          485       LA
                                                       LTP5          7                                                        (12) 0.131 x 1 1/2
                                                                                                                                                        H                        490           490             490       420           420          420
                                                     1. Allowable loads are for one angle. When angles are installed on each side of the joist, the minimum joist thickness is 3".
                                                     2. Some illustrations show connections that could cause cross-grain tension or bending of the wood during loading if not reinforced
                                                        sufficiently. In this case, mechanical reinforcement should be considered.




                                                                                                                                                                                                                                                                       Straps and Ties
                                                     3. LTP4 can be installed over 3/8" wood structural panel sheathing with 0.131" x 1 1/2" nails and achieve 0.72 of the listed load, or
                                                        over 1/2" sheathing and achieve 0.64 of the listed load. 0.131" x 2 1/2" nails will achieve 100% load.
                                                     4. LTP4 satisfies the IRC continuously sheathed portal frame (CS-PF) framing anchor requirements when installed over raised wood
                                                        floor framing per Figure R602.10.6.4.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                     5. The LTP5 may be installed over wood structural panel sheathing up to 1/2" thick using 0.131" x 1 1/2" nails with no reduction in load.
                                                     6. Connectors are required on both sides to achieve F2 loads in both directions.
                                                     7. A34 and A35 installed with 0.131" x 1 1/2" nails onto 1 1/4" LSL material will achieve 0.90 of the listed F1 and F2 loads.
                                                     8. Fasteners: Nail dimensions in the table are diameter by length. SD screws are Simpson Strong-Tie® Strong-Drive® screws.
                                                        PH612I is a pan-head #6 x 1/2" screw available from Simpson Strong-Tie. See pp. 21–22 for other nail sizes and information.




                                                                                                                                                                SI
                                                                                                                                                                St MPS
                                                                                                                                                                  ro ON
                                                                                                                                                                    ng
                                                                                                                                                                   A3 -Tie®
                                                                                                                                                                      5
                                                                                                                                                                                              F2


                                                                                                                                                                F
                                                                                                                                                                  1



                                                                                                                                   Uplift


                                                                                                                   F1                                          4 Typical A35
                                                                                                                                                                              Installation
                                                                                                      915



                                                                                     915



                                                                                                  SIM
                                                                                                      PSON
                                                                                                 Strong           915

                                                                                                        -Tie
                                                                                                    A34 ®
                                                                               915
                                                                                                                        915


                                                                         915

                                                                                           915




                                                                                                            915




                                                                                                                                                                                                                                    Chimney Framing

                                                                           1                                A34 Typical Installation

                                                                                                                                                                                                                                                                          281
                                                                                                                                                                                 UPDATED 06/01/19
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 283 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  RBC
                  Roof Boundary Clip
                  The RBC roof boundary clip is designed to aid installation
                  and transfer shear loads between the roof diaphragm and
                  wall. The locator tabs make proper location of the clip easy.
                  The RBC can be used on wood or masonry walls and will
                  handle roof pitches from 0 /12 to 12 /12. The RBC is available
                  with prongs into one side (RBCP) for pre-attachment of the
                  part to a block at the truss plant.
                  Material: 20 gauge
                  Finish: Galvanized
                  Installation:
                  •• Use all specified fasteners; see General Notes
                                                                                                                            RBC
                  •• Field bend to desired angle — one time only                                                     U.S. Patent 7,293,390

                  •• See flier F-C-RBC at strongtie.com for more information
                     on installation and code requirements                                                                                                            RBCP – Flat
                                                                                                                                                                   U.S. Patent 7,293,390
                  Codes: See p. 12 for Code Reference Key Chart

                  The RBC installed to blocking resists rotation and
                  lateral displacement of rafter or truss.                                                                                                                         Late
                                                                                                                                                                                       ral
                  Code references:
                  •• IRC 2012/2015/ 2018, R802.8 Lateral Support
                  •• IBC 2012, 2308.10.6; 2015/ 2018, 2308.7.8 Blocking

                  Blocking allows proper edge nailing of sheathing.
                  Code references:
                  •• IRC 2012, Table R602.3(1), footnote i, 2015/ 2018 Table
                     R602.3(1), footnote h
                  •• IBC 2012/2015/ 2018, 2305.1 Shear Panel Connections                                                                                             Typical RBCP
                                                                                                                 Typical RBC Installation                             Installation
                                                                                                                   Over 1" Foamboard5                             U.S. Patent 7,549,262
Straps and Ties




                                                                                                               DF/SP       SPF/HF                                        Late
                                                                          Fasteners
                                                                             (in.)
                                                                                                             Allowable    Allowable                                          ral




                                                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                   Model      Type of       Bending                                                            Loads        Loads         Code
                    No.     Connection       Angle                                                                                        Ref.
                                                                                                              Lateral       Lateral
                                                                To Wall                   To Blocking
                                                                                                               (160)         (160)

                                  1        45° to 90°      (6) 0.148 x 1 1/2             (6) 0.148 x 1 1/2     445           380

                                             < 30°         (6) 0.148 x 1 1/2             (6) 0.148 x 1 1/2     435           375
                    RBC                                                                                                                    IBC,
                                  2
                    RBCP                                                                                                                  FL, LA
                                           30° to 45°      (6) 0.148 x 1 1/2             (6) 0.148 x 1 1/2     465           400

                                  3        0° to 45°    (3) 1/4 x 2 1/4 Titen® 2 4       (6) 0.148 x 1 1/2     350           350

                  1. See pp. 260–261 for Straps and Ties General Notes.
                                                                                                                                                       1   Typical RBC Installation
                                                                                                                                                                (RBCP similar)
                  2. Allowable loads are for one anchor attached to blocking a minimum of 1 1/2" thick.
                  3. RBC/RBCP can be installed with up to a 3/4" gap and achieve 100% of the listed load.
                  4. When attaching to concrete, use (3) 1/4" x 1 3/4" TTN2-25134H Titen screws.
                  5. RBC/RBCP installed over 1" foam board
                     has a load of 395 lb. (160) in a parallel-to-
                     wall (F1) load direction for Douglas fir. For
                     SPF, the load is 340 lb.
                  6. RBC/RBCP may be installed over 1/2"
                     structural sheathing using 0.148" x 1 1/2"
                     nails with no load reduction.                                                                             Up to
                  7. Fasteners: Nail dimensions in the table                                                                   3⁄4" gap
                     are diameter by length. Titen® 2 screws
                     are Simpson Strong-Tie® masonry screws.
                     See pp. 21–22 for fastener information.




                                                                                     2    Typical RBC Installation                                 3   Typical RBC Installation
                                                                                                (RBCP similar)                                         to CMU Block
                                                                                                                                                       (RBCP similar)
282
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 284 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  HSLQ
                                                  Heavy Shear Transfer Angle
                                                  The HSLQ heavy shear transfer angle is designed to transfer lateral
                                                  loads from wood solid sawn joists or blocking into a wood solid sawn
                                                  element such as a moment frame nailer. The angle offers versatility by
                                                  allowing up to a 2" gap between the structural members and easy
                                                  installation with Strong-Drive® SDS Heavy-Duty Connector screws that
                                                  are included with the HSLQ. The HSLQ is manufactured with a gap
                                                  indication notch to make proper installation easy.
                                                  Material: 12 gauge                                                                                                                                   W1

                                                  Finish: Galvanized, available in HDG
                                                  Installation:
                                                  •• Use all specified fasteners: see General Notes.                                                                                                                              W2                                                                                                                               L
                                                  •• Use long leg with notch indicator.
                                                     (Notch indicates maximum allowed gap.)
                                                                                                                                                                                                                                                                                                                                                         HSLQ37
                                                  •• Minimum 4x8 wood members are required.                                                                                                                                                                                                                                                     (HSLQ312, HSLQ47,
                                                  •• Add filler shims where required in order not to load the                                                                                                                                                                                                                                     HSLQ412 similar)
                                                     angle in any direction other than lateral, as indicated.
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                  Dimension                                Allowable Loads DF/SP                                                                                                                          Allowable Loads SPF/
                                                          Model                              Allowable                                               (in.)                Fasteners           (100/115/125/160)                                                                                                                           HF (100/115/125/160)      Code
                                                           No.                                  Gap                                                                    1/4" x 2 1/2" SDS                                                                                                                                                                            Ref.
                                                                                                                                                                                                  Lateral                                                                                                                                       Lateral
                                                                                                                                          W1         W2         L
                                                                                                                                                                                                   (F1)                                                                                                                                          (F1)
                                                    HSLQ37-SDS2.5                             0" – 1"                                     3 1/4               7 1/4           10                   1,340                                                                                                                                         1,150

                                                    HSLQ312-SDS2.5                            0" – 1"                                     3 1/4               11 3/4          18                  2,900                                                                                                                                          2,495
                                                                                                                                                     2 3/4                                                                                                                                                                                                             —




                                                                                                                                                                                                                                                                                                                                                                             Straps and Ties
                                                    HSLQ47-SDS2.5                             1" – 2"                                     4 1/4               7 1/4           10                   1,015                                                                                                                                          870

                                                    HSLQ412-SDS2.5                            1" – 2"                                     4 1/4               11 3/4          18                  2,290                                                                                                                                          1,970
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  1. Tables loads are for one angle.
                                                  2. Loads are applicable to installation on either the narrow or the wide face of the member.
                                                  3. Minimum 4x8 wood members are required.
                                                  4. HSLQ is used for in-plane lateral load transfer only. Designer to provide for frame out-of-plane stability as required.
                                                  5. Fasteners: SDS screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                                                                                                                                          F1

                                                                                                                                                      F1                                                                                                                   S2.5
                                                                                                                                                                                                                                                                                                S2.5
                                                                                                                                                                                                                                                                                                       S2.5
                                                                                                                                                                                                                                                                                                                            S2.5




                                                                                                                                                                                                                                                                                                                                                                 Allowable
                                                                                                                                                                                                                                                                                                                                                                 gap per
                                                                                                                                                                                                                                                                    S2.5
                                                                                                                                                                                                                                               S2.5




                                                                                                                                                                                                                                        S2.5
                                                                                                                                                                                                                   S2.5




                                                                                                                                                                                                            S2.5




                                                                                                                                                                                                                                                                                                                                   S2.5




                                                                                                                                                                                                                                                                                                              S2.5




                                                                                                                                                                                                                                                                                                                                                                 table
                                                                                                                                                                                                                                                                                  S2.5
                                                                                                                                                                                                                                                                                                                     S2.5


                                                                                                                                                                                                                                                      S2.5
                                                                                                                                                                                                                                                                                         S2.5


                                                                                                                                                                                                                          S2.5
                                                                                                                                                                                                                                                             S2.5



                                                                                                                                                                                                                                 S2.5




                                                                                                                                                                Allowable
                                                                                                                            S2.5
                                                                                                       S2.5




                                                                                              S2.5
                                                                               S2.5




                                                                        S2.5




                                                                                                                                   S2.5                         gap per
                                                                                                                                                                table
                                                                                                              S2.5


                                                                                      S2.5



                                                                                                                     S2.5

                                                                                                S2.5




                                                                   Typical HSLQ37 Installation                                                                                                                            Typical HSLQ412
                                                                                                                                                                                                                             Installation




                                                                                                                                                                                                                                                                                                                                                                                283
                                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 285 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  L/LS/GA
                  Reinforcing and Skewable Angles
                  L — Staggered nail pattern reduces the possibility for splitting.
                  LS — Field-adjustable 0° to 135° angles. The GA gusset
                  angles’ embossed bend section provides added strength.
                  Material: L — 16 gauge; GA and LS — 18 gauge
                  Finish: Galvanized. Some products available in stainless steel                                                                                                                                                            L
                  or ZMAX® coating. See Corrosion Information, pp. 13–15.
                  Installation:
                  •• Use all specified fasteners; see General Notes
                  •• LS — Field skewable; bend one time only
                  •• Joist must be constrained against rotation (for example,                                                  L90                                                                          LS                  GA1
                     with solid blocking) when using a single LS per connection                                                                                                           Adjustable
                                                                                                                                                                                       from 0° to 135°.
                  •• Nail the L angle’s wider leg into the joist to ensure                                                                                                            Bend one time only.
                     table loads and allow correct nailing
                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                       Shipped
                                                                                                                                                                                                        at 45°


                                                                                                                                                                                      LS Top View


                                                                            See                                                                                                          Uplift
                                                                        installation
                                                                           notes
                                                                                                                                                                          F1
                                             SIM
                                          Stro PSON
                                              ng
                                           LS30 -Tie ®

                                     ER
                                       -102




                                                                                                                                                                                                                                 F1
                                                                                                                                               915


                                                                                                                                                                 915




                                                                                                                                                                                            F2
                                                                                                                                                                                915


                                                                                                                                                             SIM
                                                                                                                                     915                   StrongPSON
                                                                                                                                                                 -Tie ®
                                                                                                                                           G
                                                                                                                                           A2




                                                                                                                                                     915




                               F1
                                                                                                                                                                          915




                      Typical LS30 Installation                                        Typical L50 Installation                Typical GA Installation                                                           Typical LS70 Installation
Straps and Ties




                      These products are available with                      For stainless-              Many of these products are approved for installation
                      additional corrosion protection.                       steel fasteners,            with Strong-Drive® SD Connector screws.
                      For more information, see p. 15.                       see p. 21.                  See pp. 335–337 for more information.




                                                                                                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                       DF/SP Allowable Loads                                                                        SPF/HF Allowable Loads
                        Model                 Fasteners           L           Load                                               Wind/                                                                                        Wind/    Code
                         No.                     (in.)          (in.)       Direction         Floor      Snow        Roof                                                              Floor          Snow       Roof                  Ref.
                                                                                                                                Seismic                                                                                      Seismic
                                                                                              (100)      (115)       (125)                                                             (100)          (115)      (125)
                                                                                                                                 (160)                                                                                        (160)
                                    (4) 0.148 x 1 1/2                          F1, F 2         235       270         290          350                                                   200            230        250          300      IBC,
                        GA1         (4) SD #9 x 1 1/2           2 3/4            F1            340       375         375          375                                                   225            260        280          325     FL, LA
                                    (4) SD #9 x 1 1/2                            F2            340       395         430          435                                                   225            260        280          360      —
                                    (6) 0.148 x 1 1/2                          F1, F 2         355       405         435          550                                                   305            350        375          475      IBC,
                        GA2         (6) SD #9 x 1 1/2           3 1/4            F1            515       590         640          695                                                   335            385        420          600     FL, LA
                                    (6) SD #9 x 1 1/2                            F2            515       590         640          820                                                   335            385        420          540      —
                                                                                 F1            245       250         250          250                                                   210            215        215          215
                        L30         (4) 0.148 x 1 1/2            3
                                                                                 F2            245       275         295          370                                                   210            235        255          320
                                                                                 F1            365       415         445          525                                                   315            355        385          450
                        L50         (6) 0.148 x 1 1/2            5
                                                                                 F2            365       415         445          555                                                   315            355        385          475
                        L70          (8) 0.148 x 1 1/2           7             F1, F 2         485       550         595          740                                                   415            475        510          635
                        L90         (10) 0.148 x 1 1/2           9             F1, F 2         610       690         740          925                                                   525            595        635          795
                                     (6) 0.148 x 1 1/2                           F1            320       320         320          320                                                   275            275        275          275      IBC,
                        LS30                                    3 3/8
                                       (6) 0.148 x 3                             F1            355       395         395          395                                                   305            340        340          340     FL, LA
                                     (8) 0.148 x 1 1/2                           F1            475       540         560          560                                                   410            465        480          480
                        LS50                                    4 7/8
                                       (8) 0.148 x 3                             F1            475       540         580          730                                                   410            465        500          630
                                    (10) 0.148 x 1 1/2                           F1            590       645         645          645                                                   510            555        555          555
                        LS70                                    6 3/8
                                      (10) 0.148 x 3                             F1            590       675         725          915                                                   510            580        625          785
                                    (12) 0.148 x 1 1/2                           F1            710       805         870          890                                                   610            690        750          765
                        LS90                                    7 7/8
                                      (12) 0.148 x 3                             F1            710       805         870         1,040                                                  610            690        750          895
                      1. GA angles may be installed with 0.148" x 3" nails.
                      2. GA 1 uplift is 425 lb. for DF and 300 lb. for SPF when installed with Strong-Tie® SD Connector screws.
                      3. GA 2 uplift is 370 lb. for DF and 260 lb. for SPF when installed with Strong-Tie® SD Connector screws.
                      4. Fasteners: Nail dimensions in the table are listed diameter by length. SD screws are Simpson Strong-Tie® Strong-Drive® screws.
284                      See pp. 21–22 for fastener information.
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 286 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  A
                                                  Angle
                                                  Our line of angles provides a way to make a wide range
                                                  of 90° connections.
                                                  Material: A21 and A23 — 18 ga.;
                                                  all other A angles — 12 ga.
                                                  Finish: Galvanized. Some products available in
                                                  stainless steel or ZMAX® coating. See Corrosion
                                                  Information, pp. 13–15.
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                                                                                                                         A44 Installation                       A21/A23
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                          (A33 similar)                        Installation



                                                      These products are available with additional corrosion                     Many of these products are approved for installation with Strong-Drive®
                                                      protection. For more information, see p. 15.                               SD Connector screws. See pp. 335–337 for more information.


                                                                             Dimensions                                   Fasteners                                    Allowable Loads
                                                                                (in.)                                        (in.)                                          DF/SP
                                                        Model                                                                                                                                    Code
                                                         No.                                                 Base                              Post                         (160)                Ref.
                                                                    W1          W2         L
                                                                                                  Bolts           Nails             Bolts             Nails          F13             F2
                                                        A21           2         1 1/2     1 3/8     —        (2) 0.148 x 1 1/2       —         (2) 0.148 x 1 1/2     330            150
                                                        A23           2         1 1/2     2 3/4     —        (4) 0.148 x 1 1/2       —         (4) 0.148 x 1 1/2     680            535          IBC,
                                                        A33           3          3        1 1/2     —          (4) 0.148 x 3         —          (4) 0.148 x 3        765            340         FL, LA

                                                        A44         4 9/16      4 3/8     1 1/2     —          (4) 0.148 x 3         —          (4) 0.148 x 3        775            290
                                                        A66         5 7/8       5 7/8     1 1/2   (2) 3/8      (3) 0.148 x 3        (2) 3/8     (3) 0.148 x 3         —              —
                                                        A88           8          8         2      (3) 3/8      (4) 0.148 x 3        (3) 3/8     (4) 0.148 x 3         —              —
                                                                                                                                                                                                  —
                                                        A24         3 7/8        2        2 1/2    (1) 1/2          —               (1) 1/2     (2) 0.148 x 3         —              —




                                                                                                                                                                                                              Straps and Ties
                                                        A311         11         3 5/8      2       (1) 1/2          —               (1) 1/2     (4) 0.148 x 3         —              —
                                                      1. See pp. 260–261 for Straps and Ties General Notes.
                                                      2. For SPF/HF lumber, use 0.86 x DF/SP allowable loads.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      3. Connectors are required on both sides to achieve F1 loads in both directions.
                                                      4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                       Moisture
                                                                                                                        barrier
                                                                                                                      not shown




                                                                                          A311 Installation                                   A24 Installation




                                                                                                                                                                                                                 285
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 287 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  RCKW
                  Kneewall Connectors
                                   This product is preferable to similar connectors because
                                   of (a) easier installation, (b) higher loads, (c) lower installed                                           3"                                                                                                            3"
                                   cost, or a combination of these features.
                                                                                                                                  10
                                                                                                                                    25


                                                                                                                                                                                                                                        10
                                                                                                                                                                                                                                          25




                                                                                                                                                                                                                                                      10
                                                                                                                                                                                                                                                        25
                                                                                                                                                                                         10




                              The Simpson Strong-Tie RCKW rigid connectors have
                                                                                                                                                                                           25


                                                                                                                                                                                                                                                                       10
                                                                                                                                                                                                                                                                         25
                                                                                                                                                                                                                                        10
                                                                                                                                                                                                                                          25




                  been developed to resist overturning moment at the base of exterior                                                                                                                                                                 10
                                                                                                                                                                                                                                                        25




                  kneewalls and parapets as well as interior partial-height walls. The                                  "                                                                           3½
                                                                                                                                  10
                                                                                                                                    25                                                                                                                                 10
                                                                                                                                                                                                                                                                         25




                                                                                                                    11/4                                                                              "
                                                                                                                                                                                                                                   10
                                                                                                                                                                                                                                     25




                  RCKWS is a heavy 7-gauge stiffener that nests onto the RCKW clip.                                                                                                      10
                                                                                                                                                                                           25
                                                                                                                                                                                                                                                 10
                                                                                                                                                                                                                                                   25




                  The screw holes and anchor holes in the stiffener line up with those
                                                                                                                                                                                                                                                                  10
                                                                                                                                                                                                                                                                    25




                  in the RCKW clip, making fastener and anchor installation a snap.
                  The RCKW clip and RCKWS stiffener are sold separately.
                                                                                                                                                                                                "
                  Features:                                                                                                                                                                   2½
                  •• Anchorage legs incorporate stiffened flanges, improving
                     overturning moment resistance
                                                                                                                                 RCKW 3                                                                             RCKW 3 and RCKW3S
                                                                                                                        Screw Pattern No. 1                                                                                Screw Pattern No. 2
                  •• Large-diameter anchor hole accommodates 1/2"-diameter                                                  U.S. Patent 9,938,709
                     concrete screws and wedge anchors, such as the Titen HD®
                     heavy-duty screw and the Strong-Bolt® 2 wedge anchor
                  •• For the RCKWS: 7-gauge stiffeners are secured to the
                     RCKW clip with screws, optimizing overturning moment
                     resistance and stiffness
                  Material: RCKW and RCKWS — 7 gauge                                                                                                                                                         ½" min. edge distance
                  Coating: Galvanized
                                                                                                                                                                                                                            ½" Titen HD
                  Installation:                                                                                                                M                                                                            or similar per Designer
                  •• Use all specified screw fasteners.
                                                                                                                                                                           1025




                                                                                                                                                                                                                            2x4 sill plate min.
                                                                                                                                                             1025




                                                                                                                                               1025


                                                                                                                                                                           1025




                                                                                                                                                             1025




                                                                                                                                               1025




                                                                                                                                                                                  1025




                                                                                                                                                                    1025




                  •• When using the RCKWS, secure the stiffener to the clip with
                                                                                                                                                      1025




                     the specified screw fasteners.
                  •• Use all specified anchors. To achieve tabulated stiffness                                                                                                                                                 RCKW 3 and
                     values, the installation torque for 1/2"-diameter anchors shall                                                                                                                                           RCKW3S
                     be at least 17 ft.-lb.                                                                                                                                                                                    Installation on
                                                                                                                                                                                                                               Concrete
Straps and Ties




                  Codes: See p. 12 for Code Reference Key Chart




                                                                                                                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                  RCKW Allowable Loads for Wood Framing
                                                                                                                                                                                                            Assembly                       Connector
                                                                                                       Allowable
                                     Screw                                                                                   Anchor Tension, T,                                                            Rotational                      Rotational
                       Model                         Fastener(s) to Post           Nominal             Moment, M
                                     Pattern                                                                                at Allow Moment, M                                                              Stiffness                       Stiffness
                        No.                            and Concrete                Post Size             DF/SP
                                       No.                                                                                          (lb.)                                                                       β                               βc
                                                                                                        (in.-lb.)
                                                                                                                                                                                                          (in.-lb./rad.)                  (in.-lb/rad.)

                                                      (4) SD #10 x 2 1/2"
                     RCKW3              1                                        (2) 2x4 or 4x4          2,165                         1,695
                                                       (1) 1/2" Ø Anchor
                                                                                                                                                                                                            102,800                            111,300
                     RCKW3                            (9) SD #10 x 2 1/2"
                                        2                                        (2) 2x4 or 4x4          3,725                         3,635
                     RCKW3S                            (1) 1/2" Ø Anchor

                  1. Designer is responsible for anchorage and framing member design.
                  2. Tabulated values are based on wood post connected to sill plate in accordance with the fastening schedule IBC Section 2304.
                  3. Multiply allowable moment and stiffness with an adjustment factor of 0.86 when attaching RCKW connector to SPF/HF wood post.
                  4. Anchor Tension, T, is the force in the anchor at allowable moment and is based on minimum concrete compressive strength, f'c of 2500 spi.
                  5. Tabulated Allowable Moment values correspond to connector strength without consideration of serviceability. Designer must check out-of-plane
                     deflections using tabulated rotational stiffness values.
                  6. Tabulated Assembly Rotational Stiffness is applicable for studs up to 38" tall and includes connector deflection, fastener slip and bending in the
                     stud. For framing members greater than 38" tall, the Designer must consider member deflection due to bending in the stud member in addition
                     to the tabulated Connector Rotational Stiffness. See F-CF-RCKW15 for calculation example.
                  7. Tabulated rotational stiffness values may be increased by dividing by a factor of 0.42 for deflection checks using component and cladding wind
                     loads in lieu of reducing loads in accordance with 2012, 2015, and 2018 IBC Table 1604.3.
                  8. Built-up post (multiple members) must be fastened together to act as one unit to resist the applied load (excluding the connector fasteners).
                     This must be determined by the Designer.
                  9. Anchor bolt nut should be finger tight plus 1/3 to 1/2 turn with a hand wrench, with consideration given to possible wood shrinkage. Moisture content
                     of wood sill plate shall not exceed 19% at time of installation.
                  10. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.



286
                                                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 288 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Z
                                                  Clip
                                                  The Z clip secures 2x4 flat blocking between joists or trusses to support sheathing.
                                                  Material: See table
                                                  Finish: Galvanized
                                                                                                                                                                                                                           Z4
                                                                                                                                                                                                                         (others
                                                  Installation:                                                                                                                                                          similar)
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• Z clips do not provide lateral stability. Do not walk on stiffeners or
                                                     apply load until diaphragm is installed and nailed to stiffeners.
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                                                  Dimensions (in.)                    Fasteners1          DF/SP Allowable
                                                   Model                                                                                                           Code
                                                              Ga.                                                       (Total)              Download
                                                    No.                   W             H         B         TF                                                     Ref.
                                                                                                                         (in.)           (100/115/125/160)
                                                    Z2          20       2 5/16     1 1/2      1 3/8        1 3/8   (4) 0.148 x 1 1/2              420             IBC,
                                                    Z4          12       1 1/2      3 1/2      2 1/8        1 3/4   (2) 0.162 x 3 1/2              420            FL, LA
                                                    Z28         28       2 5/16     1 1/2      1 3/8        1 3/8    0.148 x 1 1/2 1               —
                                                                                                                                                                      —
                                                    Z38         28       2 5/16     2 1/2      1 3/8        1 3/8    0.148 x 1 1/2 1               —
                                                    Z44         12       2 1/2      3 1/2         2         1 3/8   (4) 0.162 x 3 1/2              775          IBC, FL, LA
                                                  1. Z28 and Z38 do not have nail holes. Fastener quantity and type shall be per Designer.
                                                  2. Z4 loads apply with a nail in the top and a nail in the seat.
                                                  3. For SPF/HF lumber, use 0.86 x DF/SP allowable loads.
                                                  4. Fasteners: Nail dimensions in the table are listed diameter by length.                                                                               Typical Z2 Installation
                                                     See pp. 21–22 for fastener information.



                                                  HL
                                                  Heavy Angle and Gusset
                                                  Versatile angle gussets and heavy angles promote standardization and




                                                                                                                                                                                                                                                   Straps and Ties
                                                  construction economy, and are compatible with Simpson Strong-Tie
                                                  structural hardware.
                                                  Finish: 7 ga. models — galvanized; 3 ga. models — Simpson Strong-Tie                                                                                                                  Optional
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  gray paint. May be ordered HDG or black powder coat (add HDG or PC                                                                                                                    gusset
                                                  to model no.); contact Simpson Strong-Tie.
                                                  Options:
                                                  •• Gussets may be added to HL models when L ≥ 5"
                                                     (specify G after model number, as in HL46G).
                                                  Codes: See p. 12 for Code Reference Key Chart

                                                         These products are available with additional corrosion protection.
                                                         For more information, see p. 15.                                                                                                     HL53                                  HL55

                                                                                            Dimensions                       Bolts            DF/SP
                                                                                               (in.)                        (Total)      Allowable Loads
                                                         Model                                                                                                 Code
                                                               Ga. W1
                                                          No.                                                                             Uplift         F1    Ref.       1. See pp. 260–261 for Straps and
                                                                   and              L        D1        D2      D3   D4     Qty. Dia.
                                                                                                                                                                                                                                     Uplift
                                                                                                                                          (160)        (160)                 Ties General Notes.
                                                                   W2
                                                                                                                                                                          2. For SPF/HF lumber, use
                                                                                              Single Row Angles                                                              0.85 x DF/SP allowable loads.
                                                         HL33        7   3 1/4 2 1/2 1 1/4 —       2   —     2                     1/2     910         1,580              3. Parts should be centered on the
                                                         HL35        7   3 1/4 5 1 1/4 2 1/2 2         —     4                     1/2     910         1,580                 face of the member to which they
                                                                                                                                                                             are attached.
                                                         HL37        7   3 1/4 7 1/2 1 1/4 2 1/2 2     —     6                     1/2     910         1,580
                                                                                                                                                               —          4. Wood members for the “3” and “5”
                                                         HL43        3   4 1/4 3 1 1/2 — 2 3/4 —             2                     3/4    1,555        1,580                 series must have a minimum width
                                                         HL46        3   4 1/4 6 1 1/2 3 2 3/4 —             4                     3/4    1,555        2,025                 and thickness of 3 1/2" for table loads
                                                         HL49        3   4 1/4 9 1 1/2 3 2 3/4 —             6                     3/4    1,555        2,025                 to apply.
                                                                                             Double Row Angles                                                            5. Wood members for the “4” and “7”
                                                                                                                                                                             series must have a minimum width
                                                         HL53        7   5 3/4 2 1/2 1 1/4 —       2 2 1/2 4                       1/2     910         1,580                 and thickness of 5 1/8" for table loads            Typical HL55
                                                         HL55        7   5 3/4 5 1 1/4 2 1/2 2 2 1/2 8                             1/2     910         1,580                 to apply.                                           Installation
                                                         HL57        7   5 3/4 7 1/2 1 1/4 2 1/2 2 2 1/2 12                        1/2     910         1,580              6. Parts must be used in pairs.
                                                                                                                                                               —          7. Lag screws of equal diameter
                                                         HL73        3   7 1/4 3 1 1/2 — 2 3/4 3             4                     3/4    1,555        2,025
                                                         HL76        3   7 1/4 6 1 1/2 3 2 3/4 3             8                     3/4    2,115        3,800                 (minimum 5" long) may be substituted
                                                                                                                                                                             for bolts in the beam with no
                                                         HL79        3   7 1/4 9 1 1/2 3 2 3/4 3             12                    3/4    2,115        3,800                 reduction in load.
                                                                                                                                                                                                                                                      287
                                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 289 of 341
                  Simpson Strong-Tie® Wood Construction Connectors

                  T and L
                  Strap Tie
                  T and L strap ties are versatile utility straps. See Decorative
                                                                                                                                                                                                               W
                  Hardware for aesthetically pleasing options with black powder-                                                                                                               1¼" typ.
                  coated paint.                                                                                                                                                                1212 HL
                                                                                                                                                                         W                   and 1616 HL 2¼"
                  Finish: Galvanized; see Corrosion Information, pp. 13–15;
                  also available black powder coat (add PC to sku); contact                                                                2½"               2½"
                  Simpson Strong-Tie.                                                                                                                                                                              H
                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                        1¼" typ.
                                                                                                                                         1212HT
                                                                                                                                       and 1616HT         2¼"

                                        Dimensions (in.)                        Fasteners
                                                                                                                                                                                                        L
                   Model                                                                                         Code
                             Ga.                                                                Bolts                                                                                             1212HL
                    No.                 L          H       W
                                                                        Nails                                    Ref.                             1212HT
                                                                        (in.)              Qty.     Dia.
                   55L        16    4 3/4        4 3/4    1 1/4   (5) 0.148 x 2 1/2         —           —
                   66L        14        6          6      1 1/2   (10) 0.162 x 2 1/2        3           3/8"
                   88L        14        8          8       2      (12) 0.162 x 2 1/2        3           1/2"
                   1212L      14        12         12      2      (14) 0.162 x 2 1/2        3           1/2"     —
                   66T        14        6          5      1 1/2   (8) 0.162 x 2 1/2         3           3/8"
                   128T       14        12         8       2      (12) 0.162 x 2 1/2        3           1/2"
                   1212T      14        12         12      2      (12) 0.162 x 2 1/2        3           1/2"
                  1. These connectors are not load rated; may be installed with nails or bolts.
                  2. Fasteners: Nail dimensions in the table are listed diameter by length.                                                                                    W
                     See pp. 21-22 for fastener information.
                                                                                                                                                                             55L

                         These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                                    Minimum Bolt End                                            Allowable Loads1,2
                                                                  Dimensions
                           Model                                                                   and Edge Distances                  Bolts                                                            Code
Straps and Ties




                                             Ga.                     (in.)
                            No.                                                                           (in.)                                         Tension/Uplift                 F1               Ref.

                                                          W             H              L                  d1            d2      Qty.           Dia.       (100 /160)                (100 /160)




                                                                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           1212HL            7           2 1/2          12             12                2 1/2          4 3/8    5             5/8"         1,535                      565
                           1616HL            7           2 1/2          16             16                2 1/2          4 3/8    5             5/8"         1,535                      565
                                                                                                                                                                                                        —
                           1212HT            7           2 1/2          12             12                2 1/2          4 3/8    6             5/8"         2,585                      815
                           1616HT            7           2 1/2          16             16                2 1/2          4 3/8    6             5/8"         2,585                      815
                      1. 1212HL, 1616HL, 1212HT, and 1616HT are to be installed in pairs with bolts in double shear.
                         A single part with bolts in single shear is not load rated.
                      2. Allowable loads are based on a minimum member thickness of 3 1/2".
                      3. 1212HT and 1616HT loads assume a continuous beam.


                                                                                                                                          1" min.
                                               1" min.
                                                                                                                                                                                            Installed
                                                                                                                                                                                            in pairs
                                                                                                          Installed
                                                                                                          in pairs

                                                                                                                                d1
                                   d1
                                                                                                                                                 d2
                                                   d2
                                                                                11⁄4" typ. 66T                                                                               3⁄4"typ. 66L
                                                                                11⁄2" typ. 128T and 1212T                                                                    1" typ. 88L and 1212L
                                                         Typical T Installation                                                                       Typical L Installation




288
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 290 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  DTT
                                                  Deck Tension Ties
                                                  DTT tension ties are safe, cost-effective connectors designed to meet or exceed code                                                   11⁄2"
                                                  requirements for deck construction. These versatile DTT connectors are also load-rated                                                                                                  31⁄4"
                                                  as a holdown for light-duty shearwalls and braced-wall panel applications.
                                                  For new construction or to make an existing deck code-compliant, the DTT1Z can be
                                                  used as a tension-tie to satisfy the 2015 and 2018 IRC provision for a 750 lb. lateral load
                                                  connection to the house at four locations per deck. This code detail permits the lateral
                                                  connection from the deck joists to be made to top plates, studs or headers within the
                                                  supporting structure, which eliminates the need to access to the floor joists inside the                                                                    71⁄8"
                                                  home. The DTT1Z is available in a kit (DTT1Z-KT) that includes (4) DTT1Z connectors,
                                                  (4) Strong-Drive® SDWH Timber-Hex HDG screws (SDWH27800G) and (26) #9 x 1 1/2"
                                                  Strong-Drive SD Connector screws.                                                                                                                                                                        615⁄1
                                                                                                                                                                                                                                                                 6 "
                                                  The DTT1Z fastens to the narrow or wide face of a single 2x with Strong-Drive SD
                                                  Connector screws or nails and accepts a 3⁄8" bolt, anchor bolt or lag screw (washer                                                                4 ⁄1
                                                                                                                                                                                                      15
                                                                                                                                                                                                         6"

                                                  required) or can be installed with the Strong-Drive SDWH Timber-Hex HDG screw
                                                  with an integral washer.
                                                  The DTT2 can be used to satisfy the IRC provision for a 1,500 lb. lateral load connection                                                                              1 5⁄8                         1 5⁄8
                                                                                                                                                                                                                                 "                          "
                                                  at two locations per deck. Additionally, the DTT2 has been tested and evaluated in deck                                                             1 7⁄1
                                                                                                                                                                                                           6  "
                                                  guardrail post applications to resist the code-specified lateral forces at the top of railing
                                                                                                                                                                                      DTT1Z                                          DTT2Z
                                                  assemblies. The DTT2 is also available with longer 2½" Strong-Drive SDS Heavy-Duty                                          U.S. Patent Pending                      U.S. Patent 8,555,580
                                                  Connector screws (model DTT2Z-SDS2.5) to achieve higher loads when needed. The
                                                  DTT2 fastens easily to the wide face of a single or double 2x using
                                                  Strong-Drive SDS Heavy-Duty Connector screws (included)
                                                  and accepts a ½"-diameter bolt or anchor bolt.
                                                                                                                                                                                                                           Floor sheathing
                                                                                                                                                                                                     1⁄2" diameter
                                                  For guard post installations using Strong-Drive SDWS                                                                                             HDG threaded
                                                                                                                                                                                                                           nailed at 6" max.
                                                                                                                                                                                                                           on centre to joist
                                                  Timber screws, see technical bulletin T-F-SDWSGRD.                                                         (6) #9 x 1½" SD                        rod with nuts          with holdown
                                                                                                                                                            screws (shown) or                        and washers
                                                  Material: 14 gauge                                                                                       (8) 0.148" x 1½" nails
                                                                                                                                                                                                                                     Continuous flashing
                                                                                                                                                                                                                                     (per code), not shown
                                                  Finish: DTT1Z/DTT2Z — ZMAX® coating; DTT2SS —                                3⁄8" HDG lag screw

                                                  stainless steel; see Corrosion Information, pp. 13–15                       with HDG washer or                                                                                                                2"
                                                                                                                               SDWH Timber-Hex
                                                  Installation:                                                               HDG screw (shown)
                                                                                                                             into top plate, studs,
                                                  •• Use all specified fasteners; see General Notes                                      or header

                                                  •• A standard cut washer (included for DTT2) must                                                                   DTT1Z                          Floor joist                      Deck        DTT2Z
                                                     be installed between the nut and the seat                                                                                                    (Solid 2x joist or                  joist
                                                                                                                                                          3" min. thread                            2x blocking)
                                                  •• Strong-Drive SDS Heavy-Duty Connector screws                                                         penetration
                                                     install best with a low-speed high-torque drill with
                                                     a 3⁄8" hex head driver (Model DB6H 1.75)
                                                  •• Strong-Drive SD Connector screws install with                                 Typical DTT1Z Deck-to-House                               Typical DTT2Z Deck-to-House
                                                     a 1⁄4" hex head driver (Model DBHEX)                                             Lateral Load Connection                                   Lateral Load Connection
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                                       Decks and Fences
                                                  •• Strong-Drive SDWH Timber-Hex HDG screws                                     For more information on lateral load                      For more information on lateral load
                                                     install with a 3⁄8" hex head driver (Model DB6H 1.75)                        connections, see technical bulletin                       connections, see technical bulletin
                                                                                                                                   T-C-DECKLAT at strongtie.com                              T-C-DECKLAT at strongtie.com
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                      These products are available with              For stainless-                   Many of these products are approved for
                                                      additional corrosion protection.               steel fasteners,                 installation with Strong-Drive® SD Connector screws.
                                                      For more information, see p. 15.               see p. 21.                       See pp. 335–337 for more information.
                                                                                                                                                                                                                       Decking
                                                                                                                                                                                                                        (typ.)
                                                                                                                      Min. Wood             Allowable Tension Loads
                                                           Model                  Anchor                               Member                                                 Code                                        Uses 1⁄4" x 11⁄2" SDS
                                                                          CL                      Fasteners                                  DF/SP          SPF/HF
                                                            No.                  Diameter                             Thickness                                               Ref.            4x4 post
                                                                                                                                                                                                                          screws (included)
                                                                                                                         (in.)                (160)           (160)                           min. (typ.)
                                                                                              (6) SD #9 x 1 1/2"                               840            840                                                                                 2"
                                                                                   3/8 6 or
                                                       DTT1Z              3/4                  (6) 0.148 x 1 1/2         1 1/2                 910            6402
                                                                                  SDWH 3
                                                                                               (8) 0.148 x 1 1/2                               910            850              IBC,
                                                                                                                                                                                FL,                                                           DTT2Z
                                                                                                                         1 1/2                1,825          1,800              LA
                                                       DTT2Z/DTT2SS      13/16       1/2      (8) 1/4" x 1 1/2" SDS                                                                         1⁄2"   diameter HDG bolts            2x8 min.
                                                                                                                          3                   2,145          1,835                               or threaded rods with
                                                       DTT2Z-SDS2.5      13/16       1/2      (8) 1/4" x 2 1/2" SDS       3                   2,145          2,105                                 nuts and washers      Standard cut washer
                                                                                                                                                                                                     (Simpson Strong-Tie required between
                                                      1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.                                           RFB#4x7 HDG)     nut and seat
                                                         Reduce where other loads govern.                                                                                                                                (provided)
                                                      2. DTT1Z installations with allowable loads below 750 lb. do not satisfy the 2015 IRC requirements for
                                                         deck-to-house lateral load connections.
                                                                                                                                                                                                            DTT2Z Installed
                                                      3. The Strong-Drive® SDWH Timber-Hex HDG screw with a minimum of 3" thread penetration into dry lumber
                                                         has an allowable withdrawal load (160) of 1,380 lb. into SP, 1225 lb. into DF, and 1,020 lb. into SPF/HF.
                                                                                                                                                                                                       for a Deck Guardrail Post
                                                      4. Load values are valid if the product is flush with the end of the framing member or installed away from the end.
                                                                                                                                                                                                         For more information on
                                                      5. The guardrail post illustration above addresses an outward force on the guardrail. An additional DTT2Z
                                                                                                                                                                                                     guardrail post connections, see
                                                         can be added at the lower bolt to address an inward force.                                                                                 technical bulletin T-C-GRDRLPST
                                                      6. A 3/8" HDG round washer is required with the use of a lag screw.                                                                                   at strongtie.com
                                                      7. Fasteners: Nail dimensions in the table are diameter by length. SD and SDS screws are
                                                         Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.
                                                                                                                                                                                                                                                                           289
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 291 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   BVLZ
                   Brick Veneer Ledger Connector
                   The BVLZ brick veneer ledger connector provides a new
                   code-compliant, tested solution for safely adding a deck                                           ole ers
                                                                                                                  ep h sten
                   to an existing house with brick veneer exterior. It attaches                              We ith fa
                   a wood ledger to the framing through the veneer. This                                     fill w
                                                                                                       o not
                   patent-pending connector kit provides a viable alternative                         D
                   to building a free standing deck, and it installs without                                                                                      "
                                                                                                                                                                5⅝
                                                                                                       le
                   having to remove or replace large sections of brick veneer.                     t ho
                                                                                               Pilo                                                        6"
                   The BVLZ brick veneer ledger connector kit includes a steel                                                                         39⁄1
                   ledger plate, a compression strut, installation guide, two
                   14" Strong-Drive® SDWH Timber-Hex HDG tension screws
                   and six Strong-Drive SD Connector shear screws. It's
                   designed so the two tension screws pass through the
                   mortar into the structural framing, and the compression
                   strut transfers compression forces from the ledger plate to
                   the rim joist. The system enables the ledger to hang freely
                   without bearing on the brick veneer.                                                                  8"
                   Features:                                                                                            "                                                           14"
                                                                                                                    9½
                   •• Allows for drilling through the mortar joints
                                                                                                                   BVLZ
                   •• Enables inspection/approval by building departments                                       Ledger Plate
                      in a retrofit construction application
                                                                                                               U.S. Patent Pending
                   •• Accommodates a wide range of air gaps and brick sizes
                   •• Minimizes penetrations through existing exterior
                      water barriers
                                                                                                                                                         6"
                   Material: 12 gauge                                                                                                               45⁄1
                   Finish: Connectors — ZMAX® coating; fasteners —                    Ø 3⅓2"
                   SDWH27, Class 55 HDG; SD9 double-barrier coating
                                                                                                                                         6"                                   5½"
                   Installation:                                                                                                   99⁄1
                   •• Use all specified fasteners. All fasteners supplied
                      with connector.                                                                                      BVLZ
                                                                                                                      Compression Strut
                   •• Complete installation instructions provided with each kit.
                   •• Installation video available on strongtie.com/bvlz.
                   •• Measure where each ledger plate will be positioned
                                                                                                                              Airspace
                      on the veneer.                                                                                                                                  Strong-Drive®
                   •• At first location, align the center hole of installation                                                                                            SDWH




                                                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                      guide with the mortar joint in the brick veneer. Drill                                                                                           Timber-Hex
                      through the center hole using a hammer drill and a                Perpendicular                                                                  HDG Screw
                                                                                        to rim board
                      1 1/8" masonry drill bit.                                         interior floor joist                                  Joist hanger              (included)
                                                                                                                                               not shown
                   •• Drill two 40º upward-angled holes using the guide and                                                                     for clarity
                      1 1/8"-diameter drill bit. Repeat for each plate location.
                   •• Mark the placement of each plate on the ledger board.
                      Using installation guide, drill 1 1/8"-diameter hole
                      horizontally through the center hole and mark the two
                      angled-hole locations. Then drill two 1 1/8"-diameter
                      angled holes at each marked location on the ledger.
                                                                                                                            40°
                   •• Thread the compression strut into the back of the ledger                      CL
                      plate to the end of the threads. Install the left-most and
                      right-most plates on the ledger and attach each with
                      six Strong-Drive SD Connector screws (provided).                       1" min.
                                                                                       1¾" max. for 2x10 rim
                   •• Place the ledger board against the brick veneer and              3¾" max. for 2x12 rim
                      install two 14" Strong-Drive SDWH Timber-Hex HDG                                                                                                Strong-Drive®
                      screws in each of the plates. Push downward on the drill                                                                                        SD Connector
                      while driving to ensure the screws are snug against the                     2x rim                                                                  Screw
                      gusset channel and maintain a 40° angle while screwing                                                                                            (included)
                      into dry, 1 1/2"-wide minimum rim.                               Wood structural
                                                                                       panel sheathing
                   •• Rotate compression struts with pliers until they bear              where occurs
                      tightly against the framing. Install the remaining BVLZ
                      connectors along the length of the ledger.                                                            Gap:
                   Codes: See p. 12 for Code Reference Key Chart                                                       4¾" – 6¼"

                                                                                                         Typical BVLZ Installation
                      Visit strongtie.com/bvlz for more information.
290
                                                                                   UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 292 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  BVLZ
                                                  Brick Veneer Ledger Connector (cont.)
                                                                                           Fasteners                                                                  Rim              Allowable Downloads (100 /115)
                                                      Model                                                                                                                                                                          Code
                                                                                                                                                                                      Compression Strut Bearing Surface
                                                       No.                                                                                                                                                                           Ref.
                                                                              Rim                          Ledger                                 Size                      Species
                                                                                                                                                                                        Rim Board                              WSP

                                                                                                                                                                              DF           505

                                                       BVLZ              (2) SDWH271400G               (6) SD #9x1 1/2”                           2x                         SYP           455                                 410   —

                                                                                                                                                                            SPF/HF         345

                                                  1. Rim board must be designed to receive applied moment equal to: (Gap) x (Applied Load)
                                                  2. When cross-grain bending or cross-grain tension cannot be avoided in the Rim, additional reinforcement to resist such forces shall be
                                                     considered by the Designer.
                                                  3. The BVLZ does not replace the need for lateral load resistance per 2018 IRC Section R507.9.2.
                                                  4. Wet service factor has been applied to BVLZ connection to deck ledger.
                                                  5. Weatherproof ledger as required by code.
                                                  6. 2x is 1 1/2" wide, minimum. Load values for sawn lumber are applicable to 1 1/2" wide structural composite lumber rim with equivalent specific gravity.
                                                  7. Wood Structural Panel (WSP) is OSB or plywood with a maximum thickness of 19/32".
                                                  8. For prescriptive spacing, visit strongtie.com/bvlz.
                                                  9. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive® screws. SDWH screws are Simpson Strong-Tie® Strong-Drive® Timber-Hex HDG screws.
                                                     See pp. 21-22 for fastener information.




                                                                                                                                 ax.
                                                                                                                          12" mend
                                                                                                                          each ger
                                                                                                                          of led
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                         915




                                                                                                                                                                                                                                            Decks and Fences
                                                                                                                                                                                                             915




                                                                                                                                                                                           915



                                                                                                                                                                                                       915




                                                                                                                                                                                                                   915




                                                                                                                                                                                                 915




                                                                                                                                                                915




                                                                                                                                                    915




                                                                                                                                915



                                                                                                                                            915




                                                                                                                                                          915




                                                                                                                                      915




                                                      Perpendicular
                                                      to rim interior
                                                           floor joist




                                                                                                                                                   Typical BVLZ Installation




                                                                                                                    Visit strongtie.com/bvlz for more information.


                                                                                                                                                                                                                                                291
                                                                                                                            UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 293 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   LSC
                   Adjustable Stringer Connector
                   The LSC adjustable stair-stringer connector offers a versatile, concealed
                   connection between the stair stringer and the carrying header or rim
                   board while replacing costly framing. Field slopeable to all common
                   stair stringer pitches, the LSC connector is suitable for either solid or
                   notched stringers.
                                                                                                                                                              4"
                   Features:                                                                                                                               63 ⁄

                   •• Replaces additional framing and toe-nailing.                                                                                     "
                                                                                                                                                 1⁄
                                                                                                                                                  16
                                                                                                                                               11
                   •• May be installed flush with the top of the carrying member (typically                           "
                                                                                                                  11⁄2
                      suitable for 2x10 or 2x12 header / rim board) or lower on the face
                                                                                                                                              LSC
                      (typically suitable for a 2x12 header / rim board).                                                    2"
                                                                                                                          11 ⁄
                   •• Interchangeable for left or right applications.
                   •• LSCZ features a ZMAX® coating for additional corrosion
                      protection. Suitable for interior and some exterior applications.
                      LSCSS is made from stainless steel for higher exposure
                      environment. See strongtie.com/info for more information.                                                                       Rim board
                   Material: 18 gauge
                   Finish: LSCZ — ZMAX® coating; LSCSS — stainless steel                                                                   12" maxim
                                                                                                                                                    um
                   Installation:
                   •• Use all specified fasteners, see table.
                   •• Before fastening, position the stair stringer with the LSC on the
                      carrying member to verify where the bend should be located.                                                                                  41⁄8" m
                                                                                                                                 Support                           top of in. to
                                                                                                                                 framing                                   LSC
                   •• The fastener that is installed into the bottom edge of the
                                                                                                                                                           31⁄2"
                      stringer must go into the second-to-last hole.                                                                                       min.

                   •• When installed on 1 5⁄16" LVL or a 1 1⁄4" LSL stringer, additional
                      items that will not affect the structural performance of the LSC,
                      but should be considered, include the following:
                     – LSC stringer flange will protrude 1⁄4" from face of stringer.
                       As such, it is recommended the LSC be installed with the                                                                 LSC Cantilever
                       tabs positioned to the outside of the stringer.                                                                            Installation
                     – 1 1⁄2" fasteners installed into 1 1⁄4" LSL stringer will protrude
                       from the opposite side.




                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                   Codes: See p. 12 for Code Reference Key Chart




                                                                                                            Rim board



                                                                   48" max.            36" max.        48" max.
                                                                                       41⁄8" min.
                                                                                       to top
                                                                                       of LSC
                                                                                   25⁄8" max.
                                              Support
                                              framing
                                                                                                        Support
                                                                                                        framing




                                                                                Standard LSC Installation


292
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 294 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  LSC
                                                  Adjustable Stringer Connector (cont.)
                                                      These products are available with                 For stainless-                    Many of these products are approved for
                                                      additional corrosion protection.                  steel fasteners,                  installation with Strong-Drive® SD Connector screws.
                                                      For more information, see p. 15.                  see p. 21.                        See pp. 335–337 for more information.

                                                                                                               Fastener Schedule                                 DF/SP Allowable Loads           SPF/HF Allowable Loads
                                                           Model          Rim Board                                                                                                                                        Code
                                                            No.          Installation                               Stringer            Stringer                 Floor            Snow            Floor         Snow       Ref.
                                                                                            Rim Board
                                                                                                                   Wide Face          Narrow Face                (100)            (115)           (100)         (115)
                                                                          Supported       (8) 0.148 x 1 1/2      (8) 0.148 x 1 1/2   (1) 0.148 x 1 1/2            945              960            815            825
                                                                          Supported       (8) SD #9 x 1 1/2"    (8) SD #9 x 1 1/2"          —                     865              865            670            670

                                                           LSCZ            Standard       (8) 0.148 x 1 1/2      (8) 0.148 x 1 1/2   (1) 0.148 x 1 1/2            755              755            650            650       IBC,
                                                           LSCSS           Standard       (8) SD #9 x 1 1/2"    (8) SD #9 x 1 1/2"   (1) SD #9 x 1 1/2"           755              755            650            650      FL, LA

                                                                          Cantilever      (8) 0.148 x 1 1/2      (8) 0.148 x 1 1/2   (1) 0.148 x 1 1/2            460              460            395            395
                                                                          Cantilever      (8) SD #9 x 1 1/2"    (8) SD #9 x 1 1/2"          —                     545              545            445            445
                                                      1. When installed on minimum 1 5/16" LVL or
                                                         minimum 1 1/4" LSL stringers, allowable loads                                                                                       Rim board
                                                         for DF/SP shall apply.
                                                      2. When cross-grain bending or cross-grain
                                                         tension cannot be avoided in the members,
                                                         mechanical reinforcement to resist such
                                                         forces shall be considered by the Designer.                                                      12" max.
                                                                                                                                                                                  12" max.
                                                      3. #9 x 1 1/2" Strong-Drive® SD Connector
                                                         screws may be substituted for 0.148" x 1 1/2"
                                                                                                                                                                                41⁄8" min
                                                         nails to achieve published nail values if the                                                                          to top .
                                                         extra screw is installed in the narrow face of                                                                         of LSC
                                                         the stringer.
                                                                                                                               Support                                     25⁄8" max
                                                      4. Strong-Drive SD screws are listed for use                             framing                                                .
                                                         in the LSCZ.
                                                      5. Fasteners: Nail dimensions in the table                                                                                     Support
                                                         are diameter by length. SD screws are                                                                                       framing
                                                         Simpson Strong-Tie® Strong-Drive®
                                                         screws. See pp. 21–22 for fastener
                                                         information.




                                                                                                                                                                 Supported LSC Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  DPTZ




                                                                                                                                                                                                                                   Decks and Fences
                                                  Deck Post Tie
                                                  The DPTZ deck post tie products are used to attach
                                                  2x4 (DPT5Z) or 4x4 (DPT7Z) vertical posts to the
                                                  side of stringers, rims or other wood members.
                                                  Material: 14 gauge
                                                  Finish: ZMAX® coating; see Corrosion Information,
                                                  pp. 13–15
                                                  Installation:                                                                                                            1 2"
                                                                                                                                             (11⁄2" 3 ⁄2"
                                                                                                                                                     1                    3⁄
                                                  •• Use specified HDG fasteners; see General Notes                                                 for DP
                                                                                                                                                          T5Z)
                                                  •• Typically installed in pairs
                                                                                                                                               DPT7Z                                                                      5"
                                                  •• Install with two 3⁄8" through bolts into side                                        (DPT5Z similar)
                                                     member (lag screws not permitted) and
                                                     (5) 0.148" x 1 1⁄2" nails to post for DPT5Z or
                                                     (5) 0.148" x 3" for DPT7Z


                                                                                                                                                                               Typical DPT7Z                     3½"
                                                                                                                                                                         Stairway Installation                   typ.
                                                        Many of these products are approved for installation
                                                        with Strong-Drive® SD Connector screws. See
                                                                                                                                                                               (DPT5Z similar)
                                                        pp. 335–337 for more information.



                                                                                                                                                                                                                                       293
                                                                                                                             UPDATED 06/01/19
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 295 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   DJT14Z
                   Deck Joist Tie
                   The DJT14Z deck joist tie is designed to attach 2x deck joists to
                   the side of 4x or larger support posts. The DJT14Z can be installed
                   with either nails or bolts.
                   Material: 14 gauge
                   Finish: ZMAX® coating; see Corrosion Information, pp. 13–15
                   Installation:
                   •• Use specified HDG fasteners; see General Notes
                   •• Recommended: install on post first                                                                                                                   Typical DJT14Z
                                                                                                                                                                           Installation
                   •• Minimum 2x4 joist and 4x4 post
                   Codes: See p. 12 for Code Reference Key Chart



                       These products are available with                    For stainless-                         Many of these products are approved for
                       additional corrosion protection.                     steel fasteners,                       installation with Strong-Drive® SD Connector screws.
                       For more information, see p. 15.                     see p. 21.                             See pp. 335–337 for more information.
                                                             Fasteners                                                      Allowable Loads
                           Model                                             Bolts                                 Nails                        Bolts              Code
                            No.               Nails                                                                                                                Ref.
                                                                                                          Floor            Roof         Floor           Roof
                                                                     Qty.                Dia.
                                                                                                          (100)            (125)        (100)           (125)

                          DJT14Z         (8) 0.162 x 3 1/2            2                   5/8             1,160            1,320        1,325           1,325    IBC, FL, LA

                       1. Loads are for one DJT14Z.
                       2. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for load
                          durations according to the code provided they do not exceed those in the roof column.
                       3. Install bolts or nails as specified by Designer. Bolt and nail values may not be combined.
                       4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                   TA
                   Staircase Angle




                                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                   For use in structurally sound staircase framing.
                   The TA eliminates costly conventional notching.
                   Material: 12 gauge
                   Finish: TA9Z/TA10Z — ZMAX® coating;
                   TA9SS/TA10SS — stainless steel.
                   See Corrosion Information, pp. 13–15.
                                                                                                                                                                TA10Z
                   Order: May be ordered as kits with model numbers
                   TA9ZKT and TA10ZKT. Each kit includes two ZMAX
                   TAs and 1⁄4" x 1 1⁄2" Strong-Drive® SDS Heavy-Duty                                               TA9Z
                   Connector screws.
                   Codes: See p. 12 for Code Reference Key Chart


                       These products are available with additional corrosion                        For stainless-steel
                       protection. For more information, see p. 15.                                  fasteners, see p. 21.

                                                         Fasteners                               Allowable
                                                                                                                  Code
                          Model No.                                                             Downloads
                                              Stringer                 Tread                                      Ref.
                                                                                                DF/SP (100)
                                         (2) 1/4" x 1 1/2" SDS   (3) 1/4" x 1 1/2" SDS             500
                            TA9Z                                                                                                   Typical TA9Z                           Alternate
                                         (3) 1/4" x 1 1/2" SDS   (2) 1/4" x 1 1/2" SDS             750
                                                                                                                  —                Installation                           Installation
                            TA10Z        (3) 1/4" x 1 1/2" SDS   (4) 1/4" x 1 1/2" SDS             750                             (install at                            of TA10Z
                                                                                                                                   each end of                            Inverted for
                            TA10Z        (4) 1/4" x 1 1/2" SDS   (3) 1/4" x 1 1/2" SDS            1,000                            stair tread)                           Double 2x6
                       1. Loads may be adjusted for other durations according to the code.                                                                                Treads
                       2. Fasteners: SDS screws are Simpson Strong-Tie® Strong-Drive® Heavy-Duty
                          Connector screws. See pp. 21–22 for fastener information.
294
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 296 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  ML
                                                  Angle
                                                  The ML angle combines strength and versatility through the use of
                                                  Strong-Drive SDS Heavy-Duty Connector screws. Fastener holes are
                                                  staggered to minimize wood splitting and opposing hole pattern allows for
                                                  back-to-back installation without fastener interference.
                                                  Material: 12 gauge
                                                  Finish: MLZ — ZMAX® coating; MLSS — stainless steel.
                                                                                                                                                                                                                                                  4"
                                                  See Corrosion Information, pp. 13–15.                                                                                                                                  3"
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                                                                                                                                                                2"             2"                          2"
                                                  •• 1⁄4" x 1 1⁄2" Strong-Drive SDS Heavy-Duty Connector screws                                                                                                                  2"
                                                     are not provided with the angle                                                                                                             ML23Z                                ML24Z
                                                  •• Use stainless-steel fasteners with stainless connectors                                                                                                                    (ML26Z similar)
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                      These products are available with additional corrosion protection. For more information, see p. 15.


                                                                                                    SDS                       DF/SP Allowable Loads          SPF/HF Allowable Loads
                                                       Model        H Connector                                                                                                                                       Code
                                                                                                  Fasteners
                                                        No.       (in.) Quantity                                                                                                                                      Ref.
                                                                                                   (Total)             (100)      (115)   (125)   (160)   (100)                 (115)           (125)         (160)

                                                                          1         (4) 1/4" x 1 1/2"                   405       405     405     405     310                   310              310          310
                                                       ML23Z       3                                                                                                                                                   IBC                        8"
                                                                          2         (8) 1/4" x 1 1/2"                   865       865     865     865     660                   660              660          660
                                                                          1         (6) 1/4" x 1 1/2"                   595       595     595     595     450                   450              450          450
                                                       ML24Z       4
                                                                          2        (12) 1/4" x 1 1/2"                  1,500     1,635    1,635   1,635   1,080                 1,240           1,240     1,240
                                                                                                                                                                                                                      IBC, FL
                                                                          1         (8) 1/4" x 1 1/2"                  1,000     1,075    1,075   1,075   720                   830              900          935
                                                       ML26Z       6
                                                                          2        (16) 1/4" x 1 1/2"                  2,000     2,145    2,145   2,145   1,440                 1,625           1,625     1,625
                                                                          1        (10) 1/4" x 1 1/2"                  1,250     1,280    1,280   1,280   900                   970              970          970
                                                                                                                                                                                                                                           2"
                                                       ML28Z       8                                                                                                                                                              2"
                                                                          2        (20) 1/4" x 1 1/2"                  2,500     2,665    2,665   2,665   1,800                 2,020           2,020     2,020
                                                                                                                                                                                                                       IBC
                                                                                                                                                                                                                                      ML28Z
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                           Decks and Fences
                                                                          1        (12) 1/4" x 1 1/2"                  1,285     1,285    1,285   1,285   970                   970              970          970
                                                       ML210Z 10
                                                                          2        (24) 1/4" x 1 1/2"                  2,930     2,930    2,930   2,930   2,160                 2,220           2,220     2,220
                                                      1. Stainless steel versions achieve the same load as ZMAX versions listed in the table.
                                                      2. Fasteners: SDS screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                         S1.5

                                                                                                                                                                         S1.5




                                                                                                                                                                                  S1.5


                                                                           S1.5
                                                                                                                                                                  S1.5




                                                                                           S1
                                                                                             .5
                                                                                                             S1.5



                                                                                                                                                                                         S1.5
                                                                                                                                                                                                 Load
                                                                                                                                                                                                 direc
                                                                                                                                                                         S1.5




                                                                                                                    Load                                                                               tion
                                                                                                                    directi
                                                                                                                           on
                                                                                                                                                                                  S1.5
                                                                                                      S1.5




                                                                                                                                                                                                                                                  10
                                                                                                                                                                  S1.5
                                                                                      .5




                                                                                                                                                                                                                                                       "
                                                                                    S1




                                                                                                                                                                                         S1.5

                                                                                                                                                                         S1.5




                                                                                   Typical ML23Z
                                                                                   Back-to-Back
                                                                                                                                                                Typical ML28Z
                                                                                      Installation
                                                                                                                                                                   Installation
                                                                                    (others similar)
                                                                                                                                                                 (others similar)




                                                                                                                                                                                                                                           2"
                                                                                                                                                                                                                                      2"

                                                                                                                                                                                                                                      ML210Z
                                                                                                                                                                                                                                                               295
                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 297 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   KBS1Z
                   Knee-Brace Stabilizer
                   The KBS1Z knee-brace stabilizer makes a structural connection
                   between knee bracing and columns or beams to help stabilize
                   free-standing structures and comply with many prescriptive deck




                                                                                                                                  W
                   bracing requirements such as AWC’s DCA6 Prescriptive Residential                                                         W
                   Wood Deck Construction Guide. Factory-formed at a 45° angle and
                   easily installed with nails, the KBS1Z braces 2x, 4x and 6x in line                                                                              Lateral
                   post-to-beam configurations. Check with your local building                                                                  L
                   department for deck bracing requirements.
                   Material: 16 gauge
                   Finish: ZMAX® coating                                                                                                            Uplift
                   Installation:
                   •• Use all specified fasteners; see General Notes.                                                                   L
                   •• For installations at an angle other than 45°, bend KBS1Z
                      along slots to desired angle. Bend one time only.
                   •• Knee Brace:
                      – Cut braces at desired angle                                                                                                                           F1
                      – Bend KBS1Z to desired angle if required
                      – Install fasteners to secure in place                                                           KBS1Z
                      – For equal-width members, install (2) KBS1Z on                                                 U.S. Patent                                             Post-to-Knee
                   		 each end of brace (see connection type 1)                                                       9,045,895                                      1        Brace Connection
                      – For 2x knee brace, install single KBS1Z on each                                                                                                       (same member width)
                   		 end of brace (see connection type 2)                                                                                                                    Single knee brace
                   •• Beam-to-Post:                                                                                                                                           shown. Double knee
                      – Install in pairs; see illustrations 3 or 4 for quantity and configuration                                                                             brace installation
                      – Part used as a column cap; does not replace a knee brace                                                                                              similar.
                   Codes: See p. 12 for Code Reference Key Chart


                       These products are available with additional corrosion                      Many of these products are approved for installation with Strong-Drive®
                       protection. For more information, see p. 15.                                SD Connector screws. See pp. 335–337 for more information.

                                  Dimensions                                                                                                      C-C-2019 Allowable Loads (160)
                         Model       (in.)             Type of  Connectors   Fasteners Each                                                         In-Service Moisture Content            Code
                                                                                                           Direction of Load
                          No.                        Connection per Joint      Connector                                                          ≤ 19%                    > 19%           Ref.
                                    W          L
                                                                                                                                            DF/SP       SPF/HF       DF/SP      SPF/HF
                                                                                                         F1 – Brace angle = 45°             1,175        1,010       1,055        860
                                                         1          2        (12) 0.131 x 2 1/2
                                                                                                      F1 – Brace angle = 30° or 60°          835          720         835         720




                                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                                                                                                         F1 – Brace angle = 45°              630          540         470         385
                                                         2          1        (12) 0.131 x 1 1/2
                                                                                                      F1 – Brace angle = 30° or 60°          510          440         395         330
                                                                                                                  Uplift                    1,160        1,000       1,160       1,000      IBC,
                         KBS1Z     1 1/2       3         3          4        (12) 0.131 x 2 1/2
                                                                                                                 Lateral                    1,725        1,480       1,725       1,480     FL, LA
                                                                                                                  Uplift                     540          465         540         465
                                                                    2
                                                                                                                 Lateral                     485          420         430         370
                                                         4                   (12) 0.131 x 2 1/2
                                                                                                                  Uplift                     900          775         900         775
                                                                    4
                                                                                                                 Lateral                    1,270        1,095       1,270       1,095
                       1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed. Reduce where other loads govern.
                       2. For braces installed at intermediate angles, allowable loads may be interpolated between loads listed for brace angle = 45° and
                          those listed for brace angle = 30° or 60°.
                       3. #9 x 1 1/2" Strong-Drive® SD Connector screws may be substituted for fasteners specified with no load reduction.
                       4. Fasteners: Nail dimensions in the table are listed diameter by length. See pp. 21–22 for fastener information.




                                                                                                                                   Additional
                                                                                                                                 connectors for
                                                                                                                                  4 connector
                                                                                                                                    condition

                                                   Post-to-2x Knee                                         (Continuous)                                               End
                                           2       Brace Connection                                   3    Beam-to-Post                                         4     Beam-to-Post


296
                                                                                                  UPDATED 06/01/19
                                                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 298 of 341
                                                          Simpson Strong-Tie® Wood Construction Connectors

                                                          FB/FBR/FBFZ
                                                          Fence Rail Brackets
                                                          FB and FBR fence brackets make the connection between fence
                                                                                                                                                                            7⁄32"
                                                          rails and posts simple and strong. Eliminates the need for toe nails                                                        ¾"
                                                          or screws. Clean, versatile connections make planning and building
                                                          fences, deck/porch railings and louvers easier and faster.
                                                          The patent-pending FBFZ flat rail bracket offers a more concealed




                                                                                                                                                                                      U.S. PAT.
                                                          install look. In addition to fence-rail connections, the FBFZ can also




                                                                                                                                                                                      PEND.
                                                          be used for handrail attachments for porch and deck railings that




                                                                                                                                                                                                  SIMPSON Strong-Tie ®
                                                          are 30" or closer to ground level.                                                                               4¾"
                                                          Material: See table
                                                          Finish: FB/FBR — galvanized; FB24SS — stainless steel.
                                                          Some products available in ZMAX® coating. See Corrosion
                                                          Information, pp. 13–15.                                                                                                                                           FB24Z




                                                                                                                                                                                       FBFZ
                                                                                                                                                                                                                         (FB24R similar)           FB26
                                                          Installation:
                                                          •• Holes are sized for 0.131" x 1 1⁄2" nails, 0.131" x 2 1⁄2" nails
                                                                                                                                                                                    19⁄16
                                                             or #9 x 1 1⁄2" Strong-Drive® SD Connector screws into the                                                                     "
                                                             supporting member.
                                                                                                                                                                                    FBFZ
                                                          •• FB24R is sized for 0.148" x 1 1⁄2" nails or #9 x 1 1⁄2"                                                          U.S. Patent Pending
                                                             Strong-Drive SD Connector screws.
                                                          •• FB26 is sized for #9 x 1 1⁄2" Strong-Drive SD Connector screws.
                                                          •• For FBFZ installation, position the bracket on the end of the
                                                             2x4 rail. Install fasteners into all three holes. Slide the rail into
                                                             place against the post or other wood member. Install one fastener
                                                             through both the top and bottom holes into the post.
                                                          Codes: See p. 12 for Code Reference Key Chart



                                                              These products are available with additional corrosion protection.
                                                              For more information, see p. 15.
                                                                                                                                                                                    FBR24Z
                                                                Many of these products are approved for installation with Strong-Drive®                                                                                                   Typical FB26
                                                                SD Connector screws. See pp. 335–337 for more information.                                                                                                             Fencing Installation

                                                                 Model                  Member                      Dimensions (in.)                               Code
                                                                            Ga.
                                                                  No.                    Size                                                                      Ref.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                              Decks and Fences
                                                                                                            W              H                                B
                                                                 FB24Z      20            2x4              1 9/16         3 3/8                             3/4
                                                                 FB24R      20          2x4 RGH              2            3 3/8                             3/4
                                                                 FBR24Z     18            2x4              1 9/16         2 7/16                           1 1/2   —
                                                                 FB26       18            2x6              1 9/16           5                              1 1/2
                                                                 FBFZ       18            2x4              1 9/16         4 3/4                            7/32             Tabs on either end of
                                                              1. FB26 has an allowable load for F1 of 365 lb.                                                             the FBFZ bracket can be
                                                              2. FBR24: R = rail (not rough).                                                                               slightly bent to adjust                               Typical FB24Z
                                                                                                                                                                               for the rail length.                                 Installation




                                                                                                                                       16-30




                                                                                                                                   3               16-30




                                                                                                                                               3
                                                                                                     -30
                                                                                                   16
                                                                               -30
                                                                             16
                                                    -30
                                                  16




                                                                                     Typical FBFZ Handrail Installation                                                              Typical FBFZ Fence Rail Installation
                                                                                      (3" SDWS Timber screws shown)
                                                                                                                                                                                                                                                                  297
                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 299 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   PGT        ®




                   Pipe Grip Ties®
                   Our popular PGT pipe grip tie series now includes more models to meet a variety of
                   conditions for attaching wood fence rails to metal fence posts and eliminating rotted
                                                                                                                                             Field bent application
                   and failed wood posts. PGT is suitable for standard applications as well
                   as corners and splices.
                                                                                                                                                          65⁄8"
                   •• PGTIC2Z-R is an interior corner pipe grip tie.
                                                                                                                            23⁄8"
                   •• PGT1.5Z-R is for 1 1⁄2" pipe (1 7⁄8" outside diameter), and the PGT2Z-R is
                      for 2" pipe (2 3⁄8" outside diameter).
                                                                                                                    11⁄4"                         23⁄8"
                   •• PGT2A is for 2" pipe (2 3⁄8" outside diameter).
                   •• PGT2E is for 2" pipes and features a two-piece design that provides a solid
                      connection between fence stringer and post.
                   Material: PGT2A — 14 gauge; all others — 12 gauge
                   Finish: PGTA, PGT2-R, PGT2E — galvanized;                                                                                       PGT2A
                   PGTIC2Z, PGT1.5Z, PGT2Z-R — ZMAX®
                   Installation:
                                                                                                                                             Field bent application
                   •• Use all specified fasteners; see General Notes.
                   •• PGTIC2Z-R to Post — Install two set screws (supplied) with 3⁄8 socket in
                      predrilled holes.
                   •• PGTIC2Z-R to Rails — Use 1⁄4" x 1 1⁄2" Strong-Drive® SDS Heavy-Duty Connector
                      screws (not supplied).
                   •• Install on vertical pipes, offsetting corners to allow for the correct rail alignment.
                   •• Use three to four PGTs per pipe; line up to stringline.
                   •• Fasten PGT with 1⁄4" hex head bolt (supplied).
                   •• PGT attaches to rails with four 1⁄4" x 1 1⁄2" Strong-Drive SDS Heavy-Duty Connector                                          PGT2Z-R
                      screws (not supplied). See p. 334 for Strong-Drive SDS Heavy-Duty Connector                                          (PGT1.5Z-R similar)
                      screw information.
                   •• 1⁄4" lag screws may be used. Follow the code requirements for predrilling.
                   •• Nail or screw fence boards to rails.
                   •• Field bend PGT flanges to fit corner and angled conditions (bend one time only).
                   •• Fasten to rails using PGT2E with 1⁄4" Strong-Drive SDS Heavy-Duty Connector




                                                                                                                                                                           C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                      screws or 1⁄4" lag screws (follow code requirements for predrilling). See p. 334 for
                      Strong-Drive SDS Heavy-Duty Connector screw information.
                   •• PGT2E-R50: Sold as full carton with (50) attachment plates, (50) front straps
                      and (55) thread-tapping screws.
                                                                                                                                        PGTIC2Z-R



                                                                                          Fasteners
                      Model          Pipe              Width    Height                                                                    71⁄4"
                                                 Ga.                        Wood Rail
                       No.         Diameter             (in.)    (in.)
                                                                          SDS 1/4" x 1 1/2"       Metal Post                                                          2"
                                                                          (not supplied)
                                                                                                                                           23⁄8"
                    PGT1.5Z        1 7⁄8" OD     12     6 1/2    1 1/2           4             (1) screw supplied

                    PGT2A                        14     6 5/8    1 1⁄4           4             (1) screw supplied

                    PGT2E                        12     7 1/4     2              4             (1) screw supplied
                                                                                                                                          PGT2E
                    PGTIC2Z        2 3⁄8" OD     12     4 3/4    2 1/2           4             (2) screws suplied                   U.S. Patent 8,220,781
                    PGT2-R                       12     6 1/2    1 1/2           4             (1) screw supplied

                    PGT2Z-R                      12     6 1/2    1 1/2           4             (1) screw supplied
                   1. Fasteners: SDS screws are Simpson Strong-Tie Strong-Drive screws.
                                                                      ®            ®

                      See pp. 21–22 for fastener information.




298
                                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 300 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PGT    ®




                                                  Pipe Grip Ties®




                                                                   Typical PGTIC2Z-R
                                                                    Fence Installation
                                                                                                                                          Typical PGT2E Installation




                                                                                          Typical PGT2Z-R Fence Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                       Decks and Fences
                                                                                                     2¼"

                                                                                                                                         2"
                                                                                                      Top view
                                                                                                      90° corner
                                                                                                      installation




                                                                                                                     1"




                                                                                                                          Top view
                                                                                                                          45° corner
                                                                                           6"                             installation



                                                                                                Corner Installation
                                                                                                    Top View




                                                                                                                                                                           299
                                         Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 301 of 341
                   Simpson Strong-Tie® Wood Construction Connectors

                   E-Z Base™/E-Z Mender ™/E-Z Spike™
                   Fence Products
                   Replacing an entire fence can be an expensive
                   and difficult task. Simpson Strong-Tie offers a
                   line of products designed to help make reinforcing
                   fence posts easy and economical. The E-Z Base™,
                   E-Z Mender™ and E-Z Spike™ offer simple solutions                                       Block
                   for all types of fence post projects.
                                                                                        53⁄8"
                   E-Z Spike (Model No. FPBS44)
                   •• Allows easy installation of 4x4 wood posts                                                                        115⁄8"
                      without digging holes or pouring concrete                 347⁄8"
                                                                                                                              28"
                   •• Can be used for a variety of applications where
                      quick-to-install posts are needed
                   E-Z Mender (Model No. FPBM44E)
                   •• Allows easy repair of rotted or damaged
                      4x4 wood posts installed in concrete or dirt
                   •• Reinforces weakened wood posts without
                      having to replace the post or the concrete
                   •• Installs with #9 x 1 1/2" Strong-Drive®
                      SD Connector screws
                   •• Sold individually; use in pairs                                    E-Z Spike™                                       E-Z Mender™
                                                                                         (FPBS44)                                         (FPBM44E)
                   E-Z Base (Model No. FPBB44)
                   •• Allows easy installation of 4x4 wood posts
                                                                                                                      35⁄8"
                      on existing concrete
                   Material: 12 gauge
                   Finish: Black powder coat
                                                                                                                               (4) 1⁄2" dia.
                                                                                                           51⁄2"                anchors
                   Installation:
                   •• See flier F-EZFPP at strongtie.com
                   •• Attach post to E-Z Spike or E-Z Base
                      with (8) 1⁄4" Strong-Drive SDS Heavy-Duty 		
                      Connector screws or 1⁄4" HDG lag screws 		
                      and attach post to E-Z Mender using




                                                                                                                                                                C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decks and Fences




                      (6) HDG nails or screws per part
                   •• Post bases do not provide adequate
                      resistance to prevent rotation about the
                      base and therefore are not recommended
                      for non-top-supported installations such
                      as fences or unbraced carports
                                                                                                                   E-Z Base™
                                                                                                                   (FPBB44)


                         Many of these products are approved for installation                                       65⁄8"
                         with Strong-Drive® SD Connector screws. See                            3 ⁄4"
                         pp. 335–337 for more information.                                                                          11⁄2" typ.
                                                                                                typ.
                                                                                5 ⁄8"   typ.
                   Warning: The E-Z Base and E-Z Spike products
                   should not be used for solid fences in excess of 4'
                   in height or that are unprotected from wind forces.                                                                           35⁄16" 35⁄8"
                   These products are not rated for uplift loads,
                   and should not be used with posts for overhead
                   structures or any other structure that requires
                   resistance to wind uplift loads. Notwithstanding the
                   terms of the Limited Warranty, Simpson Strong-Tie                                                35⁄8"
                   does not guarantee, represent or warrant that this
                   product will prevent or reduce damage caused by                                      E-Z Base™ (FPBB44) Top View
                   corrosion, or any seismic, wind, atmospheric, or
                   other load-producing event.



300
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 302 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CTS218
                                                  Compression and Tension Strap
                                                  The CTS218 is designed to repair wood members such as
                                                  top plates, studs and trusses, and it handles both tension and
                                                  compression loads. The unique rolled edges of the strap allow
                                                  it to span gaps as wide as 4 1⁄2", and its 1 1⁄2" width enables
                                                  installation on the narrow face of 2x lumber.
                                                  •• Tested specifically for top/bottom plate repair with various                                                   CTS218
                                                     multi-strap configurations
                                                  •• Meets the requirements of the IBC and IRC for repairing                                                                     4½" max. gap
                                                     top plates that have been cut or notched to accommodate
                                                     plumbing or HVAC ductwork
                                                  Material: 14 gauge
                                                  Finish: Galvanized
                                                                                                                                         Both
                                                  Installation:                                                                        straps
                                                                                                                                     installed
                                                  •• Use all specified fasteners; see General Notes.                                 on same
                                                                                                                                         side
                                                  •• One-sided installations — install one or two CTS straps
                                                     on the same side of the member.
                                                                                                                                                                                                                       Typical CTS
                                                  •• Two-sided installation — install CTS straps on opposite sides                                                                                                      Installation
                                                     of member. For three-part installations, install two parts on                                                                                                       (one-sided
                                                     one side, one part on opposite side.                                                                                                                           installation shown)
                                                                                                                                                   One-Sided      Two-Sided
                                                  Codes: See p. 12 for Code Reference Key Chart                                                    Installation   Installation
                                                  •• IBC – 2012 /2015/ 2018 2308.5.8




                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335–337 for more information.


                                                                                                         Allowable Loads     Allowable Loads
                                                                                                              DF/SP              SPF/HF
                                                                                                                                                                                                                    CTS218




                                                                                    Fasteners
                                                                                                                                                                                                                ®

                                                                                                                                                                                        SIMPSON Strong-Tie

                                                                                                                                                                                                                    ESR-2523
                                                                                                                                                                                            Use & Warnings:




                                                   Model    Strap                                                                                    Code
                                                                                                                                                                                           strongtie.com/info




                                                                  Installation     (Per Strap)
                                                    No.      Qty.                                                                                    Ref.
                                                                                       (in.)          Compression Tension Compression Tension
                                                                                                         (160)     (160)     (160)     (160)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                              1     One sided                            1,125      2,270     970          1,970

                                                              2     One sided                           2,250       4,535    1,935         3,900

                                                              2     Two sided    (24) 0.148 x 1 1/2      2,515      4,535    2,165         3,900

                                                              3     Two sided                            3,310      6,805    2,845         5,850

                                                              4     Two sided                           5,035       9,070    4,330         7,800     IBC,




                                                                                                                                                                                                                                          Miscellaneous
                                                   CTS218                                                                                             FL,
                                                              1     One sided                            1,175      2,510    1,010         2,160      LA          Single CTS218 and PSPN58 Installation
                                                              2     One sided                           2,350       5,020    2,020         4,315

                                                              2     Two sided    (24) SD #9 x 1 1/2      2,735      5,020    2,350         4,315

                                                              3     Two sided                            4,130      7,530    3,550         6,475
                                                                                                                                                                                                                ®
                                                                                                                                                                                                                    CTS218
                                                                                                                                                                                        SIMPSON Strong-Tie




                                                              4     Two sided                            5,470      10,040   4,700         8,635
                                                                                                                                                                                                                    ESR-2523
                                                                                                                                                                                            Use & Warnings:
                                                                                                                                                                                           strongtie.com/info



                                                                                                                                                                                                                ®
                                                                                                                                                                                                                    CTS218
                                                                                                                                                                                        SIMPSON Strong-Tie

                                                                                                                                                                                                                    ESR-2523
                                                                                                                                                                                            Use & Warnings:
                                                                                                                                                                                           strongtie.com/info




                                                  1. Allowable loads have been increased for wind or earthquake loading with
                                                     no further increase allowed. Reduce where other loads govern.
                                                  2. Fastener quantities are for a single strap.
                                                  3. Maximum gap between wood members is 4 1/2".
                                                  4. Fasteners: Nail dimensions in the table are diameter by length. SD screws are
                                                     Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                  Double CTS218 and PSPN58 Installation


                                                                                                                                                                                                                                             301
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 303 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                NS/PSPNZ
                Nail Stoppers
                Nail stoppers help prevent nails from piercing pipes and electrical
                lines. Installed over utilities that pass through framing members.
                PSPN516Z and PSPN58Z protecting shield plate nail stoppers meet
                IRC, IBC and the International Plumbing Code. PSPN516Z meets
                structural and protection requirements with one strap.
                Material: 16 gauge
                                                                                                                       NS
                Finish: Galvanized; PSPN — ZMAX® coating. See Corrosion
                Information, pp. 13–15.
                Installation:
                •• PSPN516Z — 0.162" x 3 1/2" nails (see footnote 2 below).
                                                                                                                            PSPN58Z
                •• Other models — 0.131" x 2 1/2" nails or prongs. For more information
                   refer to flier F-REPRPROTECT at strongtie.com.
                Codes: See p. 12 for Code Reference Key Chart

                PSPN516Z (16-gauge ZMAX) at top plates
                •• International Residential Code® — 2012 /2015 /2018 P2603.2.1
                   and R602.6.1
                •• International Building Code® — 2012 /2015 /2018 2308.5.8
                •• International Plumbing Code — 2012 /2015 305.6
                PSPN516Z (16-gauge ZMAX) at bottom plate.
                •• International Building Code® — 2012 /2015 /2018 2308.5.8
                •• International Plumbing Code — 2012 /2015 305.6
                                                                                                                               Typical NS
                PSPN58Z (16-gauge ZMAX) at top plates and bottom plate.                                                        Installation
                •• International Plumbing Code — 2012 /2015 305.6
                •• International Residential Code® — 2012 /2015 /2018 P2603.2.1                      Typical PSPN58Z
                                                                                                        Installation
                NS1 — Nail stops to protect supply lines from drywall
                nails or screws.
                •• International Residential Code® — 2012 /2015 /2018 Table E3802.1
                •• National Electric Code — 2008 /2011/2014 300.4




                                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                    These products are available with additional corrosion                                                                    PSPN516Z
                    protection. For more information, see p. 15.                                                                              Installation
                     Many of these products are approved for installation with Strong-Drive®                                                  at Double
                     SD Connector screws. See pp. 335–337 for more information.                                                               Top Plates
Miscellaneous




                       Model No.              W (in.)               L (in.)          Code Ref.
                                                                                                 PSPN516Z
                       NS1                     1 1/2                  3                          Installation
                                                                                                 at Sill Plate
                       NS2                     1 1/2                  6
                                                                                         PR
                       PSPN58Z                  5                     8

                       PSPN516Z                 5                   16 5/16
                    1. PSPN516Z allowable loads are as follows: Sill plate installation —
                       (12) 0.162" x 3 1/2" nails achieves 1,320 lb. for DF/SP and 1,145 lb.
                       for SPF/HF. Double top plates installation — (16) 0.162" x 3 1/2" nails
                       achieves 1,760 lb. for DF/SP and 1,530 lb. for SPF/HF (IRC) and
                       (24) 0.162" x 3 1/2" nails achieves 2,640 lb. for DF/SP and 2,290 lb.
                       for SPF/HF (IBC).
                    2. To meet the prescriptive IRC requirement, 0.135" x 3 1/2" nails
                       may be used.




302
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 304 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  RPS
                                                  Strap Ties
                                                  The RPS meets IBC, IRC and City of Los Angeles code
                                                  requirements for HVAC and pipes in walls.
                                                  Finish: Galvanized. Some products available in ZMAX® coating.
                                                  See Corrosion Information, pp. 13–15.
                                                                                                                                                                    RPS28 (incomplete nail pattern shown)
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes                                                                                RPS
                                                  •• Use RPS22 or RPS28 (16 gauge) to reinforce top plate.
                                                  •• Use RPS18Z, RPS22Z or RPS28Z (16-gauge ZMAX)
                                                     to reinforce sill plate.
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                  •• International Residential Code® — 2012 /2015/ 2018 R602.6.1
                                                  •• International Building Code® — 2012 2308.9.8;
                                                     2015/ 2018 2308.5.8
                                                                                                                                                                                                            For installations
                                                                                                                                                                                                            on both sides
                                                                                                                                                                                                            of the plate,
                                                                                                                                                                                                            arrows should
                                                                                                                                                                                                            always point
                                                      These products are available with additional corrosion protection. For more information, see p. 15.                                                   to the right.


                                                                                                                             Allowable       Allowable
                                                                         Dimensions                      Fasteners
                                                                                                                           Tension Loads   Tension Loads                              Typical RPS Installation
                                                        Model               (in.)          Notch          (Total)                                           Code
                                                                  Ga.                                                         (DF/SP)        (SPF/HF)                            (only one strap may be necessary
                                                         No.                               Width                                                            Ref.
                                                                                                            Nails                                                                    to meet IRC requirements)
                                                                         W         L                                           (160)           (160)
                                                                                                            (in.)
                                                        RPS18           1 1/2    18 5/16   ≤ 5 1/2"   (12) 0.162 x 2 1/2      1,345            1,165

                                                                        1 1/2    22 5/16              (12) 0.162 x 2 1/2      1,345            1,165
                                                        RPS22                              ≤ 5 1/2"
                                                                                                                                                            IBC,
                                                                  16    1 1/2    22 5/16              (16) 0.162 x 2 1/2       1,790          1,550
                                                                                                                                                           FL, LA
                                                                        1 1/2    28 5/16              (12) 0.162 x 2 1/2      1,345            1,165
                                                        RPS28                              ≤ 12"
                                                                        1 1/2    28 5/16              (16) 0.162 x 2 1/2      1,600           1,550
                                                      1. Loads have been increased for wind or earthquake loading, with no further increase allowed.
                                                         Reduce where other loads govern.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                      2. To meet the prescriptive IRC requirement, 0.148" x 1 1/2" nails may be used.
                                                      3. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                         See pp. 21–22 for fastener information.




                                                                                                                                                                                                                                Miscellaneous




                                                                                                                                                                                                                                   303
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 305 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                HSS/SS
                Stud Shoes
                Stud shoes reinforce studs notched in construction. They are not
                a total replacement of removed material. Installs over pipe up to 2 3⁄8"
                outside diameter.
                HSS stud shoes provide tension load capacity as well as increased
                compression loads. Flared flange provides greater strength.
                Material: 16 gauge
                Finish: Galvanized
                Installation:
                •• Use all specified fasteners; see General Notes
                •• HSS — Bend flanges at 90° angle during installation,                                             HSS
                                                                                                                                                      HSS2-3
                   then bend back and screw into position (screws included)
                •• Bend flanges one cycle only
                Codes: See p. 12 for Code Reference Key Chart
                •• International Residential Code® — 2012 /2015/ 2018 R602.6 and P2603.2.1
                •• International Building Code® — 2012 2308.9.10 and 2308.9.11;
                   2015/ 2018 2308.5.9 and 2308.5.10
                •• International Plumbing Code — 2012 / 2015 / 2018 305.6




                       Many of these products are approved for installation with Strong-Drive®
                       SD Connector screws. See pp. 335–337 for more information.                                                       SS

                                                                                   Allowable Loads1
                                                                                        DF/SP
                     Model          Stud      W          Fasteners                                        Code
                      No.           Size     (in.)          (in.)            Compression                  Ref.
                                                                             Floor     Roof     Tension
                                                                             (100)     (125)
                 SS1.5               2x      1 9/16    (12) 0.148 x 1 1/2    500        500       —
                 SS2.5               3x      2 9/16   (12) 0.148 x 1 1/2     730        740       —




                                                                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                 Step 1                           Step 2
                 SS3               (2) 2x    3 1/16    (12) 0.148 x 3        730        830       —              Install HSS (HSS2-3              Bend HSS (HSS2-3
                 SS4.5             (3) 2x    4 9/16    (14) 0.148 x 3        840        840       —       IBC,   shown) over stud                 shown) flanges one
                                                                                                           FL,   with flanges bent at             time only. Screw
                 HSS2-SDS1.5         2x      1 9/16   (12) 1/4 x 1 1/2 SDS   1,165     1,165     1,025     LA    a 90° angle.                     into position.
                 HSS2-2-SDS3       (2) 2x      3       (12) 1/4 x 3 SDS      1,165     1,165     1,025
                 HSS2-3-SDS3       (3) 2x    4 9/16    (12) 1/4 x 3 SDS      990        990       960
Miscellaneous




                 HSS4-SDS3           4x      3 9/16    (12) 1/4 x 3 SDS      1,205     1,205     1,025
                1. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads
                   may be adjusted for load durations according to the code provided they do not
                   exceed those in the roof column.
                2. Fasteners: Nail dimensions in the table are listed diameter by length.
                   See pp. 21–22 for fastener information.




                                                                                                                         Typical SS3
                                                                                                                         Installation
                                                                                                                                             Typical SS1.5
                                                                                                                                              Installation




304
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 306 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  WB/WBC/TWB/RCWB
                                                  Wall Bracing
                                                  Simpson Strong-Tie wall bracing products offer effective options to resist
                                                  racking during construction. Additionally the RCWB and WB/WBC can be
                                                  used to fulfill the same code bracing requirements as a 1x4 let-in brace, but
                                                                                                                                                                                                  11/4"   WB
                                                  are cost effective and faster to install. Not designed to replace structural
                                                  panel shearwall load-carrying component.
                                                  The WBC (coiled WB) multiple product dispenser pack weighs less than
                                                  40 pounds, making storage and transportation easy. WB106C — 15 pieces                                                                                   WBC
                                                  per roll, WB126C — 12 pieces per roll, WB143C — 10 pieces per roll.
                                                                                                                                                  Break off WBC at predetermined length
                                                  The RCWB features a rolled edge (the TWB has two rolled edges) for extra
                                                  strength and safety.
                                                  Material: WB and WBC — 16 gauge; TWB — 22 gauge; RCWB — 20 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  WB and WBC:                                                                                                                       L
                                                                                                                                                              Rolled
                                                  •• Install in “X” pairs or in opposing “V” fashion.                                                       edges for
                                                                                                                                                             strength
                                                  •• Use with 16" or 24" o.c. 2x4 (min.) studs.                                                             and safety
                                                  RCWB and TWB:
                                                  •• Use with 16" o.c. studs.
                                                  •• Use minimum of 2x4 studs with TWB.                                                                                                     Rolled
                                                                                                                                                                                           edge for
                                                  •• Use minimum of 2x6 studs with RCWB (2x4 min. for interior,                                                                            strength
                                                     non-bearing wall).                                                                         TWB                                       and safety

                                                  •• Establish a run-line using the bracing as a straight edge. Single cut a saw
                                                     kerf 5⁄8" deep (TWB) or 1 1⁄8" deep (RCWB) along the run line. If the wall is                                           RCWB
                                                     pre-framed on the floor, place the part into the saw kerf, and put one nail
                                                     into the top plate. Tilt the wall up and plumb before nailing off top plate,
                                                     bottom plate and studs according to the nailing schedule.
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                     Model                     Wall Height               Fasteners (in.)               Code
                                                                      L
                                                      No.                      and Angle           Plates                Studs         Ref.
                                                    WB106         9'-5 5/8"      8' @ 60      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                    WB106C         9'-6"         8' @ 60      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    TWB10          9'-9"         8' @ 55      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    RCWB12         11'-4"        8' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    WB126         11'-4 3/8"     8' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    WB126C        11'-4 3/4"     8' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    TWB12          11'-4"        8' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2    IBC,
                                                    RCWB12         11'-4"        9' @ 53      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2   FL, LA




                                                                                                                                                                                                                Miscellaneous
                                                    WB126         11'-4 3/8"     9' @ 53      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    WB126C        11'-4 3/4"     9' @ 53      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    TWB12          11'-4"        9' @ 53      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    WB143C         14'-3"       10' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    RCWB14         14'-2"       10' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                    TWB14          14'-2"       10' @ 45      (2) 0.162 x 3 1/2    (1) 0.131 x 2 1/2
                                                  1. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                                                                                                                  Typical RCWB Installation
                                                     See pp. 21–22 for fastener information.




                                                                                                                                                                  Wall
                                                                                                                                                                  bracing
                                                                                  Wall                                                                            angle
                                                                                 height



                                                                                                                                                                WB or WBC Wall
                                                                                                                                                                Bracing “X” and
                                                                                                                                                                “V” Applications
                                                                                                                                                                                                                   305
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 307 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                NCA/TB/LTB
                Bridging
                NCA — Nailless installation eliminates callbacks for nail squeaks. Designed                                 Space bridging to avoid contact noises.
                for secure grip before the drive-home blow, and deeper prong penetration.
                Precision-formed into a rigid “V” section.
                TB — Tension-type bridging with maximum nailing flexibility. Use just two
                of the seven nail holes at each end.                                                                NCA2x8-16, 2x10-16, 2x12-16 models only
                LTB — Staggered nail pattern accommodates 2x8 and 2x10 joists. Use
                just two of the six nail holes at each end. LTB40 has rigid prongs that install
                easily into the joist, and embossments that allow crisp bends.
                Material: LTB — 22 gauge; NCA and TB — 20 gauge
                (except NCA2x12-16 — 18 gauge)                                                                                             NCA
                Finish: Galvanized
                Installation: • Support floor joists with a depth-to-thickness ratio of six or
                more with bridging at intervals not exceeding 8'. If span is greater than 8',
                install on 2x8 or larger joists. If span is greater than 16', use more than one pair.                                       TB
                •• Tension bridging works only in tension, so must be used in cross pairs.
                •• Install bridging tightly; loose installation may allow floor movement.
                •• NCA may be installed before or after sheathing, from the top or bottom.                                                LTB20
                   Simply locate the bend line approximately 1" from the joist edge.
                •• NCA has nail holes in one end for use if a prong is bent during installation.
                   Fully seat nails (0.131" x 1 1⁄2") if they are used; otherwise, they may lead
                   to squeaks.
                                                                                                                                          LTB40
                •• TB requires two 0.148" x 1 1⁄2" fasteners per end.
                •• LTB requires two 0.113" x 2" nails per end.
                Codes: See p. 12 for Code Reference Key Chart
                Code Reference: IRC 2012/2015/2018 — R502.7.1, R802.8.1

                Tension Bridging for I-Joists                                                                      2x8                                            Two to three
                                                                                                                     or                                           times faster
                  Joist                                Joist Spacing (in.)                                         2 x 10
                 Height                                                                                                                    16"                    installation
                            12        16    19.2     24        30         32       36      42      48        Typical LTB20               centers
                  (in.)                                                                                                                                           than wood
                   9 1/2   TB20      TB27   TB27   TB30       TB36     TB36       TB42    TB48    TB54        Installation                                        bridging.
                   10      TB20      TB27   TB27   TB30       TB36     TB36       TB42    TB48    TB54
                  11 7/8   TB20      TB27   TB27   TB30       TB36     TB36       TB42    TB48    TB54
                   12      TB20      TB27   TB27   TB30       TB36     TB36       TB42    TB48    TB54




                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                   14      TB27      TB27   TB27   TB36       TB36     TB42       TB42    TB48    TB54
                   16      TB27      TB27   TB30   TB36       TB42     TB42       TB42    TB48    TB54
                   18      TB27      TB30   TB30   TB36       TB42     TB42       TB48    TB54    TB56
                   20      TB30      TB30   TB36   TB36       TB42     TB42       TB48    TB54    TB56
                                                                                                                 Typical NCA
                   22      TB30      TB36   TB36   TB36       TB42     TB42       TB48    TB54    TB56
                                                                                                                  Installation
                   24      TB36      TB36   TB36   TB42       TB42     TB48       TB48    TB54    TB56
                   26      TB36      TB36   TB36   TB42       TB48     TB48       TB48    TB54    TB60
Miscellaneous




                   28      TB36      TB36   TB42   TB42       TB48     TB48       TB54    TB54    TB60
                                                                                                                                                   Install from below
                   30      TB36      TB42   TB42   TB42       TB48     TB48       TB54    TB56    TB60
                                                                                                                                                   as shown, or from
                   32      TB42      TB42   TB42   TB42       TB48     TB48       TB54    TB56    TB60                                             above. Drive upper
                                                                                                                                                   end into joist
                                                                                                                                                   approximately 1"
                Tension Bridging for Solid Sawn Lumber                                                                                             from the top.
                 Joist     Spacing           NCA                     TB                  LTB      Code
                 Size        (in.)     Model No.   L (in.)    Model No. L (in.)      Model No.    Ref.
                  2x10       12       NCA2x10-12    12 1/2      TB20      20            —
                  2x12       12       NCA2x12-12    13 5/8      TB20      20            —
                  2x14       12       NCA2x8-16     15 1/4      TB27      27            —
                  2x16       12       NCA2x10-16   15 13/16     TB27      27            —
                  2x8        16       NCA2x8-16     15 1/4      TB27      27        LTB20 or 40
                  2x10       16       NCA2x10-16   15 13/16     TB27      27        LTB20 or 40            For all bridging avoid
                                                                                                   IBC,      contact between
                  2x12       16       NCA2x12-16    16 7/8      TB27      27            —
                                                                                                  FL, LA    steel members (this
                  2x14       16           —          —          TB27      27            —
                                                                                                           may cause squeaks).
                  2x16       16           —          —          TB27      27            —
                  2x10       24           —          —         TB30       30            —
                  2x12       24           —          —         TB30       30            —
                  2x14       24           —          —         TB36       36            —
                  2x16       24           —          —         TB36       36            —                                                  Typical TB Installation
306
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 308 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  RTA/RTB/RTC/RTF/RTR/RTT/RTU/FWH
                                                  Rigid Tie Connectors  ®



                                                  Rigid Tie connector products are great utility connectors used to
                                                  connect wood members together in a variety of ways. See the
                                                  table and drawings for possible wood member connections.
                                                  Material: RTC44 — 14 gauge; RTA 2 — 16 gauge;
                                                  RTR and RTB — 20 gauge; all others — 18 gauge
                                                  Finish: Galvanized. Some products available in ZMAX® coating;
                                                  see Corrosion Information, pp. 13–15.
                                                  Installation:
                                                                                                                                                        WBSK                              RTC2Z
                                                  •• Use all specified fasteners; see General Notes                                          The Workbench/Shelving Kit is a
                                                  •• Always follow manufacturer’s instructions when using                                    fast-easy way to build a workbench
                                                     power tools and building equipment                                                      and many other DIY-type projects
                                                                                                                                             that need a four-corner base. Visit
                                                  Codes: See p. 12 for Code Reference Key Chart                                              diydoneright.com for more information.



                                                      These products are available with additional corrosion
                                                      protection. For more information, see p. 15.

                                                       Many of these products are approved for installation with Strong-Drive®
                                                       SD Connector screws. See pp. 335–337 for more information.                                                                              RTR

                                                                                            Fasteners (Total)                Allowable Loads
                                                        Model     Post Joist                      (in.)                          (DF/SP)     Code
                                                         No.      Size Size                                                   Floor    Roof  Ref.
                                                                                        Post                 Joist
                                                                                                                              (100)    (125)
                                                       FWH2       2x        2x    (8) SD #8 x 1 1/4     (8) SD #8 x 1 1/4     N/A     N/A
                                                                                                                                                                RTC2Z
                                                       RTA12       1x       1x    (4) SD #8 x 1 1/4     (4) SD #8 x 1 1/4     N/A     N/A
                                                                                                                                                              Installation
                                                       RTA2Z      2x        2x    (4) SD #9 x 1 1/2     (4) SD #9 x 1 1/2     150     150    —
                                                       RTA4       4x        4x    (7) SD 8 x 1 1/4      (5) SD #8 x 1 1/4     N/A     N/A
                                                       RTB22      2x        2x     (4) SD 8 x 1 1/4     (4) SD #8 x 1 1/4     N/A     N/A
                                                       RTC22Z     2x        2x    (5) SD #9 x 1 1/2     (6) SD #9 x 1 1/2     775     775
                                                                                  (6) SD #8 x 1 1/4     (6) SD #8 x 1 1/4     300     375
                                                                                                                                                                                      RTR Installation
                                                       RTC2Z      2x4       2x    (6) 0.148 x 1 1/2     (6) 0.148 x 1 1/2     710     875                             RTA2Z
                                                                                                                                                                      Installation
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                  (6) SD #9 x 1 1/2     (6) SD #9 x 1 1/2    1,025   1,260
                                                                                 (14) SD #8 x 1 1/4     (8) SD #8 x 1 1/4     650     810
                                                       RTC42      4x4       2x   (14) 0.162 x 3 1/2     (8) 0.148 x 1 1/2    1,975   2,430   IBC,
                                                                                                                                              FL,
                                                                                 (14) SD #10 x 1 1/2   (8) SD #10 x 1 1/2    2,420   3,030    LA
                                                                                 (14) 0.148 x 3 1/4    (15) 0.148 x 3 1/4    1,770   2,140
                                                       RTC44      4x4       4x   (14) 0.162 x 3 1/2    (15) 0.162 x 3 1/2    2,085   2,530




                                                                                                                                                                                                              Miscellaneous
                                                                                 (14) SD #10 x 1 1/2   (15) SD #10 x 1 1/2   2,420   3,030
                                                       RTF2Z      2x4       2x    (4) SD #9 x 1 1/2     (8) SD #9 x 1 1/2     685     855
                                                       RTT22Z     2x        2x    (3) SD #9 x 1 1/2     (7) SD #9 x 1 1/2     500     500
                                                       RTR        2x        2x    (2) SD #8 x 1 1/4     (4) SD #8 x 1 1/4     N/A     N/A
                                                                                                                                             —
                                                       RTU2       2x        2x    (2) SD #8 x 1 1/4     (4) SD #8 x 1 1/4     N/A     N/A
                                                      1. Allowable loads must be equally distributed on both joists.                                        FWH 2 Installation           RTB22 Installation
                                                      2. Fasteners: Nail dimensions in the table are diameter by length.
                                                         SD and SDS screws are Simpson Strong-Tie® Strong-Drive® screws.
                                                         See pp. 21–22 for fastener information.




                                                                                                                                                 RTC44 Installation
                                                                                                  RTU2 Installation                                                                   RTF2Z Installation
                                                                                                                                                  (RTC2Z similar)

                                                                                                                                                                                                                 307
                                                                                                                             UPDATED 06/01/19
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 309 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                SBV/CF-R
                Shelf Brackets / Concrete Form Angles
                Use the SBV for shelving, counter brackets window ledge supports,
                at a very competitive price.
                                                                                                                     1013
                                                                                                                         ⁄16"
                The CF-R is used where a moderate-size shelf bracket and
                reinforcing angle is needed. When used for tilt-up perimeter forming,
                the nail hole placement ensures substantial reuse.
                Material: 16 gauge                                                               815⁄1
                                                                                                      6"
                Finish: Galvanized
                Installation: • Use all specified fasteners. See General Notes.
                •• SBV — Reversible for nominal 10" or 12" shelves of any thickness.
                                                                                                                      SBV
                •• CF-R (Retail Pack) — Recommended spacing is 36" for 2x’s
                   and 18" for 1x’s. Use the 5" leg for 6" lumber and the 6" leg for
                   8" lumber. Holes are sized for 1⁄4" fasteners or 0.148"-diameter nails
                   or #9 Strong-Drive® SD Connector screws.
                Codes: See p. 12 for Code Reference Key Chart

                                                                                                                                    1013
                                                                                                                                        ⁄16"


                    Model            Fasteners            DF/SP Allowable            Code
                     No.                                  Downloads (100)            Ref.                  815⁄1
                                        Stud                                                                    6"

                    CF-R           (3) 1/4" x 2" SDS            135
                                                                                      —
                    SBV            (4) 1/4" x 2" SDS            130
                                                                                                                                           Typical SBV
                1. Fasteners: Nail dimensions in the table are diameter by length.
                                                                                                                                           Installation
                   SDS screws are Simpson Strong-Tie® Strong-Drive® screws.
                   See pp. 21–22 for fastener information.




                DS




                                                                                                                                                          C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                Drywall Stop
                Eliminates costly blocking at top plate, end walls,
                and corners. A typical residence will use several
                hundred of these inexpensive clips with a
                substantial savings in blocking and labor.
Miscellaneous




                The installation prongs provide even more
                labor savings.
                Material: 20 gauge
                Finish: Galvanized
                Installation:
                •• 16" on center or less, using 0.131" x 2 1/2" nails
                •• DS should not be used where gypsum board
                   is used for structural loads                                             DS                              Typical DS
                                                                                                                            Installation
                Code Ref.: IP6, FL, L26




308
                                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 310 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  SD
                                                  Wafer-Head Screw
                                                  The #8 x 1 1⁄4" SD wafer-head screw is ideal for miscellaneous
                                                  fastening applications. The needle point ensures fast starts,
                                                  and a deep #2 Phillips drive reduces cam-out and stripping.
                                                  Material: Heat-treated carbon steel
                                                  Finish: Electro-galvanized
                                                  Codes: See p. 12 for Code Reference Key Chart

                                                  Warning: Industry studies show that hardened fasteners
                                                  can experience performance problems in wet or corrosive                                                             11/4"
                                                  environments. Accordingly, use the #8 x 1 1⁄4" SD wafer-head
                                                  screw in dry, interior and non-corrosive environments only.




                                                                                               DF/SP Allowable Loads           SPF/HF Allowable Loads
                                                                                                                                                                                    11/4"
                                                        Model                 Size                                                                             Code           Wafer-Head
                                                         No.                  (in.)                  Shear (100)                      Shear (100)              Ref.
                                                                                                   Steel Side Plate                 Steel Side Plate                            Screw
                                                                                                   10 ga. or Greater                10 ga. or Greater                    (not for structural
                                                                                                                                                                           applications)
                                                     SD8 x 1.25-R           5/32 x 1 1/4                   50                              45                   —

                                                  1. The wafer-head SD8x1.25 wood screw requires 3/4" minimum penetration. Do not use
                                                     SD8x1.25 screws with structural connectors unless specified and stated in this catalog.




                                                  RC
                                                  Ripper Clip
                                                  The ripper clip is designed to connect ripped 2x framing to the top of
                                                  another wood joist.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Material: 20 gauge
                                                  Finish: Galvanized
                                                                                                                                                                                                  RC 1.56
                                                  Installation:
                                                                                                                                                                                                  (others similar)
                                                  •• Use all specified fasteners; refer to General Notes                                                                                          U.S. Patent
                                                                                                                                                                                                  5,603,580
                                                  •• Attach RC to ripper, then attach ripper/RC assembly to roof joist




                                                                                                                                                                                                                     Miscellaneous
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                                                               Fasteners                  Allowable
                                                     Model         W                              (in.)                   Uplift Load                   Code
                                                                                                                                         F1      F2
                                                      No.         (in.)                                                                                 Ref.
                                                                                      Ripper               Joist            (160)
                                                    RC1.56        1 9/16
                                                    RC1.81        1 13/16      (2) 0.148 x 1 1/2      (2) 0.148 x 1 1/2      205         240    205     —
                                                    RC2.1           2 1/8
                                                  1. Allowable loads are for DFL ripper members.
                                                  2. Uplift loads have been increased for earthquake or wind loading with
                                                     no further increase allowed. Reduce where other loads govern.
                                                  3. Designer to consider stability/blocking requirements for system, if necessary.                                                Typical RC
                                                  4. Spacing of RC per Designer.                                                                                                   Installation
                                                  5. Fasteners: Nail dimensions in the table are listed diameter by length.
                                                     See pp. 21–22 for fastener information.




                                                                                                                                                                                                                        309
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 311 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                GT
                Gazebo Tie
                The GT Gazebo Tie series adds strength and rigidity
                to three-, six- and eight-sided gazebo connections.
                GT2Z — Connects 2x rafter and top plate to
                post in six-sided gazebo. Adds strength and
                rigidity to 3-way connection.                                                                                                      PSON
                                                                                                                                               SIM ng-Tie
                                                                                                                                                         ®



                                                                                                                                               Stro GT8Z    gs:
                                                                                                                                                       arnin /info
                                                                                                                                                    &W     m
                                                                                                                                               Use gtie.co


                GT6Z — Connects six 2x rafters at top of                                                                                        stron




                six-sided gazebo.
                GT8Z — Connects eight 2x rafters at top of
                eight-sided gazebo.
                GTFZ — Connects bottom 2x rim joists to post                                                                                       GT8Z
                in six-sided gazebo. Allows installation over post                                    GT2Z
                base for adjustable height of rim joists.
                Material: GT6Z, GT8Z — 18 gauge;
                GT2Z, GTFZ — 16 gauge
                Finish: ZMAX®; also available in black powder coat
                (add “PC” to model no.). See Corrosion Information,
                pp. 13–15.
                Installation:
                •• Use all specified fasteners. See General Notes.
                                                                                                                                                                     GT6Z
                •• Minimum 2x6 rafter size.                                                             GTFZ



                                          Fasteners (in.)
                 Model                                                    Code
                  No.                                                     Ref.
                           Rafter or Rim Joist     Top Plate or Post
                             (8) 0.148 x 1 1/2       (4) 0.148 x 1 1/2
                  GT2Z
                             (8) SD #9 x 1 1/2       (4) SD #9 x 1 1/3
                             (18) 0.148 x 1 1/2             —
                  GT6Z
                            (18) SD #9 x 1 1/2              —
                                                                          —
                             (24) 0.148 x 1 1/2             —
                  GT8Z
                            (24) SD #9 x 1 1/2              —




                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                             (10) 0.148 x 1 1/2     (10) 0.162 x 3 1/2
                  GTFZ
                            (10) SD #9 x 1 1/2      (10) SD #10 x 2 1/2
                1. Fasteners: Nail dimensions in the table are
                   diameter by length. SD and SDS screws are                       Roofing not                      Typical GT6Z Installation
                   Simpson Strong-Tie® Strong-Drive® screws.                     shown for clarity.
                   See pp. 21–22 for fastener information.
                                                                                                                     (GT8Z Installation similar)
                                                                                  6'-0" max.
Miscellaneous




                                                                                                               12
                                                                                                                     5 min.

                                                                                                                                                                            Post

                                                                                                                                                                                   Rim joist




                                                                                                                                                                                    Column
                                                                                                                                                                                    base by
                                                                                                                                                                                    Designer



                           Typical GT2Z
                            Installation

                                                                                                                                                   Typical GTFZ
                                                                                                                                                    Installation

310
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 312 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  PSCL/PSCA
                                                  Panel Sheathing Clips
                                                  Simpson Strong-Tie panel sheathing clips are used to brace unsupported
                                                  sheathing edges and provide a 1/8" gap to address shrinkage and                                                                                                                        1"
                                                  expansion of roof sheathing.                                                                                          11/4"
                                                  Material: 20 gauge
                                                  Finish: Galvanized
                                                  Installation:
                                                  •• Use the same size sheathing clip as the panel thickness
                                                  •• Maximum spans may be reduced for low slopes or high uniform
                                                     loads; refer to sheathing manufacturer’s installation instructions                                                                                                                           A
                                                                                                                                                                                                                                              PSC
                                                                                                                                                                                                                                                32
                                                  Codes: See p. 12 for Code Reference Key Chart                                                                                                                                               15/
                                                                                                                                                                  PSCL                                                  PSCA
                                                            Panel                          Maximum Roof Sheathing Span
                                                   Span                     Model                                           No. of Clips   Code
                                                          Thickness
                                                   Rating                    No.             With Clip       Without Clip    Per Span      Ref.
                                                             (in.)
                                                    24/0        3/8        PSCL3/8              24               20              1
                                                   24/16        7/16       PSCA7/16             24               24              12
                                                   24/16        7/16       PSCL7/16             24               24              1
                                                   32/16       15/32       PSCA15/32            32               28              12
                                                   32/16       15/32       PSCL15/32            32               28              1                                      Prov
                                                                                                                                                                              id
                                                                                                                                                                         1
                                                                                                                                                                          ⁄8" g es
                                                   32/16        1/2        PSCA1/2              32               28              12        —                                   ap
                                                   32/16        1/2        PSCL1/2              32               28              1
                                                   40/20        5/8        PSCA 5/8             40               32              12
                                                   40/20        5/8        PSCL5/8              40               32              1
                                                   40/20       19/32       PSCL19/32            40               32              1
                                                   48/24        3/4        PSCL3/4              48               36              2
                                                  1. Span rating and Maximum Roof Sheathing Spans are for reference only.                                                            Typical PSCL Installation
                                                     Refer to 2015 IBC Table 2304.8 (3) for additional important information.                                                             (PSCA similar)
                                                  2. Maximum roof sheathing span with a single PSCA is 28". For spans > 28",
                                                     use two PSCAs.




                                                  MP
                                                  Mending Plates
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  Versatile and easy-to-use mending plates for wood-
                                                  to-wood connections. No nails or notching of wood                                                    L
                                                  required. For non-structural applications only; not
                                                                                                                                                           M




                                                  for truss applications.
                                                                                                                                                           EN
                                                                                                                                           NO




                                                                                                                                                              DIN
                                                                                                                                            T




                                                                                                                                                                 G
                                                                                                                                             FO




                                                  Material: 20 gauge




                                                                                                                                                                                                                                                      Miscellaneous
                                                                                                                                                                    PL
                                                                                                                                                R




                                                                                                                                                                      AT
                                                                                                                                                TR




                                                                                                                                                                        E
                                                                                                                                                    US




                                                  Finish: Galvanized                                                                  W
                                                                                                                                                      SE
                                                                                                                                                      S




                                                  Installation:
                                                  •• Place plate over two pieces of aligned wood
                                                                                                                                            MP36
                                                                                                                                                                                                                         MENDING PLATE




                                                     with arrows aligned at joint
                                                                                                                                                                                                      NOT FOR TRUSSES




                                                                                                                                      (other sizes similar)
                                                  •• Place a wood block over the mending plate and
                                                     hammer the wood block to embed the prongs
                                                  Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                                                 Typical MP Installation



                                                     Model             Dimensions (in.)              Code
                                                      No.              W               L             Ref.
                                                                                                                                                            SIMPSO
                                                                                                                                                           Strong N®
                                                                                                                                                                 -Tie

                                                      MP14             1               4
                                                      MP24             2               4                 —                                                                                   Pallet Repair
                                                                                                                                                                                             Application
                                                      MP36             3               6
                                                  1. Connectors are not load rated.

                                                                                                                                                                                                                                                         311
                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 313 of 341
                Simpson Strong-Tie® Wood Construction Connectors

                TP/TPA
                Tie Plates
                TPs are nail-on tie plates. TPAs are flanged for added support.
                Material: 20 gauge
                Finish: Galvanized
                Installation:
                • Holes are sized for 0.131" x 2 1⁄2" nails or 0.131" x 1 1⁄2" nails
                Codes: See p. 12 for Code Reference Key Chart


                        Many of these products are approved for installation with Strong-Drive®
                        SD Connector screws. See pp. 335–337 for more information.

                    Model                 Dimensions (in.)            Number of           Code                                                      TPA
                     No.                 W               L            Nail Holes          Ref.
                    TP15               1 13/16           5               13
                    TPA37               3 1/2            7               32
                    TPA39               3 1/2            9               41
                    TP35                3 1/8            5               23
                    TP37                3 1/8            7               32
                    TP39                3 1/8            9               41
                    TP311               3 1/8           11               50
                    TP312               3 1/8           12               54                —
                    TP316               3 1/8           16               72
                    TP45                4 1/8            5               30
                    TP47                4 1/8            7               42                                                                          TP
                    TP49                4 1/8            9               54
                    TP411               4 1/8           11               66
                    TP57                5 3/4            7               60
                    TPA57                5               7               49
                1. Connectors are not load rated.



                J/JP
                Floor Beam Levelers




                                                                                                                                                                                                   C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                Jack piers and standard floor beam levelers offer unique
                leveling simplicity during and after construction.
                Material: 12-gauge plates; 3⁄4" threaded rod;
                1 1⁄16" O.D. steel pipe                                                            thre                      Optional
                                                                                                       aded                    drill
Miscellaneous




                Finish: None                                                                                  rod            through

                Installation:                                                                                       Keep
                                                                                                                        er
                •• Use all specified fasteners; see General Notes                                                    nut          "
                                                                                                                              Dx4
                •• Holes are provided for installation with (4) 0.148" x 11⁄2" nails                                          hole

                •• Do not use J/JPs for dynamic jacking of structures,                                                                                                                     Any t
                                                                                                                                                                                              h
                                                                                                                                                                                          heig
                   such as houses
                Codes: See p. 12 for Code Reference Key Chart
                                                                                                                                                                Dx4
                                                                                                                                                                hole"
                                                                                                  J57 Floor Beam                        (An                                       Anyth
                                   Dimensions               Allowable                                                                      y)
                                                                                                      Leveler                                                                   leng
                 Model            H      Threaded         Bearing Loads            Code
                  No.       (Min.–Max.) Rod Length       (DF/SP/SPF/HF)            Ref.                                                         Two Methods
                                (in.)      (in.)               (100)                                                                               of JP44
                                                                                                                                                 Installation           (An
                  JP44          2–4           4 3/4           4,440                                                                                                        y)
                                                                                    —
                  J57           5–7             4             4,380
                1. Post design by Designer. See strongtie.com/post for post
                   allowable loads.
                2. Loads may not be increased for duration of load.
                3. Fasteners: Nail dimensions in the table are listed diameter by
                   length. See pp. 21–22 for fastener information.
312
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 314 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  IS
                                                  Insulation Supports
                                                  The insulation supports are cut from carbon steel
                                                  spring wire for optimum flexibility and strength.
                                                  Mitered tips dig into the wood, securing itself and
                                                  insulation when installed between joists.
                                                  Material: 14 gauge
                                                  Finish: None
                                                  Installation:
                                                  •• Install between joists. IS16 for 16" o.c. spacing;
                                                     IS24 for 24" o.c. spacing. Follow insulation
                                                     manufacturer’s installation instructions.
                                                  •• Wear safety glasses, gloves and other                                                     IS16
                                                     appropriate safety equipment.                                                        (IS24 similar)
                                                  Codes: See p. 12 for Code Reference Key Chart




                                                      Model                  Length          Joist     Code
                                                                  Diameter
                                                       No.                    (in.)         Spacing    Ref.

                                                    IS16-R100       0.08       15 1/2       16" o.c.
                                                                                                       —
                                                    IS24-R100       0.08      23 1/2        24" o.c.
                                                                                                                                                                            Typical IS Installation




                                                  CSC/FSS
                                                  Ceiling Support Clip / Furring Stabilizer Strap
                                                  Provides 1" separation between the furring                                                                                                      3⁄4"
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  channel and joist to allow for the use of
                                                  Thermafiber® insulation and the attachment                             CSC
                                                  of the furring channel to all joists. Provides                                                         FSS
                                                  an efficient sound barrier, and a one-hour
                                                  UL-listed fire rating.
                                                  •• UL-listed. See Underwriters Laboratory,
                                                     Inc. Design No. L530 for USG gypsum




                                                                                                                                                                                                               Miscellaneous
                                                     board and Weyerhaeuser/TJI® joists.                                                                                                                 6"
                                                  •• Check ICC-ES reports for individual                                                               Furring
                                                     I-joist manufacturer approvals.                                                                   channel        CSC
                                                                                                                   1"
                                                  Material: 24 gauge (minimum)                                Thermafiber ®
                                                                                                                 (USG)
                                                  Finish: Galvanized                                                            Gypsum board ceiling
                                                  Installation:                                                               Typical CSC and
                                                  •• For CSC use (1) 0.131" x 1 1⁄2" nail                                     FSS Installation
                                                                                                                        Thermafiber® and TJI® are
                                                  •• For FSS use #8 self-tapping steel screw                             registered trademarks of
                                                     (not provided) into channel, twist 90°,                                                                                                    FSS
                                                                                                                        US Gypsum Company and                    Furring Channel           (see Installation
                                                     bend upward and fasten to the side of                              Weyerhaeuser, respectively.                   Detail                   Notes)
                                                     joist bottom flange with screw or nail




                                                                                                                                                                                                                  313
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 315 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Outdoor Accents                                       ®




                      Decorative Hardware
                      The Outdoor Accents decorative hardware product line
                      features connectors and fasteners that bring beauty
                      and strength to custom outdoor living structures. The
                      Mission Collection® adds a hint of southwestern flair.
                      Outdoor Accents post bases secure wood columns
                      to concrete while providing a 1" stand-off height that
                      helps reduce decay. These bases accommodate                                                                 H
                      lumber in both nominal and rough sizes. Optional                                                                                                         H
                      decorative side plates are available to give the look
                      of a four-sided post base.
                      The Outdoor Accents structural screw reduces
                      installation time by driving easily without predrilling.                                                   B
                      When combined with the load-rated hex-head washer,
                      the solution delivers the appearance of a bolt while
                                                                                                          W
                                                                                                                                                            W
                      providing the easy installation and convenience of a
                      screw for the installer.
                                                                                                                                                          APB
                                                                                                           APLH
                      Outdoor Accents angles make connections between                                   (APHH similar)
                      beams and posts stronger and provide more consistent,
                      straight corners for a variety of outdoor projects. Flat
                      T and L straps provide reinforcement for connections                                                                           L                    W1
                      where one lumber piece intersects another at a 90°
                      angle. The deck joist tie attaches 2x joists to the side of                                L
                      4x or larger support posts. The angles, straps and ties
                      are also installed with the Outdoor Accents structural                                                                                                       W2
                      screws and hex-head washers.
                                                                                                                                                                   APA6
                      The Mission Collection also features gable plates
                      and decorative washers to add decorative flair to any
                      outdoor living project.                                                 W1
                      Material: See tables                                                                                                       L                   W1
                      Finish: ZMAX® with black powder coat
                      Installation:
                      •• Use all specified fasteners; see General Notes                                                                                                            W2
                                                                                                   W2




                      •• Use of the Outdoor Accents connectors requires the
                         use of Hex-Head Washer (STN22) with Structural                                              APA6                                     APA21
                         Wood screw (SDWSDBB). Some items require                                              (others similar)




                                                                                                                                                                                        C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                         Strong-Drive® SD Connector screws.                                                   U.S. Patent Pending

                      Codes: See p. 12 for Code Reference Key Chart




                                                         L
Decorative Hardware




                                              22
                                             W



                                                     2
                                                   31

                                                                 22
                                                             W



                                                                        2
                                                                      31




                                                                                H

                                                                                                                                                                    APA21 with
                                                                 22
                                                             W
                                                                                                                     W22




                                                                        2                                            312
                                                                      31




                                                                                                                                                                    SD10112DBB
                                                                                                                           W22




                                                                                                                           312




                                                             W
                                                                                                                                      Typical APA21 Installation
                                      Typical APL4 Installation




                                                                                    Typical APB Installation
314
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 316 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Outdoor Accents                                             ®




                                                  Decorative Hardware
                                                  Post Bases
                                                                         Ga.            Dimensions (in.)                        Fastener Qty.             DF/SP Allowable Loads
                                                      Model                                                                                                                           Code
                                                       No.                                                                                                 Uplift       Down          Ref.
                                                                  Base     Strap        L             W             H       Column         Anchor
                                                                                                                                                           (160)        (100)
                                                    APB44          16          12       3            3 9/16         7             4         (1) 5/8        1,035        6,725
                                                    APB44R         16          12       3            4 1/16        6 3/4          4         (1) 5/8        1,035        6,725
                                                    APB66          12          12       5            5 1/2         7 1/2          4         (1) 5/8        1,260       11,450                                                                                           W22             W22
                                                                                                                                                                                                               W22



                                                    APB66R         12          12       5              6           7 1/4          4         (1) 5/8        1,260       11,450
                                                                                                                                                                                                                                                                        312             312
                                                                                                                                                                                                               312



                                                                                                                                                                                     IBC, FL
                                                    APB88          14          12       7            7 1/2        10 9/16         8         (2) 5/8        2,670       22,255                                  W22
                                                                                                                                                                                                                                                                                              H
                                                    APB88R         14          12       7              8          10 5/16         8         (2) 5/8        2,670       22,255                                  312




                                                    APB1010        14          12       9            9 1/2         11             8         (2) 5/8        2,365       23,725
                                                    APB1010R       14          12       9             10          10 3/4          8         (2) 5/8        2,365       23,725
                                                  1. Uplift loads have been increased for earthquake or wind loading with no further increase
                                                     allowed. Reduce where other loads govern.                                                                                                                 L                                                                    L
                                                  2. Downloads may not be increased for short-term loading.
                                                  3. Specifier is to design concrete and anchorage for uplift loads.
                                                                                                                                                                                                        Typical APB44                                Typical APB66
                                                  4. Downloads shall be reduced where limited by capacity of the post.
                                                                                                                                                                                                          Installation                                 Installation
                                                  5. All post fasteners are Outdoor Accents® SDWS22312DBB structural wood screws
                                                     inserted through an STN22 washer.
                                                  6. Post bases do not provide adequate resistance to prevent members from rotating about
                                                     the base and therefore are not recommended for installations that lack top support
                                                     (such as fences or unbraced carports).
                                                  7. Fasteners sold separately.


                                                  Decorative Side Plates
                                                        Model                                    Dimensions (in.)                              Fastener Qty.
                                                                          Ga.
                                                         No.                                     W                            H                    Column
                                                                                                                                                                                            W22




                                                    APB44DSP                                     3                           6 3/4                                                          312

                                                                                                                                                                                                  W22




                                                                                                                                                      4
                                                                                                                                                                                                  312




                                                    APB66DSP                                     5                           7 1/4                                                          W22




                                                                                                                                                                                            312
                                                                                                                                                                                                                                                      W22




                                                                                                                                                                                                                                                      312




                                                                          12
                                                                                                                                                                                                  W22
                                                                                                                                                                                                                                         W22


                                                                                                                                                                                                  312
                                                                                                                                                                                                                                         312




                                                    APB88DSP                                     7                          10 5/16                                                                                                                   W22




                                                                                                                                                      8
                                                                                                                                                                                                                                                      312




                                                                                                                                                                                                                                         W22




                                                    APB1010DSP                                   9                          10 3/4
                                                                                                                                                                                                                                         312
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  1. All fasteners are a Simpson Strong-Tie® SDWS22312DBB inserted
                                                     through an STN22 washer. Quantities listed are for two parts.
                                                  2. Install top of decorative side plates flush to top of post base strap legs.
                                                     Decorative side plates installed on APB post bases will be raised up ¼" from                                                                                      APB88 with Optional
                                                     the bottom of the post base, while installations on rough models will not.                                                                                        Decorative Side Plate
                                                  3. Fasteners sold separately.


                                                                                                                                                                                                                                                     S
                                                  Deck Joist Tie


                                                                                                                                                                                                                                                                                                  Decorative Hardware
                                                                               Dimensions                              Fastener                            DF/SP Allowable                                                     W
                                                       Model                      (in.)                           Quantity and Length                        Down Loads           Code
                                                                   Ga.
                                                        No.                                                                                                Floor      Roof        Ref.                                         W22




                                                                                                                                                                                                                               312




                                                                               S    W       H                 Column                   Joist
                                                                                                                                                           (100)      (125)                                                    W22




                                                                                                                                                                                                                               312




                                                                                                                                                                                                                                     H               Typical
                                                   APDJT2-4         12     1 1/2    3       10                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340        IBC, FL
                                                                                                                                                                                                                                                     APDJT2-4
                                                                                                                                                                                                                         W22




                                                                                                                                                                                                                         312




                                                   APDJT1.75-4      12     1 3/4    3    9 3/4                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340          —                                                                Installation
                                                                                                                                                                                                                         W22




                                                                                                                                                                                                                         312




                                                   APDJT2R-4        12         2    3    9 1/2                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340
                                                                                                                                                                                  IBC, FL
                                                   APDJT2-6         12     1 1/2    5       10                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340                                                                                                               S

                                                   APDJT1.75-6      12     1 3/4    5    9 3/4                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340          —
                                                                                                                                                                                                                                                            W
                                                   APDJT2R-6        12         2    5    9 1/2                (2) 3 1/2"              (2) 5 1/2"           1,870     2,340        IBC, FL
                                                  1. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be                                                                                                                W22
                                                                                                                                                                                                                                                                              W22




                                                                                                                                                                                                                                                                              312




                                                     adjusted for load durations according to the code provided they do not exceed those in
                                                                                                                                                                                                                                                            312




                                                     the roof column.                                                                                                                                                                                                               H
                                                  2. Loads are per part.
                                                                                                                                                                                                            Typical
                                                                                                                                                                                                                                                                  W22




                                                  3. Joist fastener is an Outdoor Accents® SDWS22512DBB structural wood screw inserted
                                                                                                                                                                                                                                                                  312

                                                                                                                                                                                                                                               W22




                                                                                                                                                                                                                                               312




                                                     through an STN22 washer. Post fastener is an SDWS22312DBB structural screw                                                                          APDJT2-6
                                                     inserted through an STN22 washer.                                                                                                                  Installation
                                                  4. Fasteners sold separately.

                                                                                                                                                                                                                                                                                                      315
                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 317 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Outdoor Accents                                            ®




                      Decorative Hardware
                      Light Joist Hanger
                                                                Dimensions (in.)               Fastener Qty.                   DF/SP Allowable Loads
                         Joist                                                                                                                                 Code
                                   Model No.        Ga.                                                               Uplift       Floor     Snow      Roof
                         Size                                   W            H         B      Header       Joist                                               Ref.
                                                                                                                      (160)        (100)     (115)     (125)                                                                                                                                          1015




                                  APLH24                      1 9/16      3 5/16
                         2x4                        14                                1 7/8     4           2          315         690       795        865                                                                                                                                      H    1015




                                  APLH24R                     2 1/16      3 1/16
                                  APLH26                      1 9/16       5 1/8                                                                                                                                                                                                                      1015




                         2x6
                                  APLH1.75/6        14        1 13/16      7 7/8      1 7/8     6           4          900         1,040     1,195     1,300
                        or 2x8                                                                                                                                 IBC, FL
                                  APLH26R                     2 1/16       4 7/8
                                  APLH210                     1 9/16         8                                                                                                                                                                                                         B
                        2x10                                                                                                                                                                                                                                                                          W
                                  APLH1.75/10       14        1 13/16      7 7/8      1 7/8     10          6         1,345        1,730     1,990     2,165
                       or 2x12
                                  APLH210R                    2 1/16       7 3/4
                      1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.                                                                                                                                        APLH210
                         Reduce where other loads govern.
                      2. All fasteners are Simpson Strong-Tie® SD10112DBB.
                      3. Fasteners sold separately.
                                                                                                                                                                                                                                                       W

                      Heavy Joist Hanger
                                                               Dimensions (in.)               Fasteners Qty.                   DF/SP Allowable Loads
                         Joist         Model                                                                                                                   Code
                                                   Ga.
                                                                                                                                                                                                                                                                  WS22




                         Size           No.                                                                           Uplift      Floor     Snow       Roof    Ref.
                                                                                                                                                                                                                                                                  312




                                                               W             H        B       Header       Joist
                                                                                                                      (160)       (100)     (115)      (125)                                                                                                      WS22




                                                                                                                                                                                                                                                                                       H
                                                                                                                                                                                                                                                                  312




                                   APHH46                     3 9/16      5 1/8
                                                                                                                                                                                                                                                                  WS22




                         4x6                                                                                                                                                                                                                                      312




                                                                                      3         6           2         1,165       2,280     2,280      2,280
                        or 4x8     APHH46R                    4 1/16      4 7/8
                                                    12                                                                                                         IBC, FL
                         6x10      APHH610                    5 1/2       8 1/2
                                                                                      3         14          6         4,140       5,880     6,760      7,350

                                                                                                                                                                                                                        F1
                        or 6x12                                                                                                                                                                                                                                   B
                                   APHH610R                     6         8 1/4
                      1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed.
                         Reduce where other loads govern.                                                                                                                                                                                 APHH610
                      2. All fasteners are Simpson Strong-Tie® SDS25300 to the header and SDWS22312DBB with STN22 to the joist.
                      3. Fasteners sold separately.




                                                                                                                                                                                                                                                                                                                 C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                                                                                  F1
                      Heavy Angles
                        Model                   Dimensions (in.)                        Fastener Qty.           DF/SP Allowable Loads         Code
                                  Ga.
                         No.                L            W1             W2           Column         Beam        Uplift (160)     F1 (160)     Ref.                                                                            W22



                                                                                                                                                                                                                              512




                                                                                                                                                                                                                                    W22



                                                                                                                                                                                                                W22                 512




                                                                                                                                                                                                                  512
                                                                                                                                                                         W22



                                                                                                                                                                         512
                                                                                                                                                                                                                        W22


                                                                                                                                                                                                                          512
                                                                                                                                                                                     W22




                        APA4      12        3         3 1/4              3              2            2              710           1,220
                                                                                                                                                                                     512




                                                                                                                                             IBC, FL                                                                                            W2
                        APA6      12        5         3 3/4             3 1/2           4            4             1,350          1,985                                                                                                                                                                      L
                      1. Allowable loads have been increased for wind or earthquake loading with no further increase
Decorative Hardware




                                                                                                                                                                                                                                                                                 W22




                                                                                                                                                                                                                                           W1
                                                                                                                                                                                                                                                                                 512




                         allowed. Reduce where other loads govern.                                                                                                                                                                                     W2
                                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                           W22



                                                                                                                                                                                                                                                                                           512




                      2. Connector table loads and fastener quanitities are listed for two parts. For single part
                                                                                                                                                                                                                                                            512
                                                                                                                                                                               W22



                                                                                                                                                                                                                                                                           2




                                                                                                                                                                                                   APA6
                                                                                                                                                                               512
                                                                                                                                                                                                                                                                         W2




                         installations, use half the listed values.                                                                                                                                       W22



                                                                                                                                                                                                          512
                                                                                                                                                                                                                                                                              512




                      3. All fasteners are Outdoor Accents® SDWS22312DBB structural wood screws inserted
                         through an STN22 washer.
                      4. Fasteners sold separately.



                      Light Rafter Tie
                        Model                   Dimensions (in.)                        Fastener Qty.           DF/SP Allowable Loads         Code
                                  Ga
                         No.                L            W1             W2           Column         Beam        Uplift (160)     F1 (160)     Ref.
                                                                                                                                                                                           1025




                                                                                                                                                                                                                                                                        W2
                                                                                                                                                                                                   1025




                       APA21      14       1 3/8          2             1 1/2             1          1              200            120       IBC, FL                     F1

                      1. Allowable loads have been increased for wind or earthquake loading with no further
                                                                                                                                                                                                                                                1025




                         increase allowed. Reduce where other loads govern.
                                                                                                                                                                                                                                                                                                 W1
                      2. Allowable loads are for a single part.
                      3. All fasteners are Outdoor Accents® SD10112DBB connector screws.                                                                                       APA21
                                                                                                                                                                                                                                                                              102
                                                                                                                                                                                                                                                                                 5




                      4. Fasteners sold separately.



316
                                                                                                                     UPDATED 06/01/19
                                                                                                                                                                                                                                           F1
                                                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 318 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Outdoor Accents                                                                        ®




                                                  Decorative Hardware
                                                                                                                                                                                                                                                                                                                                                                                                                                            F1
                                                  Beam-to-Column Ties and Flat Straps                                                                                                                                                                                                                                                                                                                                                                                                            L
                                                                                                         Dimensions (in.)                                                         Fastener Qty.            DF/SP Allowable Loads
                                                    Model                                                                                                                                                                                                                   Code
                                                                   Ga.                                                                                                                                 Uplift/Tension        F1
                                                     No.                                           W                        L                  H                        Column              Beam                                                                            Ref.
                                                                                                                                                                                                            (160)          (160)                                                                                                                                              W
                                                                                                                                                                                                                                                                                                                                                                                                                                            W22

                                                                                                                                                                                                                                                                                                                                                                                                                                            3.12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             W22

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3.12




                                                   APL4            12                               3             8 1/4                   8 1/4                                   2            4            1,155           670
                                                   APL6            12                               5             11 1/4                 11 1/4                                   4            6            1,905          1,340                                                                                                                                                                                                                                                                                                                   H
                                                                                                                                                                                                                                                                            IBC, FL
                                                   APT4            12                               3             13 1/2                  8 1/4                                   2            4            1,330          1,015                                                                                                                                                                                                                                                                                                           2¼" min.
                                                   APT6            12                               5             17 1/2                 11 1/4                                   4            8            2,130          1,425                                                                                                                                                                                                                                                                                             W22




                                                                                                                                                                                                                                                                                                                                                                        Typical APL4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3.12




                                                   APST412         12                               3             11 1/4                  —                                       —            4            1,505            —                                                                                                                                           Installation
                                                                                                                                                                                                                                                                              —
                                                   APST612         12                               5             11 1/4                  —                                       —            4            1,505            —
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                                     Reduce where other loads govern.
                                                  2. Connector table loads and fastener quanitities are listed for two parts. For single part installations,
                                                     use half the listed values.
                                                  3. All fasteners are Outdoor Accents® SDWS22312DBB structural wood screws inserted through an STN22 washer.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          F1
                                                  4. Fasteners sold separately.                                                                                                                                                                                                                                                                                                                                                                                       L


                                                  Gable Plates                                                                                                                                                                                                                                                                                                                              W22                                                                                                                                     W22

                                                                                                                                                                                                                                                                                                                                                                                            3.12                                                                                                                                    3.12




                                                                                                                                   Dimensions                                                                                          DF/SP                                                              W
                                                                                                                                                                                           Fastener Qty.
                                                                                                                                      (in.)                                                                                       Allowable Loads
                                                                                                                                                                                                                                                                                                                                                                                            W22                                                                                                                                     W22

                                                                                                                                                                                                                                                                                                                                                                                            3.12                                                                                                                                    3.12




                                                     Model                                  Roof           Angle                                                                                                                                    Code
                                                                    Ga.                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H
                                                      No.                                   Pitch          (deg.)                                                                                                                                   Ref.
                                                                                                                                                                                             Center Angled                             Uplift
                                                                                                                                 W             H                       L          Beam                                                                                                                                                                                                                                                                                                                                       2¼" min.
                                                                                                                                                                                             Column Struts                             (160)                                                                                                                                                                                                       W22

                                                                                                                                                                                                                                                                                                                                                                                                                                                   3.12
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 W22

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3.12




                                                   APGP612                                        6:12      27°                                                                                                                                                                                                 Typical APT6
                                                   APGP812                12                      8:12      34°                   5      20 1/2                        36             16           8       16                         3,925                     —                                                Installation
                                                   APGP1212                                 12:12           45°
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase allowed.
                                                     Reduce where other loads govern.
                                                  2. Connector table loads and fastener quanitities are listed for two parts. For single part installations,
                                                     use half the listed values.
                                                  3. Uplift loads apply to the connection between the center vertical post and the beam.
                                                  4. All fasteners are a Simpson Strong-Tie® SDWS22312DBB inserted through an STN22 washer.
                                                     Quantities listed are for two parts.                                                                        12
                                                                                                                                                                 12

                                                  5. Fasteners sold separately.
                                                                                                                                                                                                                                                                                21




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              312
                                                                                                                                                                                                                                                                                3

                                                                                                                                                                                                                                                                                     22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W22
                                                                                                                                                                                                                                                                                     W




                                                                                                                                                             12
                                                                                                                                                              12
                                                                                                                                                                                                                                                                                          21




                                                                                                                                                                                                                                                                                                                                                                                                                                                                312
                                                                                                                                                                                                                                                                                          3

                                                                                                                                                                                                                                                                                               22




                                                                                                                                                                                                                                                                                                                                                                                                                                                          W22
                                                                                                                                                                                                                                                                                               W
                                                                                                                                                                                                                                                                                          21




                                                                                                                                                                                                                                                                                                                                                                                                                                                                312
                                                                                                                                                                                                                                                    312




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                                                          3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        21
                                                                                                                                                                                                                                                                                               22




                                                                                                                                                                                                                                                                                                                                                                                                                                                          W22
                                                                                                                                                                                                                                                          W22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W
                                                                                                                                                                                                                                                                                               W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   22
                                                                                                                                                                                                                                                                                21




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              312
                                                                                                                                                                                                                                                                312




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3
                                                                                                                                                                                                                                                                                3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              21
                                                                                                                                                                                                                                                                                     22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W22
                                                                                                                                                                                                                                                                      W22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         W
                                                                                                                                                                                                                                                                                     W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         22
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                                                                                                                              W22       W22


                                                                                                            W22       W22                                                                                                                                                                                                                                         312   312




                                                                                                            312       312




                                                                                                                                                                                                                                                                                                                                                              W22       W22

                                                                                                                                                                                                                                                                                                                                                                  312   312




                                                                                                                                                                       W
                                                                                                                                                                                                                                                                                                                      W22
                                                                                                                                                                                                                                                                                                                                                                                                                    W22
                                                                                                                                                                                                                                                                                                                      312
                                                                                                                                                                                                                                                                                                                                                                                                                    312




                                                                                                                                                                                                                                                                                                                W22
                                                                                                                                                                                                                                                                                                                                                                                                                          W22
                                                                                                                                                                                                                                                                                                                312               W22
                                                                                                                                                                                                                                                                                                                                                                                                   W22                    312
                                                                                                                                                                                                                                                                                                                                  312
                                                                                                            W22       W22                                                                                                                                                                                                                                                                          312




                                                                                                            312       312

                                                                                                                                                                                                                                                                                                                            W22
                                                                                                                                                                                                                                                                                                                                                                                                              W22
                                                                                                                                                                                                                                                                                                                            312
                                                                                                                                                                                                                                                                                                                                                                                                              312
                                                                                W22
                                                                                                                                                     W22
                                                                                312
                                                                                                                                                     312




                                                                          W22
                                                                                                                                                           W22
                                                                          312               W22
                                                                                                                                         W22               312
                                                                                            312
                                                                                                                                         312



                                                                                                                                                                                                                                                                                                    W22   W22                                                                                                                   W22   W22

                                                                                                                                                                                                                                                                                                    312   312                                                                                                                   312   312




                                                        H
                                                                                      W22
                                                                                                                                               W22
                                                                                      312
                                                                                                                                               312                                                                                                                                                  W22   W22                                                                                                                   W22   W22

                                                                                                                                                                                                                                                                                                    312   312                                                                                                                   312   312




                                                             W22    W22                                                                                          W22        W22




                                                                                                                                                                                                                                                                             APGP1212 and APT6 Shown.
                                                             312    312                                                                                          312        312




                                                                                                                                                                                                                                                                            Other Connections per Designer.
                                                             W22    W22                                                                                          W22        W22

                                                             312    312                                                                                          312        312




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Decorative Hardware
                                                                                                                  L

                                                                                            APGP1212 Shown

                                                                                                         UPLIFT

                                                                                                                                                                                                               SIMPSON
                                                                                                                                                                                                              Strong-Tie®



                                                                                                                                                                                                               APST612
                                                                                                                                                                                                            U.S PAT. PEN
                                                                                                                                Angle                                                                        Use & warn
                                                                                                                                                                                                                         DING


                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                        ings
                                                                                                                                                                                                            strongtie.com :
                                                                                                                                (deg.)                                                                                    /info




                                                                                                           5½"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WS22
                                                                                                                                                                                                                                                                                                                                               WS22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3.5
                                                                                                                                                                                                                                                                                                                                                            3.5




                                                                                                                                                                                                                                                                                                                                                                                                              Use & warnin NG
                                                                                                                                                                                                                                                                                                                                                                                                                          /info
                                                                                                                                                                                                                                                                                                                                                                                                             strongtie.com gs:
                                                                                                                                                                                                                                                                                                                                                                              Strong-Tie®



                                                                                                                                                                                                                                                                                                                                                                                                             U.S PAT. PENDI
                                                                                                                                                                                                                                                                                                                                                                                                         APST612
                                                                                                                                                                                                                                                                                                                                                                               SIMPSON




                                                                                                                                                                           5½" min.
                                                                                                                                                                                                                                                                                                                                        WS22




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WS22




                                                                                                                                                           Double miter cut so
                                                                                                                                                                                                                                                                                                                                                      3.5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3.5




                                                                                                                                                           center line
                                                                                                                                                           intersects corner
                                                                                                                                                                                                                                                                                                    Typical APST612 Installaton
                                                             5½" min.
                                                                                                                                                                                                                                                                                                         (APST412 similar)
                                                                                                                                                                                                                W
                                                                   Note: 12:12 will have equal
                                                                                            Note:cuts.
                                                                   Other sizes will have unequal
                                                                                                  12:12 will have equal cuts.
                                                                                                  cuts.will have unequal cuts                                                                              APST612
                                                                                            Other sizes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           317
                                                                                                                                                                                                   UPDATED 06/01/19
                                           Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 319 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Outdoor Accents                         ®




                      Outdoor Accents Fasteners
                      Outdoor Accents Connector Screw




                                                                                                                                           101.5
                      The Outdoor Accents connector screw reduces installation time by driving                                            101.5
                      easily without predrilling. Designed for installation with the Outdoor Accents APA21
                      90° angle and APLH light joist hangers, the screw’s black finish accents any outdoor
                      living project. The sharp point of the screw enables fast starts.
                      Features:
                      •• Use with Outdoor Accents Decorative Hardware (sold separately)
                         for an appealing look
                      •• 1/4" hex head reduces cam-out for easier installation and helps avoid
                                                                                                                             1 1/2"
                         stripping of the head during installation (1/4" hex drive included)
                      •• Optimized heat treating for ductility and strength
                      •• The single-fastener steel-side-plate allowable load of the SD10 exceeds
                         the shear load of a 16d common nail
                      Material: Heat-treated carbon steel
                                                                                                                                 SD10112DBB
                      Finish: Double-barrier black proprietary coating
                      Code Ref.: IBC. See p. 12 for Code Reference Key Chart.




                      Outdoor Accents Hex-Head Washer
                                                                                                                                                                W22
                      While the Outdoor Accents patented hex-head washer provides the decorative
                                                                                                             1.469"                           1.047"
                      appearance of a bolted connection, its patented design enables an easier and
                                                                                                                                                                      3.5
                      significantly faster installation time than through-bolting. The patent-pending hex-
                      head washer is code listed (IAPMO-UES ER-192) and is designed to help fasten
                      Outdoor Accents post bases, T and L straps, angles, gable plates and heavy
                      joist hangers.
                      Features:
                      •• Combined with the Outdoor Accents structural wood screw,
                         it provides a structural load-rated solution




                                                                                                                                                                            C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      •• Easy to install                                                                                                     STN22
                      Finish: Quik Guard® black coating for exterior use with a black powder-coat finish                                     Washer
                                                                                                                                           U.S. Patents
                      Code Ref.: IBC. See p. 12 for Code Reference Key Chart.                                                         10,253,801 and 733,546




                      Outdoor Accents Structural Wood Screw
Decorative Hardware




                      The Outdoor Accents structural wood screw reduces installation time by driving
                      easily without predrilling. When combined with the patent-pending, load-rated
                      Outdoor Accents hex-head washer, the solution delivers the decorative appearance
                      of a bolt connection but with a much easier installation. The structural screw
                      and washer are sold separately from each other and from the Outdoor Accents
                      connectors.
                      Features:
                      •• Use with Outdoor Accents Decorative Hardware and hex-head washer                         3 1/2"
                         (sold separately) for an appealing look                                                 to 5 1/2"

                      •• Use Outdoor Accents structural wood screw solitarily as a wood-to-wood fastener
                      •• New patented SawTooth™ point ensures fast starts, reduces installation torque
                         and eliminates the need for predrilling in most applications                                                        SDWS22312DBB
                                                                                                                                               (SDWS22512DBB
                      •• Deep 6-lobe T-40 recess reduces cam-out, making driving easier
                                                                                                                                                   similar)
                         (T-40 drive bit included)                                                                                            U.S. Patent 9,523,383
                      Finish: Double-barrier black proprietary coating
                      Code Ref.: IBC. See p. 12 for Code Reference Key Chart.

318
                                                                                        UPDATED 06/01/19
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 320 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Outdoor Accents                                       ®




                                                  Outdoor Accents Fasteners (cont.)
                                                  Outdoor Accents® Connector Screw
                                                                                                Thread                             DF/SP Allowable Loads                                       SPF/HF Allowable Loads
                                                        Model                Size                                                                                                                                                        Code
                                                                                                Length          Shear Steel Side Plate                 Withdrawal               Shear Steel Side Plate                Withdrawal
                                                         No.                 (in.)                                                                                                                                                       Ref.
                                                                                                 (in.)           20 ga. – 12 ga. (lb.)                  (lb./in.)                20 ga. – 12 ga. (lb.)                 (lb./in.)
                                                     SD10112DBB         #10 x 1 1/2                 1                        173                           173                            138                            122             IBC, FL
                                                  1. Allowable loads are shown at a wood load duration factor of CD = 1.0. Loads may be increased for load duration per the
                                                     building code up to a CD = 1.6. Tabulated values must be multiplied by all applicable NDS adjustment factors.
                                                  2. Withdrawal loads and steel-side-plate shear loads are based on testing per ICC-ES AC233.
                                                  3. Withdrawal loads are based on penetration of the screw's entire thread length into the main member.
                                                  4. Visit strongtie.com for wood-to-wood shear values and wood side-plate details.
                                                  5. Fasteners sold separately.                                                                                                                                 3.5



                                                                                                                                                                                                               W22




                                                  Outdoor Accents® Structural Wood Screw with Hex-Head Washer
                                                                                                                                                                    Allowable Shear Loads (lb.)
                                                                                                               Thread
                                                                Model                           Size                                                                                                                                      Code
                                                                                                               Length                        2x Wood Side Member                                  12-ga. Steel Side Member
                                                                 No.                            (in.)                                                                                                                                     Ref.
                                                                                                                (in.)
                                                                                                                                   DF/SP          SPF/HF         Western Cedar            DF/SP          SPF/HF          Western Cedar
                                                    SDWS22312DBB with STN22                 0.22 x 3 1/2              2             235            192                179                  470             385                  320
                                                                                                                                                                                                                                         IBC, FL
                                                     SDWS22512DBB with STN22                0.22 x 5 1/2             2 3/4          465            430                395                  640             495                  425
                                                  1. Allowable loads are for connections between two members with full screw thread penetration into the main member.
                                                  2. Allowable loads are shown at a wood load duration factor of CD = 1.0. Loads may be increased for load duration per the building code
                                                     up to a CD = 1.6. Tabulated values must be multiplied by all applicable NDS adjustment factors.
                                                  3. Minimum spacing, edge, and end distance requirements are per IAPMO-UES ER-192.
                                                  4. Loads are based on installation into the side grain of the wood with the screw axis perpendicular to the face of the member.



                                                  Outdoor Accents® Structural Wood Screw – Wood to Wood
                                                                                                                                       Allowable Shear Loads (lb.)                       Allowable Withdrawal Loads (lb./in.)
                                                                                                            Thread
                                                           Model                        Size                                                                                                                                             Code
                                                                                                            Length                         2x Wood Side Member
                                                            No.                         (in.)                                                                                          DF/SP          SPF/HF           Western Cedar     Ref.
                                                                                                             (in.)
                                                                                                                              DF/SP            SPF/HF        Western Cedar
                                                      SDWS22312DBB                   0.22 x 3 1/2             2                255               190                225                 164              151
                                                                                                                                                                                                                               142       IBC, FL
                                                      SDWS22512DBB                   0.22 x 5 1/2            2 3/4             405               405                230                 214              187
                                                  1. Allowable loads are for connections between two members with full screw thread penetration into the main member.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  2. Allowable loads are shown at a wood load duration factor of CD = 1.0. Loads may be increased for load duration per the building code
                                                     up to a CD = 1.6. Tabulated values must be multiplied by all applicable NDS adjustment factors.
                                                  3. Minimum spacing, edge, and end distance requirements are per IAPMO-UES ER-192.
                                                  4. Loads are based on installation into the side grain of the wood with the screw axis perpendicular to the face of the member.




                                                  Outdoor Accents Accessories


                                                                                                                                                                                                                                                   Decorative Hardware
                                                  Decorative Washer                                                                              Decorative Star
                                                       Model                          Hole Diameter                W                                    Model                                               W
                                                                        Ga.                                                                                               Ga.          Screw Size
                                                        No.                                (in.)                  (in.)                                  No.                                               (in.)
                                                     APDMW56            12                   9/16                     3                                APDTS3             12           #10 x 1 1/2"             3
                                                  1. Fastener is SDWS22312DBB inserted through an                                                1. All fasteners are Outdoor Accents® SD10112DBB
                                                     STN22 washer.                                                                                  connector screws.


                                                                              W                                                                                                   3"




                                                                                                    9⁄16" dia.
                                                                        APDMW56                                                                                                 APDTS3
                                                                                                                                                                                                                                                       319
                                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 321 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      UA/HUA
                      Heavy-Duty Joist Hangers
                      The UA/HUA hangers are heavy-duty, load-rated                                      2¼" typ.
                      joist hangers that are attached with ¼" x 3" Strong-
                      Drive® SDS Heavy-Duty Connector screws (supplied
                      with product). These hangers can be ordered hot-dip
                      galvanized for exterior use.
                      Finish: Black paint, black powder coat or
                      hot-dip galvanized
                      Ordering:
                                                                                                                                                         H
                      Specify model number, W dimension and finish
                      Ordering Examples:
                      •• UA9 – W = 4.625 (For 3-ply 2x10) black paint
                      •• HUA24PC – W = 6.875 (For 6 3/4 x 24 glulam)
                         PC = Powder Coated
                      •• UA15HDG – W = 5.375 (For 5 1/4 x 16 PSL)                                                                       B
                                                                                                                       W                       ½" typ.
                         HDG = Hot-Dip Galvanized                                                                                                                        Typical UA12 Installation
                      Codes: See p. 12 for Code Reference Key Chart                                                        UA
                                                                                                                    (HUA similar)




                          These products are available with additional corrosion protection. For more information, see p. 15.


                                                       Dimensions (in.)                                                             DF/SP Allowable Loads                  SPF/HF Allowable Loads
                            Model                                                           SDS Fasteners                                                                                                  Code
                                       Ga.                       W                                                         Uplift      Floor       Snow       Roof    Uplift   Floor    Snow        Roof
                             No.                H                             B                                                                                                                            Ref.
                                                        Min.         Max.                 Face             Joist           (160)       (100)        (115)    (125)    (160)    (100)    (115)    (125)
                           UA6         12     5 3/4      3 1/8       7 1/4   2 1/16   (10) 1/4" x 3"   (4) 1/4" x 3"       1,930       4,050       4,050     4,050    1,390    2,915    2,915    2,915
                           UA7.5       12     7 1/4      3 1/8       7 1/4   2 1/16   (12) 1/4" x 3"   (6) 1/4" x 3"       2,765       5,040       5,285     5,285    1,990    3,600    3,805    3,805
                           UA9         12     8 3/4      3 1/8       7 1/4   2 1/16   (14) 1/4" x 3"   (8) 1/4" x 3"       3,565       5,880       6,520     6,520    2,570    4,200    4,695    4,695
                           UA10.5      12     10 1/4     3 1/8       7 1/4   2 1/16   (16) 1/4" x 3"   (10) 1/4" x 3"      4,600       6,720       7,730     7,750    3,310    4,800    5,520    5,580
                           UA12        12     11 3/4     3 1/8       7 1/4   2 1/16   (18) 1/4" x 3"   (12) 1/4" x 3"      5,520       7,560       8,695     8,985    3,975    5,400    6,210    6,470




                                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                           UA13.5      12     13 1/4     3 1/8       7 1/4   2 9/16   (20) 1/4" x 3"   (14) 1/4" x 3"      6,440       8,400       9,660     10,500   4,635    6,000    6,900    7,500
                                                                                                                                                                                                           —
                           UA15        12     14 3/4     3 1/8       7 1/4   2 9/16   (22) 1/4" x 3"   (16) 1/4" x 3"      7,360       9,240       10,625    11,550   5,300    6,600    7590     8,250
                           UA16.5      12     16 1/4     3 1/8       7 1/4   2 9/16   (24) 1/4" x 3"   (18) 1/4" x 3"      8,280      10,080       11,590    12,600   5,960    7,200    8,280    9,000
                           UA18        12     17 3/4     3 1/8       7 1/4   2 9/16   (26) 1/4" x 3"   (20) 1/4" x 3"      9,200      10,920       12,560    13,650   6,625    7,800    8,970    9,750
                           HUA19.5      7     19 1/4     5 1/8       7 1/4   2 9/16   (28) 1/4" x 3"   (14) 1/4" x 3"      6,440       11,760      13,525    14,590   4,635    8,400    9,660    10,440
                           HUA22.5      7     22 1/4     5 1/8       7 1/4   2 9/16   (32) 1/4" x 3"   (18) 1/4" x 3"      8,280      13,440       15,455    16,690   5,960    9,600    11,040   11,940
Decorative Hardware




                           HUA24        7     23 3/4     5 1/8       7 1/4   2 9/16   (34) 1/4" x 3"   (20) 1/4" x 3"      9,200      14,280       16,420    17,740   6,625    10,200   11,730   12,690
                         1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                         2. Downloads are based on Fc⊥ = 565 psi for DF/SP and Fc⊥ = 405 psi for SPF/HF.
                         3. DF/SP allowable loads may be used for glulam, LVL, LSL, and PSL with minimum specific gravity = 0.50 and minimum Fc⊥ = 565 psi.
                         4. Specify “W” dimension when ordering.
                         5. Header height shall be greater than or equal to hanger height.
                         6. Header thickness shall be 3" minimum.




320
                                                                                                        UPDATED 06/01/19
                                                                    Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 322 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  CPS/PBV
                                                  Standoff Bases
                                                  The PBV is a hidden standoff post base. Two different shapes
                                                  fit a variety of posts sizes.




                                                                                                                                                                           IE
                                                                                                                                                              6"




                                                                                                                                                                        -T
                                                                                                                                                          29⁄1




                                                                                                                                                                       G
                                                                                                                                                                      N
                                                                                                                                                                     O




                                                                                                                                                                                                                s
                                                                                                                                                                   TR




                                                                                                                                                                                                          ce
                                                                                                                                                                                                           an
                                                  The CPS is a composite plastic standoff designed for




                                                                                                                                                                   S


                                                                                                                                                                       4 S




                                                                                                                                                                                                      fo S
                                                                                                                                                                                                        rm
                                                                                                                                                                          6


                                                                                                                                                                                                    er TE
                                                                                                                                                             N


                                                                                                                                                                         P
                                                                                                                                                            O




                                                                                                                                                                                                 l P SI
                                                                                                                                                                        X
                                                                                                                                                                        C
                                                                                                                                                           S




                                                                                                                                                                                              u a PO
                                                                                                                                                          P




                                                                                                                                                                                            Eq M
                                                                                                                                                      IM
                                                  increased concrete surface area.




                                                                                                                                                                                         o - CO
                                                                                                                                                      S




                                                                                                                                                                                       rN E
                                                                                                                                                                                     fo -TI
                                                                                                                                                                                   ed G
                                                                                                                                                                                 er ON
                                                                                                                                                                               ne R
                                                                                                                                                                             gi ST
                                                  Material: PBV — 14 gauge galvanized steel;                                                                                                                        1" diameter




                                                                                                                                                                            En
                                                                                                                                                                                                                                                   10d nail
                                                  CPS — engineered composite polymer
                                                  Finish: Black powder coat or galvanized
                                                  To Order: For black powder coat, order PBV6PC or
                                                  PBV10PC. For galvanized coating, order PBV6 or PBV10.
                                                                                                                                                                   CPS46
                                                  Installation:
                                                  PBV and CPS
                                                  Post:
                                                  •• Drill a 3⁄4" diameter hole, 10" into the center of the post.
                                                                                                                                                                                                                                        CPS4
                                                  •• Clean out dust. Fill hole halfway with Simpson Strong-Tie                                                                                                                    (other sizes similar
                                                     SET-3G® epoxy anchoring adhesive.                                                                                                                                              except CPS46)

                                                  •• Insert all-thread rod and allow epoxy to set and cure.
                                                  •• Secure standoff to post using four 0.148" x 3" nails                                                          PBVPC
                                                     except PBV which uses four Strong-Drive SDS Heavy-Duty
                                                     Connector screws.
                                                  Concrete:                                                                                                                       of all
                                                                                                                                                                                 thread
                                                                                                                                                                                   rod
                                                  •• Drill a 3⁄4" diameter hole per anchor design
                                                     (see footnote 2 below).                                                                                                                                                             10"
                                                  •• Clean out dust. Fill hole halfway with Simpson Strong-Tie                                                                            43⁄4" min.
                                                     SET-3G epoxy anchoring adhesive. Insert post subassembly
                                                     into hole and allow epoxy to set and cure.
                                                  •• Post bases do not provide adequate resistance to prevent
                                                     members from rotating about the base and therefore are
                                                     not recommended for non-top-supported installations
                                                     (such as fences or unbraced carports).
                                                  Codes: See p. 12 for Code Reference Key Chart
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                Typical PBV6PC Installation                                              Typical CPS4 Installation




                                                      These products are made from non-corrosive materials.


                                                                       Post or             Dimensions (in.)                   Fasteners (in.)                          Allowable Loads
                                                           Model                                                                                                                                                     Code
                                                                       Column                                                                                      Uplift                      Down3
                                                            No.                                                                                                                                                      Ref.




                                                                                                                                                                                                                                                              Decorative Hardware
                                                                        Size         L            W            H          Post          Anchor Bolt
                                                                                                                                                                   (160)                        (100)
                                                          CPS4           4x4       3 1/4         3 1/4         1      (4) 0.148 x 3             5/8                4,490                         5,775
                                                          CPS46          4x6       5 5/16        3 5/16        1      (4) 0.148 x 3         (2) 5/8                4,490                         5,925
                                                          CPS5           5x5       4 1/8         4 1/8         1      (4) 0.148 x 3             5/8                4,490                         5,925
                                                          CPS6           6x6       5 5/16        5 5/16        1      (4) 0.148 x 3             5/8                4,490                        9,355                  —
                                                          CPS7           8x8       7 1/4         7 1/4        1 1/4   (4) 0.148 x 3             5/8                4,490                       10,335
                                                          CPS10         10x10      9 1/4           9           1      (4) 0.148 x 3             5/8                4,490                        19,135
                                                          CPS12         12x12       11            11           1      (4) 0.148 x 3             5/8                4,490                       22,870
                                                          PBV6PC        6" dia.    5 1/4          —            1      (4) 1/4 x 3 SDS           5/8                3,800                        8,255
                                                                                                                                                                                                                       FL
                                                          PBV10PC      10" dia.    9 3/16         —            1      (4) 1/4 x 3 SDS           5/8                3,800                       21,435
                                                      1. Allowable uplift load capacities are for solid sawn posts with a specific gravity of 0.36 minimum — except the PBV,
                                                         which is based on round “Viga” (ponderosa pine) wood posts.
                                                      2. All allowable uplift loads are based on a lowest ultimate load from testing divided by a safety factor of 4. Concrete
                                                         anchorage to be designed by others; refer to the Simpson Strong-Tie® Anchoring, Fastening and Restoration Systems
                                                         for Concrete and Masonry catalog at strongtie.com. Uplift loads shall not exceed those shown in the table.
                                                      3. Downloads are calculated based on the standoff bearing area and a concrete strength of 2,500 psi — except the PBV,
                                                         which is based on the wood’s bearing strength (700 psi for ponderosa pine).
                                                      4. Allowable loads may not be increased for the duration of the load.
                                                      5. Fasteners: Nail dimensions in the table are diameter by length. SDS screws are Simpson Strong-Tie® Strong-Drive® screws.
                                                         See pp. 21–22 for fastener information.                                                                                                                                                                  321
                                          Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 323 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Indoor Architectural Products
                      Indoor Architectural Products consist of aesthetically pleasing,
                      pre-finished connectors and innovative concealed joist ties
                      designed for exposed wood applications. These connectors
                      provide structural performance while adding a unique
                      appearance feature to a project. There are two styles available
                      to meet different design needs. The Classic Collection
                      features modern smooth edges and clean lines that work as
                      well in a contemporary loft as they would in a century-old
                      warehouse. The Rustic Collection features notched detailing
                      to create the look and feel of a rugged cabin. Used with heavy
                      timbers and beams, these connectors have an antique quality.
                      The product group also features specialty connectors that
                      can stand alone or work with any classic or rustic design.
                      This group includes bearing plates, specialty joist hangers
                      and custom plates.
                      •• Architectural Finishes
                         Eliminate time-consuming prep work and costly field
                         painting. Available finishes include black powder coat,
                         gray paint and hot-dip galvanized coating.
                                                                                         Products shown in this section come with black powder coat unless
                      •• Availability                                                     otherwise noted. Most are also available with a galvanized coating
                         Select products are in stock and readily available.                  or gray primer. Contact Simpson Strong-Tie for availability.
                         Contact Simpson Strong-Tie for product availability and
                         lead times for non-stocked items.
                                                                                                               strongtie.com/apg

                      •• Pre-Engineered and Tested
                         Load-rated products are verified to perform to design
                         loads, unlike custom-designed and -fabricated connectors.
                                                                                              Product information for the Classic Collection connectors
                      •• Quality Assurance                                                          can be found on pp. 78–79 and pp. 90–91.
                         No-Equal quality-controlled manufacturing ensures
                         product consistency and high quality.




                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Decorative Hardware




322
                                                                      Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 324 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Indoor Architectural Products
                                                  Classic and Rustic Collection
                                                  Material: As noted in tables
                                                  Finish: Black powder coat
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes
                                                  Codes: See p. 12 for Code Reference Key Chart


                                                  Column Bases
                                                                      Dimensions                                     DF/SP/SPF/HF Allowable Uplift Loads (160)
                                                    Model                                              Bolts                                                                             Code
                                                             Ga.         (in.)                                                  Wind                          Seismic
                                                     No.                                                                                                                                 Ref.
                                                                      W1               W2       Qty.       Dia.     Uncracked      Cracked           Uncracked Cracked
                                                   OCB44      3       3 9/16           3 1/2      2        5/8"       6,445            4,510            5,640              3,945
                                                   OCB46      3       3 9/16           5 1/2      2        5/8"       6,445            4,510            5,640              3,945
                                                   OCB48      3       3 9/16           7 1/2      2        5/8"       6,445            4,510            5,640              3,945
                                                                                                                                                                                         —
                                                   OCB66      3       5 1/2            5 1/2      2        5/8"       6,445            4,510            5,640              3,945
                                                   OCB88      3       7 1/2            7 1/2      2        3/4"       6,445            4,510            5,640              3,945
                                                   OCB810     3       7 1/2            9 1/2      2        3/4"       6,445            4,510            5,640              3,945
                                                  1. Allowable loads have been increased for wind or earthquake loading with no further increase
                                                     allowed. Reduce where other loads govern.
                                                  2. Minimum side cover for full loads is 3" for CBs.                                                                                                                                 CBPC Classic
                                                  3. Install with bottom of base flush with concrete.                                                                                                                            (see p. 78–79 for model no.)
                                                  4. Post bases do not provide adequate resistance to prevent members from rotating
                                                     about the base and therefore are not recommended for installations that lack top                                                                          OCB
                                                     support (such as fences or unbraced carports).                                                                                                         (3 gauge)



                                                  Column Caps
                                                                                                Dimensions                                                  Bolts                               DF/SP Allowable Loads
                                                    Model                                          (in.)                                                                                                                  Code
                                                               Ga.                                                                            Beam                         Post                 Uplift         Down
                                                     No.                                                                                                                                                                  Ref.
                                                                               W1              W2              L         H             Qty.          Dia.           Qty.          Dia.          (160)          (100)
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                    OCC44         3            3 5/8           3 5/8           9        4 1/2           2            5/8"            2            5/8"          1,465          15,310
                                                    OCC46         3            3 5/8           5 1/2           12       7 1/2           4            5/8"            2            5/8"          2,800          24,060
                                                    OCC66         3            5 1/2           5 1/2           12       7 1/2           4            5/8"            2            5/8"          4,040          30,250      —
                                                    OCC68         3            5 1/2           7 1/2           12       7 1/2           4            5/8"            2            5/8"          4,040          37,810
                                                    OCC88         3            7 1/2           7 1/2           15       7 1/2           4            3/4"            2            3/4"          7,440          54,600




                                                                                                                                                                                                                                                                Decorative Hardware
                                                  1. Uplift loads have been increased for earthquake
                                                     or wind loading with no further increase allowed.
                                                     Reduce where other loads govern.
                                                  2. Downloads are determined by nominal sawn beam
                                                     allowable bearing at 625 psi on seat area.
                                                  3. Downloads shall be reduced where limited by
                                                     capacity of the post.
                                                  4. Post sides are assumed to lie in the same vertical
                                                     plane as the beam sides.
                                                  5. For end conditions, specify OECC.




                                                                                                                                                                   OCC                                           CCPC Classic
                                                                                                                                                                (3 gauge)                                  (see p. 90–91 for model no.)
                                                                                                                                                                                                                                                                    323
                                                     Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 325 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Indoor Architectural Products
                      Classic and Rustic Collection (cont.)
                      Beam-to-Column Ties
                                                                                      Minimum Bolt                                             DF/SPF Allowable Loads
                                                              Dimensions              End and Edge
                                                                                                                     Bolts
                       Model                                     (in.)                 Distances                                                                                Code
                                     Ga.                                                  (in.)
                        No.                                                                                                               Tension/Uplift          F1            Ref.
                                                                                                                                            (100 /160)         (100 /160)
                                                     W            H        L            d1          d2        Qty.            Dia.

                        OL           12              2           12        12            2          3 1/2      5              1/2"            1,435               565

                        OHL           7           2 1/2          12        12           2 1/2       4 3/8      5              5/8"            1,535               565
                                                                                                                                                                                 —
                        OT           12              2           12        12            2          3 1/2      6              1/2"            2,585               815

                        OHT           7           2 1/2          12        12           2 1/2       4 3/8      6              5/8"            2,585               815

                      1. OL, OHL, OT, and OHT must be installed in pairs, with bolts in double shear.
                         A single part with bolts in single shear is not load rated.
                      2. Allowable loads are based on a minimum member thickness of 3 1/2".
                      3. OT, OHT loads assume a continuous beam.


                                                                                                                                           1"
                                           1"                                                                                             min.
                                          min.




                                           Typical OL/OHL Installation                                                                      Typical OT/OHT Installation


                                             1" min.




                                                                                                                                                                                               C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                                                              1" min.
                                                                                                Installed
                                                                                                in pairs
                                                                                                                                                                                  Installed
                                                                                                                                                                                  in pairs

                                     d1
                                                                                                                                     d1
                                                         d2
                                                                                                                                                 d2
Decorative Hardware




                                                                                 3⁄4"typ. 66L                                                                      11⁄4" typ. 66T
                                                                                 1" typ. 88L and 1212L                                                             11⁄2" typ. 128T and 1212T
                                                           Typical L Installation                                                                Typical T Installation
                                                         (see p. 288 for model no.)                                                            (see p. 288 for model no.)

                                                                                These can be ordered with black powder coat.


                      Heavy Angles
                                                                   Dimensions (in.)                         Bolts
                             Model                                                                                                   Code
                                                 Ga.
                              No.                                                                                                    Ref.
                                                                   W              L                 Qty.              Dia.

                          OHA33                  7                3 1/8           3                    2               3/4"
                                                                                                                                      —
                          OHA36                  7                3 1/8           6                    4               3/4"
                                                                                                                                                                        OHA



324
                                                                        Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 326 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Indoor Architectural Products
                                                  Classic and Rustic Collection (cont.)
                                                  Strap Ties
                                                                                                                           DF/SP/SPF/HF
                                                                           Dimensions                                     Allowable Loads
                                                     Model                                          Bolts                                          Code
                                                                Ga.           (in.)
                                                      No.                                                                  Tension/Uplift          Ref.
                                                                               W          L    Qty.         Dia.               (160)
                                                    OS           12            2         12     4           1/2"               1,565
                                                    OHS             7        2 1/2       12     4           5/8"               2,015
                                                                                                                                                    —                           OS
                                                    OHS135          7          6     13 1/2     4           3/4"               5,045                                            OHS
                                                    OHS195          7          6     19 1/2     8           3/4"              10,085
                                                  1. Allowable loads have been increased for wind or earthquake loading with
                                                     no further increase allowed. Reduce where other loads govern.
                                                  2. Allowable loads are based on parallel-to-grain loading and a minimum member
                                                     thickness of 3 1/2", with bolts in single shear. Straps must be centered at the
                                                     splice joint, and bolt edge distances must meet NDS minimum requirements.
                                                  3. Designer must determine allowable loads when combining bolts parallel and
                                                     perpendicular to grain.


                                                                                                                                                                                      OHS135
                                                                                                                                                                                      OHS195



                                                  Joist Hangers
                                                                          Dimensions
                                                                                                        Bolts                            DF/SP Allowable Loads
                                                    Model                    (in.)                                                                                       Code
                                                               Ga.
                                                     No.                                                                        Uplift           Floor           Roof    Ref.
                                                                           W         H        Header            Joist
                                                                                                                                (160)            (100)           (125)
                                                   OU46         7        3 9/16      5        (2) 3/4           (1) 3/4          685            1,255            1,560
                                                   OU48         7        3 9/16      7        (4) 3/4           (2) 3/4         1,365            2,510           3,120
                                                   OU410        7        3 9/16      9        (4) 3/4           (2) 3/4         1,365            2,510           3,120
                                                   OU412        7        3 9/16      11       (6) 3/4           (3) 3/4         2,050           3,770            4,680
                                                   OU414        7        3 9/16      13       (6) 3/4           (3) 3/4         2,050           3,770            4,680
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                   OU68         7         5 1/2      7        (4) 3/4           (2) 3/4         1,365            2,510           3,120
                                                                                                                                                                          —
                                                   OU610        7         5 1/2      9        (4) 3/4           (2) 3/4         1,365            2,510           3,120
                                                   OU612        7         5 1/2      11       (6) 3/4           (3) 3/4         2,050           3,770            4,680
                                                   OU614        7         5 1/2      13       (6) 3/4           (3) 3/4         2,050           3,770            4,680
                                                   OU810        7         7 1/2      9        (4) 3/4           (2) 3/4         1,365            2,510           3,120                            OU
                                                   OU812        7         7 1/2      11       (6) 3/4           (3) 3/4         2,050           3,770            4,680                         (7 gauge)



                                                                                                                                                                                                           Decorative Hardware
                                                   OU814        7         7 1/2      13       (6) 3/4           (3) 3/4         2,050           3,770            4,680
                                                  1. Load values allowed assume a carrying member of not less than 3 1/2".
                                                  2. Roof loads are 125% of floor loads unless limited by other criteria. Floor loads may be adjusted for
                                                     load durations according to the code provided they do not exceed those in the roof column.
                                                  3. Additional glulam beam widths are available. Add an “X” to the name and specify width —
                                                     e.g., OU68X, W = 5.25.
                                                  4. Skew and slope options are not available.




                                                                                                                                                                                                               325
                                            Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 327 of 341
                      Simpson Strong-Tie® Wood Construction Connectors

                      Indoor Architectural Products
                      Ornamental – Joist Hanger
                      The OHU ornamental joist hangers are heavy-duty,
                      load-rated joist hangers that are attached with
                      1⁄4" x 3" Strong-Drive® double-barrier coating
                      SDS Heavy-Duty Connector screws (supplied
                      with product).
                      Material: 12 gauge
                      Finish: Black powder coat
                      Options:
                      •• No modifications
                                                                                                    OHU                                                    Typical OHU Installation
                      Codes: See p. 12 for Code Reference Key Chart



                                                            Dimensions (in.)     No. of SDS 1/4" x 3"            DF/SP Allowable Loads                    SPF/HF Allowable Loads
                           Model         Joist                                     Wood Screws                                                                                             Code
                                                  Ga.
                            No.          Size                                                           Uplift      Floor    Snow        Roof    Uplift       Floor    Snow        Roof    Ref.
                                                          W         H      B
                                                                                   Face       Joist     (160)       (100)    (115)       (125)   (160)        (100)    (115)       (125)
                       OHU46-SDS3         4x6     12     3 9/16     5      4         6         4        1,930       2,520    2,900       3,150   1,390       1,800     2,070       2,250
                       OHU48-SDS3         4x8     12     3 9/16   6 3/4    4         8         6        2,765       3,360    3,865       4,200   1,990       2,400     2,760       3,000
                       OHU410-SDS3       4x10     12     3 9/16   8 3/4    4        12         6        2,765       5,040    5,795       6,300   1,990       3,600     4,140       4,500
                       OHU412-SDS3       4x12     12     3 9/16   10 3/4   4        12         8        3,565       5,040    5,795       6,300   2,570       3,600     4,140       4,500
                       OHU414-SDS3       4x14     12     3 9/16   12 3/4   4        14         10       3,565       5,880    6,760       7,350   2,570       4,200     4,830       5,250
                                                                                                                                                                                           —
                       OHU66-SDS3         6x6     12     5 1/2      5      4         6         4        1,930       2,520    2,900       3,150   1,390       1,800     2,070       2,250
                       OHU68-SDS3         6x8     12     5 1/2      7      4        12         6        2,765       5,040    5,795       5,955   1,990       3,600     4,140       4,290
                       OHU610-SDS3       6x10     12     5 1/2      9      4        14         6        2,765       5,880    6,760       6,885   1,990       4,200     4,830       4,960
                       OHU612-SDS3       6x12     12     5 1/2     11      4        16         8        3,565       6,720    7,730       7,815   2,570       4,800     5,520       5,630
                       OHU614-SDS3       6x14     12     5 1/2     13      4        18         10       3,565       7,560    8,695       8,745   2,570       5,400     6,210       6,300
                      1. Uplift loads have been increased for earthquake or wind loading with no further increase allowed. Reduce where other loads govern.
                      2. Fasteners: SDS screws are Simpson Strong-Tie® Strong-Drive® screws. See pp. 21–22 for fastener information.




                                                                                                                                                                                                  C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                      Special Order Parts
                      Simpson Strong-Tie can make a variety of flat and bent
                      steel shapes, which include gusset plates for heavy
                      timber trusses, custom ornamental shapes and
                      retaining plates.
Decorative Hardware




                      Material: 3 gauge maximum
                      Finish: Galvanized, black powder coat,
                      Simpson Strong-Tie gray paint, stainless steel.
                      Contact Simpson Strong-Tie for availability.
                      To Obtain a Quote:
                      •• Supply a CAD drawing in .dxf format complete
                         with plate dimensions, hole diameter and locations,
                         steel thickness, desired finish (Simpson Strong-Tie
                         gray paint, black powder-coat, HDG or raw steel)                                        “W” and “H” indicate
                      •• Total plate shape and size up to maximum dimensions                                      the envelope size of
                         of 48" x 48" (approx. 1⁄16" tolerance)                                                     the steel shape.

                      •• Simpson Strong-Tie does not provide product
                         engineering or load values for special order plates
                      •• Contact Simpson Strong-Tie for pricing information
                                                                                                                                                              Typical Installation
                      •• Refer to General Notes, note g on p. 17 for                                                                                        (plate shown has black
                         additional information                                                                                                                  powder coat)

326
                                                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 328 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Fastener Application Guide
                                                  The Fastening Systems catalog is your guide to comprehensive information for our complete line of screws and nails,
                                                  collated nails and staples, collated screws, and Quik Drive® auto-feed screw driving systems. Visit strongtie.com to
                                                  download the latest version of our catalog or to find more information. You can find product, installation and technical
                                                  details about the following applications:



                                                  Ledger

                                                    Exterior cladding
                                                    and flashing not
                                                    shown for clarity
                                                                                                     Rim board
                                                                                                                                         Strong-Drive® SDWS TIMBER Screw


                                                                    Floor                            SDWS
                                                                   joist or                          structural
                                                                  blocking                           screws
                                                                                                     (others                             Strong-Drive SDWH TIMBER-HEX HDG Screw
                                                                                                     similar)


                                                                                                     2x ledger

                                                                                                                                         Strong-Drive SDWH TIMBER-HEX SS Screw




                                                  Roof-to-Wall / Stud-to-Plate / Stud-to-Sill

                                                                                                                     Optimal 22˚
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                   15˚   0˚
                                                                                                                         30˚



                                                                                                                                                                               Optimal 22˚



                                                                                                                                                                         30˚    20˚


                                                              SDWC
                                                            Truss screw




                                                                                                     6
                                                                                                                                                                                             Fasteners




                                                                                                         Strong-Drive SDWC TRUSS Screw (SDWC15450)


                                                                                                 6




                                                                                                         Strong-Drive SDWC TRUSS Screw (SDWC15600)


                                                                                                                                                                                               327
                                Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 329 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Fastener Application Guide

            Multi-Ply Truss




                                                                                  Strong-Drive® WSNTL SUBFLOOR Screw


                                                                          W 22


                                                                          X.X X



                   WSNTL screw                                                    Strong-Drive SDW TRUSS-PLY and
                  (others similar)                                                EWP-PLY Screws




            Multi-Ply Floor Truss

                                               Truss member
                                3½"                           3½"
                                                                          W 22

             ¾"
                                                                          X.X X
                                                                    1½"
                                                                                  Strong-Drive SDW TRUSS-PLY and
                                                                                  EWP-PLY Screws




                                                                                                                       C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
            Multi-Ply Beam or Girder

                                       Side
                                      member    Main member
                   Load




                                                                          W 22


                                                                          X.X X


                                                                                  Strong-Drive SDW TRUSS-PLY and
Fasteners




                                                                                  EWP-PLY Screws




328
                                                              Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 330 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Fastener Application Guide

                                                  Built-Up Columns

                                                                  Compression
                                                                    load, Fc




                                                                          W22




                                                                          3.00




                                                                                                                     W 22

                                                                   W22




                                                                   3.00

                                                                                                                     X.X X


                                                                                                                             Strong-Drive® SDW TRUSS-PLY and
                                                                                                                             EWP-PLY Screws
                                                                          W22




                                                                          3.00




                                                                                 SDW screw

                                                                   W22




                                                                   3.00




                                                                   W22    W22




                                                                   3.00   3.00




                                                                   W22    W22




                                                                   3.00   3.00




                                                  Sole-to-Rim
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                              S6


                                                                                                             Strong-Drive SDS HEAVY-DUTY
                                                                                                             CONNECTOR Screw




                                                                                                             Strong-Drive SDWS TIMBER Screw




                                                                                                             Strong-Drive SDWV SOLE-TO-RIM Screw
                                                                                                                                                               Fasteners




                                                                                                         6




                                                                                                             Strong-Drive SDWC TRUSS Screw (SDWC15450)


                                                                                                     6




                                                                                                             Strong-Drive SDWC TRUSS Screw (SDWC15600)
                                                                                                                                                                 329
                             Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 331 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Fastener Application Guide

            Subfloor



              Plywood
              or WSP                                                                           Strong-Drive® WSNTL SUBFLOOR Screw
              sheathing                                                              No gap




                          Joist                                                                Strong-Drive WSV SUBFLOOR Screw




            Decking




                                     EB
                                                                   MA
                                                            1-
                                                                        DE
                                                                 88
                                    PA




                                                                   TY
                                                                            IN




                                      EN
                                                                    8-
                                                                             US
                                      T




                                                                                 A
                                                                        G




                                           T
                                                                            ET




                                               NO
                                                    .6
                                                       ,4   02
                                                                 ,4 1
                                                                        5




                                                                                                                                             C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                              EB-TY® Premium Hidden Deck-Fastening™ System




                                                                                              Deck-Drive™ DCU COMPOSITE Screw




                                                                                              Deck-Drive DSV WOOD Screw
Fasteners




                                                                                              Deck-Drive DWP WOOD SS Screw




                                                                                              Deck-Drive DHPD HARDWOOD Screw


330
                                                                   Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 332 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Fastener Application Guide

                                                  Floor-to-Floor

                                                      Upper wall

                                                                                                                 Strong-Drive® SDWF FLOOR-TO-FLOOR Screw




                                                                                                       Floor                           TUW Take-Up Washer
                                                                                                     sheathing




                                                  Rim
                                                                                     Lower wall
                                                  joist
                                                                                      top plate
                                                                                                                          Strong-Drive SDWS LOG Screw



                                                  CLT Floor Connection
                                                  CLT Half-Lap Connection
                                                             SDWS screws




                                                                                                                         Strong-Drive SDWS TIMBER Screw
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  CLT Spline Connection
                                                  SDWS Timber screws             Plywood spline


                                                                                                                          Strong-Drive SDWS LOG Screw
                                                                                                  5-ply
                                                                                                   CLT




                                                  Wood-to-Steel
                                                                                                                                                               Fasteners




                                                                                  Shear



                                                                                                                         Strong-Drive TB WOOD-TO-STEEL Screw



                                                                                                                                                                 331
                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 333 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Bulk Strong-Drive Connector Nails           ®




            Simpson Strong-Tie nails and structural fasteners
            have been developed as the optimum fasteners
            for connector products. Special lengths afford
            economy of purchase and installation, and depth
            compatibility with framing members.
            Material: Carbon steel, stainless steel
            For power-driven nails, see note “L” in General
            Instructions for the Installer, p. 18 and visit
            strongtie.com for technical bulletins.
            Finish: Hot-dip galvanized, bright (no coating),
            316 stainless steel                                                                               Strong-Drive Connector Nails




            Strong-Drive Connector Nails — Bulk
                                                            SCN Hot-Dip Galvanized               SCN Bright                   SCNR Type 316 Stainless Steel
                                 Approx.
                Dimension
                                  Count
                   (in.)                        1 lb.             1 lb. Box          5 lb. Box     1 lb.            1 lb.      1 lb. Box       5 lb. Box      25 lb. Bucket
                                 per lb.
                                              Model No.           Model No.          Model No.   Model No.        Model No.    Model No.       Model No.       Model No.

                0.131 x 1 1/2      150        N8                 N8DHDG-R        N8D5HDG-R          —             SSNA8        SSNA8D          SSNA8D5         SSNA8DB

                0.131 x 2 1/2      94               —                —                  —           —             SSA8D        SSA8DD          SSA8D5          SSA8DB

                0.148 x 1 1/2      120        N10                N10DHDG-R       N10D5HDG-R         —             SSNA10       SSNA10D         SSNA10D5        SSNA10DB

                 0.148 x 3         50               —            10DHDG-R        10D5HDG-R          —             SSA10D       SSA10DD         SSA10D5         SSA10DB

                0.162 x 3 1/2      40               —            16DHDG-R        16D5HDG-R          —             SSA16D       SSA16DD         SSA16D5         SSA16DB

                0.162 x 2 1/2      63               —                —                  —           N16              —             —               —               —

                0.250 x 2 1/2      27         N54AHDG                —                  —           N54A             —             —               —               —

            1. Use HDG nails with ZMAX® and HDG products.
            2. HDG nails sold by Simpson Strong-Tie meet the specifications of ASTM A153 Class D.
               Stainless-steel nails are Type 316 stainless steel.




                                                                                                                                                                              C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
Fasteners




332
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 334 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Collated Strong-Drive Connector Nails                 ®




                                                  Simpson Strong-Tie carbon-steel Strong-Drive 33° SCN Smooth-
                                                  Shank Connector nails and stainless-steel Strong-Drive 33° SCNR
                                                  Ring-Shank Connector nails are designed to provide installers
                                                  with a power-driven alternative to hand-driven nails. The nails are
                                                  approved for use in many popular Simpson Strong-Tie products
                                                  and serve as a replacement for ring-shank hand-driven common
                                                  nails in a variety of Simpson Strong-Tie connector applications.
                                                  Available in 25-nail, paper-tape collated strips.
                                                  Material: Carbon steel, hot-dip galvanized, bright (no coating),
                                                  stainless-steel, ring shank
                                                  Finish: Hot-dip galvanized, bright (no coating), 316 stainless steel
                                                  Installation:
                                                  •• Use all specified fasteners; see General Notes.
                                                  •• For power-driven nails, see note “L” in General Instructions for
                                                     the Installer, p. 18 and visit strongtie.com for technical bulletins.
                                                  •• Follow the tool manufacturer’s instructions and use the
                                                     appropriate safety equipment.                                                                                          Strong-Drive
                                                  •• Tools with nail hole-locating mechanisms should be used.                                                          33° SCNR Ring-Shank
                                                                                                                                                                           Connector Nail
                                                  •• Paper-tape collated nails are compatible with a variety of popular
                                                     power nailers. For more information, access our Fastener
                                                     Finder software or download the Simpson Strong-Tie Fastening
                                                     Systems catalog at strongtie.com.
                                                  •• For applications involving alternate nails, refer to pp. 21–22.




                                                  Strong-Drive Connector Nails — Collated 33°
                                                                                                SCN Hot Dip Galvanized                                SCN Bright              SCNR Type 316 Stainless Steel

                                                       Dimension                  Contractor Pack                        Mini Bulk                       Mini Bulk                        Mini Bulk
                                                          (in.)
                                                                           Fasteners          Model          Fasteners               Model   Fasteners               Model    Fasteners               Model
                                                                            per Pack           No.            per Pack                No.     per Pack                No.      per Pack                No.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                       0.131 x 1 1/2         500          N8HDGPT500           4,000         N8HDGPT4000      4,000           N8BRPT4000        1,500          T10A150MCN

                                                       0.131 x 2 1/2         500          8DHDGPT500           2,500         8DHDGPT2500      2,500           8DBRPT2500        1,000          T10A250MCN

                                                       0.148 x 1 1/2         500          N10HDGPT500          3,000         N10HDGPT3000     3,000           N10BRPT3000       1,500          T9A150MCN

                                                       0.148 x 2 1/2         500          N10DHDGPT500         2,500         N10DHDGPT2500    2,500           N10DBRPT2500      1,000          T9A250MCN

                                                       0.162 x 2 1/2         500          N16HDGPT500          2,000         N16HDGPT2000       —                     —           —                    —

                                                  1. Use HDG nails with ZMAX and HDG products.
                                                                              ®

                                                  2. HDG nails sold by Simpson Strong-Tie meet the specifications of ASTM A153 Class D.
                                                     Stainless-steel nails are Type 316 stainless steel.
                                                                                                                                                                                                              Fasteners




                                                                                                                                                                                                                333
                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 335 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Strong-Drive SDS HEAVY-DUTY CONNECTOR Screw
                                              ®




            Structural Fastener
            The Simpson Strong-Tie Strong-Drive SDS Heavy-Duty
            Connector screw is a 1⁄4"-diameter structural wood screw
            ideal for various connector installations as well as
            wood-to-wood applications. It installs with no predrilling                                                                       Identification on all
            and has been extensively tested in various applications.                                                                 S6      SDS screw heads
            The SDS Heavy-Duty Connector screw is improved with                                                                              (¼" x 6" SDS shown)
            an easy-driving Type-17 point and a corrosion resistant
            double-barrier coating.
            For more information about package quantities,
            visit strongtie.com.                                                                 Length
            Features:
            •• The Type-17 point reduces installation torque and
               makes driving easier with no predrilling and minimal
               wood splitting.
            •• Available with a double-barrier coating or in
               Type 316 stainless steel. Carbon steel loads apply
               to corresponding stainless-steel models.                                                                                                 Type-17 point
            •• 3⁄8" hex washer head is stamped with the No-Equal                                           Thread                                       reduces installation
               sign and fastener length for easy identification                                            length                                       torque and makes
               after installation.                                                                                                                      driving easier
            •• For the 3/8" hex-head driver bit, order model
               no. BITHEXR38-134.
            Material: Heat-treated carbon steel, Type 316 stainless steel
                                                                                                                                      1/4" x 6" Strong-Drive
            Finish: Double barrier (all lengths); Type 316 stainless steel                                                               SDS Heavy-Duty
            (1 1⁄2" thru 3 1⁄2" lengths)                                                                                                 Connector Screw
            Codes: See p. 12 for Code Reference Key Chart



                These products are available with additional corrosion                For stainless-steel
                protection. For more information, see p. 15.                          fasteners, see p. 21.

                Strong-Drive ® SDS Heavy-Duty Connector Screw
                                                                           DF/SP Allowable Loads (lb.) 4                         SPF/HF Allowable Loads (lb.) 4
                                                                               Shear (100)                                              Shear (100)




                                                                                                                                                                                    C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
                                                                                                        Withdrawal5                                              Withdrawal5
                                            Thread Fasteners
                   Model        Size                         Wood   Side Plate  3
                                                                                      Steel Side Plate     (100)    Wood    Side Plate   3
                                                                                                                                               Steel Side Plate     (100)    Code
                                            Length    per
                    No.         (in.)                                                                                                                                        Ref.
                                             (in.)  Carton6                              14 ga. 10 ga.    Wood or                                 14 ga. 10 ga.    Wood or
                                                                         1 3/4"                                                  1 3/4"
                                                              1 1/2"              16 ga. and         or  Steel Side  1 1/2"                16 ga. and         or  Steel Side
                                                                         SCL                                                   SPF LVL
                                                                                         12 ga. Greater    Plate                                  12 ga. Greater    Plate
                 SDS25112     1/4 x 1 1/2     1      1,500       —       —      250     250      250           170    —        —       180     180      180       120
                 SDS25200      1/4 x 2       1 1/4   1,300       —       —      250     290      290           215    —        —       180     210      210       150
                 SDS25212     1/4 x 2 1/2    1 1/2    1,100     190      —      250     390      420           255    135      —       180     280      300       180
                 SDS25300      1/4 x 3        2       950       280      —      250     420      420           345    200      —       180     300      300       240
                                                                                                                                                                            IBC,
                 SDS25312     1/4 x 3 1/2    2 1/4    900       340      340    250     420      420           385    245      245     180     300      300       270
                                                                                                                                                                           FL, LA
                 SDS25412     1/4 x 4 1/2    2 3/4    800       350      340    250     420      420           475    250      245     180     300      300       330
                 SDS25500      1/4 x 5       2 3/4    500       350      340    250     420      420           475    250      245     180     300      300       330
                 SDS25600      1/4 x 6       3 1/4    600       350      340    250     420      420           560    250      245     180     300      300       395
                 SDS25800      1/4 x 8       3 1/4    400       350      340    250     420      420           560    250      245     180     300      300       395
                1. Screws may be provided with the 4CUT™ or Type-17 point.
                2. Strong-Drive® SDS Heavy-Duty Connector screws install best using a low-speed 1/2" drill with a 3/8" hex-head driver.
                3. Shear values are valid for connections between two members with full thread penetration into the main member. For other wood side plate values,
Fasteners




                   see Fastening Systems catalog (C-F-2017) at strongtie.com.
                4. Allowable loads are shown at a wood load duration factor of CD = 1.0. Loads may be increased for load duration per the building code up to a CD = 1.6.
                   Tabulated values must be multiplied by all applicable NDS adjustment factors.
                5. Withdrawal loads shown are in pounds (lb.) and are based on penetration of the screw's entire threaded section into the main member. If thread
                   penetration into the main member is less than the Thread Length as shown in the table for DF/SP, reduce allowable load by 172 lb./in. of thread not
                   in main member. Use 121 lb./in. for SPF/HF.
                6. Fasteners per Carton represents the quantity of screws that are available in bulk packaging. Screws are also available in mini-bulk and retail packs.
                   Refer to Simpson Strong-Tie® Fastening Systems catalog (C-F-2017) at strongtie.com.
                7. LSL wood-to-wood applications that require 4 1/2", 5", 6" or 8" SDS Heavy-Duty Connector screws are limited to interior-dry use only.
                8. Where predrilling is required for Strong-Drive® SDS Heavy-Duty Connector screws, predrill diameter is 5/32".
                9. Minimum spacing, edge, and end distance requirements are listed in ICC-ES ESR-2236. For smaller spacing, please contact Simpson Strong-Tie Engineering.

334
                                                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 336 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Strong-Drive SD CONNECTOR Screw         ®




                                                  Structural Fastener
                                                  Simpson Strong-Tie offers the Strong-Drive SD Connector screw for                                                                                          Identification
                                                  use with our connectors. Designed to replace nails in certain products,                                                                                    on all SD
                                                  the load-rated Strong-Drive SD Connector screw has been tested and                                                                                         screw heads
                                                  approved for use in many popular Simpson Strong-Tie connectors.                                                                                            (SD10212 shown)
                                                  In certain applications screws are easier and more convenient to
                                                  install than nails, and the single-fastener load values achieved by the
                                                  SD9 and SD10 exceed those of typical 0.148" x 3" or 0.162" x 3 1/2"
                                                  nails, respectively. In addition, the galvanized coating makes the
                                                  Strong-Drive SD Connector screw ideal for interior and most exterior conditions.
                                                  The Strong-Drive SD Connector screw features an optimized shank, specifically designed
                                                  for compatibility with the fastener holes in Simpson Strong-Tie connectors. The hex head
                                                  virtually eliminates cam-out and helps avoid stripping of the head during installation. The
                                                                                                                                                                                                         d
                                                  sharp point of the screw enables fast starts.
                                                  Features:
                                                  •• Tested and approved for use in many of our best-selling connectors for interior
                                                     and most exterior applications.                                                                                                Length

                                                  •• The single-fastener steel-side-plate load capacity of the SD9 exceeds the capacity
                                                     of a 0.148" x 3" nail, while the single-fastener load capacity of the SD10 exceeds
                                                     that of the 0.162" x 3 1/2" nail.
                                                  •• Ideal for use in tight spaces where using a hammer is inconvenient.
                                                  •• Optimized heat-treating for ductility and strength.
                                                                                                                                                                                                        Nominal
                                                  •• Mechanically galvanized coating meets ASTM B695 Class 55, is recommended                                                                           diameter
                                                     for use with certain preservative-treated woods and recognized as an alternate to
                                                     hot-dip galvanized in ESR-3046. It is compliant with the 2009, 2012, 2015 and 2018
                                                     International Residential Code® (Section R317.3.1).
                                                  •• 1⁄4" hex drive included.
                                                                                                                                                                                         Strong-Drive
                                                  •• Head identification.                                                                                                              SD CONNECTOR
                                                  Material: Heat-treated carbon steel                                                                                                   Screw — SD10
                                                                                                                                                                                             (SD9 similar)
                                                  Finish: Mechanically galvanized (ASTM B695 Class 55)
                                                  Codes: See p. 12 for Code Reference Key Chart



                                                      These products are available with additional corrosion protection. For more information, see p. 15.
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                             Retail Pack                    Contractor Pack              Mini Bulk
                                                                         Coating
                                                         Size                         Fasteners                        Fasteners                 Fasteners
                                                                         Material                   Model No.                       Model No.                 Model No.
                                                                                      Per Pack                          per Pack                  per Pack
                                                                      Mechanically
                                                       #9 x 1 1/2"                            100        SD9112R100       500      SD9112R500      3000         SD9112MB
                                                                       Galvanized
                                                                      Mechanically
                                                       #9 x 2 1/2"                            100      SD9212R100-R       500      SD9212R500      2000         SD9212MB
                                                                       Galvanized
                                                                      Mechanically
                                                      #10 x 1 1/2"                            100       SD10112R100       500      SD10112R500     3000         SD10112MB
                                                                       Galvanized
                                                                      Mechanically
                                                      #10 x 2 1/2"                            100      SD10212R100-R      500      SD10212R500     2000         SD10212MB
                                                                       Galvanized


                                                                                                     DF/SP Allowable Loads (lb.)    SPF/HF Allowable Loads (lb.)
                                                                                    Thread               Shear                          Shear
                                                     Model             Size                                                                                          Code
                                                                                    Length
                                                      No.            (ga. x in.)                    Steel Side Plate Withdrawal    Steel Side Plate Withdrawal       Ref.
                                                                                     (in.)
                                                                                                    20 ga. – 12 ga.                20 ga. – 12 ga.
                                                                                                                                                                                                                               Fasteners




                                                    SD9112           #9 x 1 1/2       1                  171                            112                                 See pp. 336–337 for a list of connectors
                                                                                                                         173                              122        IRC,   with the Strong-Drive SD Connector
                                                    SD9212           #9 x 2 1/2       1                  200                            112                          IBC,
                                                                                                                                                                      FL,   screw.
                                                    SD10112          #10 x 1 1/2      1                  173                            138
                                                                                                                         173                              122         LA    You can also reference the list of approved
                                                    SD10212          #10 x 2 1/2      1                  215                            165
                                                                                                                                                                            connectors, load values and applications
                                                  1. Withdrawal loads and steel-side-plate shear loads are based on testing per ICC-ES AC233.                               at strongtie.com/sd, or reference the
                                                  2. Allowable loads are shown at a wood load duration factor of CD = 1.0. Loads may be increased                           ICC-ES evaluation report ESR-3096 for
                                                     for load duration per the building code up to a CD = 1.6. Tabulated values must be multiplied by all                   a list of connectors and allowable loads
                                                     applicable NDS adjustment factors.
                                                                                                                                                                            using the Strong-Drive SD Connector
                                                  3. Withdrawal loads are based on penetration of the screw’s entire threaded section into the main member.
                                                                                                                                                                            screws.
                                                  4. Visit strongtie.com for wood-to-wood shear values and wood side-plate details.
                                                                                                                                                                                                                                 335
                                 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 337 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Strong-Drive SD CONNECTOR Screw    ®




            Structural Fastener (cont.)
            Connectors Approved for Use with the Strong-Drive SD Connector Screw. This is current as of this printing.
            We are constantly testing and updating this information. For the most updated information, see strongtie.com.

                                           SD9 Qty.                 SD10 Qty.                                             SD9 Qty.                 SD10 Qty.
                Model No.                                                                        Model No.
                                  1 1/2"              2 1/2"   1 1/2"       2 1/2"                               1 1/2"              2 1/2"   1 1/2"        2 1/2"
             A21                   (4)            —              —              —             HHRC42-2             —               —             —             (62)
             A23                   (8)            —              —              —             HHRC4/1.81           —               —             —             (62)
             A33                   (8)            —              —              —             HHRC44               —               —             —             (62)
             A34                   (8)            —              —              —             HHRC5.25/3.25        —               —             —             (62)
             A35                  (12)            —              —              —             HHRC5.37/3.12        —               —             —             (62)
             A44                   (8)            —              —              —             HHRC5.37/3.56        —               —             —             (62)
             ABA44Z                (6)            —              —              —             HHRC64               —               —             —             (67)
             ABA44RZ               (6)            —              —              —             HHRC66               —               —             —             (67)
             ABA46Z                —              —              (8)            —             HPTZ                 —               —             (8)            —
             ABA66Z                —              —              (8)            —             HRS6                 (6)             —             —              —
             ABA66RZ               —              —              (8)            —             HRS8                (10)             —             —              —
             ABU44Z                —              —             (12)            —             HRS12               (14)             —             —              —
             ABU66RZ               —              —             (12)            —             HTP37Z              (20)             —             —              —
             ABW44Z                (8)            —              —              —                                          See p. 22 for face-mount hanger
                                                                                              HU Hangers
             ABW44RZ               (8)            —              —              —                                   fastener substitutions and reduction factors.
             ABW46Z               (10)            —              —              —             HSUR/L 45°        See strongtie.com for Strong-Drive ® SD Connector
                                                                                              Skewed Hangers           screw substitutions and allowable loads.
             ABW46RZ              (10)            —              —              —
                                                                                              HTT4                 —               —            (18)            —
             ABW66Z               (12)            —              —              —
                                                                                              HTT5                 —               —            (26)            —
             ABW66RZ              (12)            —              —              —
                                                                                              HTU26               (31)             —             —              —
             AC4                   —              —             (28)            —
                                                                                              HTU26 (Min.)        (34)             —             —              —
             AC6                   —              —             (28)            —
                                                                                              HTU26 (Max.)        (40)             —             —              —
             BC4                   —              —             (12)            —
                                                                                              HTU28 (Min.)        (40)             —             —              —
             BC40                  —              —             (10)            —
                                                                                              HTU28 (Max.)        (52)             —             —              —
             BC60                  —              —             (10)            —
                                                                                              HTU210 (Min.)       (46)             —             —              —
             BCS2-2/4              —             (14)            —              —
                                                                                              HTU210 (Max.)       (64)             —             —              —
                                            See p. 260 for straight strap
             CS/CMST Straps                                                                   HTU26-2 (Min.)      (34)             —             —              —
                                    fastener substitutions and reduction factors.
             CTS218               (24)            —              —              —             HTU26-2 (Max.)      (40)             —             —              —
             DJT14Z                —              —              —              (8)           HTU28-2 (Min.)      (40)             —             —              —
             DPT5Z                 (5)            —              —              —             HTU28-2 (Max.)      (52)             —             —              —




                                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
             DPT7Z                 (5)            —              —              —             HTU210-2 (Min.)     (46)             —             —              —
             DTT1Z                 (6)            —              —              —             HTU210-2 (Max.)     (64)             —             —              —
             EPB44                 —              —              (8)            —             HUS26                —               —             —             (20)
             EPB44PHDG             —              —              (8)            —             HUS28                —               —             —             (30)
             EPB66                 —              —             (12)            —             HUS210               —               —             —             (40)
             EPC4Z                (18)            —              —              —             HUS26-2              —               —             —              (8)
             EPC6Z                (18)            —              —              —             HUS28-2              —               —             —             (12)
             EPC8Z                (18)            —              —              —             HUS210-2             —               —             —             (16)
             FB24Z                 (5)            —              —              —             HUS212-2             —               —             —             (20)
             FB24R                 (5)            —              —              —             HUS46                —               —             —              (8)
             FB26                  (6)            —              —              —             HUS48                —               —             —             (12)
             FBFZ                  (4)            —              —              —             HUS410               —               —             —             (16)
             FBR24Z                (5)            —              —              —             HUS412               —               —             —             (20)
             FPBM44                (8)            —              —              —             HUS1.81/10           —               —             —             (40)
             FWH2                 (16)            —              —              —                                         See p. 22 for face-mount hanger
                                                                                              IUS Hangers
                                                                                                                    fastener substitutions and reduction factors.
             GA1                   (4)            —              —              —
                                                                                              KBS1Z               (12)             —             —              —
             GA2                   (6)            —              —              —
                                                                                              L30                  (4)             —             —              —
             H1                   (10)            —              —              —
                                                                                              L50                  (6)             —             —              —
Fasteners




             H2.5                 (10)            —              —              —
                                                                                              L70                  (8)             —             —              —
             H2.5A                (10)            —              —              —
                                                                                              L90                 (10)             —             —              —
             H3                    (8)            —              —              —
                                                                                              LCE4                 —               —            (24)            —
             H8                   (10)            —              —              —
                                                                                              LPC4Z               (16)             —             —              —
             H10A                 (18)            —              —              —
                                                                                              LRU26Z               —               —             —              (9)
             H10A-2               (18)            —              —
                                                                                              LRU28Z               —               —             —             (10)
             HGUS and           See strongtie.com for Strong-Drive ® SD Connector
             HHUS Hangers              screw substitutions and allowable loads.               LRU210Z              —               —             —             (13)
             HHRC2-2               —              —              —             (62)           LRU212Z              —               —             —             (13)

            See footnotes on p. 337.
336
                                                                                      UPDATED 06/01/19
                                                                  Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 338 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Strong-Drive SD CONNECTOR Screw®




                                                  Structural Fastener (cont.)
                                                  Connectors Approved for Use with the Strong-Drive SD Connector Screw. This is current as of this printing.
                                                  We are constantly testing and updating this information. For the most updated information, see strongtie.com.

                                                                              SD9 Qty.                 SD10 Qty.                                                   SD9 Qty.                 SD10 Qty.
                                                     Model No.                                                                          Model No.
                                                                     1 1/2"              2 1/2"   1 1/2"        2 1/2"                                    1 1/2"              2 1/2"   1 1/2"         2 1/2"
                                                  LSCZ               (17)            —              —             —                  MTS16                 (14)           —               —              —
                                                  LSTA9               (8)            —              —             —                  MTS20                 (14)           —               —              —
                                                  LSTA12             (10)            —              —             —                  NS1                    (2)           —               —              —
                                                  LSTA15             (12)            —              —             —                  NS2                    (2)           —               —              —
                                                  LSTA18             (14)            —              —             —                  PA51                  (10)           —               —              —
                                                  LSTA21             (14)            —              —             —                  PA68                  (10)           —               —              —
                                                  LSTA24             (14)            —              —             —                  PBS44A                 —             —              (14)            —
                                                  ST292               —              —             (12)           —                  PC4Z                  (18)           —               —              —
                                                  ST2122              —              —             (12)           —                  PC6Z                  (18)           —               —              —
                                                  ST2115              —              —              (6)           —                  PC8Z                  (18)           —               —              —
                                                  ST2215              —              —             (14)           —                  PBS44A                 —             —              (14)            —
                                                  LSTA30             (14)            —              —             —                  PF24                   —             (6)             —              —
                                                  LSTA36             (14)            —              —             —                  PF26                   —             (4)             —              —
                                                  LSTI49             (16)            —              —             —                  PSPN58Z                —             —               (4)            —
                                                  LSTI73             (16)            —              —             —                  PSPN516Z               —             —           (12 to 24)         —
                                                  LTP4               (12)            —              —             —                  RR                     (8)           —               —              —
                                                                             See p. 22 for face-mount hanger                         RSP4                   (8)           —               —              —
                                                  LU Hangers
                                                                       fastener substitutions and reduction factors.                 RTA12                 (16)           —               —              —
                                                  LU24 (10d)          (6)            —              —             —                  RTA2Z                  (8)           —               —              —
                                                  LU26 (10d)         (10)            —              —             —                  RTA4                  (12)           —               —              —
                                                  LU28 (10d)         (10)            —              —             —                  RTB22                  (8)           —               —              —
                                                  LU210 (10d)        (16)            —              —             —                  RTC22Z                (11)           —               —              —
                                                  LUC26Z (10d)       (10)            —              —             —                  RTC2Z                 (12)           —               —              —
                                                  LUC210Z (10d)      (16)            —              —             —                  RTC42                  —             —              (22)            —
                                                  LUS24               (4)            (2)            —             —                  RTC44                  —             —              (29)            —
                                                  LUS26               (4)            (4)            —             —                  RTF2Z                 (13)           —               —              —
                                                  LUS28               (6)            (4)            —             —                  RTT22Z                (10)           —               —              —
                                                  LUS210              (8)            (4)            —             —                  SS1.5                 (12)           —               —              —
                                                  LUS36               (4)            (4)            —             —                  SS2.5                 (12)           —               —              —
                                                  LUS310              (6)            (4)            —             —                  SS3                   (12)           —               —              —
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                  LUS24-2             (4)            (4)            —             —                  SS4.5                 (14)           —               —              —
                                                  LUS26-2             (4)            (4)            —             —                  ST9                    —             —               (8)            —
                                                  LUS28-2             (6)            (4)            —             —                  ST12                   —             —              (10)            —
                                                  LUS210-2            (8)            (6)            —             —                  ST18                   —             —              (12)            —
                                                  LUS214-2           (10)            (6)            —             —                  ST22                   —             —              (12)            —
                                                  LUS26-3             (4)            (4)            —             —                  ST292                  —             —              (12)            —
                                                  LUS28-3             (6)            (4)            —             —                  ST2115                 —             —               (6)            —
                                                  LUS210-3            (8)            (6)            —             —                  ST2122                 —             —              (12)            —
                                                  LUS44               (4)            (2)            —             —                  ST2215                 —             —              (14)            —
                                                  LUS46               (4)            (4)            —             —                  ST6215                 —             —              (16)            —
                                                  LUS48               (6)            (4)            —             —                  ST6224                 —             —              (20)            —
                                                  LUS410              (8)            (6)            —             —                  ST6236                 —             —              (28)            —
                                                  LUS414             (10)            (6)            —             —                  SUR/L 45°           See strongtie.com for Strong-Drive® SD Connector
                                                  LSU4.12             —             (40)            —             —                  Skewed Hangers             screw substitutions and allowable loads.
                                                  LSU4.28             —             (40)            —             —
                                                                                                                                     THASR/L29             (7)                (12)      —               —
                                                  LSU3510-2           —             (40)            —             —
                                                  LSU5.12             —             (40)            —             —                  THASR/L29-2            —             (20)            —              —
                                                  LUS26              (11)            —              —             —                  THASR/L422             —             (20)            —              —
                                                                                                                                                                                                               Fasteners




                                                                             See p. 22 for face-mount hanger                         TJC57                 (24)            —              —              —
                                                  MIU Hangers
                                                                       fastener substitutions and reduction factors.                                         Not load rated. Use #9 x 1 1/2" Strong-Drive®
                                                                                                                                     TP/TPA Tie Plates
                                                                               See p. 260 for straight strap                                                  SD Connector screw. Quantity as required.
                                                  MST MSTI Straps
                                                                       fastener substitutions and reduction factors.                                               See p. 22 for face-mount hanger
                                                                                                                                     U Hangers
                                                                               See p. 260 for straight strap                                                 fastener substitutions and reduction factors.
                                                  MSTA Straps
                                                                       fastener substitutions and reduction factors.                 VTCR                   (7)            —              —              —
                                                                               See p. 260 for straight strap                        1. Strong-Drive® SD Connector screw substitutions may have load
                                                  MSTC Straps
                                                                       fastener substitutions and reduction factors.                   reductions. For additional information and specific allowable
                                                                               See p. 260 for straight strap                           loads, refer to strongtie.com/sd.
                                                  MSTI Straps
                                                                       fastener substitutions and reduction factors.                2. Fasteners: SD screws are Simpson Strong-Tie® Strong-Drive®
                                                  MTS12              (14)            —              —             —                    screws. See p. 335 for fastener information.
                                                                                                                                                                                                                 337
                                                                                                                         UPDATED 06/01/19
                                       Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 339 of 341
            Simpson Strong-Tie® Wood Construction Connectors

            Titen 2      ®




            Concrete and Masonry Screws
            Titen 2 screws are 3⁄16"- and 1⁄4"-diameter masonry screws for attaching various components to concrete and
            masonry. Titen 2 screws are commonly used in applications such as attaching electrical boxes, light fixtures
            or window frames into concrete or masonry base materials. The Titen 2 screw features an improved thread
            design that undercuts the base material increasing holding power while installing more efficiently and making
            it easier to drive without binding, snapping or stripping.
            Available in hex and phillips head. Use with appropriately-sized Titen 2 drill bits included with each box.
            Material: Titen 2 — heat-treated carbon steel
            Coating: Titen 2 — zinc plated with baked-on ceramic coating
            Codes: FL 16230-R5, IAPMO UES ER-449 (concrete) and ER-466 (masonry)
            Warning: Industry studies show that hardened fasteners can experience performance problems in wet or
            corrosive environments. Accordingly, use this product in dry and noncorrosive environments only or provide
            a moisture barrier.




            Titen® 2 Allowable Loads in Normal-Weight Concrete
                                                       Critical                               Allowable Load (lb.)
               Anchor         Drill Bit   Embedment               Minimum
                                                        Edge                                                                        Code
              Diameter       Diameter       Depth                 Spacing         f'c ≥ 4,000 psi              f'c ≥ 2,500 psi
                                                      Distance                                                                      Ref.
                 (in.)          (in.)        (in.)                  (in.)
                                                        (in.)                  Tension        Shear        Tension         Shear
                 3/16           5/32          1          3           1          225            225           180              180
                 3/16           5/32         1 1/4       3           1          330            250           260              200
                 3/16           5/32         1 1/2       3           1          450            275           355              215
                                                                                                                                            Titen 2
                 3/16           5/32         1 3/4       3           1           575           300           455              235   IBC,   Hex Head
                 1/4            3/16          1          3           2          250            400           200              315    FL

                 1/4            3/16         1 1/4       3           2          400            425           315              335
                 1/4            3/16         1 1/2       3           2          550            455           435              360
                 1/4            3/16         1 3/4       3           2          700            500           555              395

            See footnotes below.




                                                                                                                                                      C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.
            Titen® 2 Allowable Loads in GFCMU
                                                      Minimum                        Allowable Load (f'm ≥ 1,500 psi) (lb.)
               Anchor         Drill Bit   Embedment               Minimum
                                                        Edge                                                                        Code
              Diameter       Diameter       Depth                 Spacing        Ungrouted CMU                     GFCMU
                                                      Distance                                                                      Ref.
                 (in.)          (in.)        (in.)                  (in.)
                                                        (in.)                 Tension        Shear        Tension          Shear
                 3/16           5/32         1 1/4      3 7/8       3           150            170           —                —
                 3/16           5/32          2         3 7/8       3            —             —            345            225
                 3/16           5/32          2         1 1/2       3            —             —             315           240      IBC,
                 1/4            3/16         1 1/4      3 7/8       4           155            165           —                —      FL

                 1/4            3/16          2         3 7/8       4            —             —             275           310
                 1/4            3/16          2         1 1/2       4            —             —             270           275
            1. The allowable loads listed are based on a safety factor of 4.0 for concrete and 5.0 for GFCMU.
            2. Allowable loads may not be increased for the duration of the load.
            3. The attached member or element may govern the allowable load. The Designer shall verify allowable load.
Fasteners




            4. Refer to strongtie.com for additional information on the Titen® and Titen 2 screws.
            5. Maximum anchor embedment is 1 1/2" unless noted otherwise.
            6. Minimum concrete thickness is 3 1/4" for Titen 2.




338
                                                               Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 340 of 341
                                                  Simpson Strong-Tie® Wood Construction Connectors

                                                  Continuous Load Path
                                                  This drawing shows the connection points
                                                  for a continuous load path from the rafters
                                                  to the foundation of a two-story house.
                                                  Building with a continuous load path is
                                                  an essential part of creating a structure
                                                  better able to withstand the forces of
                                                  mother nature.
                                                  This drawing is for illustrative purposes
                                                  only and should not be considered an
                                                  engineered system. Refer to the page
                                                  numbers for the full range of Simpson
                                                  Strong-Tie® connectors. Consult a                                                                                                                                                                                                                                                                                                                                                                                                                                     Typical Roof/Wall Connections
                                                  qualified Designer to ensure                                                                                                                                                                                                                                                                                                                                                                                                                                                          pp. 270–273, 277–279
                                                  that correct connector quantities
                                                  and installation methods are
                                                  used to achieve the full
                                                  design load values.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Straps at Openings
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               pp. 262–269
                                                                           LINE
                                                                           PLATE




                                                                                   PLATE
                                                                                   LINE




                                                                                           LINE
                                                                                           PLATE




                                                                                                   PLATE
                                                                                                   LINE




                                                                                                           LINE
                                                                                                           PLATE




                                                                                                                   PLATE
                                                                                                                   LINE




                                                                                                                           LINE
                                                                                                                           PLATE




                                                                                                                                   PLATE
                                                                                                                                   LINE




                                                                                                                                           LINE
                                                                                                                                           PLATE




                                                                                                                                                   PLATE
                                                                                                                                                   LINE




                                                                                                                                                           LINE
                                                                                                                                                           PLATE




                                                                                                                                                                   PLATE
                                                                                                                                                                   LINE




                                                                                                                                                                                           LINE
                                                                                                                                                                                           PLATE




                                                                                                                                                                                                   PLATE
                                                                                                                                                                                                   LINE




                                                                                                                                                                                                                           LINE
                                                                                                                                                                                                                           PLATE




                                                                                                                                                                                                                                   PLATE
                                                                                                                                                                                                                                   LINE




                                                                                                                                                                                                                                           LINE
                                                                                                                                                                                                                                           PLATE




                                                                                                                                                                                                                                                    PLATE
                                                                                                                                                                                                                                                    LINE




                                                                                                                                                                                                                                                            LINE
                                                                                                                                                                                                                                                            PLATE




                                                                                                                                                                                                                                                                    PLATE
                                                                                                                                                                                                                                                                    LINE




                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                           LINE
                                                                                                                                                                           PLATE




                                                                                                                                                                                   PLATE
                                                                                                                                                                                   LINE




                                                                                                                                                                                                           LINE
                                                                                                                                                                                                           PLATE




                                                                                                                                                                                                                   PLATE
                                                                                                                                                                                                                   LINE




                                                                                                                                                                                                                                           LINE
                                                                                                                                                                                                                                           PLATE




                                                                                                                                                                                                                                                   PLATE
                                                                                                                                                                                                                                                   LINE




                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                LINE
C-C-2019 © 2019 SIMPSON STRONG-TIE COMPANY INC.




                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PLATE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PLATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LINE




                                                    Lateral Systems
                                                     Visit strongtie.com
                                                    for more information

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Typical Foundation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Connections
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   pp. 49–60



                                                                                                                                                                                                                                                                                                                                                        Typical Floor-to-Floor
                                                                                                                                                                                                                                                                                                                                                        Connections
                                                                                                                                                                                                                                                                                                                                                        pp. 49–57, 262–269
                                                                                                                                                                                                                                                                                                                                                        and 280–281




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             339
 Case 3:20-cv-06957 Document 1-1 Filed 10/06/20 Page 341 of 341


Technology solutions
built around your business.
Not ours.




        Increase productivity and improve workflow with Pipeline LBM™.
        The Simpson Strong-Tie integrated technology solution is custom-tailored
        to fit your retail business, without disrupting the day-to-day operations that
        allow you to serve your customers.
        Quickly turn takeoffs into project data that flows through your business
        in a streamlined way. To learn more about Pipeline LBM, call your local
        Simpson Strong-Tie rep at (800) 999-5099.


                                                                  Simpson Strong-Tie Technology  ®




                                                                  C-C-2019 Effective 1/1/2019 Expires 12/31/2020
                                                                               © 2019 Simpson Strong-Tie Company Inc.
